Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21      Page 1 of 254 PageID 16885




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 53
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21   Page 2 of 254 PageID 16886
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21   Page 3 of 254 PageID 16887
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21   Page 4 of 254 PageID 16888
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21   Page 5 of 254 PageID 16889
Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 28
 Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 6 of 254 PageID 16890



                         EXHIBIT KKKKKKK




                                                                      013933
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled      02/01/21
                                                                        Documents Detail 18:22:33 Page 2 of 28
            Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 7 of 254 PageID 16891




 WebCivil Supreme - eFiled Documents Detail
 Court:              New York Supreme Court
 Index Number:       0650097/2009
 Case Name:          UBS SECURITIES vs. HIGHLAND CAPITAL MANAGEMENT LP
 Case Type:          CD-ECONTRACT
 Track:              Complex

 Document List - Click on the document name to view the document
 Document Date                                                                                                                  Motion
 #        Received/Filed Document                               Description                                                     #      Filing User
 1             02/24/2009        Sum m ons                      Sum m ons                                                              GR EGO R Y   A
                                                                                                                                       MAR KEL
 2                               C om plaint                    C om plaint                                                            GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-1                             EXHIBIT(S)                     Ex hibit A                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-2                             EXHIBIT(S)                     Ex hibit B                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-3                             EXHIBIT(S)                     Ex hibit C                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-4                             EXHIBIT(S)                     Ex hibit D                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-5                             EXHIBIT(S)                     Ex hibit E                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 2-6                             EXHIBIT(S)                     Ex hibit F                                                             GR EGO R Y   A
                                                                                                                                       MAR KEL
 3             03/03/2009        AFFIR MATIO N/AFFIDAVIT        Affidavit of Se rvice of Sum m ons and C om plaint on                  GR EGO R Y   A
                                 O F SER VIC E                  De fe ndant Highland C apital Manage m e nt, L.P. Via                  MAR KEL
                                                                The ir R e giste re d Age nt: C orporation Se rvice C om pany
 4             03/10/2009        AFFIR MATIO N/AFFIDAVIT        Affidavit of Se rvice of Sum m ons and C om plaint on                  GR EGO R Y A
                                 O F SER VIC E                  De fe ndant Highland Spe cial O pportunitie s Holding                  MAR KEL
                                                                C om pany
 5             03/10/2009        AFFIR MATIO N/AFFIDAVIT        Affidavit of Se rvice of Sum m ons and C om plaint on                  GR EGO R Y A
                                 O F SER VIC E                  De fe ndant Highland C DO O pportunity Maste r Fund,                   MAR KEL
                                                                L.P.
 6             03/17/2009        STIPULATIO N - O THER          Stipulation R e : Ex te nding Tim e for De fe ndants to                HO W AR D R
                                                                Answe r, Move or O the rwise R e spond to the Sum m ons                HAW KINS
                                                                and C om plaint
 7             05/01/2009        R JI -re : Notice of Motion    R e que st For Judicial Inte rfe re nce                         001    KIER AN M
                                 ($95. fe e )                                                                                          C O R C O R AN
 8             05/01/2009        STATEMENT IN SUPPO R T         State m e nt in Support of R e que st for Assignm e nt to the 001      KIER AN M
                                 O F R EQ UEST FO R             C om m e rcial Division                                                C O R C O R AN
                                 ASSIGNMENT TO THE
                                 C O MMER C IAL DIVISIO N
 8-1           05/01/2009        EXHIBIT(S)                     C om plaint                                                     001    KIER AN M
                                                                                                                                       C O R C O R AN
 9             05/01/2009        NO TIC E O F MO TIO N          Notice of Motion to Dism iss                                    001    KIER AN M
                                                                                                                                       C O R C O R AN
 10            05/01/2009        Me m orandum O f Law In        Me m orandum of Law in Support of Motion to Dism iss            001    KIER AN M
                                 Support                                                                                               C O R C O R AN
 11            05/29/2009        STIPULATIO N - O THER          Stipulation R e : Adjournm e nt of the Motion to Dism iss       001    GR EGO R Y A
                                                                from June 1, 2009 to July 2, 2009                                      MAR KEL
 12            05/29/2009        NO TIC E O F MO TIO N          Notice of Motion for Adm ission Pro Hac Vice Paul               002    KIER AN M
                                                                Lack e y                                                               C O R C O R AN
 13            05/29/2009        Affidavit or Affirm ation in   Affirm ation of Kie ran C orcoran                               002    KIER AN M
                                 Support of Motion                                                                                     C O R C O R AN
 14            05/29/2009        Affidavit or Affirm ation in   Affidavit of Paul Lack e y                                      002    KIER AN M
                                 Support of Motion                                                                                     C O R C O R AN
 14-1          05/29/2009        EXHIBIT(S)                     C e rtificate of Good Standing                                  002    KIER AN M
                                                                                                                                       C O R C O R AN
 15            05/29/2009        Propose d O rde r              Propose d O rde r of Adm ission Pro Hac Vice                    002    KIER AN M
                                                                                                                                       C O R C O R AN
 16            05/29/2009        NO TIC E O F MO TIO N          Notice of Motion for Adm ission Pro Hac Vice Michae l           003    KIER AN M
                                                                Aige n                                                                 C O R C O R AN
 17            05/29/2009        Affidavit or Affirm ation in   Affirm ation of Kie ran C orcoran                               003    KIER AN M
                                                                                                                           013934
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…               1/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed  02/01/21
                                               WebCivil            Entered
                                                        Supreme - eFiled      02/01/21
                                                                         Documents Detail   18:22:33 Page 3 of 28
            Case 3:21-cv-00538-N     Document
                           Support of Motion  26-53      Filed   06/09/21        Page     8 of 254 PageID 16892
                                                                                                           C O R C O R AN
 18             05/29/2009       Affidavit or Affirm ation in   Affidavit of Michae l Aige n                                    003   KIER AN M
                                 Support of Motion                                                                                    C O R C O R AN
 18-1           05/29/2009       EXHIBIT(S)                     C e rtificate of Good Standing                                  003   KIER AN M
                                                                                                                                      C O R C O R AN
 19             05/29/2009       Propose d O rde r              Propose d O rde r Adm itting C ounse l Pro Hac Vice             003   KIER AN M
                                                                                                                                      C O R C O R AN
 20             06/11/2009       Propose d So-O rde re d        Stipulation and Propose d O rde r for Enlarge d Brie fs               GR EGO R Y A
                                 Stipulation                                                                                          MAR KEL
 21             06/16/2009       So O rde re d Stipulation    SO O R DER ED STIPULATIO N e nte re d in the office of the              C lifford R e ig
                                                              C ounty C le rk on June 16, 2009                                        court use r
 22             06/16/2009       MEMO R ANDUM O F LAW IN UBS'S Me m orandum of Law in O pposition to                        001       GR EGO R Y A
                                 O PPO SITIO N                De fe ndants' Motion to Dism iss                                        MAR KEL
 23             06/16/2009       AFFIDAVIT O R                Affidavit of Jason Jurge ns in O pposition to De fe ndants' 001         GR EGO R Y A
                                 AFFIR MATIO N IN             Motion to Dism iss                                                      MAR KEL
                                 O PPO SITIO N TO MO TIO N
 24             06/24/2009       Signe d De cision            SIGNED DEC ISIO N e nte re d in the office of the C ounty     002       C lifford R e ig
                                                              C le rk on June 24, 2009                                                court use r
 25             06/29/2009       Signe d De cision            SIGNED DEC ISIO N e nte re d in the office of the C ounty     003       C lifford R e ig
                                                              C le rk on June 29, 2009                                                court use r
 26             07/01/2009       Me m orandum O f Law In      De fe ndants' R e ply Me m orandum of Law in Support of       001       KIER AN M
                                 R e ply                      Motion to Dism ss                                                       C O R C O R AN
 27             09/18/2009       Le tte r / C orre sponde nce Le tte r from Gre gory A. Mark e l of C adwalade r to Kie ran 001       GR EGO R Y A
                                                              M. C orcoran, Esq. re : Alle gations Against the Funds                  MAR KEL
 28             10/08/2009       Signe d O rde r              SIGNED O R DER with Me m orandum De cision e nte re d in 001            C arol Ann
                                                              the office of the C ounty C le rk on O ctobe r 08, 2009                 Boyce
                                                                                                                                      court use r
 29             10/08/2009       Notice of Entry                Notice of Entry                                                 001   GR EGO R Y A
                                                                                                                                      MAR KEL
 30             10/14/2009       Propose d O rde r              Propose d Stipulation and O rde r for Production and                  GR EGO R Y A
                                                                Ex change of C onfide ntial Inform ation                              MAR KEL
 31             10/14/2009       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l to Hon. Be rnard J. Frie d         GR EGO R Y A
                                                                                                                                      MAR KEL
 32             10/19/2009       Answe r                        Answe r of De fe ndants Highland C DO O pportunity                    KIER AN M
                                                                Maste r Fund, L.P. and Hghland Spe cial O pportunitie s               C O R C O R AN
                                                                Holding C om pany
 33             10/19/2009       Answe r                        Answe r of De fe ndant Highland C apital Manage m e nt,               KIER AN M
                                                                L.P.                                                                  C O R C O R AN
 34             10/22/2009       Notice of Appe al (Fe e        Notice of Appe al of O rde r Date d O ctobe r 6, 2009                 KIER AN M
                                 re quire d - 65.00)                                                                                  C O R C O R AN
 35             10/22/2009       Pre -Argum e nt State m e nt   Pre Argum e nt State m e nt                                           KIER AN M
                                                                                                                                      C O R C O R AN
 36             10/23/2009       Le tte r / C orre sponde nce   Le tte r re que sting C ourt's inte rve ntion to re solve             GR EGO R Y A
                                                                discove ry dispute                                                    MAR KEL
 37             10/28/2009       Le tte r / C orre sponde nce   Le tte r to Hon. Be rnard J. Frie d                                   KIER AN M
                                                                                                                                      C O R C O R AN
 37-1           10/28/2009       EXHIBIT(S)                     Ex hibit A                                                            KIER AN M
                                                                                                                                      C O R C O R AN
 38             11/02/2009       Answe r                        Am e nde d Answe r and C ounte rclaim s of Highland                   KIER AN M
                                                                C apital Managm e nt, L.P.                                            C O R C O R AN
 39             11/02/2009       Answe r                        Am e nde d Answe r of C DO Fund and SO HC                             KIER AN M
                                                                                                                                      C O R C O R AN
 40             11/02/2009       Le tte r / C orre sponde nce   Le tte r to Hon. Be rnard J. Frie d from De fe ndants in              KIER AN M
                                                                R e sponse to Plaintiffs' O ctobe r 23, 2009 Le tte r                 C O R C O R AN
 40-1           11/02/2009       EXHIBIT(S)                     Affidavit of Andre i Dore nbaum                                       KIER AN M
                                                                                                                                      C O R C O R AN
 41             11/04/2009       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r in                 GR EGO R Y A
                                                                opposition to Highland's re que st for a stay pe nding                MAR KEL
                                                                appe al
 41-1           11/04/2009       EXHIBIT(S)                     Ex hibit A                                                            GR EGO R Y A
                                                                                                                                      MAR KEL
 42             11/04/2009       Le tte r / C orre sponde nce   Le tte r of Howard R . Hawk ins, Jr. of C adwalade r in R e ply       HO W AR D R
                                                                to De fe ndants' O pposition to Motion to C om pe l                   HAW KINS
 44             12/02/2009       NO TIC E O F MO TIO N          Plaintiff C ounte rclaim De fe ndant UBS' Motion to             004   JASO N
                                                                Dism iss Highland C apital's C ounte rclaim s                         JUR GENS
 44-1           11/23/2009       EXHIBIT(S)                     Affidavit of Jason Jurge ns in Support of Plaintiff             004   JASO N
                                                                C ounte rclaim De fe ndant UBS' Motion to Dism iss                    JUR GENS
                                                                Highland C apital's C ounte rclaim s
 44-2           11/23/2009       EXHIBIT(S)                     Ex hibit A                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-3           11/23/2009       EXHIBIT(S)                     Ex hibit B                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-4           11/23/2009       EXHIBIT(S)                     Ex hibit C                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-5           11/23/2009       EXHIBIT(S)                     Ex hibit D                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-6           11/23/2009       EXHIBIT(S)                     Ex hibit E                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-7           11/23/2009       EXHIBIT(S)                     Ex hibit F                                                      004   JASO N
                                                                                                                                      JUR GENS
 44-8           11/23/2009       EXHIBIT(S)                     Ex hibit G                                                      004   JASO N
                                                                                                                                      JUR GENS

                                                                                                                            013935
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                2/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed  02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled      02/01/21
                                                                        Documents Detail   18:22:33 Page 4 of 28
 44-9       Case 3:21-cv-00538-N
              11/23/2009            Document
                           EXHIBIT(S)        26-53      Filed
                                               Ex hibit H       06/09/21        Page     9 of 254 PageID
                                                                                                     004 16893
                                                                                                          JASO N
                                                                                                                              JUR GENS
 44-10         11/23/2009        EXHIBIT(S)                  Ex hibit I                                                 004   JASO N
                                                                                                                              JUR GENS
 45            11/23/2009        Affidavit or Affirm ation   Ex hibit J to Affidavit of Jason Jurge ns in Support of    004   JASO N
                                                             Plaintiff C ounte rclaim De fe ndant UBS' Motion to              JUR GENS
                                                             Dism iss Highland C apital's C ounte rclaim s
 45-1          11/23/2009        EXHIBIT(S)                  Ex hibit K                                                 004   JASO N
                                                                                                                              JUR GENS
 45-2          11/23/2009        EXHIBIT(S)                  Ex hibit L                                                 004   JASO N
                                                                                                                              JUR GENS
 45-3          11/23/2009        EXHIBIT(S)                  Ex hibit M                                                 004   JASO N
                                                                                                                              JUR GENS
 45-4          11/23/2009        EXHIBIT(S)                  Ex hibit N                                                 004   JASO N
                                                                                                                              JUR GENS
 45-5          11/23/2009        EXHIBIT(S)                  Ex hibit O                                                 004   JASO N
                                                                                                                              JUR GENS
 45-6          11/23/2009        EXHIBIT(S)                  Ex hibit P                                                 004   JASO N
                                                                                                                              JUR GENS
 45-7          11/23/2009        EXHIBIT(S)                  Ex hibit Q                                                 004   JASO N
                                                                                                                              JUR GENS
 46            11/23/2009        Me m orandum O f Law In     Me m orandum of Law in Support of Plaintiff                004   JASO N
                                 Support                     C ounte rclaim De fe ndant UBS' Motion to Dism iss               JUR GENS
                                                             Highland C apital's C ounte rclaim s
 47            12/08/2009        Signe d O rde r             SIGNED O R DER e nte re d in the office of the C ounty           C arol Ann
                                                             C le rk on De ce m be r 08, 2009                                 Boyce
                                                                                                                              court use r
 48            12/08/2009        Notice of Entry             Notice of Entry of O rde r date d De ce m be r 4, 2009           JASO N
                                                                                                                              JUR GENS
 49            12/08/2009        STIPULATIO N - O THER     Stipulation Adjourning Motion to Dism iss Highland           004   GR EGO R Y A
                                                           C apital's C ounte rclaim s from 12/9/09 to 12/30/09               MAR KEL
 50            12/14/2009        MEMO R ANDUM O F LAW IN Highland C apital Manage m e nt, L.P.'s Me m orandum of        004   KIER AN M
                                 O PPO SITIO N             Law in O pposition to Motion to Dism iss C ounte rclaim s          C O R C O R AN
 51            12/14/2009        AFFIDAVIT O R             Affidavit of Philip Brane r in O pposition to Motion to      004   KIER AN M
                                 AFFIR MATIO N IN          Dism iss C ounte rclaim s                                          C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 51-1          12/14/2009        EXHIBIT(S)                Ex hibit A to Affidavit of Philip Brane r                    004   KIER AN M
                                                                                                                              C O R C O R AN
 51-2          12/14/2009        EXHIBIT(S)                  Ex hibit B to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 51-3          12/14/2009        EXHIBIT(S)                  Ex hibit C to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 51-4          12/14/2009        EXHIBIT(S)                  Ex hibit D to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 51-5          12/14/2009        EXHIBIT(S)                  Ex hibit E to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 51-6          12/14/2009        EXHIBIT(S)                  Ex hibit F to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 51-7          12/14/2009        EXHIBIT(S)                  Ex hibit G to Affidavit of Philip Brane r                  004   KIER AN M
                                                                                                                              C O R C O R AN
 52            12/14/2009        AFFIDAVIT O R             Affidavit of Ke vin Latim e r in O pposition to Motion to    004   KIER AN M
                                 AFFIR MATIO N IN          Dism iss C ounte rclaim s                                          C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 53            12/14/2009        AFFIDAVIT O R             Affidavit of Isaac Le ve nton in O pposition to Motion to    004   KIER AN M
                                 AFFIR MATIO N IN          Dism iss C ounte rclaim s                                          C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 54            12/14/2009        AFFIDAVIT O R             Affidavit of Isaac Le ve nton                                004   KIER AN M
                                 AFFIR MATIO N IN                                                                             C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 54-1          12/14/2009        EXHIBIT(S)                Ex hibit A to Le ve nton Affidavit                           004   KIER AN M
                                                                                                                              C O R C O R AN
 54-2          12/14/2009        EXHIBIT(S)                  Ex hibit B to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-3          12/14/2009        EXHIBIT(S)                  Ex hibit C to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-4          12/14/2009        EXHIBIT(S)                  Ex hibit D to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-5          12/14/2009        EXHIBIT(S)                  Ex hibit E to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-6          12/14/2009        EXHIBIT(S)                  Ex hibit F to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-7          12/14/2009        EXHIBIT(S)                  Ex hibit G to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-8          12/14/2009        EXHIBIT(S)                  Ex hibit H to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-9          12/14/2009        EXHIBIT(S)                  Ex hibit I to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 54-10         12/14/2009        EXHIBIT(S)                  Ex hibit J to Le ve nton Affidavit                         004   KIER AN M
                                                                                                                              C O R C O R AN
 55            12/14/2009        AFFIDAVIT O R             Affidavit of Isaac Le ve nton                                004   KIER AN M
                                 AFFIR MATIO N IN                                                                             C O R C O R AN
                                 O PPO SITIO N TO MO TIO N

                                                                                                                       013936
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…      3/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed   02/01/21
                                               WebCivil             Entered
                                                        Supreme - eFiled        02/01/21
                                                                         Documents Detail    18:22:33 Page 5 of 28
 55-1       Case  3:21-cv-00538-N
               12/14/2009            Document
                             EXHIBIT(S)       26-53      Filed   06/09/21        Page
                                                Ex hibit K to Le ve nton Affidavit        10 of 254 PageID
                                                                                                      004  16894
                                                                                                            KIER AN M
                                                                                                                                        C O R C O R AN
 56             12/14/2009       AFFIDAVIT O R             Affidavit of Gibran Mahm ud in O pposition to Motion to                004   KIER AN M
                                 AFFIR MATIO N IN          Dism iss C ounte rclaim s                                                    C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 56-1           12/14/2009       EXHIBIT(S)                Ex hibit A to Mahm ud Affidavit                                        004   KIER AN M
                                                                                                                                        C O R C O R AN
 57             12/14/2009       AFFIDAVIT O R             Affidavit of Paul M. R oos in O pposition to Motion to                 004   KIER AN M
                                 AFFIR MATIO N IN          Dism iss C ounte rclaim s                                                    C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 57-1           12/14/2009       EXHIBIT(S)                Ex hibit A to R oos Affidavit                                          004   KIER AN M
                                                                                                                                        C O R C O R AN
 57-2           12/14/2009       EXHIBIT(S)                     Ex hibit B to R oos Affidavit                                     004   KIER AN M
                                                                                                                                        C O R C O R AN
 58             12/18/2009       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l to Judge Frie d re garding           GR EGO R Y A
                                                                Discove ry Dispute C once rning the Scope of Discove ry                 MAR KEL
 59             12/21/2009       Docum e nt De le te d
 60             12/21/2009       Signe d O rde r                SIGNED O R DER e nte re d in the office of the C ounty                  C lifford R e ig
                                                                C le rk on De ce m be r 21, 2009                                        court use r
 61             12/21/2009       STIPULATIO N - O THER          Stipulation and [Propose d] Sche duling O rde r                         GR EGO R Y A
                                                                                                                                        MAR KEL
 62             12/21/2009       STIPULATIO N - O THER          [Propose d] Sche duling O rde r                                         GR EGO R Y A
                                                                                                                                        MAR KEL
 63             12/21/2009       Le tte r / C orre sponde nce   Le tte r from Kie ran M. C orcoran to Hon. Be rnard J. Frie d           KIER AN M
                                                                date d De ce m be r 21, 2009                                            C O R C O R AN
 64             12/22/2009       Signe d De cision              e nte re d in the office of the C ounty C le rk on De ce m be r         C lifford R e ig
                                                                22, 2009                                                                court use r
 65             12/22/2009       Signe d O rde r                SIGNED O R DER e nte re d in the office of the C ounty                  C lifford R e ig
                                                                C le rk on De ce m be r 22, 2009 se che duling orde r                   court use r
 66             12/22/2009       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge             GR EGO R Y A
                                                                Frie d R e sponding to De fe ndants' C ounse l's Le tte r of            MAR KEL
                                                                De ce m be r 21, 2009 C once rning Ne w Discove ry
 67             12/23/2009       STIPULATIO N - O THER          STIPULATIO N e nte re d in the office of the C ounty C le rk            Darne ll A.
                                                                on De ce m be r 23, 2009                                                McIntosh
                                                                                                                                        court use r
 68             01/08/2010       NO TIC E O F MO TIO N          Notice of Motion to Adm it Baron O ursle r Pro Hac Vice           005   KIER AN M
                                                                                                                                        C O R C O R AN
 69             01/08/2010       Affidavit or Affirm ation in   Affirm ation of Kie ran C orcoran                                 005   KIER AN M
                                 Support of Motion                                                                                      C O R C O R AN
 70             01/08/2010       Affidavit or Affirm ation      Affidavit of Baron T. O ursle r                                   005   KIER AN M
                                                                                                                                        C O R C O R AN
 70-1           01/08/2010       EXHIBIT(S)                     Ex hibit A to Affidavit of Baron T. O ursle r                     005   KIER AN M
                                                                                                                                        C O R C O R AN
 71             01/08/2010       Me m orandum O f Law In        UBS'S R e ply Me m orandum of Law in Support of it's              004   GR EGO R Y A
                                 R e ply                        Motion to Dism iss Highland C apital's C ounte rclaim s                 MAR KEL
 72             01/08/2010       Affidavit or Affirm ation      Affidavit of Pam e la Be rgquist                                  004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-1           01/08/2010       EXHIBIT(S)                     Ex hibit A                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-2           01/08/2010       EXHIBIT(S)                     Ex hibit B                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-3           01/08/2010       EXHIBIT(S)                     Ex hibit C                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-4           01/08/2010       EXHIBIT(S)                     Ex hibit D                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-5           01/08/2010       EXHIBIT(S)                     Ex hibit E                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-6           01/08/2010       EXHIBIT(S)                     Ex hibit F                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-7           01/08/2010       EXHIBIT(S)                     Ex hibit G                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-8           01/08/2010       EXHIBIT(S)                     Ex hibit H                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 72-9           01/08/2010       EXHIBIT(S)                     Ex hibit I                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73             01/08/2010       Affidavit or Affirm ation      Ex hibit J to Affidavit of Pam e la Be rgquist                    004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-1           01/08/2010       EXHIBIT(S)                     Ex hibit K                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-2           01/08/2010       EXHIBIT(S)                     Ex hibit L                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-3           01/08/2010       EXHIBIT(S)                     Ex hibit M                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-4           01/08/2010       EXHIBIT(S)                     Ex hibit N                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-5           01/08/2010       EXHIBIT(S)                     Ex hibit O                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-6           01/08/2010       EXHIBIT(S)                     Ex hibit P                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 73-7           01/08/2010       EXHIBIT(S)                     Ex hibit Q                                                        004   GR EGO R Y A
                                                                                                                                        MAR KEL
 74             01/15/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l to Judge Frie d Partie s             GR EGO R Y A

                                                                                                                              013937
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                  4/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled      02/01/21
                                                                        Documents Detail    18:22:33 Page 6 of 28
            Case 3:21-cv-00538-N Document 26-53        Filed   06/09/21         Page     11  of 254
                                               ne gotiate d a propose d O rde r that m e m orialize s the PageID 16895
                                                                                                                  MAR KEL
                                                                C ourt's de cision at January 4, 2010 te le phonic
                                                                confe re nce [attache d]
 75             01/15/2010       Propose d O rde r              Propose d O rde r                                                        GR EGO R Y A
                                                                                                                                         MAR KEL
 76             01/21/2010       Signe d O rde r                SIGNED O R DER e nte re d in the office of the C ounty                   C arol Ann
                                                                C le rk on January 21, 2010                                              Boyce
                                                                                                                                         court use r
 77             02/16/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Hon.               GR EGO R Y A
                                                                Be rnard J. Frie d R e garding Plaintiffs C ounse l's R e que st         MAR KEL
                                                                for Pe rm ission to Am e nd the C om plaint, or in the
                                                                Alte rnative a Te le confe re nce to Addre ss this R e que st at
                                                                the C ourt's Earlie st C onve nie nce
 78             02/17/2010       Le tte r / C orre sponde nce   Le tte r to Hon. Be rnard J. Frie d R e garding Propose d                KIER AN M
                                                                Am e ndm e nt                                                            C O R C O R AN
 79             02/18/2010       Le tte r / C orre sponde nce   LETTER / C O R R ESPO NDENC E e nte re d in the office of the            C lifford R e ig
                                                                C ounty C le rk on Fe bruary 18, 2010 SO O R DER ED                      court use r
 80             02/18/2010       Notice of Entry                Notice of Entry of De cision and O rde r of Supre m e C ourt,      001   KIER AN M
                                                                Appe llate Division, First De partm e nt, e nte re d Fe bruary           C O R C O R AN
                                                                18, 2010, dism issing C om plaint against Highland
                                                                C apital Manage m e nt, L.P.
 81             02/19/2010       Propose d Judgm e nt           Propose d Judgm e nt Dism issing C om plaint Against               001   KIER AN M
                                                                Highland C apital Manage m e nt, L.P.                                    C O R C O R AN
 82             02/19/2010       C e rtificate R e que sting    C e rtificate R e que sting Entry of Judgm e nt Dism issing        001   KIER AN M
                                 Entry of Judgm e nt            C om plaint Against Highland C apital Manage m e nt, L.P.                C O R C O R AN
 83             02/19/2010       Bill of C osts                 Bill of C osts                                                     001   KIER AN M
                                                                                                                                         C O R C O R AN
 84             02/22/2010       JUDGMENT                       JUDGMENT e nte re d in the office of the C ounty C le rk on              Erlon Hodge
                                                                Fe bruary 22, 2010                                                       court use r
 85             02/23/2010       Notice of Entry                Notice of Entry of Judgm e nt Dism issing C om plaint                    Paul B Lack e y
                                                                Against Highland C apital Manage m e nt, L.P.
 86             02/23/2010       Le tte r / C orre sponde nce   Le tte r to Judge Frie d in advance of Fe bruary 26 Status               GR EGO R Y A
                                                                C onfe re nce                                                            MAR KEL
 86-1           02/23/2010       EXHIBIT(S)                     Ex hibit A                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 86-2           02/23/2010       EXHIBIT(S)                     Ex hibit B                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 86-3           02/23/2010       EXHIBIT(S)                     Ex hibit C                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 86-4           02/23/2010       EXHIBIT(S)                     Ex hibit D                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 86-5           02/23/2010       EXHIBIT(S)                     Ex hibit E                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 86-6           02/23/2010       EXHIBIT(S)                     Ex hibit F                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 87             02/23/2010       Le tte r / C orre sponde nce   P Lck e y le tte r to Hon. Be rnard J. Frie d                            Paul B Lack e y
 87-1           02/23/2010       EXHIBIT(S)                     Ex hibit A                                                               Paul B Lack e y
 87-2           02/23/2010       EXHIBIT(S)                     Ex hibit B                                                               Paul B Lack e y
 87-3           02/23/2010       EXHIBIT(S)                     Ex hibit C                                                               Paul B Lack e y
 88             02/24/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Hon.               GR EGO R Y A
                                                                Frie d in R e ply to Lack e y Le tte r date d Fe bruary 23               MAR KEL
 89             02/24/2010       Le tte r / C orre sponde nce   2010.02.24 P. Lack e y le tte r to the Hon. Be rnard J.                  Paul B Lack e y
                                                                Frie d
 89-1           02/24/2010       EXHIBIT(S)                     Ex hibit A                                                               Paul   B   Lack e y
 89-2           02/24/2010       EXHIBIT(S)                     Ex hibit B                                                               Paul   B   Lack e y
 89-3           02/24/2010       EXHIBIT(S)                     Ex hibit C                                                               Paul   B   Lack e y
 89-4           02/24/2010       EXHIBIT(S)                     Ex hibit D                                                               Paul   B   Lack e y
 89-5           02/24/2010       EXHIBIT(S)                     Ex hibit E                                                               Paul   B   Lack e y
 89-6           02/24/2010       EXHIBIT(S)                     Ex hibit F                                                               Paul   B   Lack e y
 89-7           02/24/2010       EXHIBIT(S)                     Ex hibit G                                                               Paul   B   Lack e y
 89-8           02/24/2010       EXHIBIT(S)                     Ex hibit H                                                               Paul   B   Lack e y
 89-9           02/24/2010       EXHIBIT(S)                     Ex hibit I                                                               Paul   B   Lack e y
 89-10          02/24/2010       EXHIBIT(S)                     Ex hibit J                                                               Paul   B   Lack e y
 90             02/24/2010       Le tte r / C orre sponde nce   2010.02.24 P. Lack e y le tte r to the Hon. Be rnard J.                  Paul   B   Lack e y
                                                                Frie d
 90-1           02/24/2010       EXHIBIT(S)                     Ex hibit K                                                               Paul B Lack e y
 90-2           02/24/2010       EXHIBIT(S)                     Ex hibit L                                                               Paul B Lack e y
 90-3           02/24/2010       EXHIBIT(S)                     Ex hibit M                                                               Paul B Lack e y
 90-4           02/24/2010       EXHIBIT(S)                     Ex hibit N                                                               Paul B Lack e y
 90-5           02/24/2010       EXHIBIT(S)                     Ex hibit O                                                               Paul B Lack e y
 90-6           02/24/2010       EXHIBIT(S)                     Ex hibit P                                                               Paul B Lack e y
 90-7           02/24/2010       EXHIBIT(S)                     Ex hibit Q                                                               Paul B Lack e y
 90-8           02/24/2010       EXHIBIT(S)                     Ex hibit R                                                               Paul B Lack e y
 91             03/05/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Justice            GR EGO R Y A
                                                                Frie d re garding March 8, 2010 te le phonic confe re nce                MAR KEL
 92             03/08/2010       Le tte r / C orre sponde nce   SO O R DER ED LETTER / C O R R ESPO NDENC E e nte re d in                C arol Ann
                                                                the office of the C ounty C le rk on March 08, 2010                      Boyce
                                                                                                                                         court use r
 93             03/12/2010       Le tte r / C orre sponde nce   Joint Le tte r from Gre gory A. Mark e l of C adwalade r to              GR EGO R Y A
                                                                Judge Frie d, C once rning Joint R e que st for Adjournm e nt            MAR KEL
                                                                of O rde rs to Show C ause Brie fing Sche dule

                                                                                                                            013938
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                   5/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed      02/01/21
                                                  WebCivil            Entered
                                                           Supreme - eFiled       02/01/21
                                                                            Documents Detail    18:22:33 Page 7 of 28
 94         Case  3:21-cv-00538-N
               03/12/2010               Document
                             Signe d O rde r     26-53
                                                   SIGNED O R DER e nte re d in the office of theofC ounty
                                                           Filed  06/09/21         Page      12      254 PageID 16896
                                                                                                                 C lifford R e ig
                                                                C le rk on March 12, 2010 LETTER SO O R DER ED                          court use r
 95             03/15/2010       Le tte r / C orre sponde nce   Joint Le tte r from Gre ogry A. Mark e l of C adwalade r to             GR EGO R Y A
                                                                Judge Frie d R e garding O ne Day Ex te nsion for Filing of             MAR KEL
                                                                the Partie s' Tim e to File The ir R e spe ction Motions,
                                                                Pursuant to C PLR 3025(b), for Le ave to Am e nd the ir
                                                                Ple adings
 96             03/18/2010       PR O PO SED O R DER TO         Propose d O rde r to Show C ause R e que sting Le ave to          006   GR EGO R Y   A
                                 SHO W C AUSE                   Am e nd C om plaint                                                     MAR KEL
 97             03/17/2010       Affidavit or Affirm ation      Affidavit of Pam e la Be rgquist                                  006   GR EGO R Y   A
                                                                                                                                        MAR KEL
 97-1           03/17/2010       EXHIBIT(S)                     Ex hibits A F to Affidavit of Pam e la Be rgquist                 006   GR EGO R Y   A
                                                                                                                                        MAR KEL
 98             03/17/2010       Affidavit or Affirm ation      Affidavit of Jason Jurge ns                                       006   GR EGO R Y   A
                                                                                                                                        MAR KEL
 98-1           03/17/2010       Docum e nt De le te d
 98-2           03/17/2010       EXHIBIT(S)                     Ex hibits to Propose d First Am e nde d C om plaint               006   GR EGO R Y A
                                                                                                                                        MAR KEL
 98-3           03/17/2010       EXHIBIT(S)                     Ex hibits B FF to Affidavit of Jason Jurge ns                     006   GR EGO R Y A
                                                                                                                                        MAR KEL
 99             03/17/2010       Docum e nt De le te d
 100            03/17/2010       Affidavit or Affirm ation      Affidavit of Tim othy E. Le R oux                                 006   GR EGO R Y A
                                                                                                                                        MAR KEL
 101            03/17/2010       PR O PO SED O R DER TO         Propose d O rde r to Show C ause                                  007   KIER AN M
                                 SHO W C AUSE                                                                                           C O R C O R AN
 102            03/17/2010       Affidavit or Affirm ation      Affidavit of Philip Brane r                                       007   KIER AN M
                                                                                                                                        C O R C O R AN
 102-1          03/17/2010       EXHIBIT(S)                     Ex hibit A to Affidavit                                           007   KIER AN M
                                                                                                                                        C O R C O R AN
 102-2          03/17/2010       EXHIBIT(S)                     Ex hibit B to Affidavit                                           007   KIER AN M
                                                                                                                                        C O R C O R AN
 102-3          03/17/2010       EXHIBIT(S)                     Ex hibit C to Affidavit                                           007   KIER AN M
                                                                                                                                        C O R C O R AN
 102-4          03/17/2010       EXHIBIT(S)                     Ex hibit D to Affidavit                                           007   KIER AN M
                                                                                                                                        C O R C O R AN
 103            03/17/2010       Me m orandum O f Law In        Me m orandum of Law in Support of Fund De fe ndants'              007   KIER AN M
                                 Support                        Motion for Le ave to File Se cond Am e nde d Answe r and                C O R C O R AN
                                                                C ounte rclaim s
 104            03/17/2010       Me m orandum O f Law In        Me m orandum of Law in Support of Plaintiffs' Motion for          006   GR EGO R Y A
                                 Support                        Le ave to File the Propose d First Am e nde d C om plaint               MAR KEL
 105            03/18/2010       Attachm e nt to pre viously    Ex hibit A to Affidavit of Jason Jurge ns Propose d First         006   GR EGO R Y A
                                 file d docum e nt              Am e nde d C om plaint                                                  MAR KEL
 106            03/19/2010       O rde r to Show C ause         signe d osc, se q. # 007                                          007   Nancy A
                                                                                                                                        Horowitz
                                                                                                                                        court use r
 107            03/23/2010       Signe d De cision              SIGNED DEC ISIO N e nte re d in the office of the C ounty         004   Dawn
                                                                C le rk on March 23, 2010                                               C rawford
                                                                                                                                        court use r
 108            03/23/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge             GR EGO R Y A
                                                                Frie d R e : C larification of Plaintiffs UBS' Position on its          MAR KEL
                                                                Motion to Dism iss the C ounte rclaim not be ing Moot
 109            03/23/2010       O rde r to Show C ause         signe d osc, se q. # 006                                          006   Nancy A
                                                                                                                                        Horowitz
                                                                                                                                        court use r
 110            03/26/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge             GR EGO R Y A
                                                                Frie d R e garding a R e que st for an O rde r from the C ourt          MAR KEL
                                                                C om pe lling De fe ndants to Move Forward with Discove ry,
                                                                and to C om ply with The ir Discove ry O bligations
 110-1          03/26/2010       EXHIBIT(S)                     Ex hibits A E                                                           GR EGO R Y A
                                                                                                                                        MAR KEL
 111            04/05/2010       Le tte r / C orre sponde nce   Le tte r to Justice Frie d from Kie ran C orcoran, date d April         KIER AN M
                                                                5, 2010                                                                 C O R C O R AN
 111-1          04/05/2010       EXHIBIT(S)                     Ex hibit A to date d April 5, 2010                                      KIER AN M
                                                                                                                                        C O R C O R AN
 111-2          04/05/2010       EXHIBIT(S)                     Ex hibit B to date d April 5, 2010                                      KIER AN M
                                                                                                                                        C O R C O R AN
 111-3          04/05/2010       EXHIBIT(S)                     Ex hibit C to date d April 5, 2010                                      KIER AN M
                                                                                                                                        C O R C O R AN
 111-4          04/05/2010       EXHIBIT(S)                     Ex hibit D to date d April 5, 2010                                      KIER AN M
                                                                                                                                        C O R C O R AN
 111-5          04/05/2010       EXHIBIT(S)                     Ex hibit E to date d April 5, 2010                                      KIER AN M
                                                                                                                                        C O R C O R AN
 112            04/12/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge             GR EGO R Y A
                                                                Frie d R e garding Plaintiff's R e sponse and O pposition to            MAR KEL
                                                                De fe ndant's Le tte r date d 4/5/10 se e k ing a C ross
                                                                Motion to Vacate this C ourt's 12/4/09 O rde r
 112-1          04/12/2010       EXHIBIT(S)                     Ex hibit A Fe bruary 26, 2010 Transcript                                GR EGO R Y A
                                                                                                                                        MAR KEL
 113            04/14/2010       MEMO R ANDUM O F LAW IN Fund De fe ndants' Me m orandum of Law in O pposition to 006                   KIER AN M
                                 O PPO SITIO N           Plaintiffs' Motion for Le ave to Am e nd                                       C O R C O R AN
 114            04/14/2010       MEMO R ANDUM O F LAW IN Highland C apital's Me m orandum of Law in O pposition   006                   KIER AN M
                                 O PPO SITIO N           to Plaintiffs' Motion for Le ave to Am e nd                                    C O R C O R AN

                                                                                                                            013939
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                6/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed            02/01/21
                                                        WebCivil            Entered
                                                                 Supreme - eFiled       02/01/21
                                                                                  Documents Detail    18:22:33 Page 8 of 28
 115        Case  3:21-cv-00538-N
               04/14/2010               Document
                             Affidavit or Affirm ation 26-53     Filed   06/09/21        Page
                                                         Affirm ation of Kie ran M C orcoran       13 of 254 PageID
                                                                                                               006  16897
                                                                                                                     KIER AN M
                                                                                                                                      C O R C O R AN
 115-1          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex A                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-2          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex B                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-3          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex C                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-4          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex D                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-5          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex E                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-6          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex F                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-7          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex G                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 115-8          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex H                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116            04/14/2010       Affidavit or Affirm ation      Affirm ation of Kie ran M C orcoran                           006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-1          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex I                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-2          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex J                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-3          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex K                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-4          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex L                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-5          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex M                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-6          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex N                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-7          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex O                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-8          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex P                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 116-9          04/14/2010       EXHIBIT(S)                     C orcoran Aff Ex Q                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 117            04/14/2010       Affidavit or Affirm ation      Affidavit of Scott Ellington                                  006     KIER AN M
                                                                                                                                      C O R C O R AN
 117-1          04/14/2010       EXHIBIT(S)                     Ellington Aff Ex A                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 117-2          04/14/2010       EXHIBIT(S)                     Ellington Aff Ex B                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 117-3          04/14/2010       EXHIBIT(S)                     Ellington Aff Ex C                                            006     KIER AN M
                                                                                                                                      C O R C O R AN
 118            04/14/2010       MEMO R ANDUM O F LAW IN Me m orandum of Law in O pposition to the Fund                       007     GR EGO R Y A
                                 O PPO SITIO N             C ounte rpartie s' Motion for Le ave to File the Propose d                 MAR KEL
                                                           Se cond Am e nde d Answe r and C ounte rclaim s
 119            04/14/2010       Affidavit or Affirm ation Affidavit of Tim othy Le R oux                                     007     GR EGO R Y A
                                                                                                                                      MAR KEL
 120            04/14/2010       Affidavit or Affirm ation      Affidavit of Danie l Le vinson                                007     GR EGO R Y A
                                                                                                                                      MAR KEL
 120-1          04/14/2010       EXHIBIT(S)                     Ex hibit A to Affidavit of Danie l Le vinson                  007     GR EGO R Y A
                                                                                                                                      MAR KEL
 121            04/14/2010       Affidavit or Affirm ation      Affidavit of Joshua M. Be nne tt                              007     GR EGO R Y A
                                                                                                                                      MAR KEL
 121-1          04/14/2010       EXHIBIT(S)                     Ex hibits A J to Affidavit of Joshua M. Be nne tt             007     GR EGO R Y A
                                                                                                                                      MAR KEL
 122            04/16/2010       Signe d De cision              SIGNED DEC ISIO N e nte re d in the office of the C ounty             C lifford R e ig
                                                                C le rk on April 16, 2010                                             court use r
 123            04/26/2010       Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l to Judge Frie d re que sting 007   GR EGO R Y A
                                                                page lim it e x te nsion for UBS re ply m e m orandum in              MAR KEL
                                                                support of m otion for le ave to file propose d First
                                                                Am e nde d C om plaint
 124            04/27/2010       Le tte r / C orre sponde nce   Le tte r to Hon. Be rnard J. Frie d date d 4.27.10              006   KIER AN M
                                                                                                                                      C O R C O R AN
 125            04/27/2010       Signe d De cision              SIGNED DEC ISIO N e nte re d in the office of the C ounty             C lifford R e ig
                                                                C le rk on April 27, 2010                                             court use r
 126            04/28/2010       Me m orandum O f Law In        R e ply Me m orandum of Law in Support of the Fund            007     Paul B Lack e y
                                 R e ply                        De fe ndants' Motion for Le ave to File Se cond Am e nde d
                                                                Answe r and C ounte rclaim s
 127            04/28/2010       Affidavit or Affirm ation      Affidavit of Philip Brane r                                   007     Paul B Lack e y
 128            04/28/2010       Le tte r / C orre sponde nce   Le tte r From Gre gory A. Mark e l to Judge Frie d            006     GR EGO R Y A
                                                                                                                                      MAR KEL
 129            04/28/2010       Me m orandum O f Law In        R e ply Me m orandum of Law in Furthe r Support of Motion 006         GR EGO R Y A
                                 Support                        for Le ave to File the First Am e nde d C om plaint                   MAR KEL
 130            04/28/2010       Affidavit or Affirm ation      R e ply Affidavit of Jason Jurge ns                       006         GR EGO R Y A
                                                                                                                                      MAR KEL
 130-1          04/28/2010       EXHIBIT(S)                     Ex hibit A                                                    006     GR EGO R Y A
                                                                                                                                      MAR KEL
 130-2          04/28/2010       EXHIBIT(S)                     Ex hibit B                                                    006     GR EGO R Y A

                                                                                                                          013940
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                7/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                              WebCivil            Entered
                                                       Supreme - eFiled      02/01/21
                                                                        Documents Detail 18:22:33 Page 9 of 28
            Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 14 of 254 PageID 16898              MAR KEL
 130-3         04/28/2010        EXHIBIT(S)                     Ex hibit C                                                         006   GR EGO R Y A
                                                                                                                                         MAR KEL
 130-4         04/28/2010        EXHIBIT(S)                     Ex hibit D                                                         006   GR EGO R Y A
                                                                                                                                         MAR KEL
 130-5         04/28/2010        EXHIBIT(S)                     Ex hibit E                                                         006   GR EGO R Y A
                                                                                                                                         MAR KEL
 131           04/30/2010        Notice of Entry                Notice of Entry of O rde r date d April 15, 2010                         Paul B Lack e y
 132           05/03/2010        R e m ittitur                  R EMITTITUR e nte re d in the office of the C ounty C le rk              Erlon Hodge
                                                                on Mar 09, 2010                                                          court use r
 133           05/04/2010        Le tte r / C orre sponde nce   C ove r Le tte r from Gre gory A. Mark e l of C adwalade r to      006   GR EGO R Y A
                                                                Judge Frie d R e garding Supple m e ntal R e ply                         MAR KEL
                                                                Me m orandum of Law
 134           05/04/2010        Me m orandum O f Law In        UBS's Supple m e ntal Me m orandum of Law in R e ply to            006   GR EGO R Y A
                                 R e ply                        the Highland Partie s' Argum e nts C once rning UBS's                    MAR KEL
                                                                C laim s Against the Ne w De fe ndants
 135           05/04/2010        Affidavit or Affirm ation      Supple m e ntal R e ply Affidavit of Jason Jurge ns                006   GR EGO R Y A
                                                                                                                                         MAR KEL
 135-1         05/04/2010        EXHIBIT(S)                     EXHIBIT A to Supple m e ntal R e ply Affidavit of Jason                  GR EGO R Y A
                                                                Jurge ns                                                                 MAR KEL
 135-2         05/04/2010        EXHIBIT(S)                     EXHIBIT B to Supple m e ntal R e ply Affidavit of Jason                  GR EGO R Y A
                                                                Jurge ns                                                                 MAR KEL
 136           05/04/2010        Affidavit or Affirm ation      Affidavit of Frase r Hughe s                                       006   GR EGO R Y A
                                                                                                                                         MAR KEL
 137           05/11/2010        Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge        006   GR EGO R Y A
                                                                Frie d R e garding O 'Brie n v. C ity of Syracuse .                      MAR KEL
 138           05/11/2010        Le tte r / C orre sponde nce   K. C orcoran le tte r to Justice Frie d, date d May 11, 2010       006   KIER AN M
                                                                                                                                         C O R C O R AN
 139           05/12/2010        Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Justice      006   GR EGO R Y A
                                                                Frie d re : R ule 18 and R e s Judicata                                  MAR KEL
 140           05/12/2010        Le tte r / C orre sponde nce   Le tte r from Gre gory A. Mark e l of C adwalade r to Justice            GR EGO R Y A
                                                                Frie d re garding Discove ry                                             MAR KEL
 141           05/12/2010        Le tte r / C orre sponde nce   K. C orcoran le tte r to Justice Frie d, date d May 12, 2010       006   KIER AN M
                                                                                                                                         C O R C O R AN
 142           05/14/2010        Le tte r / C orre sponde nce   K. C orcoran le tte r to Justice Frie d, date d May 14, 2010             KIER AN M
                                                                                                                                         C O R C O R AN
 143           06/21/2010        Signe d O rde r                SIGNED O R DER e nte re d in the office of the C ounty             007   Dawn
                                                                C le rk on June 21, 2010                                                 C rawford
                                                                                                                                         court use r
 144           06/21/2010        Signe d O rde r                SIGNED O R DER e nte re d in the office of the C ounty             006   C hristine
                                                                C le rk on June 21, 2010                                                 C e rabone
                                                                                                                                         court use r
 145           06/28/2010        NO TIC E O F ENTR Y            Notice of Entry Motion Se que nce (006)                            006   GR EGO R Y A
                                                                                                                                         MAR KEL
 146           06/28/2010        NO TIC E O F ENTR Y            Notice of Entry Motion Se q (007)                                  007   GR EGO R Y A
                                                                                                                                         MAR KEL
 147           06/28/2010        SUMMO NS (PR E R JI)           Am e nde d Sum m ons                                                     GR EGO R Y A
                                 (AMENDED)                                                                                               MAR KEL
 148           06/28/2010        C O MPLAINT (AMENDED)          First Am e nde d C om plaint                                             GR EGO R Y A
                                                                                                                                         MAR KEL
 148-1         06/28/2010        EXHIBIT(S)                     Ex hibit A                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-2         06/28/2010        EXHIBIT(S)                     Ex hibit B                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-3         06/28/2010        EXHIBIT(S)                     Ex hibit C                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-4         06/28/2010        EXHIBIT(S)                     Ex hibit D                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-5         06/28/2010        EXHIBIT(S)                     Ex hibit E                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-6         06/28/2010        EXHIBIT(S)                     Ex hibit F                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-7         06/28/2010        EXHIBIT(S)                     Ex hibit G                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-8         06/28/2010        EXHIBIT(S)                     Ex hibit H                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 148-9         06/28/2010        EXHIBIT(S)                     Ex hibit I                                                               GR EGO R Y A
                                                                                                                                         MAR KEL
 149           06/30/2010        LETTER /                       Le tte r to Hon. Be rnard J. Frie d                                006   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                                 C O R C O R AN
                                 JUDGE
 150           07/02/2010        LETTER /                       Le tte r from Gre gory A. Mark e l of C adwalade r to Justice            GR EGO R Y A
                                 C O R R ESPO NDENC E TO        Frie d in R e sponse to June 30, 2010 Le tte r from                      MAR KEL
                                 JUDGE                          C ounse l for Fund C ounte rpartie s
 151           07/08/2010        LETTER /                       Le tte r from Gre gory A. Mark e l of C adwalade r to Judge              GR EGO R Y A
                                 C O R R ESPO NDENC E TO        Frie d R e : UBS Plaintiffs' R e que st for Pe rm ission to File         MAR KEL
                                 JUDGE                          Motion Pursuant to C PLR Se ction 602(a)
 151-1         07/08/2010        EXHIBIT(S)                     [Propose d] Me m orandum of Law                                          GR EGO R Y A
                                                                                                                                         MAR KEL
 151-2         07/08/2010        EXHIBIT(S)                     [Propose d] Affidavit of Gre gory A. Mark e t                            GR EGO R Y A
                                                                                                                                         MAR KEL
 152           07/13/2010        AFFIR MATIO N/AFFIDAVIT        Affidavit of Se rvice , R e : Le tte r Date d 7/8/10 from                GR EGO R Y A

                                                                                                                              013941
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…                 8/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed    02/01/21
                                               WebCivil              Entered
                                                        Supreme - eFiled        02/01/21
                                                                         Documents Detail    18:22:33 Page 10 of
           Case 3:21-cv-00538-N      Document
                           O F SER VIC E      26-53     Filed
                                                          28   06/09/21         Page      15 of  254
                                                Gre gory A. Mark e l of C adwalade r to Judge Frie d, W ithPageID 16899
                                                                                                                   MAR KEL
                                                              Ex hibits A and B
 153           07/13/2010        NO TIC E O F MO TIO N        UBS Partie s Motion to C onsolidate Actions                   008   GR EGO R Y A
                                                                                                                                  MAR KEL
 154           07/13/2010        MEMO R ANDUM O F LAW IN      Me m orandum of Law in Support of UBS's Motion to             008   GR EGO R Y A
                                 SUPPO R T                    C onsolidate Actions                                                MAR KEL
 155           07/13/2010        AFFIDAVIT O R                Affidavit of Gre gory A. Mark e l in Support of UBS's         008   GR EGO R Y A
                                 AFFIR MATIO N IN SUPPO R T   Motion to C onsolidate Actions                                      MAR KEL
                                 O F MO TIO N
 155-1         07/13/2010        EXHIBIT(S)                   [R EDAC TED] Ex hibits A E of Affidavit of Gre gory A.        008   GR EGO R Y A
                                                              Mark e l in Support of Motion to C onsolidate Actions               MAR KEL
 156           07/14/2010        NO TIC E O F APPEAR ANC E    Notice of Appe arance of Danie l B. Te hrani                        DANIEL B
                                 (PO ST R JI)                                                                                     TEHR ANI
 157           07/14/2010        NO TIC E O F APPEAR ANC E    Notice of Appe arance of Andre w W e issm ann                       DANIEL B
                                 (PO ST R JI)                                                                                     TEHR ANI
 158           07/14/2010        AFFIR MATIO N/AFFIDAVIT      C e rtificate of Se rvice                                           DANIEL B
                                 O F SER VIC E                                                                                    TEHR ANI
 159           07/19/2010        NO TIC E O F MO TIO N      C DO Fund and SO HC 's Notice of Motion to Dism iss the         009   KIER AN M
                                                            First Am e nde d C om plaint                                          C O R C O R AN
 160           07/19/2010        AFFIDAVIT O R              Affirm ation of K. C orcoran in Support of C DO Fund and        009   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T SO HC 's Motion to Dism iss the First Am e nde d                      C O R C O R AN
                                 O F MO TIO N               C om plaint
 160-1         07/19/2010        EXHIBIT(S)                 Ex hibit 1 to Affirm ation of K. C orcoran Transcript of        009   KIER AN M
                                                            Proce e dings of 2010.05.07                                           C O R C O R AN
 161           07/19/2010        ANSW ER                    C DO Fund and SO HC 's Answe r to the First Am e nde d                KIER AN M
                                                            C om plaint                                                           C O R C O R AN
 162           07/22/2010        MEMO R ANDUM O F LAW IN Me m orandum of Law in O pposition to UBS's Motion to              008   KIER AN M
                                 O PPO SITIO N              C onsolidate Actions                                                  C O R C O R AN
 163           07/23/2010        NO TIC E O F APPEAL        C DO Fund and SO HC 's Notice of Appe al of O rde r Date d            KIER AN M
                                                            June 17, 2010                                                         C O R C O R AN
 164           07/23/2010        PR E-AR GUMENT             C DO Fund and SO HC 's Pre Argum e nt State m e nt                    KIER AN M
                                 STATEMENT                                                                                        C O R C O R AN
 165           07/23/2010        NO TIC E O F APPEAL        Highland C apital's Notice of Appe al of O rde r Date d               KIER AN M
                                                            June 17, 2010                                                         C O R C O R AN
 166           07/23/2010        PR E-AR GUMENT             Highland C apital's Pre Argum e nt State m e nt                       KIER AN M
                                 STATEMENT                                                                                        C O R C O R AN
 167           07/28/2010        LETTER /                   Le tte r from Gre gory Mark e l to Judge Frie d Ide ntifying          GR EGO R Y A
                                 C O R R ESPO NDENC E TO    Discove ry Matte rs we Propose the C ourt Addre ss at July            MAR KEL
                                 JUDGE                      29, 2010 C onfe re nce
 167-1         07/28/2010        EXHIBIT(S)                 Ex hibits A G                                                         GR EGO R Y A
                                                                                                                                  MAR KEL
 167-2         07/28/2010        EXHIBIT(S)                   Ex hibits H M                                                       GR EGO R Y A
                                                                                                                                  MAR KEL
 168           07/28/2010        MEMO R ANDUM O F LAW IN UBS'S R EPLY MEMO R ANDUM O F LAW IN FUR THER                      008   GR EGO R Y A
                                 R EPLY                     SUPPO R T O F ITS MO TIO N TO C O NSO LIDATE AC TIO NS                MAR KEL
 169           07/28/2010        NO TIC E O F MO TIO N      Highland Financial, Strand and C re dit O pportunitie s'        010   KIER AN M
                                                            Notice of Motion to Dism iss the First Am e nde d                     C O R C O R AN
                                                            C om plaint
 170           07/28/2010        MEMO R ANDUM O F LAW IN Me m orandum of Law in Support of Highland Financial,              010   KIER AN M
                                 SUPPO R T                  Strand and C re dit O pportunitie s' Motion to Dism iss the           C O R C O R AN
                                                            First Am e nde d C om plaint
 171           07/28/2010        AFFIDAVIT O R              Affirm ation of K. C orcoran in Support of Highland             010   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T Financial, Strand and C re dit O pportunitie s' Motion to             C O R C O R AN
                                 O F MO TIO N               Dism iss the First Am e nde d C om plaint
 171-1         07/28/2010        EXHIBIT(S)                 Ex hibit 1 to Affirm ation of K. C orcoran Affidavit of         010   KIER AN M
                                                            Frase r Hughe s                                                       C O R C O R AN
 171-2         07/28/2010        EXHIBIT(S)                 Ex hibit 2 to Affirm ation of K. C orcoran Highland             010   KIER AN M
                                                            C apital's Me m orandum of Law of 2010.04.14                          C O R C O R AN
 171-3         07/28/2010        EXHIBIT(S)                 Ex hibit 3 to Affirm ation of K. C orcoran Affirm ation of K.   010   KIER AN M
                                                            C orcoran of 2010.04.14                                               C O R C O R AN
 171-4         07/28/2010        EXHIBIT(S)                 Ex hibits 3(A) (D) to Affirm ation of K. C orcoran Ex hibits    010   KIER AN M
                                                            (A) (D) to Affirm ation of K. C orcoran of 2010.04.14                 C O R C O R AN
 171-5         07/28/2010        EXHIBIT(S)                 Ex hibits 3(E) (Q ) to Affirm ation of K. C orcoran Ex hibits   010   KIER AN M
                                                            (E) (Q ) to Affirm ation of K. C orcoran of 2010.04.14                C O R C O R AN
 171-6         07/28/2010        EXHIBIT(S)                 Ex hibit 4 to Affirm ation of K. C orcoran Hashe m              010   KIER AN M
                                                            O pinion                                                              C O R C O R AN
 172           07/28/2010        LETTER /                   Le tte r from Kie ran M. C orcoran to Hon. Be rnard J. Frie d         KIER AN M
                                 C O R R ESPO NDENC E TO    date d July 28, 2010                                                  C O R C O R AN
                                 JUDGE
 173           07/28/2010        AFFIDAVIT O R              Affidavit of Gre gory A. Mark e l in O pposition to Motion      009   GR EGO R Y A
                                 AFFIR MATIO N IN           to Dism iss the C om plaint                                           MAR KEL
                                 O PPO SITIO N TO MO TIO N
 173-1         07/28/2010        Docum e nt De le te d
 173-2         07/28/2010        Docum e nt De le te d
 173-3         07/28/2010        Docum e nt De le te d
 173-4         07/28/2010        Docum e nt De le te d
 174           07/29/2010        LETTER /                   Le tte r from Gre gory A. Mark e l of C adwalade r to Judge     009   GR EGO R Y A
                                 C O R R ESPO NDENC E TO    Frie d R e :UBS Plaintiffs' Filing of O pposition to                  MAR KEL
                                 JUDGE                      De fe ndant Highland C DO O pportunity Maste r Fund, L.P.
                                                            and Highland Spe cial O pportunitie s Holding
                                                            C om panie s' Motion to Dism iss the First Am e nde d
                                                            C om plaint

                                                                                                                       013942
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…          9/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed             02/01/21
                                                        WebCivil             Entered
                                                                 Supreme - eFiled        02/01/21
                                                                                  Documents  Detail    18:22:33 Page 11 of
 175       Case  3:21-cv-00538-N
              08/02/2010              Document        26-53      Filed
                                                                   28    06/09/21        Page       16 of 254
                            NO TIC E O F C R O SS APPEAL Notice of C ross Appe al of O rde r date d June 17, 2010PageID
                                                                                                                   006  16900
                                                                                                                         GR EGO R Y A
                                                                                                                                    MAR KEL
 176           08/02/2010        PR E-AR GUMENT               C ivil Pre Agrum e nt State m e nt                              006   GR EGO R Y A
                                 STATEMENT                                                                                          MAR KEL
 176-1         08/02/2010        EXHIBIT(S)                   O rde r date d June 17, 2010                                    006   GR EGO R Y A
                                                                                                                                    MAR KEL
 177           08/06/2010        LETTER /                     Le tte r From Gre gory A. Mark e l to Judge Frie d R e garding        GR EGO R Y A
                                 C O R R ESPO NDENC E TO      Stipulation and Propose d O rde r for Appointm e nt of                MAR KEL
                                 JUDGE                        Spe cial Maste r
 178           08/06/2010        O R DER ( PR O PO SED )      Stipulation and [Propose d] O rde r for Appointm e nt of              GR EGO R Y A
                                                              Spe cial Maste r                                                      MAR KEL
 179           08/09/2010        DEC ISIO N + O R DER O N     MO TIO N e nte re d in the office of the C ounty C le rk on    009    C lifford R e ig
                                 MO TIO N                     August 09, 2010                                                       court use r
 180           08/12/2010        STIPULATIO N - SO            SO O R DER ED STIPULATIO N e nte re d in the office of the            Erlon Hodge
                                 O R DER ED                   C ounty C le rk on August 12, 2010                                    court use r
 181           08/13/2010        NO TIC E O F ENTR Y          Notice of Entry (Motion Se que nce 009)                        009    KIER AN M
                                                                                                                                    C O R C O R AN
 182           08/13/2010        NO TIC E O F APPEAL          Funds' Notice of Appe al                                        009   KIER AN M
                                                                                                                                    C O R C O R AN
 183           08/13/2010        PR E-AR GUMENT               Funds' Pre Argum e nt State m e nt                              009   KIER AN M
                                 STATEMENT                                                                                          C O R C O R AN
 184           08/13/2010        AFFIR MATIO N/AFFIDAVIT      Affidavit of Se rvice of (a) Am e nde d Sum m ons, First              JASO N
                                 O F SER VIC E                Am e nde d R e dacte d C om plaint and R e dacte d Ex hibits          JUR GENS
                                                              and (b) Am e nde d Sum m ons, First Am e nde d
                                                              Unre dacte d C om plaint and Unre dacte d Ex hibits upon
                                                              Highland C apital Manage m e nt, L.P., Highland C DO
                                                              O pportunity Maste r
 185           08/13/2010        AFFIR MATIO N/AFFIDAVIT Affidavit of Se rvice of Am e nde d Sum m ons, First                       JASO N
                                 O F SER VIC E                Am e nde d Unre dacte d C om plaint and Unre dacte d                  JUR GENS
                                                              Ex hibits upon Highland Financial Partne rs, L.P.,
                                                              Highland C re dit O pportunitie s C DO , L.P., Strand
                                                              Advisors, Inc.
 186           08/13/2010        AFFIR MATIO N/AFFIDAVIT Affidavit of Se rvice of Am e nde d Sum m ons and First                    JASO N
                                 O F SER VIC E                Am e nde d C om plaint [R e dacte d] upon Highland C re dit           JUR GENS
                                                              Strate gie s Fund
 187           08/13/2010        AFFIR MATIO N/AFFIDAVIT Affidavit of Se rvice of Am e nde d Sum m ons and First                    JASO N
                                 O F SER VIC E                R e dacte d C om plaint upon Highland C rusade r O ffshore            JUR GENS
                                                              Fund, L.P.
 188           08/27/2010        STIPULATIO N - O THER - ( Stipulation Adjourning De fe ndant Highland C re dit                     ANDR EW
                                 R EQ UEST TO SO O R DER ) Strate gie s Fund's Tim e to Answe r, Move or O the rwise                W EISSMANN
                                                              R e spond to Sum m ons and First Am e nde d C om plaint to
                                                              Se pte m be r 3, 2010
 189           09/01/2010        STIPULATIO N - O THER - ( Stipulation and Propose d O rde r                                        ANDR EW
                                 R EQ UEST TO SO O R DER )                                                                          W EISSMANN
 190           09/10/2010        LETTER /C O R R ESPO NDENC E SO O R DER ED LETTER /C O R R ESPO NDENC E e nte re d in the          Matthe w
                                 - SO O R DER ED              office of the C ounty C le rk on Se pte m be r 10, 2010               Koe nig
                                                                                                                                    court use r
 191           09/10/2010        STIPULATIO N - O THER - ( Stipulation and Propose d O rde r                                        ANDR EW
                                 R EQ UEST TO SO O R DER )                                                                          W EISSMANN
 192           09/13/2010        NO TIC E O F C R O SS APPEAL Notice of C ross Appe al From O rde r Date d August 5,          009   GR EGO R Y A
                                                              2010                                                                  MAR KEL
 193           09/13/2010        PR E-AR GUMENT               C ross Appe al Pre argum e nt State m e nt                      009   GR EGO R Y A
                                 STATEMENT                                                                                          MAR KEL
 194           09/17/2010        AFFIDAVIT O R                "[R e dacte d] Ex hibit 1 and Ex hibit 2 Part 1 to Affidavit    010   GR EGO R Y A
                                 AFFIR MATIO N IN             of Gre gory A. Mark e l in O pposition to Motion to Dism iss          MAR KEL
                                 O PPO SITIO N TO MO TIO N the C om plaint, date d July 28, 2010 (re dacte d ve rsion
                                                              of Docum e nt No. 173 1)"
 194-1         09/17/2010        EXHIBIT(S)                   "[R e dacte d] Ex hibit 2 Part 2 to Affidavit of Gre gory A.    010   GR EGO R Y A
                                                              Mark e l in O pposition to Motion to Dism iss the                     MAR KEL
                                                              C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                              Docum e nt No. 173 2)"
 194-2         09/17/2010        EXHIBIT(S)                   "[R e dacte d] Ex hibit 2 Part 3 to Affidavit of Gre gory A.    010   GR EGO R Y A
                                                              Mark e l in O pposition to Motion to Dism iss the                     MAR KEL
                                                              C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                              Docum e nt No. 173 3 )"
 194-3         09/17/2010        EXHIBIT(S)                   "[R e dacte d] Ex hibits 3 10 to Affidavit of Gre gory A.       010   GR EGO R Y A
                                                              Mark e l in O pposition to Motion to Dism iss the                     MAR KEL
                                                              C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                              Docum e nt No. 173 4)"
 195           09/21/2010        STIPULATIO N - SO            SO O R DER ED STIPULATIO N e nte re d in the office of the            Erlon Hodge
                                 O R DER ED                   C ounty C le rk on Se pte m be r 21, 2010                             court use r
 196           09/21/2010        LETTER /                     Le tte r From Gre gory A. Mark e l of C adwalade r to Justice   010   GR EGO R Y A
                                 C O R R ESPO NDENC E TO      Frie d R e que sting Ex te nsion of Page Lim itation on               MAR KEL
                                 JUDGE                        Me m orandum of Law in Support of R e sponse to Motion
                                                              to Dism iss First Am e nde d C om plaint
 197           09/22/2010        STIPULATIO N - O THER - ( Stipulation and Propose d O rde r                                        ANDR EW
                                 R EQ UEST TO SO O R DER )                                                                          W EISSMANN
 198           09/22/2010        LETTER /                     Le tte r From Gre gory A. Mark e l of C adwalade r to Justice         GR EGO R Y A
                                 C O R R ESPO NDENC E TO      Frie d Enclosing R e vise d Propose d Sche duling and C ase           MAR KEL
                                 JUDGE                        Manage m e nt O rde r
 198-1         09/22/2010        EXHIBIT(S)                   Propose d Sche duling O rde r                                         GR EGO R Y A
                                                                                                                                    MAR KEL
 199           09/23/2010        LETTER /C O R R ESPO NDENC E SO O R DER ED LETTER /C O R R ESPO NDENC E e nte re d in the          Matthe w

                                                                                                                       013943
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…           10/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed     02/01/21
                                               WebCivil             Entered
                                                        Supreme - eFiled         02/01/21
                                                                         Documents  Detail      18:22:33 Page 12 of
           Case 3:21-cv-00538-N      Document
                           - SO O R DER ED    26-53
                                                office of the C ounty C le rk on Se pte m be r 23, 254
                                                        Filed
                                                          28    06/09/21         Page      17  of  2010 PageID 16901
                                                                                                                Koe nig
                                                                                                                                   court use r
 200           09/24/2010        NO TIC E O F MO TIO N        Notice of Motion on C onse nt to Adm it C ounse l Pro Hac      011   KIER AN M
                                                              Vice                                                                 C O R C O R AN
 201           09/24/2010        AFFIDAVIT O R                Affirm ation in Support of Motion to Adm it C ounse l          011   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                        C O R C O R AN
                                 O F MO TIO N
 202           09/24/2010        AFFIDAVIT O R              Affidavit in Support of Motion to Adm it C ounse l               011   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                        C O R C O R AN
                                 O F MO TIO N
 203           09/24/2010        MEMO R ANDUM O F LAW IN UBS's Me m orandum O f Law In O pposition To The                    010   GR EGO R Y A
                                 O PPO SITIO N              Highland Entitie s' Motion To Dism iss The First Am e nde d            MAR KEL
                                                            C om plaint [R e dacte d]
 204           09/24/2010        AFFIDAVIT O R              Affidavit of Jason Jurge ns in O pposition to the Highland       010   GR EGO R Y A
                                 AFFIR MATIO N IN           Entitie s' Motion to Dism iss the First Am e nde d                     MAR KEL
                                 O PPO SITIO N TO MO TIO N C om plaint
 204-1         09/24/2010        EXHIBIT(S)                 A [R e dacte d]                                                  010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-2         09/24/2010        EXHIBIT(S)                   B [R e dacte d]                                                010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-3         09/24/2010        EXHIBIT(S)                   C                                                              010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-4         09/24/2010        EXHIBIT(S)                   D                                                              010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-5         09/24/2010        EXHIBIT(S)                   E                                                              010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-6         09/24/2010        EXHIBIT(S)                   F                                                              010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-7         09/24/2010        EXHIBIT(S)                   G                                                              010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 204-8         09/24/2010        EXHIBIT(S)                   H to Y [R e dacte d]                                           010   GR EGO R Y   A
                                                                                                                                   MAR KEL
 205           09/24/2010        AFFIDAVIT O R                Affidavit of Frase r Hughe s In O pposition to the          010      GR EGO R Y   A
                                 AFFIR MATIO N IN             Highland Entitie s' Motion to Dism iss the First Am e nde d          MAR KEL
                                 O PPO SITIO N TO MO TIO N    C om plaint
 206           09/27/2010        Signe d O rde r              C ASE SC HEDULING O R DER e nte re d in the office of the            Darne ll A.
                                                              C ounty C le rk on Se pte m be r 27, 2010                            McIntosh
                                                                                                                                   court use r
 207           09/27/2010        STIPULATIO N - SO            SO O R DER ED STIPULATIO N e nte re d in the office of the           C lifford R e ig
                                 O R DER ED                   C ounty C le rk on Se pte m be r 27, 2010                            court use r
 208           10/06/2010        LETTER /                     Le tte r From Gre gory A. Mark e l of C adwalade r to Justice 010    GR EGO R Y A
                                 C O R R ESPO NDENC E TO      Frie d R e que sting C hange of Tim e of O ral Argum e nt on         MAR KEL
                                 JUDGE                        Motion to Dism iss on O ctobe r 19, 2010
 209           10/07/2010        DEC ISIO N + O R DER O N     MO TIO N e nte re d in the office of the C ounty C le rk on   011    Elle n C hin
                                 MO TIO N                     O ctobe r 07, 2010                                                   court use r
 210           10/08/2010        STIPULATIO N - SO            SO O R DER ED STIPULATIO N e nte re d in the office of the           C lifford R e ig
                                 O R DER ED                   C ounty C le rk on O ctobe r 08, 2010                                court use r
 211           10/08/2010        STIPULATIO N - PAR TIAL      Notice of Discontinuance of Action as to De fe ndant                 GR EGO R Y A
                                 DISC O NTINUANC E (PO ST     Highland C re dit Strate gie s Fund                                  MAR KEL
                                 R JI)
 212           10/12/2010        MEMO R ANDUM O F LAW IN      R e ply Me m orandum of Law in Support of Highland             010   KIER AN M
                                 R EPLY                       Financial, Strand and C re dit O pportunitie s' Motion to            C O R C O R AN
                                                              Dism iss the First Am e nde d C om plaint
 213           11/04/2010        DEC ISIO N + O R DER O N     MO TIO N e nte re d in the office of the C ounty C le rk on    008   Dawn
                                 MO TIO N                     Nove m be r 04, 2010                                                 C rawford
                                                                                                                                   court use r
 214           11/04/2010        NO TIC E O F ENTR Y          Notice of Entry of O rde r of Judge Frie d Signe d 11/1/10           GR EGO R Y A
                                                              and Ente re d on 11/4/10                                             MAR KEL
 215           02/07/2011        NO TIC E O F APPEAR ANC E    Notice of Appe arance of Schindle r C ohe n & Hochm an               EMILY
                                 (PO ST R JI)                 LLP                                                                  ALEXANDR A
                                                                                                                                   PO LER
 216           03/02/2011        TR ANSC R IPT O F            TR ANSC R IPT O F PR O C EEDINGS e nte re d in the office of         Matthe w
                                 PR O C EEDINGS               the C ounty C le rk on March 02, 2011                                Koe nig
                                                                                                                                   court use r
 217           03/03/2011        DEC ISIO N + O R DER O N     re : m otion no. 010, DEC ISIO N + O R DER O N MO TIO N        010   Dawn
                                 MO TIO N                     e nte re d in the office of the C ounty C le rk on March 03,         C rawford
                                                              2011                                                                 court use r
 218           03/03/2011        NO TIC E O F ENTR Y          Notice of Entry                                                      GR EGO R Y A
                                                                                                                                   MAR KEL
 219           03/14/2011        LETTER /                     Le tte r to Hon. Justice Frie d date d 3.14.11 confirm ing           KIER AN M
                                 C O R R ESPO NDENC E TO      re sche duling of confe re nce                                       C O R C O R AN
                                 JUDGE
 220           03/21/2011        ANSW ER                      Answe r of Highland Financial Partne rs, L.P., Highland              KIER AN M
                                                              C re dit O pportunitie s C DO , L.P., Highland C rusade r            C O R C O R AN
                                                              O ffshore Partne rs, L.P. and Strand Advisors, Inc. to
                                                              First Am e nde d C om plaint
 221           03/22/2011        LETTER /C O R R ESPO NDENC E re : app no. 016, SO O R DER ED                                      Darne ll A.
                                 - SO O R DER ED              LETTER /C O R R ESPO NDENC E e nte re d in the office of the         McIntosh
                                                              C ounty C le rk on March 22, 2011                                    court use r
 222           03/22/2011        NO TIC E O F MO TIO N        Notice of Motion for the Issuance of a C om m ission           012   EMILY
 PENDING                                                                                                                           ALEXANDR A
                                                                                                                                   PO LER
 223           03/22/2011        AFFIR MATIO N                Affirm ation of Em ily A. Pole r                               012   EMILY
                                                                                                                            013944
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm%…           11/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                             WebCivil             Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 13 of
           Case 3:21-cv-00538-N Document 26-53 Filed    28 06/09/21 Page 18 of 254 PageID 16902       ALEXANDR A
                                                                                                                                    PO LER
 224          03/22/2011         C O MMISSIO N               C om m ission to Tak e De position and for the Production 012          EMILY
                                 (PR O PO SED)               of Docum e nts                                                         ALEXANDR A
                                                                                                                                    PO LER
 225          03/22/2011         O R DER ( PR O PO SED )   Propose d O rde r Dire cting the Issuance of C om m ission 012           EMILY
                                                           To Tak e De position and for the Production of                           ALEXANDR A
                                                           Docum e nts                                                              PO LER
 226          03/28/2011         AFFIDAVIT O R             Affidavit of Ke vin P R obinowitz in O pposition to            012       KIER AN M
                                 AFFIR MATIO N IN          Plaintiffs' Motion for the Issuance of a C om m ission for               C O R C O R AN
                                 O PPO SITIO N TO MO TIO N the Production of Docum e nts by and De position of
                                                           Ke vin Dillon
 227          03/30/2011         O R DER - O THER          O THER O R DER e nte re d in the office of the C ounty C le rk           Matthe w
                                                           on March 30, 2011                                                        Koe nig
                                                                                                                                    court use r
 228          03/30/2011         O R DER - O THER            O THER O R DER e nte re d in the office of the C ounty C le rk         Matthe w
                                                             on March 30, 2011                                                      Koe nig
                                                                                                                                    court use r
 229          04/01/2011         NO TIC E O F APPEAL         Notice of Appe al of O rde r date d March 1, 2011                      KIER AN M
 PENDING                                                                                                                            C O R C O R AN
 230          04/01/2011         PR E-AR GUMENT             Pre -Argum e nt State m e nt                                            KIER AN M
                                 STATEMENT                                                                                          C O R C O R AN
 231          04/06/2011         MEMO R ANDUM O F LAW IN UBS Se curitie s LLC and UBS AG, London Branch's R e ply 012               EMILY
                                 R EPLY                     Me m orandum of Law in Furthe r Support of The ir Motion                ALEXANDR A
                                                            for a C om m ission                                                     PO LER
 232          04/06/2011         AFFIDAVIT O R              Affirm ation of Em ily A. Pole r                         012            EMILY
                                 AFFIR MATIO N IN SUPPO R T                                                                         ALEXANDR A
                                 O F MO TIO N                                                                                       PO LER
 233          04/06/2011         EXHIBIT(S)                 Ex hibit A to Affirm ation of Em ily A. Pole r           012            EMILY
                                                                                                                                    ALEXANDR A
                                                                                                                                    PO LER
 234          04/06/2011         EXHIBIT(S)                  Ex hibit B to Affirm ation of Em ily A. Pole r                   012   EMILY
                                                                                                                                    ALEXANDR A
                                                                                                                                    PO LER
 235          04/12/2011         SUR -R EPLY               De fe ndants' Sur-R e ply in Furthe r O pposition to               012   KIER AN M
                                                           Plaintiffs' Motion for the Issuance of a C om m ission for               C O R C O R AN
                                                           the Production of Docum e nts by and De position of
                                                           Ke vin Dillon - R EDAC TED
 236          04/12/2011         AFFIDAVIT O R             Affidavit of Ke vin P. R obinowitz in Furthe r O pposition to      012   KIER AN M
                                 AFFIR MATIO N IN          Plaintiffs' Motion for the Issuance of a C om m ission for               C O R C O R AN
                                 O PPO SITIO N TO MO TIO N the Production of Docum e nts by and De position of
                                                           Ke vin Dillon - R EDAC TED
 237          04/14/2011         O R DER - INTER IM        re : m otion no. 012, INTER IM O R DER e nte re d in the           012   C lifford R e ig
                                                           office of the C ounty C le rk on April 14, 2011                          court use r
 238          05/09/2011         DEC ISIO N + O R DER O N  re : m otion no. 012, DEC ISIO N + O R DER O N MO TIO N            012   Dawn
                                 MO TIO N                  e nte re d in the office of the C ounty C le rk on May 09,               C rawford
                                                           2011                                                                     court use r
 239          05/09/2011         NO TIC E O F ENTR Y       Notice of Entry of Judgm e nt                                      012   EMILY
                                                                                                                                    ALEXANDR A
                                                                                                                                    PO LER
 240          05/11/2011         STIPULATIO N - O THER       Stipulation to File Se cond Am e nde d C om plaint                     GR EGO R Y A
                                                                                                                                    MAR KEL
 240-1        05/11/2011         EXHIBIT(S)                  Ex hibit A - Se cond Am e nde d C om plaint                            GR EGO R Y A
                                                                                                                                    MAR KEL
 240-2        05/11/2011         EXHIBIT(S)                  Ex hibits A-I to Ex hibit A                                            GR EGO R Y A
                                                                                                                                    MAR KEL
 241          05/11/2011         SUMMO NS (PR E R JI)        Se cond Am e nde d Sum m ons                                           GR EGO R Y A
                                 (AMENDED)                                                                                          MAR KEL
 242          05/11/2011         C O MPLAINT (AMENDED)       Se cond Am e nde d C om plaint                                         GR EGO R Y A
                                                                                                                                    MAR KEL
 242-1        05/11/2011         EXHIBIT(S)                  Ex hibit A                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-2        05/11/2011         EXHIBIT(S)                  Ex hibit B                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-3        05/11/2011         EXHIBIT(S)                  Ex hibit C                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-4        05/11/2011         EXHIBIT(S)                  Ex hibit D                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-5        05/11/2011         EXHIBIT(S)                  Ex hibit E                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-6        05/11/2011         EXHIBIT(S)                  Ex hibit F                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-7        05/11/2011         EXHIBIT(S)                  Ex hibit G                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-8        05/11/2011         EXHIBIT(S)                  Ex hibit H                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 242-9        05/11/2011         EXHIBIT(S)                  Ex hibit I                                                             GR EGO R Y A
                                                                                                                                    MAR KEL
 243          05/26/2011         AFFIR MATIO N/AFFIDAVIT     Affidavit of Se rvice of Se cond Am e nde d Sum m ons                  GR EGO R Y A
                                 O F SER VIC E               (Date d May 11, 2011) and Se cond Am e nde d                           MAR KEL
                                                             C om plaint, Including Ex hibits A - I (Date d May 11,
                                                             2011)
 244          05/31/2011         LETTER /                    2011.05.31 Le tte r from K. R obinowitz to Justice Frie d              BAR O N T
                                                                                                                       013945
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             12/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed        02/01/21
                                                    WebCivil             Entered
                                                             Supreme - eFiled       02/01/21
                                                                              Documents Detail    18:22:33 Page 14 of
           Case 3:21-cv-00538-N       Document
                           C O R R ESPO NDENC E TO 26-53     Filed
                                                               28   06/09/21         Page      19 of 254 PageID 16903
                                                                                                                 O UR SLER
                                 JUDGE
 245           05/31/2011        ANSW ER                     Answe r of C DO Fund and SO HC to Se cond Am e nde d                   BAR O N T
                                                             C om plaint                                                            O UR SLER
 246           05/31/2011        ANSW ER                     Answe r of Highland Financial, C re dit O pportunitie s,               BAR O N T
                                                             C re dit Strate gie s, C rusade r and Strand to Se cond                O UR SLER
                                                             Am e nde d C om plaint
 247           06/03/2011        LETTER /                    R e dacte d Le tte r from Gre gory A. Mark e l of C adwalade r         GR EGO R Y A
                                 C O R R ESPO NDENC E TO     to Justice Frie d in R e sponse to De fe ndants' May 31,               MAR KEL
                                 JUDGE                       2011 Le tte r (Docum e nt No. 244)
 247-1         06/03/2011        EXHIBIT(S)                  --none --                                                              GR EGO R Y A
                                                                                                                                    MAR KEL
 248           06/27/2011        O R DER - C O MMISSIO N     O R DER R E: C O MMISSIO N e nte re d in the office of the             Matthe w
                                                             C ounty C le rk on June 27, 2011                                       Koe nig
                                                                                                                                    court use r
 249           06/27/2011        C O MMISSIO N               C O MMISSIO N e nte re d in the office of the C ounty C le rk          Matthe w
                                                             on June 27, 2011                                                       Koe nig
                                                                                                                                    court use r
 250           08/01/2011        NO TIC E O F ENTR Y         Notice of Entry of De cision and O rde r of Appe llate           006   KIER AN M
                                                             Division, First De partm e nt date d July 21, 2011                     C O R C O R AN
 251           08/10/2011        R EMITTITUR                 R EMITTITUR e nte re d in the office of the C ounty C le rk            Matthe w
                                                             on August 10, 2011                                                     Koe nig
                                                                                                                                    court use r
 252           09/30/2011        NO TIC E O F MO TIO N      Notice of Motion for Issuance of C om m ission R e garding 013          GR EGO R Y A
                                                            W alte r R . Louis                                                      MAR KEL
 252-1         09/30/2011        AFFIDAVIT O R              Affidavit of Elle n M. Halste ad in Support of Motion for  013          GR EGO R Y A
                                 AFFIR MATIO N IN SUPPO R T C om m ission R e garding W alte r R . Louis                            MAR KEL
                                 O F MO TIO N
 252-2         09/30/2011        O R DER ( PR O PO SED )    [Propose d] O rde r                                        013          GR EGO R Y   A
                                                                                                                                    MAR KEL
 252-3         09/30/2011        C O MMISSIO N               Propose d C om m ission                                          013   GR EGO R Y   A
                                 (PR O PO SED)                                                                                      MAR KEL
 253           09/30/2011        NO TIC E O F MO TIO N      Notice of Motion for Issuance of C om m issions                   014   GR EGO R Y   A
                                                            R e garding R ichard Buttim e r and UNC C                               MAR KEL
 253-1         09/30/2011        AFFIDAVIT O R              Affidavit of Elle n M. Halste ad in Support of Motion for         014   GR EGO R Y   A
                                 AFFIR MATIO N IN SUPPO R T Issuance of C om m ission R e garding R ichard Buttim e r               MAR KEL
                                 O F MO TIO N               and UNC C n
 253-2         09/30/2011        O R DER ( PR O PO SED )    [Propose d] O rde r for Buttim e r                                014   GR EGO R Y A
                                                                                                                                    MAR KEL
 253-3         09/30/2011        O R DER ( PR O PO SED )     [Propose d] O rde r for UNC C                                    014   GR EGO R Y A
                                                                                                                                    MAR KEL
 253-4         09/30/2011        C O MMISSIO N               Propose d C om m ission for Buttim e r                           014   GR EGO R Y A
                                 (PR O PO SED)                                                                                      MAR KEL
 253-5         09/30/2011        EXHIBIT(S)                  Ex hibit A to Propose d C om m ission for Buttim e r             014   GR EGO R Y A
                                                                                                                                    MAR KEL
 253-6         09/30/2011        C O MMISSIO N               Propose d C om m ission for UNC C                                014   GR EGO R Y A
                                 (PR O PO SED)                                                                                      MAR KEL
 253-7         09/30/2011        EXHIBIT(S)                  Ex hibit A to Propose d C om m ission for UNC C                  014   GR EGO R Y A
                                                                                                                                    MAR KEL
 254           10/31/2011        DEC ISIO N + O R DER O N  re : m otion no. 014, DEC ISIO N + O R DER O N MO TIO N        014       C lifford R e ig
                                 MO TIO N                  e nte re d in the office of the C ounty C le rk on O ctobe r             court use r
                                                           31, 2011
 255           11/01/2011        DEC ISIO N + O R DER O N  re : m otion no. 013, DEC ISIO N + O R DER O N MO TIO N        013       C lifford R e ig
                                 MO TIO N                  e nte re d in the office of the C ounty C le rk on Nove m be r           court use r
                                                           01, 2011
 256           11/10/2011        NO TIC E O F APPEAR ANC E Notice of Appe arance of Andre w C lubok , Esq. on be half               MAUR A M
                                 (PO ST R JI)              of Plaintiffs UBS Se curitie s LLC and UBS AG, London                    KLUGMAN
                                                           Branch
 257           11/21/2011        O R DER TO SHO W C AUSE ( Propose d O rde r to Show C ause                               015       EMILY
                                 PR O PO SED )                                                                                      ALEXANDR A
                                                                                                                                    PO LER
 258           11/21/2011        AFFIR MATIO N               Affirm ation of Em ily A. Pole r                                 015   EMILY
                                                                                                                                    ALEXANDR A
                                                                                                                                    PO LER
 259           11/21/2011        EXHIBIT(S)                  Ex hibit A through E to Affirm ation of Em ily A. Pole r         015   EMILY
                                                                                                                                    ALEXANDR A
                                                                                                                                    PO LER
 260           11/21/2011        C O MMISSIO N               Propose d C om m ission to Tak e Discove ry of Non-Party         015   EMILY
                                 (PR O PO SED)               W itne ss O utside NY                                                  ALEXANDR A
                                                                                                                                    PO LER
 261           11/21/2011        O R DER ( PR O PO SED )     Propose d O rde r Dire cting the Issuance of a                   015   EMILY
                                                             C om m ission to Tak e Discove ry                                      ALEXANDR A
                                                                                                                                    PO LER
 262           12/01/2011        O R DER TO SHO W C AUSE     O R DER TO SHO W C AUSE e nte re d in the office of the          015   Nancy A
                                                             C ounty C le rk on De ce m be r 01, 2011                               Horowitz
                                                                                                                                    court use r
 263           12/12/2011        AFFIDAVIT                   Affidavit of Ke vin R obinwitz date d De ce m be r 9, 2011      015    KIER AN M
                                                             Providing C onse nt to Issuance of C om ission                         C O R C O R AN
 264           12/16/2011        DEC ISIO N + O R DER O N    re : m otion no. 015, DEC ISIO N + O R DER O N MO TIO N         015    C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk on De ce m be r        court use r
                                                             16, 2011
 265           02/21/2012        NO TIC E O F MO TIO N       Notice for the Issuance of C om m issions - Bank of NY          016    MAR K W
                                                             Me llon Trust C om pany                                                R ASMUSSEN
                                                                                                                        013946
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             13/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed   02/01/21
                                              WebCivil             Entered
                                                       Supreme - eFiled       02/01/21
                                                                        Documents Detail    18:22:33 Page 15 of
 265-1     Case  3:21-cv-00538-N
              02/21/2012            Document
                            AFFIDAVIT O R    26-53
                                               R asm usse n Affirm ation In Support of Motion 254
                                                       Filed
                                                         28   06/09/21         Page      20 of for PageID
                                                                                                     016  16904
                                                                                                           MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of C om m issions - Bank of NY Me llon Trust                   R ASMUSSEN
                                 O F MO TIO N               C om pany
 265-2         02/21/2012        EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             016   MAR K W
                                                                                                                                    R ASMUSSEN
 266           02/21/2012        NO TIC E O F MO TIO N      Notice of Motion for the Issuance of C om m issions -             017   MAR K W
                                                            Ne x bank , SSB and Ne x bank Se curitie s, Inc.                        R ASMUSSEN
 266-1         02/21/2012        AFFIDAVIT O R              R asm usse n Affirm ation in Support of Motion for the            017   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of C om m issions - Ne x bank , SSB and                        R ASMUSSEN
                                 O F MO TIO N               Ne x bank Se curitie s, Inc.
 266-2         02/21/2012        EXHIBIT(S)                 Ex hibits to R asm usse n Affirm ation                            017   MAR K W
                                                                                                                                    R ASMUSSEN
 267           02/21/2012        NO TIC E O F MO TIO N      Notice of Motion for the Issuance of a C om m ission -            018   MAR K W
                                                            State Stre e t Bank and Trust C om pany                                 R ASMUSSEN
 267-1         02/21/2012        AFFIDAVIT O R              R asm usse n Affirm ation In Support of Motion for the            018   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of a C om m ission - State Stre e t Bank and                   R ASMUSSEN
                                 O F MO TIO N               Trust C om pany
 267-2         02/21/2012        EXHIBIT(S)                 Ex hibits to R asm usse n Affirm ation                            018   MAR K W
                                                                                                                                    R ASMUSSEN
 268           02/22/2012        NO TIC E O F MO TIO N      Notice of Motion for the Issuance of a C om m ission for          020   MAR K W
                                                            the De position of Ke vin I. Dowd                                       R ASMUSSEN
 268-1         02/22/2012        AFFIDAVIT O R              Affirm ation of R asm usse n In Support of Motion for the         020   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of a C om m ission for the De position of Ke vin               R ASMUSSEN
                                 O F MO TIO N               I. Dowd
 268-2         02/22/2012        EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             020   MAR K W
                                                                                                                                    R ASMUSSEN
 269           02/22/2012        NO TIC E O F MO TIO N      Notice of Motion for the Issuance of a C om m ission for          021   MAR K W
                                                            the De position of C harle s McQ ue ary                                 R ASMUSSEN
 269-1         02/22/2012        AFFIDAVIT O R              Affirm ation of R asm usse n in Support of Motion for the         021   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of a C om m ission for the De position of                      R ASMUSSEN
                                 O F MO TIO N               C harle s McQ ue ary
 269-2         02/22/2012        EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             021   MAR K W
                                                                                                                                    R ASMUSSEN
 270           02/22/2012        NO TIC E O F MO TIO N      Notice of Motion for the Issuance of a C om m ission for          022   MAR K W
                                                            the De position of Michae l Zarrilli                                    R ASMUSSEN
 270-1         02/22/2012        AFFIDAVIT O R              Affirm ation of R asm usse n In Support of Motion for the         022   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of a C om m ission for the De position of                      R ASMUSSEN
                                 O F MO TIO N               Michae l Zarrilli
 270-2         02/22/2012        EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             022   MAR K W
                                                                                                                                    R ASMUSSEN
 271           02/27/2012        NO TIC E O F MO TIO N      NO TIC E O F MO TIO N FO R THE ISSUANC E O F                      019   MAR K W
                                                            C O MMISSIO NS FO R THE DEPO SITIO NS O F GIBR AN                       R ASMUSSEN
                                                            MAHMUD, PAUL R O O S, PAUL KAUFFMAN, PATR IC K
                                                            DAUGHER TY, C HR IS HALPIN, KUR TIS PLUMER , R YAN
                                                            GR ATEKE, BR IAN C O X, KEN MC GO VER N, AND TO DD
                                                            TR AVER S
 271-1         02/27/2012        AFFIDAVIT O R              R asm usse n Affirm ation to NO TIC E O F MO TIO N FO R           019   MAR K W
                                 AFFIR MATIO N IN SUPPO R T THE ISSUANC E O F C O MMISSIO NS FO R THE                               R ASMUSSEN
                                 O F MO TIO N               DEPO SITIO NS O F GIBR AN MAHMUD, PAUL R O O S, PAUL
                                                            KAUFFMAN, PATR IC K DAUGHER TY, C HR IS HALPIN,
                                                            KUR TIS PLUMER , R YAN GR ATEKE, BR IAN C O X, KEN
                                                            MC GO VER N, AND TO DD TR AVER S
 271-2         02/27/2012        EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             019   MAR K W
                                                                                                                                    R ASMUSSEN
 272           03/06/2012        DEC ISIO N + O R DER O N    re : m otion no. 022, DEC ISIO N + O R DER        O N MO TIO N   022   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk   on March 06,         court use r
                                                             2012
 273           03/06/2012        DEC ISIO N + O R DER O N    re : m otion no. 020, DEC ISIO N + O R DER        O N MO TIO N   020   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk   on March 06,         court use r
                                                             2012
 274           03/07/2012        DEC ISIO N + O R DER O N    re : m otion no. 016, DEC ISIO N + O R DER        O N MO TIO N   016   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk   on March 07,         court use r
                                                             2012
 275           03/07/2012        DEC ISIO N + O R DER O N    re : m otion no. 017, DEC ISIO N + O R DER        O N MO TIO N   017   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk   on March 07,         court use r
                                                             2012
 276           03/07/2012        Docum e nt De le te d
 277           03/07/2012        DEC ISIO N + O R DER O N    re : m otion no. 018, DEC ISIO N + O R DER O N MO TIO N          018   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk on March 07,           court use r
                                                             2012
 278           03/12/2012        DEC ISIO N + O R DER O N    re : m otion no. 019, DEC ISIO N + O R DER O N MO TIO N          019   Elle n C hin
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk on March 12,           court use r
                                                             2012
 279           03/21/2012        NO TIC E O F ENTR Y         Notice of Entry of De cision and O rde r of Supre m e C ourt,    010   KIER AN M
                                                             Appe llate Division, First De partm e nt date d March 13,              C O R C O R AN
                                                             2012
 280           03/29/2012        DEC ISIO N + O R DER O N    re : m otion no. 021, DEC ISIO N + O R DER O N MO TIO N          021   C lifford R e ig
                                 MO TIO N                    e nte re d in the office of the C ounty C le rk on March 29,           court use r
                                                             2012
 281           04/02/2012        R EMITTITUR                 R EMITTITUR e nte re d in the office of the C ounty C le rk            Michae l
                                                             on April 02, 2012                                                      C arlucci
                                                                                                                                    court use r
 282           04/11/2012        O R DER ( PR O PO SED )     [Propose d] Se cond Am e nde d Sche duling O rde r                     MAR K W

                                                                                                                         013947
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             14/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                             WebCivil             Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 16 of
           Case 3:21-cv-00538-N Document 26-53 Filed    28 06/09/21 Page 21 of 254 PageID 16905       R ASMUSSEN
 283          04/12/2012         O R DER - O THER            O THER O R DER e nte re d in the office of the C ounty C le rk         Ve rnon
                                                             on April 12, 2012                                                      Hutchinson
                                                                                                                                    court use r
 284          05/25/2012         NO TIC E O F MO TIO N      Notice of Motion to Dism iss Se cond Am e nde d                   023   KIER AN M
                                                            C om plaint                                                             C O R C O R AN
 285          05/25/2012         AFFIR MATIO N              Affirm ation of Kie ran M. C orcoran date d May 25, 2012          023   KIER AN M
                                                            in Support of Motion to Dism iss Se cond Am e nde d                     C O R C O R AN
                                                            C om plaint
 286          05/25/2012         EXHIBIT(S)                 Ex hibits to Affirm ation of Kie ran M. C orcoran date d May      023   KIER AN M
                                                            25, 2012                                                                C O R C O R AN
 287          05/25/2012         MEMO R ANDUM O F LAW IN Me m orandum of Law in Support of Motion to Dism iss                 023   KIER AN M
                                 SUPPO R T                  Se cond Am e nde d C om plaint                                          C O R C O R AN
 288          06/20/2012         STIPULATIO N -             Stipulation Ex te nding R e turn Date of Motion to Dism iss       023   KIER AN M
                                 ADJO UR NMENT O F                                                                                  C O R C O R AN
                                 MO TIO N
 289          06/29/2012         NO TIC E O F MO TIO N      Notice of Motion for the Issuance of a C om m ission for          024   MAR K W
                                                            the De position of Michae l C olvin                                     R ASMUSSEN
 290          06/29/2012         AFFIDAVIT O R              R asm usse n Affirm ation in Support of Motion for the            024   MAR K W
                                 AFFIR MATIO N IN SUPPO R T Issuance of a C om m ission for the De position of                      R ASMUSSEN
                                 O F MO TIO N               Michae l C olvin
 291          06/29/2012         EXHIBIT(S)                 Ex hibit to R asm usse n Affirm ation                             024   MAR K W
                                                                                                                                    R ASMUSSEN
 292          07/05/2012         STIPULATIO N -              Stipulation Ex te nding R e turn Date of Motion to Dism iss 023        MAR K W
                                 ADJO UR NMENT O F                                                                                  R ASMUSSEN
                                 MO TIO N
 293          07/05/2012         AFFIDAVIT O R               Affirm ation of Kie ran M. C orcoran in O pposition to           024   KIER AN M
                                 AFFIR MATIO N IN            Motion for C om m ission                                               C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 294          07/06/2012         AFFIDAVIT O R               R e ply Affirm ation of R asm usse n in Furthe r Support of      024   MAR K W
                                 AFFIR MATIO N IN R EPLY     Motion for the Issuance of a C om m ission for the                     R ASMUSSEN
                                                             De position of C olvin
 295          07/11/2012         O R DER - INTER IM          R e : Motion #024, INTER IM DEC ISIO N/O R DER e nte re d        024   Ve rnon
                                                             in the office of the C ounty C le rk on July 11, 2012                  Hutchinson
                                                                                                                                    court use r
 296          07/12/2012         O R DER ( PR O PO SED )     Propose d Third Am e nde d Sche duling O rde r                         MAR K W
                                                                                                                                    R ASMUSSEN
 297          07/13/2012         MEMO R ANDUM O F LAW IN Plaintiffs' Me m orandum of Law in O pposition to Motion 023               ANDR EW
                                 O PPO SITIO N             to Dism iss of De fe ndants Highland C re dit Strate gie s               BR IAN
                                                           Maste r Fund, L.P., And Highland C rusade r O ffshore                    C LUBO K
                                                           Partne rs, L.P. [R e dacte d]
 298          07/13/2012         AFFIDAVIT O R             Affirm ation of Mark W. R asm usse n [R e dacte d]             023       MAR K W
                                 AFFIR MATIO N IN                                                                                   R ASMUSSEN
                                 O PPO SITIO N TO MO TIO N
 299          07/13/2012         EXHIBIT(S)                Ex hibits 1 - 3 to Affirm ation of Mark W. R asm usse n        023       MAR K W
                                                           [R e dacte d]                                                            R ASMUSSEN
 300          07/16/2012         O R DER - O THER          O THER O R DER e nte re d in the office of the C ounty C le rk           Ve rnon
                                                           on July 16, 2012                                                         Hutchinson
                                                                                                                                    court use r
 301          07/23/2012         DEC ISIO N + O R DER O Nre : m otion no. 024, DEC ISIO N + O R DER O N MO TIO N              024   Gre gory
                                 MO TIO N                e nte re d in the office of the C ounty C le rk on July 23,                Gonsie sk i
                                                         2012                                                                       court use r
 302          08/06/2012         MEMO R ANDUM O F LAW IN R e ply Me m orandum of Law in Support of Motion to                  023   KIER AN M
                                 R EPLY                  Dism iss                                                                   C O R C O R AN
 303          12/05/2012         LETTER /                Joint le tte r to Justice Frie dm an, pursuant to                          ANDR EW
                                 C O R R ESPO NDENC E TO C om m e rcial Division R ule 24(c)                                        BR IAN
                                 JUDGE                                                                                              C LUBO K
 304          12/13/2012         TR ANSC R IPT O F       Transcript of 12.12.2012 He aring on Motions to                            KIER AN M
                                 PR O C EEDINGS          Dism iss                                                                   C O R C O R AN
 305          01/24/2013         O R DER ( PR O PO SED ) Fourth Am e nde d Sche duling O rde r                                      ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 306          02/05/2013         O R DER - O THER            O THER O R DER e nte re d in the office of the C ounty C le rk         De bora F
                                                             on Fe bruary 5, 2013                                                   Bak e r
                                                                                                                                    court use r
 307          02/27/2013         TR ANSC R IPT O F           12.11.2012 Transcript of Status C onfe rnce                            KIER AN M
                                 PR O C EEDINGS                                                                                     C O R C O R AN
 308          06/10/2013         O R DER ( PR O PO SED )     --none --                                                              KIER AN M
                                                                                                                                    C O R C O R AN
 309          07/02/2013         O THER C O UR T FILED       AMENDED SC HDULING O R DER date d 6/28/13 e nte re d in                De bora F
                                 DO C UMENT                  the office of the C ounty C le rk on July 2, 2013                      Bak e r
                                                                                                                                    court use r
 310          07/23/2013         C O NSENT TO C HANGE        --none --                                                              ANDR EW J
                                 ATTO R NEY (PO ST R JI)                                                                            MELNIC K
 311          08/02/2013         LETTER /                    Le tte r to Justice Frie dm an pursuant to C om m e rical              ANDR EW
                                 C O R R ESPO NDENC E TO     Division R ule 24(c) [R e dacte d]                                     BR IAN
                                 JUDGE                                                                                              C LUBO K
 312          08/16/2013         AFFIR MATIO N               Affirm ation of Notification                                           JEFFR EY GR EG
                                                                                                                                    LANDIS
 313          08/19/2013         O R DER TO SHO W C AUSE ( O rde r to Show C ause for Entry of an O rde r Unde r N.Y.         025   ANDR EW
                                 PR O PO SED )             De btor and C re ditor Law Se ction 279 and for Entry of a               BR IAN
                                                           Te m porary R e straining O rde r to R e strain De fe ndants             C LUBO K
                                                           from Transfe rring Prope rty
                                                                                                                         013948
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             15/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed    02/01/21
                                              WebCivil              Entered
                                                       Supreme - eFiled          02/01/21
                                                                         Documents  Detail    18:22:33 Page 17 of
 314       Case  3:21-cv-00538-N
              08/19/2013            Document
                            AFFIDAVIT O R    26-53     Filed
                                                         28    06/09/21          Page      22 of 254 PageID
                                               Affirm ation of Je ffe ry Landis in Support of Plaintiffs' 025 16906
                                                                                                               ANDR EW
                                 AFFIR MATIO N IN SUPPO R T O rde r to Show C ause for Entry of an O rde r Unde r N.Y.              BR IAN
                                                            De btor and C re ditor Law Se ction 279 and for Entry of a              C LUBO K
                                                            Te m porary R e straining O rde r to R e strain De fe ndants
                                                            from Transfe rring Prope rty
 315           08/19/2013        MEMO R ANDUM O F LAW IN Plaintiffs' Me m orandum of Law in Support of O rde r to             025   ANDR EW
                                 SUPPO R T                  Show C ause for Entry of an O rde r Unde r N.Y. De btor                 BR IAN
                                                            and C re ditor Law Se ction 279 and for Entry of a                      C LUBO K
                                                            Te m porary R e straining O rde r to R e strain De fe ndants
                                                            from Transfe rring Prope rty
 316           08/20/2013        O R DER TO SHO W C AUSE re : m otion no. 025, O R DER TO SHO W C AUSE e nte re d             025   Jane Phe lan
                                                            in the office of the C ounty C le rk on August 20, 2013                 court use r
 317           08/21/2013        O R DER TO SHO W C AUSE re : m otion no. 025, O R DER TO SHO W C AUSE e nte re d             025   Edward
                                                            in the office of the C ounty C le rk on August 21, 2013                 Kvarantan
                                                                                                                                    court use r
 318           08/22/2013        AFFIR MATIO N/AFFIDAVIT       Affidavits of Se rvice of signe d O rde r to Show C ause and 025     ANDR EW
                                 O F SER VIC E                 all supporting pape rs                                               BR IAN
                                                                                                                                    C LUBO K
 319           08/27/2013        STIPULATIO N - O THER - ( Stipulation re : O rde r to Show C ause [R e dacte d]              025   JEFFR EY GR EG
                                 R EQ UEST TO SO O R DER )                                                                          LANDIS
 320           09/03/2013        NO TE O F ISSUE:W ITHO UT Note of Issue                                                            ANDR EW
                                 JUR Y                                                                                              BR IAN
                                                                                                                                    C LUBO K
 321           09/04/2013        TR ANSC R IPT O F             R e dacte d Transcript of the 8/19/13 He aring re garding      025   ANDR EW
                                 PR O C EEDINGS                O rde r to Show C ause se e k ing a TR O                             BR IAN
                                                                                                                                    C LUBO K
 322           09/06/2013        MEMO R ANDUM O F LAW IN       --none --                                                      025   KIER AN M
                                 O PPO SITIO N                                                                                      C O R C O R AN
 323           09/06/2013        AFFIDAVIT O R                 --none --                                                      025   KIER AN M
                                 AFFIR MATIO N IN                                                                                   C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 324           09/06/2013        AFFIDAVIT O R                 --none --                                                      025   KIER AN M
                                 AFFIR MATIO N IN                                                                                   C O R C O R AN
                                 O PPO SITIO N TO MO TIO N
 325           09/10/2013        DEMAND FO R JUR Y TR IAL      --none --                                                            KIER AN M
                                 (N.O .I. PR EVIO USLY PAID)                                                                        C O R C O R AN
 326           09/13/2013        MEMO R ANDUM O F LAW IN       Plaintiffs' R e ply Me m orandum of Law in Support of        025     ANDR EW
                                 R EPLY                        O rde r to Show C ause and Te m porary R e straining O rde r         BR IAN
                                                               [R e dacte d]                                                        C LUBO K
 327           09/13/2013        AFFIDAVIT O R                 Se cond Affirm ation of Je ffre y Landis in Support of       025     JEFFR EY GR EG
                                 AFFIR MATIO N IN R EPLY       Plaintiffs' O rde r to Show C ause and Te m porary                   LANDIS
                                                               R e straining O rde r [R e dacte d]
 328           09/23/2013        LETTER /                      --none --                                                    025     KIER AN M
                                 C O R R ESPO NDENC E TO                                                                            C O R C O R AN
                                 JUDGE
 329           09/26/2013        STIPULATIO N - O THER - ( --none --                                                                KIER AN M
                                 R EQ UEST TO SO O R DER )                                                                          C O R C O R AN
 330           10/02/2013        TR ANSC R IPT O F         --none --                                                          025   KIER AN M
                                 PR O C EEDINGS                                                                                     C O R C O R AN
 331           10/07/2013        STIPULATIO N - SO         SO O R DER ED STIPULATIO N e nte re d in the office of the               De bora F
                                 O R DER ED                C ounty C le rk on O ctobe r 7, 2013                                     Bak e r
                                                                                                                                    court use r
 332           10/17/2013        NO TIC E O F MO TIO N         --none --                                                      026   KIER AN M
                                                                                                                                    C O R C O R AN
 333           10/17/2013        AFFIDAVIT O R                 --none --                                                      026   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                         C O R C O R AN
                                 O F MO TIO N
 334           10/17/2013        AFFIDAVIT O R                 --none --                                                      026   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                         C O R C O R AN
                                 O F MO TIO N
 335           10/17/2013        AFFIDAVIT O R                 --none --                                                      026   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                         C O R C O R AN
                                 O F MO TIO N
 336           10/17/2013        MEMO R ANDUM O F LAW IN       --none --                                                      026   KIER AN M
                                 SUPPO R T                                                                                          C O R C O R AN
 337           10/17/2013        STATEMENT O F MATER IAL       --none --                                                      026   KIER AN M
                                 FAC TS                                                                                             C O R C O R AN
 338           10/17/2013        NO TIC E O F MO TIO N         --none --                                                      027   KIER AN M
                                                                                                                                    C O R C O R AN
 339           10/17/2013        AFFIDAVIT O R                 --none --                                                      027   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                         C O R C O R AN
 340           10/17/2013        AFFIDAVIT O R                 --none --                                                      027   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T                                                                         C O R C O R AN
 341           10/17/2013        MEMO R ANDUM O F LAW IN       --none --                                                      027   KIER AN M
                                 SUPPO R T                                                                                          C O R C O R AN
 342           10/17/2013        STATEMENT O F MATER IAL       --none --                                                      027   KIER AN M
                                 FAC TS                                                                                             C O R C O R AN
 343           11/12/2013        LETTER /                      --none --                                                            KIER AN M
                                 C O R R ESPO NDENC E TO                                                                            C O R C O R AN
                                 JUDGE
 344           11/12/2013        TR ANSC R IPT O F             Transcript of te le phone confe re nce he ld be fore Justice         ANDR EW
                                 PR O C EEDINGS                Frie dm an on Nove m be r 8, 2013                                    BR IAN
                                                                                                                                    C LUBO K

                                                                                                                         013949
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             16/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed     02/01/21
                                               WebCivil              Entered
                                                         Supreme - eFiled       02/01/21
                                                                          Documents Detail    18:22:33 Page 18 of
 345       Case  3:21-cv-00538-N
              11/12/2013    LETTER / Document 26-53
                                                Le tte r Filed
                                                           28   06/09/21         Page      23 of 254 PageID 16907
                                                                                                             ANDR EW
                                 C O R R ESPO NDENC E TO                                                                             BR IAN
                                 JUDGE                                                                                               C LUBO K
 346           11/22/2013        MEMO R ANDUM O F LAW IN Plaintiffs? Me m orandum of Law In O pposition to                     026   ANDR EW
                                 O PPO SITIO N             De fe ndants Highland C apital Manage m e nt, L.P.,                       BR IAN
                                                           Highland Financial Partne rs, L.P., Highland C re dit                     C LUBO K
                                                           Strate gie s Maste r Fund, L.P., Highland C rusade r
                                                           O ffshore Partne rs, L.P., Highland C re dit O pportunitie s
                                                           C DO , L.P
 347           11/22/2013        AFFIDAVIT O R             Affirm ation of Je ffre y Landis in Support of Plaintiffs?          026   ANDR EW
                                 AFFIR MATIO N IN          Me m o of Law In O pposition to De fe ndants HFP, e t al.                 BR IAN
                                 O PPO SITIO N TO MO TIO N                                                                           C LUBO K
 348           11/22/2013        MEMO R ANDUM O F LAW IN Plaintiffs' Me m orandum of Law in O pposition to                     027   ANDR EW
                                 O PPO SITIO N             De fe ndants Highland C DO O pportunity Maste r Fund                      BR IAN
                                                           and Highland Spe cial O pportunitie s Holding C om pany's                 C LUBO K
                                                           Motion for Sum m ary Judgm e nt
 349           11/22/2013        AFFIDAVIT O R             Affirm ation of Je ffre y Landis in Support of Plaintiffs'          027   ANDR EW
                                 AFFIR MATIO N IN          Me m o of Law in O pposition to De fe ndants Fund's                       BR IAN
                                 O PPO SITIO N TO MO TIO N Motion for Sum m ary Judgm e nt                                           C LUBO K
 350           11/25/2013        O THER C O UR T FILED     O THER C O UR T FILED DO C UMENT e nte re d in the office                 De bora F
                                 DO C UMENT                of the C ounty C le rk on Nove m be r 25, 2013                            Bak e r
                                                                                                                                     court use r
 351           11/25/2013        DEC ISIO N + O R DER O N     re : m otion no. 023, DEC ISIO N + O R DER O N MO TIO N        023     C lifford R e ig
                                 MO TIO N                     e nte re d in the office of the C ounty C le rk on Nove m be r         court use r
                                                              25, 2013
 352           11/25/2013        DEC ISIO N + O R DER O N     re : m otion no. 025, DEC ISIO N + O R DER O N MO TIO N        025     C lifford R e ig
                                 MO TIO N                     e nte re d in the office of the C ounty C le rk on Nove m be r         court use r
                                                              25, 2013
 353           11/25/2013        NO TIC E O F ENTR Y          Notice of Entry of Am e nde d De cision & O rde r - Motion     023     ANDR EW
                                                              Se que nce 23                                                          BR IAN
                                                                                                                                     C LUBO K
 354           11/25/2013        NO TIC E O F ENTR Y          Notice of Entry of Am e nde d De cision & O rde r - Motion       025   ANDR EW
                                                              Se que nce 25                                                          BR IAN
                                                                                                                                     C LUBO K
 355           11/25/2013        NO TIC E O F APPEAL          --none --                                                        025   ANDR EW
                                                                                                                                     BR IAN
                                                                                                                                     C LUBO K
 356           11/25/2013        PR E-AR GUMENT               --none --                                                        025   ANDR EW
                                 STATEMENT                                                                                           BR IAN
                                                                                                                                     C LUBO K
 357           11/27/2013        AFFIR MATIO N/AFFIDAVIT      Affirm ation of Se rvice of O pposition to Motion for                  MIC HAEL
                                 O F SER VIC E                Sum m ary Judgm e nt                                                   ALEXANDER
                                                                                                                                     O NUFER
 358           11/27/2013        AFFIR MATIO N/AFFIDAVIT      Affirm ation of Se rvice of Notice of Appe al and Pre -                DAVID
                                 O F SER VIC E                argum e nt State m e nt                                                EDW AR D
                                                                                                                                     MYR E
 359           12/06/2013        NO TIC E O F C R O SS APPEAL Notice of C ross Appe al of Highland C re dit Strate gie s       023   KIER AN M
                                                              Maste r Fund, L.P. and Highland C rusade r O ffshore                   C O R C O R AN
                                                              Partne rs, L.P.
 360           12/06/2013        PR E-AR GUMENT               Pre -Argum e nt State m e nt of Highland C re dit Strate gie s   023   KIER AN M
                                 STATEMENT                    Maste r Fund, L.P. and Highland C rusade r O ffshore                   C O R C O R AN
                                                              Partne rs, L.P.
 361           12/11/2013        MEMO R ANDUM O F LAW IN R e ply Me m orandum of Law of De fe ndants                           026   KIER AN M
                                 R EPLY                                                                                              C O R C O R AN
 362           12/11/2013        AFFIDAVIT O R                Affirm ation of Kie ran M. C orcoran in Support of R e ply       026   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T Me m orandum of Law                                                      C O R C O R AN
 363           12/11/2013        AFFIDAVIT O R                R e ply Affidavit of C lifford Stoops                            026   KIER AN M
                                 AFFIR MATIO N IN R EPLY                                                                             C O R C O R AN
 364           12/11/2013        MEMO R ANDUM O F LAW IN R e ply Me m orandum of Law of De fe ndants in Support of             027   KIER AN M
                                 R EPLY                       Sum m ary Judgm e nt                                                   C O R C O R AN
 365           12/11/2013        AFFIDAVIT O R                Affirm ation of Kie ran M. C orcoran in Support of R e ply       027   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T Me m orandum of Law                                                      C O R C O R AN
 366           12/11/2013        AFFIDAVIT O R                R e ply Affidavit of C lifford Stoops                            027   KIER AN M
                                 AFFIR MATIO N IN R EPLY                                                                             C O R C O R AN
 367           01/30/2014        NO TIC E O F ENTR Y          Notice of Entry of De cision and O rde r of the Appe llate             ANDR EW
                                                              Division, First De partm e nt e nte re d on January 30,                BR IAN
                                                              2014                                                                   C LUBO K
 368           03/06/2014        TR ANSC R IPT O F            Fe b. 14, 2014 He aring Transcript                               026   ANDR EW
                                 PR O C EEDINGS                                                                                      BR IAN
                                                                                                                                     C LUBO K
 369           03/06/2014        TR ANSC R IPT O F            Fe b. 14, 2014 He aring Transcript                               027   ANDR EW
                                 PR O C EEDINGS                                                                                      BR IAN
                                                                                                                                     C LUBO K
 370           10/22/2014        LETTER /                     --none --                                                        026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                             C O R C O R AN
                                 JUDGE
 371           10/22/2014        LETTER /                     --none --                                                        027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                             C O R C O R AN
                                 JUDGE
 372           10/27/2014        O R DER - INTER IM           R e : Motion #026, INTER IM DEC ISIO N/O R DER e nte re d        026   De bora F
                                                              in the office of the C ounty C le rk on O ctobe r 27, 2014             Bak e r
                                                                                                                                     court use r
 373           10/27/2014        O R DER - INTER IM           R e : Motion #027, INTER IM DEC ISIO N/O R DER e nte re d        027   De bora F

                                                                                                                        013950
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…              17/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed   02/01/21
                                             WebCivil             Entered
                                                      Supreme - eFiled         02/01/21
                                                                       Documents  Detail    18:22:33 Page 19 of
           Case 3:21-cv-00538-N Document 26-53        Filed
                                                        28    06/09/21         Page      24 of  254
                                              in the office of the C ounty C le rk on O ctobe r 27, 2014PageID 16908
                                                                                                                Bak e r
                                                                                                                                   court use r
 374           11/21/2014        STIPULATIO N - SO            SO O R DER ED STIPULATIO N e nte re d in the office of the           Julie
                                 O R DER ED                   C ounty C le rk on Nove m be r 21, 2014                              Guadalupe
                                                                                                                                   court use r
 375           12/22/2014        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 376           12/22/2014        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 377           01/16/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 378           01/16/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 379           02/19/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 380           02/19/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 381           02/20/2015        LETTER /C O R R ESPO NDENC E SO O R DER ED LETTER /C O R R ESPO NDENC E e nte re d in the         De bora F
                                 - SO O R DER ED              office of the C ounty C le rk on Fe bruary 20, 2015                  Bak e r
                                                                                                                                   court use r
 382           03/05/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 383           03/05/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 384           03/25/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 385           03/25/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 386           04/08/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 387           04/08/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 388           04/20/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 389           04/20/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 390           05/01/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 391           05/01/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 392           05/08/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 393           05/08/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 394           06/08/2015        LETTER /                     --none --                                                      026   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 395           06/08/2015        LETTER /                     --none --                                                      027   KIER AN M
                                 C O R R ESPO NDENC E TO                                                                           C O R C O R AN
                                 JUDGE
 396           07/13/2015        STIPULATIO N -               Stipulation of Discontinuance with R e spe ct to Highland            ANDR EW
                                 DISC O NTINUANC E (PO ST     C re dit Strate gie s Maste r Fund, L.P.                             BR IAN
                                 R JI)                                                                                             C LUBO K
 397           07/21/2015        LETTER /                     re status update                                                     ANDR EW
                                 C O R R ESPO NDENC E TO                                                                           BR IAN
                                 JUDGE                                                                                             C LUBO K
 398           01/07/2016        LETTER /                     --none --                                                            ANDR EW
                                 C O R R ESPO NDENC E TO                                                                           BR IAN
                                 JUDGE                                                                                             C LUBO K
 399           01/07/2016        STIPULATIO N -               Stipulation of Discontinuance with re spe ct to Highland             ANDR EW
                                 DISC O NTINUANC E (PO ST     C rusade r O ffshore Partne rs, LP                                   BR IAN
                                 R JI)                                                                                             C LUBO K
 400           01/27/2016        R EMITTITUR                  --none --                                                            Matthe w
                                                                                                                                   C ork e tt
                                                                                                                                   court use r

                                                                                                                       013951
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…            18/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed     02/01/21
                                               WebCivil               Entered
                                                          Supreme - eFiled       02/01/21
                                                                           Documents Detail    18:22:33 Page 20 of
 401       Case  3:21-cv-00538-N
              09/01/2016    LETTER / Document 26-53       Filed
                                                            28    06/09/21        Page      25 of 254 PageID 16909
                                                Le tte r from C lubok to Justice Frie dm an attaching         ANDR EW
                                 C O R R ESPO NDENC E TO      C itibank de cision                                                   BR IAN
                                 JUDGE                                                                                              C LUBO K
 402           01/26/2017        LETTER /                     Le tte r from A. C lubok to Justice Frie dm an re m otion for         ANDR EW
                                 C O R R ESPO NDENC E TO      pre fe re nce                                                         BR IAN
                                 JUDGE                                                                                              C LUBO K
 403           02/01/2017        LETTER /C O R R ESPO NDENC E --none --                                                             De bora F
                                 - SO O R DER ED                                                                                    Bak e r
                                                                                                                                    court use r
 404           02/15/2017        NO TIC E O F MO TIO N        Notice of Motion for a Trial Pre fe re nce                      028   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 405           02/15/2017        AFFIDAVIT O R                Affirm ation of C arrie J. Bodne r in Support of Plaintiffs'    028   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T   Motion for a Trial Pre fe re nce with Ex hibits                       BR IAN
                                 O F MO TIO N                                                                                       C LUBO K
 406           02/15/2017        MEMO R ANDUM O F LAW IN      Plaintiffs' Me m orandum of Law in Support of Motion for 028          ANDR EW
                                 SUPPO R T                    Trial Pre fe re nce Pursuant to C PLR 3403                            BR IAN
                                                                                                                                    C LUBO K
 407           02/16/2017        AFFIR MATIO N/AFFIDAVIT      M. O nufe r's Affirm ation of Se rvice                          028   MIC HAEL
                                 O F SER VIC E                                                                                      ALEXANDER
                                                                                                                                    O NUFER
 408           02/24/2017        MEMO R ANDUM O F LAW IN --none --                                                            028   KIER AN M
                                 O PPO SITIO N                                                                                      C O R C O R AN
 409           02/24/2017        AFFIDAVIT O R              Affirm ation of Kie ran M. C orcoran in Support of                028   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T De fe ndants' Me m orandum of Law in O pposition to                     C O R C O R AN
                                                            Plaintiffs' Motion for a Trial Pre fe re nce
 410           02/24/2017        AFFIR MATIO N/AFFIDAVIT --none --                                                            028   KIER AN M
                                 O F SER VIC E                                                                                      C O R C O R AN
 411           03/24/2017        DEC ISIO N + O R DER O N   --none --                                                         026   Elle n Apple
                                 MO TIO N                                                                                           court use r
 412           03/24/2017        DEC ISIO N + O R DER O N   --none --                                                         027   Elle n Apple
                                 MO TIO N                                                                                           court use r
 413           03/27/2017        NO TIC E O F ENTR Y        Notice of Entry (Motion Se q. 026)                                026   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 414           03/27/2017        NO TIC E O F ENTR Y          Notice of Entry (Motion Se q. 027)                              027   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 415           04/07/2017        DEC ISIO N + O R DER O N     --none --                                                       028   Elle n Apple
                                 MO TIO N                                                                                           court use r
 416           04/13/2017        NO TIC E O F APPEAL          --none --                                                       026   KIER AN M
                                                                                                                                    C O R C O R AN
 417           04/13/2017        PR E-AR GUMENT               --none --                                                       026   KIER AN M
                                 STATEMENT                                                                                          C O R C O R AN
 418           04/13/2017        NO TIC E O F APPEAL          --none --                                                       027   KIER AN M
                                                                                                                                    C O R C O R AN
 419           04/13/2017        PR E-AR GUMENT               --none --                                                       027   KIER AN M
                                 STATEMENT                                                                                          C O R C O R AN
 420           04/26/2017        NO TIC E O F C R O SS APPEAL Notice of C ross Appe al                                        026   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 421           04/26/2017        PR E-AR GUMENT               Plaintiffs/C ross-Appe llants UBS Se curitie s LLC and UBS 026        ANDR EW
                                 STATEMENT                    AG, London Branch's Pre -Argum e nt State m e nt with                 BR IAN
                                                              Ex hibit A                                                            C LUBO K
 422           04/26/2017        NO TIC E O F MO TIO N        Notice of Motion                                           029        ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 423           04/26/2017        MEMO R ANDUM O F LAW IN Me m orandum of Law in Support of Plaintiffs' Motion for 029               ANDR EW
                                 SUPPO R T               Le ave to R e argue                                                        BR IAN
                                                                                                                                    C LUBO K
 424           05/05/2017        MEMO R ANDUM O F LAW IN --none --                                                            029   KIER AN M
                                 O PPO SITIO N                                                                                      C O R C O R AN
 425           05/11/2017        MEMO R ANDUM O F LAW IN R e ply Me m orandum of Law in Support of Plaintiffs'                029   ANDR EW
                                 R EPLY                  Motion for Le ave to R e argue [R EDAC TED]                                BR IAN
                                                                                                                                    C LUBO K
 426           05/12/2017        NO TIC E O F APPEAR ANC E    --none --                                                             DEBO R AH
                                 (PO ST R JI)                                                                                       DEITSC H-
                                                                                                                                    PER EZ
 427           05/22/2017        NO TIC E O F MO TIO N        --none --                                                       030   KIER AN M
                                                                                                                                    C O R C O R AN
 428           05/22/2017        MEMO R ANDUM O F LAW IN --none --                                                            030   KIER AN M
                                 SUPPO R T                                                                                          C O R C O R AN
 429           05/22/2017        NO TIC E O F MO TIO N   Notice of Plaintiffs' O m nibus Motion in Lim ine                    031   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 430           05/22/2017        MEMO R ANDUM O F LAW IN Plaintiffs' Me m orandum of Law in Support of the ir                 031   ANDR EW
                                 SUPPO R T               O m nibus Motion in Lim ine [R e dacte d]                                  BR IAN
                                                                                                                                    C LUBO K
 431           05/22/2017        AFFIDAVIT O R              Affirm ation of C arrie J. Bodne r in Support of Plaintiffs'      031   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T O m nibus Motion in Lim ine                                             BR IAN
                                                                                                                                    C LUBO K
 432           06/02/2017        STIPULATIO N - O THER - ( Stipulation C onse nting to C ounse l's Pro Hac Vice                     KIER AN M
                                 R EQ UEST TO SO O R DER ) Application                                                              C O R C O R AN
                                                                                                                        013952
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…             19/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed     02/01/21
                                               WebCivil              Entered
                                                        Supreme - eFiled         02/01/21
                                                                         Documents Detail    18:22:33 Page 21 of
 433       Case  3:21-cv-00538-N
              06/02/2017             Document
                            AFFIR MATIO N     26-53     Filed
                                                          28    06/09/21         Page     26 of 254 PageID 16910
                                                Affirm ation of Kie ran M. C orcoran in Support of          KIER AN M
                                                              Adm itting C ounse l Pro Hac Vice                                   C O R C O R AN
 434           06/02/2017        AFFIDAVIT                    Affidavit of Jan Michal Zape ndowsk i in Support of                 KIER AN M
                                                              Application to Adm it C ounse l Pro Hac Vice                        C O R C O R AN
 435           06/02/2017        AFFIDAVIT                    Affidavit of Lawre nce L. Budne r in Support of Application         KIER AN M
                                                              to Adm it C ounse l Pro Hac Vice                                    C O R C O R AN
 436           06/02/2017        AFFIDAVIT                    Affidavit of C harle s Je ffre y Price in Support of                KIER AN M
                                                              Application to Adm it C ounse l Pro Hac Vice                        C O R C O R AN
 437           06/02/2017        O R DER ( PR O PO SED )      --none --                                                           KIER AN M
                                                                                                                                  C O R C O R AN
 438           06/13/2017        MEMO R ANDUM O F LAW IN      Ple ase disre gard Motion 30. Docum e nt #438 pe rtains       030   KIER AN M
                                 O PPO SITIO N                to Motion #31.                                                      C O R C O R AN
 439           06/13/2017        AFFIDAVIT O R                Ple ase disre gard Motion 30. Docum e nt #439 pe rtains       030   KIER AN M
                                 AFFIR MATIO N IN SUPPO R T   to Motion #31.                                                      C O R C O R AN
 440           06/13/2017        MEMO R ANDUM O F LAW IN      Plaintiffs' O pposition to De fe ndants' Motion in Lim ine    030   ANDR EW
                                 O PPO SITIO N                                                                                    BR IAN
                                                                                                                                  C LUBO K
 441           06/13/2017        AFFIDAVIT O R              Affirm ation of C . Bodne r in Support of Plaintiffs'           030   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T O pposition to De fe ndants' Motion in Lim ine                        BR IAN
                                                                                                                                  C LUBO K
 442           06/16/2017        O R DER - O THER             Pro Hac Vice - Lack e y He rshm an, LLP                             De bora F
                                                                                                                                  Bak e r
                                                                                                                                  court use r
 443           07/05/2017        TR ANSC R IPT O F            June 27, 2017 Pre -Trial C onfe re nce Transcript                   ANDR EW
                                 PR O C EEDINGS                                                                                   BR IAN
                                                                                                                                  C LUBO K
 444           09/20/2017        DEC ISIO N + O R DER O N     --none --                                                     029   Elle n Apple
                                 MO TIO N                                                                                         court use r
 445           09/21/2017        NO TIC E O F ENTR Y          Notice of Entry of O rde r Ente re d on 9/20/17               029   ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 446           10/18/2017        NO TIC E O F APPEAL          --none --                                                     029   KIER AN M
                                                                                                                                  C O R C O R AN
 447           10/18/2017        PR E-AR GUMENT               --none --                                                     029   KIER AN M
                                 STATEMENT                                                                                        C O R C O R AN
 448           11/24/2017        R EMITTITUR                  --none --                                                           Janaud Mille r
                                                                                                                                  court use r
 449           01/12/2018        DEC ISIO N + O R DER O N     --none --                                                     031   C arol Ann
                                 MO TIO N                                                                                         Boyce
                                                                                                                                  court use r
 450           01/12/2018        DEC ISIO N + O R DER O N     --none --                                                     030   Kim Martin
                                 MO TIO N                                                                                         court use r
 451           02/08/2018        C O NSENT TO C HANGE         --none --                                                           GAYLE R
                                 ATTO R NEY (PO ST R JI)                                                                          KLEIN
 452           03/08/2018        EXPAR TE O R DER             O rde r to Show C ause Adm itting C ounse l Pro Hac Vice      032   GAYLE R
                                 (PR O PO SED)                                                                                    KLEIN
 453           03/08/2018        AFFIR MATIO N                Affirm ation of Gayle R . Kle in in Support of Adm ission     032   GAYLE R
                                                              Pro Hac Vice                                                        KLEIN
 454           03/08/2018        EXHIBIT(S)                   Ex . 1 Affirm ation of Gayle R . Kle in in Support of         032   GAYLE R
                                                              Adm ission Pro Hac Vice                                             KLEIN
 455           03/08/2018        EXHIBIT(S)                   Ex . 2 Affirm ation of Gayle R . Kle in in Support of         032   GAYLE R
                                                              Adm ission Pro Hac Vice                                             KLEIN
 456           03/08/2018        EXHIBIT(S)                   Ex . 3 Affirm ation of Gayle R . Kle in in Support of         032   GAYLE R
                                                              Adm ission Pro Hac Vice                                             KLEIN
 457           03/08/2018        STIPULATIO N - O THER        Stipulation C onse nting to Pro Hac Vice Adm ission           032   GAYLE R
                                                                                                                                  KLEIN
 458           03/12/2018        DEC ISIO N + O R DER O N     --none --                                                     032   Elle n Apple
                                 MO TIO N                                                                                         court use r
 459           03/13/2018        LETTER /                     Joint le tte r re garding June 4 trial                              GAYLE R
                                 C O R R ESPO NDENC E TO                                                                          KLEIN
                                 JUDGE
 460           03/21/2018        NO TIC E O F ENTR Y          Notice of Entry                                                     ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 461           03/21/2018        NO TIC E O F ENTR Y          Notice of Entry                                               026   ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 462           03/21/2018        NO TIC E O F ENTR Y          Notice of Entry                                               027   ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 463           04/17/2018        NO TIC E O F MO TIO N        --none --                                                     033   ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 464           04/17/2018        AFFIDAVIT O R              Affirm ation of Andre w B. C lubok                              033   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T                                                                       BR IAN
                                 O F MO TIO N                                                                                     C LUBO K
 465           04/17/2018        AFFIDAVIT O R              Affidavit of Elizabe th De e le y                               033   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T                                                                       BR IAN
                                 O F MO TIO N                                                                                     C LUBO K
 466           04/17/2018        EXHIBIT(S)                 C e rtificate of Good Standing                                  033   ANDR EW
                                                                                                                                  BR IAN
                                                                                                                                  C LUBO K
 467           04/17/2018        STIPULATIO N - O THER        Stipulation C onse nting to Pro Hac Vice Adm ission           033   ANDR EW
                                                                                                                       013953
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…      20/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                             WebCivil             Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 22 of
           Case 3:21-cv-00538-N Document 26-53 Filed    28 06/09/21 Page 27 of 254 PageID 16911       BR IAN
                                                                                                                                   C LUBO K
 468          04/17/2018         O R DER ( PR O PO SED )     (Propose d) O rde r Adm itting Attorne y Pro Hac Vice           033   ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 469          04/18/2018         MEMO R ANDUM                De fe ndants Me m orandum of Law in Support of a Single               GAYLE R
                                                             Trial                                                                 KLEIN
 470          04/18/2018         EXHIBIT(S)                  Ex . A to De fe ndants Me m orandum of Law in Support of              GAYLE R
                                                             a Single Trial                                                        KLEIN
 471          04/18/2018         EXHIBIT(S)                  Ex . B to De fe ndants Me m orandum of Law in Support of              GAYLE R
                                                             a Single Trial                                                        KLEIN
 472          04/18/2018         PR E-TR IAL MEMO R ANDUM    Plaintiffs' Pre -Trial Brie f in Support of Bifurcation of            ANDR EW
                                                             Trial                                                                 BR IAN
                                                                                                                                   C LUBO K
 473          04/18/2018         AFFIR MATIO N               Affirm ation of Michae l A. O nufe r in Support of Plaintiffs         ANDR EW
                                                             Brie f in Support of Bifurcation of Trial                             BR IAN
                                                                                                                                   C LUBO K
 474          04/18/2018         EXHIBIT(S)                  R e structure d Engage m e nt Ltr.                                    ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 475          04/18/2018         EXHIBIT(S)                  R e structure d C ash W are house Agm t.                              ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 476          04/18/2018         EXHIBIT(S)                  R e structure d Synthe tic W are house Agm t.                         ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 477          04/18/2018         EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 478          04/18/2018         EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 479          04/18/2018         EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 480          04/18/2018         EXHIBIT(S)                  12/03/2008 Notice of Faile d C ollate ral De posit                    ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 481          04/18/2018         EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 482          04/18/2018         EXHIBIT(S)                  12/19/2008 De m and for Paym e nt                                     ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 483          04/18/2018         EXHIBIT(S)                  12/19/2008 De m and for Paym e nt                                     ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 484          04/18/2018         EXHIBIT(S)                  Se cond Am e nde d C om plaint                                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 485          04/18/2018         EXHIBIT(S)                  UBS v. HC M 2010 C om plaint                                          ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 486          04/18/2018         EXHIBIT(S)                  HC M Am e nde d Answe r & C ounte rclaim s                            ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 487          04/18/2018         EXHIBIT(S)                  11/10/2014 C orcoran Le tte r                                         ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 488          04/18/2018         EXHIBIT(S)                  11/13/2014 C lubok Le tte r                                           ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 489          04/18/2018         EXHIBIT(S)                  06/27/2017 Pre trial C onf. Tr.                                       ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 490          04/18/2018         EXHIBIT(S)                  10/31/2017 1st De pt De cision                                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 491          04/18/2018         EXHIBIT(S)                  03/15/2018 1st De pt De cision                                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 492          04/18/2018         EXHIBIT(S)                  03/13/2008 Joint Le tte r to J. Frie dm an                            ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K
 493          04/18/2018         AFFIR MATIO N/AFFIDAVIT     --none --                                                             ANDR EW
                                 O F SER VIC E                                                                                     BR IAN
                                                                                                                                   C LUBO K
 494          05/04/2018         TR ANSC R IPT O F           --none --                                                             ANDR EW
                                 PR O C EEDINGS                                                                                    BR IAN
                                                                                                                                   C LUBO K
 495          05/04/2018         EXHIBIT(S)                  Errata She e t                                                        ANDR EW
                                                                                                                                   BR IAN
                                                                                                                                   C LUBO K

                                                                                                                       013954
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…      21/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed    02/01/21
                                               WebCivil              Entered
                                                        Supreme - eFiled  Documents02/01/21
                                                                                     Detail       18:22:33 Page 23 of
 496       Case  3:21-cv-00538-N
              05/09/2018    LETTER / Document 26-53     Filed
                                                           28     06/09/21         Page     28    of  254
                                                Joint Le tte r to Justice Frie dm an re : Pre trial Brie       PageID 16912
                                                                                                         fing and      ANDR EW
                                 C O R R ESPO NDENC E TO     Sche dule                                                              BR IAN
                                 JUDGE                                                                                              C LUBO K
 497           05/21/2018        DEC ISIO N + O R DER O N    --none --                                                        033   C e lia
                                 MO TIO N                                                                                           R odrigue z
                                                                                                                                    court use r
 498           06/04/2018        PR E-TR IAL MEMO R ANDUM    Pre -Trial Brie f                                                      GAYLE R
                                                                                                                                    KLEIN
 499           06/04/2018        AFFIR MATIO N               Kle in Affirm ation                                                    GAYLE R
                                                                                                                                    KLEIN
 500           06/04/2018        EXHIBIT(S)                  UBS Annual R e port                                                    GAYLE R
                                                                                                                                    KLEIN
 501           06/04/2018        EXHIBIT(S)                  UBS May 18 Em ail                                                      GAYLE R
                                                                                                                                    KLEIN
 502           06/04/2018        EXHIBIT(S)                  Propose d 2nd Am e nde d Answe r                                       GAYLE R
                                                                                                                                    KLEIN
 503           06/04/2018        EXHIBIT(S)                  UBS May 31 Em ail                                                      GAYLE R
                                                                                                                                    KLEIN
 504           06/04/2018        EXHIBIT(S)                  Dudne y R e buttal R e port                                            GAYLE R
                                                                                                                                    KLEIN
 505           06/04/2018        PR E-TR IAL MEMO R ANDUM    Plaintiffs' Pre -Trial Brie f on Le gal Issue s                        ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 506           06/04/2018        AFFIR MATIO N               Affirm ation of Michae l A. O nufe r in Support of Plaintiffs'         ANDR EW
                                                             Pre -Trial Brie f on Le gal Issue s                                    BR IAN
                                                                                                                                    C LUBO K
 507           06/04/2018        EXHIBIT(S)                  Engage m e nt Le tte r                                                 ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 508           06/04/2018        EXHIBIT(S)                  C ash W are house Agm t.                                               ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 509           06/04/2018        EXHIBIT(S)                  Synthe tic W are house Agm t.                                          ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 510           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 511           06/04/2018        EXHIBIT(S)                  5-1-2018 Te le phonic C onfe re nce Transcript                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 512           06/04/2018        EXHIBIT(S)                  C re dit De fault Swaps                                                ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 513           06/04/2018        EXHIBIT(S)                  AIG in Hindsight                                                       ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 514           06/04/2018        EXHIBIT(S)                  Bloom be rg Scre e n Shots                                             ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 515           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 516           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 517           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 518           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 519           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 520           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 521           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 522           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 523           06/04/2018        EXHIBIT(S)                  O riginal Synthe tic W are house Agm t.                                ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 524           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 525           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                         ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K

                                                                                                                       013955
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…          22/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed   02/01/21
                                              WebCivil             Entered
                                                       Supreme - eFiled        02/01/21
                                                                        Documents  Detail     18:22:33 Page 24 of
 526       Case  3:21-cv-00538-N
              06/04/2018            Document
                            EXHIBIT(S)       26-53     Filed
                                                         28    06/09/21        Page       29
                                               C onfide ntial Pursuant to Prote ctive O rde r of 254 PageID 16913
                                                                                                             ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 527           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 528           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 529           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 530           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 531           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 532           06/04/2018        EXHIBIT(S)                  UBS-00006056-57                                                   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 533           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 534           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 535           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 536           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 537           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 538           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 539           06/04/2018        EXHIBIT(S)                  O rbis C om pany R e port                                         ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 540           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 541           06/04/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 542           06/08/2018        LETTER /                    June 8, 2018 Joint Le tte r                                       ANDR EW
                                 C O R R ESPO NDENC E TO                                                                       BR IAN
                                 JUDGE                                                                                         C LUBO K
 543           06/08/2018        EXHIBIT(S)                  6/8/18 Ex hibit                                                   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 544           06/11/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance of Alysha M. Naik                           ALYSHA M.
                                 (PO ST R JI)                                                                                  NAIK
 545           06/11/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance of Kuangyan Huang                           KUANGYAN
                                 (PO ST R JI)                                                                                  HUANG
 546           06/12/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance Jillian M. R aine s                         JILLIAN
                                 (PO ST R JI)                                                                                  MIC HELE
                                                                                                                               R AINES
 547           06/12/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance John C . Briody                             JO HN
                                 (PO ST R JI)                                                                                  C HR ISTO PHER
                                                                                                                               BR IO DY
 548           06/12/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance Elizabe th V. C urran                       ELIZABETH
                                 (PO ST R JI)                                                                                  C UR R AN
 549           06/12/2018        O R DER ( PR O PO SED )     [Propose d] Agre e d O rde r R e garding Pre trial Evide nce      GAYLE R
                                                                                                                               KLEIN
 550           06/19/2018        TR ANSC R IPT O F           Transcript of pre -trial confe re nce he ld be fore Justice       ANDR EW
                                 PR O C EEDINGS              Frie dm an on June 12, 2018                                       BR IAN
                                                                                                                               C LUBO K
 551           06/20/2018        PR E-TR IAL MEMO R ANDUM    Plaintiffs' Pre -Trial R e sponse Brie f on Le gal Issue s        ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 552           06/20/2018        AFFIR MATIO N               Supple m e ntal Affirm ation of Michae l A. O nufe r in           ANDR EW
                                                             Support of Plaintiffs' Pre -Trial Brie f on Le gal Issue s        BR IAN
                                                                                                                               C LUBO K
 553           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 554           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K

                                                                                                                           013956
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…   23/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed   02/01/21
                                              WebCivil             Entered
                                                       Supreme - eFiled        02/01/21
                                                                        Documents  Detail     18:22:33 Page 25 of
 555       Case  3:21-cv-00538-N
              06/20/2018            Document
                            EXHIBIT(S)       26-53     Filed
                                                         28    06/09/21        Page       30
                                               C onfide ntial Pursuant to Prote ctive O rde r of 254 PageID 16914
                                                                                                             ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 556           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 557           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 558           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 559           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 560           06/20/2018        EXHIBIT(S)                  C onfide ntial Pursuant to Prote ctive O rde r                    ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 561           06/20/2018        PR E-TR IAL MEMO R ANDUM    De fe ndants Supple m e ntal Phase I Pre -Trial Brie f            GAYLE R
                                                                                                                               KLEIN
 562           06/20/2018        AFFIR MATIO N               Kle in Affirm ation in Support of De fe ndants                    GAYLE R
                                                             Supple m e ntal Phase I Pre -Trial Brie f                         KLEIN
 563           06/20/2018        EXHIBIT(S)                  UBS e m ail January 8, 2008                                       GAYLE R
                                                                                                                               KLEIN
 564           06/20/2018        EXHIBIT(S)                  Transcript e x ce rpts                                            GAYLE R
                                                                                                                               KLEIN
 565           06/20/2018        EXHIBIT(S)                  UBS form                                                          GAYLE R
                                                                                                                               KLEIN
 566           06/20/2018        EXHIBIT(S)                  UBS e m ail March 28, 2008                                        GAYLE R
                                                                                                                               KLEIN
 567           06/20/2018        EXHIBIT(S)                  UBS e m ail March 14, 2008                                        GAYLE R
                                                                                                                               KLEIN
 568           06/20/2018        EXHIBIT(S)                  Ex pe rt R e port                                                 GAYLE R
                                                                                                                               KLEIN
 569           06/20/2018        EXHIBIT(S)                  O Brie n O bituary                                                GAYLE R
                                                                                                                               KLEIN
 570           06/20/2018        EXHIBIT(S)                  Ex pe rt R e port                                                 GAYLE R
                                                                                                                               KLEIN
 571           06/20/2018        EXHIBIT(S)                  Arche r Danie ls v. AO N                                          GAYLE R
                                                                                                                               KLEIN
 572           06/29/2018        NO TIC E O F APPEAR ANC E   Notice of Appe arance                                             SUSAN E.
                                 (PO ST R JI)                                                                                  ENGEL
 573           07/06/2018        NO TIC E O F MO TIO N       --none --                                                   034   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 574           07/06/2018        AFFIDAVIT O R              Affirm ation of Andre w B. C lubok                           034   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T                                                                    BR IAN
                                 O F MO TIO N                                                                                  C LUBO K
 575           07/06/2018        AFFIDAVIT O R              Affidavit of R obbie J. Norton                               034   ANDR EW
                                 AFFIR MATIO N IN SUPPO R T                                                                    BR IAN
                                 O F MO TIO N                                                                                  C LUBO K
 576           07/06/2018        EXHIBIT(S)                 C e rtificate s of Good Standing                             034   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 577           07/06/2018        STIPULATIO N - O THER       Stipulation C onse nting to Pro Hac Vice Adm ission         034   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 578           07/06/2018        O R DER ( PR O PO SED )     (Propose d) O rde r Adm itting Attorne y Pro Hac Vice       034   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 579           07/12/2018        EXPAR TE O R DER            O rde r to Show C ause Adm itting C ounse l Pro Hac Vice    035   GAYLE R
                                 (PR O PO SED)                                                                                 KLEIN
 580           07/12/2018        AFFIR MATIO N               Affirm ation of Gayle R . Kle in in Support of Adm ission   035   GAYLE R
                                                             Pro Hac Vice                                                      KLEIN
 581           07/12/2018        EXHIBIT(S)                  Ex . 1 Affirm ation of Gayle R . Kle in in Support of       035   GAYLE R
                                                             Adm ission Pro Hac Vice                                           KLEIN
 582           07/12/2018        STIPULATIO N - O THER       Stipulation C onse nting to Pro Hac Vice Adm ission         035   GAYLE R
                                                                                                                               KLEIN
 583           07/26/2018        DEC ISIO N + O R DER O N    --none --                                                   035   C e lia
                                 MO TIO N                                                                                      R odrigue z
                                                                                                                               court use r
 584           07/26/2018        DEC ISIO N + O R DER O N    --none --                                                   034   C e lia
                                 MO TIO N                                                                                      R odrigue z
                                                                                                                               court use r
 585           08/16/2018        NO TIC E O F ENTR Y         --none --                                                   026   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 586           08/16/2018        NO TIC E O F ENTR Y         --none --                                                   027   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 587           10/03/2018        STIPULATIO N - O THER - ( Stipulation and [Propose d] O rde r                                 ANDR EW
                                 R EQ UEST TO SO O R DER )                                                                     BR IAN
                                                                                                                               C LUBO K
                                                                                                                      013957
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…     24/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed     02/01/21
                                                WebCivil             Entered
                                                         Supreme - eFiled       02/01/21
                                                                          Documents Detail    18:22:33 Page 26 of
 588       Case  3:21-cv-00538-N
              10/04/2018              Document
                            O R DER - O THER   26-53     Filed
                                                 --none -- 28   06/09/21         Page      31 of 254 PageID 16915
                                                                                                             Fre d
                                                                                                                                    W hitm arsh
                                                                                                                                    court use r
 589           10/09/2018        STIPULATIO N - O THER       Stipulation & Propose d O rde r re Brie fing Sche dule                 GAYLE R
                                                                                                                                    KLEIN
 590           10/10/2018        FINDINGS O F                --none --                                                              ANDR EW
                                 FAC T/C O NC LUSIO NS O F                                                                          BR IAN
                                 LAW (PR O PO SED)                                                                                  C LUBO K
 591           10/10/2018        MEMO R ANDUM                Plaintiffs' Post-Trial Brie f on Le gal Issue s (R e dacte d)          ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 592           10/10/2018        MEMO R ANDUM                Post Trial Me m orandum                                                GAYLE R
                                                                                                                                    KLEIN
 593           10/10/2018        AFFIR MATIO N               Kle in Affirm ation in Support Post Trial Me m orandum                 GAYLE R
                                                                                                                                    KLEIN
 594           10/10/2018        EXHIBIT(S)                  Ex . 1 Kle in Affirm ation in Support Post Trial                       GAYLE R
                                                             Me m orandum                                                           KLEIN
 595           10/10/2018        EXHIBIT(S)                  Ex . 2 Kle in Affirm ation in Support Post Trial                       GAYLE R
                                                             Me m orandum                                                           KLEIN
 596           10/10/2018        EXHIBIT(S)                  Ex . 3 Kle in Affirm ation in Support Post Trial                       GAYLE R
                                                             Me m orandum                                                           KLEIN
 597           10/10/2018        FINDINGS O F                The Fund C ounte rpartie s' and Highland C apital                      GAYLE R
                                 FAC T/C O NC LUSIO NS O F   Manage m e nt, L.P.'s Propose d Findings of Fact and                   KLEIN
                                 LAW (PR O PO SED)           C onclusions of Law
 598           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 9, 2018                              ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 599           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 10, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 600           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 11, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 601           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 12, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 602           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 13, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 603           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 16, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 604           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 17, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 605           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 18, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 606           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 19, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 607           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 20, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 608           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 25, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 609           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 26, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 610           10/11/2018        TR ANSC R IPT O F           Transcript of Trial he ld on July 27, 2018                             ANDR EW
                                 PR O C EEDINGS                                                                                     BR IAN
                                                                                                                                    C LUBO K
 611           10/11/2018        INFO R MATIO NAL            Errata She e t for July 9, 2018 July 27, 2018 Trial                    ANDR EW
                                 STATEMENT                   Transcripts                                                            BR IAN
                                                                                                                                    C LUBO K
 612           12/03/2018        NO TIC E O F ENTR Y         Notice of Entry                                                  026   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 613           12/03/2018        NO TIC E O F ENTR Y         Notice of Entry                                                  027   ANDR EW
                                                                                                                                    BR IAN
                                                                                                                                    C LUBO K
 614           12/19/2018        LETTER /                    Joint le tte r to Judge Frie dm an re Trial Ex hibit Lists             GAYLE R
                                 C O R R ESPO NDENC E TO                                                                            KLEIN
                                 JUDGE
 615           12/19/2018        EXHIBIT(S)                  Joint Trial Ex hibit Lists                                             GAYLE R
                                                                                                                                    KLEIN
 616           04/01/2019        C O NSENT TO C HANGE        C onse nt to Substitution of Attorne y                                 JEFFR EY E
                                 ATTO R NEY (PO ST R JI)                                                                            GR O SS
 617           06/06/2019        NO TIC E O F MO TIO N   Notice of Motion for an O rde r granting De fe ndants    036               ANGELA
                                                         Judgm e nt During Trial on the Fifth C ause of Action in                   JENNIFER
                                                         the Se cond Am e nde d C om plaint                                         SO MER S
 618           06/06/2019        MEMO R ANDUM O F LAW IN Me m orandum of Law in Support of Motion for an O rde r 036                ANGELA

                                                                                                                             013958
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…          25/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed    02/01/21
                                               WebCivil             Entered
                                                        Supreme - eFiled       02/01/21
                                                                         Documents Detail    18:22:33 Page 27 of
           Case 3:21-cv-00538-N
                           SUPPO R T Document 26-53     Filed
                                                          28    06/09/21        Page      32 of
                                                granting De fe ndants Judgm e nt During Trial on254    PageID 16916
                                                                                                 the Fifth     JENNIFER
                                                            C ause of Action in the Se cond Am e nde d C om plaint             SO MER S
 619           06/06/2019        AFFIDAVIT O R              Affirm ation of Ange la J. Som e rs in Support of Motion    036    ANGELA
                                 AFFIR MATIO N IN SUPPO R T                                                                    JENNIFER
                                 O F MO TIO N                                                                                  SO MER S
 620           06/06/2019        EXHIBIT(S)                 C onfide ntial                                              036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 621           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 622           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 623           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 624           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 625           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 626           06/06/2019        EXHIBIT(S)                  O riginal Synthe tic W are house                           036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 627           06/06/2019        EXHIBIT(S)                  O riginal C ash W are house                                036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 628           06/06/2019        EXHIBIT(S)                  O riginal LO E                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 629           06/06/2019        EXHIBIT(S)                  Synthe tic W are house Agre e m e nt                       036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 630           06/06/2019        EXHIBIT(S)                  2008 C ash W are house Agre e m e nt                       036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 631           06/06/2019        EXHIBIT(S)                  March 2008 LO E                                            036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 632           06/06/2019        EXHIBIT(S)                  Trial Ex ce rpts                                           036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 633           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 634           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 635           06/06/2019        EXHIBIT(S)                  C onfide ntial                                             036    ANGELA
                                                                                                                               JENNIFER
                                                                                                                               SO MER S
 636           06/06/2019        AFFIR MATIO N/AFFIDAVIT     --none --                                                  036    ANGELA
                                 O F SER VIC E                                                                                 JENNIFER
                                                                                                                               SO MER S
 637           07/03/2019        STIPULATIO N -            Stipulation W ithdrawing Motion to be So O rde re d          036    ANGELA
                                 W ITHDR AW ING                                                                                JENNIFER
                                 MO TIO N/O R DER TO SHO W                                                                     SO MER S
                                 C AUSE - BEFO R E JUDGE
 638           07/18/2019        DEC ISIO N + O R DER O N  --none --                                                    036    Tiffani
                                 MO TIO N                                                                                      Ste ve ns
                                                                                                                               court use r
 639           10/11/2019        C O NSENT TO C HANGE        Notice of W ithdrawal of Appe arance                              ANDR EW
                                 ATTO R NEY (PO ST R JI)                                                                       BR IAN
                                                                                                                               C LUBO K
 640           10/17/2019        LETTER /                    Le tte r re : bank ruptcy filing                                  ANGELA
                                 C O R R ESPO NDENC E TO                                                                       JENNIFER
                                 JUDGE                                                                                         SO MER S
 641           11/14/2019        O R DER - SEALING           --none --                                                         Frank ie
                                                                                                                               Alm anzar
                                                                                                                               court use r
 642           11/22/2019        LETTER /                    --none --                                                         ANDR EW
                                 C O R R ESPO NDENC E TO                                                                       BR IAN
                                 JUDGE                                                                                         C LUBO K
 643           01/23/2020        O R DER - O THER            --none --                                                         Arle ne
                                                                                                                               Mosche llo
                                                                                                                               court use r
 644           02/10/2020        JUDGMENT - SIGNED BY         --none --                                                        Arle ne
                                 C O UR T TO C O UNTY C LER K                                                                  Mosche llo
                                                                                                                               court use r
 645           01/24/2020        NO TIC E TO C O UNTY        Notice re : C ourt orde r to unse al Dock e t No. 641             ANDR EW
                                 C LER K C PLR 8019(C )                                                                        BR IAN

                                                                                                                       013959
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…     26/27
2/1/2021   Case 19-34054-sgj11 Doc 1877-8 Filed 02/01/21
                                             WebCivil             Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 28 of
           Case 3:21-cv-00538-N Document 26-53 Filed    28 06/09/21 Page 33 of 254 PageID 16917       C LUBO K
 646          02/10/2020         JUDGMENT                    --none --                                                         Dawn Batts
                                                                                                                               court use r
 647          03/04/2020         O R DER - O THER            --none --                                                         De bora F
                                                                                                                               Bak e r
                                                                                                                               court use r
 648          09/14/2020         NO TIC E O F ENTR Y         --none --                                                         ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 649          09/14/2020         EXHIBIT(S)                  Judgm e nt e nte re d 2/10/2020                                   ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 650          09/14/2020         EXHIBIT(S)                  De cision and O rde r e nte re d 11/14/19                         ANDR EW
                                                                                                                               BR IAN
                                                                                                                               C LUBO K
 651          12/09/2020         NO TIFIC ATIO N FR O M      Notice of Ne utral Evaluation Program - C om m e rcial            m ichae l
                                 C O UR T                    Division - Supre m e NY C ivil                                    Habich
                                                                                                                               court use r
 652          12/10/2020         NO TIFIC ATIO N FR O M      C O R R EC TIO N TO PR IO R NO TIC E                              m ichae l
                                 C O UR T                                                                                      Habich
                                                                                                                               court use r


  Close




                                                                                                                      013960
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=jITJZojBbCBCYjm…     27/27
Case 19-34054-sgj11 Doc 1877-9 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 4
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 34 of 254 PageID 16918



                         EXHIBIT LLLLLLL




                                                                     013961
2/1/2021   Case 19-34054-sgj11 Doc 1877-9 Filed 02/01/21
                                             WebCivil            Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 2 of 4
           Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 35 of 254 PageID 16919




 WebCivil Supreme - eFiled Documents Detail
 Court:             New York Supreme Court
 Index Number:      0650752/2010
 Case Name:         UBS SECURITIES LLC vs. HIGHLAND CAPITAL MANAGMENT,
 Case Type:         CD-EOTHER COMMERCIAL
 Track:             Complex

 Document List - Click on the document name to view the document
 Document Date                                                                                                               Motion Filing
 #        Received/Filed Document                              Description                                                   #      User
 1             06/28/2010       SUMMO NS + C O MPLAINT         Sum m ons                                                            GR EGO R Y   A
                                                                                                                                    MAR KEL
 2                              SUMMO NS + C O MPLAINT         C om plaint                                                          GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-1           06/28/2010       EXHIBIT(S)                     Ex hibit A                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-2           06/28/2010       EXHIBIT(S)                     Ex hibit B                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-3           06/28/2010       EXHIBIT(S)                     Ex hibit C                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-4           06/28/2010       EXHIBIT(S)                     Ex hibit D                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-5           06/28/2010       EXHIBIT(S)                     Ex hibit E                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-6           06/28/2010       EXHIBIT(S)                     Ex hibit F                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-7           06/28/2010       EXHIBIT(S)                     Ex hibit G                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-8           06/28/2010       EXHIBIT(S)                     Ex hibit H                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 2-9           06/28/2010       EXHIBIT(S)                     Ex hibit I                                                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 3             07/01/2010       R JI -R E: R EQ UEST FO R      R e que st For Judicial Inte rve ntion R e que st for                GR EGO R Y   A
                                PR ELIMINAR Y C O NFER ENC E   Pre lim inary C onfe re nce                                          MAR KEL
 3-1           07/01/2010       EXHIBIT(S)                     R e que st for Pre lim inary C onfe re nce                           GR EGO R Y   A
                                                                                                                                    MAR KEL
 3-2           07/01/2010       EXHIBIT(S)                     Affidavit of Se rvice                                                GR EGO R Y   A
                                                                                                                                    MAR KEL
 4             07/01/2010       STATEMENT IN SUPPO R T O F     State m e nt in Support of R e que st for Assignm e nt to            GR EGO R Y   A
                                R EQ UEST FO R ASSIGNMENT      C om m e rcial Division                                              MAR KEL
                                TO THE C O MMER C IAL
                                DIVISIO N
 4-1           07/01/2010       EXHIBIT(S)                     Affidavit of Se rvice                                                GR EGO R Y A
                                                                                                                                    MAR KEL
 5             07/19/2010       NO TIC E O F MO TIO N        Highland C apitalýýýs Notice of Motion to Dism iss the          001    KIER AN M
                                                             C om plaint                                                            C O R C O R AN
 6             07/19/2010       AFFIDAVIT O R AFFIR MATIO N Affirm ation of K. C orcoran in Support of Highland              001    KIER AN M
                                IN SUPPO R T O F MO TIO N    C apital's Motion to Dism iss the C om plaint                          C O R C O R AN
 6-1           07/19/2010       EXHIBIT(S)                   Ex hibit 1 to Affirm ation of K. C orcoran Highland             001    KIER AN M
                                                             C apital's Me m orandum of Law of 2010.04.14                           C O R C O R AN
 6-2           07/19/2010       EXHIBIT(S)                   Ex hibit 2 to Affirm ation of K. C orcoran Affirm ation of K.   001    KIER AN M
                                                             C orcoran of 2010.04.14                                                C O R C O R AN
 6-3           07/19/2010       EXHIBIT(S)                   Ex hibits 2(A) (D) to Affirm ation of K. C orcoran Ex hibits    001    KIER AN M
                                                             A D to Affirm ation of K. C orcoran of 2010.04.14                      C O R C O R AN
 6-4           07/19/2010       EXHIBIT(S)                   Ex hibits 2(E) (Q ) to Affirm ation of K. C orcoran Ex hibits   001    KIER AN M
                                                             E Q to Affirm ation of K. C orcoran of 2010.04.14                      C O R C O R AN
 6-5           07/19/2010       EXHIBIT(S)                   Ex hibit 3 to Affirm ation of K. C orcoran Transcript of        001    KIER AN M
                                                             Proce e dings of 2010.05.07                                            C O R C O R AN
 7             07/28/2010       AFFIDAVIT O R AFFIR MATIO N Affidavit of Gre gory A. Mark e l in O pposition to Motion to    001    GR EGO R Y A
                                IN O PPO SITIO N TO MO TIO N Dism iss the C om plaint                                               MAR KEL
 7-1           07/28/2010       Docum e nt De le te d
 7-2           07/28/2010       Docum e nt De le te d
 7-3           07/28/2010       Docum e nt De le te d
 7-4           07/28/2010       Docum e nt De le te d

                                                                                                                       013962
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=DPEeAOB2WSvO%2F…         1/3
2/1/2021   Case 19-34054-sgj11 Doc 1877-9 Filed           02/01/21
                                                      WebCivil              Entered
                                                                Supreme - eFiled       02/01/21
                                                                                 Documents  Detail    18:22:33 Page 3 of 4
 8         Case  3:21-cv-00538-N
              07/29/2010    LETTER / C O R R ESPO NDENC E Le tte r from Gre gory A. Mark e l of C adwalade254
                                     Document        26-53       Filed  06/09/21        Page       36 of          PageID
                                                                                                           r to Judge 001 16920
                                                                                                                            GR EGO R Y A
                                 TO JUDGE                      Frie d R e : UBS Plaintiffs' Filing of O pposition to                  MAR KEL
                                                               De fe ndants' Motion to Dism iss
 9             08/06/2010        LETTER / C O R R ESPO NDENC E Le tte r From Gre gory A. Mark e l to Judge Frie d R e garding         GR EGO R Y A
                                 TO JUDGE                      Stipulation and Propose d O rde r for Appointm e nt of                 MAR KEL
                                                               Spe cial Maste r
 10            08/06/2010        O R DER ( PR O PO SED )       Stipulation and [Propose d] O rde r for Appointm e nt of               GR EGO R Y A
                                                               Spe cial Maste r                                                       MAR KEL
 11            08/09/2010        DEC ISIO N + O R DER O N      MO TIO N e nte re d in the office of the C ounty C le rk on    001     C lifford
                                 MO TIO N                      August 09, 2010                                                        R e ig
                                                                                                                                      court use r
 12            08/13/2010        NO TIC E O F ENTR Y            Notice of Entry (Motion Se que nce 001)                         001   KIER AN M
                                                                                                                                      C O R C O R AN
 13            08/13/2010        NO TIC E O F APPEAL            HC MLP's Notice of Appe al                                      001   KIER AN M
                                                                                                                                      C O R C O R AN
 14            08/13/2010        PR E-AR GUMENT STATEMENT       HC MLP's Pre Argum e nt State m e nt                            001   KIER AN M
                                                                                                                                      C O R C O R AN
 15            08/13/2010        AFFIR MATIO N/AFFIDAVIT O F Affidavit of Se rvice of Sum m ons, Unre dacte d C om plaint             JASO N
                                 SER VIC E                   and Unre dacte d Ex hibits Upon Highland C apital                        JUR GENS
                                                             Manage m e nt, L.P.
 16            08/23/2010        ANSW ER                     Answe r of Highland C apital to the C om plaint                          KIER AN M
                                                                                                                                      C O R C O R AN
 17            09/13/2010        NO TIC E O F C R O SS APPEAL   Notice of C ross Appe al From O rde r Date d August 5,          001   GR EGO R Y A
                                                                2010                                                                  MAR KEL
 18            09/13/2010        PR E-AR GUMENT STATEMENT       C ross Appe al Pre argum e nt State m e nt                      001   GR EGO R Y A
                                                                                                                                      MAR KEL
 19            09/17/2010        AFFIDAVIT O R AFFIR MATIO N "[R e dacte d] Ex hibit 1 and Ex hibit 2 Part 1 to Affidavit of    001   GR EGO R Y A
                                 IN O PPO SITIO N TO MO TIO N Gre gory A. Mark e l in O pposition to Motion to Dism iss               MAR KEL
                                                               the C om plaint, date d July 28, 2010 (re dacte d ve rsion
                                                               of Docum e nt No. 7 1)"
 19-1          09/17/2010        EXHIBIT(S)                    "[R e dacte d] Ex hibit 2 Part 2 to Affidavit of Gre gory A.     001   GR EGO R Y A
                                                               Mark e l in O pposition to Motion to Dism iss the                      MAR KEL
                                                               C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                               Docum e nt No. 7 2)"
 19-2          09/17/2010        EXHIBIT(S)                    "[R e dacte d] Ex hibit 2 Part 3 to Affidavit of Gre gory A.     001   GR EGO R Y A
                                                               Mark e l in O pposition to Motion to Dism iss the                      MAR KEL
                                                               C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                               Docum e nt No. 7 3 )"
 19-3          09/17/2010        EXHIBIT(S)                    "[R e dacte d] Ex hibits 3 10 to Affidavit of Gre gory A.        001   GR EGO R Y A
                                                               Mark e l in O pposition to Motion to Dism iss the                      MAR KEL
                                                               C om plaint, date d July 28, 2010 (re dacte d ve rsion of
                                                               Docum e nt No. 7 4)"
 20            09/22/2010        LETTER / C O R R ESPO NDENC E Le tte r From Gre gory A. Mark e l of C adwalade r to Justice          GR EGO R Y A
                                 TO JUDGE                      Frie d Enclosing R e vise d Propose d Sche duling and C ase            MAR KEL
                                                               Manage m e nt O rde r
 20-1          09/22/2010        EXHIBIT(S)                    Propose d Sche duling O rde r                                          GR EGO R Y A
                                                                                                                                      MAR KEL
 21            09/27/2010        DEC ISIO N + O R DER O N       MO TIO N e nte re d in the office of the C ounty C le rk on     001   C lifford
                                 MO TIO N                       Se pte m be r 27, 2010                                                R e ig
                                                                                                                                      court use r
 22            11/04/2010        NO TIC E O F ENTR Y            Notice of Entry of O rde r of Judge Frie d Signe d on                 GR EGO R Y A
                                                                11/1/10 and Ente re d on 11/4/10                                      MAR KEL
 23            02/07/2011        NO TIC E O F APPEAR ANC E      Notice of Appe arance of Schindle r C ohe n & Hochm an                EMILY
                                 (PO ST R JI)                   LLP                                                                   ALEXANDR A
                                                                                                                                      PO LER
 24            03/22/2011        NO TIC E O F MO TIO N          Notice of Motion for the Issuance of a C om m ission            002   EMILY
 PENDING                                                                                                                              ALEXANDR A
                                                                                                                                      PO LER
 25            03/22/2011        AFFIR MATIO N                  Affirm ation of Em ily A. Pole r                                002   EMILY
                                                                                                                                      ALEXANDR A
                                                                                                                                      PO LER
 26            03/22/2011        C O MMISSIO N (PR O PO SED)    C om m ission to Tak e De position and for the Production 002         EMILY
                                                                of Docum e nts                                                        ALEXANDR A
                                                                                                                                      PO LER
 27            03/22/2011        O R DER ( PR O PO SED )        Propose d O rde r Dire cting the Issuance of C om m ission      002   EMILY
                                                                To Tak e De position and for the Production of                        ALEXANDR A
                                                                Docum e nts                                                           PO LER
 28            06/27/2011        O R DER - C O MMISSIO N        O R DER R E: C O MMISSIO N e nte re d in the office of the            Matthe w
                                                                C ounty C le rk on June 27, 2011                                      Koe nig
                                                                                                                                      court use r
 29            06/27/2011        C O MMISSIO N                  C O MMISSIO N e nte re d in the office of the C ounty C le rk         Matthe w
                                                                on June 27, 2011                                                      Koe nig
                                                                                                                                      court use r
 30            07/06/2011        DEC ISIO N + O R DER O N       re : m otion no. 002, DEC ISIO N + O R DER O N MO TIO N         002   Elle n C hin
                                 MO TIO N                       e nte re d in the office of the C ounty C le rk on July 06,           court use r
                                                                2011
 31            08/01/2011        NO TIC E O F ENTR Y            Notice of Entry of De cision and O rde r of Appe llate          001   KIER AN M
                                                                Division, First De partm e nt, date d July 21, 2011                   C O R C O R AN
 32            08/10/2011        R EMITTITUR                    R EMITTITUR e nte re d in the office of the C ounty C le rk           Matthe w
                                                                on August 10, 2011                                                    Koe nig
                                                                                                                                      court use r
 33            12/09/2020        NO TIFIC ATIO N FR O M C O UR T Notice of Ne utral Evaluation Program - C om m e rcial               m ichae l
                                                                 Division - Supre m e NY C ivil                                       Habich

                                                                                                                          013963
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=DPEeAOB2WSvO%2F…           2/3
2/1/2021   Case 19-34054-sgj11 Doc 1877-9 Filed 02/01/21
                                             WebCivil            Entered
                                                      Supreme - eFiled       02/01/21
                                                                       Documents Detail 18:22:33 Page 4 of 4
           Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 37 of 254 PageID 16921               court use r
 34            12/10/2020       NO TIFIC ATIO N FR O M C O UR T C O R R EC TIO N TO PR IO R NO TIC E                          m ichae l
                                                                                                                              Habich
                                                                                                                              court use r


  Close




                                                                                                                013964
https://iapps.courts.state.ny.us/webcivil/FCASeFiledDocsDetail?county_code=mX_PLUS_funevHqkNtw6wbl9UCA%3D%3D&txtIndexNo=DPEeAOB2WSvO%2F…    3/3
Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of
Case 3:21-cv-00538-N Document 26-53 Filed97 06/09/21 Page 38 of 254 PageID 16922



                      EXHIBIT MMMMMMM




                                                                     013965
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 7Entered
                                                              7 02/01/21 18:22:33                 Page 2 of
        Case 3:21-cv-00538-N Document 26-53 Filed
                                             97 06/09/21                          Page 39 of 254 PageID 16923
   '()*+ÿ-.ÿ/0)1-                                               /0)1-23ÿ.14ÿ56765857ÿ7948:497ÿ;<=>8988ÿ?@AB-201ÿC-A13A03ÿ=)D2E
                                                       FGHIÿKLHMNOPÿQIGORSÿ
                                                          C2A0*Tÿ'02A-234ÿ
                                                56765857ÿ7948:497ÿ;<=>8988ÿ?@AB-201
                                                          C-A13A03ÿ=)D2E

   FNUOMV W@ÿ'.X0-ÿ.Y           ]U^_IV `X01aÿ<.0bA1                                         cLdIÿe      k696587l
            'TA1*20Zÿ')[)(                                                                  QIOfIghOIHH
            \*-).1                                                                          iLfIÿjGMIV
   jLfLHLNmVn6\                 FGHI 759::>r'`ÿ                                             jNRUpImMtHuvkw
                                oUpqIOV                                                     cLdI^V
   FGHI ')[)(ÿ\*-).1            FGHI C=\y@Wÿ>ÿ'zn{ÿz|W@|ÿ|2322D20ÿ'.DD)--22ÿ.Yÿ-T2ÿ})bT(A13 jGMIÿGm_IV\((
   xPhIV                        oGpIV '0XBA320ÿ{X13ÿ[~ÿ})bT(A13ÿ'A)-A(ÿ<A1Ab2D21-aÿ~/~
    ÿÿ
                                                                       7>788ÿ.Yÿ5:5ÿ-0A1BA*-).1Bÿÿÿ     ÿ/Ab2ÿ7ÿ.Yÿ:ÿ
     =0A1BA*-).1       WA-26=)D2z-).1 'AB2ÿnXD20ÿ \X-T.0)20ÿ  W.*XD21-ÿ=Z2             W.*XD21-ÿ=)-(2 |2[)2 C)2
                                         'AB2ÿnAD2 z0bA1)A-).1                                              C-A-XB
     lv95v9       7567l6587w {)(2ÿ\13 759::>r'` <.0bA1ÿ̀X01a 5lk z0320                   ;0A1-23          \**2-23 8~5<
                    77495ÿ\< C20[2 C=\y@Wÿ>ÿ'zn{ W@ÿ'.X0-ÿ.Y                               ?/0..B23
                    @C=                 z|W@|         'TA1*20Zÿ')[)(                       z0320ÿ;0A1-)1b
                                        |2322D20 \*-).1                                    <.-).1ÿ-.
                                        '.DD)--22ÿ.Y                                       )-T30A ÿA002--
                                        -T2ÿ})bT(A13                                       ~ÿ}.0. )-ÿAB
                                        '0XBA320ÿ{X13                                      '.X1B2(ÿ.Y
                                        [~ÿ})bT(A13                                        |2*.03ÿY.0
                                        'A)-A(                                            /(A)1-)E
                                        <A1Ab2D21-a                                           )1+23ÿ-.ÿ?7E
                                        ~/~
     lv9555v9       7567:6587w {)(2ÿ\13 759::>r'` A002--ÿ          5ll <.-).1        /(A)1-)Bÿ<.-).1 \**2-23 8~7<
                    v47ÿ/< C20[2 C=\y@Wÿ>ÿ'zn{ }.0. )-a                              -.ÿ)-T30A
                    @C=                 z|W@|         <.00)Bÿn)*T.(B                   A002--ÿ~
                                        |2322D20 \0BT-ÿ                               }.0. )-ÿAB
                                        '.DD)--22ÿ.Y =X112((ÿ/>                      '.X1B2(ÿ.Y
                                        -T2ÿ})bT(A13 )(D)1b-.1                        |2*.03ÿ )-T
                                        '0XBA320ÿ{X13                                  '20-)*A-2ÿ.Y
                                        [~ÿ})bT(A13                                    C20[)*2
                                        'A)-A(                                            )1+23ÿ-.ÿ?5E
                                        <A1Ab2D21-a                      /0..B23ÿz0320/0..B23 \**2-23 8~7<
                                        ~/~                                           z0320ÿ;0A1-)1b
                                                                                       <.-).1ÿ-.
                                                                                       )-T30A ÿA002--
                                                                                       ~ÿ}.0. )-ÿAB
                                                                                       '.X1B2(ÿ.Y
                                                                                       |2*.03ÿY.0
                                                                                       /(A)1-)
                                                                                           )1+23ÿY0.D
                                                                                       ?7E
     lvv89lk5       776k6587w {)(2       759::>r'` A021ÿ'- 5l9 z*)A(ÿ=0A1B*0)- 78>7l>7wÿC=\=C \**2-23 8~7<
                    v4v7ÿ/< z1(Z         C=\y@Wÿ>ÿ'zn{ |2.0-20      ?\33(ÿ{22Bÿ\(ZE 'zn{@|@n'@
                    @C=                  z|W@|         C)23(2*+)a                      |@;\|Wn;
                                         |2322D20 W@ÿ'.X0-ÿ.Y                          '|zCC>
                                         '.DD)--22ÿ.Y 'TA1*20Zÿ')[)(                   <z=znCÿ{z|
                                         -T2ÿ})bT(A13 \*-).1                           C<<\|y
                                         '0XBA320ÿ{X13                                 W;<@n=
                                         [~ÿ})bT(A13
                                         'A)-A(
11775677 771771!7"#$9#2                                   013966                 21%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 3 of
           Case 3:21-cv-00538-N Document   '()(*+,+)-.  26-53     Filed
                                                                   97     06/09/21     Page 40 of 254 PageID 16924
                                           /010
       23455567 88989:786 @AB+ 8:E44FGHI >+))+B                            :23 C[ZA(Bÿ?P()VZPAX- 87F7^F86           KZZ+X-+O 70:'b
                       8:;:5ÿ1' C)BD J?KL=>ÿFÿHCM@ MA+Y*QO(.                   \KOOBÿ@++VÿKXXBD] ?P()VZPAX-ÿQRÿ-S+
                       =>?                 CN>=N           >=ÿHQUP-ÿQR                           J-(-UV
                                           N+O++,+P HS()Z+PDÿHAWAB                               HQ)R+P+)Z+ÿQ)
                                           HQ,,A--++ÿQR KZ-AQ)                                   1B(A)-A_V̀ÿ'Q-AQ)
                                           -S+ÿTA*SB()O                                          RQPÿJU,,(PD
                                           HPUV(O+Pÿ@U)O                                         aUO*,+)-
                                           W0ÿTA*SB()O
                                           H(XA-(B
                                           '()(*+,+)-.
                                           /010
       234::E24 879829:786 @AB+ÿK)O 8:E44FGHI 'QP*()ÿIUP). :24 aUOAZA(BÿKZ-AQ) aUOAZA(BÿKZ-AQ) KZZ+X-+O 706'b
                       :;:4ÿ1' J+PW+ J?KL=>ÿFÿHCM@ >=ÿHQUP-ÿQR                 @QP,              @QP,;ÿ>+R+)O()-
                       =>?                 CN>=N           HS()Z+PDÿHAWAB                        cB+OÿRQPÿHS0ÿ88
                                           N+O++,+P KZ-AQ)                                       b()dPUX-ZD0
                                           HQ,,A--++ÿQR                                          '(--+PÿV-(D+O0
                                           -S+ÿTA*SB()O                                          J++ÿ?P()VZPAX-0
                                           HPUV(O+Pÿ@U)O                                         J++ÿX+-A-AQ)ÿRQP
                                           W0ÿTA*SB()O                                           e()dPUX-ZDF
                                           H(XA-(B                                               (--(ZS+O0
                                           '()(*+,+)-.
                                           /010
       23488736 879889:786 @AB+ 8:E44FGHI M+A-Sÿ=Zd+P. :2: C[ZA(Bÿ?P()VZPAX- J+X-+,e+Pÿ86. KZZ+X-+O 708'b
                       E;EEÿ1' C)BD J?KL=>ÿFÿHCM@ >=ÿHQUP-ÿQR                  \KOOBÿ@++VÿKXXBD] :786ÿF
                       =>?                 CN>=N           HS()Z+PDÿHAWAB                        ?+B+XSQ)AZÿCP(B
                                           N+O++,+P KZ-AQ)                                       KP*U,+)-ÿQ)
                                           HQ,,A--++ÿQR                                          TA*SB()OÿH(XA-(B
                                           -S+ÿTA*SB()O                                          '()(*+,+)-V̀
                                           HPUV(O+Pÿ@U)O                                         'Q-AQ)ÿRQP
                                           W0ÿTA*SB()O                                           f)gU)Z-AQ)ÿA)ÿKAO
                                           H(XA-(B                                               QRÿaUPAVOAZ-AQ)
                                           '()(*+,+)-.
                                           /010
       23:686^3 879^9:786 @AB+ÿK)O 8:E44FGHI 'QP*()ÿIUP). :28 'A)U-+ÿCPO+P ?SAVÿZQ)cP,V KZZ+X-+O 7'b
                       :;88ÿ1' J+PW+ J?KL=>ÿFÿHCM@ >=ÿHQUP-ÿQR                                   -S(-ÿ-QO(DV̀
                       =>?                 CN>=N           HS()Z+PDÿHAWAB                        S+(PA)*ÿQ)ÿ-S+
                                           N+O++,+P KZ-AQ)                                       HPQVVF'Q-AQ)V
                                           HQ,,A--++ÿQR                                          RQPÿJU,,(PD
                                           -S+ÿTA*SB()O                                          aUO*,+)-ÿA)ÿ-SAV
                                           HPUV(O+Pÿ@U)O                                         ,(--+PÿS(Vÿe++)
                                           W0ÿTA*SB()O                                           P+VZS+OUB+OÿRQP
                                           H(XA-(B                                               h+O)+VO(D.
                                           '()(*+,+)-.                                           CZ-Qe+Pÿ82.ÿ:786
                                           /010                                                  (-ÿ6;8Eÿ(0,0ÿ?S+
                                                                                                 S+(PA)*ÿiABBÿ+)O
                                                                                                 XPQ,X-BDÿ(-
                                                                                                 87;3Eÿ(0,0
       23:67466 879^9:786 @AB+ÿK)O 8:E44FGHI 'QP*()ÿIUP). :27 aUOAZA(BÿKZ-AQ) H(V+ÿZQ)-A)U+O KZZ+X-+O 708'b
                       88;3^ÿK' J+PW+ J?KL=>ÿFÿHCM@ >=ÿHQUP-ÿQR                @QP,              -QÿB(-+PÿO(-+ÿ?bK0
                       =>?                 CN>=N           HS()Z+PDÿHAWAB                        J++ÿ-P()VZPAX-0
                                           N+O++,+P KZ-AQ)
                                           HQ,,A--++ÿQR
                                           -S+ÿTA*SB()O
                                           HPUV(O+Pÿ@U)O
                                           W0ÿTA*SB()O
                                           H(XA-(B
                                           '()(*+,+)-.
                                           /010
       23:5:378 87949:786 @AB+ 8:E44FGHI >+eP(ÿK                           :E6 C[ZA(Bÿ?P()VZPAX-J+X-+,e+Pÿ:7. KZZ+X-+O 708'b
11775677 771771!7"#$9#2                                            013967              01%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 7Entered
                                                                                7 02/01/21 18:22:33 Page 4 of
                       '()*ÿ,- 1234 5067./ÿ8ÿ91:; /A22=334N
           Case 3:21-cv-00538-N           Document      26-53     Filed
                                                                    97          Q6>>3ÿ;==Page
                                                                           06/09/21      Jÿ6MM34RS
                                                                                                41 )of
                                                                                                    TUNÿ254
                                                                                                        <VOW:X5PageID 16925
                       ./0                 1</.<           /.ÿ9AI@CÿAD                           1;ÿ0F.ÿ91V<0
                                           <=>==?=@ 9EH2P=@4ÿ9BKB3                               1:
                                           9A??BCC==ÿAD 6PCBA2                                   /.;.:/6:0Y5
                                           CE=ÿFBGE3H2>                                          -10W1:ÿ;1<
                                           9@IJH>=@ÿ;I2>                                         W:ZV:90W1:ÿW:
                                           KLÿFBGE3H2>                                           6W/ÿ1;
                                           9HMBCH3                                               ZV<W5/W90W1:
                                           -H2HG=?=2CN
                                           OL,L
       ['S'[[\) U]S[]S)TU ;B3=ÿ62> TS\^^8_9` a@H>3=4ÿ, S\c ,Id3BPÿ_=@JBA2 <=>HPC=>ÿQ,Id3BPR 6PP=MC=> )LT-a
                       '(STÿ,- 5=@K= 5067./ÿ8ÿ91:; O=E?H2N                                       _=@JBA2ÿADÿCE=
                       ./0                 1</.<           9A3=ÿ5PEACb                           5=MC=?d=@ÿTUN
                                           <=>==?=@ ,9                                           S)TUÿO=CC=@ÿCA
                                           9A??BCC==ÿAD                                          _BP=ÿ9EH2P=33A@
                                           CE=ÿFBGE3H2>                                          -A@GH2ÿ0Lÿ̀I@2
                                           9@IJH>=@ÿ;I2>                                         D@A?ÿ-BPEH=3ÿ;L
                                           KLÿFBGE3H2>                                           aA2eAfJeB
                                           9HMBCH3                                               <=JMA2>B2GÿCA
                                           -H2HG=?=2CN                                           -@Lÿ9A=2YJ
                                           OL,L                                                  5=MC=?d=@ÿTc
                                                                                                 O=CC=@ÿfBCE
                                                                                                 9=@CBgPHC=ÿAD
                                                                                                 5=@KBP=
                                                                                                     OB2e=>ÿCAÿQTR
       ['S'SS\U U]S\]S)TU ;B3=ÿ62> TS\^^8_9` a@H>3=4ÿ, S\* ,Id3BPÿ_=@JBA2 <=>HPC=>ÿQ,Id3BPR 6PP=MC=> TL^-a
                       '()*ÿ,- 5=@K= 5067./ÿ8ÿ91:; O=E?H2N                                       _=@JBA2ÿAD
                       ./0                 1</.<           9A3=ÿ5PEACb                           FBGE3H2>ÿ9HMBCH3
                                           <=>==?=@ ,9                                           -H2HG=?=2CN
                                           9A??BCC==ÿAD                                          OL,LYJÿ<=M34ÿB2
                                           CE=ÿFBGE3H2>                                          5IMMA@CÿAD
                                           9@IJH>=@ÿ;I2>                                         -ACBA2ÿDA@
                                           KLÿFBGE3H2>                                           W2hI2PCBA2ÿB2ÿ6B>
                                           9HMBCH3                                               ADÿZI@BJ>BPCBA2
                                           -H2HG=?=2CN                                           fBCEÿ9=@CBgPHC=
                                           OL,L                                                  ADÿ5=@KBP=
                                                                                                     OB2e=>ÿCAÿQTR
       ['S'S^S[ U]S\]S)TU ;B3=ÿ62> TS\^^8_9` ZH@@=CCÿi                      S\[ ,Id3BPÿ_=@JBA2 k,VaOW9             6PP=MC=> )LS-a
                       '()^ÿ,- 5=@K= 5067./ÿ8ÿ91:; FA@AfBCbN                                     _.<5W1:lÿO=CC=@
                       ./0                 1</.<           -A@@BJÿ:BPEA3J                        CAÿ_BP=
                                           <=>==?=@ 6@JECÿj                                      9EH2P=33A@ÿ̀I@2
                                           9A??BCC==ÿAD 0I22=33ÿOO,8                             D@A?ÿm=KB2ÿ-L
                                           CE=ÿFBGE3H2> iB3?B2GCA2                               9A=2ÿ<=GH@>B2G
                                           9@IJH>=@ÿ;I2>                                         ,@AP==>B2GJÿB2
                                           KLÿFBGE3H2>                                           a=@?I>HÿH2>
                                           9HMBCH3                                               CE=ÿ9H4?H2
                                           -H2HG=?=2CN                                           WJ3H2>J
                                           OL,L                                                      OB2e=>ÿCAÿQTR
       ['S^^^T\ U]S^]S)TU ;B3=ÿ62> TS\^^8_9` a@H>3=4ÿ, S\\ ,Id3BPÿ_=@JBA2 <=>HPC=>ÿQ,Id3BPR 6PP=MC=> )LT-a
                       '(T*ÿ,- 5=@K= 5067./ÿ8ÿ91:; O=E?H2N                                       _=@JBA2ÿAD
                       ./0                 1</.<           9A3=ÿ5PEACb                           FBGE3H2>ÿ9HMBCH3
                                           <=>==?=@ ,9                                           -H2HG=?=2CN
                                           9A??BCC==ÿAD                                          OL,LYJÿ-ACBA2ÿDA@
                                           CE=ÿFBGE3H2>                                          W2hI2PCBA2ÿB2ÿ6B>
                                           9@IJH>=@ÿ;I2>                                         ADÿZI@BJ>BPCBA2
                                           KLÿFBGE3H2>                                           fBCEÿ9=@CBgPHC=
                                           9HMBCH3                                               ADÿ5=@KBP=
                                           -H2HG=?=2CN                                               OB2e=>ÿCAÿQTR
                                           OL,L
       ['S^^\Uc U]S^]S)TU ;B3=ÿ62> TS\^^8_9` ZH@@=CCÿi                      S\S ,Id3BPÿ_=@JBA2 k,VaOW9             6PP=MC=> )LS-a
                       '(T)ÿ,- 5=@K= 5067./ÿ8ÿ91:; FA@AfBCbN                                     _.<5W1:l
                       ./0                 1</.<           -A@@BJÿ:BPEA3J                        ,3HB2CBnYJ
11775677 771771!7"#$9#2                                            013968             %1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 5 of
           Case 3:21-cv-00538-N Document   '()((*(+ B+92/ÿC
                                                        26-53     Filed
                                                                   97     06/09/21     Page 42G==-9
                                                                                                of 254./.-7ÿ/-PageID 16926
                                           ,-**.//((ÿ-1 D877(55ÿ@@AE                          H(1(7)67/I9
                                           /2(ÿ3.42567) F.5*.74/-7                            >-/.-7ÿ1-+ÿB7/.E
                                           ,+896)(+ÿ:87)                                      J8./ÿK7L87M/.-7
                                           ;<ÿ3.42567)                                        N./2ÿ,(+/.OM6/(
                                           ,6=./65                                            -1ÿJ(+;.M(
                                           >6764(*(7/?                                            @.7P()ÿ/-ÿQRS
                                           @<A<                            TUV A8W5.MÿX(+9.-7 YAZ[@K,            BMM(=/() T<`>[
                                                                                              X\'JKG]^
                                                                                              H(M56+6/.-7ÿ-1
                                                                                              H6;.)ÿ_6*(9ÿ@((
                                                                                              N./2ÿ,(+/.OM6/(
                                                                                              -1ÿJ(+;.M(
                                                                                                  @.7P()ÿ/-ÿQRS
                                                                           TUa A8W5.MÿX(+9.-7 YAZ[@K,            BMM(=/() R<c>[
                                                                                              X\'JKG]^
                                                                                              H(M56+6/.-7ÿ-1
                                                                                              _-27ÿJb*-7
                                                                                              F69/bÿN./2
                                                                                              ,(+/.OM6/(ÿ-1
                                                                                              J(+;.M(
                                                                                                  @.7P()ÿ/-ÿQRS
       daTT`RRR ceTfeTfRc :.5(ÿB7) RTUVVEX,h '(4.9/(+ÿ.7 TUR _8).M.65ÿBM/.-7 D(5(=2-7.MÿG+65 BMM(=/() f<R>[
                       agTVÿA> J(+;( JDBi\HÿEÿ,G]: ,267M(+b?                   :-+*           B+48*(7/ÿ-7
                       \HD                 G'H\'           H\ÿ,-8+/ÿ-1                        3.42567)ÿ,6=./65
                                           '()((*(+ ,267M(+bÿ,.;.5                            >6764(*(7/j9
                                           ,-**.//((ÿ-1 BM/.-7                                >-/.-7ÿ1-+
                                           /2(ÿ3.42567)                                       K7L87M/.-7ÿ.7ÿB.)
                                           ,+896)(+ÿ:87)                                      -1ÿ_8+.9).M/.-7<
                                           ;<ÿ3.42567)                                        ,26*W(+9ÿN.55
                                           ,6=./65                                            M655ÿWbÿ(7)ÿ-1
                                           >6764(*(7/?                                        /2(ÿN((PÿN./2
                                           @<A<                                               X.M(ÿ,267M(55-+j9
                                                                                              +85.74
       daTTkUcT ceTfeTfRc :.5( RTUVVEX,h '(4.9/(+ÿ.7 TUf _8).M.65ÿBM/.-7 [(7M2ÿ'85.74 BMM(=/() f<R>[
                       VgVVÿA> G75b JDBi\HÿEÿ,G]: ,267M(+b?                    :-+*           N69ÿ2(6+)
                       \HD                 G'H\'           H\ÿ,-8+/ÿ-1                        W(1-+(ÿX,ÿh8+7
                                           '()((*(+ ,267M(+bÿ,.;.5                            c<Tf<TfRcÿ-7ÿ/2(
                                           ,-**.//((ÿ-1 BM/.-7                                >-/.-7ÿ1-+
                                           /2(ÿ3.42567)                                       K7L87M/.-7ÿ.7ÿB.)
                                           ,+896)(+ÿ:87)                                      -1ÿ_8+.9).M/.-7?
                                           ;<ÿ3.42567)                                        67)ÿ./ÿN69
                                           ,6=./65                                            H(7.()<
                                           >6764(*(7/?
                                           @<A<
       daTTUfdU ceRceTfRc :.5(ÿB7) RTUVVEX,h [+6)5(bÿA Tac @(//(+                             Y,G]:KH\]DKB@ BMM(=/() f<R>[
                       UgTaÿA> J(+;( JDBi\HÿEÿ,G]: @(2*67?                                    :K@K]m^ÿ@(//(+
                       \HD                 G'H\'           ,-5(ÿJM2-/l                        1+-*ÿ>.M26(5
                                           '()((*(+ A,                                        [-7P-N9P.ÿ/-
                                           ,-**.//((ÿ-1                                       /2(ÿ3-7-+6W5(
                                           /2(ÿ3.42567)                                       >-+467ÿD<ÿh8+7
                                           ,+896)(+ÿ:87)                                      +(9=-7).74ÿ/-
                                           ;<ÿ3.42567)                                        >+<ÿ,-(7I9
                                           ,6=./65                                            J(=/(*W(+ÿRk
                                           >6764(*(7/?                                        @(//(+
                                           @<A<                                                   @.7P()ÿ/-ÿQRS
                                                                                                  @.7P()ÿ1+-*
                                                                                              QRS
                                                                               \n2.W./9       Y,G]:KH\]DKB@ BMM(=/() f<V>[
                                                                                              :K@K]m^ÿB==5(Wb
                                                                                              B8489/ÿRVÿ\n
11775677 771771!7"#$9#2                                           013969            $1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 7Entered
                                                                                7 02/01/21 18:22:33 Page 6 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 43()           *+,ÿ254
                                                                                                   of   .,)*/01PageID 16927
                                                                                                 23+,
       45665744 89:896;:8 A/B,ÿC0D :6GHHIJKL =3*1)0ÿLS*0W 65[ N*D,*                              @R/TÿY30\*PT CYY,V+,D ;=_
                       5<64ÿ(= E,*F, E@CM>?ÿIÿKN2A ?>ÿK3S*+ÿ3Q                                   +R)+ÿ)
                       >?@                 NO?>O           KR)0Y,*ZÿK/F/B                        +,B,Y30Q,*,0Y,
                                           O,D,,P,* CY+/30                                       ]/BBÿ^,ÿR,BDÿ/0
                                           K3PP/++,,ÿ3Q                                          +R/TÿP)++,*
                                           +R,ÿ./1RB)0D                                          +3P3**3]W
                                           K*ST)D,*ÿAS0D                                         A*/D)ZW
                                           FUÿ./1RB)0D                                           E,V+,P^,*ÿ6;W
                                           K)V/+)B                                               6;:8ÿ)+ÿ8<:Gÿ)UPU
                                           =)0)1,P,0+W                                           K3S0T,BÿR)T
                                           XU(U                                                  Y/*YSB)+,DÿD/)BI/0
                                                                                                 /0Q3*P)+/30ÿ)0D
                                                                                                 ]/BBÿY30+)Y+
                                                                                                 KR)P^,*Tÿ30Y,
                                                                                                 )BBÿV)*+/,Tÿ)*,ÿ30
                                                                                                 +R,ÿB/0,U
       4566;875 89:896;:8 A/B,ÿC0D :6GHHIJKL =3*1)0ÿLS*0W 657 N*D,*ÿIÿ(*3ÿ.)Y `*)0+,D                               CYY,V+,D ;U6=_
                       [<G:ÿC= E,*F, E@CM>?ÿIÿKN2A ?>ÿK3S*+ÿ3Q                  J/Y,             a.,BBP)0W
                       >?@                 NO?>O           KR)0Y,*ZÿK/F/B                        =)++R,]ÿEU<
                                           O,D,,P,* CY+/30                                       b(*3V3T,Dc
                                           K3PP/++,,ÿ3Q                                          N*D,*ÿ̀*)0+/01
                                           +R,ÿ./1RB)0D                                          (*3ÿ.)YÿJ/Y,
                                           K*ST)D,*ÿAS0D                                         CDP/TT/30ÿ+3
                                           FUÿ./1RB)0D                                           *,V*,T,0+
                                           K)V/+)B                                               (B)/0+/d
                                           =)0)1,P,0+W                                           O,D,,P,*
                                           XU(U                                                  K3PP/++,,ÿ3Q
                                                                                                 +R,ÿ./1RB)0D
                                                                                                 K*ST)D,*ÿAS0De
                                                                                                     X/0f,Dÿ+3ÿa:e
       4566;77G 89:[96;:8 A/B,ÿC0D :6GHHIJKL g)**,++ÿh                      654 =3+/30ÿQ3*ÿ(*3 .,BBP)0W             CYY,V+,D ;U:=_
                       ::<5Gÿ(= E,*F, E@CM>?ÿIÿKN2A .3*3]/+iW                   .)YÿJ/Y,         =)++R,]ÿEU<
                       >?@                 NO?>O           =3**/Tÿ2/YR3BT                        =3+/30ÿQ3*ÿ(*3
                                           O,D,,P,* C*TR+ÿj                                      .)YÿJ/Y,
                                           K3PP/++,,ÿ3Q @S00,BBÿXX(I                             CDP/TT/30ÿ+3
                                           +R,ÿ./1RB)0D h/BP/01+30                               *,V*,T,0+
                                           K*ST)D,*ÿAS0D                                         (B)/0+/d
                                           FUÿ./1RB)0D                                           O,D,,P,*
                                           K)V/+)B                                               K3PP/++,,ÿ3Q
                                           =)0)1,P,0+W                                           +R,ÿ./1RB)0D
                                           XU(U                                                  K*ST)D,*ÿAS0D
                                                                                                 ]/+RÿK,*+/\Y)+,
                                                                                                 3QÿE,*F/Y,
                                                                                                     X/0f,Dÿ+3ÿa:e
                                                                                K,*+/\Y)+/30ÿQ3* .,BBP)0W           CYY,V+,D ;U:=_
                                                                                (*3ÿ.)YÿJ/Y, =)++R,]ÿEU<
                                                                                                 K,*+/\Y)+/30ÿ+3
                                                                                                 =3+/30ÿQ3*ÿ(*3
                                                                                                 .)YÿJ/Y,
                                                                                                 CDP/TT/30ÿ+3
                                                                                                 *,V*,T,0+
                                                                                                 (B)/0+/d
                                                                                                 O,D,,P,*
                                                                                                 K3PP/++,,ÿ3Q
                                                                                                 +R,ÿ./1RB)0D
                                                                                                 K*ST)D,*ÿAS0D
                                                                                (*3V3T,DÿN*D,*ÿI .,BBP)0W           CYY,V+,D ;U:=_
                                                                                (*3ÿ.)YÿJ/Y, =)++R,]ÿEU<
                                                                                                 b(*3V3T,Dc
                                                                                                 N*D,*ÿ̀*)0+/01
11775677 771771!7"#$9#2                                             013970             %1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 7Entered
                                                                                7 02/01/21 18:22:33 Page 7 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 44()     *ÿ,-
                                                                                              of   .ÿ/0.1PageID 16928
                                                                                                  254
                                                                                           2340550*6ÿ7*
                                                                                           )18)15167
                                                                                           (9-0670:
                                                                                           ;131141)
                                                                                           <*4407711ÿ*=
                                                                                           7>1ÿ,0?>9-63
                                                                                           <)@5-31)ÿA@63
                                                                                               B06C13ÿ=)*4
                                                                                           DEF
       GHIEJIHK KLEMLINEK A091ÿ263 EIPQQX/<Y R0.>-19ÿA IHP ;189b                           ,0?>9-63ÿ<-807-9 2..18713 E]QR_
                       EEOPQÿ2R V1)W1 VU2ZSTÿXÿ<[\A _*6C*`5C0^                             R-6-?14167^
                       STU                 [;TS;           <*91ÿV.>*7a                     B](]c5ÿ;189bÿ06
                                           ;131141) (<                                     V@88*)7ÿ*=
                                           <*4407711ÿ*=                                    R*70*6ÿ=*)
                                           7>1ÿ,0?>9-63                                    d6e@6.70*6ÿ06ÿ203
                                           <)@5-31)ÿA@63                                   *=ÿf@)0530.70*6
                                           W]ÿ,0?>9-63                                     `07>ÿ<1)70g.-71
                                           <-807-9                                         *=ÿV1)W0.1ÿhAdBST
                                           R-6-?14167^                                     i\TS;ÿVS2Bj
                                           B](]                                                B06C13ÿ7*ÿDIF
                                                                                               B06C13ÿ=)*4
                                                                                           DEF
                                                                                Sk>0l075   Sk>0l075ÿ2ÿ-63ÿ_ 2..18713 Q]ER_
                                                                                           7*ÿ,0?>9-63
                                                                                           <-807-9
                                                                                           R-6-?14167^
                                                                                           B](]c5ÿ;189bÿ06
                                                                                           V@88*)7ÿ*=
                                                                                           R*70*6ÿ=*)
                                                                                           d6e@6.70*6ÿ06ÿ203
                                                                                           *=ÿf@)0530.70*6
                                                                                           `07>ÿ<1)70g.-71
                                                                                           *=ÿV1)W0.1ÿhAdBST
                                                                                           i\TS;ÿVS2Bj
       GHIEGQGH KLEMLINEK A091ÿ263 EIPQQX/<Y f-))177ÿm                      IHH B1771)     h<[\AdTS\Ud2B 2..18713 N]ER_
                       KOHIÿ2R V1)W1 VU2ZSTÿXÿ<[\A ,*)*`07a^                               AdBd\ojÿB1771)ÿ7*
                       STU                 [;TS;           R*))05ÿ\0.>*95                  /0.1ÿ<>-6.199*)
                                           ;131141) 2)5>7ÿn                                Y@)6ÿ=)*4ÿp1W06
                                           <*4407711ÿ*= U@66199ÿBB(X                       R]ÿ<*16
                                           7>1ÿ,0?>9-63 m09406?7*6                         ;1?-)306?
                                           <)@5-31)ÿA@63                                   ()*.11306?5ÿ06
                                           W]ÿ,0?>9-63                                     _1)4@3-ÿ-63
                                           <-807-9                                         7>1ÿ<-b4-6
                                           R-6-?14167^                                     d59-635
                                           B](]                                                B06C13ÿ7*ÿDEF
                                                                                               B06C13ÿ=)*4
                                                                                           DIF
                                                                                Sk>0l075   h<[\AdTS\Ud2B 2..18713 E]JR_
                                                                                           AdBd\ojÿSk>0l075
                                                                                           2XTÿ7*ÿB1771)ÿ7*
                                                                                           /0.1ÿ<>-6.199*)
                                                                                           Y@)6ÿ=)*4ÿp1W06
                                                                                           R]ÿ<*16
                                                                                           ;1?-)306?
                                                                                           ()*.11306?5ÿ06
                                                                                           _1)4@3-ÿ-63
                                                                                           7>1ÿ<-b4-6
                                                                                           d59-635
       GHINMMHK KLEGLINEK A091ÿ263 EIPQQX/<Y R*)?-6ÿY@)6^ IHQ B1771)                       B1771)ÿ7*ÿ<*@6519 2..18713 N]ER_
                       QONIÿ(R V1)W1 VU2ZSTÿXÿ<[\A TSÿ<*@)7ÿ*=                             .*6g)406?ÿ-
                       STU                 [;TS;                                           71918>*60.
11775677 771771!7"#$9#2                                      013971             %1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 7Entered
                                                                                7 02/01/21 18:22:33 Page 8 of
           Case 3:21-cv-00538-N Document   ()*))+), -378C),Dÿ-/</6
                                                        26-53     Filed
                                                                    97     06/09/21      Page 453) 7,/85
                                                                                                  of    ÿ.8ÿ03)
                                                                                                      254     PageID 16929
                                           -.++/00))ÿ.2 EC0/.8                                  ?.0/.8ÿ2.,
                                           03)ÿ4/53678*                                         F8G98C0/.8ÿ/8ÿE/*
                                           -,9:7*),ÿ;98*                                        .2ÿH9,/:*/C0/.8
                                           <=ÿ4/53678*                                          37:ÿI))8
                                           -7>/076                                              :C3)*96)*ÿ/8ÿ03/:
                                           ?7875)+)80@                                          +700),ÿ2.,
                                           A=B=                                                 J39,:*7D@
                                                                                                K)>0)+I),ÿLM@
                                                                                                NOLMÿ70ÿMPLQÿ7=+=
       RSNOTLQU MVLRVNOLM ;/6)ÿE8* LNQYYZ[-\ H7,,)00ÿ̀                      NSN ^>>.:/0/.8      d-^_;FXW_JFEA ECC)>0)* O=L?l
                       LNPSNÿB? K),<) KJE]WXÿZÿ-^_; 4.,.a/0b@                                   ;FAF_efÿB67/80/gh:
                       WXJ                 ^(XW(           ?.,,/:ÿ_/C3.6:                       ^>>.:/0/.8ÿ0.
                                           ()*))+), E,:30ÿc                                     X)2)8*780h:
                                           -.++/00))ÿ.2 J988)66ÿAABZ                            ?.0/.8ÿ2.,ÿE80/Z
                                           03)ÿ4/53678* `/6+/850.8                              K9/0ÿF8G98C0/.8
                                           -,9:7*),ÿ;98*                                            A/8i)*ÿ0.ÿjNk
                                           <=ÿ4/53678*                                              A/8i)*ÿ2,.+
                                           -7>/076                                              jNk
                                           ?7875)+)80@                          Wm3/I/0:        d-^_;FXW_JFEA ECC)>0)* LS=N?l
                                           A=B=                                                 ;FAF_efÿWm3/I/0:
                                                                                                LZLLÿ0.ÿB67/80/gh:
                                                                                                ^>>.:/0/.8ÿ0.
                                                                                                X)2)8*780h:
                                                                                                ?.0/.8ÿ2.,ÿE80/Z
                                                                                                K9/0ÿF8G98C0/.8
                                                                                Wm3/I/0:        Wm3/I/0:ÿLNZLYÿ0. ECC)>0)* L=U?l
                                                                                                B67/80/gh:
                                                                                                ^>>.:/0/.8ÿ0.
                                                                                                X)2)8*780h:
                                                                                                ?.0/.8ÿ2.,ÿE80/Z
                                                                                                K9/0ÿF8G98C0/.8
                                                                                X)C67,70/.8     d-^_;FXW_JFEA ECC)>0)* O=Q?l
                                                                                                ;FAF_ef
                                                                                                X)C67,70/.8ÿ.2
                                                                                                X7</*ÿH7+):ÿA))
                                                                                                    A/8i)*ÿ2,.+
                                                                                                jLk
                                                                                X)C67,70/.8     d-^_;FXW_JFEA ECC)>0)* L=S?l
                                                                                                ;FAF_ef
                                                                                                X)C67,70/.8ÿ.2
                                                                                                H.38ÿKD+.8
                                                                                                `7:0D
                                                                                                    A/8i)*ÿ2,.+
                                                                                                jLk
                                                                                -),0/nC70)ÿ.2 -),0/nC70)ÿ.2 ECC)>0)* O=L?l
                                                                                K),</C)         K),</C)ÿ0.
                                                                                                d-^_;FXW_JFEA
                                                                                                ;FAF_efÿB67/80/gh:
                                                                                                ^>>.:/0/.8ÿ0.
                                                                                                X)2)8*780h:
                                                                                                ?.0/.8ÿ2.,ÿE80/Z
                                                                                                K9/0ÿF8G98C0/.8
                                                                                A)00),          A)00),ÿ0.ÿJ3) ECC)>0)* O=L?l
                                                                                                4.8.,7I6)
                                                                                                ?.,578ÿJ=ÿ\9,8
                                                                                                2,.+ÿH7,,)00ÿ̀=
                                                                                                4.,.a/0b
                                                                                                )8C6.:/85ÿ0a.
                                                                                                -37+I),:h
                                                                                                C.>/):ÿ.2ÿjLk
11775677 771771!7"#$9#2                                           013972             %1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 9 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 46'(    )*+,254
                                                                                            of   *-./ PageID 16930
                                                                                          0112/*,*2+ÿ,2
                                                                                          4565+7)+,./
                                                                                          82,*2+ÿ629ÿ:+,*;
                                                                                          <=*,ÿ>+?=+@,*2+A
                                                                                          BCDÿ45@()9),*2+ÿ26
                                                                                          E2F+ÿ<GH2+
                                                                                          I)/,GAÿ)+7ÿBJD
                                                                                          45@()9),*2+ÿ26
                                                                                          4)K*7ÿE)H5/ÿL55A
                                                                                          )+7ÿ5MF*N*,/
                                                                                          ,F595,2AÿOF*@F
                                                                                          O595ÿP(57ÿO*,F
                                                                                          ,F5ÿQ2=9,ÿ,27)G
                                                                               RMF*N*,/   S)N/ÿT;Uÿ,2        :@@51,57 JVC8W
                                                                                          45@()9),*2+ÿ26
                                                                                          4)K*7ÿE)H5/ÿL55
                                                                               RMF*N*,/   XQ0YZ>4RYS>:L :@@51,57 TVT8W
                                                                                          Z>L>Y[\ÿS)Nÿ]ÿ,2
                                                                                          45@()9),*2+ÿ26
                                                                                          4)K*7ÿE)H5/ÿL55
                                                                               RMF*N*,/   S)N/ÿT;T^ÿ,2 :@@51,57 CVU8W
                                                                                          45@()9),*2+ÿ26
                                                                                          E2F+ÿ<GH2+
                                                                                          I)/,G
                                                                               RMF*N*,/   XQ0YZ>4RYS>:L :@@51,57 TV_8W
                                                                                          Z>L>Y[\ÿS)N/ÿTT;
                                                                                          TCÿ,2ÿ45@()9),*2+
                                                                                          26ÿE2F+ÿ<GH2+
                                                                                          I)/,G
                                                                               RMF*N*,/   S)N/ÿTJ;T_ÿ,2 :@@51,57 TVJ8W
                                                                                          45@()9),*2+ÿ26
                                                                                          E2F+ÿ<GH2+
                                                                                          I)/,G
       `_C^`abb ]cT`cC^T] Z*(5ÿ:+7 TCaJJ;eQf 8*@F)5(ÿZ C_T L5,,59                         L5,,59ÿ,2ÿe*@5 :@@51,57 ^Va8W
                       T^da]ÿ:8 <59K5 <S:gR4ÿ;ÿQ0YZ W2+k2O/k*A                            QF)+@5((29
                       R4S                 0h4Rh           Q2(5ÿ<@F2,l                    829j)+ÿSVÿf=9+
                                           h5755H59 'Q                                    692Hÿ8*@F)5(ÿZV
                                           Q2HH*,,55ÿ26                                   W2+k2O/k*ÿ95d
                                           ,F5ÿi*jF()+7                                   RM157*,57
                                           Q9=/)759ÿZ=+7                                  i5)9*+jÿh5m=5/,
                                           KVÿi*jF()+7                                        L*+k57ÿ,2ÿBCD
                                           Q)1*,)(                             RMF*N*,/   RMF*N*,ÿ:ÿ,2       :@@51,57 ^VT8W
                                           8)+)j5H5+,A                                    L 5,,59ÿ,2ÿ
                                                                                                    e*@5
                                           LV'V                                           QF)+@5((29
                                                                                          829j)+ÿSVÿf=9+
                                                                                          692Hÿ8*@F)5(ÿZV
                                                                                          W2+k2O/k*ÿ95d
                                                                                          RM157*,57
                                                                                          i5)9*+jÿh5m=5/,
                                                                               RMF*N*,/   RMF*N*,ÿWÿ,2       :@@51,57 ^VJ8W
                                                                                          L5,,59ÿ,2ÿe*@5
                                                                                          QF)+@5((29
                                                                                          829j)+ÿSVÿf=9+
                                                                                          692Hÿ8*@F)5(ÿZV
                                                                                          W2+k2O/k*ÿ95d
                                                                                          RM157*,57
                                                                                          i5)9*+jÿh5m=5/,
                                                                                          BZ>LR4ÿnY4Rh
                                                                                          <R:LD
11775677 771771!7"#$9#2                                     013973              %1&%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 10 of
       ()*+,((- ./0,/*+0. 89:;ÿ<=> 0*,BBCDEF <=>@;YÿX *)+ 4LM9L= Page 47P9of
           Case      3:21-cv-00538-N      Document      26-53     Filed
                                                                   97     06/09/21              QO:R254
                                                                                                     =>ÿERV9 MR: <ZZ;VM
                                                                                                            PageID     ;> +U04g
                                                                                                                      16931
                       -1,(ÿ34 ?;@A; ?7<G56ÿCÿEHI8 EL:;W                                      4R=RQ;K;=MW
                       567                 HJ65J           EL:;ÿ?ZOLM[                        XU3U\Tÿ4LM9L=ÿNL@
                                           J;>;;K;@ 3E                                        ]=^S=ZM9L=ÿ9=ÿ<9>
                                           ELKK9MM;;ÿLN                                       LNÿ_S@9T>9ZM9L=
                                           MO;ÿP9QO:R=>                                       Y9MOÿE;@M9̀ZRM;
                                           E@STR>;@ÿ8S=>                                      LNÿ?;@A9Z;ÿa8]X56
                                           AUÿP9QO:R=>                                        bI65Jÿ?5<Xc
                                           ERV9MR:                                                X9=d;>ÿMLÿe0f
                                           4R=RQ;K;=MW                                            X9=d;>ÿN@LK
                                           XU3U                                               e)f
                                                                               5hO9i9MT       5hO9i9MTÿ0         <ZZ;VM;> jU*4g
                                                                                              MO@LSQOÿ.ÿML
                                                                                              P9QO:R=>ÿERV9MR:
                                                                                              4R=RQ;K;=MW
                                                                                              XU3U\Tÿ4LM9L=ÿNL@
                                                                                              ]=^S=ZM9L=ÿ9=ÿ<9>
                                                                                              LNÿ_S@9T>9ZM9L=
                                                                                              a8]X56ÿbI65J
                                                                                              ?5<Xc
                                                                               3@LVLT;>ÿH@>;@ a3@LVLT;>c         <ZZ;VM;> +U04g
                                                                                              H@>;@ÿk@R=M9=Q
                                                                                              ]=^S=ZM9L=ÿ9=ÿ<9>
                                                                                              LNÿ_S@9T>9ZM9L=
       ()*+),0, ./0B/*+0. 89:;ÿ<=> 0*,BBCDEF <=>@;YÿX *B- 4LM9L=ÿML                           6;N;=>R=M\T <ZZ;VM;> +U04g
                       )1)-ÿ34 ?;@A; ?7<G56ÿCÿEHI8 EL:;W                       5hV;>9M;       4LM9L=ÿNL@
                       567                 HJ65J           EL:;ÿ?ZOLM[                        5hV;>9M;>
                                           J;>;;K;@ 3E                                        3@LZ;;>9=QTÿL=
                                           ELKK9MM;;ÿLN                                       4LM9L=ÿNL@
                                           MO;ÿP9QO:R=>                                       ]=^S=ZM9L=ÿ9=ÿ<9>
                                           E@STR>;@ÿ8S=>                                      LNÿ_S@9T>9ZM9L=
                                           AUÿP9QO:R=>                                        Y9MOÿE;@M9̀ZRM;
                                           ERV9MR:                                            LNÿ?;@A9Z;
                                           4R=RQ;K;=MW                                            X9=d;>ÿMLÿe0f
                                           XU3U                                                   X9=d;>ÿN@LK
                                                                                              e0f
                                                                           *B. X;MM;@         X;MM;@ÿMLÿD9Z; <ZZ;VM;> +U04g
                                                                                              EOR=Z;::L@
                                                                                              4L@QR=ÿ7UÿFS@=
                                                                                              N@LKÿ<=>@;YÿXU
                                                                                              EL:;ÿ5=Z:LT9=Q
                                                                                              ELV9;TÿLNÿe0f
                                                                                              6;N;=>R=M\T
                                                                                              4LM9L=ÿNL@
                                                                                              5hV;>9M;>
                                                                                              3@LZ;;>9=QTÿL=
                                                                                              4LM9L=ÿNL@
                                                                                              ]=^S=ZM9L=ÿ9=ÿ<9>
                                                                                              LNÿ_S@9T>9ZM9L=
                                                                                              R=>ÿe*fÿP9QO:R=>
                                                                                              ERV9MR:
                                                                                              4R=RQ;K;=MW
                                                                                              XU3U\Tÿ4LM9L=ÿNL@
                                                                                              ]=^S=ZM9L=ÿ9=ÿ<9>
                                                                                              LNÿ_S@9T>9ZM9L=
                                                                               3@LVLT;>ÿH@>;@ a3@LVLT;>c <ZZ;VM;> +U04g
                                                                                              H@>;@ÿk@R=M9=Q
                                                                                              4LM9L=ÿML
                                                                                              5hV;>9M;
                                                                                              3@LZ;;>9=QT
       ()*+B)+B ./0B/*+0. 89:;ÿ<=> 0*,BBCDEF <=>@;YÿX *Bj 5=M@lÿLN                            5=M@lÿLN           <ZZ;VM;> 0U04g
11775677 771771!7"#$9#2                                         013974              %1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 11 of
                       '()*ÿ,- 12342 1056./ÿ7ÿ89:; 8?F2M
           Case 3:21-cv-00538-N           Document      26-53     Filed
                                                                   97         5LL2G3GHO
                                                                          06/09/21    2 485LL2
                                                                                     Page    of G  3GHO2ÿ?B
                                                                                                 254     PageID 16932
                       ./0                 9</.<           8?F2ÿ1OC?AP                     5H=32QÿNKÿ8?F2M
                                           <2=22>23 ,8                                     ?Bÿ8?F2ÿ1OC?AP
                                           8?>>@AA22ÿ?B                                    ,K8KMÿGJÿO?IHJ2F
                                           AC2ÿD@ECFGH=                                    B?3ÿ/2B2H=GHAM
                                           83IJG=23ÿ;IH=                                   8?IHA23OFG@>
                                           4KÿD@ECFGH=                                     GH=ÿ0C@3=7,G3AR
                                           8GL@AGF                                         ,FG@HA@S
                                           -GHGE2>2HAM                                     D@ECFGH=ÿ8GL@AGF
                                           NK,K                                            -GHGE2>2HAM
                                                                                           NK,KÿQ@AC
                                                                                           823A@TOGA2ÿ?B
                                                                                           1234@O2
                                                                                               N@HU2=ÿA?ÿVWX
       Y)W)WY*W Z['Z['\W* ;@F2ÿ5H= W']^^7_8` -?3EGHÿ̀I3HM '^Y 93=23                        0C2ÿ8?>>@AA22aJ 5OO2LA2= \-e
                       )()*ÿ,- 12342 1056./ÿ7ÿ89:; /.ÿ8?I3Aÿ?B                             5IEIJAÿ]ÿF2AA23
                       ./0                 9</.<           8CGHO23Rÿ8@4@F                  32bI2JAÿB?3
                                           <2=22>23 5OA@?H                                 LG3A@GFÿJI>>G3R
                                           8?>>@AA22ÿ?B                                    cI=E>2HAÿ@J
                                           AC2ÿD@ECFGH=                                    =2H@2=ÿQ@AC?IA
                                           83IJG=23ÿ;IH=                                   L32cI=@O2Kÿ5FF
                                           4KÿD@ECFGH=                                     ?IAJAGH=@HE
                                           8GL@AGF                                         32bI2JAJÿB?3
                                           -GHGE2>2HAM                                     32F@2BÿL23AG@H@HE
                                           NK,K                                            A?ÿG3d@A3GA@?H
                                                                                           GQG3=JÿQ@FFÿd2
                                                                                           AGU2HÿIH=23
                                                                                           G=4@J2>2HAÿGBA23
                                                                                           AC2ÿ9OA?d23ÿZ
                                                                                           C2G3@HEK
                                                                                               N@HU2=ÿB3?>
                                                                                           V)X
       Y)W']]'Y Z['^['\W* ;@F2ÿ5H= W']^^7_8` e3G=F2Rÿ, '^] ,IdF@Oÿ_23J@?H <2=GOA2=ÿV,IdF@OX 5OO2LA2= WK^-e
                       W\(]Yÿ5- 12342 1056./ÿ7ÿ89:; N2C>GHM                                _23J@?Hÿ?BÿAC2
                       ./0                 9</.<           8?F2ÿ1OC?AP                     5IEIJAÿ'\Mÿ'\W*
                                           <2=22>23 ,8                                     N2AA23ÿA?ÿ_@O2
                                           8?>>@AA22ÿ?B                                    8CGHO2FF?3
                                           AC2ÿD@ECFGH=                                    -?3EGHÿ0Kÿ̀I3H
                                           83IJG=23ÿ;IH=                                   B3?>ÿe3G=F2Rÿ,K
                                           4KÿD@ECFGH=                                     N2C>GH
                                           8GL@AGF                                         <2JL?H=@HEÿA?
                                           -GHGE2>2HAM                                     -3Kÿ8?2HfJ
                                           NK,K                                            5IEIJAÿ]ÿN2AA23
                                                                                           A?ÿ6?I3ÿD?H?3
                                                                                           Q@ACÿ823A@TOGA2
                                                                                           ?Bÿ1234@O2
                                                                                               N@HU2=ÿA?ÿVWX
       Y)WW)**g Z['\['\W* ;@F2ÿ5H= W']^^7_8` e3G=F2Rÿ, '^) N2AA23                          N2AA23ÿA?ÿ_@O2 5OO2LA2= \Kg-e
                       ](WYÿ,- 12342 1056./ÿ7ÿ89:; N2C>GHM                                 8CGHO2FF?3
                       ./0                 9</.<           8?F2ÿ1OC?AP                     -?3EGHÿ0Kÿ̀I3H
                                           <2=22>23 ,8                                     B3?>ÿe3G=F2Rÿ,K
                                           8?>>@AA22ÿ?B                                    N2C>GH
                                           AC2ÿD@ECFGH=                                    <2JL?H=@HEÿA?
                                           83IJG=23ÿ;IH=                                   -3Kÿ8?2HaJ
                                           4KÿD@ECFGH=                                     5IEIJAÿ]ÿN2AA23
                                           8GL@AGF                                         A?ÿ6?I3ÿD?H?3
                                           -GHGE2>2HAM                                     V;hN./ÿi:/.<
                                           NK,K                                            1.5NX
                                                                                               N@HU2=ÿA?ÿV^X
                                                                                               N@HU2=ÿB3?>
                                                                                           VWX
       Y)WW^gZ^ Z['\['\W* ;@F2ÿ5H= W']^^7_8` -?3EGHÿ̀I3HM '^^ 93=23                        j3GHA2=ÿQ@AC 5OO2LA2= \K'-e
11775677 771771!7"#$9#2                                       013975 231%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 12 of
                       '(')ÿ+, 01231 0/45-.ÿ6ÿ789: .-ÿ7>H2@ÿ>A
           Case 3:21-cv-00538-N           Document      26-53     Filed
                                                                    97     06/09/21      Page 49,><?
                                                                                                  of PN  F@?>GIPageID 16933
                                                                                                       254
                       -./                 8;.-;           7BFGN12Oÿ7?3?E                       QR+;8+80-.S
                                           ;1<11=12 4N@?>G                                      0NB1<HE?GD
                                           7>==?@@11ÿ>A                                         82<12T
                                           @B1ÿC?DBEFG<                                             M?GU1<ÿ@>ÿQVT
                                           72HIF<12ÿ:HG<                                            M?GU1<ÿA2>=
                                           3JÿC?DBEFG<                                          QVT
                                           7FK?@FE
                                           ,FGFD1=1G@L
                                           MJ+J
       WXVYZWZ[ \]VZ]'YVZ :?E1ÿ4G< V'[^^6_7` aF221@@ÿb                      '^V +HfE?Nÿ_12I?>G R+ghMi7             4NN1K@1< YJ',h
                       X(XWÿ+, 01231 0/45-.ÿ6ÿ789: C>2>c?@dL                                    _-;0i89SÿM1@@12
                       -./                 8;.-;           ,>22?Iÿ9?NB>EI                       @>ÿC>GJÿ,>2DFG
                                           ;1<11=12 42IB@ÿe                                     /Jÿ̀H2GÿA2>=
                                           7>==?@@11ÿ>A /HGG1EEÿMM+6                            j13?Gÿ,Jÿ7>1G
                                           @B1ÿC?DBEFG< b?E=?GD@>G                              21DF2<?GD
                                           72HIF<12ÿ:HG<                                        7>GP2=F@?>Gÿ>A
                                           3JÿC?DBEFG<                                          4cF2<I
                                           7FK?@FE                                                  M?GU1<ÿ@>ÿQVT
                                           ,FGFD1=1G@L                      '^' +HfE?Nÿ_12I?>G R+ghMi7             4NN1K@1< YJ',h
                                           MJ+J                                                 _-;0i89S
                                                                                                +EF?G@?klI
                                                                                                R+2>K>I1<S
                                                                                                82<12ÿFG<ÿ+F2@?FE
                                                                                                0H==F2O
                                                                                                aH<D=1G@
                                                                                                    M?GU1<ÿ@>ÿQVT
                                                                                712@?PNF@1ÿ>A 712@?PNF@1ÿ>A 4NN1K@1< YJV,h
                                                                                0123?N1         0123?N1ÿA>2ÿKHfE?N
                                                                                                312I?>GIÿ>A
                                                                                                M1@@12ÿFG<
                                                                                                +2>K>I1<ÿ82<12
       WXVVY^V' \]VZ]'YVZ :?E1ÿ4G< V'[^^6_7` aF221@@ÿb                      '^Y M1@@12          M1@@12ÿ@>          4NN1K@1< YJV,h
                       X(^Xÿ+, 01231 0/45-.ÿ6ÿ789: C>2>c?@dL                                    C>G>2FfE1
                       -./                 8;.-;           ,>22?Iÿ9?NB>EI                       ,>2DFGÿ/Jÿ̀H2G
                                           ;1<11=12 42IB@ÿe                                     A2>=ÿj13?Gÿ,J
                                           7>==?@@11ÿ>A /HGG1EEÿMM+6                            7>1Gÿ21(
                                           @B1ÿC?DBEFG< b?E=?GD@>G                              K2>K>I1<
                                           72HIF<12ÿ:HG<                                        INB1<HE1J
                                           3JÿC?DBEFG<                                              M?GU1<ÿ@>ÿQ'T
                                           7FK?@FE                              +2>K>I1<ÿ82<12 R+;8+80-.S 4NN1K@1< YJV,h
                                           ,FGFD1=1G@L                                          0NB1<HE?GD
                                           MJ+J                                                 82<12
                                                                                                    M?GU1<ÿA2>=
                                                                                                QVT
       WXYZ)VX^ \]VX]'YVZ :?E1ÿ4G< V'[^^6_7` h2F<E1Oÿ+ ''Z +HfE?Nÿ_12I?>G ;1<FN@1<ÿQ+HfE?NT 4NN1K@1< YJ^,h
                       X([)ÿ+, 01231 0/45-.ÿ6ÿ789: M1B=FGL                                      _12I?>Gÿ>A
                       -./                 8;.-;           7>E1ÿ0NB>@d                          C?DBEFG<ÿ7FK?@FE
                                           ;1<11=12 +7                                          ,FGFD1=1G@L
                                           7>==?@@11ÿ>A                                         MJ+JlIÿ;1KEOÿh2?1A
                                           @B1ÿC?DBEFG<                                         ?Gÿ0HKK>2@ÿ>A
                                           72HIF<12ÿ:HG<                                        ,>@?>GÿA>2
                                           3JÿC?DBEFG<                                          +F2@?FEÿ_FNF@H2
                                           7FK?@FE                                              FG<ÿ?G
                                           ,FGFD1=1G@L                                          8KK>I?@?>Gÿ@>
                                           MJ+J                                                 +EF?G@?klIÿ,>@?>G
                                                                                                A>2ÿ0H==F2O
                                                                                                aH<D=1G@ÿc?@B
                                                                                                712@?PNF@1ÿ>A
                                                                                                0123?N1
                                                                                                    M?GU1<ÿ@>ÿQVT
11775677 771771!7"#$9#2                                            013976 221%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 13 of
       '()*+((, *-.-/)+. 789:ÿ;<= +/,AABCDE X?Q=9:Yÿ2 //* I:U9YÿX?8Page
           Case      3:21-cv-00538-N      Document      26-53     Filed
                                                                    97     06/09/21      :M 50O8of
                                                                                                 PN9Q254
                                                                                                       <=ÿDQU8LQ9 ;ZZ:UL
                                                                                                             PageID     := )T(3X
                                                                                                                       16934
                       /0/+ÿ23 >:?@: >6;F45ÿBÿDGH7 W:NJQ<V                                     3Q<QP:J:<LV
                       456                 GI54I           DK9:ÿ>ZNKL[                         WT2T\SÿI:U9YÿX?8:M
                                           I:=::J:? 2D                                         8<ÿ>RUUK?LÿKM
                                           DKJJ8LL::ÿKM                                        3KL8K<ÿMK?
                                           LN:ÿO8PN9Q<=                                        2Q?L8Q9ÿCQZQLR?
                                           D?RSQ=:?ÿ7R<=                                       Q<=ÿ8<
                                           @TÿO8PN9Q<=                                         GUUKS8L8K<ÿLK
                                           DQU8LQ9                                             29Q8<L8]\Sÿ3KL8K<
                                           3Q<QP:J:<LV                                         MK?ÿ>RJJQ?Y
                                           WT2T                                                ^R=PJ:<Lÿ_8LN
                                                                                               D:?L8̀ZQL:ÿKM
                                                                                               >:?@8Z:ÿa7bW45
                                                                                               cH54Iÿ>4;Wd
                                                                                                   W8<e:=ÿLKÿaAd
                                                                                                   W8<e:=ÿM?KJ
                                                                                               aAd
       '(),f.,) *-f-/)+. 789:ÿ;<= +/,AABCDE ^Q??:LLÿg                       //f 2Ri98ZÿC:?S8K< j2cXWbD            ;ZZ:UL:= +Tf3X
                       A0+*ÿ23 >:?@: >6;F45ÿBÿDGH7 OK?K_8L[V                                   C4I>bGHkÿKM
                       456                 GI54I           3K??8SÿH8ZNK9S                      29Q8<L8]\S
                                           I:=::J:? ;?SNLÿh                                    GUUKS8L8K<ÿLK
                                           DKJJ8LL::ÿKM 6R<<:99ÿWW2B                           5:M:<=Q<L\S
                                           LN:ÿO8PN9Q<= g89J8<PLK<                             3KL8K<ÿMK?
                                           D?RSQ=:?ÿ7R<=                                       2Q?L8Q9ÿCQZQLR?
                                           @TÿO8PN9Q<=                                         Q<=ÿI:U9Yÿ8<
                                           DQU8LQ9                                             >RUUK?LÿKM
                                           3Q<QP:J:<LV                                         3KL8K<ÿMK?
                                           WT2T                                                >RJJQ?Y
                                                                                               ^R=PJ:<L
                                                                                               DK<`?J8<P
                                                                                               ;?i8L?QL8K<
                                                                                               ;_Q?=SÿQ<=ÿK<
                                                                                               ;99ÿD9Q8JSÿ_8LN
                                                                                               D:?L8̀ZQL:ÿKM
                                                                                               >:?@8Z:
                                                                                                   W8<e:=ÿLKÿa+d
       '(),/)++ *-,-/)+. 789:ÿ;<= +/,AABCDE ^Q??:LLÿg                       //' W:LL:?         jDGH7b54H6b;W ;ZZ:UL:= )T+3X
                       +/0A'ÿ23 >:?@: >6;F45ÿBÿDGH7 OK?K_8L[V                                  7bWbHlkÿW:LL:?ÿLK
                       456                 GI54I           3K??8SÿH8ZNK9S                      C8Z:ÿDNQ<Z:99K?
                                           I:=::J:? ;?SNLÿh                                    ER?<ÿM?KJÿm:@8<
                                           DKJJ8LL::ÿKM 6R<<:99ÿWW2B                           3TÿDK:<
                                           LN:ÿO8PN9Q<= g89J8<PLK<                             ?:PQ?=8<P
                                           D?RSQ=:?ÿ7R<=                                       DK<`?JQL8K<ÿKM
                                           @TÿO8PN9Q<=                                         ;_Q?=S
                                           DQU8LQ9                                                 W8<e:=ÿLKÿa/d
                                           3Q<QP:J:<LV                                             W8<e:=ÿM?KJ
                                           WT2T                                                aAd
                                                                                4nN8i8LS       jDGH7b54H6b;W ;ZZ:UL:= 'T+3X
                                                                                               7bWbHlkÿ4nN8i8LS
                                                                                               ;B4ÿLKÿW:LL:?ÿLK
                                                                                               C8Z:ÿDNQ<Z:99K?
                                                                                               ER?<ÿM?KJÿm:@8<
                                                                                               3TÿDK:<
                                                                                               ?:PQ?=8<P
                                                                                               DK<`?JQL8K<ÿKM
                                                                                               ;_Q?=S
                                                                                2?KUKS:=ÿG?=:? jDGH7b54H6b;W ;ZZ:UL:= )T+3X
                                                                                               7bWbHlk
                                                                                               j2?KUKS:=k
                                                                                               G?=:?ÿQ<=ÿ2Q?L8Q9
                                                                                               >RJJQ?Y
                                                                                               ^R=PJ:<L
11775677 771771!7"#$9#2                                          013977 201%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 14 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 51 of'(        )* +,ÿ./01
                                                                                                     254     PageID 16935
                                                                                              234
                                                                                567(8(9:      ;<=>?@A5>B@C' CPP+H9+, QRSTU
                                                                                              ?@'@>DEÿ567(8(9:
                                                                                              CFAÿ90
                                                                                              ;G/0H0:+,E
                                                                                              =/,+/ÿI),ÿGI/9(IJ
                                                                                              KL11I/M
                                                                                              NL,O1+)9
                                                                                567(8(9:      ;<=>?@A5>B@C' CPP+H9+, QRVTU
                                                                                              ?@'@>DEÿ567(8(9ÿ5
                                                                                              90ÿ;G/0H0:+,E
                                                                                              =/,+/ÿI),ÿGI/9(IJ
                                                                                              KL11I/M
                                                                                              NL,O1+)9
       QWQXVYQZ Y[3[ZS3\ ?(J+ÿC), 3Z^WWF`<a NI//+99ÿf                       ZZ^ '+99+/        '+99+/ÿ90         CPP+H9+, SR3TU
                       3S]^QÿCT K+/_+ KBCb5AÿFÿ<=>? d0/0g(9he                                 d0)0/I8J+
                       5AB                 =cA5c           T0//(:ÿ>(P70J:                     T0/OI)ÿBRÿaL/)
                                           c+,++1+/ C/:79ÿi                                   ./01ÿNI//+99ÿfR
                                           <011(99++ÿ0. BL))+JJÿ''GF                          d0/0g(9hÿ/+]
                                           97+ÿd(O7JI), f(J1()O90)                            P0L/9+:MÿP0H(+:
                                           </L:I,+/ÿ?L),                                      0.ÿ234ÿGJI()9(jk:
                                           _Rÿd(O7JI),                                        =HH0:(9(0)ÿ90
                                           <IH(9IJ                                            A+.+),I)9k:
                                           TI)IO+1+)9e                                        T09(0)ÿ.0/
                                           'RGR                                               GI/9(IJÿ̀IPI9L/
                                                                                              I),ÿc+HJMÿ()
                                                                                              KLHH0/9ÿ0.
                                                                                              T09(0)ÿ.0/
                                                                                              KL11I/M
                                                                                              NL,O1+)9
                                                                                              <0)l/1()Oÿ?()IJ
                                                                                              C/8(9/I9(0)
                                                                                              CgI/,ÿI),ÿ=)
                                                                                              CJJÿ<JI(1:eÿI),
                                                                                              2Z4ÿB/I):1(99IJ
                                                                                              Cm,I_(9ÿ0.
                                                                                              NI//+99ÿfR
                                                                                              d0/0g(9hÿg(97
                                                                                              +67(8(9:R
                                                                                                  '()*+,ÿ90ÿ2Z4
       QWQXQV\Z V[W3[ZS3\ ?(J+ÿC), 3Z^WWF`<a NI//+99ÿf                      ZZX 567(8(9:      ;<=>?@A5>B@C' CPP+H9+, ^R3TU
                       Q]3QÿGT K+/_+ KBCb5AÿFÿ<=>? d0/0g(9he                                  ?@'@>DEÿ567(8(9
                       5AB                 =cA5c           T0//(:ÿ>(P70J:                     YF3SÿB/I):1(99IJ
                                           c+,++1+/ C/:79ÿi                                   Cm,I_(9ÿ0.
                                           <011(99++ÿ0. BL))+JJÿ''GF                          NI//+99ÿfR
                                           97+ÿd(O7JI), f(J1()O90)                            d0/0g(9h
                                           </L:I,+/ÿ?L),                        567(8(9:      ;<=>?@A5>B@C' CPP+H9+, 3RSTU
                                           _Rÿd(O7JI),                                        ?@'@>DEÿ567(8(9
                                           <IH(9IJ                                            33F3QÿB/I):1(99IJ
                                           TI)IO+1+)9e                                        Cm,I_(9ÿ0.
                                           'RGR                                               NI//+99ÿfR
                                                                                              d0/0g(9h
                                                                                567(8(9:      ;<=>?@A5>B@C' CPP+H9+, SRVTU
                                                                                              ?@'@>DEÿ567(8(9
                                                                                              3VFZSÿB/I):1(99IJ
                                                                                              Cm,I_(9ÿ0.
                                                                                              NI//+99ÿfR
                                                                                              d0/0g(9h
                                                                                <+/9(lPI9+ÿ0. <+/9(lPI9+ÿ0. CPP+H9+, SR3TU
                                                                                K+/_(P+       K+/_(P+ÿ90
11775677 771771!7"#$9#2                                          013978 2%1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 15 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 52'(of     )*+254
                                                                                                    ,-..)/ PageID 16936
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
       >?>@>ABA AC?DCEFDG M-/8ÿ0*2 DEB??OPQR 7)((8..ÿ9                      EE? K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 A:AJg
                       >HDFÿIJ N8(38 N'0SKLÿOÿQTUM ;5(5<-.=[                                  Mb\bUcdÿK_W-̀-.ÿ@
                       KL'                 TVLKV           J5((-+ÿU-]W5/+                     eI)(.ÿ>fÿ.5
                                           V8288,8( 0(+W.ÿ^                                   '()*+,-..)/
                                           Q5,,-..88ÿ56 'Y**8//ÿ\\IO                          012)3-.ÿ56
                                           .W8ÿ;-XW/)*2 9-/,-*X.5*                            7)((8..ÿ9:
                                           Q(Y+)28(ÿMY*2                                      ;5(5<-.=
                                           3:ÿ;-XW/)*2                          K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 A:>Jg
                                           Q)Z-.)/                                            Mb\bUcdÿK_W-̀-.ÿ@
                                           J)*)X8,8*.[                                        eI)(.ÿAfÿ.5
                                           \:I:                                               '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
                                                                                K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 A:DJg
                                                                                              Mb\bUcdÿK_W-̀-.ÿ@
                                                                                              eI)(.ÿhfÿ.5
                                                                                              '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
                                                                                K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 A:>Jg
                                                                                              Mb\bUcdÿK_W-̀-.ÿ@
                                                                                              eI)(.ÿGfÿ.5
                                                                                              '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
                                                                                K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 ?:BJg
                                                                                              Mb\bUcdÿK_W-̀-.ÿ@
                                                                                              eI)(.ÿDFfÿ.5
                                                                                              '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
                                                                                K_W-̀-.+      aQTUMbLKU'b0\ 0]]8Z.82 F:>Jg
                                                                                              Mb\bUcdÿK_W-̀-.
                                                                                              BOAÿ.5
                                                                                              '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
                                                                                Q8(.-i]).8ÿ56 Q8(.-i]).8ÿ56 0]]8Z.82 F:DJg
                                                                                N8(3-]8       N8(3-]8ÿ.5
                                                                                              '()*+,-..)/
                                                                                              012)3-.ÿ56
                                                                                              7)((8..ÿ9:
                                                                                              ;5(5<-.=
       >?>@>BBD AC?DCEFDG M-/8ÿ0*2 DEB??OPQR 7)((8..ÿ9                      EEE 012)3-.       '()*+,-..)/ 0]]8Z.82 F:EJg
                       BHBGÿIJ N8(38 N'0SKLÿOÿQTUM ;5(5<-.=[                                  012)3-.ÿ56
                       KL'                 TVLKV           J5((-+ÿU-]W5/+                     7)((8..ÿ9:
                                           V8288,8( 0(+W.ÿ^                                   ;5(5<-.=ÿ-*
                                           Q5,,-..88ÿ56 'Y**8//ÿ\\IO                          NYZZ5(.ÿ56
                                           .W8ÿ;-XW/)*2 9-/,-*X.5*                            I/)-*.-jk+
                                           Q(Y+)28(ÿMY*2                                      TZZ5+-.-5*ÿ.5
                                           3:ÿ;-XW/)*2                                        L868*2)*.k+
11775677 771771!7"#$9#2                                        013979 2$1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 16 of
           Case 3:21-cv-00538-N Document   ()*+,)-      26-53     Filed
                                                                    97     06/09/21      Page 53.7,
                                                                                                  of+ 7/ÿ97: PageID 16937
                                                                                                       254
                                           .)/)0121/,3                                          6):,+)-ÿ;)<),=:
                                           4565                                                 )/>ÿ?1*-@ÿ+/
                                                                                                A=**7:,ÿ79
                                                                                                .7,+7/ÿ97:
                                                                                                A=22):@
                                                                                                B=>021/,
                                                                                                (7/C:2+/0ÿD+/)-
                                                                                                E:F+,:),+7/
                                                                                                EG):>ÿ)/>ÿ7/ÿE--
                                                                                                (-)+2HÿIG+,J
                                                                                                (1:,+C<),1ÿ79
                                                                                                A1:K+<1L
                                                                                                    4+/M1>ÿ9:72
                                                                                                INL
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> _5̀.a
                                                                                                DT4TSWXÿOPJ+F+,H
                                                                                                NYZÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> c5b.a
                                                                                                DT4TSWXÿOPJ+F+,ÿb
                                                                                                I6):,ÿNLÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> e5̀.a
                                                                                                DT4TSWXÿOPJ+F+,ÿb
                                                                                                I6):,ÿdLÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> c5c.a
                                                                                                DT4TSWXÿOPJ+F+,ÿb
                                                                                                I6):,ÿZLÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> e5b.a
                                                                                                DT4TSWXÿOPJ+F+,ÿb
                                                                                                I6):,ÿbLÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
                                                                                OPJ+F+,H        Q(RSDTUOSVTE4 E<<1*,1> e5f.a
                                                                                                DT4TSWXÿOPJ+F+,ÿb
                                                                                                I6):,ÿcLÿ,7
                                                                                                V:)/H2+,,)-
                                                                                                E[>)K+,ÿ79
                                                                                                B)::1,,ÿ\5
                                                                                                ]7:7G+,^
       fZfbfZff egZNgd_N` D+-1ÿE/> NdcZZY;(i B)::1,,ÿ\                      ddN ?1*-@ÿa:+19     Q(RSDTUOSVTE4X E<<1*,1> _5f.a
                       chNdÿ6. A1:K1 AVEjOUÿYÿ(RSD ]7:7G+,^3                                    6-)+/,+lmH
                       OUV                 R?UO?           .7::+HÿS+<J7-H                       R**7H+,+7/ÿ,7
                                           ?1>1121: E:HJ,ÿk                                     U191/>)/,mH
11775677 771771!7"#$9#2                                           013980 2%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 17 of
           Case 3:21-cv-00538-N Document   ()**+,,--ÿ)/ B855-33ÿ@@AC
                                                        26-53     Filed
                                                                   97     06/09/21     Page 54>),
                                                                                                of+ )5ÿ/)7 PageID 16938
                                                                                                     254
                                           ,0-ÿ1+203456 D+3*+52,)5                            A47,+43ÿE4F4,87
                                           (78946-7ÿ:856                                      456ÿG-=3Hÿ+5
                                           ;<ÿ1+203456                                        I8==)7,ÿ)/
                                           (4=+,43                                            >),+)5ÿ/)7
                                           >4542-*-5,?                                        I8**47H
                                           @<A<                                               J862*-5,
                                                                                              ()5K7*+52ÿ:+543
                                                                                              L7M+,74,+)5
                                                                                              LN476ÿ456ÿO5
                                                                                              L33ÿ(34+*9
                                                                                                  @+5P-6ÿ,)ÿQRS
                                                                                                  @+5P-6ÿ/7)*
                                                                                              QTS
                                                                              (-7,+KF4,-ÿ)/ (-7,+KF4,-ÿ)/ LFF-=,-6 ]<^>_
                                                                              I-7;+F-         I-7;+F-ÿ,)
                                                                                              U(OV:WXYVBWL@Z
                                                                                              A34+5,+[\9
                                                                                              O==)9+,+)5ÿ,)
                                                                                              X-/-5645,\9
                                                                                              >),+)5ÿ/)7
                                                                                              A47,+43ÿE4F4,87
                                                                                              456ÿG-=3Hÿ+5
                                                                                              I8==)7,ÿ)/
                                                                                              >),+)5ÿ/)7
                                                                                              I8**47H
                                                                                              J862*-5,
                                                                                              ()5K7*+52ÿ:+543
                                                                                              L7M+,74,+)5
                                                                                              LN476ÿ456ÿO5
                                                                                              L33ÿ(34+*9
       `Taab^`c bd^bdc]^e :+3-ÿL56 ^caTTCE(g _7463-HÿA cc] A8M3+FÿE-79+)5 G-64F,-6ÿQA8M3+FS LFF-=,-6 ]<a>_
                       RfRaÿA> I-7;- IBLhYXÿCÿ(OV: @-0*45?                                    E-79+)5ÿ)/
                       YXB                 OGXYG           ()3-ÿIF0),i                        1+203456ÿ(4=+,43
                                           G-6--*-7 A(                                        >4542-*-5,?
                                           ()**+,,--ÿ)/                                       @<A<\9ÿO=-5+52
                                           ,0-ÿ1+203456                                       _7+-/ÿ+5ÿI8==)7,
                                           (78946-7ÿ:856                                      )/ÿ>),+)5ÿ/)7
                                           ;<ÿ1+203456                                        A47,+43ÿE4F4,87
                                           (4=+,43                                            456ÿ+5
                                           >4542-*-5,?                                        O==)9+,+)5ÿ,)
                                           @<A<                                               A34+5,+[\9ÿ>),+)5
                                                                                              /)7ÿI8**47H
                                                                                              J862*-5,ÿN+,0
                                                                                              (-7,+KF4,-ÿ)/
                                                                                              I-7;+F-
                                                                                                  @+5P-6ÿ,)ÿQ^S
       `TaRTcbT bd^cdc]^e :+3-ÿL56 ^caTTCE(g _7463-HÿA c^e @-,,-7                             @-,,-7ÿ,)ÿE+F- LFF-=,-6 ]<a>_
                       RfcbÿA> I-7;- IBLhYXÿCÿ(OV: @-0*45?                                    (045F-33)7
                       YXB                 OGXYG           ()3-ÿIF0),i                        >)7245ÿB<ÿg875
                                           G-6--*-7 A(                                        /7)*ÿ_7463-HÿA<
                                           ()**+,,--ÿ)/                                       @-0*45
                                           ,0-ÿ1+203456                                       Y5F3)9+52
                                           (78946-7ÿ:856                                      ()87,-9Hÿ()=+-9
                                           ;<ÿ1+203456                                        )/ÿ1+203456
                                           (4=+,43                                            (4=+,43
                                           >4542-*-5,?                                        >4542-*-5,?
                                           @<A<                                               @<A<\9ÿO=-5+52
                                                                                              _7+-/ÿ+5ÿI8==)7,
                                                                                              )/ÿ>),+)5ÿ/)7
                                                                                              A47,+43ÿE4F4,87
                                                                                              456ÿ+5
                                                                                              O==)9+,+)5ÿ,)
11775677 771771!7"#$9#2                                         013981 2%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 18 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 55()        *+,-254
                                                                                                 of   +./ÿ12-PageID
                                                                                                             +2,      16939
                                                                                               324ÿ5677*48
                                                                                               96:;7<,-
                                                                                                   =+,><:ÿ-2ÿ?@A
       BCDC@ECD FG@HGEH@I N+)<ÿO,: @EDCCQRST ^4*:)<8ÿ( E@a V\<,+,;ÿ^4+<3 Z+;Y)*,:ÿS*\+-*) O__<\-<: H[D1^
                       EJD@ÿ(1 5<4P< 5MOUKLÿQÿSVWN =<Y7*,]                                     1*,*;<7<,-]
                       KLM                 VXLKX           S2)<ÿ5_Y2-`                         =[([b/ÿV\<,+,;
                                           X<:<<7<4 (S                                         ^4+<3ÿ+,ÿ56\\24-
                                           S277+--<<ÿ23                                        23ÿ12-+2,ÿ324
                                           -Y<ÿZ+;Y)*,:                                        (*4-+*)ÿR*_*-64
                                           S46/*:<4ÿN6,:                                       *,:ÿ+,
                                           P[ÿZ+;Y)*,:                                         V\\2/+-+2,ÿ-2
                                           S*\+-*)                                             ()*+,-+.b/ÿ12-+2,
                                           1*,*;<7<,-]                                         324ÿ5677*48
                                           =[([                                                96:;7<,-ÿc+-Y
                                                                                               S<4-+d_*-<ÿ23
                                                                                               5<4P+_<ÿ?Ne=KL
                                                                                               fWLKXÿ5KO=A
                                                                                                   =+,><:ÿ-2ÿ?gA
                                                                                                   =+,><:ÿ3427
                                                                                               ?CA
       BCCF@EIF BG@FGEH@I N+)<ÿO,: @EDCCQRST 9*44<--ÿh                      E@D (6j)+_ÿR<4/+2, k(f^=eS           O__<\-<: H[@1^
                       DJHIÿ(1 5<4P< 5MOUKLÿQÿSVWN Z242c+-`]                                   RKX5eVWl
                       KLM                 VXLKX           1244+/ÿW+_Y2)/                      ()*+,-+.b/ÿ12-+2,
                                           X<:<<7<4 O4/Y-ÿi                                    324ÿ5677*48
                                           S277+--<<ÿ23 M6,,<))ÿ==(Q                           96:;7<,-
                                           -Y<ÿZ+;Y)*,: h+)7+,;-2,                             S2,d47+,;
                                           S46/*:<4ÿN6,:                                       O4j+-4*-+2,
                                           P[ÿZ+;Y)*,:                                         Oc*4:/ÿ*,:ÿ2,
                                           S*\+-*)                                             O))ÿS)*+7/ÿc+-Y
                                           1*,*;<7<,-]                                         S<4-+d_*-<ÿ23
                                           =[([                                                5<4P+_<
                                                                                                   =+,><:ÿ-2ÿ?@A
                                                                            E@B (6j)+_ÿR<4/+2, k(f^=eS           O__<\-<: H[@1^
                                                                                               RKX5eVWl
                                                                                               k(42\2/<:l
                                                                                               V4:<4ÿm4*,-+,;
                                                                                               ()*+,-+.b/ÿ12-+2,
                                                                                               324ÿ5677*48
                                                                                               96:;7<,-
                                                                                               S2,d47+,;
                                                                                               O4j+-4*-+2,
                                                                                               Oc*4:/ÿ*,:ÿV,
                                                                                               O))ÿS)*+7/ÿc+-Y
                                                                                               S<4-+d_*-<ÿ23
                                                                                               5<4P+_<
                                                                                                   =+,><:ÿ-2ÿ?@A
                                                                            E@F (6j)+_ÿR<4/+2, k(f^=eS           O__<\-<: H[B1^
                                                                                               RKX5eVWl
                                                                                               ()*+,-+.b/
                                                                                               V\<,+,;ÿ^4+<3ÿ+,
                                                                                               56\\24-ÿ23ÿe-/
                                                                                               12-+2,ÿ324
                                                                                               5677*48
                                                                                               96:;7<,-
                                                                                               S2,d47+,;
                                                                                               O4j+-4*-+2,
                                                                                               Oc*4:/ÿ*,:ÿ2,
                                                                                               O))ÿS)*+7/ÿc+-Y
                                                                                               S<4-+d_*-<ÿ23
                                                                                               5<4P+_<
                                                                                                   =+,><:ÿ-2ÿ?@A
11775677 771771!7"#$9#2                                          013982 2%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21    4567ÿ9ÿ7 Entered
                                                                    7 7 02/01/21 18:22:33 Page 19 of
      '((')*+, '-.*-/,.0 89:;ÿ<=> ./)((BCDE X@Q>:;Yÿ3 /.* W;LL;@ Page 56W;of
         Case 3:21-cv-00538-N    Document      26-53    Filed
                                                          97     06/09/21            LL;@254         <ZZ;UL
                                                                                         ÿLKÿC9Z;PageID    ;> ,T)4X
                                                                                                          16940
                /1*0ÿ34 ?;@A; ?7<F56ÿBÿDGH8 W;NJQ=V                               DNQ=Z;::K@
                567               GI65I          DK:;ÿ?ZNKL[                      4K@PQ=ÿ7TÿER@=
                                  I;>;;J;@ 3D                                     5=Z:KS9=P
                                  DKJJ9LL;;ÿKM                                    DKR@L;SYÿDKU9;S
                                  LN;ÿO9PN:Q=>                                    KMÿO9PN:Q=>
                                  D@RSQ>;@ÿ8R=>                                   DQU9LQ:
                                  ATÿO9PN:Q=>                                     4Q=QP;J;=LV
                                  DQU9LQ:                                         WT3T\Sÿ4KL9K=ÿMK@
                                  4Q=QP;J;=LV                                     3Q@L9Q:ÿCQZQL9K=
                                  WT3T                                            KMÿ<@]9L@QL9K=
                                                                                  <^Q@>S
                                                                                      W9=_;>ÿLKÿ̀.a
      '(('.0/, '-.(-/,.0 89:;ÿ<=> ./)((BCDE X@Q>:;Yÿ3 /.( 3R]:9ZÿC;@S9K= I;>QZL;>ÿ̀3R]:9Za <ZZ;UL;> .Tc4X
                *1*'ÿ34 ?;@A; ?7<F56ÿBÿDGH8 W;NJQ=V                               C;@S9K=ÿKM
                567               GI65I          DK:;ÿ?ZNKL[                      O9PN:Q=>ÿDQU9LQ:
                                  I;>;;J;@ 3D                                     4Q=QP;J;=LV
                                  DKJJ9LL;;ÿKM                                    WT3T\Sÿ4KL9K=ÿMK@
                                  LN;ÿO9PN:Q=>                                    3Q@L9Q:ÿCQZQL9K=
                                  D@RSQ>;@ÿ8R=>                                   KMÿ<@]9L@QL9K=
                                  ATÿO9PN:Q=>                                     <^Q@>Sÿ^9LN
                                  DQU9LQ:                                         D;@L9bZQL;ÿKM
                                  4Q=QP;J;=LV                                     ?;@A9Z;
                                  WT3T                                                W9=_;>ÿLKÿ̀.a
      '((*c000 '-..-/,.0 89:;ÿ<=> ./)((BCDE dQ@@;LLÿe             /./ W;LL;@      7K1ÿOK=Tÿ4K@PQ= <ZZ;UL;> ,T.4X
                ./1./ÿ34 ?;@A; ?7<F56ÿBÿDGH8 OK@K^9L[V                            7TÿER@=ÿM@KJ
                567               GI65I          4K@@9SÿH9ZNK:S                   dQ@@;LLÿeT
                                  I;>;;J;@ <@SNLÿf                                OK@K^9L[ÿ@;
                                  DKJJ9LL;;ÿKM 7R==;::ÿWW3B                       DKR@L;SYÿDKU9;S
                                  LN;ÿO9PN:Q=> e9:J9=PLK=                         KMÿ3:Q9=L9g\S
                                  D@RSQ>;@ÿ8R=>                                   4KL9K=ÿMK@
                                  ATÿO9PN:Q=>                                     ?RJJQ@Y
                                  DQU9LQ:                                         dR>PJ;=L
                                  4Q=QP;J;=LV                                     DK=b@J9=P
                                  WT3T                                            <@]9L@QL9K=
                                                                                  <^Q@>SÿQ=>ÿK=
                                                                                  <::ÿD:Q9JSVÿ̀/a
                                                                                  3@KUKS;>ÿG@>;@
                                                                                  Q=>ÿ;hN9]9LS
                                                                                  LN;@;LKVÿ̀(a
                                                                                  GU;=9=PÿX@9;Mÿ9=
                                                                                  ?RUUK@LÿKM
                                                                                  3:Q9=L9g\Sÿ4KL9K=
                                                                                  MK@ÿ?RJJQ@Y
                                                                                  dR>PJ;=LVÿQ=>
                                                                                  `*aÿ7@Q=SJ9LLQ:
                                                                                  <i>QA9LÿKM
                                                                                  dQ@@;LLÿeT
                                                                                  OK@K^9L[
                                                                                      W9=_;>ÿLKÿ̀.a
      '((*'+0* '-.,-/,.0 89:;ÿ<=> ./)((BCDE dQ@@;LLÿe             /.. 4KL9K=ÿMK@  jDGH8k65H7k<W <ZZ;UL;> ,T/4X
                )1)0ÿ34 ?;@A; ?7<F56ÿBÿDGH8 OK@K^9L[V                 ?RJJQ@Y     8kWkHlmÿ3:Q9=L9g\S
                567               GI65I          4K@@9SÿH9ZNK:S dR>PJ;=L          4KL9K=ÿMK@
                                  I;>;;J;@ <@SNLÿf                                ?RJJQ@Y
                                  DKJJ9LL;;ÿKM 7R==;::ÿWW3B                       dR>PJ;=L
                                  LN;ÿO9PN:Q=> e9:J9=PLK=                         DK=b@J9=P
                                  D@RSQ>;@ÿ8R=>                                   <@]9L@QL9K=
                                  ATÿO9PN:Q=>                                     <^Q@>SÿQ=>ÿK=
                                  DQU9LQ:                                         <::ÿD:Q9JS
                                  4Q=QP;J;=LV                                         W9=_;>ÿLKÿ̀.a
                                  WT3T                                                W9=_;>ÿM@KJ
                                                                                  `*a
11775677 771771!7"#$9#2                            013983                 2%1&%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33 Page 20 of
         Case 3:21-cv-00538-N Document 26-53 Filed           ()*+*,-.ÿ
                                                   97 06/09/21         0).-)5712034
                                                                      Page      of 254567385PageID
                                                                                            9: 9SS-+?-. TUVEW
                                                                                                    16941
                                                                              45:53;<
                                                                              1()*+*,-.<
                                                                              0).-)ÿ;)=>?@>A
                                                                              (B=@>?@CD,ÿE*?@*>
                                                                              F*)ÿGHII=)J
                                                                              KH.AI->?
                                                                              2*>L)I@>A
                                                                              9)M@?)=?@*>
                                                                              9N=).,ÿ=>.ÿ*>
                                                                              9BBÿ2B=@I,
                                                                                  :@>O-.ÿF)*I
                                                                              PQR
                                                             0+->@>AÿW)@-F 120345673859: 9SS-+?-. TUYEW
                                                                              45:53;<ÿ0+->@>A
                                                                              W)@-Fÿ@>ÿGH++*)?
                                                                              *Fÿ(B=@>?@CD,
                                                                              E*?@*>ÿF*)
                                                                              GHII=)J
                                                                              KH.AI->?
                                                                              2*>L)I@>A
                                                                              9)M@?)=?@*>
                                                                              9N=).,ÿ=>.ÿ*>
                                                                              9BBÿ2B=@I,
                                                                                  :@>O-.ÿF)*I
                                                                              PXR
                                                             2-)?@LS=?-ÿ*F 2-)?@LS=?-ÿ*F 9SS-+?-. TUQEW
                                                             G-)Z@S-          G-)Z@S-ÿ?*
                                                                              (B=@>?@CD,ÿE*?@*>
                                                                              F*)ÿGHII=)J
                                                                              KH.AI->?
                                                                              2*>L)I@>A
                                                                              9)M@?)=?@*>
                                                                              9N=).,ÿ=>.ÿ*>
                                                                              9BBÿ2B=@I,ÿ=>.
                                                                              8)=>,I@??=B
                                                                              9[.=Z@?ÿ*F
                                                                              K=))-??ÿ\U
                                                                              ]*)*N@?^ÿ@>
                                                                              GH++*)?ÿ*F
                                                                              (B=@>?@CD,
                                                                              0+->@>AÿW)@-Fÿ@>
                                                                              GH++*)?ÿ*F
                                                                              (B=@>?@CD,ÿE*?@*>
                                                                              F*)ÿGHII=)J
                                                                              KH.AI->?
                                                                              2*>L)I@>A
                                                                              9)M@?)=?@*>
                                                                              9N=).,ÿ=>.ÿ*>
                                                                              9BBÿ2B=@I,
                                                             7_`@M@?,         120345673859: 9SS-+?-. YUYEW
                                                                              45:53;<ÿ7_`@M@?,
                                                                              9a6ÿ?*
                                                                              1()*+*,-.<
                                                                              0).-)ÿ;)=>?@>A
                                                                              (B=@>?@CD,ÿE*?@*>
                                                                              F*)ÿGHII=)J
                                                                              KH.AI->?
                                                                              2*>L)I@>A
                                                                              9)M@?)=?@*>
                                                                              9N=).,ÿ=>.ÿ*>
                                                                              9BBÿ2B=@I,
11775677 771771!7"#$9#2                       013984                2%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 21 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21'()*+,-Page 58./of
                                                                                               *01254
                                                                                                    2,--*3 PageID
                                                                                                               'LL8@-8) M:NGF
                                                                                                                    16942
                                                                                             '()*+,-ÿ56
                                                                                             7*//8--ÿ9:
                                                                                             ;5/5<,-=ÿ,0
                                                                                             >?@@5/-ÿ56
                                                                                             A3*,0-,BC1
                                                                                             D@80,0EÿF/,86ÿ,0
                                                                                             >?@@5/-ÿ56
                                                                                             A3*,0-,BC1ÿG5-,50
                                                                                             65/ÿ>?22*/H
                                                                                             7?)E280-
                                                                                             I50J/2,0E
                                                                                             '/K,-/*-,50
                                                                                             '<*/)1ÿ*0)ÿ50
                                                                                             '33ÿI3*,21
                                                                              OPQ,K,-1       RIDSTUVOS.U'W 'LL8@-8) [:[GF
                                                                                             TUWUSXYÿOPQ,K,-1
                                                                                             'ZXÿ-5
                                                                                             ./*012,--*3
                                                                                             '()*+,-ÿ56
                                                                                             7*//8--ÿ9:
                                                                                             ;5/5<,-=
                                                                              OPQ,K,-1       RIDSTUVOS.U'W 'LL8@-8) [:NGF
                                                                                             TUWUSXYÿOPQ,K,-1
                                                                                             ;ZGÿ-5
                                                                                             ./*012,--*3
                                                                                             '()*+,-ÿ56
                                                                                             7*//8--ÿ9:
                                                                                             ;5/5<,-=
       [\\\M\]M [^[^_MN] T,38ÿ'0) N_a\\ZbIc F/*)38HÿA _NM G5-,50                             ;,EQ3*0)ÿI*@,-*3 'LL8@-8) N:\GF
                       NM̀[ÿAG >8/+8 >.'dOVÿZÿIDST W8Q2*0f                                   G*0*E8280-f
                       OV.                 DeVOe           I538ÿ>LQ5-=                       W:A:C1ÿG5-,50ÿ65/
                                           e8)8828/ AI                                       A*/-,*3ÿb*L*-,50
                                           I522,--88ÿ56                                      56ÿ'/K,-/*-,50
                                           -Q8ÿ;,EQ3*0)                                      '<*/)1ÿ<,-Q
                                           I/?1*)8/ÿT?0)                                     I8/-,JL*-8ÿ56
                                           +:ÿ;,EQ3*0)                                       >8/+,L8ÿgTUWOV
                                           I*@,-*3                                           hSVOeÿ>O'Wi
                                           G*0*E8280-f                                           W,0j8)ÿ-5ÿg_i
                                           W:A:                                                  W,0j8)ÿ6/52
                                                                                             gki
                                                                              A/5@518)ÿD/)8/ RA/5@518)Y 'LL8@-8) M:NGF
                                                                                             D/)8/ÿX/*0-,0E
                                                                                             ;,EQ3*0)ÿI*@,-*3
                                                                                             G*0*E8280-f
                                                                                             W:A:C1ÿG5-,50ÿ65/
                                                                                             A*/-,*3ÿb*L*-,50
                                                                                             56ÿ'/K,-/*-,50
                                                                                             '<*/)1
       [\\_[all [^a^_MN] T,38ÿ'0) N_a\\ZbIc F/*)38HÿA _M] A?K3,Lÿb8/1,50 e8)*L-8)ÿgA?K3,Li 'LL8@-8) N:MGF
                       \`_kÿAG >8/+8 >.'dOVÿZÿIDST W8Q2*0f                                   b8/1,50ÿ56
                       OV.                 DeVOe           I538ÿ>LQ5-=                       V8680)*0-
                                           e8)8828/ AI                                       ;,EQ3*0)ÿI*@,-*3
                                           I522,--88ÿ56                                      G*0*E8280-f
                                           -Q8ÿ;,EQ3*0)                                      W:A:C1ÿ'01<8/ÿ-5
                                           I/?1*)8/ÿT?0)                                     A3*,0-,BC1ÿT,/1-
                                           +:ÿ;,EQ3*0)                                       '280)8)ÿ*0)
                                           I*@,-*3                                           >?@@38280-8)
                                           G*0*E8280-f                                       b8/,J8)
                                           W:A:                                              I52@3*,0-ÿ<,-Q
                                                                                             I8/-,JL*-8ÿ56
                                                                                             >8/+,L8
11775677 771771!7"#$9#2                                         013985 031%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 22 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 59 of'(        )*+,ÿ./ÿPageID
                                                                                                    254     012      16943
       34456346 3787591: A(B+ÿ<), 15844FGHI =/DRS)ÿITD)X 59\ KD,+D                           ]DS).+,            <ZZ+W.+, 9V5=b
                       19;41ÿ<= C+DE+ C@<J>?ÿFÿHKLA ?>ÿH/TD.ÿ/O                              0^YD/W/U+,_
                       >?@                 KM?>M           HPS)Z+D[ÿH(E(B                    KD,+Dÿ]DS).()R
                                           M+,++N+D <Z.(/)                                   =/.(/)ÿO/Dÿ'+SE+
                                           H/NN(..++ÿ/O                                      ./ÿ̀(.P,DSa
                                           .P+ÿQ(RPBS),                                      <WW+SDS)Z+ÿ/O
                                           HDTUS,+DÿAT),                                     YD/ÿQSZÿG(Z+ÿH/F
                                           EVÿQ(RPBS),                                       H/T)U+BÿO/D
                                           HSW(.SB                                           ?+O+),S).
                                           =S)SR+N+).X                                       Q(RPBS),ÿHSW(.SB
                                           'VYV                                              =S)SR+N+).X
                                                                                             'VYV2
                                                                                                 '()*+,ÿ./ÿ012
       34459c85 3767591: A(B+ÿ<), 15844FGHI =(ZPS+BÿA 59c =/.(/)                             =/.(/)ÿO/Dÿ'+SE+ <ZZ+W.+, 9V:=b
                       11;86ÿ<= C+DE+ C@<J>?ÿFÿHKLA b/)*/aU*(X                               ./ÿ̀(.P,DSa
                       >?@                 KM?>M           H/B+ÿCZP/.d                       <WW+SDS)Z+ÿ/O
                                           M+,++N+D YH                                       YD/ÿQSZÿG(Z+ÿH/F
                                           H/NN(..++ÿ/O                                      H/T)U+BXÿ]SD[
                                           .P+ÿQ(RPBS),                                      HDTZ(S)(ÿ/O
                                           HDTUS,+DÿAT),                                     =Ze//BÿCN(.PX
                                           EVÿQ(RPBS),                                       YVHVXÿO/D
                                           HSW(.SB                                           ?+O+),S).
                                           =S)SR+N+).X                                       Q(RPBS),ÿHSW(.SB
                                           'VYV                                              =S)SR+N+).X
                                                                                             'VYVÿa(.P
                                                                                             H+D.(fZS.+ÿ/O
                                                                                             C+DE(Z+
                                                                                                 '()*+,ÿ./ÿ052
                                                                              YD/W/U+,ÿKD,+D ^YD/W/U+,_ <ZZ+W.+, 9V1=b
                                                                                             KD,+Dÿ]DS).()R
                                                                                             =/.(/)ÿO/Dÿ'+SE+
                                                                                             ./ÿ̀(.P,DSa
                                                                                             <WW+SDS)Z+ÿ/O
                                                                                             YD/ÿQSZÿG(Z+ÿH/F
                                                                                             H/T)U+BÿO/D
                                                                                             ?+O+),S).
                                                                                             Q(RPBS),ÿHSW(.SB
                                                                                             =S)SR+N+).X
                                                                                             'VYV
                                                                                                 '()*+,ÿOD/N
                                                                                             012
       34496648 875:7591: A(B+ÿ<), 15844FGHI bDS,B+[ÿY 593 <)Ua+D                            ?+O+),S).          <ZZ+W.+, 9V4=b
                       4;54ÿY= C+DE+ C@<J>?ÿFÿHKLA '+PNS)X                                   Q(RPBS),ÿHSW(.SB
                       >?@                 KM?>M           H/B+ÿCZP/.d                       =S)SR+N+).X
                                           M+,++N+D YH                                       'VYVgUÿ<)Ua+Dÿ./
                                           H/NN(..++ÿ/O                                      YBS().(hgUÿA(DU.
                                           .P+ÿQ(RPBS),                                      <N+),+,ÿS),
                                           HDTUS,+DÿAT),                                     CTWWB+N+).+,
                                           EVÿQ(RPBS),                                       G+D(f+,
                                           HSW(.SB                                           H/NWBS().ÿa(.P
                                           =S)SR+N+).X                                       H+D.(fZS.+ÿ/O
                                           'VYV                                              C+DE(Z+ÿ0Ai'>?
                                                                                             jL?>MÿC><'2
                                                                                                 '()*+,ÿ./ÿ042
                                                                                                 '()*+,ÿOD/N
                                                                                             012
       345:3\1: 87567591: A(B+ÿ<), 15844FGHI =/DRS)ÿITD)X 598 KD,+D                          ]DS).+,            <ZZ+W.+, 9V4=b
                       4;11ÿY= C+DE+ C@<J>?ÿFÿHKLA ?>ÿH/TD.ÿ/O                               0C.(WTBS.(/)ÿS),
                       >?@                 KM?>M           HPS)Z+D[ÿH(E(B                    ^YD/W/U+,_
                                           M+,++N+D <Z.(/)                                   KD,+Dÿ'(O.()R
                                           H/NN(..++ÿ/O                                      C.S[ÿS),ÿC+..()R
11775677 771771!7"#$9#2                                         013986 021%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 23 of
           Case 3:21-cv-00538-N Document   '()ÿ+,-(./01 26-53     Filed
                                                                    97     06/09/21      Page 60?3 ,)@0-
                                                                                                   of  254 PageID 16944
                                           2345/1)3ÿ6401                                         AB()14.)ÿCD3
                                           78ÿ+,-(./01                                           >./,0',EF5ÿ:D',D0
                                           2/9,'/.                                               CD3ÿA4;;/3G
                                           :/0/-);)0'<                                           H41-;)0'ÿ'D
                                           =8>8                                                  2D0@3;
                                                                                                 I3J,'3/',D0
                                                                                                 IK/315ÿ/01
                                                                                                 L)C)01/0'F5
                                                                                                 :D',D0ÿ'DÿM/B/')
                                                                                                 I3J,'3/',D0
                                                                                                 IK/315N
                                                                                                    =,0O)1ÿ'DÿPQN
                                                                                                    =,0O)1ÿC3D;
                                                                                                 PRN
       STUVWXUQ RYUWYUZQV 6,.)ÿI01 QURTT^M2_ H/33)''ÿd                      UZW A',94./',D0ÿf A',94./',D0ÿ/01 IBB)9')1 Z8U:?
                       QZ[TVÿI: A)37) A]I`\Lÿ^ÿ2ab6 +D3DK,'e<                   P>3D9D5)1Nÿa31)3 g>3D9D5)1h
                       \L]                 acL\c           :D33,5ÿb,B(D.5                        a31)3ÿ=,C',0-
                                           c)1));)3 I35('ÿf                                      A'/Gÿ/01ÿA)'',0-
                                           2D;;,''))ÿDC ]400)..ÿ==>^                             ?3,)@0-
                                           '()ÿ+,-(./01 d,.;,0-'D0                               AB()14.)ÿCD3
                                           2345/1)3ÿ6401                                         >./,0',EF5ÿ:D',D0
                                           78ÿ+,-(./01                                           CD3ÿA4;;/3G
                                           2/9,'/.                                               H41-;)0'ÿ'D
                                           :/0/-);)0'<                                           2D0@3;
                                           =8>8                                                  I3J,'3/',D0
                                                                                                 IK/315ÿ/01
                                                                                                 L)C)01/0'F5
                                                                                                 :D',D0ÿ'DÿM/B/')
                                                                                                 I3J,'3/',D0
                                                                                                 IK/315
                                                                                                    =,0O)1ÿ'DÿPUN
                                                                                                    =,0O)1ÿC3D;
                                                                                                 PQN
       STUXRTRU RYUQYUZQV 6,.)ÿI01 QURTT^M2_ H/33)''ÿd                      UZU >4J.,BÿM)35,D0 g>i?=j2             IBB)9')1 Q8Q:?
                       W[RUÿ>: A)37) A]I`\Lÿ^ÿ2ab6 +D3DK,'e<                                     M\cAjabhÿ6,35'
                       \L]                 acL\c           :D33,5ÿb,B(D.5                        I;)01)1ÿ/01
                                           c)1));)3 I35('ÿf                                      A499.);)0')1
                                           2D;;,''))ÿDC ]400)..ÿ==>^                             M)3,@)1
                                           '()ÿ+,-(./01 d,.;,0-'D0                               2D;9./,0'ÿK,'(
                                           2345/1)3ÿ6401                                         2)3',@B/')ÿDC
                                           78ÿ+,-(./01                                           A)37,B)
                                           2/9,'/.                                                  =,0O)1ÿ'DÿPQN
                                           :/0/-);)0'<                      UZT >4J.,BÿM)35,D0 g>i?=j2             IBB)9')1 W8T:?
                                           =8>8                                                  M\cAjabh
                                                                                                 >./,0',EF5ÿI05K)3
                                                                                                 'Dÿ+,-(./01F5
                                                                                                 I;)01)1
                                                                                                 2D40')3B./,;5
                                                                                                 K,'(ÿ2)3',@B/')
                                                                                                 DCÿA)37,B)
                                                                                                    =,0O)1ÿ'DÿPQN
       STUkVURk RYUZYUZQV 6,.)ÿI01 QURTT^M2_ H/33)''ÿd                      UZQ >4J.,BÿM)35,D0 g>i?=j2             IBB)9')1 Z8U:?
                       W[UTÿ>: A)37) A]I`\Lÿ^ÿ2ab6 +D3DK,'e<                                     M\cAjabh
                       \L]                 acL\c           :D33,5ÿb,B(D.5                        :D',D0ÿCD3ÿ=)/7)
                                           c)1));)3 I35('ÿf                                      'Dÿ6,.)ÿ6,35'
                                           2D;;,''))ÿDC ]400)..ÿ==>^                             I;)01)1ÿ/01
                                           '()ÿ+,-(./01 d,.;,0-'D0                               A499.);)0')1
                                           2345/1)3ÿ6401                                         M)3,@)1
                                           78ÿ+,-(./01                                           2D;9./,0'ÿK,'(
                                           2/9,'/.                                               2)3',@B/')ÿDC
                                                                                                 A)37,B)
11775677 771771!7"#$9#2                                            013987 001%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 24 of
           Case 3:21-cv-00538-N Document   '()(*+,+)-.  26-53     Filed
                                                                    97     06/09/21      Page 61 of/2)3+4ÿ-6ÿPageID
                                                                                                     254      789      16945
                                           /010
       :;<=;>=> >?8:?<@8A G2H+ÿI)4 8<>;;MNOP [(KK+--ÿ\                      <@@ /+--+K         /+--+Kÿ-6ÿT+*2Y-+K I__+Z-+4 @08'e
                       >B@Cÿ1' J+KL+ JFIQDEÿMÿORSG W6K6]2-^.                                   2)ÿOV()_+KaÿUK6,
                       DEF                 RTEDT           '6KK2YÿS2_V6HY                      [(KK+--ÿ\0
                                           T+4++,+K IKYV-ÿ̀                                    W6K6]2-^
                                           O6,,2--++ÿ6U FX))+HHÿ//1M                           K+*(K42)*
                                           -V+ÿW2*VH()4 \2H,2)*-6)                             1H(2)-2bcYÿI)Y]+K
                                           OKXY(4+KÿGX)4                                       -6ÿW2*VH()4cY
                                           L0ÿW2*VH()4                                         I,+)4+4
                                           O(Z2-(H                                             O6X)-+K_H(2,Y
                                           '()(*+,+)-.                                         dH+4ÿ6)ÿ'(aÿ8C.
                                           /010                                                <@8A
                                                                                                   /2)3+4ÿ-6ÿ789
                                                                                DfV2g2-Y       hORSGiEDSFiI/j I__+Z-+4 C0k'e
                                                                                               DfV2g2-YÿIMOÿ-6
                                                                                               1H(2)-2bcYÿI)Y]+K
                                                                                               -6ÿW2*VH()4cY
                                                                                               I,+)4+4
                                                                                               O6X)-+K_H(2,Y
                                                                                                   /2)3+4ÿ-6ÿ789
       :;<=88k> >?8:?<@8A G2H+ÿI)4 8<>;;MNOP [(KK+--ÿ\                      8AA /+--+K         /+--+Kÿ-6ÿFV+ I__+Z-+4 @08'e
                       8@B<AÿI' J+KL+ JFIQDEÿMÿORSG W6K6]2-^.                                  W6)6K(gH+
                       DEF                 RTEDT           '6KK2YÿS2_V6HY                      '6K*()ÿF0ÿPXK)
                                           T+4++,+K IKYV-ÿ̀                                    UK6,ÿ[(KK+--ÿ\0
                                           O6,,2--++ÿ6U FX))+HHÿ//1M                           W6K6]2-^
                                           -V+ÿW2*VH()4 \2H,2)*-6)                             K+*(K42)*
                                           OKXY(4+KÿGX)4                                       OV(,g+KYc
                                           L0ÿW2*VH()4                                         O6Z2+Yÿ6U
                                           O(Z2-(H                                             1H(2)-2bcYÿG2KY-
                                           '()(*+,+)-.                                         I,+)4+4ÿ()4
                                           /010                                                JXZZH+,+)-+4
                                                                                               N+K2d+4
                                                                                               O6,ZH(2)-
                                                                                                   /2)3+4ÿ-6ÿ789
       :;<:><>= >?8C?<@8A G2H+ÿI)4 8<>;;MNOP [(KK+--ÿ\                      8Ak I)Y]+Kÿ-6      hORSGiEDSFiI/ I__+Z-+4 @0;'e
                       CB>Aÿ1' J+KL+ JFIQDEÿMÿORSG W6K6]2-^.                    O6X)-+K_H(2, Gi/iSljÿ1H(2)-2bcY
                       DEF                 RTEDT           '6KK2YÿS2_V6HY                      I)Y]+Kÿ-6
                                           T+4++,+K IKYV-ÿ̀                                    W2*VH()4cY
                                           O6,,2--++ÿ6U FX))+HHÿ//1M                           I,+)4+4
                                           -V+ÿW2*VH()4 \2H,2)*-6)                             O6X)-+K_H(2,Y
                                           OKXY(4+KÿGX)4                                           /2)3+4ÿ-6ÿ789
                                           L0ÿW2*VH()4                                             /2)3+4ÿUK6,
                                           O(Z2-(H                                             7;9
                                           '()(*+,+)-.                          O+K-2d_(-+ÿ6U O+K-2d_(-+ÿ6U I__+Z-+4 @08'e
                                           /010                                 J+KL2_+        J+KL2_+ÿ-6
                                                                                               1H(2)-2bcYÿI)Y]+K
                                                                                               -6ÿW2*VH()4cY
                                                                                               I,+)4+4
                                                                                               O6X)-+K_H(2,Y
       :;<:CAC< >?8C?<@8A G2H+ÿI)4 8<>;;MNOP [(KK+--ÿ\                      8A= I,+)4+4        hORSGiEDSFiI/ I__+Z-+4 @0;'e
                       CBC@ÿ1' J+KL+ JFIQDEÿMÿORSG W6K6]2-^.                    O6,ZH(2)-      Gi/iSljÿG2KY-
                       DEF                 RTEDT           '6KK2YÿS2_V6HY                      I,+)4+4ÿ()4
                                           T+4++,+K IKYV-ÿ̀                                    JXZZH+,+)-+4
                                           O6,,2--++ÿ6U FX))+HHÿ//1M                           N+K2d+4
                                           -V+ÿW2*VH()4 \2H,2)*-6)                             O6,ZH(2)-
                                           OKXY(4+KÿGX)4                                           /2)3+4ÿ-6ÿ7;9
                                           L0ÿW2*VH()4                                             /2)3+4ÿUK6,
                                           O(Z2-(H                                             7C9
                                           '()(*+,+)-.                          N+K2d_(-26)ÿ-6 N+K2d_(-26)ÿ-6 I__+Z-+4 @08'e
                                           /010                                 O6,ZH(2)-      G2KY-ÿI,+)4+4
11775677 771771!7"#$9#2                                           013988 0%1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 25 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 62'()       of 254 PageID 16946
                                                                                               *+,,-./.(0.)
                                                                                               1.234.)
                                                                                               56/,-'3(0
                                                                                7893:30;       <5=>?@A7>B@CD CKK.,0.) QRSTJ
                                                                                               ?@D@>EFÿ7893:30;
                                                                                               CH5ÿ06ÿ?32;0
                                                                                               C/.().)ÿ'()
                                                                                               *+,,-./.(0.)
                                                                                               1.234.)
                                                                                               56/,-'3(0
                                                                                               IJ-'KL-3(.
                                                                                               M.2;36(ÿ6Nÿ09.
                                                                                               K6/,-'3(0
                                                                                               K6(0'3(ÿO3093(ÿ';
                                                                                               7893:30ÿCP
                                                                                7893:30;       <5=>?@A7>B@CD CKK.,0.) URVTJ
                                                                                               ?@D@>EFÿ7893:30;
                                                                                               AH@ÿ06ÿ?32;0
                                                                                               C/.().)ÿ'()
                                                                                               *+,,-./.(0.)
                                                                                               1.234.)
                                                                                               56/,-'3(0
                                                                                7893:30;       <5=>?@A7>B@CD CKK.,0.) XRXTJ
                                                                                               ?@D@>EFÿ7893:30;
                                                                                               WHDÿ06ÿ?32;0
                                                                                               C/.().)ÿ'()
                                                                                               *+,,-./.(0.)
                                                                                               1.234.)
                                                                                               56/,-'3(0
                                                                                5.2034K'0.ÿ6N 5.2034K'0.ÿ6N CKK.,0.) YRVTJ
                                                                                *.2M3K.        *.2M3K.ÿ06ÿ?32;0
                                                                                               C/.().)ÿ'()
                                                                                               *+,,-./.(0.)
                                                                                               1.234.)
                                                                                               56/,-'3(0
       UXSUZYV[ Q\VZ\SYV] ?3-.ÿC() VSQXXH15` T62d'(ÿ̀+2(e V]U =2).2                            E2'(0.)ÿO309 CKK.,0.) YRSTJ
                       S^XXÿ_T *.2M. *BCa7AÿHÿ5=>? A7ÿ56+20ÿ6N                                 T6)34K'036(;
                       7AB                 =bA7b           59'(K.2fÿ53M3-                      IC/.().)
                                           b.)../.2 CK036(                                     <_26,6;.)F
                                           56//300..ÿ6N                                        =2).2ÿE2'(03(d
                                           09.ÿc3d9-'()                                        T6036(ÿN62ÿD.'M.
                                           52+;').2ÿ?+()                                       06ÿ?3-.ÿ?32;0
                                           MRÿc3d9-'()                                         C/.().)ÿ'()
                                           5',30'-                                             *+,,-./.(0.)
                                           T'('d./.(0e                                         1.234.)
                                           DR_R                                                56/,-'3(0P
                                                                                                   D3(L.)ÿ06ÿIVP
                                                                                                   D3(L.)ÿN26/
                                                                                               IVP
       UXSUXS]S Q\VZ\SYV] ?3-.ÿC() VSQXXH15` W'22.00ÿg                      V]Q _26,6;.)ÿ=2).2 C/.().)           CKK.,0.) YRVTJ
                       V^VYÿ_T *.2M. *BCa7AÿHÿ5=>? c626O30he                                   <_26,6;.)F
                       7AB                 =bA7b           T6223;ÿ>3K96-;                      =2).2ÿE2'(03(d
                                           b.)../.2 C2;90ÿi                                    T6036(ÿN62ÿD.'M.
                                           56//300..ÿ6N B+((.--ÿDD_H                           06ÿ?3-.ÿ?32;0
                                           09.ÿc3d9-'() g3-/3(d06(                             C/.().)ÿ'()
                                           52+;').2ÿ?+()                                       *+,,-./.(0.)
                                           MRÿc3d9-'()                                         1.234.)
                                           5',30'-                                             56/,-'3(0
                                           T'('d./.(0e                                             D3(L.)ÿ06ÿIVP
                                           DR_R
11775677 771771!7"#$9#2                                          013989 0$1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 26 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 63 of()         *+
                                                                                                     254,-ÿ/012
                                                                                                              PageID 16947
                                                                                               345
       6786869: ;<49<8:4= D)E,ÿ?*- 48;77HIJK [T00,PPÿ\                      4=9 (,PP,0         (,PP,0ÿP1ÿCQ, ?__,XP,- :W4@e
                       44>4:ÿ?@ F,0G, FC?LABÿHÿJMND R101])P^Y                                  R1*10TaE,
                       ABC                 MOBAO           @100)VÿN)_Q1EV                      @10ST*ÿCWÿKU0*
                                           O,-,,2,0 ?0VQPÿ̀                                    /012ÿ[T00,PPÿ\W
                                           J122)PP,,ÿ1/ CU**,EEÿ((ZH                           R101])P^
                                           PQ,ÿR)SQET*- \)E2)*SP1*                             0,ST0-)*S
                                           J0UVT-,0ÿDU*-                                       ZET)*P)bcVÿ@1P)1*
                                           GWÿR)SQET*-                                         /10ÿ(,TG,ÿP1ÿD)E,
                                           JTX)PTE                                             ?2,*-,-ÿT*-
                                           @T*TS,2,*PY                                         FUXXE,2,*P,-
                                           (WZW                                                I,0)d,-
                                                                                               J12XET)*P
                                                                                                  ()*+,-ÿP1ÿ345
       6786:fg: ;<47<8:4= D)E,ÿ?*- 48;77HIJK [T00,PPÿ\                      4=7 AhQ)a)PV       iJMNDjBANCj?( ?__,XP,- fW=@e
                       ;>78ÿZ@ F,0G, FC?LABÿHÿJMND R101])P^Y                                   Dj(jNklÿAhQ)a)Pÿ4
                       ABC                 MOBAO           @100)VÿN)_Q1EV                      3ZT0Pÿf5ÿP1
                                           O,-,,2,0 ?0VQPÿ̀                                    ZET)*P)bcVÿ@1P)1*
                                           J122)PP,,ÿ1/ CU**,EEÿ((ZH                           /10ÿ(,TG,ÿP1ÿD)E,
                                           PQ,ÿR)SQET*- \)E2)*SP1*                             ?2,*-,-ÿT*-
                                           J0UVT-,0ÿDU*-                                       FUXXE,2,*P,-
                                           GWÿR)SQET*-                                         I,0)d,-
                                           JTX)PTE                                             J12XET)*P
                                           @T*TS,2,*PY                          AhQ)a)PV       iJMNDjBANCj?( ?__,XP,- 7W6@e
                                           (WZW                                                Dj(jNklÿAhQ)a)Pÿ4
                                                                                               3ZT0Pÿg5ÿP1
                                                                                               ZET)*P)bcVÿ@1P)1*
                                                                                               /10ÿ(,TG,ÿP1ÿD)E,
                                                                                               ?2,*-,-ÿT*-
                                                                                               FUXXE,2,*P,-
                                                                                               I,0)d,-
                                                                                               J12XET)*P
                                                                                AhQ)a)PV       iJMNDjBANCj?( ?__,XP,- :W;@e
                                                                                               Dj(jNklÿAhQ)a)Pÿ8
                                                                                               P1ÿZET)*P)bcV
                                                                                               @1P)1*ÿ/10ÿ(,TG,
                                                                                               P1ÿD)E,ÿ?2,*-,-
                                                                                               T*-
                                                                                               FUXXE,2,*P,-
                                                                                               I,0)d,-
                                                                                               J12XET)*Pÿ3O,-H
                                                                                               E)*,ÿI,0V)1*5
                                                                                Z01X1V,-ÿM0-,0 iZ01X1V,-l ?__,XP,- :W4@e
                                                                                               M0-,0ÿk0T*P)*S
                                                                                               ZET)*P)bcVÿ@1P)1*
                                                                                               /10ÿ(,TG,ÿP1ÿD)E,
                                                                                               ?2,*-,-ÿT*-
                                                                                               FUXXE,2,*P,-
                                                                                               I,0)d,-
                                                                                               J12XET)*P
                                                                                                  ()*+,-ÿ/012
                                                                                               385
                                                                                J,0P)d_TP,ÿ1/ J,0P)d_TP,ÿ1/ ?__,XP,- :W4@e
                                                                                F,0G)_,        F,0G)_,ÿP1
                                                                                               ZET)*P)bcVÿ@1P)1*
                                                                                               /10ÿ(,TG,ÿP1ÿD)E,
                                                                                               ?2,*-,-ÿT*-
                                                                                               FUXXE,2,*P,-
                                                                                               I,0)d,-
                                                                                               J12XET)*P
11775677 771771!7"#$9#2                                           013990 0%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 27 of
       ()*(+,-+ -./).*+/0 89:;ÿ<=> /*-))BCDE XQ@@;LLÿY
           Case      3:21-cv-00538-N      Document      26-53     Filed
                                                                    97      /0* 5^N9_9LSPage 64`DGH8
                                                                           06/09/21              of 254a65H7aPageID
                                                                                                             <W <\\;UL;> ,Tj4k
                                                                                                                     16948
                       -1)/ÿ34 ?;@A; ?7<F56ÿBÿDGH8 OK@KZ9L[V                                   8aWaHbcÿ5^N9_9Lÿ/
                       567                 GI65I           4K@@9SÿH9\NK:S                      d3Q@LÿefÿLK
                                           I;>;;J;@ <@SNLÿ]                                    3:Q9=L9ghSÿ4KL9K=
                                           DKJJ9LL;;ÿKM 7R==;::ÿWW3B                           MK@ÿW;QA;ÿLKÿ89:;
                                           LN;ÿO9PN:Q=> Y9:J9=PLK=                             <J;=>;>ÿQ=>
                                           D@RSQ>;@ÿ8R=>                                       ?RUU:;J;=L;>
                                           ATÿO9PN:Q=>                                         C;@9i;>
                                           DQU9LQ:                                             DKJU:Q9=L
                                           4Q=QP;J;=LV                          5^N9_9LS       `DGH8a65H7a<W <\\;UL;> jT+4k
                                           WT3T                                                8aWaHbcÿ5^N9_9Lÿ/
                                                                                               d3Q@Lÿ-fÿLK
                                                                                               3:Q9=L9ghSÿ4KL9K=
                                                                                               MK@ÿW;QA;ÿLKÿ89:;
                                                                                               <J;=>;>ÿQ=>
                                                                                               ?RUU:;J;=L;>
                                                                                               C;@9i;>
                                                                                               DKJU:Q9=L
                                                                                5^N9_9LS       `DGH8a65H7a<W <\\;UL;> jT*4k
                                                                                               8aWaHbcÿ5^N9_9Lÿ/
                                                                                               d3Q@Lÿ(fÿLK
                                                                                               3:Q9=L9ghSÿ4KL9K=
                                                                                               MK@ÿW;QA;ÿLKÿ89:;
                                                                                               <J;=>;>ÿQ=>
                                                                                               ?RUU:;J;=L;>
                                                                                               C;@9i;>
                                                                                               DKJU:Q9=L
                                                                                D;@L9i\QL;ÿKM D;@L9i\QL;ÿKM <\\;UL;> +T/4k
                                                                                ?;@A9\;        ?;@A9\;ÿLK
                                                                                               3:Q9=L9ghSÿ4KL9K=
                                                                                               MK@ÿW;QA;ÿLKÿ89:;
                                                                                               <J;=>;>ÿQ=>
                                                                                               ?RUU:;J;=L;>
                                                                                               C;@9i;>
                                                                                               DKJU:Q9=L
       ()*(+*(j -./).*+/0 89:;ÿ<=> /*-))BCDE XQ@@;LLÿY                      /0/ 4KL9K=         `DGH8a65H7a<W <\\;UL;> +T/4k
                       -1)+ÿ34 ?;@A; ?7<F56ÿBÿDGH8 OK@KZ9L[V                                   8aWaHbcÿ3:Q9=L9ghS
                       567                 GI65I           4K@@9SÿH9\NK:S                      4KL9K=ÿMK@ÿW;QA;
                                           I;>;;J;@ <@SNLÿ]                                    LKÿ89:;ÿ<J;=>;>
                                           DKJJ9LL;;ÿKM 7R==;::ÿWW3B                           Q=>
                                           LN;ÿO9PN:Q=> Y9:J9=PLK=                             ?RUU:;J;=L;>
                                           D@RSQ>;@ÿ8R=>                                       C;@9i;>
                                           ATÿO9PN:Q=>                                         DKJU:Q9=L
                                           DQU9LQ:                                                W9=l;>ÿLKÿd/f
                                           4Q=QP;J;=LV                                            W9=l;>ÿM@KJ
                                           WT3T                                                d*f
                                                                                5^N9_9LS       `DGH8a65H7a<W <\\;UL;> ,Tj4k
                                                                                               8aWaHbcÿ5^N9_9Lÿ/
                                                                                               d3Q@Lÿ/fÿLK
                                                                                               3:Q9=L9ghSÿ4KL9K=
                                                                                               MK@ÿW;QA;ÿLKÿ89:;
                                                                                               <J;=>;>ÿQ=>
                                                                                               ?RUU:;J;=L;>
                                                                                               C;@9i;>
                                                                                               DKJU:Q9=L
                                                                                5^N9_9LS       `DGH8a65H7a<W <\\;UL;> jT+4k
                                                                                               8aWaHbcÿ5^N9_9Lÿ/
                                                                                               d3Q@Lÿ*fÿLK
                                                                                               3:Q9=L9ghSÿ4KL9K=
                                                                                               MK@ÿW;QA;ÿLKÿ89:;
                                                                                               <J;=>;>ÿQ=>
11775677 771771!7"#$9#2                                          013991 0%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 28 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 65()**+         ,-,./,PageID
                                                                                                of 254      0        16949
                                                                                              1,234,0
                                                                                              56-*+73./
                                                                                89:3;3/<      =5>?@AB8?CADE DSS,*/,0 TUVPW
                                                                                              @AEA?FGÿ89:3;3/ÿI
                                                                                              JK72/ÿLMÿ/6
                                                                                              K+73./3NO<ÿP6/36.
                                                                                              Q62ÿE,7R,ÿ/6ÿ@3+,
                                                                                              D-,.0,0ÿ7.0
                                                                                              ()**+,-,./,0
                                                                                              1,234,0
                                                                                              56-*+73./
                                                                                5,2/34S7/,ÿ6Q 5,2/34S7/,ÿ6Q DSS,*/,0 VUIPW
                                                                                (,2R3S,       (,2R3S,ÿ/6
                                                                                              K+73./3NO<ÿP6/36.
                                                                                              Q62ÿE,7R,ÿ/6ÿ@3+,
                                                                                              D-,.0,0ÿ7.0
                                                                                              ()**+,-,./,0
                                                                                              1,234,0
                                                                                              56-*+73./
       XLYZ[\ZI Z]IL]YVI\ @3+,ÿD.0 IYZLL_15` P62d7.ÿ̀)2.e I\V >20,2                           F27./,0           DSS,*/,0 VUYPW
                       II^Z[ÿDP (,2R, (CDa8Bÿ_ÿ5>?@ B8ÿ56)2/ÿ6Q                               J=K26*6<,0G
                       8BC                 >bB8b           5:7.S,2fÿ53R3+                     >20,2ÿF27./3.d
                                           b,0,,-,2 DS/36.                                    K+73./3NO<ÿP6/36.
                                           56--3//,,ÿ6Q                                       K)2<)7./ÿ/6ÿb)+,
                                           /:,ÿc3d:+7.0                                       ZUIÿQ62ÿ7.ÿ>20,2
                                           52)<70,2ÿ@).0                                      F27./3.dÿE,7R,
                                           RUÿc3d:+7.0                                        /6ÿ@3+,
                                           57*3/7+                                            B6S)-,./<ÿ7<
                                           P7.7d,-,./e                                        56.40,./37+
                                           EUKU                                               @3+3.d<M
                                                                                                  E3.g,0ÿ/6ÿJIM
                                                                                                  E3.g,0ÿQ26-
                                                                                              JZM
       XLYZ[[Ih Z]IL]YVI\ @3+,ÿD.0 IYZLL_15` i722,//ÿj                      IT\ E,//,2        E,//,2ÿ/6ÿC:, DSS,*/,0 VUIPW
                       II^LIÿDP (,2R, (CDa8Bÿ_ÿ5>?@ c626k3/le                                 c6.627;+,
                       8BC                 >bB8b           P6223<ÿ?3S:6+<                     P62d7.ÿCUÿ̀)2.
                                           b,0,,-,2 D2<:/ÿm                                   Q26-ÿi722,//ÿjU
                                           56--3//,,ÿ6Q C)..,++ÿEEK_                          c626k3/l
                                           /:,ÿc3d:+7.0 j3+-3.d/6.                            2,d7203.d
                                           52)<70,2ÿ@).0                                      P6/36.ÿQ62
                                           RUÿc3d:+7.0                                        56.40,./37+
                                           57*3/7+                                            C2,7/-,./
                                           P7.7d,-,./e                                            E3.g,0ÿ/6ÿJIM
                                           EUKU
       XLYZ[XYV Z]IL]YVI\ @3+,ÿD.0 IYZLL_15` i722,//ÿj                      ITT E,//,2        E,//,2ÿ/6ÿC:, DSS,*/,0 VUIPW
                       II^YVÿDP (,2R, (CDa8Bÿ_ÿ5>?@ c626k3/le                                 c6.627;+,
                       8BC                 >bB8b           P6223<ÿ?3S:6+<                     P62d7.ÿCUÿ̀)2.
                                           b,0,,-,2 D2<:/ÿm                                   Q26-ÿi722,//ÿjU
                                           56--3//,,ÿ6Q C)..,++ÿEEK_                          c626k3/l
                                           /:,ÿc3d:+7.0 j3+-3.d/6.                            2,d7203.d
                                           52)<70,2ÿ@).0                                      5:7-;,2<O
                                           RUÿc3d:+7.0                                        56*3,<ÿ6Q
                                           57*3/7+                                            K+73./3NO<ÿP6/36.
                                           P7.7d,-,./e                                        K)2<)27./ÿ/6
                                           EUKU                                               b)+,ÿZUIÿQ62ÿ7.
                                                                                              >20,2ÿF27./3.d
                                                                                              E,7R,ÿ/6ÿ@3+,
                                                                                              B6S)-,./<ÿ7<
                                                                                              56.40,./37+
                                                                                              @3+3.d<
                                                                                                  E3.g,0ÿ/6ÿJIM
11775677 771771!7"#$9#2                                         013992 0%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 29 of
       '()*'+,- *.,(.)/,0 9:;<ÿ4=> ,)*((BCDE YQ@@<LLÿZ
           Case 3:21-cv-00538-N Document 26-53 Filed
                                                                            ,-+ 5KL:K=            X;Q:=L:_S̀ÿ5KL:K= 4]]<UL<> /T,5f
                                                                    97 06/09/21 Page 66 of 254 PageID 16950
                       -120ÿ45 ?<@A< ?84F67ÿBÿDGH9 OK@K[:L\V                                      XR@SRQ=LÿLKÿIR;<
                       678                 GI76I           5K@@:SÿH:]NK;S                         *T,ÿMK@ÿQ=ÿG@><@
                                           I<><<J<@ 4@SNLÿ^                                       a@Q=L:=PÿW<QA<
                                           DKJJ:LL<<ÿKM 8R==<;;ÿWWXB                              LKÿ9:;<
                                           LN<ÿO:PN;Q=> Z:;J:=PLK=                                7K]RJ<=LSÿQS
                                           D@RSQ><@ÿ9R=>                                          DK=b><=L:Q;
                                           ATÿO:PN;Q=>                                            9:;:=PSÿ[:LN
                                           DQU:LQ;                                                D<@L:b]QL<ÿKM
                                           5Q=QP<J<=LV                                            ?<@A:]<
                                           WTXT                                                       W:=c<>ÿLKÿd*e
                                                                                                      W:=c<>ÿM@KJ
                                                                                                  d)e
                                                                                X@KUKS<>ÿG@><@ gX@KUKS<>h 4]]<UL<> /T,5f
                                                                                                  G@><@ÿa@Q=L:=P
                                                                                                  X;Q:=L:_S̀ÿ5KL:K=
                                                                                                  XR@SRQ=LÿLKÿIR;<
                                                                                                  *T,ÿMK@ÿQ=ÿG@><@
                                                                                                  a@Q=L:=PÿW<QA<
                                                                                                  LKÿ9:;<
                                                                                                  7K]RJ<=LSÿQS
                                                                                                  DK=b><=L:Q;
                                                                                                  9:;:=PS
                                                                                                      W:=c<>ÿM@KJ
                                                                                                  d,e
       '()/('() 2.)'.)/,0 9:;< ,)*((BCDE YR;:ÿWQfQ>:QV ,-' Gj]:Q;ÿ8@Q=S]@:UL 8@Q=S]@:ULÿKM 4]]<UL<> /T)5f
                       ,)1*2ÿX5 G=;i ?84F67ÿBÿDGH9 76ÿDKR@LÿKM                  d4>>;ÿ9<<Sÿ4UU;ie (T),T,0
                       678                 GI76I           DNQ=]<@iÿD:A:;                         8<;<UNK=:]ÿG@Q;
                                           I<><<J<@ 4]L:K=                                        4@PRJ<=LÿK=
                                           DKJJ:LL<<ÿKM                                           X;Q:=L:_S̀ÿ5KL:K=
                                           LN<ÿO:PN;Q=>                                           MK@ÿ6=L@iÿKMÿQ
                                           D@RSQ><@ÿ9R=>                                          ?LQLRSÿkRK
                                           ATÿO:PN;Q=>                                            G@><@
                                           DQU:LQ;
                                           5Q=QP<J<=LV
                                           WTXT
       '(,,0/)/ 2.,.)/,0 9:;<ÿ4=> ,)*((BCDE 5K@PQ=ÿER@=V ,-* G@><@                                a@Q=L<>           4]]<UL<> /T(5f
                       ,/12'ÿ45 ?<@A< ?84F67ÿBÿDGH9 76ÿDKR@LÿKM                                   dgX@KUKS<>h
                       678                 GI76I           DNQ=]<@iÿD:A:;                         G@><@ÿa@Q=L:=P
                                           I<><<J<@ 4]L:K=                                        5KL:K=ÿLK
                                           DKJJ:LL<<ÿKM                                           Z:LN>@Q[
                                           LN<ÿO:PN;Q=>                                           H:]NK;QSÿYT
                                           D@RSQ><@ÿ9R=>                                          f@Q==:]cVÿKMÿDK;<
                                           ATÿO:PN;Q=>                                            ?]NKL\ÿXTDTÿQS
                                           DQU:LQ;                                                DKR=S<;ÿLKÿLN<
                                           5Q=QP<J<=LV                                            7<M<=>Q=LV
                                           WTXT                                                   O:PN;Q=>ÿDQU:LQ;
                                                                                                  5Q=QP<J<=LV
                                                                                                  WTXTe
                                                                                                      W:=c<>ÿLKÿd,e
       '(,,+2,) (.)0.)/,0 9:;<ÿ4=> ,)*((BCDE H:]NK;QSÿY ,-2 5KL:K=                                5KL:K=ÿLK         4]]<UL<> /T,5f
                       21('ÿX5 ?<@A< ?84F67ÿBÿDGH9 f@Q==:]cV                                      Z:LN>@Q[
                       678                 GI76I           DK;<ÿ?]NKL\                            H:]NK;QSÿYT
                                           I<><<J<@ XD                                            f@Q==:]cVÿKMÿDK;<
                                           DKJJ:LL<<ÿKM                                           ?]NKL\ÿXTDTÿQS
                                           LN<ÿO:PN;Q=>                                           DKR=S<;ÿLKÿLN<
                                           D@RSQ><@ÿ9R=>                                          7<M<=>Q=LV
                                           ATÿO:PN;Q=>                                            O:PN;Q=>ÿDQU:LQ;
                                           DQU:LQ;                                                5Q=QP<J<=LV
                                           5Q=QP<J<=LV                                            WTXTÿ[:LN
                                           WTXT                                                   D<@L:b]QL<ÿKM
                                                                                                  ?<@A:]<
11775677 771771!7"#$9#2                                             013993 0%1&%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 30 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 67 of()        *+
                                                                                                   254,-ÿ/0ÿPageID
                                                                                                            123       16951
                                                                              450607,-ÿ85-,5 9450607,-: QCC,6/,- RF2>G
                                                                                             85-,5ÿ;5<*/)*=
                                                                                             >0/)0*ÿ/0
                                                                                             ?)/@-5<A
                                                                                             B)C@0D<7ÿEF
                                                                                             G5<**)C+Hÿ0IÿJ0D,
                                                                                             KC@0/Lÿ4FJFÿ<7
                                                                                             J0M*7,Dÿ/0ÿ/@,
                                                                                             N,I,*-<*/H
                                                                                             O)=@D<*-ÿJ<6)/<D
                                                                                             ><*<=,P,*/H
                                                                                             (F4F
                                                                                                 ()*+,-ÿI50P
                                                                                             123
       ST22TUTV TWXUWXR2U \)D,ÿQ*- 2X^TT_`Ja >05=<*ÿaM5*H 2eT 85-,5                          f*ÿD)=@/ÿ0Iÿ/@,)5 QCC,6/,- R>G
                       UYR2ÿQ> K,5], K[QbZNÿ_ÿJ8B\ NZÿJ0M5/ÿ0I                               <=5,,P,*/
                       ZN[                 8cNZc           J@<*C,5dÿJ)])D                    5,g,C/,-ÿ)*ÿ/@,
                                           c,-,,P,5 QC/)0*                                   ><5C@ÿXeHÿXR2U
                                           J0PP)//,,ÿ0I                                      (,//,5ÿI50P
                                           /@,ÿO)=@D<*-                                      h,])*ÿ>FÿJ0,*H
                                           J5M7<-,5ÿ\M*-                                     Z7iM)5,ÿ1NFfFÿ2jU3H
                                           ]FÿO)=@D<*-                                       /@,ÿ6<5/),7ÿ<5,
                                           J<6)/<D                                           *0/ÿ5,iM)5,-ÿ/0
                                           ><*<=,P,*/H                                       7MkP)/ÿ/@,
                                           (F4F                                              <5k)/5<k)D)/dÿ0I
                                                                                             /@,ÿJ0PP)//,,l7
                                                                                             5,iM,7/ÿI05ÿ<
                                                                                             K/</M7ÿmM0
                                                                                             85-,5ÿ/0ÿ/@,
                                                                                             <5k)/5</057F
       ST22TeUR TWXUWXR2U \)D,ÿQ*- 2X^TT_`Ja >05=<*ÿaM5*H 2eX 85-,5                          N,*),-              QCC,6/,- RFT>G
                       eY^RÿQ> K,5], K[QbZNÿ_ÿJ8B\ NZÿJ0M5/ÿ0I                               19450607,-:
                       ZN[                 8cNZc           J@<*C,5dÿJ)])D                    85-,5ÿ;5<*/)*=
                                           c,-,,P,5 QC/)0*                                   ZP,5=,*Cd
                                           J0PP)//,,ÿ0I                                      >0/)0*ÿ0I
                                           /@,ÿO)=@D<*-                                      O)=@D<*-ÿJ<6)/<D
                                           J5M7<-,5ÿ\M*-                                     ><*<=,P,*/H
                                           ]FÿO)=@D<*-                                       (F4FÿI05
                                           J<6)/<D                                           J0*n-,*/)<D
                                           ><*<=,P,*/H                                       [5,</P,*/ÿ0I
                                           (F4F                                              Qo-<])/
                                                                                             4M57M<*/ÿ/0
                                                                                             J@<*C,5dÿcMD,
                                                                                             ^F21,33
                                                                                                 ()*+,-ÿ/0ÿ123
       ST22X^XV TWXeWXR2U \)D,ÿQ*- 2X^TT_`Ja G5<-D,dÿ4 2e2 (,//,5                            (,//,5ÿ/0ÿ̀)C, QCC,6/,- 2FR>G
                       VYRVÿ4> K,5], K[QbZNÿ_ÿJ8B\ (,@P<*H                                   J@<*C,DD05
                       ZN[                 8cNZc           J0D,ÿKC@0/L                       >05=<*ÿ[FÿaM5*
                                           c,-,,P,5 4J                                       I50PÿG5<-D,dÿ4F
                                           J0PP)//,,ÿ0I                                      (,@P<*
                                           /@,ÿO)=@D<*-                                      Z*CD07)*=
                                           J5M7<-,5ÿ\M*-                                     J0M5/,7dÿJ06),7
                                           ]FÿO)=@D<*-                                       0IÿZP,5=,*Cd
                                           J<6)/<D                                           >0/)0*ÿ0I
                                           ><*<=,P,*/H                                       O)=@D<*-ÿJ<6)/<D
                                           (F4F                                              ><*<=,P,*/H
                                                                                             (F4FÿI05
                                                                                             J0*n-,*/)<D
                                                                                             [5,</P,*/ÿ0I
                                                                                             Qo-<])/
                                                                                             4M57M<*/ÿ/0
11775677 771771!7"#$9#2                                         013994 0%1&'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 31 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 68'()       of*+  ,-.ÿ012PageID
                                                                                                     254      ,       16952
                                                                                               3456,7
                                                                                                   89*:,;ÿ<=ÿ657
       >?555@A> ?BCDBC@5A L92,ÿM*; 5C3??PQ'R ]-);2,.ÿG 5D@ H=<9=*                              IV,-Y,*+.         M++,[<,; @45H]
                       5E5FÿGH N,-O, NKMSIJÿPÿ'TUL 8,(V)*\                                     H=<9=*ÿ=W
                       IJK                 T0JI0           '=2,ÿN+(=<^                         X9Y(2)*;ÿ')[9<)2
                                           0,;,,V,- G'                                         H)*)Y,V,*<\
                                           '=VV9<<,,ÿ=W                                        84G4ÿW=-
                                           <(,ÿX9Y(2)*;                                        '=*_;,*<9)2
                                           '-1Z);,-ÿL1*;                                       K-,)<V,*<ÿ=W
                                           O4ÿX9Y(2)*;                                         M`;)O9<
                                           ')[9<)2                                             G1-Z1)*<ÿ<=
                                           H)*)Y,V,*<\                                         '()*+,-.ÿ012,
                                           84G4                                                3456,7ÿa9<(
                                                                                               ',-<9_+)<,ÿ=W
                                                                                               N,-O9+,
                                                                                                   89*:,;ÿ<=ÿ657
                                                                                                   89*:,;ÿW-=V
                                                                                               657
                                                                                Ib(9c9<Z       Ib(9c9<ÿMÿ<=      M++,[<,; @4>H]
                                                                                               IV,-Y,*+.
                                                                                               H=<9=*ÿ=W
                                                                                               X9Y(2)*;ÿ')[9<)2
                                                                                               H)*)Y,V,*<\
                                                                                               84G4ÿW=-
                                                                                               '=*_;,*<9)2
                                                                                               K-,)<V,*<ÿ=W
                                                                                               M`;)O9<
                                                                                               G1-Z1)*<ÿ<=
                                                                                               '()*+,-.ÿ012,
                                                                                               3456,7ÿ60,;)+<,;
                                                                                               Q,-Z9=*ÿ=W
                                                                                               M`;)O9<ÿ=WÿN+=<<
                                                                                               I229*Y<=*7
                                                                                G-=[=Z,;ÿT-;,- dG-=[=Z,;e M++,[<,; @45H]
                                                                                               T-;,-ÿf-)*<9*Y
                                                                                               IV,-Y,*+.
                                                                                               H=<9=*ÿ=W
                                                                                               X9Y(2)*;ÿ')[9<)2
                                                                                               H)*)Y,V,*<\
                                                                                               84G4ÿW=-
                                                                                               '=*_;,*<9)2
                                                                                               K-,)<V,*<ÿ=W
                                                                                               M`;)O9<
                                                                                               G1-Z1)*<ÿ<=
                                                                                               '()*+,-.ÿ012,
                                                                                               3456,7
                                                                                                   89*:,;ÿW-=V
                                                                                               657
       >?55@A5F ?BCDBC@5A L92,ÿM*; 5C3??PQ'R h)--,<<ÿi                      5FA 8,<<,-         8,<<,-ÿ<=ÿK(, M++,[<,; @45H]
                       5CEg@ÿGH N,-O, NKMSIJÿPÿ'TUL X=-=a9<^\                                  X=*=-)c2,
                       IJK                 T0JI0           H=--9ZÿU9+(=2Z                      H=-Y)*ÿK4ÿR1-*
                                           0,;,,V,- M-Z(<ÿj                                    W-=Vÿk,O9*ÿH4
                                           '=VV9<<,,ÿ=W K1**,22ÿ88GP                           '=,*ÿ-,Y)-;9*Y
                                           <(,ÿX9Y(2)*; i92V9*Y<=*                             <(,ÿ'=1-<lZ
                                           '-1Z);,-ÿL1*;                                       0129*YZÿa9<(
                                           O4ÿX9Y(2)*;                                         -,Z[,+<ÿ<=ÿ<(,
                                           ')[9<)2                                             0,;,,V,-
                                           H)*)Y,V,*<\                                         '=VV9<<,,lZ
                                           84G4                                                H=<9=*ÿW=-ÿI*<-.
                                                                                               =WÿN<)<1Zÿm1=
                                                                                               T-;,-
11775677 771771!7"#$9#2                                           013995 %31%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 32 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 69 of'(         )* +,ÿ./ÿPageID
                                                                                                      254     012      16953
                                                                                345(6(.7       345(6(.7ÿ89:ÿ./ 8NN+M.+, SBT@:
                                                                                               '+..+;ÿ./ÿ<5+
                                                                                               =/)/;>6?+
                                                                                               @/;A>)ÿ<BÿCD;)
                                                                                               E;/FÿG+H()ÿ@B
                                                                                               I/+)ÿ;+A>;,()A
                                                                                               .5+ÿI/D;.J7
                                                                                               KD?()A7ÿL(.5
                                                                                               ;+7M+N.ÿ./ÿ.5+
                                                                                               K+,++F+;
                                                                                               I/FF(..++J7
                                                                                               @/.(/)ÿE/;ÿ3).;O
                                                                                               /EÿP.>.D7ÿQD/
                                                                                               R;,+;
       UV1SWUTV VXTYXTS1W \(?+ÿ8), 1T]VV9^IC c>;;+..ÿd                      1gY bD6?(Nÿ^+;7(/) hbi:'jI            8NN+M.+, SB]@:
                       YZ1Vÿ8@ P+;H+ P<8_3[ÿ9ÿIR`\ =/;/L(.ea                                   ^3KPjR`k
                       3[<                 RK[3K           @/;;(7ÿ̀(N5/?7                      b?>().(lJ7ÿK+M?O
                                           K+,++F+; 8;75.ÿf                                    ()ÿPDMM/;.ÿ/Eÿj.7
                                           I/FF(..++ÿ/E <D))+??ÿ''b9                           @/.(/)ÿE/;ÿ3).;O
                                           .5+ÿ=(A5?>), d(?F()A./)                             /Eÿ>ÿP.>.D7ÿQD/
                                           I;D7>,+;ÿ\D),                                       R;,+;ÿ0L(.5
                                           HBÿ=(A5?>),                                         I+;.(mN>.+ÿ/E
                                           I>M(.>?                                             P+;H(N+2
                                           @>)>A+F+).a                                             '()*+,ÿ./ÿ012
                                           'BbB
       UV1SVY]1 VXTUXTS1W \(?+ÿ8), 1T]VV9^IC :;>,?+Oÿb 1gg bD6?(Nÿ^+;7(/) K+,>N.+,ÿ0bD6?(N2 8NN+M.+, SBg@:
                       nZTVÿb@ P+;H+ P<8_3[ÿ9ÿIR`\ '+5F>)a                                     ^+;7(/)ÿ/E
                       3[<                 RK[3K           I/?+ÿPN5/.e                         [+E+),>).
                                           K+,++F+; bI                                         =(A5?>),ÿI>M(.>?
                                           I/FF(..++ÿ/E                                        @>)>A+F+).a
                                           .5+ÿ=(A5?>),                                        'BbBJ7ÿ:;(+Eÿ()
                                           I;D7>,+;ÿ\D),                                       RMM/7(.(/)ÿ./
                                           HBÿ=(A5?>),                                         b?>().(lJ7ÿ@/.(/)
                                           I>M(.>?                                             E/;ÿ3).;Oÿ/Eÿ>
                                           @>)>A+F+).a                                         P.>.D7ÿQD/
                                           'BbB                                                R;,+;ÿL(.5
                                                                                               I+;.(mN>.+ÿ/E
                                                                                               P+;H(N+
                                                                                                   '()*+,ÿ./ÿ012
       UV1SVYWU VXTUXTS1W \(?+ÿ8), 1T]VV9^IC @/;A>)ÿCD;)a 1gU R;,+;                            <5+ÿI/FF(..++J7 8NN+M.+, S@:
                       nZ11ÿb@ P+;H+ P<8_3[ÿ9ÿIR`\ [3ÿI/D;.ÿ/E                                 F/.(/)ÿ./ÿ?(E.ÿ.5+
                       3[<                 RK[3K           I5>)N+;OÿI(H(?                      7.(MD?>.+,ÿ7.>O
                                           K+,++F+; 8N.(/)                                     ./ÿ>??/LÿE/;
                                           I/FF(..++ÿ/E                                        +4M+,(.+,
                                           .5+ÿ=(A5?>),                                        6;(+m)Aÿ(7
                                           I;D7>,+;ÿ\D),                                       ,+)(+,Bÿ<5+
                                           HBÿ=(A5?>),                                         N/FM?+.(/)ÿ/E
                                           I>M(.>?                                             6;(+m)Aÿ/)ÿ.5+
                                           @>)>A+F+).a                                         @/.(/)ÿ;+F>()7
                                           'BbB                                                ,+E+;;+,ÿD).(?
                                                                                               .5+ÿN/)N?D7(/)
                                                                                               /Eÿ.5+
                                                                                               8;6(.;>.(/)
                                                                                               b;/N++,()A7BÿP++
                                                                                               [BjBÿ1ng
                                                                                                   '()*+,ÿE;/F
                                                                                               012
       UVSWg]TW VXT]XTS1W \(?+ÿ8), 1T]VV9^IC @/;A>)ÿCD;)a 1g] R;,+;                            o;>).+,ÿL(.5 8NN+M.+, SBT@:
                       1SZ]1ÿ8@ P+;H+ P<8_3[ÿ9ÿIR`\ [3ÿI/D;.ÿ/E                                @/,(mN>.(/)7
                       3[<                 RK[3K           I5>)N+;OÿI(H(?                      0hb;/M/7+,k
                                           K+,++F+; 8N.(/)
11775677 771771!7"#$9#2                                           013996 %21%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 33 of
           Case 3:21-cv-00538-N Document   '())*++,,ÿ(. 26-53     Filed
                                                                    97     06/09/21     Page 70A+of
                                                                                                 3+78254
                                                                                                      ÿB7( PageID 16954
                                           +/,ÿ0*1/2345                                        C65,6D
                                           '67835,6ÿ9745                                           ?*4E,5ÿ+(ÿFGD
                                           :;ÿ0*1/2345                                             ?*4E,5ÿ.6()
                                           '3<*+32                                             FGD
                                           =3431,),4+>
                                           ?;@;
       HIJKHKLI IMNOMNJGK 9*2,ÿR45 GNOIIVW'X \366,++ÿ]                      GbL ?,++,6         ?,++,6ÿ+(ÿW*`, R``,<+,5 J;G=f
                       PQOKÿR= A,6:, AURYSTÿVÿ'CZ9 0(6(^*+_>                                   '/34`,22(6ÿX764
                       STU                 C[TS[           =(66*8ÿZ*`/(28                      .6(ÿc,:*4ÿ=;
                                           [,5,,),6 R68/+ÿa                                    '(,4ÿ[,
                                           '())*++,,ÿ(. U744,22ÿ??@V                           d@6(<(8,5e
                                           +/,ÿ0*1/2345 ]*2)*41+(4                             A+3+78ÿB7(
                                           '67835,6ÿ9745                                       C65,6
                                           :;ÿ0*1/2345                                             ?*4E,5ÿ+(ÿFND
                                           '3<*+32                              @6(<(8,5ÿC65,6 d@6(<(8,5e R``,<+,5 J;G=f
                                           =3431,),4+>                                         A+3+78ÿB7(
                                           ?;@;                                                C65,6
                                                                                                   ?*4E,5ÿ.6()
                                                                                               FGD
       HIJKIPHJ IMNNMNJGK 9*2,ÿR45 GNOIIVW'X =*`/3,2ÿ9 GbI ?,++,6                              ?,++,6ÿ+(ÿW*`, R``,<+,5 J;H=f
                       GGQLKÿR= A,6:, AURYSTÿVÿ'CZ9 f(4E(^8E*>                                 '/34`,22(6
                       STU                 C[TS[           '(2,ÿA`/(+_                         =(6134ÿU;ÿX764
                                           [,5,,),6 @'                                         .6()ÿ=*`/3,2ÿ9;
                                           '())*++,,ÿ(.                                        f(4E(^8E*
                                           +/,ÿ0*1/2345                                        6,1365*41ÿ+/,
                                           '67835,6ÿ9745                                       '(76+g8
                                           :;ÿ0*1/2345                                         *48+67`+*(48ÿ3+
                                           '3<*+32                                             +/,ÿIVNGVGK
                                           =3431,),4+>                                         0,36*41
                                           ?;@;                                                    ?*4E,5ÿ+(ÿFGD
                                                                                Rh53:*+        Rh53:*+ÿ(.ÿA`(++ R``,<+,5 J;H=f
                                                                                               S22*41+(4>ÿS8i;ÿ*4
                                                                                               976+/,6ÿA7<<(6+
                                                                                               (.ÿ0*1/2345g8
                                                                                               f6*,.ÿ*4
                                                                                               C<<(8*+*(4ÿ+(
                                                                                               @23*4+*jg8ÿ=(+*(4
                                                                                               .(6ÿS4+6kÿ(.ÿ3
                                                                                               A+3+78ÿB7(
                                                                                               C65,6
                                                                                                   ?*4E,5ÿ.6()
                                                                                               FGD
                                                                                Sl/*m*+8       R++3`/),4+ÿ+( R``,<+,5 J;N=f
                                                                                               ?,++,6ÿ+(ÿW*`,
                                                                                               '/34`,22(6
                                                                                               =(6134ÿU;ÿX764
                                                                                               .6()ÿ=*`/3,2ÿ9;
                                                                                               f(4E(^8E*
                                                                                               6,1365*41ÿ+/,
                                                                                               '(76+g8
                                                                                               *48+67`+*(48ÿ3+
                                                                                               +/,ÿIVNGVGK
                                                                                               0,36*41
       HIJKNKLP IMNNMNJGK 9*2,ÿR45 GNOIIVW'X =(6134ÿX764> GbN \75*`*32ÿR`+*(4 U,2,</(4*`ÿC632 R``,<+,5 J;G=f
                       KQJPÿR= A,6:, AURYSTÿVÿ'CZ9 TSÿ'(76+ÿ(.                  9(6)           R617),4+ÿ6,Q
                       STU                 C[TS[           '/34`,6kÿ'*:*2                      @23*4+*jg8ÿ=(+*(4
                                           [,5,,),6 R`+*(4                                     .(6ÿS4+6kÿ(.ÿ3
                                           '())*++,,ÿ(.                                        A+3+78ÿB7(
                                           +/,ÿ0*1/2345                                        C65,6ÿ/,25
                                           '67835,6ÿ9745                                       I;NG;NJGKÿm,.(6,
11775677 771771!7"#$9#2                                          013997 %01%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 34 of
           Case 3:21-cv-00538-N Document   '(ÿ*+,-./01  26-53     Filed
                                                                    97     06/09/21     Page 71;+<6ÿ2-/
                                                                                                 of  2540<6..PageID
                                                                                                              =>        16955
                                           2/3+4/.                                             ?@>0ÿAÿB6C601/04
                                           5/0/,676048                                         4=ÿD@E7+4ÿ/0
                                           9(:(                                                /F1/'+4ÿEGÿHI
                                                                                               3(7(ÿ=0ÿI(II(HJ(
                                                                                               K=>7Dÿ=CÿL>16>
                                                                                               /01ÿ>61.+06ÿ4=ÿE6
                                                                                               D@E7+4461ÿEGÿJ
                                                                                               /(7(ÿ=0ÿ5=01/G8
                                                                                               M(IN(HJ(ÿD66
                                                                                               4>/0D<>+34(
                                                                                                  9+0O61ÿC>=7
                                                                                               PIQ
       RMSTTMMT MUIHUISHJ K+.6ÿZ01 HINMMA;2? _/>>644ÿ̀                      HRd :@E.+<ÿ;6>D+=0 e:fg9h2             Z<<63461 S(N5g
                       VWVMÿ:5 [6>'6 [YZ\XBÿAÿ2L]K *=>=a+4b8                                   ;X^[hL]i
                       XBY                 L^BX^           5=>>+Dÿ]+<-=.D                      :./+04+jkDÿg>+6Cÿ+0
                                           ^616676> Z>D-4ÿc                                    [@33=>4ÿ=Cÿh4D
                                           2=77+4466ÿ=C Y@006..ÿ99:A                           5=4+=0ÿC=>ÿX04>G
                                           4-6ÿ*+,-./01 `+.7+0,4=0                             =Cÿ/ÿ[4/4@Dÿl@=
                                           2>@D/16>ÿK@01                                       L>16>ÿa+4-
                                           '(ÿ*+,-./01                                         26>4+m</46ÿ=C
                                           2/3+4/.                                             [6>'+<6
                                           5/0/,676048                                            9+0O61ÿ4=ÿPHQ
                                           9(:(                             HRT :@E.+<ÿ;6>D+=0 e:fg9h2             Z<<63461 S(V5g
                                                                                               ;X^[hL]i
                                                                                               :./+04+jkDÿ5=4+=0
                                                                                               C=>ÿXn361+461
                                                                                               [@77/>G
                                                                                               _@1,7604
                                                                                               2=0m>7+0,ÿK+0/.
                                                                                               Z>E+4>/4+=0
                                                                                               Za/>1Dÿa+4-
                                                                                               26>4+m</46ÿ=C
                                                                                               [6>'+<6
                                                                                                  9+0O61ÿ4=ÿPHQ
                                                                            HRJ :@E.+<ÿ;6>D+=0 e:fg9h2             Z<<63461 S(I5g
                                                                                               ;X^[hL]i
                                                                                               e:>=3=D61i
                                                                                               L>16>ÿo>/04+0,
                                                                                               :./+04+jkDÿ5=4+=0
                                                                                               C=>ÿXn361+461
                                                                                               [@77/>G
                                                                                               _@1,7604
                                                                                               2=0m>7+0,ÿK+0/.
                                                                                               Z>E+4>/4+=0
                                                                                               Za/>1Dÿa+4-
                                                                                               26>4+m</46ÿ=C
                                                                                               [6>'+<6
                                                                                                  9+0O61ÿ4=ÿPHQ
                                                                            HdS :@E.+<ÿ;6>D+=0 e:fg9h2             Z<<63461 S(M5g
                                                                                               ;X^[hL]i
                                                                                               :./+04+jkD
                                                                                               :>=3=D61ÿ[4/4@D
                                                                                               l@=ÿL>16>ÿa+4-
                                                                                               26>4+m</46ÿ=C
                                                                                               [6>'+<6
                                                                                                  9+0O61ÿ4=ÿPHQ
                                                                            HdH :@E.+<ÿ;6>D+=0 e:fg9h2             Z<<63461 S(I5g
                                                                                               ;X^[hL]iÿ96446>
                                                                                               4=ÿ;+<6
                                                                                               2-/0<6..=>ÿ?@>0
                                                                                               C>=7ÿp6'+0ÿ5(
11775677 771771!7"#$9#2                                           013998 %%1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 35 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 72'()       of*ÿ ,*-(./,PageID
                                                                                                     254     *0       16956
                                                                                               12)ÿ'(3.1ÿ1241
                                                                                               12)ÿ54*)6ÿ,*ÿ12)
                                                                                               7.8,1.41,(*
                                                                                               5.(9)):,*0;
                                                                                               8)1<))*
                                                                                               =)-)*:4*1>
                                                                                               '(3*1).>564,*1,?
                                                                                               @,0264*:ÿ'4A,146
                                                                                               B4*40)/)*1C
                                                                                               DE5Eÿ4*:ÿ12)
                                                                                               '(//,11))
                                                                                               ,;;3):ÿ4ÿ54.1,46
                                                                                               F,*46ÿ7<4.:
                                                                                                   D,*G):ÿ1(ÿHIJ
       KLMNOLNP LQRIQRMIO F,6)ÿ7*: IRPLL>X'Y B(.04*ÿY3.*C IKK [.:).                            =)*,):            799)A1): MELBe
                       IRSMNÿ5B V).W) VU7ZT=ÿ>ÿ'[\F =Tÿ'(3.1ÿ(-                                H_5.(A(;):`
                       T=U                 []=T]           '24*9).^ÿ',W,6                      [.:).ÿa.4*1,*0
                                           ]):))/). 791,(*                                     =)-)*:4*1b;C
                                           '(//,11))ÿ(-                                        @,0264*:
                                           12)ÿ@,0264*:                                        '.3;4:).ÿF3*:C
                                           '.3;4:).ÿF3*:                                       B(1,(*ÿ1(ÿV1.,G)
                                           WEÿ@,0264*:                                         564,*1,?b;ÿ])A6^
                                           '4A,146                                             ,*ÿV3AA(.1ÿ(-ÿc1;
                                           B4*40)/)*1C                                         B(1,(*ÿ-(.ÿT*1.^
                                           DE5E                                                (-ÿ4ÿV1413;ÿd3(
                                                                                               [.:).J
                                                                                                   D,*G):ÿ1(ÿHIJ
       KLMNOMOf LQRIQRMIO F,6)ÿ7*: IRPLL>X'Y B,924)6ÿF IKP B(1,(*                              =)-)*:4*1b;C 799)A1): IEMBe
                       IISLOÿ7B V).W) VU7ZT=ÿ>ÿ'[\F e(*G(<;G,C                                 @,0264*:
                       T=U                 []=T]           '(6)ÿV92(1g                         '.3;4:).ÿF3*:C
                                           ]):))/). 5'                                         B(1,(*ÿ1(ÿV1.,G)
                                           '(//,11))ÿ(-                                        564,*1,?b;ÿ])A6^
                                           12)ÿ@,0264*:                                        ,*ÿV3AA(.1ÿ(-ÿc1;
                                           '.3;4:).ÿF3*:                                       B(1,(*ÿ-(.ÿT*1.^
                                           WEÿ@,0264*:                                         (-ÿ4ÿV1413;ÿd3(
                                           '4A,146                                             [.:).ÿ<,12
                                           B4*40)/)*1C                                         ').1,h941)ÿ(-
                                           DE5E                                                V).W,9)
                                                                                                   D,*G):ÿ1(ÿHIJ
                                                                                5.(A(;):ÿ[.:). _5.(A(;):` 799)A1): MEIBe
                                                                                               [.:).ÿa.4*1,*0
                                                                                               =)-)*:4*1b;C
                                                                                               @,0264*:
                                                                                               '.3;4:).ÿF3*:C
                                                                                               B(1,(*ÿ1(ÿV1.,G)
                                                                                               564,*1,?b;ÿ])A6^
                                                                                               ,*ÿV3AA(.1ÿ(-ÿc1;
                                                                                               B(1,(*ÿ-(.ÿT*1.^
                                                                                               (-ÿ4ÿV1413;ÿd3(
                                                                                               [.:).
                                                                                                   D,*G):ÿ-.(/
                                                                                               HIJ
       KLMNfLPN LQRMQRMIO F,6)ÿ7*: IRPLL>X'Y j4..)11ÿk                      IKi D)11).         D)11).ÿ1(ÿU2) 799)A1): MEIBe
                       iSPRÿ5B V).W) VU7ZT=ÿ>ÿ'[\F @(.(<,1gC                                   @(*(.486)
                       T=U                 []=T]           B(..,;ÿ\,92(6;                      B(.04*ÿUEÿY3.*
                                           ]):))/). 7.;21ÿl                                    -.(/ÿj4..)11ÿkE
                                           '(//,11))ÿ(- U3**)66ÿDD5>                           @(.(<,1g
                                           12)ÿ@,0264*: k,6/,*01(*                             .)04.:,*0
                                           '.3;4:).ÿF3*:                                       '24/8).;b
                                           WEÿ@,0264*:                                         '(A,);ÿ(-
                                           '4A,146                                             564,*1,?b;ÿ])A6^
11775677 771771!7"#$9#2                                          013999 %$1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 36 of
           Case 3:21-cv-00538-N Document   ()*)+,-,*./  26-53     Filed
                                                                    97     06/09/21      Page 733*ÿ567789
                                                                                                  of   254.ÿ  8:PageID
                                                                                                                ÿ3.;      16957
                                           0121                                                 (8.38*ÿ:89ÿ<*.9=
                                                                                                8:ÿ)ÿ5.).6;ÿ>68
                                                                                                ?9@,
                                                                                                    03*A,@ÿ.8ÿBCD
       EFGHIJIG FKJGKJGCL Q3R,ÿS*@ CJUFFVWXY _)99,..ÿ̀                      CEF \,7R=ÿe93,:     fX?[QgO<[PgS0 Scc,7.,@ G1M(e
                       MNMHÿ2( 5,9T, 5PSZ<OÿVÿX?[Q ^898a3.b/                                    Qg0g[hiÿ2R)3*.3jk;
                       <OP                 ?\O<\           (8993;ÿ[3c]8R;                       \,7R=ÿ3*ÿ567789.
                                           \,@,,-,9 S9;].ÿd                                     8:ÿ3.;ÿ(8.38*ÿ:89
                                           X8--3..,,ÿ8: P6**,RRÿ002V                            <*.9=ÿ8:ÿ)ÿ5.).6;
                                           .],ÿ^3+]R)*@ `3R-3*+.8*                              >68ÿ?9@,9
                                           X96;)@,9ÿQ6*@                                            03*A,@ÿ.8ÿBJD
                                           T1ÿ^3+]R)*@                                              03*A,@ÿ:98-
                                           X)73.)R                                              BJD
                                           ()*)+,-,*./                          <l]3m3.;        <l]3m3.ÿSÿ.8         Scc,7.,@ F1E(e
                                           0121                                                 2R)3*.3jk;ÿ\,7R=
                                                                                                3*ÿ567789.ÿ8:ÿ3.;
                                                                                                (8.38*ÿ:89ÿ<*.9=
                                                                                                8:ÿ)ÿ5.).6;ÿ>68
                                                                                                ?9@,9
                                                                                X,9.3nc).,ÿ8: X,9.3nc).,ÿ8: Scc,7.,@ G1C(e
                                                                                5,9T3c,         5,9T3c,ÿ.8
                                                                                                2R)3*.3jk;ÿ\,7R=
                                                                                                3*ÿ567789.ÿ8:ÿ3.;
                                                                                                (8.38*ÿ:89ÿ<*.9=
                                                                                                8:ÿ)ÿ5.).6;ÿ>68
                                                                                                ?9@,9
       EFGHEGJF FKJGKJGCL Q3R,ÿS*@ CJUFFVWXY (3c]),RÿQ CEJ 0,..,9                               0,..,9ÿ.8ÿW3c, Scc,7.,@ G1M(e
                       JNJIÿ2( 5,9T, 5PSZ<OÿVÿX?[Q e8*A8a;A3/                                   X])*c,RR89
                       <OP                 ?\O<\           X8R,ÿ5c]8.b                          (89+)*ÿP1ÿY69*
                                           \,@,,-,9 2X                                          :98-ÿ(3c]),RÿQ1
                                           X8--3..,,ÿ8:                                         e8*A8a;A3
                                           .],ÿ^3+]R)*@                                         9,+)9@3*+ÿ2)+,
                                           X96;)@,9ÿQ6*@                                        X86*.ÿ8:
                                           T1ÿ^3+]R)*@                                          2R)3*.3jk;ÿ\,7R=
                                           X)73.)R                                              e93,:
                                           ()*)+,-,*./                                              03*A,@ÿ.8ÿBCD
                                           0121
       EFGHMHEF FKJGKJGCL Q3R,ÿS*@ CJUFFVWXY e9)@R,=ÿ2 CEC 0,..,9                               0,..,9ÿ.8ÿW3c, Scc,7.,@ C1H(e
                       CJNJUÿ2( 5,9T, 5PSZ<OÿVÿX?[Q 0,]-)*/                                     X])*c,RR89
                       <OP                 ?\O<\           X8R,ÿ5c]8.b                          (89+)*ÿP1ÿY69*
                                           \,@,,-,9 2X                                          :98-ÿe9)@R,=ÿ21
                                           X8--3..,,ÿ8:                                         0,]-)*
                                           .],ÿ^3+]R)*@                                         <*cR8;3*+
                                           X96;)@,9ÿQ6*@                                        X869.,;=ÿX873,;
                                           T1ÿ^3+]R)*@                                          8:ÿO,:,*@)*.
                                           X)73.)R                                              ^3+]R)*@ÿX)73.)R
                                           ()*)+,-,*./                                          ()*)+,-,*./
                                           0121                                                 0121k;ÿe93,:ÿ3*
                                                                                                ?778;3.38*ÿ.8
                                                                                                2R)3*.3jk;ÿ(8.38*
                                                                                                :89ÿ<*.9=ÿ8:ÿ)
                                                                                                5.).6;ÿ>68
                                                                                                ?9@,9
                                                                                                    03*A,@ÿ.8ÿBCD
       EFGHCULF FKCLKJGCL Q3R,ÿS*@ CJUFFVWXY e9)@R,=ÿ2 CUL e93,:                                O,:,*@)*.            Scc,7.,@ G1M(e
                       MNFHÿ2( 5,9T, 5PSZ<OÿVÿX?[Q 0,]-)*/                                      ^3+]R)*@ÿX)73.)R
                       <OP                 ?\O<\           X8R,ÿ5c]8.b                          ()*)+,-,*./
                                           \,@,,-,9 2X                                          0121k;ÿe93,:ÿ3*
                                           X8--3..,,ÿ8:                                         ?778;3.38*ÿ.8
                                           .],ÿ^3+]R)*@                                         2R)3*.3jk;ÿ(8.38*
11775677 771771!7"#$9#2                                             014000 %&1%'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 37 of
           Case 3:21-cv-00538-N Document   ()*+,-.)ÿ0*1-26-53     Filed
                                                                   97     06/09/21     Page 74@A)ÿB1:
                                                                                                of    )CÿA@ÿ,PageID 16958
                                                                                                     254
                                           23ÿ45678,1-                                        D:,:*+ÿE*A
                                           (,95:,8                                            F)-.)ÿG5:7
                                           ;,1,6.<.1:=                                        (.):5HI,:.ÿA@
                                           >3?3                                               D.)25I.ÿJ0K>BL
                                                                                              MNLBOÿDBP>Q
                                                                                                 >51R.-ÿ:AÿJSQ
                                                                                                 >51R.-ÿ@)A<
                                                                                              JTQ
                                                                           UVW B1:)CÿA@       B1:)CÿA@          PII.9:.- W3U;X
                                                                               P99.,),1I. P99.,),1I.ÿA@
                                                                                              X),-8.Cÿ?3
                                                                                              >.7<,1=ÿA@ÿ(A8.
                                                                                              DI7A:Yÿ?3(3=ÿ,+
                                                                                              IA*1+.8ÿ@A)
                                                                                              L.@.1-,1:=
                                                                                              (A*1:.)I8,5<
                                                                                              ,1-ÿZ75)-[?,):C
                                                                                              ?8,51:5\
                                                                                              45678,1-ÿ(,95:,8
                                                                                              ;,1,6.<.1:=
                                                                                              >3?3ÿG5:7
                                                                                              (.):5HI,:.ÿA@
                                                                                              D.)25I.
                                                                               B]75^5:+       B]75^5:ÿPÿ:A      PII.9:.- W3T;X
                                                                                              L.@.1-,1:
                                                                                              45678,1-ÿ(,95:,8
                                                                                              ;,1,6.<.1:=
                                                                                              >3?3_+ÿX)5.@ÿ51
                                                                                              F99A+5:5A1ÿ:A
                                                                                              ?8,51:5\_+ÿ;A:5A1
                                                                                              @A)ÿB1:)CÿA@ÿ,
                                                                                              D:,:*+ÿE*A
                                                                                              F)-.)
                                                                               B]75^5:+       B]75^5:+ÿXÿ,1-ÿ( PII.9:.- U3U;X
                                                                                              :AÿL.@.1-,1:
                                                                                              45678,1-ÿ(,95:,8
                                                                                              ;,1,6.<.1:=
                                                                                              >3?3_+ÿX)5.@ÿ51
                                                                                              F99A+5:5A1ÿ:A
                                                                                              ?8,51:5\_+ÿ;A:5A1
                                                                                              @A)ÿB1:)CÿA@ÿ,
                                                                                              D:,:*+ÿE*A
                                                                                              F)-.)ÿJ0K>BL
                                                                                              MNLBOÿDBP>Q
                                                                               B]75^5:+       B]75^5:ÿLÿ:A PII.9:.- W3̀;X
                                                                                              L.@.1-,1:
                                                                                              45678,1-ÿ(,95:,8
                                                                                              ;,1,6.<.1:=
                                                                                              >3?3_+ÿX)5.@ÿ51
                                                                                              F99A+5:5A1ÿ:A
                                                                                              ?8,51:5\_+ÿ;A:5A1
                                                                                              @A)ÿB1:)CÿA@ÿ,
                                                                                              D:,:*+ÿE*A
                                                                                              F)-.)
                                                                               ?)A9A+.-ÿF)-.) a?)A9A+.-bÿ0A) PII.9:.- W3U;X
                                                                                              B1:)CÿA@ÿ,ÿD:,:*+
                                                                                              E*AÿF)-.)
       VTWcSdVc TeUfeSWUg 058.ÿP1- USfTT[i(j ;A)6,1ÿj*)1= Ufd >.::.)                          >.::.)ÿ:Aÿ(A*1+.8 PII.9:.- W3U;X
                       `hSdÿ?; D.)2. DZPkBLÿ[ÿ(FN0 LBÿ(A*):ÿA@                                @)A<ÿi5I.
                       BLZ                 FOLBO                                              (7,1I.88A)ÿj*)1
11775677 771771!7"#$9#2                                          014001 %&1%'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 38 of
           Case 3:21-cv-00538-N Document   ()*))+), -378C),Dÿ-/</6
                                                        26-53     Filed
                                                                    97     06/09/21     Page 75C.8F,  +/85ÿ7PageID 16959
                                                                                                  of 254
                                           -.++/00))ÿ.2 EC0/.8                                 0)6)>3.8/C
                                           03)ÿ4/53678*                                        3)7,/85ÿ.8ÿ03)
                                           -,9:7*),ÿ;98*                                       ?.0/.8ÿ2.,ÿG80,D
                                           <=ÿ4/53678*                                         .2ÿ7ÿH0709:ÿI9.
                                           -7>/076                                             J,*),ÿ2.,
                                           ?7875)+)80@                                         K39,:*7D@ÿ?7,C3
                                           A=B=                                                LM@ÿLNMOÿ70ÿPQMR
                                                                                               >=+=
                                                                                                   A/8S)*ÿ2,.+
                                                                                               TMU
       VPNWNMXL PYMRYLNMO ;/6)ÿE8* MLRPP[\-] 7̀,,)00ÿa                      MRW A)00),         A)00),ÿ0.ÿ\/C) ECC)>0)* N=M?g
                       OQXOÿE? H),<) HKE^GZÿ[ÿ-J_; 4.,.b/0c@                                   -378C)66.,ÿ]9,8
                       GZK                 J(ZG(           ?.,,/:ÿ_/C3.6:                      2,.+ÿ̀7,,)00ÿa=
                                           ()*))+), E,:30ÿd                                    4.,.b/0c
                                           -.++/00))ÿ.2 K988)66ÿAAB[                           )8C6.:/85ÿTMU
                                           03)ÿ4/53678* a/6+/850.8                             B67/80/ef:ÿ?.0/.8
                                           -,9:7*),ÿ;98*                                       2.,ÿG80,Dÿ.2ÿ7
                                           <=ÿ4/53678*                                         H0709:ÿI9.
                                           -7>/076                                             J,*),@ÿB,.>.:)*
                                           ?7875)+)80@                                         J,*),@ÿg,/)2ÿ/8
                                           A=B=                                                H9>>.,0ÿ03),).2@
                                                                                               78*ÿ)h3/i/0:
                                                                                               03),)0.@ÿ78*ÿTLU
                                                                                               B67/80/ef:ÿ?.0/.8
                                                                                               2.,ÿGh>)*/0)*
                                                                                               H9++7,D
                                                                                                9̀*5+)80
                                                                                               -.8F,+/85ÿ;/876
                                                                                               E,i/0,70/.8
                                                                                               Eb7,*:@ÿ)h3/i/0:
                                                                                               03),)0.@ÿ78*
                                                                                               >,.>.:)*ÿ.,*),@
                                                                                               b3/C3ÿb),)ÿF6)*
                                                                                               b/03ÿ03)ÿ-.9,0
                                                                                               .8ÿ?7,C3ÿMX@
                                                                                               LNMO
                                                                                                   A/8S)*ÿ0.ÿTPU
       VPNVWOML PYMXYLNMO ;/6)ÿE8* MLRPP[\-] 7̀,,)00ÿa                      MRR ?.0/.8ÿ2.,     B67/80/ef:ÿ?.0/.8 ECC)>0)* N=M?g
                       RQMMÿB? H),<) HKE^GZÿ[ÿ-J_; 4.,.b/0c@                    H9++7,D        2.,ÿGh>)*/0)*
                       GZK                 J(ZG(           ?.,,/:ÿ_/C3.6:        9̀*5+)80      H9++7,D
                                           ()*))+), E,:30ÿd                                     9̀*5+)80
                                           -.++/00))ÿ.2 K988)66ÿAAB[                           -.8F,+/85ÿ;/876
                                           03)ÿ4/53678* a/6+/850.8                             E,i/0,70/.8
                                           -,9:7*),ÿ;98*                                       Eb7,*:
                                           <=ÿ4/53678*                                             A/8S)*ÿ0.ÿTXU
                                           -7>/076                                                 A/8S)*ÿ2,.+
                                           ?7875)+)80@                                         TXU
                                           A=B=                             MRV A)00),         j-J_;kZG_KkEAl ECC)>0)* N=M?g
                                                                                               A)00),ÿ0.ÿ\/C)
                                                                                               -378C)66.,ÿ]9,8
                                                                                               2,.+ÿm)</8ÿ?=
                                                                                               -.)8ÿ/82.,+/85
                                                                                               03)ÿ-.9,0ÿ0370
                                                                                               03)ÿB78)6ÿ/8ÿ03)
                                                                                               E,i/0,70/.8
                                                                                               B,.C))*/85:
                                                                                               i)0b))8
                                                                                               Z)2)8*780[
                                                                                               -.980),[B67/80/e
                                                                                               4/53678*ÿ-7>/076
                                                                                               ?7875)+)80@
                                                                                               A=B=ÿ78*ÿ03)
11775677 771771!7"#$9#2                                          014002 %&1%'
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33 Page 39 of
         Case 3:21-cv-00538-N Document 26-53 Filed 97 06/09/21 Page 76'())*   of 254++,, PageID 16960
                                                                            *--.,/ÿ1ÿ213+*14
                                                                            5*614ÿ7813/
                                                                               9*6:,/ÿ+(ÿ;<=
                                                                               9*6:,/ÿ>3()
                                                                            ;?=
                                                             23(@(-,/ÿA3/,3 B'AC5DEFCGD79H 7TT,@+,/ UVWMX
                                                                            B23(@(-,/H
                                                                            A3/,3ÿI316+*6J
                                                                            241*6+*KL-ÿM(+*(6
                                                                            >(3ÿFN@,/*+,/
                                                                            O.))13P
                                                                            Q./J),6+
                                                                            '(6R3)*6Jÿ5*614
                                                                            73S*+31+*(6
                                                                            7813/-
                                                                               9*6:,/ÿ>3()
                                                                            ;?=
                                                             FNY*S*+-       B'AC5DEFCGD79H 7TT,@+,/ ZV[MX
                                                                            FNY*S*+-ÿ7
                                                                            +Y3(.JYÿEÿ+(
                                                                            241*6+*KL-ÿM(+*(6
                                                                            >(3ÿFN@,/*+,/
                                                                            O.))13P
                                                                            Q./J),6+
                                                                            '(6R3)*6Jÿ5*614
                                                                            73S*+31+*(6
                                                                            7813/-
                                                             ',3+*RT1+,ÿ(> ',3+*RT1+,ÿ(> 7TT,@+,/ UV?MX
                                                             O,3\*T,        O,3\*T,ÿ+(
                                                                            241*6+*KL-ÿM(+*(6
                                                                            >(3ÿFN@,/*+,/
                                                                            O.))13P
                                                                            Q./J),6+
                                                                            '(6R3)*6Jÿ5*614
                                                                            73S*+31+*(6
                                                                            7813/-
                                                             FNY*S*+-       B'AC5DEFCGD79H 7TT,@+,/ ZV[MX
                                                                            FNY*S*+-ÿ7
                                                                            +Y3(.JYÿ'ÿ+(ÿ+Y,
                                                                            9,++,3ÿ+(ÿ]*T,
                                                                            'Y16T,44(3ÿ^.36
                                                                            >3()ÿ_,\*6ÿMV
                                                                            '(,6ÿ*6>(3)*6J
                                                                            +Y,ÿ'(.3+ÿ+Y1+
                                                                            +Y,ÿ216,4ÿ*6ÿ+Y,
                                                                            73S*+31+*(6
                                                                            23(T,,/*6J-
                                                                            S,+8,,6
                                                                            E,>,6/16+`
                                                                            '(.6+,3`241*6+*K
                                                                            a*JY416/ÿ'1@*+14
                                                                            M161J,),6+b
                                                                            9V2Vÿ16/ÿ+Y,
                                                                            '())*++,,
                                                                            *--.,/ÿ1ÿ213+*14
                                                                            5*614ÿ7813/
                                                                      ?`?UUÿ(>ÿWZWÿ+316-1T+*(6-ÿÿÿ   ÿ21J,ÿ?ÿ(>ÿZÿ

11775677 771771!7"#$9#2                                  014003          %&1%&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                 Page 40 of
        Case 3:21-cv-00538-N Document 26-53 Filed
                                             97 06/09/21                           Page 77 of 254 PageID 16961
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ68378369ÿ:;<=7877ÿ>?@A,1/0ÿB,@02@/2ÿ<(C1D
                                                       EFGHÿJKGLMNOÿPHFNQRÿ
                                                          B1@/)Sÿ&/1@,123ÿ
                                                45654746ÿ68378369ÿ:;<=7877ÿ>?@A,1/0
                                                          B,@02@/2ÿ<(C1D

   EMTNLU V?ÿ&-W/,ÿ-X           \T]^HU _W/0ÿ̀;-/a@0                                         bKcHÿd      j585476k
            &S@0)1/Yÿ&(Z('                                                                  PHNeHfgNHGG
            [),(-0                                                                          hKeHÿiFLHU
   iKeKGKMlUm5[                 EFGH 648qq=r&_ÿ                                             iMQToHlLtGuvjw
                                nTopHNU                                                     bKcH]U
   EFGH &(Z('ÿ[),(-0            EFGH B<[y?Vÿ=ÿ&zm{ÿz|V?|ÿ|1211C1/ÿ&-CC(,,11ÿ-Xÿ,S1ÿ}(aS'@02 iFLHÿFl^HU[''
   xOgHU                        nFoHU &/WA@21/ÿ{W02ÿZ~ÿ}(aS'@02ÿ&@(,@'ÿ;@0@a1C10,ÿ̀~.~
    ÿÿ
                                                                      676=477ÿ-Xÿ4q4ÿ,/@0A@),(-0Aÿÿÿ      ÿ.@a1ÿ4ÿ-Xÿqÿ
     </@0A@),(-0       V@,15<(C1z,(-0 &@A1ÿmWC1/ÿ [W,S-/(1/ÿ  V-)WC10,ÿ<Y1              V-)WC10,ÿ<(,'1 |1Z(1 B(1
                                        &@A1ÿm@C1 z/a@0(@,(-0                                                   B,@,WA
     kq7kw7v4       q56v5476w {('1ÿ[02 648qq=r&_ @//1,,ÿ          68v /(1X               &zm{V?m<[ [))1,12 7~v;
                    v389ÿ.; B1/Z1 B<[y?Vÿ=ÿ&zm{ }-/- (,`                                   .'@(0,(Aÿ/(1Xÿ(0
                    ?V<                z|V?|         ;-//(Aÿm()S-'A                         BW-/,ÿ-Xÿ,A
                                       |1211C1/ [/AS,ÿ                                     ;-,(-0ÿX-/ÿ?0,/Y
                                       &-CC(,,11ÿ-X <W001''ÿ.=                            -Xÿ@ÿB,@,WAÿW-
                                       ,S1ÿ}(aS'@02 ('C(0a,-0                              z/21/
                                       &/WA@21/ÿ{W02                                           (0*12ÿ,-ÿ>6D
                                       Z~ÿ}(aS'@02                                             (0*12ÿX/-Cÿ>qD
                                       &@(,@'                          ?S((,A            &zm{V?m<[ [))1,12 8~k;
                                       ;@0@a1C10,`                                          ?S((,ÿ[ÿ,-
                                       ~.~                                                 .'@(0,(Aÿ/(1Xÿ(0
                                                                                            BW-/,ÿ-Xÿ,A
                                                                                            ;-,(-0ÿX-/ÿ?0,/Y
                                                                                            -Xÿ@ÿB,@,WAÿW-
                                                                                            z/21/
                                                                           ?S((,A         ?S((,ÿÿ,-        [))1,12 7~w;
                                                                                            .'@(0,(Aÿ/(1Xÿ(0
                                                                                            BW-/,ÿ-Xÿ,A
                                                                                            ;-,(-0ÿX-/ÿ?0,/Y
                                                                                            -Xÿ@ÿB,@,WAÿW-
                                                                                            z/21/
                                                                           ?S((,A         &zm{V?m<[ [))1,12 v~v;
                                                                                            ?S((,ÿ&ÿ,-
                                                                                            .'@(0,(Aÿ/(1Xÿ(0
                                                                                            BW-/,ÿ-Xÿ,A
                                                                                            ;-,(-0ÿX-/ÿ?0,/Y
                                                                                            -Xÿ@ÿB,@,WAÿW-
                                                                                            z/21/
                                                                           ?S((,A         ?S((,AÿV          [))1,12 4~8;
                                                                                            ,S/-WaSÿ{ÿ,-
                                                                                            .'@(0,(Aÿ/(1Xÿ(0
                                                                                            BW-/,ÿ-Xÿ,A
                                                                                            ;-,(-0ÿX-/ÿ?0,/Y
                                                                                            -Xÿ@ÿB,@,WAÿW-
                                                                                            z/21/
                                                                           &1/,()@,1ÿ-X    &1/,()@,1ÿ-X [))1,12 7~6;
                                                                           B1/Z()1          B1/Z()1ÿ,-
                                                                                            .'@(0,(Aÿ/(1Xÿ(0
                                                                                            BW-/,ÿ-Xÿ,A
11775677 771771!7"#$9#2                                    014004                    21$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 41 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 78&'(       of) '*ÿ,'-ÿ.*(
                                                                                                      254      -/
                                                                                                             PageID    16962
                                                                                               ',ÿ0ÿ1(0(23ÿ42'
                                                                                               5-67-
       89:8;9;< 9=>?=<:>@ E)F7ÿG*6 ><I99JKLM Y0--7((ÿZ                      >I9 &'()'*         BF0)*()_3̀ÿ&'()'* G]]7V(76 :U>&e
                       ?A<?ÿB& 17-H7 1DGN.CÿJÿL5OE S'-'[)(\W                                   ,'-ÿ.*(-/ÿ',ÿ0
                       .CD                 5PC.P           &'--)3ÿO)]R'F3                      1(0(23ÿ42'ÿ5-67-
                                           P7677Q7- G-3R(ÿ^                                    a[)(RÿL7-()b]0(7ÿ',
                                           L'QQ)((77ÿ', D2**7FFÿXXBJ                           17-H)]7c
                                           (R7ÿS)TRF0*6 Z)FQ)*T('*                                 X)*d76ÿ('ÿa?c
                                           L-23067-ÿE2*6                                           X)*d76ÿ,-'Qÿa9c
                                           HUÿS)TRF0*6                          B-'V'376ÿ5-67- fB-'V'376gÿ5-67- G]]7V(76 :U<&e
                                           L0V)(0F                                             h-0*()*TÿBF0)*()_3̀
                                           &0*0T7Q7*(W                                         &'()'*ÿ,'-ÿ.*(-/
                                           XUBU                                                ',ÿ0ÿ1(0(23ÿ42'
                                                                                               5-67-
                                                                                                   X)*d76ÿ,-'Qÿa>c
       89:8i8?> 9=>?=<:>@ E)F7ÿG*6 ><I99JKLM &'-T0*ÿM2-*W >I< 5-67-                            h-0*(76             G]]7V(76 :U<&e
                       ?A:IÿB& 17-H7 1DGN.CÿJÿL5OE C.ÿL'2-(ÿ',                                 afB-'V'376gÿ5-67-
                       .CD                 5PC.P           LR0*]7-/ÿL)H)F                      h-0*()*TÿBF0)*()_3̀
                                           P7677Q7- G]()'*                                     &'()'*ÿB2-320*(
                                           L'QQ)((77ÿ',                                        ('ÿP2F7ÿIU>ÿ,'-ÿ0*
                                           (R7ÿS)TRF0*6                                        5-67-ÿh-0*()*T
                                           L-23067-ÿE2*6                                       X70H7ÿ('ÿE)F7
                                           HUÿS)TRF0*6                                         C']2Q7*(3ÿ03
                                           L0V)(0F                                             L'*b67*()0F
                                           &0*0T7Q7*(W                                         E)F)*T3c
                                           XUBU                                                    X)*d76ÿ('ÿa>c
       89:8i?@i 9=>?=<:>@ E)F7ÿG*6 ><I99JKLM Y0--7((ÿZ                      >I> X7((7-         X7((7-ÿ('ÿDR7       G]]7V(76 :U>&e
                       9AI?ÿB& 17-H7 1DGN.CÿJÿL5OE S'-'[)(\W                                   S'*'-0jF7
                       .CD                 5PC.P           &'--)3ÿO)]R'F3                      &'-T0*ÿDUÿM2-*
                                           P7677Q7- G-3R(ÿ^                                    ,-'QÿY0--7((ÿZU
                                           L'QQ)((77ÿ', D2**7FFÿXXBJ                           S'-'[)(\
                                           (R7ÿS)TRF0*6 Z)FQ)*T('*                             -7T0-6)*T
                                           L-23067-ÿE2*6                                       BF0)*()_3̀ÿ&'()'*
                                           HUÿS)TRF0*6                                         ,'-ÿL'*b67*()0F
                                           L0V)(0F                                             D-70(Q7*(
                                           &0*0T7Q7*(W                                             X)*d76ÿ('ÿa>c
                                           XUBU
       89:8I;>8 9=>?=<:>@ E)F7ÿG*6 ><I99JKLM Y0--7((ÿZ                      >I: &'()'*         BF0)*()_3̀ÿ&'()'* G]]7V(76 :U>&e
                       >>AI:ÿG& 17-H7 1DGN.CÿJÿL5OE S'-'[)(\W                                  B2-320*(ÿ('ÿP2F7
                       .CD                 5PC.P           &'--)3ÿO)]R'F3                      IU>ÿ,'-ÿ0*ÿ5-67-
                                           P7677Q7- G-3R(ÿ^                                    h-0*()*TÿX70H7ÿ('
                                           L'QQ)((77ÿ', D2**7FFÿXXBJ                           E)F7ÿC']2Q7*(3ÿ03
                                           (R7ÿS)TRF0*6 Z)FQ)*T('*                             L'*b67*()0F
                                           L-23067-ÿE2*6                                       E)F)*T3ÿa[)(R
                                           HUÿS)TRF0*6                                         L7-()b]0(7ÿ',
                                           L0V)(0F                                             17-H)]7c
                                           &0*0T7Q7*(W                                             X)*d76ÿ('ÿa<c
                                           XUBU                                                    X)*d76ÿ,-'Qÿa>c
                                                                                B-'V'376ÿ5-67- fB-'V'376gÿ5-67- G]]7V(76 :U>&e
                                                                                               h-0*()*TÿBF0)*()_3̀
                                                                                               &'()'*ÿB2-320*(
                                                                                               ('ÿP2F7ÿIU>ÿ,'-ÿ0*
                                                                                               5-67-ÿh-0*()*T
                                                                                               X70H7ÿ('ÿE)F7
                                                                                               C']2Q7*(3ÿ03
                                                                                               L'*b67*()0F
                                                                                               E)F)*T3
                                                                                                   X)*d76ÿ,-'Qÿa?c
       8<;@::;; ><=<:=<:>i E)F7 ><I99JKLM &'-T0*ÿM2-*W >?@ B-'V'376ÿ5-67- fB-'V'376gÿ5-67- G]]7V(76 :U<&e
                       <A9<ÿB& 5*F/ 1DGN.CÿJÿL5OE C.ÿL'2-(ÿ',                                  h-0*()*TÿBF0)*()_3̀
11775677 771771!7"#$9#2                                          014005               01$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 42 of
                       &'(
           Case 3:21-cv-00538-N            )*+&*
                                          Document         06:;F,/Gÿ02?29
                                                        26-53     Filed
                                                                   97     06/09/21      Page 79B13of21;ÿ
                                                                                                      25451/ PageID 16963
                                           *,-,,.,/ HF321;                                      '<..:/G
                                           01..233,,ÿ15                                         I<-8.,;3
                                           36,ÿ72869:;-                                         01;J/.2;8ÿ>2;:9
                                           0/<=:-,/ÿ><;-                                        H/K23/:321;
                                           ?@ÿ72869:;-                                          HL:/-=
                                           0:A23:9                                                 D2;M,-ÿ5/1.ÿNOP
                                           B:;:8,.,;3C
                                           D@E@
       QRSOTSUS UVWXWRVUX >29,ÿH;- URSOOZ[0\ H;-/,ÿ_                       UTX D,33,/           0:=,               HFF,A3,- V@UB`
                       RYSOÿEB ',/?, '(H]&+ÿZÿ0)^> `1<F6:/-C                                    *,:==28;.,;3
                       &+(                 )*+&*           +&ÿ01</3ÿ15                          D,33,/
                                           *,-,,.,/ 06:;F,/Gÿ02?29
                                           01..233,,ÿ15 HF321;
                                           36,ÿ72869:;-
                                           0/<=:-,/ÿ><;-
                                           ?@ÿ72869:;-
                                           0:A23:9
                                           B:;:8,.,;3C
                                           D@E@
       QUaUbRUQ TWUOWRVUX >29,ÿH;- URSOOZ[0\ ':.                           UTb )/-,/            _/:;3,-ÿN',F1;- HFF,A3,- V@OB`
                       OYTUÿEB ',/?, '(H]&+ÿZÿ0)^> _9:==F1FMC                                   H.,;-,-
                       &+(                 )*+&*           +&ÿ01</3ÿ15                          '32A<9:321;ÿH;-
                                           *,-,,.,/ 06:;F,/Gÿ02?29                              cE/1A1=,-dÿ)/-,/
                                           01..233,,ÿ15 HF321;                                  _1?,/;2;8
                                           36,ÿ72869:;-                                         `/2,J;8ÿ);
                                           0/<=:-,/ÿ><;-                                        B1321;ÿ>1/
                                           ?@ÿ72869:;-                                          '<..:/G
                                           0:A23:9                                              I<-8.,;3P
                                           B:;:8,.,;3C                                             D2;M,-ÿ31ÿNUP
                                           D@E@                                                    D2;M,-ÿ5/1.ÿNTP
       QUaUTbTa TWUOWRVUX >29,ÿH;- URSOOZ[0\ B2F6:,9ÿ> UTQ '32A<9:321;ÿf ',F1;-ÿH.,;-,- HFF,A3,- V@RB`
                       URYVXÿEB ',/?, '(H]&+ÿZÿ0)^> `1;M1L=M2C                 NE/1A1=,-Pÿ)/-,/ '32A<9:321;ÿH;-
                       &+(                 )*+&*           019,ÿ'F613e                          cE/1A1=,-dÿ)/-,/
                                           *,-,,.,/ E0                                          _1?,/;2;8
                                           01..233,,ÿ15                                         `/2,J;8ÿ);
                                           36,ÿ72869:;-                                         B1321;ÿ>1/
                                           0/<=:-,/ÿ><;-                                        '<..:/G
                                           ?@ÿ72869:;-                                          I<-8.,;3
                                           0:A23:9                                                 D2;M,-ÿ31ÿNOP
                                           B:;:8,.,;3C                                             D2;M,-ÿ5/1.ÿNUP
                                           D@E@                                0,/32JF:3,ÿ15 0,/32JF:3,ÿ15 HFF,A3,- V@UB`
                                                                               ',/?2F,          ',/?2F,ÿ51/ÿ',F1;-
                                                                                                H.,;-,-
                                                                                                '32A<9:321;ÿH;-
                                                                                                cE/1A1=,-dÿ)/-,/
                                                                                                _1?,/;2;8
                                                                                                `/2,J;8ÿ);
                                                                                                B1321;ÿ>1/
                                                                                                '<..:/G
                                                                                                I<-8.,;3
       QUXQORXQ TWRWRVUX >29,ÿH;- URSOOZ[0\ ':.                            UTS )/-,/            _/:;3,-            HFF,A3,- V@OB`
                       UYOSÿEB ',/?, '(H]&+ÿZÿ0)^> _9:==F1FMC                                   NH.,;-,-
                       &+(                 )*+&*           +&ÿ01</3ÿ15                          '32A<9:321;ÿ:;-
                                           *,-,,.,/ 06:;F,/Gÿ02?29                              cE/1A1=,-dÿ)/-,/
                                           01..233,,ÿ15 HF321;                                  _1?,/;2;8
                                           36,ÿ72869:;-                                         `/2,J;8ÿ1;
                                           0/<=:-,/ÿ><;-                                        B1321;ÿ51/
                                           ?@ÿ72869:;-                                          '<..:/G
                                           0:A23:9                                              I<-8.,;3P
                                           B:;:8,.,;3C                                             D2;M,-ÿ31ÿNUP
                                           D@E@                                                    D2;M,-ÿ5/1.ÿNUP
11775677 771771!7"#$9#2                                           014006              %1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 43 of
       &'()*+(& ,-+.-+/'( 89:;ÿ<=> '+),,BCDE 49XNQ;:ÿ8 '00 ?L9UR:QL9K=ÿ] <J;=>;>
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 80 of 254 PageID 16964
                                                                                                                    <XX;UL;> /T+4Y
                       01,&ÿ34 ?;@A; ?7<F56ÿBÿDGH8 YK=ZK[SZ9V                  ^3@KUKS;>_ÿG@>;@ ?L9UR:QL9K=ÿQ=>
                       567                 GI65I           DK:;ÿ?XNKL\                          `3@KUKS;>aÿG@>;@
                                           I;>;;J;@ 3D                                          bKA;@=9=P
                                           DKJJ9LL;;ÿKM                                         Y@9;c=PÿK=
                                           LN;ÿO9PN:Q=>                                         4KL9K=ÿMK@
                                           D@RSQ>;@ÿ8R=>                                        ?RJJQ@d
                                           ATÿO9PN:Q=>                                          eR>PJ;=L
                                           DQU9LQ:                                                  W9=Z;>ÿLKÿ^+_
                                           4Q=QP;J;=LV                                              W9=Z;>ÿM@KJÿ^'_
                                           WT3T                                D;@L9cXQL;ÿKM D;@L9cXQL;ÿKM <XX;UL;> /T'4Y
                                                                               ?;@A9X;          ?;@A9X;ÿLK
                                                                                                <J;=>;>
                                                                                                ?L9UR:QL9K=ÿQ=>
                                                                                                `3@KUKS;>aÿG@>;@
                                                                                                bKA;@=9=P
                                                                                                Y@9;c=PÿK=
                                                                                                4KL9K=ÿMK@
                                                                                                ?RJJQ@d
                                                                                                eR>PJ;=L
       &'(+(,0. ,-++-+/'( 89:;ÿ<=> '+),,BCDE ?QJ                           '0, G@>;@            b@Q=L;>             <XX;UL;> /T,4Y
                       ''1+0ÿ<4 ?;@A; ?7<F56ÿBÿDGH8 b:QSSXKXZV                                  ^?L9UR:QL9K=ÿQ=>
                       567                 GI65I           65ÿDKR@LÿKM                          `3@KUKS;>aÿG@>;@
                                           I;>;;J;@ DNQ=X;@dÿD9A9:                              bKA;@=9=P
                                           DKJJ9LL;;ÿKM <XL9K=                                  Y@9;c=PÿG=
                                           LN;ÿO9PN:Q=>                                         4KL9K=ÿ8K@
                                           D@RSQ>;@ÿ8R=>                                        ?RJJQ@d
                                           ATÿO9PN:Q=>                                          eR>PJ;=L_
                                           DQU9LQ:                                                  W9=Z;>ÿLKÿ^'_
                                           4Q=QP;J;=LV                                              W9=Z;>ÿM@KJÿ^,_
                                           WT3T
       &'(+&(&0 ,-+'-+/'( 89:;ÿ<=> '+),,BCDE H9XNK:QSÿe '0+ ?L9UR:QL9K=ÿ] ?L9UR:QL9K=ÿQ=> <XX;UL;> /T+4Y
                       )1,0ÿ34 ?;@A; ?7<F56ÿBÿDGH8 Y@Q==9XZV                   ^3@KUKS;>_ÿG@>;@ `3@KUKS;>aÿG@>;@
                       567                 GI65I           DK:;ÿ?XNKL\                          bKA;@=9=P
                                           I;>;;J;@ 3D                                          Y@9;c=PÿG=
                                           DKJJ9LL;;ÿKM                                         4KL9K=ÿ8K@
                                           LN;ÿO9PN:Q=>                                         ?RJJQ@d
                                           D@RSQ>;@ÿ8R=>                                        eR>PJ;=L
                                           ATÿO9PN:Q=>                                              W9=Z;>ÿLKÿ^+_
                                           DQU9LQ:                                                  W9=Z;>ÿM@KJÿ^,_
                                           4Q=QP;J;=LV                         D;@L9cXQL;ÿKM D;@L9cXQL;ÿKM <XX;UL;> /T'4Y
                                           WT3T                                ?;@A9X;          ?;@A9X;ÿMK@
                                                                                                ?L9UR:QL9K=ÿQ=>
                                                                                                `3@KUKS;>aÿG@>;@
                                                                                                bKA;@=9=P
                                                                                                Y@9;c=PÿG=
                                                                                                4KL9K=ÿ8K@
                                                                                                ?RJJQ@d
                                                                                                eR>PJ;=L
       &'(+)).' ,-+'-+/'( 89:;ÿ<=> '+),,BCDE ?QJ                           '0' G@>;@            b@Q=L;>             <XX;UL;> /T+4Y
                       '1+'ÿ34 ?;@A; ?7<F56ÿBÿDGH8 b:QSSXKXZV                                   ^?L9UR:QL;>
                       567                 GI65I           65ÿDKR@LÿKM                          ?RfSL9LRL9K=ÿKM
                                           I;>;;J;@ DNQ=X;@dÿD9A9:                              DKR=S;:ÿMK@
                                           DKJJ9LL;;ÿKM <XL9K=                                  6;M;=>Q=LV
                                           LN;ÿO9PN:Q=>                                         DKR=L;@X:Q9Jÿ<=>
                                           D@RSQ>;@ÿ8R=>                                        7N9@>B3Q@Ld
                                           ATÿO9PN:Q=>                                          3:Q9=L9gÿO9PN:Q=>
                                           DQU9LQ:                                              DQU9LQ:
                                           4Q=QP;J;=LV                                          4Q=QP;J;=LVÿWT3T
                                           WT3T                                                 [9LN>@Q[9=PÿLN;
                                                                                                <UU;Q@Q=X;ÿKM
                                                                                                h;A9=ÿbTÿ<f@QJSV
11775677 771771!7"#$9#2                                           014007               $1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 44 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 81'          (ÿ*+
                                                                                                    of,+ -ÿ./012+
                                                                                                        254       34
                                                                                                                PageID    16965
                                                                                                 '-(4ÿ512ÿ65,,/+7
                                                                                                 8(ÿ6033+-ÿ512
                                                                                                 +1,+-019ÿ,/+
                                                                                                 5::+5-51;+ÿ<=
                                                                                                 60;/5+3ÿ>(
                                                                                                 ?<1@<7A@0ÿ512
                                                                                                 B0;/<35Aÿ'(
                                                                                                 ?-5110;@ÿ70,/
                                                                                                 C+-,0D;5,+ÿ<=
                                                                                                 .+-E0;+F
                                                                                                      801@+2ÿ,<ÿGHF
                                                                                                      801@+2ÿ=-<IÿGHF
       JHKLMLHN MOLPOLPHK >03+ÿV12 HLWMMXYCZ B0;/<35Aÿ' HNP .,0:(ÿa                              .,0:_35,+2           V;;+:,+2 P(H6?
                       NQLRÿ*6 .+-E+ .UV[STÿXÿC\B> ?-5110;@4                    G*-<:<A+2Fÿ\-2+- ._bA,0,_,0<1ÿ<=
                       STU                 \]TS]           C<3+ÿ.;/<,`          X._bA,0,_,0<1ÿ<= C<_1A+3ÿ=<-
                                           ]+2++I+- *C                          C<_1A+3          T+=+1251,4
                                           C<II0,,++ÿ<=                                          C<_1,+-;350IÿV12
                                           ,/+ÿ^09/3512                                          U/0-2X*5-,c
                                           C-_A52+-ÿ>_12                                         *3501,0dÿ^09/3512
                                           E(ÿ^09/3512                                           C5:0,53
                                           C5:0,53                                               65159+I+1,4ÿ8(*(
                                           65159+I+1,4                                           70,/2-57019ÿ,/+
                                           8(*(                                                  V::+5-51;+ÿ<=
                                                                                                 e+E01ÿf(ÿVb-5IA4
                                                                                                 '(ÿ*+,+-ÿ./012+34
                                                                                                 '-(4ÿ512ÿ65,,/+7
                                                                                                 8(ÿ6033+-ÿ512
                                                                                                 +1,+-019ÿ,/+
                                                                                                 5::+5-51;+ÿ<=
                                                                                                 60;/5+3ÿ>(
                                                                                                 ?<1@<7A@0ÿ512
                                                                                                 B0;/<35Aÿ'(
                                                                                                 ?-5110;@ÿ70,/
                                                                                                 C+-,0D;5,+ÿ<=
                                                                                                 .+-E0;+
                                                                                                      801@+2ÿ,<ÿGMF
                                                                                                      801@+2ÿ=-<IÿGHF
       JHgRWHPg MOHMOLPHK >03+ÿV12 HLWMMXYCZ .5I                            HMR 8+,,+-           8+,,+-ÿ,<ÿC<_1A+3 V;;+:,+2 P(H6?
                       LQLMÿ*6 .+-E+ .UV[STÿXÿC\B> f35AA;<;@4                                         801@+2ÿ=-<IÿGLF
                       STU                 \]TS]           TSÿC<_-,ÿ<=
                                           ]+2++I+- C/51;+-cÿC0E03
                                           C<II0,,++ÿ<= V;,0<1
                                           ,/+ÿ^09/3512
                                           C-_A52+-ÿ>_12
                                           E(ÿ^09/3512
                                           C5:0,53
                                           65159+I+1,4
                                           8(*(
       JHgJNNKK MOJOLPHK >03+ÿV12 HLWMMXYCZ '5--+,,ÿh                       HMg *_b30;ÿY+-A0<1 i*j?8kCÿYS].k\Bl V;;+:,+2 P(H6?
                       NQPNÿ*6 .+-E+ .UV[STÿXÿC\B> ^<-<70,`4                                     *3501,0dmAÿ6<,0<1
                       S.U                 \]TS]           6<--0AÿB0;/<3A                        =<-ÿ._II5-c
                                           ]+2++I+- V-A/,ÿa                                      '_29I+1,
                                           C<II0,,++ÿ<= U_11+33ÿ88*X                             C<1D-I019ÿ>0153
                                           ,/+ÿ^09/3512 h03I019,<1                               V-b0,-5,0<1ÿV75-2
                                           C-_A52+-ÿ>_12                                         70,/ÿC+-,0D;5,+ÿ<=
                                           E(ÿ^09/3512                                           .+-E0;+
                                           C5:0,53                                                    801@+2ÿ,<ÿGHF
                                           65159+I+1,4                      HMK *_b30;ÿY+-A0<1 i*j?8kCÿYS].k\Bl V;;+:,+2 P(H6?
                                           8(*(                                                  i*-<:<A+2lÿ\-2+-
                                                                                                 f-51,019ÿ*3501,0dmA
                                                                                                 6<,0<1ÿ=<-
11775677 771771!7"#$9#2                                             014008               %1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 45 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 82'())*     of 254+, PageID 16966
                                                                                               -(./)012
                                                                                               3415+)61/ÿ861*9
                                                                                               :+;62+*2641ÿ:<*+.
                                                                                               <62=ÿ30+265>*20ÿ4?
                                                                                               '0+@6>0
                                                                                                   A61B0.ÿ24ÿCDE
       FDGHIFDF IJIGJIKDL 8690ÿ:1. DIQHHRS3T -*++022ÿ̀                      DHF N42641ÿ?4+     3WX8cVOXPc:A :>>0]20. K\DNf
                       DKMKFÿ:N '0+@0 'P:UOVÿRÿ3WX8 Z4+4<62a^                   '())*+,        _9*6126de[ÿN42641
                       O'P                 WYVOY           N4++6[ÿX6>=49[ -(./)012             ?4+ÿ'())*+,
                                           Y0.00)0+ :+[=2ÿb                                    -(./)012
                                           34))62200ÿ4? P(11099ÿAA_R                           3415+)61/ÿ861*9
                                           2=0ÿZ6/=9*1. `69)61/241                             :+;62+*2641ÿ:<*+.
                                           3+([*.0+ÿ8(1.                                           A61B0.ÿ24ÿCHE
                                           @\ÿZ6/=9*1.                                             A61B0.ÿ?+4)ÿCQE
                                           3*]62*9                              Og=6;62[       3WX8cVOXPc:A :>>0]20. I\LNf
                                           N*1*/0)012^                                         Og=6;62[ÿ:RVÿ24
                                           A\_\                                                _9*6126de[ÿN42641
                                                                                               ?4+ÿ'())*+,
                                                                                               -(./)012
                                                                                               3415+)61/ÿ861*9
                                                                                               :+;62+*2641ÿ:<*+.
                                                                                _+4]4[0.ÿW+.0+ 3WX8cVOXPc:A :>>0]20. K\INf
                                                                                               h_YW_W'OVi
                                                                                               W+.0+ÿj+*1261/
                                                                                               _9*6126de[ÿN42641
                                                                                               ?4+ÿ'())*+,
                                                                                               -(./)012
                                                                                               3415+)61/ÿ861*9
                                                                                               :+;62+*2641ÿ:<*+.
                                                                                                   A61B0.ÿ?+4)ÿCDE
                                                                                30+265>*20ÿ4? 30+265>*20ÿ4? :>>0]20. K\DNf
                                                                                '0+@6>0        '0+@6>0ÿ24
                                                                                               _9*6126de[ÿN42641
                                                                                               ?4+ÿ'())*+,
                                                                                               -(./)012
                                                                                               3415+)61/ÿ861*9
                                                                                               :+;62+*2641ÿ:<*+.
       FDGHIKKH IJIGJIKDL 8690ÿ:1. DIQHHRS3T '*)                            DHQ W+.0+          j+*120.             :>>0]20. K\INf
                       LMkFÿ:N '0+@0 'P:UOVÿRÿ3WX8 j9*[[>4>B^                                  Ch_+4]4[0.iÿW+.0+
                       O'P                 WYVOY           VOÿ34(+2ÿ4?                         j+*1261/ÿ_9*6126de[
                                           Y0.00)0+ 3=*1>0+,ÿ36@69                             N42641ÿ24ÿ_0+)62
                                           34))62200ÿ4? :>2641                                 86961/ÿl1.0+ÿ'0*9
                                           2=0ÿZ6/=9*1.                                        4?ÿ_9*6126de[
                                           3+([*.0+ÿ8(1.                                       N42641ÿ?4+
                                           @\ÿZ6/=9*1.                                         '())*+,
                                           3*]62*9                                             -(./)012
                                           N*1*/0)012^                                         3415+)61/ÿ861*9
                                           A\_\                                                :+;62+*2641ÿ:<*+.E
                                                                                                   A61B0.ÿ24ÿCDE
                                                                                                   A61B0.ÿ?+4)ÿCDE
       FDGDkFQI IJIDJIKDL 8690ÿ:1. DIQHHRS3T -*++022ÿ̀                      DHk N42641         _9*6126de[ÿN42641 :>>0]20. K\DNf
                       kMkmÿ_N '0+@0 'P:UOVÿRÿ3WX8 Z4+4<62a^                                   _(+[(*12ÿ24ÿY(90
                       O'P                 WYVOY           N4++6[ÿX6>=49[                      Q\Dÿ?4+ÿ*1ÿW+.0+
                                           Y0.00)0+ :+[=2ÿb                                    j+*1261/ÿA0*@0ÿ24
                                           34))62200ÿ4? P(11099ÿAA_R                           _0+)62ÿ86961/
                                           2=0ÿZ6/=9*1. `69)61/241                             l1.0+ÿ'0*9ÿ4?
                                           3+([*.0+ÿ8(1.                                       _9*6126de[ÿN42641
                                           @\ÿZ6/=9*1.                                         ?4+ÿ'())*+,
                                           3*]62*9                                             -(./)012
                                                                                               3415+)61/ÿ861*9
11775677 771771!7"#$9#2                                          014009               %1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 46 of
           Case 3:21-cv-00538-N Document   '()(*+,+)-.  26-53     Filed
                                                                    97     06/09/21     Page 8323 45-3254
                                                                                                  of  (-56)ÿ28(39 16967
                                                                                                             PageID
                                           /010                                                :85-;ÿ<+3-5=>(-+ÿ6?
                                                                                               @+3A5>+B
                                                                                                   /5)C+9ÿ-6ÿ:DB
                                                                                136E6F+9ÿG39+3 H136E6F+9IÿG39+3 2>>+E-+9 S0D'T
                                                                                               J3()-5)*ÿ1K(5)-5LMF
                                                                                               '6-56)ÿ-6ÿ1+3,5-
                                                                                               N5K5)*ÿO)9+3ÿ@+(K
                                                                                               6?ÿ1K(5)-5LMF
                                                                                               '6-56)ÿ?63
                                                                                               @P,,(3Q
                                                                                               RP9*,+)-
                                                                                               <6)=3,5)*ÿN5)(K
                                                                                               2345-3(-56)ÿ28(39
                                                                                                   /5)C+9ÿ?36,ÿ:DB
       UDVDWDXU YZYDZYSD[ N5K+ÿ2)9 DYX__`a<b R(33+--ÿh                      D__ ])-3Qÿ6?       ])-3Qÿ6?            2>>+E-+9 S0D'T
                       W\SUÿ1' @+3A+ @^2c]dÿ̀ÿ<GeN g63685-i.                    2EE+(3()>+     2EE+(3()>+ÿ6?
                       ]@^                 Gfd]f           '6335Fÿe5>;6KF                      R(33+--ÿh0
                                           f+9++,+3 23F;-ÿj                                    g63685-iÿ6?
                                           <6,,5--++ÿ6? ^P))+KKÿ//1`                           '6335F.ÿe5>;6KF.
                                           -;+ÿg5*;K()9 h5K,5)*-6)                             23F;-ÿjÿ^P))+KK
                                           <3PF(9+3ÿNP)9                                       //1ÿ6)ÿ4+;(K?ÿ6?
                                           A0ÿg5*;K()9                                         1K(5)-5L`
                                           <(E5-(K                                             <6P)-+3>K(5,
                                           '()(*+,+)-.                                         d+?+)9()-
                                           /010                                                f+9++,+3
                                                                                               <6,,5--++ÿ6?ÿ-;+
                                                                                               g5*;K()9
                                                                                               <3PF(9+3ÿNP)9
                                                                                               :85-;ÿ<+3-5=>(-+ÿ6?
                                                                                               @+3A5>+B
                                                                                                   /5)C+9ÿ-6ÿ:DB
                                                                                                   /5)C+9ÿ?36,ÿ:DB
       UDYWVSVk DSZDUZYSDV N5K+ÿ2)9 DYX__`a<b @(,                           D_Y G39+3          J3()-+9             2>>+E-+9 S0Y'T
                       D\XDÿ1' @+3A+ @^2c]dÿ̀ÿ<GeN JK(FF>6>C.                                  :H136E6F+9IÿG39+3
                       ]d^                 Gfd]f           d]ÿ<6P3-ÿ6?                         -6ÿ'6-56)ÿ-6
                                           f+9++,+3 <;()>+3Qÿ<5A5K                             h5-;93(8ÿ6?
                                           <6,,5--++ÿ6? 2>-56)                                 JK+))ÿf0
                                           -;+ÿg5*;K()9                                        '>J5KK5A3(Qÿ(F
                                           <3PF(9+3ÿNP)9                                       <6P)F+Kÿ6?
                                           A0ÿg5*;K()9                                         f+>639B
                                           <(E5-(K                                                 /5)C+9ÿ-6ÿ:DB
                                           '()(*+,+)-.
                                           /010
       UDYWYDXW DSZD_ZYSDV N5K+ÿ2)9 DYX__`a<b JK+))ÿf                       D_D '6-56)         '6-56)ÿ-6           2>>+E-+9 S0D'T
                       Y\XWÿ1' @+3A+ @^2c]dÿ̀ÿ<GeN '>J5KK5A3(Q.                                h5-;93(8ÿ6?
                       ]d^                 Gfd]f           '6335Fÿe5>;6KF                      JK+))ÿf0
                                           f+9++,+3 23F;-ÿj                                    '>J5KK5A3(Qÿ(F
                                           <6,,5--++ÿ6? ^P))+KKÿ//1`                           <6P)F+Kÿ6?ÿf+>639
                                           -;+ÿg5*;K()9 h5K,5)*-6)                             85-;ÿ<+3-5=>(-+ÿ6?
                                           <3PF(9+3ÿNP)9                                       @+3A5>+
                                           A0ÿg5*;K()9                                             /5)C+9ÿ-6ÿ:DB
                                           <(E5-(K                              136E6F+9ÿG39+3 H136E6F+9IÿG39+3 2>>+E-+9 S0D'T
                                           '()(*+,+)-.                                         -6ÿ'6-56)ÿ-6
                                           /010                                                h5-;93(8ÿ6?
                                                                                               JK+))ÿf0
                                                                                               '>J5KK5A3(Qÿ(F
                                                                                               <6P)F+Kÿ6?ÿf+>639
                                                                                                   /5)C+9ÿ?36,ÿ:DB
       USYkWS[W _ZUZYSDV N5K+ÿ2)9 DYX__`a<b @(,                             D_S G39+3          J3()-+9             2>>+E-+9 S0Y'T
                       D\_Dÿ1' @+3A+ @^2c]dÿ̀ÿ<GeN JK(FF>6>C.                                  ::136E6F+9BÿG39+3
11775677 771771!7"#$9#2                                          014010               %1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 47 of
                       '()
           Case 3:21-cv-00538-N            *+,'+
                                          Document         ,'ÿ12=04ÿ26
                                                        26-53     Filed
                                                                    97     06/09/21      Page 84J/B:of-254
                                                                                                        /-<43<9PageID 16968
                                           +-.--/-0 17;<G-0Hÿ13@3:                                12=04K>ÿ?-L0=;0H
                                           12//344--ÿ26 IG432<                                    MNDÿMOPQÿE-44-0
                                           47-ÿ8397:;<.                                           *B3<32<R
                                           10=>;.-0ÿ?=<.                                             E3<S-.ÿ42ÿTPR
                                           @Aÿ8397:;<.                                               E3<S-.ÿ602/ÿTMR
                                           1;B34;:
                                           C;<;9-/-<4D
                                           EAFA
       UOMVVQWV NXNXMOPQ ?3:-ÿI<. PMZNN[\1] `:-<<ÿ+                         PMc F02B2>-.ÿ*0.-0 TF02B2>-.Rÿ*0.-0 IGG-B4-. OAPCd
                       WYOWÿFC (-0@- ()I^',ÿ[ÿ1*_? CG`3::3@0;HD                                   J/B:-/-<43<9
                       '()                 *+,'+           C2003>ÿ_3G72:>                         12=04K>ÿ?-L0=;0H
                                           +-.--/-0 I0>74ÿa                                       MNDÿMOPQÿE-44-0
                                           12//344--ÿ26 )=<<-::ÿEEF[                              *B3<32<
                                           47-ÿ8397:;<. b3:/3<942<                                   E3<S-.ÿ42ÿTPR
                                           10=>;.-0ÿ?=<.                                             E3<S-.ÿ602/ÿTPR
                                           @Aÿ8397:;<.                          1-043eG;4-ÿ26 1-043eG;4-ÿ26 IGG-B4-. OAPCd
                                           1;B34;:                              (-0@3G-           (-0@3G-ÿ42
                                           C;<;9-/-<4D                                            TF02B2>-.Rÿ*0.-0
                                           EAFA                                                   J/B:-/-<43<9
                                                                                                  12=04K>ÿ?-L0=;0H
                                                                                                  MNDÿMOPQÿE-44-0
                                                                                                  *B3<32<
       UOMZOVUU MXMNXMOPQ ?3:-ÿI<. PMZNN[\1] (;/                            PMV E-44-0ÿ,-G3>32< E-44-0ÿ*B3<32< IGG-B4-. OANCd
                       WYOPÿFC (-0@- ()I^',ÿ[ÿ1*_? `:;>>G2GSD                                        E3<S-.ÿ602/ÿTPR
                       '()                 *+,'+           ,'ÿ12=04ÿ26
                                           +-.--/-0 17;<G-0Hÿ13@3:
                                           12//344--ÿ26 IG432<
                                           47-ÿ8397:;<.
                                           10=>;.-0ÿ?=<.
                                           @Aÿ8397:;<.
                                           1;B34;:
                                           C;<;9-/-<4D
                                           EAFA
       ZcVQQPUN PPXMVXMOPU ?3:- PMZNN[\1] _-347ÿ'GS-0D PMQ *fG3;:ÿ)0;<>G03B4 _2@-/L-0ÿPOD IGG-B4-. OAMCd
                       cYNUÿIC *<:H ()I^',ÿ[ÿ1*_? ,'ÿ12=04ÿ26                   TI..:ÿ?-->ÿIBB:HR MOPUÿ[ÿ*0;:
                       '()                 *+,'+           17;<G-0Hÿ13@3:                         I09=/-<4ÿ2<
                                           +-.--/-0 IG432<                                        C2432<ÿ42ÿ,3>/3>>
                                           12//344--ÿ26                                           ;<.ÿC2432<ÿ620
                                           47-ÿ8397:;<.                                           (=//;0H
                                           10=>;.-0ÿ?=<.                                          g=.9/-<4ÿ;<.ÿ620
                                           @Aÿ8397:;<.                                            ;ÿF0-:3/3<;0H
                                           1;B34;:                                                J<h=<G432<
                                           C;<;9-/-<4D
                                           EAFA
       ZcVQQPZc PPXMVXMOPU ?3:- PMZNN[\1] _-347ÿ'GS-0D PMU *fG3;:ÿ)0;<>G03B4 *G42L-0ÿPPDÿMOPUÿ[ IGG-B4-. OAPCd
                       cYNWÿIC *<:H ()I^',ÿ[ÿ1*_? ,'ÿ12=04ÿ26                   TI..:ÿ?-->ÿIBB:HR (G7-.=:3<9
                       '()                 *+,'+           17;<G-0Hÿ13@3:                         )-:-B72<-
                                           +-.--/-0 IG432<                                        12<6-0-<G-
                                           12//344--ÿ26
                                           47-ÿ8397:;<.
                                           10=>;.-0ÿ?=<.
                                           @Aÿ8397:;<.
                                           1;B34;:
                                           C;<;9-/-<4D
                                           EAFA
       ZcVZVVMV PPXPVXMOPU ?3:-ÿI<. PMZNN[\1] `:-<<ÿ+                       PMZ E-44-0            E-44-0ÿ42ÿ)7- IGG-B4-. OAPCd
                       POYNNÿFC (-0@- ()I^',ÿ[ÿ1*_? CG`3::3@0;HD                                  82<20;L:-ÿ\3G-
                       '()                 *+,'+           C2003>ÿ_3G72:>                         17;<G-::20
                                           +-.--/-0 I0>74ÿa                                       `:;>>G2GSÿ602/
                                           12//344--ÿ26                                           i-@3<ÿCAÿ12-<
11775677 771771!7"#$9#2                                             014011         %1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 48 of
           Case 3:21-cv-00538-N Document   '()ÿ+,-(./01 ?400)..ÿ==>@
                                                        26-53     Filed
                                                                   97     06/09/21      Page 853)of
                                                                                                  -/31,0-ÿ'()PageID 16969
                                                                                                     254
                                           2345/1)3ÿ6401 A,.;,0-'B0                            2B43'C5ÿDB7);E)3
                                           78ÿ+,-(./01                                         FG<ÿHGFIÿ3)J4)5'
                                           2/9,'/.                                             KB3ÿ/ÿ5',94./')1
                                           :/0/-);)0'<                                         LBMÿN(/3'
                                           =8>8                                                    =,0O)1ÿ'BÿPHQ
                                                                               RS(,E,'5        RS(,E,'ÿTÿ'Bÿ=)'')3 TNN)9')1 G8F:[
                                                                                               'Bÿ?()ÿ+B0B3/E.)
                                                                                               U,N)ÿ2(/0N)..B3
                                                                                               V./55NBNOÿK3B;
                                                                                               W)7,0ÿ:8ÿ2B)0
                                                                                               3)-/31,0-ÿ'()
                                                                                               2B43'C5ÿDB7);E)3
                                                                                               FG<ÿHGFIÿ3)J4)5'
                                                                                               KB3ÿ/ÿ5',94./')1
                                                                                               LBMÿN(/3'<
                                                                                               2XD6YZRD?YT=
                                                                                                   =,0O)1ÿ'BÿPFQ
       \]^_F\]I FF`Fa`HGFI 6,.)ÿT01 FH\__@U2d gÿ>)')3                      FHa >4E.,NÿU)35,B0 >4E.,NÿU)35,B0ÿBK TNN)9')1 G8a:[
                       \bH]ÿ>: c)37) c?TeRZÿ@ÿ2XD6 c(,01).<                                    +,-(./01C5ÿf)9.i
                       Rc?                 XfZRf           TE3/;5ÿh                            [3,)Kÿ,0ÿ643'()3
                                           f)1));)3 [/i.,55ÿ==>                                c499B3'ÿBKÿ,'5
                                           2B;;,''))ÿBK                                        :B',B0ÿKB3
                                           '()ÿ+,-(./01                                        c4;;/3i
                                           2345/1)3ÿ6401                                       g41-;)0'<ÿM,'(
                                           78ÿ+,-(./01                                         2)3',jN/')ÿBK
                                           2/9,'/.                                             c)37,N)
                                           :/0/-);)0'<                                             =,0O)1ÿ'BÿPFQ
                                           =8>8
       \]^HG\kI FF`FG`HGFI 6,.)ÿT01 FH\__@U2d f)-,5')3ÿ,0 FH_ g41,N,/.ÿTN',B0 X3/.ÿT3-4;)0' TNN)9')1 G8F:[
                       Hb\Gÿ>: c)37) c?TeRZÿ@ÿ2XD6 2(/0N)3i<                   6B3;            ().1ÿE)KB3)ÿU,N)
                       Rc?                 XfZRf           ZRÿ2B43'ÿBK                         2(/0N)..B3
                                           f)1));)3 2(/0N)3iÿ2,7,.                             V./55NBNOÿB0
                                           2B;;,''))ÿBK TN',B0                                 :B',B05ÿ'B
                                           '()ÿ+,-(./01                                        Z,5;,55ÿ/01
                                           2345/1)3ÿ6401                                       :B',B0ÿKB3
                                           78ÿ+,-(./01                                         c4;;/3i
                                           2/9,'/.                                             g41-;)0'8
                                           :/0/-);)0'<                                             =,0O)1ÿK3B;ÿPFQ
                                           =8>8
       \]^F__\] FF`]`HGFI 6,.)ÿT01 FH\__@U2d gÿ>)')3                       FHH =)'')3          =)'')3ÿ'Bÿ?()       TNN)9')1 G8F:[
                       FHbakÿ>: c)37) c?TeRZÿ@ÿ2XD6 c(,01).<                                   +B0B3/E.)ÿc/;
                       Rc?                 XfZRf           TE3/;5ÿh                            V./55NBNO<ÿYYYÿK3B;
                                           f)1));)3 [/i.,55ÿ==>                                g8ÿ>)')3ÿc(,01).<
                                           2B;;,''))ÿBK                                        R5J4,3)ÿ)0N.B5,0-
                                           '()ÿ+,-(./01                                        NB43')5iÿNB9,)5ÿBK
                                           2345/1)3ÿ6401                                       +,-(./01C5ÿf)9.i
                                           78ÿ+,-(./01                                         [3,)Kÿ,0ÿ643'()3
                                           2/9,'/.                                             c499B3'ÿBKÿ,'5
                                           :/0/-);)0'<                                         :B',B0ÿ'BÿZ,5;,55
                                           =8>8                                                    =,0O)1ÿ'BÿPFQ
       \]^GakkF FF`k`HGFI 6,.)ÿT01 FH\__@U2d gÿ>)')3                       FHF f)9.iÿ[3,)K     +,-(./01C5ÿf)9.i TNN)9')1 G8I:[
                       FGba^ÿ>: c)37) c?TeRZÿ@ÿ2XD6 c(,01).<                                   [3,)Kÿ,0ÿ643'()3
                       Rc?                 XfZRf           TE3/;5ÿh                            c499B3'ÿBKÿ,'5
                                           f)1));)3 [/i.,55ÿ==>                                :B',B0ÿKB3
                                           2B;;,''))ÿBK                                        c4;;/3i
                                           '()ÿ+,-(./01                                        g41-;)0'
                                           2345/1)3ÿ6401                                       l2B0j1)0',/.
                                           78ÿ+,-(./01                                         6,.,0-m
                                           2/9,'/.                                                 =,0O)1ÿ'BÿPFQ
                                           :/0/-);)0'<                                             =,0O)1ÿK3B;ÿPHQ
                                           =8>8
11775677 771771!7"#$9#2                                           014012              %1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 49 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 &'()*)+,Page 86&'of
                                                                                                 ()*) +,ÿ./0ÿ+1PageID
                                                                                                     254           FGG:16970
                                                                                                                       ;+:7 HIJC=
                                                                                               2)3(45678,ÿ9:;4<
                                                                                               =>):?ÿ)6ÿ@A>+(:>
                                                                                               BA;;1>+ÿ1?ÿ)+,
                                                                                               C1+)16ÿ?1>
                                                                                               BADD5><
                                                                                               EA73D:6+
                                                                                K:>+)LG5+)16 K:>+)LG5+:ÿ1? FGG:;+:7 SI.C=
                                                                                               K1D;4)56G:ÿM)+(
                                                                                               N<;:?5G:
                                                                                               9:OA)>:D:6+ÿ567
                                                                                               N<;:/P14AD:
                                                                                               Q)D)+5+)16ÿ>:R
                                                                                               2)3(45678,ÿ9:;4<
                                                                                               =>):?ÿ)6ÿ@A>+(:>
                                                                                               BA;;1>+ÿ1?ÿ)+,
                                                                                               C1+)16ÿ?1>
                                                                                               BADD5><
                                                                                               EA73D:6+
                                                                                K:>+)LG5+:ÿ1? K:>+)LG5+:ÿ1? FGG:;+:7 SI.C=
                                                                                B:>T)G:        B:>T)G:ÿ>:R
                                                                                               2)3(45678,ÿ9:;4<
                                                                                               =>):?ÿ)6ÿ@A>+(:>
                                                                                               BA;;1>+ÿ1?ÿ)+,
                                                                                               C1+)16ÿ?1>
                                                                                               BADD5><
                                                                                               EA73D:6+
       UVWSX0Y. ..ZYZJS.0 @)4:ÿF67 .JUHH/PK\ b4:66ÿ9                        .JS [A*4)GÿP:>,)16 [e=QfKÿP&9Bf_`ÿ/ FGG:;+:7 JIVC=
                       WRJWÿ[C B:>T: BNF]&^ÿ/ÿK_`@ CGb)44)T>5<a                                [45)6+)g8,
                       &BN                 _9^&9           C1>>),ÿ̀)G(14,                      _;;1,)+)16ÿ+1
                                           9:7::D:> F>,(+ÿc                                    ^:?:6756+8,
                                           K1DD)++::ÿ1? NA66:44ÿQQ[/                           C1+)16ÿ?1>
                                           +(:ÿ2)3(4567 d)4D)63+16                             BADD5><
                                           K>A,57:>ÿ@A67                                       EA73D:6+ÿ567
                                           TIÿ2)3(4567                                         9:;4<ÿ=>):?ÿ)6
                                           K5;)+54                                             BA;;1>+ÿ1?ÿf+,
                                           C5653:D:6+a                                         C1+)16ÿ+1ÿ^),D),,
                                           QI[I                                                ^:?:6756+8,
                                                                                               FD:67:7
                                                                                               K1A6+:>G45)Dÿ?1>
                                                                                               F7T56G:D:6+ÿ567
                                                                                               +1ÿB+5<ÿ1>ÿ^),D),,
                                                                                               ^:?:6756+8,
                                                                                               FD:67:7
                                                                                               K1A6+:>G45)Dÿ?1>
                                                                                               f67:D6)LG5+)16
                                                                                               hM)+(ÿK:>+)LG5+:ÿ1?
                                                                                               B:>T)G:i
                                                                                                  Q)6j:7ÿ+1ÿh.i
       UVWS.0WS ..ZYZJS.0 @)4:ÿF67 .JUHH/PK\ K(>),+1;(:>ÿb ..V [A*4)GÿP:>,)16 9:75G+:7ÿP:>,)16 FGG:;+:7 SIHC=
                       HRXXÿ[C B:>T: BNF]&^ÿ/ÿK_`@ =>1M6:a                                     1?ÿ21A,:
                       &BN                 _9^&9           [1++:>                              2561T:>aÿQQK8,
                                           9:7::D:> F67:>,16ÿc                                 9:;4<ÿ=>):?ÿ)6
                                           K1DD)++::ÿ1? K1>>116ÿQQ[/                           BA;;1>+ÿ1?ÿ)+,
                                           +(:ÿ2)3(4567 d)4D)63+16                             C1+)16ÿ+1ÿ^),D),,
                                           K>A,57:>ÿ@A67                                       N()>7ÿ[5>+<
                                           TIÿ2)3(4567                                         [45)6+)g8,
                                           K5;)+54                                             FD:67:7
                                           C5653:D:6+a                                         K1A6+:>G45)Dÿ?1>
                                           QI[I                                                F7T56G:D:6+ÿ567
                                                                                               +1ÿB+5<ÿ1>ÿ^),D),,
                                                                                               N()>7ÿ[5>+<
11775677 771771!7"#$9#2                                            014013 231$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 50 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 87&'        ()*+254
                                                                                                of   ),-. PageID 16971
                                                                                              /01*212
                                                                                              345*+167'()0ÿ946
                                                                                              :*210*);7(+)4*
                                                                                              (*2ÿ<==4.)+)4*
                                                                                              +4ÿ>?)62ÿ&(6+@
                                                                                              &'()*+),-.ÿA4+)4*
                                                                                              946ÿB500(6@
                                                                                              C52D01*+ÿE)+?
                                                                                              316+);7(+1ÿ49
                                                                                              B16F)71
                                                                                                  G)*H12ÿ+4ÿIJK
       LMNOJLPN JJQRQSOJT X)'1ÿ/*2 JSLUUYZ3[ ](*)1'                        JJR &5d')7ÿZ16.)4* g&hiG:3jÿ_1='@ /771=+12 OaMAi
                       UVUMÿ&A B16F1 B>/\W]ÿYÿ3<^X c)6.?1*d(50b                               i6)19ÿ49ÿ>?)62Y
                       WB>                 <_]W_           \45*D                              &(6+@ÿ]191*2(*+
                                           _1211016 34*(E(@                                   /'F(61kÿeÿA(6.('
                                           3400)++11ÿ49 B+(6D(++ÿe                            3_XÿA(*(D101*+b
                                           +?1ÿ̀)D?'(*2 >(@'46ÿGG&Y                           GG3ÿ)*ÿX56+?16
                                           365.(216ÿX5*2 f)'0)*D+4*                           B5==46+ÿ49ÿ:+.
                                           Faÿ̀)D?'(*2                                        A4+)4*ÿ+4ÿ]).0)..
                                           3(=)+('                                            >?1ÿ/01*212
                                           A(*(D101*+b                                        345*+167'()0ÿ(*2
                                           Ga&a                                               >?)62Y&(6+@
                                                                                              340='()*+ÿ(*2
                                                                                              /*.E16)*Dÿi6)19ÿ)*
                                                                                              <==4.)+)4*ÿ+4
                                                                                              `)D?'(*2ÿ3(=)+('
                                                                                              A(*(D101*+b
                                                                                              Ga&-.ÿA4+)4*ÿ946
                                                                                              B500(6@
                                                                                              C52D01*+ÿE)+?
                                                                                              716+);7(+1ÿ49
                                                                                              .16F)71
                                                                                                  G)*H12ÿ+4ÿIJK
                                                                           JJN &5d')7ÿZ16.)4* g&hiG:3jÿ/l2(F)+ /771=+12 OaUAi
                                                                                              49ÿB+1F1*ÿZ(6*16
                                                                                              946ÿ_1='@ÿi6)19ÿ49
                                                                                              >?)62Yÿ&(6+@
                                                                                              ]191*2(*+ÿ/'F(61k
                                                                                              eÿA(6.('ÿ3_X
                                                                                              A(*(D101*+bÿGG3
                                                                                              )*ÿX56+?16
                                                                                              B5==46+ÿ49ÿ:+.
                                                                                              A4+)4*ÿ+4ÿ]).0)..
                                                                                              >?1ÿ/01*212
                                                                                              345*+167'()0ÿ(*2
                                                                                              >?)62Y&(6+@
                                                                                              340='()*+ÿ(*2
                                                                                              /*.E16)*Dÿi6)19ÿ)*
                                                                                              <==4.)+)4*ÿ+4
                                                                                              `)D?'(*2ÿ3(=)+('
                                                                                              A(*(D101*+b
                                                                                              Ga&-.ÿA4+)4*ÿ946
                                                                                              B500(6@
                                                                                              C52D01*+ÿE)+?
                                                                                              716+);7(+1ÿ49
                                                                                              .16F)71
                                                                                                  G)*H12ÿ+4ÿIJK
       LMRRJMNU JJQJQSOJT X)'1ÿ/*2 JSLUUYZ3[ ](*)1'                        JJT /l2(F)+        gBW/GW]jÿ/l2(F)+ /771=+12 OaSAi
                       JVJJÿ&A B16F1 B>/\W]ÿYÿ3<^X c)6.?1*d(50b                               49ÿB+1F1*ÿZ(6*16
                       W]>                 <_]W_           \45*D                              946ÿ_1='@ÿi6)19ÿ49
                                           _1211016 34*(E(@                                   >?)62Yÿ&(6+@
                                           3400)++11ÿ49 B+(6D(++ÿe                            ]191*2(*+ÿ/'F(61k
11775677 771771!7"#$9#2                                         014014 221$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 51 of
           Case 3:21-cv-00538-N Document   &'(ÿ*+,'-./0 >.?-@2ÿ<<=A
                                                        26-53     Filed
                                                                    97     06/09/21      Page 88Cÿ9.2254
                                                                                                  of   4.-ÿ1D5PageID 16972
                                           1234.0(2ÿ53/0 B+-:+/,&@/                             9./.,(:(/&;ÿ<<1
                                           67ÿ*+,'-./0                                          +/ÿ532&'(2
                                           1.8+&.-                                              E388@2&ÿ@FÿG&4
                                           9./.,(:(/&;                                          9@&+@/ÿ&@ÿH+4:+44
                                           <7=7                                                 >'(ÿI:(/0(0
                                                                                                1@3/&(2J-.+:ÿ./0
                                                                                                >'+20A=.2&?
                                                                                                1@:8-.+/&ÿ./0
                                                                                                I/4K(2+/,ÿL2+(Fÿ+/
                                                                                                M88@4+&+@/ÿ&@
                                                                                                *+,'-./0ÿ1.8+&.-
                                                                                                9./.,(:(/&;
                                                                                                <7=N4ÿ9@&+@/ÿF@2
                                                                                                E3::.2?
                                                                                                O30,:(/&
                                                                                                    <+/P(0ÿ&@ÿQRS
                                                                                                    <+/P(0ÿF2@:ÿQRS
                                                                                1(2&+TJ.&(ÿ@F 1(2&+TJ.&(ÿ@F IJJ(8&(0 X7R9L
                                                                                E(26+J(         E(26+J(ÿ&@
                                                                                                IU0.6+&ÿ@FÿE&(6(/
                                                                                                V.2/(2ÿF@2ÿD(8-?
                                                                                                L2+(Fÿ@Fÿ>'+20A
                                                                                                =.2&?ÿH(F(/0./&
                                                                                                I-6.2(WÿCÿ9.24.-
                                                                                                1D5ÿ9./.,(:(/&;
                                                                                                <<1ÿ+/ÿ532&'(2
                                                                                                E388@2&ÿ@FÿG&4
                                                                                                9@&+@/ÿ&@ÿH+4:+44
                                                                                                >'(ÿI:(/0(0
                                                                                                1@3/&(2J-.+:ÿ./0
                                                                                                >'+20A=.2&?
                                                                                                1@:8-.+/&ÿ./0
                                                                                                I/4K(2+/,ÿL2+(Fÿ+/
                                                                                                M88@4+&+@/ÿ&@
                                                                                                *+,'-./0ÿ1.8+&.-
                                                                                                9./.,(:(/&;
                                                                                                <7=N4ÿ9@&+@/ÿF@2
                                                                                                E3::.2?
                                                                                                O30,:(/&
       YZ[[R\]^ RR_R_]XR\ 5+-(ÿI/0 R]YaaAV1c f-(//ÿD                        RRY <(&&(2          <(&&(2ÿ&@ÿ>'(       IJJ(8&(0 X7R9L
                       R]àRÿ=9 E(26( E>IdbHÿAÿ1Me5 9Jf+--+62.?;                                *@/@2.g-(ÿE.:
                       bH>                 MDHbD           9@22+4ÿe+J'@-4                       f-.44J@JP;ÿGGGÿF2@:
                                           D(0((:(2 I24'&ÿC                                     f-(//ÿD7
                                           1@::+&&((ÿ@F >3//(--ÿ<<=A                            9Jf+--+62.?
                                           &'(ÿ*+,'-./0 B+-:+/,&@/                              (/J-@4+/,ÿ&K@
                                           1234.0(2ÿ53/0                                        J@32&(4?ÿJ@8+(4ÿ@F
                                           67ÿ*+,'-./0                                          =-.+/&+hN4
                                           1.8+&.-                                              M88@4+&+@/ÿ&@
                                           9./.,(:(/&;                                          H(F(/0./&N4
                                           <7=7                                                 9@&+@/ÿF@2
                                                                                                E3::.2?
                                                                                                O30,:(/&ÿ./0
                                                                                                D(8-?ÿL2+(Fÿ+/
                                                                                                E388@2&ÿ@FÿG&4
                                                                                                9@&+@/ÿ&@ÿH+4:+44
                                                                                                H(F(/0./&N4
                                                                                                I:(/0(0
                                                                                                1@3/&(2J-.+:ÿF@2
                                                                                                I06./J(:(/&ÿ./0
                                                                                                &@ÿE&.?ÿ@2ÿH+4:+44
                                                                                                H(F(/0./&N4
                                                                                                I:(/0(0
                                                                                                1@3/&(2J-.+:ÿF@2
11775677 771771!7"#$9#2                                            014015 201$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 52 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 89&     '()
                                                                                             of*'+
                                                                                                 254 ,-./+PageID
                                                                                                          0'1 16973
                                                                                           /2)ÿ45(.6+/ÿ07
                                                                                           8/)6)'ÿ9.:'):1
                                                                                           .'(ÿ;<==0:/+'>
                                                                                           (0-<*)'/;1ÿ?2+-2
                                                                                           ?):)ÿ,@)(ÿ?+/2
                                                                                           /2)ÿA0<:/ÿ0'
                                                                                           B0'(.C1ÿD-/0E):
                                                                                           FG1ÿHIGJ
                                                                                              K+'L)(ÿ/0ÿMHN
       OPQQIHFI GGRGRHIGJ X+@)ÿ4'( GHOFFY9AZ W+*0/2Cÿ] GGb K)//):                          KUWWU]ÿWDÿW^U 4--)=/)( I_GBc
                       GHSIJÿTB 8):6) 8W4[UVÿYÿAD\X V<(():.:1                              ^D\D]4cKUÿ84B
                       UVW                 D]VU]           T0//):                          dK488ADAe1ÿ&&&
                                           ])())*): 4'():;0'ÿ̀                             X]DBÿW&BDW^[
                                           A0**+//))ÿ07 A0::00'ÿKKTY                       ]_ÿVfVVU]4]1
                                           /2)ÿ^+>2@.'( a+@*+'>/0'                         U\AKD8&\d
                                           A:<;.():ÿX<'(                                   ADf]WU8[
                                           6_ÿ^+>2@.'(                                     ADT&U8ÿDX
                                           A.=+/.@                                         ^Df8Uÿ^4\D9U]1
                                           B.'.>)*)'/1                                     KKAg8ÿ]UTK[ÿc]&UX
                                           K_T_                                            &\ÿ8fTTD]WÿDX
                                                                                           &W8ÿBDW&D\ÿWD
                                                                                           V&8B&88ÿW^&]V
                                                                                           T4]W[
                                                                                           TK4&\W&XXg8
                                                                                           4BU\VUV
                                                                                           ADf\WU]AK4&B
                                                                                           XD]
                                                                                           4V94\AUBU\W
                                                                                           4\VÿWDÿ8W4[ÿD]
                                                                                           V&8B&88ÿW^&]V
                                                                                           T4]W[
                                                                                           TK4&\W&XXg8
                                                                                           4BU\VUV
                                                                                           ADf\WU]AK4&B
                                                                                           XD]
                                                                                           &\VUB\&X&A4W&D\
                                                                                           4\VÿDTTD8&W&D\
                                                                                           WDÿW^&]VÿT4]W[
                                                                                           TK4&\W&XX8
                                                                                           BDW&D\ÿXD]
                                                                                           8fBB4][
                                                                                           hfVdBU\W
                                                                                              K+'L)(ÿ/0ÿMGN
       OPQQIPPF GGRGRHIGJ X+@)ÿ4'( GHOFFY9AZ V.'+)@                        GGF K)//):      K)//):ÿ/0ÿW2)      4--)=/)( I_GBc
                       GGSFGÿ4B 8):6) 8W4[UVÿYÿAD\X e+:;2)'E.<*1                           ^0'0:.E@)ÿ8.*
                       UVW                 D]VU]           [0<'>                           d@.;;-0-Lÿ&&&ÿ7:0*
                                           ])())*): A0'.?.C                                V.'+)@ÿB_
                                           A0**+//))ÿ07 8/.:>.//ÿ̀                         e+:;2)'E.<*
                                           /2)ÿ^+>2@.'( W.C@0:ÿKKTY                        )'-@0;+'>ÿ-0=+);
                                           A:<;.():ÿX<'( a+@*+'>/0'                        07ÿ4@6.:)iÿ̀
                                           6_ÿ^+>2@.'(                                     B.:;.@ÿA]X
                                           A.=+/.@                                         B.'.>)*)'/1
                                           B.'.>)*)'/1                                     KKAg;ÿM&Nÿ])=@C
                                           K_T_                                            c:+)7ÿ+'ÿX<:/2):
                                                                                           8<==0:/ÿ07ÿ&/;
                                                                                           B0/+0'ÿ/0ÿV+;*+;;
                                                                                           /2)ÿ4*)'()(
                                                                                           A0<'/):-@.+*ÿ.'(
                                                                                           W2+:(YT.:/C
                                                                                           A0*=@.+'/ÿ.'(ÿM&&N
                                                                                           4';?):+'>ÿc:+)7ÿ+'
                                                                                           D==0;+/+0'ÿ/0
                                                                                           ^+>2@.'(ÿA.=+/.@
11775677 771771!7"#$9#2                                       014016 2%1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 53 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 90&'     of('254
                                                                                                  )*+*(,PageID
                                                                                                        -      16974
                                                                                           ./0/12ÿ&4,54(ÿ647
                                                                                           89++'7:
                                                                                           ;9<)+*(,
                                                                                              .5(=*<ÿ,4ÿ>?@
       ABCDEFBD ?GHI?HFG?D N5O*ÿP(< ?FAIIRSTU M5+4,Z:ÿY ??F Y*\O:ÿ_75*6                    `TWXNaLKXMaP. Pee*\,*< G/I&_
                       ??JAFÿ0& 8*7Q* 8MPVKLÿRÿTWXN L9<<*7'7-                              Na.aXbcÿ[Wd8K
                       KLM                 WYLKY           04,,*7                          [PXWSKY-ÿ..T18
                                           Y*<**+*7 P(<*724(ÿ]                             YK0.Vÿ_YaKNÿaX
                                           T4++5,,**ÿ46 T47744(ÿ..0R                       8d00WYMÿWNÿaM8
                                           ,Z*ÿ[5)ZO'(< ^5O+5(),4(                         &WMaWXÿMW
                                           T792'<*7ÿN9(<                                   La8&a88ÿM[aYL
                                           Q/ÿ[5)ZO'(<                                     0PYMV
                                           T'\5,'O                                         0.PaXMaNN18
                                           &'(')*+*(,-                                     P&KXLKL
                                           ./0/                                            TWdXMKYT.Pa&
                                                                                           NWY
                                                                                           PLSPXTK&KXM
                                                                                           PXLÿMWÿ8MPVÿWY
                                                                                           La8&a88ÿM[aYL
                                                                                           0PYMV
                                                                                           0.PaXMaNN18
                                                                                           P&KXLKL
                                                                                           TWdXMKYT.Pa&
                                                                                           NWY
                                                                                           aXLK&XaNaTPMaWX
                                                                                           PXLÿW00W8aMaWX
                                                                                           MWÿM[aYLÿ0PYMV
                                                                                           0.PaXMaNN18
                                                                                           &WMaWXÿNWY
                                                                                           8d&&PYV
                                                                                           ;dLb&KXM
                                                                                              .5(=*<ÿ,4ÿ>D@
                                                                                              .5(=*<ÿ674+ÿ>F@
                                                                              T*7,5fe',54( TKYMaNaTPMKÿWN Pee*\,*< G/?&_
                                                                                           TW&0.aPXTK
                                                                                           ^aM[ÿMV0KNPTK
                                                                                           YKgdaYK&KXM
                                                                                           PXLÿMV0KR
                                                                                           SW.d&K
                                                                                           .a&aMPMaWXÿMW
                                                                                           [Wd8Kÿ[PXWSKY-
                                                                                           ..T18ÿYK0.Vÿ_YaKN
                                                                                           aXÿ8d00WYMÿWN
                                                                                           aM8ÿ&WMaWXÿMW
                                                                                           La8&a88ÿM[aYL
                                                                                           0PYMV
                                                                                           0.PaXMaNN18
                                                                                           P&KXLKL
                                                                                           TWdXMKYT.Pa&
                                                                                           NWY
                                                                                           PLSPXTK&KXM
                                                                                           PXLÿMWÿ8MPVÿWY
                                                                                           La8&a88ÿM[aYL
                                                                                           0PYMV
                                                                                           0.PaXMaNN18
                                                                                           P&KXLKL
                                                                                           TWdXMKYT.Pa&
                                                                                           NWY
                                                                                           aXLK&XaNaTPMaWX
                                                                                           PXLÿW00W8aMaWX
                                                                                           MWÿM[aYLÿ0PYMV
                                                                                           0.PaXMaNN18
                                                                                           &WMaWXÿNWY
11775677 771771!7"#$9#2                                     014017 2$1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 54 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 91'())*+,  of 254 PageID 16975
                                                                                              -(./)012
                                                                                3456789:64ÿ<= 30+2?@?3*20ÿA@ *994I64J KLM)H
                                                                                '45>794       '0+B?30ÿ2A
                                                                                              CA('0ÿC*1AB0+D
                                                                                              EE3F'ÿ+0GE,ÿH+?0@
                                                                                              ?1ÿ'(GGA+2ÿA@
                                                                                              ?2'ÿ)A2?A1ÿ2A
                                                                                              .?')?''ÿ2C?+.
                                                                                              G*+2,
                                                                                              GE*?12?@@F'
                                                                                              *)01.0.
                                                                                              3A(120+3E*?)
                                                                                              @A+
                                                                                              *.B*130)012
                                                                                              *1.ÿ2Aÿ'2*,ÿA+
                                                                                              .?')?''ÿ2C?+.
                                                                                              G*+2,
                                                                                              GE*?12?@@F'
                                                                                              *)01.0.
                                                                                              3A(120+3E*?)
                                                                                              @A+
                                                                                              ?1.0)1?@?3*2?A1
                                                                                              *1.ÿAGGA'?2?A1
                                                                                              2Aÿ2C?+.ÿG*+2,
                                                                                              GE*?12?@@F'
                                                                                              )A2?A1ÿ@A+
                                                                                              '())*+,
                                                                                              -(./)012
       NOPQORNS MKTUMTVKMQ @7X4ÿ*YJ MVNUUZB3[ /X4YYÿ+                       MMM AII<`767<Y    d3A1@?.012?*E *994I64J KLQ)H
                       MMWNKÿG) '45>4 '2*,0.ÿZÿ3A1@ )9/7XX7>5:aD                              @?E?1/eÿGX:7Y67fF̀
                       0.2                 A+.0+           )<557̀ÿ179]<X̀                     AII<`767<Yÿ6<
                                           +4J44\45 *5`]6ÿb                                   .4=4YJ:Y6F̀
                                           3<\\76644ÿ<= 2_YY4XXÿEEGZ                          )<67<Yÿ=<5
                                           6]4ÿC7^]X:YJ c7X\7Y^6<Y                            '_\\:5a
                                           35_`:J45ÿ@_YJ                                      -_J^\4Y6ÿ:YJ
                                           >LÿC7^]X:YJ                                        +4IXaÿH574=ÿ7Y
                                           3:I76:X                                            '_II<56ÿ<=ÿ?6`
                                           ):Y:^4\4Y6D                                        )<67<Yÿ6<ÿ.7̀\7̀`
                                           ELGL                                               .4=4YJ:Y6F̀
                                                                                              *\4YJ4J
                                                                                              3<_Y6459X:7\ÿ=<5
                                                                                              *J>:Y94\4Y6Dÿ2<
                                                                                              '6:aÿ<5ÿ.7̀\7̀`
                                                                                              .4=4YJ:Y6F̀
                                                                                              *\4YJ4J
                                                                                              3<_Y6459X:7\ÿ=<5
                                                                                              ?YJ4\Y789:67<Y
                                                                                                 E7Yg4Jÿ6<ÿhNi
                                                                                                 E7Yg4Jÿ=5<\ÿhVi
                                                                                0j]7k76`      d3A1@?.012?*Ee *994I64J KLP)H
                                                                                              0j]7k76ÿ*ZMÿ6<
                                                                                              GX:7Y67fF̀
                                                                                              AII<`767<Yÿ6<
                                                                                              .4=4YJ:Y6F̀
                                                                                              )<67<Yÿ=<5
                                                                                              '_\\:5a
                                                                                              -_J^\4Y6ÿ:YJ
                                                                                              +4IXaÿH574=ÿ7Y
                                                                                              '_II<56ÿ<=ÿ?6`
                                                                                              )<67<Yÿ6<ÿ.7̀\7̀`
                                                                                              .4=4YJ:Y6F̀
                                                                                              *\4YJ4J
11775677 771771!7"#$9#2                                         014018 2%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 55 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 92'()*+       ,-./012ÿ
                                                                                             of 254      4(- 16976
                                                                                                         PageID
                                                                                           5670*.,2,*+8ÿ9(
                                                                                           :+0;ÿ(-ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           ?*6,2*1@.0+1(*
                                                                              ABC1D1+=     E'FGH?<AG9?5IJ 5..,O+,6 UVWPT
                                                                                           ABC1D1+ÿ5KLÿ+(
                                                                                           M/01*+1N>=
                                                                                           FOO(=1+1(*ÿ+(
                                                                                           <,4,*60*+>=
                                                                                           P(+1(*ÿ4(-
                                                                                           :)220-;
                                                                                           Q)6R2,*+ÿ0*6
                                                                                           S,O/;ÿT-1,4ÿ1*
                                                                                           :)OO(-+ÿ(4ÿ?+=
                                                                                           P(+1(*ÿ+(ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           5670*.,2,*+8ÿ9(
                                                                                           :+0;ÿ(-ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           ?*6,2*1@.0+1(*
                                                                              ABC1D1+=     E'FGH?<AG9?5IJ 5..,O+,6 XVXPT
                                                                                           ABC1D1+ÿ5KUÿ+(
                                                                                           M/01*+1N>=
                                                                                           FOO(=1+1(*ÿ+(
                                                                                           <,4,*60*+>=
                                                                                           P(+1(*ÿ4(-
                                                                                           :)220-;
                                                                                           Q)6R2,*+ÿ0*6
                                                                                           S,O/;ÿT-1,4ÿ1*
                                                                                           :)OO(-+ÿ(4ÿ?+=
                                                                                           P(+1(*ÿ+(ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           5670*.,2,*+8ÿ9(
                                                                                           :+0;ÿ(-ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           ?*6,2*1@.0+1(*
                                                                              ABC1D1+=     E'FGH?<AG9?5IJ 5..,O+,6 WVYPT
                                                                                           ABC1D1+ÿ5KWÿ+(
                                                                                           M/01*+1N>=
                                                                                           FOO(=1+1(*ÿ+(
                                                                                           <,4,*60*+>=
                                                                                           P(+1(*ÿ4(-
                                                                                           :)220-;
                                                                                           Q)6R2,*+ÿ0*6
                                                                                           S,O/;ÿT-1,4ÿ1*
                                                                                           :)OO(-+ÿ(4ÿ?+=
                                                                                           P(+1(*ÿ+(ÿ<1=21==
                                                                                           <,4,*60*+>=
                                                                                           52,*6,6
                                                                                           '()*+,-./012ÿ4(-
                                                                                           5670*.,2,*+8ÿ9(
                                                                                           :+0;ÿ(-ÿ<1=21==
11775677 771771!7"#$9#2                                      014019 2%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33 Page 56 of
         Case 3:21-cv-00538-N Document 26-53 Filed 97 06/09/21 Page 93'(     )(*+,
                                                                            of  254*-./PageID 16977
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          :*+(1*8;6,-83*
                                                             <=>8?8-/     @2ABC:'<BD:0EF 066(J-(+ STUKG
                                                                          <=>8?8-ÿGÿ-3
                                                                          H7,8*-8I./
                                                                          AJJ3/8-83*ÿ-3
                                                                          '()(*+,*-./
                                                                          K3-83*ÿ)35
                                                                          L411,5M
                                                                          N4+O1(*-ÿ,*+
                                                                          P(J7MÿG58()ÿ8*
                                                                          L4JJ35-ÿ3)ÿ:-/
                                                                          K3-83*ÿ-3ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          0+Q,*6(1(*-RÿD3
                                                                          L-,Mÿ35ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          :*+(1*8;6,-83*
                                                             <=>8?8-/     <=>8?8-/ÿ2V<ÿ-3 066(J-(+ WTXKG
                                                                          H7,8*-8I./
                                                                          AJJ3/8-83*ÿ-3
                                                                          '()(*+,*-./
                                                                          K3-83*ÿ)35
                                                                          L411,5M
                                                                          N4+O1(*-ÿ,*+
                                                                          P(J7MÿG58()ÿ8*
                                                                          L4JJ35-ÿ3)ÿ:-/
                                                                          K3-83*ÿ-3ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          0+Q,*6(1(*-RÿD3
                                                                          L-,Mÿ35ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          :*+(1*8;6,-83*
                                                             <=>8?8-/     <=>8?8-/ÿCVYÿ-3 066(J-(+ ZT[KG
                                                                          H7,8*-8I./
                                                                          AJJ3/8-83*ÿ-3
                                                                          '()(*+,*-./
                                                                          K3-83*ÿ)35
                                                                          L411,5M
                                                                          N4+O1(*-ÿ,*+
                                                                          P(J7MÿG58()ÿ8*
                                                                          L4JJ35-ÿ3)ÿ:-/
                                                                          K3-83*ÿ-3ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          0+Q,*6(1(*-RÿD3
                                                                          L-,Mÿ35ÿ'8/18//
                                                                          '()(*+,*-./
                                                                          01(*+(+
                                                                          234*-(567,81ÿ)35
                                                                          :*+(1*8;6,-83*
11775677 771771!7"#$9#2                  014020            2%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33 Page 57 of
         Case 3:21-cv-00538-N Document 26-53 Filed           '()*+,-.*Page
                                                   97 06/09/21        +/0 94'(of)*+,-.*(ÿ/2PageID
                                                                                    254        M--(16978
                                                                                                   4*(= PQRGK
                                                                            '/345+.0-(ÿ6+*7
                                                                            894(2.-(
                                                                            :(;<+)(3(0*ÿ.0=
                                                                            894(>?/5<3(
                                                                            @+3+*.*+/0ÿ*/
                                                                            A5.+0*+BCD
                                                                            E44/D+*+/0ÿ*/
                                                                            F(2(0=.0*CD
                                                                            G/*+/0ÿ2/)
                                                                            H<33.)9
                                                                            I<=J3(0*ÿ.0=
                                                                            :(459ÿK)+(2ÿ+0
                                                                            H<44/)*ÿ/2ÿL*D
                                                                            G/*+/0ÿ*/ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
                                                                            '/<0*()-5.+3ÿ2/)
                                                                            M=N.0-(3(0*Oÿ8/
                                                                            H*.9ÿ/)ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
                                                                            '/<0*()-5.+3ÿ2/)
                                                                            L0=(30+,-.*+/0
                                                             '()*+,-.*(ÿ/2 '()*+,-.*(ÿ/2 M--(4*(= PQRGK
                                                             H()N+-(        H()N+-(ÿ*/
                                                                            A5.+0*+BCD
                                                                            E44/D+*+/0ÿ*/
                                                                            F(2(0=.0*CD
                                                                            G/*+/0ÿ2/)
                                                                            H<33.)9
                                                                            I<=J3(0*ÿ.0=
                                                                            :(459ÿK)+(2ÿ+0
                                                                            H<44/)*ÿ/2ÿL*D
                                                                            G/*+/0ÿ*/ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
                                                                            '/<0*()-5.+3ÿ2/)
                                                                            M=N.0-(3(0*Oÿ8/
                                                                            H*.9ÿ/)ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
                                                                            '/<0*()-5.+3ÿ2/)
                                                                            L0=(30+,-.*+/0
                                                             MS=.N+*        T'EUVLFWU8LM@X M--(4*(= PQYGK
                                                                            MS=.N+*ÿ/2ÿH*(N(0
                                                                            ?.)0()ÿ)(J.)=+0J
                                                                            A5.+0*+BCD
                                                                            E44/D+*+/0ÿ*/
                                                                            F(2(0=.0*CD
                                                                            G/*+/0ÿ2/)
                                                                            H<33.)9
                                                                            I<=J3(0*ÿ.0=
                                                                            :(459ÿK)+(2ÿ+0
                                                                            H<44/)*ÿ/2ÿL*D
                                                                            G/*+/0ÿ*/ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
                                                                            '/<0*()-5.+3ÿ2/)
                                                                            M=N.0-(3(0*Oÿ8/
                                                                            H*.9ÿ/)ÿF+D3+DD
                                                                            F(2(0=.0*CD
                                                                            M3(0=(=
11775677 771771!7"#$9#2                      014021             2%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 58 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 95'()*+         ,-./012ÿ
                                                                                               of 254       4(- 16979
                                                                                                           PageID
                                                                                             5*6,2*17.0+1(*
                                                                                                 81*9,6ÿ4-(2ÿ:;<
                                                                               ',-+17.0+,ÿ(4 ',-+17.0+,ÿ(4 ?..,B+,6 CD;EF
                                                                               =,->1.,       =,->1.,ÿ+(
                                                                                             ?@60>1+ÿ(4ÿ=+,>,*
                                                                                             A0-*,-
       GHIJH;KI ;CLK;LMC;J T1/,ÿ?*6 ;MGKKUA'V R0*1,/                       ;;C Z,B/cÿF-1,4   f=Q?8QRgÿZ,B/c ?..,B+,6 CD;EF
                       IN;OÿPE =,->, =S?WQRÿUÿ'XYT `1-^[,*a0)2_                              F-1,4ÿ(4ÿS[1-6U
                       QRS                 XZRQZ           W()*]                             P0-+cÿR,4,*60*+
                                           Z,6,,2,- '(*0b0c                                  ?/>0-,hÿdÿE0-^0/
                                           '(221++,,ÿ(4 =+0-]0++ÿd                           'ZTÿE0*0],2,*+_
                                           +[,ÿ\1][/0*6 S0c/(-ÿ88PU                          88'ÿ1*ÿT)-+[,-
                                           '-)^06,-ÿT)*6 e1/21*]+(*                          =)BB(-+ÿ(4ÿ5+^
                                           >Dÿ\1][/0*6                                       E(+1(*ÿ+(ÿR1^21^^
                                           '0B1+0/                                           S[,ÿ?2,*6,6
                                           E0*0],2,*+_                                       '()*+,-./012ÿ0*6
                                           8DPD                                              S[1-6UP0-+c
                                                                                             '(2B/01*+ÿ0*6
                                                                                             ?*^b,-1*]ÿF-1,4ÿ1*
                                                                                             XBB(^1+1(*ÿ+(
                                                                                             \1][/0*6ÿ'0B1+0/
                                                                                             E0*0],2,*+_
                                                                                             8DPi^ÿE(+1(*ÿ4(-
                                                                                             =)220-c
                                                                                             j)6]2,*+
                                                                                                 81*9,6ÿ+(ÿ:M<
                                                                                                 81*9,6ÿ4-(2ÿ:K<
                                                                               ',-+17.0+1(* ',-+17.0+,ÿ(4 ?..,B+,6 CD;EF
                                                                                             '(2B/10*.,ÿb1+[
                                                                                             ScB,40.,
                                                                                             Z,k)1-,2,*+ÿ0*6
                                                                                             ScB,UA(/)2,
                                                                                             8121+0+1(*ÿ+(
                                                                                             Z,B/cÿF-1,4ÿ(4
                                                                                             S[1-6UÿP0-+c
                                                                                             R,4,*60*+ÿ?/>0-,h
                                                                                             dÿE0-^0/ÿ'ZT
                                                                                             E0*0],2,*+_ÿ88'
                                                                                             1*ÿT)-+[,-
                                                                                             =)BB(-+ÿ(4ÿ5+^
                                                                                             E(+1(*ÿ+(ÿR1^21^^
                                                                                             S[,ÿ?2,*6,6
                                                                                             '()*+,-./012ÿ0*6
                                                                                             S[1-6UP0-+c
                                                                                             '(2B/01*+ÿ0*6
                                                                                             ?*^b,-1*]ÿF-1,4ÿ1*
                                                                                             XBB(^1+1(*ÿ+(
                                                                                             \1][/0*6ÿ'0B1+0/
                                                                                             E0*0],2,*+_
                                                                                             8DPi^ÿE(+1(*ÿ4(-
                                                                                             =)220-c
                                                                                             j)6]2,*+
                                                                               ',-+17.0+,ÿ(4 ',-+17.0+,ÿ(4 ?..,B+,6 CD;EF
                                                                               =,->1.,       =,->1.,ÿ+(ÿZ,B/c
                                                                                             F-1,4ÿ(4ÿS[1-6U
                                                                                             P0-+cÿR,4,*60*+
                                                                                             ?/>0-,hÿdÿE0-^0/
                                                                                             'ZTÿE0*0],2,*+_
                                                                                             88'ÿ1*ÿT)-+[,-
                                                                                             =)BB(-+ÿ(4ÿ5+^
                                                                                             E(+1(*ÿ+(ÿR1^21^^
11775677 771771!7"#$9#2                                        014022 2%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 59 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 96&'(        ofÿ
                                                                                                   *+(
                                                                                                    254 ,-(-PageID 16980
                                                                                              ./0,1(23456+ÿ5,-
                                                                                              &'62-785219
                                                                                              ./+:456,1ÿ5,-
                                                                                              *,;<(26,=ÿ>26(?ÿ6,
                                                                                              @::/;616/,ÿ1/
                                                                                              A6='45,-ÿ.5:6154
                                                                                              B5,5=(+(,1C
                                                                                              DE8F;ÿB/16/,ÿ?/2
                                                                                              G0++529
                                                                                              H0-=+(,1
       IJKLMNIO NPQONQRPNL W64(ÿ*,- NRIOO7Y.Z Hÿ8(1(2                      NPJ 80^463ÿY(2;6/, 80^463ÿY(2;6/,ÿ/? *33(:1(- PENB>
                       STIMÿ8B G(2X( G&*[UVÿ7ÿ.@\W G'6,-(4C                                   A6='45,-F;
                       UV&                 @]VU]           *^25+;ÿ_                           *,;<(26,=ÿ>26(?ÿ6,
                                           ](-((+(2 >5946;;ÿDD8                               @::/;616/,ÿ1/
                                           ./++611((ÿ/?                                       *4X52(`ÿ_ÿB52;54
                                           1'(ÿA6='45,-                                       .]W
                                           .20;5-(2ÿW0,-                                      B5,5=(+(,1F;
                                           XEÿA6='45,-                                        B/16/,ÿ1/
                                           .5:6154                                            V6;+6;;Cÿ<61'
                                           B5,5=(+(,1C                                        .(216a351(ÿ/?
                                           DE8E                                               G(2X63(
                                                                                                  D6,b(-ÿ1/ÿcNd
       IJKSKSKK NPQRLQRPNL W64(ÿ*,- NRIOO7Y.Z B511'(<ÿD NPM 82/:/;(-ÿ@2-(2 e82/:/;(-fÿ@2-(2 *33(:1(- PENB>
                       NPTIIÿ*B G(2X( G&*[UVÿ7ÿ.@\W B644(2C                                   V6;+6;;6,=ÿ*4X52(`
                       UV&                 @]VU]           *^25+;ÿ_                           _ÿB52;54ÿ.]W
                                           ](-((+(2 >5946;;ÿDD8                               B5,5=(+(,1ÿDD.C
                                           ./++611((ÿ/?                                       a4(-ÿ/,ÿ^('54?ÿ/?
                                           1'(ÿA6='45,-                                       A6='45,-ÿ.5:6154
                                           .20;5-(2ÿW0,-                                      B5,5=(+(,1CÿDE8E
                                           XEÿA6='45,-                                            D6,b(-ÿ1/ÿcOd
                                           .5:6154                             .(216a351(ÿ/? .(216a351(ÿ/? *33(:1(- PENB>
                                           B5,5=(+(,1C                         G(2X63(        G(2X63(ÿ1/
                                           DE8E                                               e82/:/;(-fÿ@2-(2
                                                                                              V6;+6;;6,=ÿ*4X52(`
                                                                                              5,-ÿB52;54ÿ.]W
                                                                                              B5,5=(+(,1ÿDD.
       IJKSLMNR NPQRIQRPNL W64(ÿ*,- NRIOO7Y.Z 8504ÿH                       NPK 80^463ÿY(2;6/, e8h>Di.ÿYU]Gi@\f *33(:1(- NEIB>
                       LTILÿ8B G(2X( G&*[UVÿ7ÿ.@\W D/0='+5,C                                  @:(,6,=ÿ>26(?ÿ/?
                       UV&                 @]VU]           [/0,=                              &'62-785219
                                           ](-((+(2 ./,5<59                                   V(?(,-5,1ÿ*4X52(`
                                           ./++611((ÿ/? G152=511ÿ_                            _ÿB52;54ÿ.]W
                                           1'(ÿA6='45,- &594/2ÿDD87                           B5,5=(+(,1CÿDD.
                                           .20;5-(2ÿW0,- g64+6,=1/,                           6,ÿG0::/21ÿ/?ÿi1;
                                           XEÿA6='45,-                                        B/16/,ÿ1/ÿV6;+6;;
                                           .5:6154                                            1'(ÿ*+(,-(-
                                           B5,5=(+(,1C                                        ./0,1(23456+ÿ5,-
                                           DE8E                                               &'62-785219
                                                                                              ./+:456,1ÿ<61'
                                                                                              .(216a351(ÿ/?
                                                                                              G(2X63(
                                                                                                  D6,b(-ÿ1/ÿcNd
       IJKSRRLM NPQRIQRPNL W64(ÿ*,- NRIOO7Y.Z Hÿ8(1(2                      NPL D(11(2         D(11(2ÿ1/ÿ&'(       *33(:1(- PENB>
                       NTNKÿ8B G(2X( G&*[UVÿ7ÿ.@\W G'6,-(4C                                   A/,/25^4(ÿG5+
                       UV&                 @]VU]           *^25+;ÿ_                           j45;;3/3bCÿiiiÿ?2/+
                                           ](-((+(2 >5946;;ÿDD8                               HEÿ8(1(2ÿG'6,-(4C
                                           ./++611((ÿ/?                                       U;k062(ÿ(,34/;6,=
                                           1'(ÿA6='45,-                                       3/021(;9ÿ3/:6(;ÿ/?
                                           .20;5-(2ÿW0,-                                      A6='45,-F;
                                           XEÿA6='45,-                                        *,;<(26,=ÿ>26(?ÿ6,
                                           .5:6154                                            @::/;616/,ÿ1/
                                                                                              *4X52(`ÿ_ÿB52;54
11775677 771771!7"#$9#2                                          014023 031$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 60 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,-  26-53     Filed
                                                                   97     06/09/21      Page 97123
                                                                                                 of 254 PageID 16981
                                           ./0/                                                &'(')*+*(,45
                                                                                               &6,76(ÿ,6ÿ975+755
                                                                                                   .7(:*;ÿ,6ÿ<=>
       ?@AB=CD= =EFCBFCE=G 37K*ÿL(; =C?PPQR1S \ÿ0*,*N                      =E? L(5a*N7()ÿ_N7*W Y7)XK'(;45          Lee*[,*; E/?&_
                       =EH?=ÿ0& M*NO* MJLTI9ÿQÿ1UV3 MX7(;*K-                                   L(5a*N7()ÿ_N7*Wÿ7(
                       I9J                 U29I2           L]N'+5ÿ^                            U[[657,76(ÿ,6
                                           2*;**+*N _'`K755ÿ..0                                LKO'N*bÿ'(;
                                           16++7,,**ÿ6W                                        &'N5'Kÿ123
                                           ,X*ÿY7)XK'(;                                        &'(')*+*(,45
                                           1NZ5';*Nÿ3Z(;                                       &6,76(ÿ,6ÿ975+755
                                           O/ÿY7)XK'(;                                         <1UV3c9IVJcL.
                                           1'[7,'K                                             3c.cVd>
                                           &'(')*+*(,-                                             .7(:*;ÿ,6ÿ<B>
                                           ./0/                                                    .7(:*;ÿWN6+ÿ<C>
                                                                               1*N,7fe',76( 1*N,7fe',*ÿ6W Lee*[,*; E/=&_
                                                                                               16+[K7'(e*ÿa7,X
                                                                                               J`[*W'e*
                                                                                               2*gZ7N*+*(,ÿ'(;
                                                                                               J`[*QR6KZ+*
                                                                                               .7+7,',76(ÿ7(
                                                                                               MZ[[6N,ÿ6W
                                                                                               Y7)XK'(;45
                                                                                               L(5a*N7()ÿ_N7*Wÿ7(
                                                                                               U[[657,76(ÿ,6
                                                                                               LKO'N*bÿ'(;
                                                                                               &'N5'Kÿ123
                                                                                               &'(')*+*(,45
                                                                                               &6,76(ÿ,6ÿ975+755
                                                                               1*N,7fe',*ÿ6W 1*N,7fe',*ÿ6W Lee*[,*; E/=&_
                                                                               M*NO7e*         M*NO7e*ÿ,6
                                                                                               Y7)XK'(;45
                                                                                               L(5a*N7()ÿ_N7*Wÿ7(
                                                                                               U[[657,76(ÿ,6
                                                                                               LKO'N*bÿ'(;
                                                                                               &'N5'Kÿ123
                                                                                               &'(')*+*(,45
                                                                                               &6,76(ÿ,6ÿ975+755
       ?@ABEGED =EFCBFCE=G 37K*ÿL(; =C?PPQR1S \ÿ0*,*N                      =EB 0Z]K7eÿR*N576( 0Z]K7eÿR*N576(ÿ6W Lee*[,*; E/B&_
                       @H=Bÿ0& M*NO* MJLTI9ÿQÿ1UV3 MX7(;*K-                                    Y7)XK'(;45
                       I9J                 U29I2           L]N'+5ÿ^                            L(5a*N7()ÿ_N7*Wÿ7(
                                           2*;**+*N _'`K755ÿ..0                                U[[657,76(ÿ,6
                                           16++7,,**ÿ6W                                        9*W*(;'(,54
                                           ,X*ÿY7)XK'(;                                        &6,76(5ÿ,6
                                           1NZ5';*Nÿ3Z(;                                       975+755ÿ'(;
                                           O/ÿY7)XK'(;                                         U[*(7()ÿ_N7*Wÿ7(
                                           1'[7,'K                                             MZ[[6N,ÿ6W
                                           &'(')*+*(,-                                         Y7)XK'(;45ÿ&6,76(
                                           ./0/                                                W6NÿMZ++'N`
                                                                                               \Z;)+*(,-ÿa7,X
                                                                                               1*N,7fe',*ÿ6W
                                                                                               M*NO7e*
                                                                                                   .7(:*;ÿ,6ÿ<C>
       ?@AC?P== =EFCEFCE=G 37K*ÿL(; =C?PPQR1S M'+                          =EP UN;*N           dN'(,*;             Lee*[,*; E/P&_
                       =HCBÿ0& M*NO* MJLTI9ÿQÿ1UV3 dK'55e6e:-                                  <M,7[ZK',76(ÿ'(;
                       I9J                 U29I2           9Iÿ16ZN,ÿ6W                         h0N6[65*;iÿUN;*N
                                           2*;**+*N 1X'(e*N`ÿ17O7K                             d6O*N(7()
                                           16++7,,**ÿ6W Le,76(                                 _N7*f()ÿ6(
                                           ,X*ÿY7)XK'(;                                        &6,76(5ÿ,6
                                           1NZ5';*Nÿ3Z(;                                       975+755ÿ'(;
                                           O/ÿY7)XK'(;                                         &6,76(ÿW6N
                                           1'[7,'K
11775677 771771!7"#$9#2                                          014024 021$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 61 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,-  26-53     Filed
                                                                   97     06/09/21      Page 9812++'
                                                                                                  of 25434 PageID 16982
                                           ./0/                                                526)+*(,7
                                                                                                    .8(9*6ÿ,;ÿ<=7
                                                                                                    .8(9*6ÿ>3;+ÿ<?7
       @A?BC=DD =CE=AEBC=F L8M*ÿN(6 =B@GGPQRS 5ÿ0*,*3                      =CB .*,,*3          .*,,*3ÿ,;ÿKX*        N``*[,*6 C/=&^
                       GH=Aÿ0& 1*3O* 1KNTIJÿPÿRUVL 1X8(6*M-                                    Y;(;3'\M*ÿ1'+
                       IJK                 UWJIW           N\3'+Zÿ]                            _M'ZZ`;`9-ÿaaaÿ>3;+
                                           W*6**+*3 ^'4M8ZZÿ..0                                5/ÿ0*,*3ÿ1X8(6*M-
                                           R;++8,,**ÿ;>                                        IZb283*ÿ*(`M;Z8()
                                           ,X*ÿY8)XM'(6                                        `;23,*Z4ÿ̀;[8*Zÿ;>
                                           R32Z'6*3ÿL2(6                                       <87ÿY8)XM'(6
                                           O/ÿY8)XM'(6                                         R'[8,'M
                                           R'[8,'M                                             &'(')*+*(,-
                                           &'(')*+*(,-                                         ./0/cZÿ&;,8;(ÿ>;3
                                           ./0/                                                12++'34
                                                                                               526)+*(,dÿ'(6ÿ<887
                                                                                               Y8)XM'(6cZ
                                                                                               N(Ze*38()ÿ^38*>ÿ8(
                                                                                               U[[;Z8,8;(ÿ,;
                                                                                               J*>*(6'(,Zc
                                                                                               &;,8;(Zÿ,;
                                                                                               J8Z+8ZZÿ'(6
                                                                                               U[*(8()ÿ^38*>ÿ8(
                                                                                               12[[;3,ÿ;>
                                                                                               Y8)XM'(6cZÿ&;,8;(
                                                                                               >;3ÿ12++'34
                                                                                               526)+*(,
                                                                                                    .8(9*6ÿ,;ÿ<=7
       @A?=@D=B =CE=fEBC=F L8M*ÿN(6 =B@GGPQRS IM*('ÿR                      =C= U[*(8()ÿ^38*> h1IN.IJiÿU[*(8() N``*[,*6 C/G&^
                       DHDBÿ0& 1*3O* 1KNTIJÿPÿRUVL V;3+'(-                                     ^38*>ÿ;>ÿKX836P
                       IJK                 UWJIW           T;2()                               0'3,4ÿJ*>*(6'(,
                                           W*6**+*3 R;('e'4                                    NMO'3*jÿ]ÿ&'3Z'M
                                           R;++8,,**ÿ;> 1,'3)',,ÿ]                             RWLÿ&'(')*+*(,-
                                           ,X*ÿY8)XM'(6 K'4M;3ÿ..0P                            ..Rÿ8(ÿ12[[;3,ÿ;>
                                           R32Z'6*3ÿL2(6 g8M+8(),;(                            a,Zÿ&;,8;(ÿ,;
                                           O/ÿY8)XM'(6                                         J8Z+8ZZÿ,X*
                                           R'[8,'M                                             N+*(6*6
                                           &'(')*+*(,-                                         R;2(,*3`M'8+ÿ'(6
                                           ./0/                                                KX836P0'3,4
                                                                                               R;+[M'8(,
                                                                                                    .8(9*6ÿ,;ÿ<D7
                                                                                                    .8(9*6ÿ>3;+ÿ<G7
                                                                               R*3,8k`',8;( R*3,8k`',*ÿ;> N``*[,*6 C/=&^
                                                                                               R;+[M8'(`*ÿg8,X
                                                                                               K4[*>'`*
                                                                                               W*b283*+*(,ÿ'(6
                                                                                               K4[*PQ;M2+*
                                                                                               .8+8,',8;(ÿ,;
                                                                                               U[*(8()ÿ^38*>ÿ;>
                                                                                               KX836P0'3,4
                                                                                               J*>*(6'(,ÿNMO'3*j
                                                                                               ]ÿ&'3Z'MÿRWL
                                                                                               &'(')*+*(,-ÿ..R
                                                                                               8(ÿ12[[;3,ÿ;>ÿa,Z
                                                                                               &;,8;(ÿ,;ÿJ8Z+8ZZ
                                                                                               ,X*ÿN+*(6*6
                                                                                               R;2(,*3`M'8+ÿ'(6
                                                                                               KX836P0'3,4
                                                                                               R;+[M'8(,
                                                                               R*3,8k`',*ÿ;> R*3,8k`',*ÿ;> N``*[,*6 C/=&^
                                                                               1*3O8̀*         1*3O8̀*ÿ,;
                                                                                               U[*(8()ÿ^38*>ÿ;>
11775677 771771!7"#$9#2                                           014025 001$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 62 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 99&'(      of)*+,-)./ PageID 16983
                                                                                                    254
                                                                                             01213*-3.ÿ567-)18
                                                                                             9ÿ:-);-6ÿ<=>
                                                                                             :-3-?1@13.AÿBB<
                                                                                             (3ÿCDEEF).ÿF2ÿG.;
                                                                                             :F.(F3ÿ.Fÿ0(;@(;;
                                                                                             .'1ÿ5@13*1*
                                                                                             <FD3.1)H6-(@ÿ-3*
                                                                                             &'()*+,-)./
                                                                                             <F@E6-(3.
                                                                               B1..1)        B1..1)ÿ.Fÿ&'1 5HH1E.1* QNR:P
                                                                                             IF3F)-J61ÿC-@
                                                                                             K6-;;HFHLÿGGGÿ2)F@
                                                                                             ,-D6ÿMNÿBFD?'@-3
                                                                                             13H6F;(3?
                                                                                             HFD).1;/ÿHFE(1;ÿF2
                                                                                             OE13(3?ÿP)(12ÿF2
                                                                                             &'()*+,-)./
                                                                                             01213*-3.ÿ567-)18
                                                                                             9ÿ:-);-6ÿ<=>
                                                                                             :-3-?1@13.AÿBB<
                                                                                             (3ÿCDEEF).ÿF2ÿG.;
                                                                                             :F.(F3ÿ.Fÿ0(;@(;;
                                                                                             .'1ÿ5@13*1*
                                                                                             <FD3.1)H6-(@ÿ-3*
                                                                                             &'()*+,-)./
                                                                                             <F@E6-(3.
       STURVRQW RQXRYXZQRW >(61ÿ53* RZSVV+]<^ C-@                          RQQ O)*1)         K)-3.1*             5HH1E.1* QNV:P
                       RZ[VWÿ,: C1)71 C&5_\0ÿ+ÿ<O`> K6-;;HFHLA                               ab,)FEF;1*cÿO)*1)
                       \0&                 O=0\=           0\ÿ<FD).ÿF2                       ,1)@(..(3?
                                           =1*11@1) <'-3H1)/ÿ<(7(6                           <F3d*13.(-6
                                           <F@@(..11ÿF2 5H.(F3                               >(6(3?e
                                           .'1ÿI(?'6-3*                                          B(3L1*ÿ.FÿaRe
                                           <)D;-*1)ÿ>D3*                                         B(3L1*ÿ2)F@ÿaZe
                                           7NÿI(?'6-3*
                                           <-E(.-6
                                           :-3-?1@13.A
                                           BN,N
       STUQTSYW RQXRUXZQRW >(61ÿ53* RZSVV+]<^ Mÿ,1.1)                      TT :F.(F3ÿ2F)     I(?'6-3*ÿ<-E(.-6 5HH1E.1* QNR:P
                       RQ[fYÿ,: C1)71 C&5_\0ÿ+ÿ<O`> C'(3*16A                   CD@@-)/       :-3-?1@13.A
                       \0&                 O=0\=           5J)-@;ÿ9            MD*?@13.      BN,Ng;ÿ:F.(F3ÿ2F)
                                           =1*11@1) P-/6(;;ÿBB,                              CD@@-)/
                                           <F@@(..11ÿF2                                      MD*?@13.
                                           .'1ÿI(?'6-3*                                          B(3L1*ÿ.FÿaWe
                                           <)D;-*1)ÿ>D3*                                         B(3L1*ÿ2)F@ÿaVe
                                           7NÿI(?'6-3*                         OE13(3?ÿP)(12 I(?'6-3*g;          5HH1E.1* QNU:P
                                           <-E(.-6                                           53;  h1 )
                                                                                                     (3?ÿP) (
                                                                                                            1 2
                                                                                                              ÿ(
                                                                                                               3
                                           :-3-?1@13.A                                       OEEF;(.(F3ÿ.F
                                           BN,N                                              01213*-3.;g
                                                                                             :F.(F3;ÿ.F
                                                                                             0(;@(;;ÿ-3*
                                                                                             OE13(3?ÿP)(12ÿ(3
                                                                                             CDEEF).ÿF2
                                                                                             I(?'6-3*g;ÿ:F.(F3
                                                                                             2F)ÿCD@@-)/
                                                                                             MD*?@13.
                                                                                             b<O`>G0\`&G5B
                                                                                             >GBG̀Kc
                                                                                                 B(3L1*ÿ2)F@ÿaVe
                                                                               <1).(dH-.(F3 <1).(dH-.1ÿF2 5HH1E.1* QNR:P
                                                                                             <F@E6(-3H1ÿh(.'
                                                                                             &/E12-H1
11775677 771771!7"#$9#2                                         014026 0%1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 63 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 100        &'()*
                                                                                                   of + ','-.ÿ0PageID
                                                                                                       254     -1      16984
                                                                                                234'5678),'
                                                                                                &'()*+','-.ÿ*-
                                                                                                9)447+.ÿ7:
                                                                                                ;*<=80-1>9
                                                                                                ?-9@'+*-<ÿA+*':ÿ*-
                                                                                                B4479*.*7-ÿ.7
                                                                                                C':'-10-.9>
                                                                                                D7.*7-9ÿ.7
                                                                                                C*9,*99ÿ0-1
                                                                                                B4'-*-<ÿA+*':ÿ*-
                                                                                                E)447+.ÿ7:
                                                                                                ;*<=80-1>9ÿD7.*7-
                                                                                                :7+ÿE),,0+3
                                                                                                F)1<,'-.
                                                                               G'+.*HI0.'ÿ7: G'+.*HI0.'ÿ7: ?II'4.'1 QORDA
                                                                               E'+J*I'          E'+J*I'ÿ.7ÿK*L
                                                                                                ;*<=80-1ÿG04*.08
                                                                                                D0-0<','-.M
                                                                                                NOPO>9ÿD7.*7-ÿ:7+
                                                                                                E),,0+3
                                                                                                F)1<,'-.ÿ0-1ÿK**L
                                                                                                ;*<=80-1>9
                                                                                                ?-9@'+*-<ÿA+*':ÿ*-
                                                                                                B4479*.*7-ÿ.7
                                                                                                C':'-10-.
                                                                                                D7.*7-9ÿ.7
                                                                                                C*9,*99ÿ0-1
                                                                                                B4'-*-<ÿA+*':ÿ*-
                                                                                                E)447+.ÿ7:
                                                                                                ;*<=80-1>9ÿD7.*7-
                                                                                                :7+ÿE),,0+3
                                                                                                F)1<,'-.
       STURQQVU RQWRUWXQRY \*8'ÿ?-1 RXS]]56G^ a8'--ÿ&                       Td E.*4)80.*7-ÿb E.*4)80.*7-ÿ0-1 ?II'4.'1 QORDA
                       YZSYÿPD E'+J' E2?_[Cÿ5ÿGB`\ DIa*88*J+03M                KP+7479'1LÿB+1'+ eP+7479'1fÿB+1'+
                       [C2                 B&C[&           D7++*9ÿ̀*I=789                       a7J'+-*-<
                                           &'1'','+ ?+9=.ÿb                                     A+*'H-<ÿ7-
                                           G7,,*..''ÿ7: 2)--'88ÿNNP5                            D7.*7-9ÿ.7
                                           .='ÿ;*<=80-1 c*8,*-<.7-                              C*9,*99ÿ0-1
                                           G+)901'+ÿ\)-1                                        D7.*7-ÿ:7+
                                           JOÿ;*<=80-1                                          E),,0+3
                                           G04*.08                                              F)1<,'-.
                                           D0-0<','-.M                                             N*-g'1ÿ.7ÿKUL
                                           NOPO                                                    N*-g'1ÿ:+7,ÿKRL
       STYTdXVR RQWR]WXQRY \*8'ÿ?-1 RXS]]56G^ C0-*'8                        TU D7.*7-           2=*+15P0+.3        ?II'4.'1 QORDA
                       UZSYÿPD E'+J' E2?_[Cÿ5ÿGB`\ h*+9='-i0),M                                 C':'-10-.ÿ?8J0+'j
                       [C2                 B&C[&           _7)-<                                bÿD0+908ÿG&\
                                           &'1'','+ G7-0@03                                     D0-0<','-.M
                                           G7,,*..''ÿ7: E.0+<0..ÿb                              NNG>9ÿD7.*7-ÿ:7+
                                           .='ÿ;*<=80-1 20387+ÿNNP5                             G7-H1'-.*08
                                           G+)901'+ÿ\)-1 c*8,*-<.7-                             2+'0.,'-.ÿ@*.=
                                           JOÿ;*<=80-1                                          G'+.*HI0.'ÿ7:
                                           G04*.08                                              E'+J*I'
                                           D0-0<','-.M                                             N*-g'1ÿ.7ÿK]L
                                           NOPO                                P+7479'1ÿB+1'+ eP+7479'1fÿB+1'+ ?II'4.'1 QORDA
                                                                                                P'+,*..*-<
                                                                                                G7-H1'-.*08ÿ\*8*-<
                                                                                                   N*-g'1ÿ:+7,ÿKRL
       STYdSY]T RQWRXWXQRY \*8'ÿ?-1 RXS]]56G^ E0,                           TY F)1*I*08ÿ?I.*7- F)1*I*08ÿ?I.*7- ?II'4.'1 QORDA
                       TZVVÿ?D E'+J' E2?_[Cÿ5ÿGB`\ a8099I7IgM                  \7+,             \7+,ÿI7,48'.'1
                       [C2                 B&C[&           C[ÿG7)+.ÿ7:                          i3ÿ̀'*.=ÿ[Ig'+M
                                           &'1'','+                                             G7)+.ÿ&'47+.'+O
11775677 771771!7"#$9#2                                           014027 0$1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 64 of
           Case 3:21-cv-00538-N Document   '())*++,,ÿ(. '/34A,6Bÿ'*:*2
                                                       26-53     Filed
                                                                   97    06/09/21     Page 101 D,2of
                                                                                                  ,A(4. ,6,4APageID
                                                                                                      254     ,        16985
                                           +/,ÿ0*1/2345 CA+*(4                                 /,25ÿEFGEEGEHÿ*4
                                           '67835,6ÿ9745                                       6,13658ÿ+(ÿA38,
                                           :;ÿ0*1/2345                                         8A/,572*41
                                           '3<*+32                                             =(+*(4ÿ+(ÿI*8)*88
                                           =3431,),4+>                                         345ÿ=(+*(4ÿ.(6
                                           ?;@;                                                C5:34A,
                                                                                               J7))36B
                                                                                               K751),4+;
                                                                                                   ?*4L,5ÿ+(ÿMNO
                                                                                                   ?*4L,5ÿ.6()ÿMNO
       PQHRSEEH EFTEFTUFEH 9*2,ÿC45 EUPXXGY'Z W2,43ÿ'                      QP =(+*(4ÿ+(        D/*65G@36+B         CAA,<+,5 F;E=e
                       HVUHÿ@= J,6:, JDC[WIÿGÿ'\]9 ](6)34>                    I*8)*88          I,.,4534+ÿC2:36,b
                       WID                 \^IW^           [(741                               `ÿ=36832ÿ'^9
                                           ^,5,,),6 '(43_3B                                    =3431,),4+>
                                           '())*++,,ÿ(. J+3613++ÿ̀                             ??'c8ÿ=(+*(4ÿ+(
                                           +/,ÿ0*1/2345 D3B2(6ÿ??@G                            I*8)*88ÿ_*+/
                                           '67835,6ÿ9745 a*2)*41+(4                            A,6+*dA3+,ÿ(.
                                           :;ÿ0*1/2345                                         8,6:*A,
                                           '3<*+32                                                 ?*4L,5ÿ+(ÿMEO
                                           =3431,),4+>                                             ?*4L,5ÿ.6()ÿMPO
                                           ?;@;
       PQHUXPNN QTUSTUFEH 9*2,ÿC45 EUPXXGY'Z J3)                           QN \65,6ÿGÿ@6(ÿ03A f634+,5ÿMg*41> CAA,<+,5 F;U=e
                       UVPNÿ@= J,6:, JDC[WIÿGÿ'\]9 f2388A(AL>                 Y*A,             =368/322ÿ^;V
                       WID                 \^IW^           IWÿ'(76+ÿ(.                         h@6(<(8,5iÿ\65,6
                                           ^,5,,),6 '/34A,6Bÿ'*:*2                             +(ÿ=(+*(4ÿ.(6
                                           '())*++,,ÿ(. CA+*(4                                 C5)*88*(4ÿ@6(
                                           +/,ÿ0*1/2345                                        03AÿY*A,ÿ(.
                                           '67835,6ÿ9745                                       =368/322ÿ^;ÿg*41
                                           :;ÿ0*1/2345                                         +(ÿ6,<6,8,4+ÿ+/*65G
                                           '3<*+32                                             <36+Bÿ5,.,4534+
                                           =3431,),4+>                                         C2:36,bÿ̀ÿ=36832
                                           ?;@;                                                '^9ÿ=3431,),4+>
                                                                                               ??'O
                                                                                                   ?*4L,5ÿ+(ÿMEO
       PQHESRHP QTURTUFEH 9*2,ÿC45 EUPXXGY'Z W2,43ÿ'                       QX =(+*(4ÿ.(6ÿ@6( g*41>ÿ=368/322ÿ^;V CAA,<+,5 F;E=e
                       PVXPÿ@= J,6:, JDC[WIÿGÿ'\]9 ](6)34>                    03AÿY*A,         =(+*(4ÿ.(6
                       WID                 \^IW^           [(741                               C5)*88*(4ÿ@6(
                                           ^,5,,),6 '(43_3B                                    03AÿY*A,ÿ(.
                                           '())*++,,ÿ(. J+3613++ÿ̀                             =368/322ÿ^;ÿg*41
                                           +/,ÿ0*1/2345 D3B2(6ÿ??@G                            +(ÿ6,<6,8,4+ÿ+/*65G
                                           '67835,6ÿ9745 a*2)*41+(4                            <36+Bÿ5,.,4534+
                                           :;ÿ0*1/2345                                         C2:36,bÿ̀ÿ=36832
                                           '3<*+32                                             '^9ÿ=3431,),4+>
                                           =3431,),4+>                                         ??'ÿ_*+/
                                           ?;@;                                                ',6+*dA3+,ÿ(.
                                                                                               J,6:*A,
                                                                                                   ?*4L,5ÿ+(ÿMEO
                                                                              @6(<(8,5ÿ\65,6ÿG g*41>ÿ=368/322ÿ^;V CAA,<+,5 F;E=e
                                                                              @6(ÿ03AÿY*A, h@6(<(8,5iÿ\65,6
                                                                                               +(ÿ=(+*(4ÿ.(6
                                                                                               C5)*88*(4ÿ@6(
                                                                                               03AÿY*A,ÿ(.
                                                                                               =368/322ÿ^;ÿg*41
                                                                                               +(ÿ6,<6,8,4+ÿ+/*65G
                                                                                               <36+Bÿ5,.,4534+
                                                                                               C2:36,bÿ̀ÿ=36832
                                                                                               '^9ÿ=3431,),4+>
                                                                                               ??'
                                                                                                   ?*4L,5ÿ.6()ÿMEO
                                                                              ',6+*dA3+*(4ÿ.(6 g*41>ÿ=368/322ÿ^;V CAA,<+,5 F;E=e
                                                                              @6(ÿ03AÿY*A, ',6+*dA3+*(4ÿ(.
11775677 771771!7"#$9#2                                          014028 0%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 65 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 102      '(of)*+(,,ÿ./ÿ0123
                                                                                                     254      PageID 16986
                                                                                              45)*5(26ÿ67ÿ875)6
                                                                                              79ÿ8+(2:;)<ÿ.5,;
                                                                                              =>?@:@ÿ67ÿ'76172
                                                                                              97)ÿABC1**172ÿ4)7
                                                                                              D(:ÿE1:;ÿ79
                                                                                              '()*+(,,ÿ./ÿ0123
                                                                                              67ÿ);F);*;26ÿ6+1)BG
                                                                                              F()6<ÿB;9;2B(26
                                                                                              A,H();IÿJÿ'()*(,
                                                                                              8.Kÿ'(2(3;C;26L
                                                                                              MM8
       NOP=QR?= OSR>SR?=P K1,;ÿA2B =RNQQGE8Z V,;2(ÿ8                        O= V26)<ÿ79       V26)<ÿ79            A::;F6;B ?/='c
                       OT=UÿA' Y;)H; YXA[VWÿGÿ8\]K ]7)C(2L                     AFF;()(2:; AFF;()(2:;ÿ79
                       VWX                 \.WV.           [7523                              [7523ÿ872(^(<
                                           .;B;;C;) 872(^(<                                   Y6()3(66ÿJÿX(<,7)L
                                           87CC166;;ÿ79 Y6()3(66ÿJ                            MM4ÿ(*ÿ:752*;,ÿ97)
                                           6+;ÿD13+,(2B X(<,7)ÿMM4G                           6+1)BGF()6<
                                           8)5*(B;)ÿK52B _1,C123672                           B;9;2B(26ÿA,H();I
                                           H/ÿD13+,(2B                                        Jÿ'()*(,ÿ8.K
                                           8(F16(,                                            '(2(3;C;26LÿMM8
                                           '(2(3;C;26L                                        ^16+ÿ:;)61̀:(6;ÿ79
                                           M/4/                                               *;)H1:;
                                                                                                  M12a;Bÿ67ÿbR@
                                                                            OR M;66;)         M;66;)ÿ67ÿX+; A::;F6;B ?/='c
                                                                                              D727)(d,;ÿY(C
                                                                                              e,(**:7:aÿfffÿ9)7C
                                                                                              V,;2(ÿ8/ÿ]7)C(2
                                                                                              );3()B123ÿ6+;
                                                                                              *:+;B5,;ÿ97)
                                                                                              (BB);**123ÿ6+;
                                                                                              1**5;ÿ79
                                                                                              (BH(2:;C;26
                                                                                                  M12a;Bÿ67ÿbR@
                                                                                                  M12a;Bÿ9)7Cÿb=@
       NOP=RQQP OSRPSR?=P K1,;ÿA2B =RNQQGE8Z e,;22ÿ.                        O? 45d,1:ÿE;)*172 g4hcMf8ÿEV.Yf\]i A::;F6;B =/R'c
                       PTUPÿ4' Y;)H; YXA[VWÿGÿ8\]K ':e1,,1H)(<L                               4,(1261jk*ÿc)1;9ÿ12
                       VWX                 \.WV.           '7))1*ÿ]1:+7,*                     Y5FF7)6ÿ79ÿf6*
                                           .;B;;C;) A)*+6ÿJ                                   '76172ÿ67ÿW1*C1**
                                           87CC166;;ÿ79 X522;,,ÿMM4G                          W;9;2B(26k*
                                           6+;ÿD13+,(2B _1,C123672                            AC;2B;B
                                           8)5*(B;)ÿK52B                                      87526;):,(1Cÿ97)
                                           H/ÿD13+,(2B                                        ABH(2:;C;26ÿ(2B
                                           8(F16(,                                            67ÿY6(<ÿ7)ÿW1*C1**
                                           '(2(3;C;26L                                        W;9;2B(26k*
                                           M/4/                                               AC;2B;B
                                                                                              87526;):,(1Cÿ97)
                                                                                              f2B;C21̀:(6172L
                                                                                              ^16+ÿ8;)61̀:(6;ÿ79
                                                                                              Y;)H1:;
                                                                                                  M12a;Bÿ67ÿbQ@
       NOP=?>QO OSRPSR?=P K1,;ÿA2B =RNQQGE8Z 8+)1*67F+;)ÿe lO 45d,1:ÿE;)*172 .;B(:6;Bÿ45d,1: A::;F6;B ?/='c
                       QTRQÿ4' Y;)H; YXA[VWÿGÿ8\]K c)7^2;L                                    E;)*172ÿ79ÿD75*;
                       VWX                 \.WV.           4766;)                             D(27H;)LÿMM8k*
                                           .;B;;C;) A2B;)*72ÿJ                                \F;2123ÿc)1;9ÿ12
                                           87CC166;;ÿ79 87))772ÿMM4G                          Y5FF7)6ÿ79ÿ16*
                                           6+;ÿD13+,(2B _1,C123672                            '76172ÿ67ÿW1*C1**
                                           8)5*(B;)ÿK52B                                      X+1)Bÿ4()6<
                                           H/ÿD13+,(2B                                        4,(1261jk*
                                           8(F16(,                                            AC;2B;B
                                           '(2(3;C;26L                                        87526;):,(1Cÿ97)
                                           M/4/                                               ABH(2:;C;26ÿ(2B
11775677 771771!7"#$9#2                                          014029 0%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 66 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 103      '(ÿ*of'+,254
                                                                                                       ÿ(-ÿ./01/00 16987
                                                                                                              PageID
                                                                                              23/-4ÿ5+-',
                                                                                              56+/7'/890
                                                                                              :1;74;4
                                                                                              <(=7';->6+/10ÿ?(-
                                                                                              @74;17/A>+'/(7
                                                                                              B/'3ÿ<;-'/A>+';ÿ(?
                                                                                              *;-C/>;
                                                                                                  D/7E;4ÿ'(ÿFGH
       IJKLKMNO JPMNPMLGK T/6;ÿ:74 GMINNUV<W a6;77ÿ[                        dd D;'';-         D;'';-ÿ'(ÿ'3;       :>>;_';4 L^GRg
                       KQOOÿ5R *;-C; *2:XS.ÿUÿ<YZT R>a/66/C-+,`                               \(7(-+e6;ÿ*+1
                       S.2                 Y[.S[           R(--/0ÿZ/>3(60                     a6+00>(>Eÿ̀@@@ÿ?-(1
                                           [;4;;1;- :-03'ÿb                                   f;C/7ÿR^ÿ<(;7ÿ/7
                                           <(11/'';;ÿ(? 2=77;66ÿDD5U                          [;0_(70;ÿ'(
                                           '3;ÿ\/]36+74 c/61/7]'(7                            D;'';-ÿ*=e1/'';4
                                           <-=0+4;-ÿT=74                                      *;_';1e;-ÿMM`
                                           C^ÿ\/]36+74                                        MLGKÿe,ÿ<(=70;6
                                           <+_/'+6                                            ?(-ÿ.;?;74+7'U
                                           R+7+];1;7'`                                        <(=7';-U56+/7'/8
                                           D^5^                                               \/]36+74ÿ<+_/'+6
                                                                                              R+7+];1;7'ÿ̀D^5^
                                                                                                  D/7E;4ÿ'(ÿFNH
                                                                                                  D/7E;4ÿ?-(1ÿFGH
       IJIJKKKL JPMMPMLGK T/6;ÿ:74 GMINNUV<W iÿ5;';-                        dh D;'';-         D;'';-ÿ'(ÿ23;       :>>;_';4 L^GRg
                       GQNhÿ5R *;-C; *2:XS.ÿUÿ<YZT *3/74;6̀                                   \(7(-+e6;ÿ*+1
                       S.2                 Y[.S[           :e-+10ÿb                           a6+00>(>Eÿ̀@@@ÿ?-(1
                                           [;4;;1;- g+,6/00ÿDD5                               i^ÿ5;';-ÿ*3/74;6̀
                                           <(11/'';;ÿ(?                                       i-^ÿ̀S0j^ÿS7>6(0/7]
                                           '3;ÿ\/]36+74                                       5-(_(0;4
                                           <-=0+4;-ÿT=74                                      *>3;4=6/7]ÿY-4;-
                                           C^ÿ\/]36+74                                        a(C;-7/7]
                                           <+_/'+6                                            :1;74;4
                                           R+7+];1;7'`                                        <(=7';->6+/1ÿ+74
                                           D^5^                                               23/-4U5+-',
                                                                                              <(1_6+/7'
                                                                                                  D/7E;4ÿ'(ÿFNH
                                                                                                  D/7E;4ÿ?-(1ÿFNH
                                                                               5-(_(0;4ÿY-4;- k5-(_(0;4lÿY-4;- :>>;_';4 L^GRg
                                                                                              ?(-ÿ+ÿ*>3;4=6;
                                                                                              a(C;-7/7]
                                                                                              :1;74;4
                                                                                              <(=7';->6+/1ÿ+74
                                                                                              23/-4U5+-',
                                                                                              <(1_6+/7'
       IJIdMMhM JPMLPMLGK T/6;ÿ:74 GMINNUV<W 2/1('3,ÿ[ dK D;'';-                              DS22S[ÿ2Yÿ2\S :>>;_';4 L^GRg
                       NQONÿ5R *;-C; *2:XS.ÿUÿ<YZT .=44;-+-`                                  \YZY[:gDSÿ*:R
                       S.2                 Y[.S[           5('';-                             aD:**<Y<fÿ̀@@@
                                           [;4;;1;- :74;-0(7ÿb                                T[YRÿ2@RY2\X
                                           <(11/'';;ÿ(? <(--((7ÿDD5U                          [^ÿ.m..S[:[`
                                           '3;ÿ\/]36+74 c/61/7]'(7                            SZ<DY*@Za
                                           <-=0+4;-ÿT=74                                      <Ym[2S*X
                                           C^ÿ\/]36+74                                        <Y5@S*ÿYT
                                           <+_/'+6                                            \Ym*Sÿ\:ZYVS[`
                                           R+7+];1;7'`                                        DD<9*ÿY5SZ@Za
                                           D^5^                                               g[@STÿ@Z
                                                                                              *m55Y[2ÿYTÿ@2*
                                                                                              RY2@YZÿ2Y
                                                                                              .@*R@**ÿ2\@[.
                                                                                              5:[2X
                                                                                              5D:@Z2@TT9*
                                                                                              :RSZ.S.
                                                                                              <YmZ2S[<D:@R
11775677 771771!7"#$9#2                                           014030 0%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 67 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 104    '()of 254 PageID 16988
                                                                                            *+,*-./0/-1
                                                                                            *-+ÿ1(ÿ31*4ÿ()
                                                                                            +530533ÿ165)+
                                                                                            7*)14
                                                                                            78*5-15''93
                                                                                            *0/-+/+
                                                                                            .(:-1/).8*50
                                                                                            '()
                                                                                            5-+/0-5'5.*15(-
                                                                                                8;<=>?ÿ@AÿBCD
       EFEGHEIC FJHKJHKCL ';N>ÿ*<? CHEQQR,.S ^N><<ÿ)                        GE 8>@@>O       8>@@>Oÿ@Aÿ1V>       *__>\@>? K[C0f
                       CMKFÿ70 3>OP> 31*4/+ÿRÿ.(-' 0_^;NN;POX`]                             6A<AOXcN>ÿ3XT
                       /+1                 ()+/)           0AOO;Zÿ-;_VANZ                   ^NXZZ_A_=ÿ555ÿUOAT
                                           )>?>>T>O *OZV@ÿa                                 ^N><<ÿ)[
                                           .ATT;@@>>ÿAU 1Y<<>NNÿ887R                        0_^;NN;POX`
                                           @V>ÿ6;WVNX<? b;NT;<W@A<                          ><_NAZ;<Wÿ@dA
                                           .OYZX?>Oÿ'Y<?                                    _AYO@>Z`ÿ_A\;>ZÿAU
                                           P[ÿ6;WVNX<?                                      7NX;<@;e9ZÿfO;>Uÿ;<
                                           .X\;@XN                                          3Y\\AO@ÿAUÿ;@Z
                                           0X<XW>T><@]                                      0A@;A<ÿ@Aÿ+;ZT;ZZ
                                           8[7[                                             +>U><?X<@9Z
                                                                                            *T><?>?
                                                                                            .AY<@>O_NX;TÿUAO
                                                                                            *?PX<_>T><@ÿX<?
                                                                                            @Aÿ3@X`ÿAOÿ+;ZT;ZZ
                                                                                            +>U><?X<@9Z
                                                                                            *T><?>?
                                                                                            .AY<@>O_NX;TÿUAO
                                                                                            5<?>T<;g_X@;A<]
                                                                                            dV;_VÿdXZÿgN>?
                                                                                            d;@Vÿ@V>ÿ.AYO@ÿA<
                                                                                            3>\@>Tc>OÿHK]
                                                                                            HKCLÿ;<ÿ@V>
                                                                                            XcAP>RO>U>O><_>?
                                                                                            TX@@>O
                                                                                                8;<=>?ÿ@AÿBHD
       EFEGHIhK FJHKJHKCL 3>OP> CHEQQR,.S ^N><<ÿ)                              .AT\><?;YT .AT\><?;YTÿAU -J*              K[C0f
                       CMKGÿ70 (<ǸÿR 31*4/+ÿRÿ.(-' 0_^;NN;POX`]                            i>`ÿ*Y@VAO;@;>Z
                       /+1         7YcN;_ ()+/)            0AOO;Zÿ-;_VANZ                   .;@>?ÿ;<ÿ7NX;<@;e9Z
                                           )>?>>T>O *OZV@ÿa                                 fO;>Uÿ;<ÿ3Y\\AO@
                                           .ATT;@@>>ÿAU 1Y<<>NNÿ887R                        AUÿ;@Zÿ0A@;A<ÿ@A
                                           @V>ÿ6;WVNX<? b;NT;<W@A<                          +;ZT;ZZ
                                           .OYZX?>Oÿ'Y<?                                    +>U><?X<@9Z
                                           P[ÿ6;WVNX<?                                      *T><?>?
                                           .X\;@XN                                          .AY<@>O_NX;TÿUAO
                                           0X<XW>T><@]                                      *?PX<_>T><@ÿX<?
                                           8[7[                                             @Aÿ3@X`ÿAOÿ+;ZT;ZZ
                                                                                            +>U><?X<@9Z
                                                                                            *T><?>?
                                                                                            .AY<@>O_NX;TÿUAO
                                                                                            5<?>T<;g_X@;A<
                                                                                            d;@Vÿ.>O@;g_X@>ÿAU
                                                                                            3>OP;_>
                                                                                                8;<=>?ÿ@AÿBQD
                                                                                                8;<=>?ÿUOATÿBCD
                                                                               /jV;c;@Z     1XcZÿCÿ@VOAYWVÿCI -J*        H[Q0f
                                                                                            @Aÿ.AT\><?;YT
                                                                                            AUÿi>`ÿ*Y@VAO;@;>Z
                                                                                            .;@>?ÿ;<ÿ7NX;<@;e9Z
                                                                                            fO;>Uÿ;<ÿ3Y\\AO@
                                                                                            AUÿ;@Zÿ0A@;A<ÿ@A
                                                                                            +;ZT;ZZ
11775677 771771!7"#$9#2                                        014031 0%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 68 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 105     '()of(*+,*-./ PageID 16989
                                                                                                   254
                                                                                            01(*+(+
                                                                                            234*-(567,81ÿ)35
                                                                                            0+:,*6(1(*-ÿ,*+
                                                                                            -3ÿ;-,<ÿ35ÿ'8/18//
                                                                                            '()(*+,*-./
                                                                                            01(*+(+
                                                                                            234*-(567,81ÿ)35
                                                                                            =*+(1*8>6,-83*
       ?@?ABCDE @FG@FDBGC N87(ÿ0*+ GD?IIOP2Q M813-V<ÿU AE SZ(*8*Xÿ_58() `2STN='LTM=0\ 066(Z-(+ BYDK_
                       GGHEIÿJK ;(5:( ;M0RL'ÿOÿ2STN '4++(5,5[                               N=\=TabÿWSc;L
                       L'M                 SU'LU           J3--(5                           W0TSPLU[ÿ\\2.;
                                           U(+((1(5 0*+(5/3*ÿ]                              SJLT=Taÿ_U=LNÿ=T
                                           23118--((ÿ3) 235533*ÿ\\JO                        ;cJJSUMÿSNÿ=M;
                                           -V(ÿW8XV7,*+ ^8718*X-3*                          KSM=STÿMS
                                           254/,+(5ÿN4*+                                    '=;K=;;ÿMW=U'
                                           :YÿW8XV7,*+                                      J0UMR
                                           2,Z8-,7                                          J\0=TM=NN.;
                                           K,*,X(1(*-[                                      0KLT'L'
                                           \YJY                                             2ScTMLU2\0=K
                                                                                            NSU
                                                                                            0'P0T2LKLTM
                                                                                            0T'ÿMSÿ;M0RÿSU
                                                                                            '=;K=;;ÿMW=U'
                                                                                            J0UMR
                                                                                            J\0=TM=NN.;
                                                                                            0KLT'L'
                                                                                            2ScTMLU2\0=K
                                                                                            NSU
                                                                                            =T'LKT=N=20M=ST
                                                                                               \8*d(+ÿ-3ÿeIf
                                                                                               \8*d(+ÿ)531ÿeIf
                                                                              2(5-8>6,-83* 2LUM=N=20MLÿSN 066(Z-(+ BYGK_
                                                                                            2SKJ\=0T2L
                                                                                            ^=MWÿMRJLN02L
                                                                                            ULgc=ULKLTM
                                                                                            0T'ÿMRJLO
                                                                                            PS\cKL
                                                                                            \=K=M0M=STÿMS
                                                                                            WSc;LÿW0TSPLU[
                                                                                            \\2.;ÿSJLT=Ta
                                                                                            _U=LNÿ=T
                                                                                            ;cJJSUMÿSNÿ=M;
                                                                                            KSM=STÿMS
                                                                                            '=;K=;;ÿMW=U'
                                                                                            J0UMR
                                                                                            J\0=TM=NN.;
                                                                                            0KLT'L'
                                                                                            2ScTMLU2\0=K
                                                                                            NSU
                                                                                            0'P0T2LKLTM
                                                                                            0T'ÿMSÿ;M0RÿSU
                                                                                            '=;K=;;ÿMW=U'
                                                                                            J0UMR
                                                                                            J\0=TM=NN.;
                                                                                            0KLT'L'
                                                                                            2ScTMLU2\0=K
                                                                                            NSU
                                                                                            =T'LKT=N=20M=ST
                                                                              2(5-8>6,-(ÿ3) 2LUM=N=20MLÿSN 066(Z-(+ BYGK_
                                                                              ;(5:86(       ;LUP=2LÿMS
                                                                                            WSc;LÿW0TSPLU[
                                                                                            \\2.;ÿSJLT=Ta
11775677 771771!7"#$9#2                                       014032 0%1$&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 69 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 106     &'(of)*ÿ254
                                                                                                     (, PageID 16990
                                                                                             -.//0'1ÿ0*ÿ(1-
                                                                                             201(0,ÿ10
                                                                                             3(-2(--ÿ14('3
                                                                                             /5'16
                                                                                             /75(,1(**8-
                                                                                             52),3)3
                                                                                             90.,1)'975(2
                                                                                             *0'
                                                                                             53:5,9)2),1
                                                                                             5,3ÿ10ÿ-156ÿ0'
                                                                                             3(-2(--ÿ14('3
                                                                                             /5'16
                                                                                             /75(,1(**8-
                                                                                             52),3)3
                                                                                             90.,1)'975(2
                                                                                             *0'
                                                                                             (,3)2,(*(951(0,
       ;<;=>?;= <@><@?A>B *EFGÿ5HI >?;DDL:9M ZFGHHÿ'                        =D 0XGHEHSÿ&JEGQ _90,*(3),1(57` 5[[GXPGI AWB2&
                       >>CD<ÿ/2 -GJKG -156)3ÿLÿ90,* 2[ZEFFEKJT\Y                             /FTEHPEa8Vÿ&JEGQÿEH
                       )31                 0'3)'           2OJJEVÿ,E[ROFV                    -UXXOJPÿOQÿ(PV
                                           'GIGGNGJ 5JVRPÿ]                                  2OPEOHÿPOÿ3EVNEVV
                                           9ONNEPPGGÿOQ 1UHHGFFÿ77/L                         3GQGHITHP8V
                                           PRGÿ4ESRFTHI ^EFNEHSPOH                           5NGHIGI
                                           9JUVTIGJÿ*UHI                                     9OUHPGJ[FTENÿQOJ
                                           KWÿ4ESRFTHI                                       5IKTH[GNGHPÿTHI
                                           9TXEPTF                                           POÿ-PT\ÿOJÿ3EVNEVV
                                           2THTSGNGHPY                                       3GQGHITHP8V
                                           7W/W                                              5NGHIGI
                                                                                             9OUHPGJ[FTENÿQOJ
                                                                                             (HIGNHEb[TPEOH
                                                                                                7EHcGIÿPOÿdDe
                                                                                                7EHcGIÿQJONÿd;e
                                                                               9GJPEb[TPEOH 9GJPEb[TPGÿOQ 5[[GXPGI AW>2&
                                                                                             9ONXFETH[Gÿ^EPR
                                                                                             1\XGQT[G
                                                                                             'GfUEJGNGHPÿTHI
                                                                                             1\XGL:OFUNG
                                                                                             7ENEPTPEOHÿPO
                                                                                             /FTEHPEa8Vÿ&JEGQÿEH
                                                                                             -UXXOJPÿOQÿ(PV
                                                                                             2OPEOHÿPOÿ3EVNEVV
                                                                                             3GQGHITHP8V
                                                                                             5NGHIGI
                                                                                             9OUHPGJ[FTENÿQOJ
                                                                                             5IKTH[GNGHPÿTHI
                                                                                             POÿ-PT\ÿOJÿ3EVNEVV
                                                                                             3GQGHITHP8V
                                                                                             5NGHIGI
                                                                                             9OUHPGJ[FTENÿQOJ
                                                                                             (HIGNHEb[TPEOH
                                                                               )gREhEPV      _90,*(3),1(57` 5[[GXPGI DWB2&
                                                                                             )gREhEPÿ5ÿPO
                                                                                             /FTEHPEa8Vÿ&JEGQÿEH
                                                                                             -UXXOJPÿOQÿ(PV
                                                                                             2OPEOHÿPOÿ3EVNEVV
                                                                                             3GQGHITHP8V
                                                                                             5NGHIGI
                                                                                             9OUHPGJ[FTENÿQOJ
                                                                                             5IKTH[GNGHPÿTHI
                                                                                             POÿ-PT\ÿOJÿ3EVNEVV
                                                                                             3GQGHITHP8V
                                                                                             5NGHIGI
11775677 771771!7"#$9#2                                         014033 %31$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 70 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 107     &'()*  +,-./01ÿPageID
                                                                                               of 254       3',     16991
                                                                                            4)5+1)06-/*0')
                                                                              7890:0*;      7890:0*ÿ<ÿ*'        D--+A*+5 GHIB<
                                                                                            =./0)*0>?;ÿ<,0+3ÿ0)
                                                                                            @(AA',*ÿ'3ÿ4*;
                                                                                            B'*0')ÿ*'ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            D5E/)-+1+)*ÿ/)5
                                                                                            *'ÿ@*/Fÿ',ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            4)5+1)06-/*0')
                                                                              7890:0*;      J&KLM4C7LN4DOP D--+A*+5 GHIB<
                                                                                            7890:0*ÿ&ÿ*'
                                                                                            =./0)*0>?;ÿ<,0+3ÿ0)
                                                                                            @(AA',*ÿ'3ÿ4*;
                                                                                            B'*0')ÿ*'ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            D5E/)-+1+)*ÿ/)5
                                                                                            *'ÿ@*/Fÿ',ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            4)5+1)06-/*0')
                                                                              7890:0*;      7890:0*ÿCÿ*'        D--+A*+5 GHQB<
                                                                                            =./0)*0>?;ÿ<,0+3ÿ0)
                                                                                            @(AA',*ÿ'3ÿ4*;
                                                                                            B'*0')ÿ*'ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            D5E/)-+1+)*ÿ/)5
                                                                                            *'ÿ@*/Fÿ',ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            4)5+1)06-/*0')
                                                                              &+,*06-/*+ÿ'3 &+,*06-/*+ÿ'3 D--+A*+5 GHIB<
                                                                              @+,E0-+       @+,E0-+ÿ*'
                                                                                            =./0)*0>?;ÿ<,0+3ÿ0)
                                                                                            @(AA',*ÿ'3ÿ4*;
                                                                                            B'*0')ÿ*'ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            D5E/)-+1+)*ÿ/)5
                                                                                            *'ÿ@*/Fÿ',ÿC0;10;;
                                                                                            C+3+)5/)*?;
                                                                                            D1+)5+5
                                                                                            &'()*+,-./01ÿ3',
                                                                                            4)5+1)06-/*0')
       RSRTURQU SVISVWGIQ M0.+ÿD)5 IWRXX[\&] B/**9+bÿO UW @(11');                           @(11');ÿ(A') D--+A*+5 GHRB<
                       XYIZÿ=B @+,E+ @ND^7Cÿ[ÿ&KLM B0..+,c                                  N90,5[=/,*F
                       7CN                 K_C7_           D:,/1;ÿd                         C+3+)5/)*ÿD.E/,+e
                                           _+5++1+, </F.0;;ÿOO=                             dÿB/,;/.ÿ&_M
                                           &'110**++ÿ'3                                     B/)/a+1+)*c
                                           *9+ÿ̀0a9./)5
11775677 771771!7"#$9#2                                        014034 %21$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 71 of
                                  &'()*+,'ÿ.(/+
         Case 3:21-cv-00538-N Document        26-53   Filed
                                                        97    06/09/21            <<&;
                                                                           Page 108  ofÿ>385ÿ?,8('
                                                                                         254      /
                                                                                                 PageID  16992
                                  01ÿ23456*/+                                     @AÿB,'03C,
                                  &*738*6                                            <3/D,+ÿ8@ÿEFG
                                  9*/*4,:,/8;
                                  <1=1
      HIHJKFIJ ILMNLOKMN .36,ÿQ/+ MOHFFUV&W T3:@85[ÿ? ^M 9@83@/ÿ8@                T2_?SU=Q?TX QCC,78,+ K1M9b
                 MMPFJÿQ9 B,'0, BTQXRSÿUÿ&YZ. S(++,'*';            S3):3))        SR.RZSQZTB̀
                 RST              Y?SR?          =@88,'                           9YT_YZÿTY
                                  ?,+,,:,' Q/+,')@/ÿ\                             S_B9_BBÿT2_?S
                                  &@::388,,ÿ@A &@''@@/ÿ<<=U                       =Q?TX
                                  85,ÿ23456*/+ ]36:3/48@/                         =<Q_ZT_..B̀
                                  &'()*+,'ÿ.(/+                                   Q9RZSRS
                                  01ÿ23456*/+                                     &YaZTR?&<Q_9
                                  &*738*6                                         .Y?
                                  9*/*4,:,/8;                                     QSVQZ&R9RZT
                                  <1=1                                            QZSÿTYÿBTQXÿY?
                                                                                  S_B9_BBÿT2_?S
                                                                                  =Q?TX
                                                                                  =<Q_ZT_..B̀
                                                                                  Q9RZSRS
                                                                                  &YaZTR?&<Q_9
                                                                                  .Y?
                                                                                  _ZSR9Z_._&QT_YZ
                                                                                     <3/D,+ÿA'@:ÿEHG
                                                                   ='@7@),+ÿY'+,' =?Y=YBRS           QCC,78,+ K1M9b
                                                                                  Y?SR?ÿc?QZT_Zc
                                                                                  T2_?SU=Q?TX
                                                                                  SR.RZSQZTB̀
                                                                                  9YT_YZÿTY
                                                                                  S_B9_BBÿT2_?S
                                                                                  =Q?TX
                                                                                  =<Q_ZT_..B̀
                                                                                  Q9RZSRS
                                                                                  &YaZTR?&<Q_9
                                                                                  .Y?
                                                                                  QSVQZ&R9RZT
                                                                                  QZSÿTYÿBTQXÿY?
                                                                                  S_B9_BBÿT2_?S
                                                                                  =Q?TX
                                                                                  =<Q_ZT_..B̀
                                                                                  Q9RZSRS
                                                                                  &YaZTR?&<Q_9
                                                                                  .Y?
                                                                                  _ZSR9Z_._&QT_YZ
                                                                   &,'83dC*8,ÿ@A &R?T_._&QTRÿY. QCC,78,+ K1M9b
                                                                   B,'03C,        BR?V_&RÿTY
                                                                                  T2_?SU=Q?TX
                                                                                  SR.RZSQZTB̀
                                                                                  9YT_YZÿTY
                                                                                  S_B9_BBÿT2_?S
                                                                                  =Q?TX
                                                                                  =<Q_ZT_..B̀
                                                                                  Q9RZSRS
                                                                                  &YaZTR?&<Q_9
                                                                                  .Y?
                                                                                  QSVQZ&R9RZT
                                                                                  QZSÿTYÿBTQXÿY?
                                                                                  S_B9_BBÿT2_?S
                                                                                  =Q?TX
                                                                                  =<Q_ZT_..B̀
                                                                                  Q9RZSRS
                                                                                  &YaZTR?&<Q_9
11775677 771771!7"#$9#2                           014035              %01$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 72 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 109      &'(of 254 PageID 16993
                                                                                              )*+,-*)&)./0)'*
       12132144 256357863 &;<=ÿ/>? 671CCDE.F W<=>>ÿ(                        42 -IJ;I>ÿJI      V<O;>J;\]Qÿ-IJ;I> /XX=SJ=? 8R6-c
                       68964ÿ/- @=AB= @0/G,+ÿDÿ.'*& -XW;<<;BAOYT               +;QH;QQ        JIÿ+;QH;QQ
                       ,+0                 '(+,(           -IAA;Qÿ*;XLI<Q                     +=K=>?O>J]Q
                                           (=?==H=A /AQLJÿZ                                   /H=>?=?
                                           .IHH;JJ==ÿIK 0P>>=<<ÿUUVD                          .IP>J=AX<O;HÿKIA
                                           JL=ÿM;NL<O>? [;<H;>NJI>                            /?BO>X=H=>JÿO>?
                                           .APQO?=Aÿ&P>?                                      JIÿ@JOYÿ'Aÿ+;QH;QQ
                                           BRÿM;NL<O>?                                        +=K=>?O>J]Q
                                           .OS;JO<                                            /H=>?=?
                                           -O>ON=H=>JT                                        .IP>J=AX<O;HÿKIA
                                           URVR                                               )>?=H>;^XOJ;I>
                                                                                              _;JLÿ.=AJ;^XOJ=ÿIK
                                                                                              @=AB;X=
                                                                                                 U;>`=?ÿJIÿa6b
                                                                                                 U;>`=?ÿKAIHÿa1b
                                                                            d8 U=JJ=A         U=JJ=AÿJIÿ0L= /XX=SJ=? 8R6-c
                                                                                              MI>IAOe<=ÿ@OH
                                                                                              W<OQQXIX`Tÿ)))ÿKAIH
                                                                                              f=B;>ÿ-Rÿ.I=>ÿ;>
                                                                                              (=QSI>Q=ÿJI
                                                                                              U=JJ=Aÿ@PeH;JJ=?
                                                                                              @=SJ=He=Aÿ61T
                                                                                              7863ÿeYÿ.IP>Q=<
                                                                                              KIAÿ+=K=>?O>JD
                                                                                              .IP>J=ADV<O;>J;\
                                                                                              M;NL<O>?ÿ.OS;JO<
                                                                                              -O>ON=H=>JTÿURVR
                                                                                                 U;>`=?ÿJIÿa7b
                                                                                                 U;>`=?ÿKAIHÿa6b
                                                                               VAISIQ=?ÿ'A?=A aVAISIQ=?bÿ'A?=A /XX=SJ=? 8R6-c
                                                                                              WAO>J;>NÿV<O;>J;\]Q
                                                                                              -IJ;I>ÿJIÿ+;QH;QQ
                                                                                              +=K=>?O>J]Q
                                                                                              /H=>?=?
                                                                                              .IP>J=AX<O;HÿKIA
                                                                                              /?BO>X=H=>JÿO>?
                                                                                              JIÿ@JOYÿ'Aÿ+;QH;QQ
                                                                                              +=K=>?O>J]Q
                                                                                              /H=>?=?
                                                                                              .IP>J=AX<O;HÿKIA
                                                                                              )>?=H>;^XOJ;I>
       121326g3 256357863 &;<=ÿ/>? 671CCDE.F @OH                            4d )QQPO>X=ÿIK    6ÿ@PHHI>Qÿ6 /XX=SJ=? 8R6-c
                       298Cÿ/- @=AB= @0/G,+ÿDÿ.'*& W<OQQXIX`T                  @PHHI>Q        .ISYÿOA=ÿA=O?YÿJI
                       ,+0                 '(+,(           +,ÿ.IPAJÿIK                        e=ÿS;X`=?ÿPSÿh
                                           (=?==H=A .LO>X=AYÿ.;B;<                            (=N;QJ=Aÿ;>
                                           .IHH;JJ==ÿIK /XJ;I>                                .LO>X=AYÿ'iX=
                                           JL=ÿM;NL<O>?                                       W=IAN=JI_>R
                                           .APQO?=Aÿ&P>?                                      j>?=Aÿ(P<=ÿgaNb
                                           BRÿM;NL<O>?                                        JL=ÿQPHHI>Q
                                           .OS;JO<                                            HPQJÿe=ÿQ=AB=?
                                           -O>ON=H=>JT                                        O>?ÿA=JPA>=?
                                           URVR                                               _;JL;>ÿ78ÿ?OYQÿIK
                                                                                              ;QQPO>X=R
                                                                                                 U;>`=?ÿJIÿa6b
                                                                                                 U;>`=?ÿKAIHÿa6b
       12131176 256157863 &;<=ÿ/>? 671CCDE.F f=B;>ÿW                        44 @PHHI>Q        U=JJ=AÿJIÿ0L=       /XX=SJ=? 8R6-c
                       796dÿV- @=AB= @0/G,+ÿDÿ.'*& /eAOHQT                     )>QJAPXJ;I>Q (=N;QJ=Aÿ;>
                       ,+0                 '(+,(           /eAOHQÿZ                           .LO>X=AYÿKAIH
                                           (=?==H=A cOY<;QQÿUUV                               f=B;>ÿWRÿ/eAOHQT
                                           .IHH;JJ==ÿIK                                       ,QkRÿA=NOA?;>N
11775677 771771!7"#$9#2                                          014036 %%1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 73 of
           Case 3:21-cv-00538-N Document   &'(ÿ*+,'-./026-53     Filed
                                                                   97    06/09/21     Page 110  >3::?/4
                                                                                                   of 254 PageID 16994
                                           1234.0(2ÿ53/0                                        @/4&23A&+?/ÿB?2
                                           67ÿ*+,'-./0                                          C:(/0(0
                                           1.8+&.-                                              1?3/&(2A-.+:ÿ./0
                                           9./.,(:(/&;                                          D'+20E=.2&F
                                           <7=7                                                 1?:8-.+/&
                                                                                                   <+/G(0ÿ&?ÿHIJ
                                                                                                   <+/G(0ÿB2?:ÿHIJ
       KLKMILMN LOPKOIQPM 5+-(ÿC/0 PIKUUEV1W \(6+/ÿ]                       NM <(&&(2            <(&&(2ÿ&?ÿD'(       CAA(8&(0 Q7P9`
                       LRKPÿC9 >(26( >DCXSTÿEÿ1YZ5 C^2.:4;                                      *?/?2.^-(ÿ>.:
                       STD                 Y[TS[           C^2.:4ÿ_                             ]-.44A?AG;ÿ@@@ÿB2?:
                                           [(0((:(2 `.F-+44ÿ<<=                                 \(6+/ÿ]7ÿC^2.:4;
                                           1?::+&&((ÿ?B                                         S4a7ÿ[(a3(4&+/,
                                           &'(ÿ*+,'-./0                                         *(.2+/,ÿT.&(
                                           1234.0(2ÿ53/0                                           <+/G(0ÿ&?ÿHPJ
                                           67ÿ*+,'-./0                                             <+/G(0ÿB2?:ÿHIJ
                                           1.8+&.-                            Sb'+^+&4          Sb'+^+&ÿCÿ&?ÿ<(&&(2 CAA(8&(0 Q7P9`
                                           9./.,(:(/&;                                          &?ÿD'(ÿ*?/?2.^-(
                                           <7=7                                                 >.:ÿ]-.44A?AG;ÿ@@@
                                                                                                B2?:ÿ\(6+/ÿ]7
                                                                                                C^2.:4;ÿS4a7
                                                                                                [(a3(4&+/,
                                                                                                *(.2+/,ÿT.&(
                                                                                                HC3,34&ÿUQ;ÿIQPM
                                                                                                D2./4A2+8&J
       KLKcLIMI LOPIOIQPM 5+-(ÿC/0 PIKUUEV1W \(6+/ÿ]                       NK =3^-+AÿV(24+?/ =3^-+AÿV(24+?/ÿ?B CAA(8&(0 Q7U9`
                       MRUIÿ=9 >(26( >DCXSTÿEÿ1YZ5 C^2.:4;                                      *+,'-./0d4
                       STD                 Y[TS[           C^2.:4ÿ_                             C:(/0(0
                                           [(0((:(2 `.F-+44ÿ<<=                                 1?3/&(2A-.+:ÿ./0
                                           1?::+&&((ÿ?B                                         D'+20E=.2&F
                                           &'(ÿ*+,'-./0                                         1?:8-.+/&;ÿe+&'
                                           1234.0(2ÿ53/0                                        1(2&+fA.&(ÿ?B
                                           67ÿ*+,'-./0                                          >(26+A(
                                           1.8+&.-                                                 <+/G(0ÿ&?ÿHPJ
                                           9./.,(:(/&;
                                           <7=7
       KLKccUcg LOPIOIQPM 5+-( PIKUUEV1W Z(+&'ÿSAG(2; Nc YhA+.-ÿD2./4A2+8& C3,34&ÿUQ;ÿIQPMÿE CAA(8&(0 Q7P9`
                       PQRQQÿC9 Y/-F >DCXSTÿEÿ1YZ5 TSÿ1?32&ÿ?B                HC00-ÿ5((4ÿC88-FJ >A'(03-+/,
                       STD                 Y[TS[           1'./A(2Fÿ1+6+-                       D(-(8'?/(
                                           [(0((:(2 CA&+?/                                      1?/B(2(/A(
                                           1?::+&&((ÿ?B
                                           &'(ÿ*+,'-./0
                                           1234.0(2ÿ53/0
                                           67ÿ*+,'-./0
                                           1.8+&.-
                                           9./.,(:(/&;
                                           <7=7
       KLKIgIgc LONOIQPM 5+-(ÿC/0 PIKUUEV1W 1'2+4&?8'(2ÿ] NU =3^-+AÿV(24+?/ =j`<@1ÿVS[>@YZ CAA(8&(0 Q7I9`
                       cRKKÿ=9 >(26( >DCXSTÿEÿ1YZ5 `2?e/(;                                      Y5ÿ*Yj>S
                       STD                 Y[TS[           =?&&(2                               *CZYVS[;ÿ<<1d>
                                           [(0((:(2 C/0(24?/ÿ_                                  `[@S5ÿ@Z
                                           1?::+&&((ÿ?B 1?22??/ÿ<<=E                            >j==Y[DÿY5ÿ@D>
                                           &'(ÿ*+,'-./0 i+-:+/,&?/                              9YD@YZÿDY
                                           1234.0(2ÿ53/0                                        T@>9@>>
                                           67ÿ*+,'-./0                                          *@]*<CZT
                                           1.8+&.-                                              1C=@DC<
                                           9./.,(:(/&;                                          9CZC]S9SZD;
                                           <7=7                                                 <7=7d>ÿD*@[TE
                                                                                                =C[DX
                                                                                                1Y9=<C@ZD;
                                                                                                i@D*ÿ1S[D@5@1CDS
                                                                                                Y5ÿ>S[V@1S
11775677 771771!7"#$9#2                                            014037 %$1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 74 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 111 of       '()* +,ÿ./ÿ01PageID
                                                                                                    254       2      16995
       34313556 47576815 @(A+ÿB), 163FFGHIJ Z+E()ÿ[                        :6 '+..+D         '+..+Dÿ./ÿ?Q+ B``+X.+, 8W1<^
                       698:ÿ;< C+DE+ C?BK=>ÿGÿILM@ B\DTOVY                                   R/)/DT\A+ÿCTO
                       =>?                 LN>=N           B\DTOVÿ]                          [ATVV`/`*YÿaaaÿPD/O
                                           N+,++O+D ^T_A(VVÿ'';                              Z+E()ÿ[WÿB\DTOVY
                                           I/OO(..++ÿ/P                                      =VbWYÿ+)`A/V()S
                                           .Q+ÿR(SQAT),                                      `/UD.+V_ÿ̀/X(+Vÿ/P
                                           IDUVT,+Dÿ@U),                                     0(2ÿR(SQAT),
                                           EWÿR(SQAT),                                       ITX(.TA
                                           ITX(.TA                                           <T)TS+O+).Y
                                           <T)TS+O+).Y                                       'W;WcVÿM/.(`+ÿ/P
                                           'W;W                                              @(A()SÿBO+),+,
                                                                                             I/U).+D`AT(OÿT),
                                                                                             ?Q(D,G;TD._
                                                                                             I/OXAT().dÿT),ÿ0((2
                                                                                             R(SQAT),cV
                                                                                             BO+),+,
                                                                                             I/U).+D`AT(OÿT),
                                                                                             ?Q(D,G;TD._
                                                                                             I/OXAT().
                                                                                                 '()*+,ÿ./ÿ062
       3431e354 47576815 @(A+ÿB), 163FFGHIJ CTO                            :1 LD,+D          [DT).+,             B``+X.+, 8W6<^
                       169e6ÿ;< C+DE+ C?BK=>ÿGÿILM@ [ATVV`/`*Y                               0f;D/X/V+,gÿLD,+D
                       =>?                 LN>=N           >=ÿI/UD.ÿ/P                       [DT).()Sÿ</.(/)
                                           N+,++O+D IQT)`+D_ÿI(E(A                           ./ÿ;+DO(.ÿ@(A()S
                                           I/OO(..++ÿ/P B`.(/)                               h),+DÿC+TA2
                                           .Q+ÿR(SQAT),                                          '()*+,ÿ./ÿ012
                                           IDUVT,+Dÿ@U),                                         '()*+,ÿPD/Oÿ0e2
                                           EWÿR(SQAT),
                                           ITX(.TA
                                           <T)TS+O+).Y
                                           'W;W
       3431F:F: 47576815 @(A+ÿB), 163FFGHIJ Z+E()ÿ[                        :8 H+D(i`T.(/)ÿ./ H+D(i`T.(/)ÿ/P B``+X.+, 8W1<^
                       119e:ÿB< C+DE+ C?BK=>ÿGÿILM@ B\DTOVY                   I/OXAT().      aVTT`ÿ'+E+)./)ÿ()
                       =>?                 LN>=N           B\DTOVÿ]                          VUXX/D.ÿ/P
                                           N+,++O+D ^T_A(VVÿ'';                              R(SQAT),cV
                                           I/OO(..++ÿ/P                                      BO+),+,
                                           .Q+ÿR(SQAT),                                      I/U).+D`AT(OÿT),
                                           IDUVT,+Dÿ@U),                                     ?Q(D,G;TD._
                                           EWÿR(SQAT),                                       I/OXAT().Yÿj(.Q
                                           ITX(.TA                                           I+D.(i`T.+ÿ/P
                                           <T)TS+O+).Y                                       C+DE(`+
                                           'W;W                                                  '()*+,ÿ./ÿ062
                                                                                                 '()*+,ÿPD/Oÿ012
       3438k3ke 47676815 @(A+ÿB), 163FFGHIJ Z+E()ÿ[                        54 M/.(`+         R(SQAT),ÿITX(.TA B``+X.+, 8W1<^
                       4985ÿ;< C+DE+ C?BK=>ÿGÿILM@ B\DTOVY                                   <T)TS+O+).Y
                       =>?                 LN>=N           B\DTOVÿ]                          'W;WcVÿM/.(`+ÿ/P
                                           N+,++O+D ^T_A(VVÿ'';                              @(A()SÿBO+),+,
                                           I/OO(..++ÿ/P                                      I/U).+D`AT(OÿT),
                                           .Q+ÿR(SQAT),                                      ?Q(D,G;TD._
                                           IDUVT,+Dÿ@U),                                     I/OXAT().
                                           EWÿR(SQAT),                                           '()*+,ÿ./ÿ012
                                           ITX(.TA                                               '()*+,ÿPD/Oÿ062
                                           <T)TS+O+).Y                        =lQ(\(.V       =lQ(\(.ÿBÿ./        B``+X.+, 8W4<^
                                           'W;W                                              R(SQAT),ÿITX(.TA
                                                                                             <T)TS+O+).Y
                                                                                             'W;WcVÿM/.(`+ÿ/P
                                                                                             @(A()SÿBO+),+,
                                                                                             I/U).+D`AT(OÿT),
                                                                                             ?Q(D,G;TD._
                                                                                             I/OXAT().
                                                                                             0^AT`*A()+ÿH+DV(/)
11775677 771771!7"#$9#2                                         014038 %&1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 75 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 112      '(ÿ*+
                                                                                                 of,-./0123PageID 16996
                                                                                                    254
                                                                                             4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09A
                                                                                             B7CDEFGHD<F4I
                                                                                             EFIFDJK
                                                                              4560161        *+,-./0123          4;;6@961 OPQRS
                                                                              7'8096:;./+5 4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09
                                                                                             B7CDEFGHD<F4I
                                                                                             EFIFDJK
                                                                                                 I+0L61ÿ(:'5
                                                                                             MNOA
                                                                              76:9+T;/96ÿ'( 76:9+T;/96ÿ'( 4;;6@961 OPQRS
                                                                              U6:V+;6        U6:V+;6ÿ9'ÿM+A
                                                                                             *+,-./01ÿ7/@+9/.
                                                                                             R/0/,65609W
                                                                                             IP>P23ÿD'9+;6ÿ'(
                                                                                             E+.+0,ÿ4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09Xÿ/01ÿM++A
                                                                                             *+,-./0123
                                                                                             4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09
                                                                              HY-+Z+93       HY-+Z+93ÿ4=Gÿ9' 4;;6@961 [PORS
                                                                                             *+,-./0123
                                                                                             4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09
                                                                                             B7CDEFGHD<F4I
                                                                                             EFIFDJK
                                                                              HY-+Z+93       HY-+Z+93ÿH=\ÿ9' 4;;6@961 ]PQRS
                                                                                             *+,-./0123
                                                                                             4560161
                                                                                             7'8096:;./+5ÿ/01
                                                                                             <-+:1=>/:9?
                                                                                             7'5@./+09
                                                                                             B7CDEFGHD<F4I
                                                                                             EFIFDJK
       ]^]O_`^O ^aNaNOQ_ E+.6ÿ401 QN][[=d7e R/99-6hÿI _c R'9+'0                              G6(601/09W          4;;6@961 OPQRS
                       QQb]cÿ4R U6:V6 U<4fHGÿ=ÿ7CDE R+..6:W                                  7'8096:;./+5ÿ/01
                       HG<                 CgGHg           4Z:/53ÿi                          <-+:1=>/:9?
                                           g616656: S/?.+33ÿII>                              >./+09+jÿ*+,-./01
                                           7'55+9966ÿ'(                                      7/@+9/.
                                           9-6ÿ*+,-./01                                      R/0/,65609W
                                           7:83/16:ÿE801                                     IP>P23ÿR'9+'0ÿ9'
                                           VPÿ*+,-./01                                       >6:5+9ÿE+.+0,
                                           7/@+9/.                                           k016:ÿU6/.
                                           R/0/,65609W                                           I+0L61ÿ9'ÿMNA
                                           IP>P                               >:'@'361ÿC:16: B>:'@'361KÿC:16: 4;;6@961 OPQRS
                                                                                             J:/09+0,ÿR'9+'0
                                                                                             9'ÿ>6:5+9ÿE+.+0,
                                                                                             k016:ÿU6/.
                                                                                                 I+0L61ÿ(:'5ÿMQA
11775677 771771!7"#$9#2                                        014039 %&1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 76 of
         Case 3:21-cv-00538-N Document 26-53 Filed       97 06/09/21'()*+,-.Page
                                                                             *(ÿ01 113'()of*+,-254
                                                                                               .*(ÿ01PageID
                                                                                                         >--(?*
                                                                                                              (= @AB5C
                                                                                                             16997
                                                                    2()3+-(          2()3+-(ÿ)(4ÿ50*+06
                                                                                     *0ÿ7()8+*ÿ9+:+6;
                                                                                     <6=()ÿ2(.:
      DED@FGDE EHBHI@BJ 9+:(ÿ>6= BIDFFOP'Q \:(66ÿU               J` 7Xa:+-ÿP()Y+06 U(=.-*(=ÿ3()Y+06 >--(?*(= @AF5C
                 K4IJÿ75 2()3( 2N>RLMÿOÿ'ST9 5-\+::+3).]Z                            01ÿ7:.+6*+bcYÿC)+(1
                 LMN              SUMLU         50))+YÿT+-V0:Y                       d6ÿ2X??0)*ÿS1ÿd*Y
                                  U(=((8() >)YV*ÿ^                                   50*+06ÿN0
                                  '088+**((ÿ01 NX66(::ÿ[[7O                          M+Y8+YY
                                  *V(ÿW+;V:.6= _+:8+6;*06                            M(1(6=.6*cYÿ':.+8
                                  ')XY.=()ÿ9X6=                                      90)ÿ>=3.6-(8(6*
                                  3AÿW+;V:.6=                                        >6=ÿN0ÿ2*.]ÿS)
                                  '.?+*.:                                            M+Y8+YY
                                  5.6.;(8(6*Z                                        M(1(6=.6*cYÿ':.+8
                                  [A7A                                               90)
                                                                                     d6=(86+,-.*+06Z
                                                                                     e+*Vÿ'()*+,-.*(ÿ01
                                                                                     2()3+-(
                                                                                         [+6f(=ÿ*0ÿgBh
      DEKEFE`F GHFBHI@BJ 9+:(ÿ>6= BIDFFOP'Q 2.8                  JJ iX=+-+.:ÿ>-*+06 iX=+-+.:ÿ>-*+06 >--(?*(= @AB5C
                 G4KDÿ>5 2()3( 2N>RLMÿOÿ'ST9 \:.YY-0-fZ             90)8             90)8ÿ-08?:(*(=
                 LMN              SUMLU         MLÿ'0X)*ÿ01                          a]ÿT(+*VÿL-f()Z
                                  U(=((8() 'V.6-()]ÿ'+3+:                            '0X)*ÿU(?0)*()A
                                  '088+**((ÿ01 >-*+06                                N(:(-061()(6-(
                                  *V(ÿW+;V:.6=                                       V(:=ÿ06ÿGOF@OBJA
                                  ')XY.=()ÿ9X6=                                          [+6f(=ÿ*0ÿgIh
                                  3AÿW+;V:.6=
                                  '.?+*.:
                                  5.6.;(8(6*Z
                                  [A7A
      DEKE@EDJ GHF@HI@BJ 9+:(ÿ>6= BIDFFOP'Q N+80*V]ÿU JD C)+(1                       WS<2LÿW>TSPLUZ >--(?*(= @AI5C
                 I4K@ÿ75 2()3( 2N>RLMÿOÿ'ST9 MX==().)Z                               [['c2ÿCUdL9ÿdT
                 LMN              SUMLU         70**()                               2<77SUNÿS9ÿdN2
                                  U(=((8() >6=()Y06ÿ^                                5SNdSTÿNS
                                  '088+**((ÿ01 '0))006ÿ[[7O                          Md25d22
                                  *V(ÿW+;V:.6= _+:8+6;*06                            Wd\W[>TM
                                  ')XY.=()ÿ9X6=                                      '>7dN>[
                                  3AÿW+;V:.6=                                        5>T>\L5LTNZ
                                  '.?+*.:                                            [A7Ac2ÿNWdUMO
                                  5.6.;(8(6*Z                                        7>UNR
                                  [A7A                                               'S57[>dTN
                                                                                     j'ST9dMLTNd>[
                                                                                     9d[dT\k
                                                                                         [+6f(=ÿ*0ÿgFh
                                                                                         [+6f(=ÿ1)08ÿgIh
                                                                    '()*+,-.*+06 'LUNd9d'>NLÿS9 >--(?*(= @AB5C
                                                                                     'S57[d>T'L
                                                                                     _dNWÿNR7L9>'L
                                                                                     ULl<dUL5LTN
                                                                                     >TMÿNR7LO
                                                                                     PS[<5L
                                                                                     [d5dN>NdSTÿNS
                                                                                     WS<2LÿW>TSPLUZ
                                                                                     [['c2ÿCUdL9ÿdT
                                                                                     2<77SUNÿS9ÿdN2
                                                                                     5SNdSTÿNS
                                                                                     Md25d22
                                                                                     Wd\W[>TM
                                                                                     '>7dN>[
                                                                                     5>T>\L5LTNZ
                                                                                     [A7Ac2ÿNWdUMO

11775677 771771!7"#$9#2                              014040              %&1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 77 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 114      '()*of+254 PageID 16998
                                                                                             ,-.'/(01*
                                                                              ,234567842ÿ:; ,>)*0?0,(*>ÿ-? (772J42K LHM.E
                                                                              <23=572        <>)@0,>ÿ*-
                                                                                             A-B<>ÿA(1-@>)C
                                                                                             //,D<ÿE)0>?ÿ01
                                                                                             <B''-)*ÿ-?ÿ0*<
                                                                                             .-*0-1ÿ*-
                                                                                             F0<.0<<
                                                                                             A0GA/(1F
                                                                                             ,('0*(/
                                                                                             .(1(G>.>1*C
                                                                                             /H'HD<ÿ*A0)FI
                                                                                             '()*+
                                                                                             ,-.'/(01*
       NOPQQPRO QSRLSTLMU ?5W2ÿ(XK MTNRRI@,Y _ÿ'2423                       UP >X43bÿ:;       >X43bÿ:;             (772J42K LHM.E
                       MLVNRÿ(. <23=2 <*(+>FÿIÿ,-1? <[5XK2WC                  (JJ2838X72 (JJ2838X72ÿ:;ÿ_H
                       >F*                 -)F>)           (`38Z^ÿa                          '2423ÿ<[5XK2WC
                                           )2K22Z23 E8bW5^^ÿ//'                              >^cHCÿ:XÿE2[8W;ÿ:;
                                           ,:ZZ54422ÿ:;                                      F2;2XK8X4C
                                           4[2ÿA5\[W8XK                                      ,:]X4237W85Zÿ8XK
                                           ,3]^8K23ÿ?]XK                                     *[53KI'834b
                                           =HÿA5\[W8XK                                       'W85X45dÿA5\[W8XK
                                           ,8J548W                                           ,8J548W
                                           .8X8\2Z2X4C                                       .8X8\2Z2X4C
                                           /H'H                                              /H'HCÿe54[
                                                                                             ,234567842ÿ:;
                                                                                             <23=572
                                                                                                  /5Xf2Kÿ4:ÿgMh
                                                                                                  /5Xf2Kÿ;3:ZÿgMh
       NOPQURQQ QSTOSTLMU ?5W2ÿ(XK MTNRRI@,Y _ÿ'2423                       UR /24423         /24423ÿ4:ÿ*[2        (772J42K LHM.E
                       UVLLÿ'. <23=2 <*(+>FÿIÿ,-1? <[5XK2WC                                  A:X:38`W2ÿ<8Z
                       >F*                 -)F>)           (`38Z^ÿa                          GW8^^7:7fCÿ000ÿ;3:Z
                                           )2K22Z23 E8bW5^^ÿ//'                              _Hÿ'2423ÿ<[5XK2WC
                                           ,:ZZ54422ÿ:;                                      _3HCÿ>^cHÿ:Xÿ̀2[8W;
                                           4[2ÿA5\[W8XK                                      :;ÿK2;2XK8X4ÿ8XK
                                           ,3]^8K23ÿ?]XK                                     7:]X4237W85Z
                                           =HÿA5\[W8XK                                       JW85X45dÿA5\[W8XK
                                           ,8J548W                                           ,8J548W
                                           .8X8\2Z2X4C                                       .8X8\2Z2X4Cÿ/H'H
                                           /H'H                                              32\83K5X\
                                                                                             A5\[W8XKD^
                                                                                             8K=8X72Z2X4
                                                                                             ,:]X4237W85Zÿ8XK
                                                                                             *[53KI'834b
                                                                                             ,:ZJW85X4ÿ8XK
                                                                                             A5\[W8XKD^ÿ.:45:X
                                                                                             4:ÿ>iJ2K542
                                                                                             '3:722K5X\^
                                                                                                  /5Xf2Kÿ4:ÿgRh
                                                                                                  /5Xf2Kÿ;3:ZÿgMh
                                                                              '3:J:^2Kÿ-3K23 j'3:J:^2Kkÿ-3K23 (772J42K LHM.E
                                                                                             G38X45X\ÿ.:45:X
                                                                                             4:ÿ>iJ2K542
                                                                              >i[5̀54^       >i[5̀54ÿ(ÿ4:ÿ/24423 (772J42K LHR.E
                                                                                             4:ÿ*[2ÿA:X:38`W2
                                                                                             <8ZÿGW8^^7:7fCÿ000
                                                                                             ;3:Zÿ_Hÿ'2423
                                                                                             <[5XK2WCÿ_3HCÿ>^cH
                                                                                             :Xÿ̀2[8W;ÿ:;
                                                                                             K2;2XK8X4ÿ8XK
                                                                                             7:]X4237W85Z
11775677 771771!7"#$9#2                                         014041 %&1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 78 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 115      '()of
                                                                                                  *+,*254
                                                                                                      -ÿ/*01()PageID
                                                                                                               +2     16999
                                                                                              3)'*,)(
                                                                                              4)+)0565+,7ÿ89:9
                                                                                              ;50);2*+0
                                                                                              /*01()+2<=
                                                                                              )2>)+?565+,
                                                                                              3@A+,5;?()*6ÿ)+2
                                                                                              B1*;2C:);,D
                                                                                              3@6'()*+,ÿ)+2
                                                                                              /*01()+2<=ÿ4@,*@+
                                                                                              ,@ÿEF'52*,5
                                                                                              :;@?552*+0=
       GHIJKKKL JMNHMNOLK R*(5ÿS+2 LNGUUCV3W ](5++ÿ[                        KN 85,,5;         85,,5;ÿ,@ÿB15       S??5',52 O9L4f
                       GPGHÿ:4 T5;>5 TBSXEQÿCÿ3YZR 4?]*((*>;)D7                               /@+@;)`(5ÿT)6
                       EQB                 Y[QE[           4@;;*=ÿZ*?1@(=                     ]()==?@?a7ÿbbbÿ\;@6
                                           [525565; S;=1,ÿ^                                   c5>*+ÿ49ÿ3@5+
                                           3@66*,,55ÿ@\ BA++5((ÿ88:C                          ;50);2*+0
                                           ,15ÿ/*01()+2 _*(6*+0,@+                            :()*+,*-<=
                                           3;A=)25;ÿRA+2                                      :;@'@=52ÿ3)=5
                                           >9ÿ/*01()+2                                        T?152A(5
                                           3)'*,)(                                               8*+a52ÿ,@ÿdNe
                                           4)+)0565+,7
                                           89:9
       GHIJIJOg JMNHMNOLK R*(5ÿS+2 LNGUUCV3W B*6@,1Dÿ[ KO E+,;Dÿ@\                            E+,;Dÿ@\            S??5',52 O9L4f
                       NPGNÿ:4 T5;>5 TBSXEQÿCÿ3YZR QA225;);7                   S''5);)+?5 S''5);)+?5ÿ@\
                       EQB                 Y[QE[           :@,,5;                             B*6@,1Dÿ[9
                                           [525565; S+25;=@+ÿ^                                QA225;);7ÿE=h9
                                           3@66*,,55ÿ@\ 3@;;@@+ÿ88:C                          )+2ÿ31;*=,@'15;
                                           ,15ÿ/*01()+2 _*(6*+0,@+                            ]9ÿf;@i+57ÿE=h9ÿ@\
                                           3;A=)25;ÿRA+2                                      :@,,5;ÿS+25;=@+
                                           >9ÿ/*01()+2                                        ^ÿ3@;;@@+ÿ88:ÿ@+
                                           3)'*,)(                                            `51)(\ÿ@\ÿB1*;2C
                                           4)+)0565+,7                                        :);,DÿQ5\5+2)+,
                                           89:9                                               /@A=5ÿ/)+@>5;7
                                                                                              883ÿi*,1
                                                                                              35;,*j?),5ÿ@\
                                                                                              T5;>*?5
                                                                                                 8*+a52ÿ,@ÿdLe
                                                                            KL 4@,*@+ÿ,@      4@,*@+ÿ,@ÿQ*=6*== S??5',52 O9L4f
                                                                               Q*=6*==        /*01()+2ÿ3)'*,)(
                                                                                              4)+)0565+,<=
                                                                                              B1*;2C:);,D
                                                                                              3@6'()*+,ÿi*,1
                                                                                              35;,*j?),5ÿ@\
                                                                                              T5;>*?5
                                                                                                 8*+a52ÿ,@ÿdLe
                                                                                                 8*+a52ÿ\;@6ÿdNe
                                                                               :;@'@=52ÿY;25; :;@'@=52ÿY;25; S??5',52 O9L4f
                                                                                              ];)+,*+0ÿ,15
                                                                                              4@,*@+ÿ,@ÿQ*=6*==
                                                                                              /*01()+2ÿ3)'*,)(
                                                                                              4)+)0565+,<=
                                                                                              B1*;2C:);,D
                                                                                              3@6'()*+,
       GHIJOOJJ JMNKMNOLK R*(5ÿS+2 LNGUUCV3W c5>*+ÿ]                        GH :A`(*?ÿV5;=*@+ :A`(*?ÿV5;=*@+ÿ@\ S??5',52 O9g4f
                       IPLgÿ:4 T5;>5 TBSXEQÿCÿ3YZR S`;)6=7                                    /*01()+2ÿ3)'*,)(
                       EQB                 Y[QE[           S`;)6=ÿ^                           4)+)0565+,7
                                           [525565; f)D(*==ÿ88:                               89:9<=ÿ[5'(Dÿf;*5\
                                           3@66*,,55ÿ@\                                       *+ÿRA;,15;
                                           ,15ÿ/*01()+2                                       TA''@;,ÿ@\ÿ*,=
                                           3;A=)25;ÿRA+2                                      4@,*@+ÿ,@ÿQ*=6*==
                                           >9ÿ/*01()+2                                        @;ÿT,)Dÿdi*,1
11775677 771771!7"#$9#2                                          014042 %&1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21    4567ÿ9ÿ7 Entered
                                                                    7 7 02/01/21 18:22:33 Page 79 of
                                  &'()*'+
         Case 3:21-cv-00538-N Document        26-53    Filed
                                                          97    06/09/21    Page 116&/5of*)67254
                                                                                             '*/ÿ9:PageID 17000
                                  ,'-'./0/-*1                                       ;/5<)7/=
                                  2343                                                  2)->/?ÿ*9ÿ@A=
      BCDECFBA GHIJHIFAJ O)+/ÿP-? AIBQQRS&T ]+/--ÿX               BG 2/**/5         2/**/5ÿ*9ÿNY/ P77/(*/? F3A,f
                 IKBAÿ4, ;/5</ ;NPULMÿRÿ&VWO ,7])++)<5'^1                           Z9-95'a+/ÿ;'0
                 LMN              VXMLX          ,955)\ÿW)7Y9+\                     ]+'\\797>ÿbbbÿ:590
                                  X/?//0/5 P5\Y*ÿ_                                  ]+/--ÿX3
                                  &900)**//ÿ9: N[--/++ÿ224R                         ,7])++)<5'^
                                  *Y/ÿZ).Y+'-? `)+0)-.*9-                           /-7+9\)-.ÿ*c9
                                  &5[\'?/5ÿO[-?                                     79[5*/\^ÿ79()/\ÿ9:
                                  <3ÿZ).Y+'-?                                       4+')-*)de\ÿf5)/:ÿ)-
                                  &'()*'+                                           ;[((95*ÿ9:ÿ)*\
                                  ,'-'./0/-*1                                       ,9*)9-ÿ*9ÿM)\0)\\
                                  2343                                              M/:/-?'-*e\ÿ&+')0
                                                                                    :95ÿP?<'-7/0/-*
                                                                                    '-?ÿ*9ÿ;*'^ÿ95
                                                                                    M)\0)\\
                                                                                    M/:/-?'-*e\ÿ&+')0
                                                                                    :95
                                                                                    b-?/0-)67'*)9-1
                                                                                    cY)7Yÿc'\ÿ6+/?
                                                                                    c)*Yÿ*Y/ÿ&9[5*ÿ9-
                                                                                    P[.[\*ÿIB1ÿIFAJÿ)-
                                                                                    *Y/ÿ'a9</R
                                                                                    5/:/5/-7/?ÿ0'**/5
                                                                                        2)->/?ÿ*9ÿ@I=
      BCDEBBGA GHIBHIFAJ O)+/ÿP-? AIBQQRS&T ]+/--ÿX               BJ ,9*)9-ÿ*9      4+')-*)de\ÿ,9*)9- P77/(*/? F3A,f
                 AFKDEÿ4, ;/5</ ;NPULMÿRÿ&VWO ,7])++)<5'^1           M)\0)\\        *9ÿM)\0)\\
                 LMN              VXMLX          ,955)\ÿW)7Y9+\                     M/:/-?'-*e\ÿ&+')0
                                  X/?//0/5 P5\Y*ÿ_                                  :95ÿP?<'-7/0/-*
                                  &900)**//ÿ9: N[--/++ÿ224R                         '-?ÿ*9ÿ;*'^ÿ95
                                  *Y/ÿZ).Y+'-? `)+0)-.*9-                           M)\0)\\
                                  &5[\'?/5ÿO[-?                                     M/:/-?'-*e\ÿ&+')0
                                  <3ÿZ).Y+'-?                                       :95
                                  &'()*'+                                           b-?/0-)67'*)9-1
                                  ,'-'./0/-*1                                       c)*Yÿ&/5*)67'*/ÿ9:
                                  2343                                              ;/5<)7/
                                                                                        2)->/?ÿ*9ÿ@Q=
                                                                                        2)->/?ÿ:590ÿ@A=
                                                                  BE f5)/:          g&VWObMLWNbP2 P77/(*/? F3Q,f
                                                                                    Ob2bW]hÿ4+')-*)de\
                                                                                    f5)/:ÿ)-ÿ;[((95*
                                                                                    9:ÿb*\ÿ,9*)9-ÿ*9
                                                                                    M)\0)\\
                                                                                    M/:/-?'-*e\ÿ&+')0
                                                                                    :95ÿP?<'-7/0/-*
                                                                                    '-?ÿ*9ÿ;*'^ÿ95
                                                                                    M)\0)\\
                                                                                    M/:/-?'-*e\ÿ&+')0
                                                                                    :95
                                                                                    b-?/0-)67'*)9-
                                                                                        2)->/?ÿ*9ÿ@Q=
                                                                                        2)->/?ÿ:590ÿ@I=
                                                                     459(9\/?ÿV5?/5 g459(9\/?hÿV5?/5 P77/(*/? F3A,f
                                                                                    ]5'-*)-.ÿ4+')-*)de\
                                                                                    ,9*)9-ÿ*9ÿM)\0)\\
                                                                                    M/:/-?'-*e\ÿ&+')0
                                                                                    :95ÿP?<'-7/0/-*
                                                                                    '-?ÿ*9ÿ;*'^ÿ95
                                                                                    M)\0)\\
                                                                                    M/:/-?'-*e\ÿ&+')0

11775677 771771!7"#$9#2                            014043              $31$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 80 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 117     &'(of 254 PageID 17001
                                                                                            )*+,-*./012.'*
                                                                              345.6.27      89:;<)=3;>)?@ ?00,L2,+ PQRME
                                                                                            <)@);ABÿ345.6.27
                                                                                            ?DEÿ2'ÿFG1.*2.HI7
                                                                                            E(.,&ÿ.*ÿJKLL'(2
                                                                                            '&ÿ)27ÿM'2.'*ÿ2'
                                                                                            =.7-.77
                                                                                            =,&,*+1*2I7ÿ9G1.-
                                                                                            &'(ÿ?+N1*0,-,*2
                                                                                            1*+ÿ2'ÿJ21Oÿ'(
                                                                                            =.7-.77
                                                                                            =,&,*+1*2I7ÿ9G1.-
                                                                                            &'(
                                                                                            )*+,-*./012.'*
                                                                              9,(2./012.'* 9,(2./012,ÿ'& ?00,L2,+ WQXME
                                                                                            9'-LG.1*0,ÿS.25
                                                                                            >OL,&10,
                                                                                            T,UK.(,-,*2ÿ1*+
                                                                                            >OL,DV'GK-,
                                                                                            @.-.212.'*
                                                                              9,(2./012,ÿ'& 9,(2./012,ÿ'& ?00,L2,+ WQXME
                                                                              J,(N.0,       J,(N.0,ÿ2'
                                                                                            FG1.*2.HI7ÿE(.,&ÿ.*
                                                                                            JKLL'(2ÿ'&ÿ)27
                                                                                            M'2.'*ÿ2'ÿ=.7-.77
                                                                                            =,&,*+1*2I7ÿ9G1.-
                                                                                            &'(ÿ?+N1*0,-,*2
                                                                                            1*+ÿ2'ÿJ21Oÿ'(
                                                                                            =.7-.77
                                                                                            =,&,*+1*2I7ÿ9G1.-
                                                                                            &'(
                                                                                            )*+,-*./012.'*
       YZ[YXRXP \]^^]^WX_ <.G,ÿ?*+ X^YPPDV9a f,N.*ÿA                       YY @,22,(        @,22,(ÿ2'ÿ>5,       ?00,L2,+ WQXME
                       XWỲ\ÿ?M J,(N, J>?b3=ÿDÿ9:;< ?6(1-7e                                 c'*'(16G,ÿJ1-
                       3=>                 :T=3T           ?6(1-7ÿg                         AG1770'0heÿ)))ÿ&('-
                                           T,+,,-,( E1OG.77ÿ@@F                             f,N.*ÿAQÿ?6(1-7e
                                           9'--.22,,ÿ'&                                     37UQÿ3*0G'7.*d
                                           25,ÿc.d5G1*+                                     9'K(2,7Oÿ9'L.,7
                                           9(K71+,(ÿ<K*+                                    '&ÿc.d5G1*+
                                           NQÿc.d5G1*+                                      91L.21G
                                           91L.21G                                          M1*1d,-,*2e
                                           M1*1d,-,*2e                                      @QFQI7ÿT,LGOÿE(.,&
                                           @QFQ                                             .*ÿ<K(25,(
                                                                                            JKLL'(2ÿ'&ÿ.27
                                                                                            M'2.'*ÿ2'ÿ=.7-.77
                                                                                            '(ÿJ21O
                                                                                                @.*h,+ÿ2'ÿiXj
       YZ[[ZYYW \]XZ]^WX_ <.G,ÿ?*+ X^YPPDV9a f,N.*ÿA                       Y[ T,LGOÿE(.,&   c.d5G1*+ÿ91L.21G ?00,L2,+ WQYME
                       YẀ\ÿFM J,(N, J>?b3=ÿDÿ9:;< ?6(1-7e                                  M1*1d,-,*2e
                       3=>                 :T=3T           ?6(1-7ÿg                         @QFQI7ÿT,LGOÿE(.,&
                                           T,+,,-,( E1OG.77ÿ@@F                             .*ÿ<K(25,(
                                           9'--.22,,ÿ'&                                     JKLL'(2ÿ'&ÿ.27
                                           25,ÿc.d5G1*+                                     M'2.'*ÿ2'ÿ=.7-.77
                                           9(K71+,(ÿ<K*+                                    '(ÿJ21O
                                           NQÿc.d5G1*+                                      89'*/+,*2.1G
                                           91L.21G                                          <.G.*dB
                                           M1*1d,-,*2e                                          @.*h,+ÿ2'ÿiPj
                                           @QFQ                                                 @.*h,+ÿ&('-ÿi^j
                                                                              9,(2./012.'* 9,(2./012,ÿ'& ?00,L2,+ WQXME
                                                                                            9'-LG.1*0,ÿS.25
11775677 771771!7"#$9#2                                        014044 $21$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 81 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 118      &'()
                                                                                                 of*+ ,) PageID 17002
                                                                                                      254
                                                                                              -)./01)2)34ÿ+36
                                                                                              &'()789:/2)
                                                                                              ;0204+4093ÿ1)<
                                                                                              =0>?:+36ÿ@+(04+:
                                                                                              A+3+>)2)34B
                                                                                              ;CDCEFÿ-)(:'ÿG10)*
                                                                                              03ÿH/14?)1
                                                                                              I/((914ÿ9*ÿ04F
                                                                                              A94093ÿ49ÿJ0F20FF
                                                                                              91ÿI4+'
                                                                               @)140K,+4)ÿ9* @)140K,+4)ÿ9* M,,)(4)6 NCOAG
                                                                               I)1L0,)        I)1L0,)ÿ1)<
                                                                                              =0>?:+36ÿ@+(04+:
                                                                                              A+3+>)2)34B
                                                                                              ;CDCEFÿ-)(:'ÿG10)*
                                                                                              03ÿH/14?)1
                                                                                              I/((914ÿ9*ÿ04F
                                                                                              A94093ÿ49ÿJ0F20FF
                                                                                              91ÿI4+'
       PQRSNTTU TVOSVSNOU H0:)ÿM36 OSPXX78@Y ])L03ÿ^                        PS D/_:0,ÿ8)1F093 D/_:0,ÿ8)1F093ÿ9* M,,)(4)6 NCOAG
                       Q<PSÿDA I)1L) I&MZWJÿ7ÿ@[\H M_1+2FB                                    =0>?:+36EF
                       WJ&                 [-JW-           M_1+2Fÿ̀                           @9/34)1,:+02ÿ+36
                                           -)6))2)1 G+':0FFÿ;;D                               &?0167D+14'
                                           @922044))ÿ9*                                       @92(:+034Bÿa04?
                                           4?)ÿ=0>?:+36                                       @)140K,+4)ÿ9*
                                           @1/F+6)1ÿH/36                                      I)1L0,)
                                           LCÿ=0>?:+36                                            ;03b)6ÿ49ÿcOd
                                           @+(04+:                          PX D/_:0,ÿ8)1F093 D/_:0,ÿ8)1F093ÿ9* M,,)(4)6 NCOAG
                                           A+3+>)2)34B                                        A94093ÿ49
                                           ;CDC                                               We()604)
                                                                                              D19,))603>FBÿa04?
                                                                                              @)140K,+4)ÿ9*
                                                                                              I)1L0,)
                                                                                                  ;03b)6ÿ49ÿcOd
       PQRSNTSX TVOSVSNOU H0:)ÿM36 OSPXX78@Y ^:)33ÿ-                        PO D/_:0,ÿ8)1F093 c-)6+,4)6dÿD/_:0, M,,)(4)6 NCSAG
                       T<OUÿDA I)1L) I&MZWJÿ7ÿ@[\H A,^0::0L1+'B                               8)1F093ÿ9*
                       WJ&                 [-JW-           A9110Fÿ\0,?9:F                     D:+0340gEF
                                           -)6))2)1 M1F?4ÿ̀                                   [((9F04093ÿ49
                                           @922044))ÿ9* &/33)::ÿ;;D7                          J)*)36+34EF
                                           4?)ÿ=0>?:+36 f0:203>493                            A94093ÿ49ÿJ0F20FF
                                           @1/F+6)1ÿH/36                                      91ÿI4+'ÿ@9/34Fÿhh
                                           LCÿ=0>?:+36                                        `ÿhhhBÿa04?
                                           @+(04+:                                            @)140K,+4)ÿ9*
                                           A+3+>)2)34B                                        I)1L0,)
                                           ;CDC                                                   ;03b)6ÿ49ÿcXd
       PQRNSOPQ TVONVSNOU H0:)ÿM36 OSPXX78@Y ])L03ÿ^                        PN I/2293F        I/2293Fÿ/(93 M,,)(4)6 NCQAG
                       OO<RSÿMA I)1L) I&MZWJÿ7ÿ@[\H M_1+2FB                                   &?0167D+14'
                       WJ&                 [-JW-           M_1+2Fÿ̀                           J)*)36+34ÿ=9/F)
                                           -)6))2)1 G+':0FFÿ;;D                               =+39L)1Bÿ;;@B
                                           @922044))ÿ9*                                       a04?ÿ-)4/13ÿ9*
                                           4?)ÿ=0>?:+36                                       I)1L0,)
                                           @1/F+6)1ÿH/36                                          ;03b)6ÿ49ÿcRd
                                           LCÿ=0>?:+36
                                           @+(04+:
                                           A+3+>)2)34B
                                           ;CDC
       PQXQNORU TVTVSNOU H0:)ÿM36 OSPXX78@Y ^:)33ÿ-                         RQ ;)44)1         ;)44)1ÿ49ÿ&?)       M,,)(4)6 NCOAG
                       X<ORÿDA I)1L) I&MZWJÿ7ÿ@[\H A,^0::0L1+'B                               =9391+_:)ÿI+2
                       WJ&                 [-JW-           A9110Fÿ\0,?9:F                     ^:+FF,9,bBÿhhhÿ*192
                                           -)6))2)1 M1F?4ÿ̀                                   ^:)33ÿ-C
11775677 771771!7"#$9#2                                          014045 $01$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                      4567ÿ9ÿ7 Entered
                                                               7 7 02/01/21 18:22:33 Page 82 of
                                &'(()**++ÿ'- @633+11ÿ>>?A
         Case 3:21-cv-00538-N Document      26-53 Filed
                                                      97   06/09/21          <Cof
                                                                      Page 119   D)11254
                                                                                     )952E PageID 17003
                                *.+ÿ/)0.1234 B)1()30*'3                      +3C1'7)30
                                &56724+5ÿ8634                                C'65*+7EÿC';)+7ÿ'-
                                9:ÿ/)0.1234                                  ?12)3*)FG7
                                &2;)*21                                      H;;'7)*)'3ÿ*'
                                <2320+(+3*=                                  I+-+3423*G7
                                >:?:                                         <'*)'3ÿ*'ÿI)7()77
                                                                             '5ÿJ*2Eÿ&'63*7ÿKK
                                                                             234ÿKKK=ÿL.)C.ÿL27
                                                                             M1+4ÿL)*.ÿ*.+
                                                                             &'65*ÿ'3ÿN6067*
                                                                             O=ÿPQRS
                                                                                 >)3T+4ÿ*'ÿURV
                                                                      RQRAPQQÿ'-ÿPWPÿ*52372C*)'37ÿÿÿ   ÿ?20+ÿPÿ'-ÿWÿ




11775677 771771!7"#$9#2                                    014046          $%1$%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                  Page 83 of
        Case 3:21-cv-00538-N Document 26-53 Filed
                                              97 06/09/21                          Page 120 of 254 PageID 17004
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ68379349ÿ:;<=7877ÿ>?@A,1/0ÿB,@02@/2ÿ<(C1D
                                                       EFGHÿJKGLMNOÿPHFNQRÿ
                                                          B1@/)Sÿ&/1@,123ÿ
                                                45654746ÿ68379349ÿ:;<=7877ÿ>?@A,1/0
                                                          B,@02@/2ÿ<(C1D

   EMTNLU V?ÿ&-W/,ÿ-X           \T]^HU _W/0ÿ̀;-/a@0                                         bKcHÿd      j5854769
            &S@0)1/Yÿ&(Z('                                                                  PHNeHfgNHGG
            [),(-0                                                                          hKeHÿiFLHU
   iKeKGKMkUl5[                 EFGH 648pp=q&_ÿ                                             iMQTnHkLsGt ujv
                                mTnoHNU                                                     bKcH]U
   EFGH &(Z('ÿ[),(-0            EFGH B<[x?Vÿ=ÿ&ylzÿy{V?{ÿ{1211C1/ÿ&-CC(,,11ÿ-Xÿ,S1ÿ|(aS'@02 iFLHÿFk^HU [''
   wOgHU                        mFnHU &/WA@21/ÿzW02ÿZ}ÿ|(aS'@02ÿ&@~(,@'ÿ;@0@a1C10,ÿ̀}.}
    ÿÿ
                                                                      476=4p4ÿ-Xÿ4p4ÿ,/@0A@),(-0Aÿÿÿ     ÿ.@a1ÿpÿ-Xÿpÿ
     </@0A@),(-0       V@,15<(C1y~,(-0 &@A1ÿlWC1/ÿ        [W,S-/(1/ÿ  V-)WC10,ÿ<Y~1         V-)WC10,ÿ<(,'1 {1Z(1 B(1
                                        &@A1ÿl@C1          y/a@0(@,(-0                                           B,@,WA
     8vp 968j        554769 z('1ÿ[02 648pp=q&_            {1a(A,1/ÿ(0 u AAW@0)1ÿ-X           ./1~@/12ÿ-01 [))1~,12 7}6;
                    673upÿ[; B1/Z1 B<[x?Vÿ=ÿ&ylz          &S@0)1/Y`      BWCC-0A              -/(a(0@'ÿ@02ÿ-01
                    ?V<                y{V?{              V?ÿ&-W/,ÿ-X                         )-~Yÿ-XÿAWCC-0A
                                       {1211C1/           &S@0)1/Yÿ&(Z('                      -0ÿ=69}ÿ&-W0A1'
                                       &-CC(,,11ÿ-X       [),(-0                              ,-ÿC@*1
                                       ,S1ÿ|(aS'@02                                           @//@0a1C10,AÿX-/
                                       &/WA@21/ÿzW02                                          /1,/(1Z@'ÿ@02
                                       Z}ÿ|(aS'@02                                            (AAW@0)1}
                                       &@~(,@'                                                    (0*12ÿ,-ÿ>6D
                                       ;@0@a1C10,`                                                (0*12ÿX/-Cÿ>6D
                                       }.}
     8vp p7p8        5854769 z('1ÿ[02 648pp=q&_           :'100ÿ{        uj [0A1/(0aÿ/(1X   &ylzV?l<[ [))1~,12 7}u;
                     377ÿ.; B1/Z1 B<[x?Vÿ=ÿ&ylz           ;):(''(Z/@Y`                        zl:ÿ.'@(0,(A
                    ?V<                y{V?{              ;-//(Aÿl()S-'A                      y~~-A(,(-0ÿ,-
                                       {1211C1/           [/AS,ÿ                             V1X102@0,A
                                       &-CC(,,11ÿ-X       <W001''ÿ.=                        ;-,(-0ÿ,-ÿV(AC(AA
                                       ,S1ÿ|(aS'@02       ('C(0a,-0                          -/ÿB,@Yÿ&-W0,Aÿÿ
                                       &/WA@21/ÿzW02                                          
                                       Z}ÿ|(aS'@02                                               (0*12ÿ,-ÿ>pD
                                       &@~(,@'                                                   (0*12ÿX/-Cÿ>4D
                                       ;@0@a1C10,`                          &1/,()@,(-0      &1/,()@,1ÿ-X [))1~,12 7}6;
                                       }.}                                                   &-C~'(@0)1ÿ(,S
                                                                                              <Y~1X@)1
                                                                                              {1W(/1C10,ÿ@02
                                                                                              <Y~1=q-'WC1
                                                                                              (C(,@,(-0ÿ,-
                                                                                              .'@(0,(A
                                                                                              y~~-A(,(-0ÿ,-
                                                                                              V1X102@0,A
                                                                                              ;-,(-0ÿ,-ÿV(AC(AA
                                                                                              -/ÿB,@Yÿ&-W0,Aÿÿ
                                                                                              
                                                                            &1/,()@,1ÿ-X     &1/,()@,1ÿ-X [))1~,12 7}6;
                                                                            B1/Z()1           B1/Z()1ÿ,-
                                                                                              .'@(0,(A
                                                                                              y~~-A(,(-0ÿ,-
                                                                                              V1X102@0,A
                                                                                              ;-,(-0ÿ,-ÿV(AC(AA
                                                                                              -/ÿB,@Yÿ&-W0,Aÿÿ
                                                                                              
11775677 771771!7"#$9#2                                    014047                212%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 84 of
       &'()*+&& *,&,-.+/ 789:ÿ;<= +-&((ABCD W:@8<ÿX
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                   97      ]] 6M8?=ÿ2PPage
                                                                         06/09/21      ?K\ 121N8OofM9P254
                                                                                                      <=^R PageID ;__:TK:= .S+3[
                                                                                                                      17005
                       -0.)ÿ23 >:?@: >6;E45ÿAÿCFG7 ;Y?PIRU                    CJIT9P8<K      CJQ<K:?_9P8IÿP<=
                       456                 FH54H            ;Y?PIRÿZ                         6M8?=ÿ2P?K\
                                           H:=::I:? [P\98RRÿVV2                              CJIT9P8<K
                                           CJII8KK::ÿJL                                      `CFG7a54G6a;V
                                           KM:ÿN8OM9P<=                                      7aVaGXb
                                           C?QRP=:?ÿ7Q<=                                          V8<c:=ÿKJÿd-e
                                           @SÿN8OM9P<=                                            V8<c:=ÿL?JI
                                           CPT8KP9                                           d+&e
                                           3P<PO:I:<KU                     ]& 3JK8J<         N8OM9P<=ÿCPT8KP9 ;__:TK:= .S+3[
                                           VS2S                                              3P<PO:I:<KU
                                                                                             VS2S^Rÿ3JK8J<ÿLJ?
                                                                                             2?:98I8<P?\
                                                                                             a<fQ<_K8J<
                                                                                                  V8<c:=ÿKJÿd+e
                                                                                                  V8<c:=ÿL?JIÿd+e
                                                                           ]/ 3JK8J<ÿKJ      3JK8J<ÿKJ            ;__:TK:= .S+3[
                                                                              4gT:=8K:       4gT:=8K:
                                                                                             2?J_::=8<OR
                                                                                             `CFG7a54G6a;V
                                                                                             7aVaGXb
                                                                                                  V8<c:=ÿKJÿd-e
                                                                                                  V8<c:=ÿL?JIÿd]e
                                                                              B:?8h_PK8J<ÿKJ B:?8h_PK8J<ÿJLÿ4?8_ ;__:TK:= .S-3[
                                                                              CJIT9P8<K      X8?P?=ÿ8<ÿ>QTTJ?K
                                                                                             JLÿN8OM9P<=^R
                                                                                             CJQ<K:?_9P8IÿP<=
                                                                                             6M8?=ÿ2P?K\
                                                                                             CJIT9P8<K
                                                                              4gM8Y8KR       4gM8Y8KRÿ;A4ÿKJ ;__:TK:= +S(3[
                                                                                             N8OM9P<=^R
                                                                                             CJQ<K:?_9P8IÿP<=
                                                                                             6M8?=ÿ2P?K\
                                                                                             CJIT9P8<K
                                                                                             `CFG7a54G6a;V
                                                                                             7aVaGXb
                                                                              C:?K8h_PK:ÿJL C:?K8h_PK:ÿJL ;__:TK:= .S+3[
                                                                              >:?@8_:        >:?@8_:ÿKJÿd8e
                                                                                             N8OM9P<=^R
                                                                                             CJQ<K:?_9P8IÿP<=
                                                                                             6M8?=ÿ2P?K\
                                                                                             CJIT9P8<Kiÿd88e
                                                                                             N8OM9P<=ÿCPT8KP9
                                                                                             3P<PO:I:<KU
                                                                                             VS2S^Rÿ3JK8J<ÿLJ?
                                                                                             2?:98I8<P?\
                                                                                             a<fQ<_K8J<iÿP<=
                                                                                             d888eÿ3JK8J<ÿKJ
                                                                                             4gT:=8K:
                                                                                             2?J_::=8<OR
                                                                              >QIIJ<R        V:KK:?ÿKJÿ6M:        ;__:TK:= .S+3[
                                                                              a<RK?Q_K8J<R H:O8RK:?ÿ8<
                                                                                             CMP<_:?\ÿL?JI
                                                                                             W:@8<ÿXSÿ;Y?PIRU
                                                                                             4RjSÿ?:OP?=8<O
                                                                                             >QIIJ<R
                                                                                             a<RK?Q_K8J<RÿLJ?
                                                                                             6M8?=A2P?K\
                                                                                             CJIT9P8<K
                                                                                                  V8<c:=ÿL?JIÿd+e
                                                                              2?JTJR:=ÿF?=:? `2?JTJR:=bÿF?=:? ;__:TK:= .S+3[
11775677 771771!7"#$9#2                                         014048               012%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 85 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 122      '()of*+,*-ÿ/0+,0*
                                                                                                      254     PageID 17006
                                                                                              +0ÿ12345,+4
       6789:;<7 :=6=<>?; E,F4ÿB*5 ?<688IJKL G)Q                             A8 N(54(          '()*+45             B[[43+45 >W</d
                       ??@?AÿB/ G4(H4 GDBM1CÿIÿKNOE 'F)VV[0[\X                                ^_Z(030V45`ÿN(54(
                       1CD                 NPC1P            C1ÿK0U(+ÿ0R                       '()*+,*-
                                           P4544Q4( KS)*[4(]ÿK,H,F                            C4R4*5)*+
                                           K0QQ,++44ÿ0R B[+,0*                                T,-SF)*5ÿK)3,+)F
                                           +S4ÿT,-SF)*5                                       /)*)-4Q4*+X
                                           K(UV)54(ÿEU*5                                      YWZWaVÿ/0+,0*ÿ+0
                                           HWÿT,-SF)*5                                        Z4(Q,+ÿE,F,*-
                                           K)3,+)F                                            b*54(ÿG4)Fc
                                           /)*)-4Q4*+X                                            Y,*\45ÿ+0ÿ^?c
                                           YWZW                                                   Y,*\45ÿR(0Qÿ^8c
       67899A8> :=6=<>?; E,F4ÿB*5 ?<688IJKL /)++S4eÿY A< /0+,0*                               C4R4*5)*+           B[[43+45 >W?/d
                       ?<@??ÿB/ G4(H4 GDBM1CÿIÿKNOE /,FF4(X                                   T,-SF)*5ÿK)3,+)F
                       1CD                 NPC1P            Bf()QVÿg                          /)*)-4Q4*+X
                                           P4544Q4( d)]F,VVÿYYZ                               YWZWaVÿ/0+,0*ÿ+0
                                           K0QQ,++44ÿ0R                                       Z4(Q,+ÿE,F,*-
                                           +S4ÿT,-SF)*5                                       b*54(ÿG4)F
                                           K(UV)54(ÿEU*5                                          Y,*\45ÿ+0ÿ^8c
                                           HWÿT,-SF)*5                         Z(030V45ÿN(54( _Z(030V45`ÿN(54( B[[43+45 >W?/d
                                           K)3,+)F                                            '()*+,*-
                                           /)*)-4Q4*+X                                        C4R4*5)*+
                                           YWZW                                               T,-SF)*5ÿK)3,+)F
                                                                                              /)*)-4Q4*+X
                                                                                              YWZWaVÿ/0+,0*ÿ+0
                                                                                              Z4(Q,+ÿE,F,*-
                                                                                              b*54(ÿG4)F
                                                                                                  Y,*\45ÿR(0Qÿ^?c
                                                                               K4(+,h[)+4ÿ0R K4(+,h[)+4ÿ0R B[[43+45 >W?/d
                                                                               G4(H,[4        G4(H,[4ÿ(4@
                                                                                              C4R4*5)*+
                                                                                              T,-SF)*5ÿK)3,+)F
                                                                                              /)*)-4Q4*+X
                                                                                              YWZWaVÿ/0+,0*ÿ+0
                                                                                              Z4(Q,+ÿE,F,*-
                                                                                              b*54(ÿG4)F
       6786><<; 9=<7=<>?; E,F4ÿB*5 ?<688IJKL i4H,*ÿ'                        A? ZUfF,[ÿJ4(V,0* ZUfF,[ÿJ4(V,0*ÿ0R B[[43+45 >W</d
                       ;@>;ÿZ/ G4(H4 GDBM1CÿIÿKNOE Bf()QVX                                    C4R4*5)*+aV
                       1CD                 NPC1P            Bf()QVÿg                          N34*,*-ÿd(,4Rÿ,*
                                           P4544Q4( d)]F,VVÿYYZ                               GU330(+ÿ0Rÿ,+V
                                           K0QQ,++44ÿ0R                                       /0+,0*ÿ+0ÿC,VQ,VV
                                           +S4ÿT,-SF)*5                                       0(ÿG+)]
                                           K(UV)54(ÿEU*5                                          Y,*\45ÿ+0ÿ^?c
                                           HWÿT,-SF)*5                         K4(+,h[)+4ÿ0R K4(+,h[)+4ÿ0R B[[43+45 >W?/d
                                           K)3,+)F                             G4(H,[4        G4(H,[4ÿ(4@ÿZUfF,[
                                           /)*)-4Q4*+X                                        J4(V,0*ÿ0R
                                           YWZW                                               C4R4*5)*+aV
                                                                                              N34*,*-ÿd(,4Rÿ,*
                                                                                              GU330(+ÿ0Rÿ,+V
                                                                                              /0+,0*ÿ+0ÿC,VQ,VV
                                                                                              0(ÿG+)]
       678<<><6 9=<6=<>?; E,F4ÿB*5 ?<688IJKL /)++S4eÿY A> Y4++4(                              Y4++4(ÿ+0ÿDS4       B[[43+45 >W?/d
                       ??@<<ÿB/ G4(H4 GDBM1CÿIÿKNOE /,FF4(X                                   T0*0()fF4ÿG)Q
                       1CD                 NPC1P            Bf()QVÿg                          'F)VV[0[\XÿjjjÿR(0Q
                                           P4544Q4( d)]F,VVÿYYZ                               /)++S4eÿYWÿ/,FF4(X
                                           K0QQ,++44ÿ0R                                       1VkWÿ4*[F0V,*-ÿ+e0
                                           +S4ÿT,-SF)*5                                       ^<cÿ[0U(+4V]ÿ[03,4V
                                           K(UV)54(ÿEU*5                                      0RÿC4R4*5)*+aV
                                           HWÿT,-SF)*5                                        N34*,*-ÿd(,4Rÿ,*
                                           K)3,+)F                                            GU330(+ÿ0Rÿ,+V
11775677 771771!7"#$9#2                                          014049              %12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 86 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,- 26-53     Filed
                                                                   97    06/09/21     Page 123  &1, of2
                                                                                                      1(ÿ,1ÿ425+2
                                                                                                        254       55 17007
                                                                                                                PageID
                                           ./0/                                                 16ÿ7,'8-ÿ9:*;ÿ<2,=
                                                                                                ,=*ÿ>1?6,ÿ1(
                                                                                                @62;'8-ÿA?:8ÿBB-
                                                                                                BCDE/
                                                                                                    .2(F*;ÿ,1ÿGHI
       JKLBCBLE MNBBNBCDE @2:*ÿS(; DBJLLUV>W _*T2(ÿ̀                       LK .*,,*6            .*,,*6ÿ,1ÿR=*       Sdd*^,*; C/D&c
                       EOJPÿ0& 7*6T* 7RSXQ4ÿUÿ>YZ@ Sa6'+5-                                      ]1(16'a:*ÿ7'+
                       Q4R                 Y[4Q[            Sa6'+5ÿb                            `:'55d1dF-ÿeeeÿ\61+
                                           [*;**+*6 c'8:255ÿ..0                                 _*T2(ÿ̀/ÿSa6'+5-
                                           >1++2,,**ÿ1\                                         Q5f/ÿ*(d:152()ÿ,<1
                                           ,=*ÿ]2)=:'(;                                         GBIÿd1^2*5ÿ1\ÿ,=*
                                           >6?5';*6ÿ@?(;                                        4*+'(;ÿ\16
                                           T/ÿ]2)=:'(;                                          S6a2,6',21(ÿ9:*;
                                           >'^2,':                                              <2,=ÿ,=*ÿS+*62d'(
                                           &'(')*+*(,-                                          S6a2,6',21(
                                           ./0/                                                 S551d2',21(ÿ1(
                                                                                                A?:8ÿJ-ÿBCDE
                                                                                                    .2(F*;ÿ,1ÿGLI
                                                                                                    .2(F*;ÿ\61+ÿGDI
       JKLDKMKK MNBBNBCDE @2:*ÿS(; DBJLLUV>W _*T2(ÿ̀                       LP Y^*(2()ÿc62*\ 4*\*(;'(,g5             Sdd*^,*; C/E&c
                       EOJHÿ0& 7*6T* 7RSXQ4ÿUÿ>YZ@ Sa6'+5-                                      Y^*(2()ÿc62*\ÿ2(
                       Q4R                 Y[4Q[            Sa6'+5ÿb                            7?^^16,ÿ1\ÿ2,5
                                           [*;**+*6 c'8:255ÿ..0                                 &1,21(ÿ,1ÿ425+255
                                           >1++2,,**ÿ1\                                         16ÿ7,'8
                                           ,=*ÿ]2)=:'(;                                         h>YZ@e4QZReS.
                                           >6?5';*6ÿ@?(;                                        @e.eZ`i
                                           T/ÿ]2)=:'(;                                              .2(F*;ÿ,1ÿGHI
                                           >'^2,':                                                  .2(F*;ÿ\61+ÿGJI
                                           &'(')*+*(,-                        Qj=2a2,5          Qj=2a2,ÿSÿ,1        Sdd*^,*; C/M&c
                                           ./0/                                                 4*\*(;'(,g5
                                                                                                Y^*(2()ÿc62*\ÿ2(
                                                                                                7?^^16,ÿ1\ÿ2,5
                                                                                                &1,21(ÿ,1ÿ425+255
                                                                                                16ÿ7,'8
                                                                                                h>YZ@e4QZReS.
                                                                                                @e.eZ`i
                                                                                                    .2(F*;ÿ\61+ÿGDI
                                                                              >*6,29d',21( >*6,29d',*ÿ1\ Sdd*^,*; C/D&c
                                                                                                >1+^:2'(d*ÿ<2,=
                                                                                                R8^*\'d*
                                                                                                [*f?26*+*(,ÿ'(;
                                                                                                R8^*UV1:?+*
                                                                                                .2+2,',21(ÿ2(
                                                                                                5?^^16,ÿ1\
                                                                                                4*\*(;'(,g5
                                                                                                Y^*(2()ÿc62*\ÿ2(
                                                                                                7?^^16,ÿ1\ÿ2,5
                                                                                                &1,21(ÿ,1ÿ425+255
                                                                                                16ÿ7,'8
                                                                                                    .2(F*;ÿ\61+ÿGDI
                                                                              >*6,29d',*ÿ1\ >*6,29d',*ÿ1\ Sdd*^,*; C/D&c
                                                                              7*6T2d*           7*6T2d*ÿ,1
                                                                                                4*\*(;'(,g5
                                                                                                Y^*(2()ÿc62*\ÿ2(
                                                                                                7?^^16,ÿ1\ÿ2,5
                                                                                                &1,21(ÿ,1ÿ425+255
                                                                                                16ÿ7,'8
                                                                                                    .2(F*;ÿ\61+ÿGDI
       JKLDCBJP MNBDNBCDE @2:* DBJLLUV>W &'?6**(                           LM Yld2':ÿR6'(5d62^, R*:*d1(\*6*(d*ÿU Sdd*^,*; C/D&c
                       DBOLBÿ0& Y(:8 7RSXQ4ÿUÿ>YZ@ &d>'k*68-                  GS;;:ÿ@**5ÿS^^:8I T'621?5ÿ+1,21(5ÿU
11775677 771771!7"#$9#2                                            014050              $12%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 87 of
                       &'(
           Case 3:21-cv-00538-N            )*'&*
                                          Document     26-53'&ÿ/0;.2ÿ04
                                                                 Filed
                                                                    97    06/09/21      Page 124H;8FofÿIBÿ254
                                                                                                          JKLM PageID 17008
                                           *+,++-+. /59:E+.Fÿ/1>18                                  C1:N+,ÿ4.0-ÿOJP
                                           /0--122++ÿ04 GE210:
                                           25+ÿ617589:,
                                           /.;<9,+.ÿ=;:,
                                           >?ÿ617589:,
                                           /9@1298
                                           A9:97+-+:2B
                                           C?D?
       QRJIQMIL STLQTJKLM =18+ÿG:, LJQUUXY/Z ]+>1:ÿ^                        UM D;_81EÿY+.<10: D;_81EÿY+.<10:ÿ04 GEE+@2+, K?LAa
                       UVUKÿDA W+.>+ W(G[&'ÿXÿ/)\= G_.9-<B                                      '+4+:,9:2b<
                       &'(                 )*'&*            G_.9-<ÿ̀                            G:<c+.1:7ÿa.1+4ÿ1:
                                           *+,++-+. a9F81<<ÿCCD                                 )@@0<1210:ÿ20
                                           /0--122++ÿ04                                         D891:21db<ÿA0210:<
                                           25+ÿ617589:,                                         40.ÿ&:2.Fÿ04ÿ9
                                           /.;<9,+.ÿ=;:,                                        W292;<ÿe;0ÿ).,+.
                                           >?ÿ617589:,                                          9:,ÿ20ÿ&f@+,12+
                                           /9@1298                                              D.0E++,1:7<ÿOg125
                                           A9:97+-+:2B                                          /+.21hE92+ÿ04
                                           C?D?                                                 W+.>1E+P
                                                                                                    C1:N+,ÿ20ÿOLP
       QRJSKKIi STLUTJKLM =18+ÿG:, LJQUUXY/Z W9-                            UQ H;,1E198ÿGE210: H;,1E198ÿGE210: GEE+@2+, K?LAa
                       LKVLiÿGA W+.>+ W(G[&'ÿXÿ/)\= ^89<<E0ENB                 =0.-             =0.-ÿE0-@8+2+,
                       &'(                 )*'&*            '&ÿ/0;.2ÿ04                         _FÿA9;.++:
                                           *+,++-+. /59:E+.Fÿ/1>18                              AE/9d+.FBÿ/0;.2
                                           /0--122++ÿ04 GE210:                                  *+@0.2+.?
                                           25+ÿ617589:,                                         (+8+E0:4+.+:E+
                                           /.;<9,+.ÿ=;:,                                        5+8,ÿSXIXLMÿ0:
                                           >?ÿ617589:,                                          D891:21db<ÿA0210:
                                           /9@1298                                              20ÿ&f@+,12+ÿ9:,
                                           A9:97+-+:2B                                          A0210:ÿ40.ÿW292;<
                                           C?D?                                                 e;0ÿ).,+.?
                                                                                                    C1:N+,ÿ20ÿOLP
       QRJMKSSJ STLLTJKLM =18+ÿG:, LJQUUXY/Z W9-                            Ui ).,+.            ^.9:2+,             GEE+@2+, K?UAa
                       iVLMÿDA W+.>+ W(G[&'ÿXÿ/)\= ^89<<E0ENB                                   OW21@;89210:ÿ9:,
                       &'(                 )*'&*            '&ÿ/0;.2ÿ04                         jD.0@0<+,kÿ).,+.
                                           *+,++-+. /59:E+.Fÿ/1>18                              ^0>+.:1:7
                                           /0--122++ÿ04 GE210:                                  a.1+h:7ÿWE5+,;8+
                                           25+ÿ617589:,                                         40.ÿ'+4+:,9:2b<
                                           /.;<9,+.ÿ=;:,                                        A0210:ÿ20ÿ'1<-1<<
                                           >?ÿ617589:,                                          0.ÿW29FP
                                           /9@1298                                                  C1:N+,ÿ20ÿOLP
                                           A9:97+-+:2B                                              C1:N+,ÿ4.0-
                                           C?D?                                                 OLLP
       QRJMKSQI STLLTJKLM =18+ÿG:, LJQUUXY/Z W9-                            UU ).,+.            ^.9:2+,             GEE+@2+, K?JAa
                       iVLiÿDA W+.>+ W(G[&'ÿXÿ/)\= ^89<<E0ENB                                   O&:E80<;.+ÿ20
                       &'(                 )*'&*            '&ÿ/0;.2ÿ04                         C+22+.ÿX
                                           *+,++-+. /59:E+.Fÿ/1>18                              jD.0@0<+,k
                                           /0--122++ÿ04 GE210:                                  G7.++,ÿW29:,<2188
                                           25+ÿ617589:,                                         ).,+.P
                                           /.;<9,+.ÿ=;:,                                            C1:N+,ÿ20ÿOLP
                                           >?ÿ617589:,
                                           /9@1298
                                           A9:97+-+:2B
                                           C?D?
       QRJQRIML STLLTJKLM =18+ÿG:, LJQUUXY/Z ]+>1:ÿ^                        UJ W21@;89210:ÿ̀ W21@;89210:ÿ9:, GEE+@2+, K?LAa
                       UVLJÿDA W+.>+ W(G[&'ÿXÿ/)\= G_.9-<B                     OD.0@0<+,Pÿ).,+. jD.0@0<+,kÿ).,+.
                       &'(                 )*'&*            G_.9-<ÿ̀                            ^0>+.:1:7
                                           *+,++-+. a9F81<<ÿCCD                                 a.1+h:7ÿWE5+,;8+
                                           /0--122++ÿ04                                         40.ÿ'+4+:,9:2b<
                                           25+ÿ617589:,                                         A0210:ÿ20ÿ'1<-1<<
                                           /.;<9,+.ÿ=;:,                                        0.ÿW29F
11775677 771771!7"#$9#2                                            014051              %12%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 88 of
           Case 3:21-cv-00538-N Document   '(ÿ*+,-./01 26-53     Filed
                                                                    97    06/09/21     Page 125 of9+0;254
                                                                                                       61ÿ4<ÿ=>PageID
                                                                                                               ?      17009
                                           2/3+4/.                                                9+0;61ÿ@A<7ÿ=B?
                                           5/0/,676048
                                           9(:(
       CDECCDFC FGHGEIBJ O+.6ÿP01 BEC>>RS2T [.600ÿX                         >B 96446A         96446Aÿ4<ÿN-6       P\\63461 I(B5c
                       HKEHÿ:5 Q6A'6 QNPULMÿRÿ2VWO 5\[+..+'A/]8                               *<0<A/`.6ÿQ/7
                       LMN                 VXMLX            5<AA+ZÿW+\-<.Z                    [./ZZ\<\;8ÿaaaÿ@A<7
                                           X616676A PAZ-4ÿ^                                   b6'+0ÿ5(ÿ2<60
                                           2<77+4466ÿ<@ NY006..ÿ99:R                          A6,/A1+0,
                                           4-6ÿ*+,-./01 _+.7+0,4<0                            Q4/01Z4+..ÿVA16A
                                           2AYZ/16AÿOY01                                      /,A661ÿY3<0ÿ̀]
                                           '(ÿ*+,-./01                                        4-6ÿ3/A4+6Z
                                           2/3+4/.                                                9+0;61ÿ4<ÿ=E?
                                           5/0/,676048                         :A<3<Z61ÿVA16A L0\.<ZYA6ÿ4<        P\\63461 I(B5c
                                           9(:(                                               96446AÿR
                                                                                              d:A<3<Z61e
                                                                                              P,A661ÿQ4/01Z4+..
                                                                                              VA16A
                                                                                                  9+0;61ÿ@A<7ÿ=B?
       CDECC>EH FGHGEIBJ O+.6ÿP01 BEC>>RS2T 5/44-6gÿ9 >I 96446A                               96446Aÿ4<ÿN-6       P\\63461 I(B5c
                       CKfDÿ:5 Q6A'6 QNPULMÿRÿ2VWO 5+..6A8                                    *<0<A/`.6ÿQ/7
                       LMN                 VXMLX            P`A/7Zÿ^                          [./ZZ\<\;8ÿaaaÿ@A<7
                                           X616676A c/].+ZZÿ99:                               5/44-6gÿ9(ÿ5+..6A8
                                           2<77+4466ÿ<@                                       LZh(ÿL0\.<Z+0,
                                           4-6ÿ*+,-./01                                       2<YA46Z]ÿ2<3+6Z
                                           2AYZ/16AÿOY01                                      <@ÿ=+?ÿM6@601/04iZ
                                           '(ÿ*+,-./01                                        5<4+<0ÿ4<ÿM+Z7+ZZ
                                           2/3+4/.                                            <AÿQ4/]jÿ/01ÿ=++?
                                           5/0/,676048                                        M6@601/04iZ
                                           9(:(                                               P0Zg6A+0,ÿcA+6@ÿ+0
                                                                                              V33<Z+4+<0ÿ4<
                                                                                              :./+04+kiZÿ5<4+<0
                                                                                              @<AÿL04A]ÿ<@ÿ/
                                                                                              Q4/4YZÿlY<ÿVA16A
                                                                                              /01ÿ4<ÿLm361+46
                                                                                              :A<\661+0,Z
                                                                                                  9+0;61ÿ4<ÿ=E?
       CDECfDEf FGHGEIBJ O+.6ÿP01 BEC>>RS2T [.600ÿX                         EF :Y`.+\ÿS6AZ+<0 :nc9a2ÿSLXQaVW P\\63461 E(I5c
                       CKBHÿ:5 Q6A'6 QNPULMÿRÿ2VWO 5\[+..+'A/]8                               S6A+o61
                       LMN                 VXMLX            5<AA+ZÿW+\-<.Z                    2<73./+04ÿ/01
                                           X616676A PAZ-4ÿ^                                   26A4+o\/46ÿ<@
                                           2<77+4466ÿ<@ NY006..ÿ99:R                          Q6A'+\6
                                           4-6ÿ*+,-./01 _+.7+0,4<0                                9+0;61ÿ4<ÿ=B?
                                           2AYZ/16AÿOY01                    EH :Y`.+\ÿS6AZ+<0 :nc9a2ÿSLXQaVW P\\63461 I(f5c
                                           '(ÿ*+,-./01                                        cA+6@ÿa0ÿQY33<A4
                                           2/3+4/.                                            V@ÿ:./+04+kiZ
                                           5/0/,676048                                        5<4+<0ÿO<AÿL04A]
                                           9(:(                                               V@ÿPÿQ4/4YZÿlY<
                                                                                              VA16Aÿ/01ÿ5<4+<0
                                                                                              N<ÿLm361+46
                                                                                              :A<\661+0,Zÿg+4-
                                                                                              26A4+o\/46ÿ<@
                                                                                              Q6A'+\6
                                                                                                  9+0;61ÿ4<ÿ=B?
                                                                            ED :Y`.+\ÿS6AZ+<0 :nc9a2ÿSLXQaVW P\\63461 I(C5c
                                                                                              2<AA6\461ÿcA+6@ÿa0
                                                                                              QY33<A4ÿV@
                                                                                              :./+04+kiZÿ5<4+<0
                                                                                              O<AÿL04A]ÿV@ÿP
                                                                                              Q4/4YZÿlY<ÿVA16A
                                                                                              /01ÿ5<4+<0ÿN<
11775677 771771!7"#$9#2                                          014052              %12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/214567ÿ9ÿ7 Entered
                                                                7 7 02/01/21 18:22:33 Page 89 of
         Case 3:21-cv-00538-N Document 26-53 Filed    97 06/09/21 Page 126       '()*
                                                                                    of+,-* PageID 17010
                                                                                        254
                                                                                 ./01**+,234ÿ6,-7
                                                                                 8*/-,91:-*ÿ0;
                                                                                 <*/=,1*
                                                                                    >,2?*+ÿ-0ÿ@AB
      CDECAEFE GHIHEJAK P,Q*ÿR2+ AECFFST8U _*=,2ÿ̀            EK '(7,a,-4        '(7,a,-ÿcÿ-0       R11*)-*+ J]KMc
                 AELCCÿ.M <*/=* <ORV'NÿSÿ8WXP Ra/:Z4^                            N*;*2+:2-e4
                 'NO             WYN'Y         Ra/:Z4ÿb                          R246*/,23ÿc/,*;ÿ,2
                                 Y*+**Z*/ c:dQ,44ÿ>>.                            W))04,-,02ÿ-0
                                 80ZZ,--**ÿ0;                                    .Q:,2-,fe4ÿM0-,02
                                 -7*ÿ[,37Q:2+                                    ;0/ÿ'2-/dÿ0;ÿ:
                                 8/\4:+*/ÿP\2+                                   <-:-\4ÿg\0ÿW/+*/
                                 =]ÿ[,37Q:2+                                     :2+ÿ'()*+,-*
                                 8:),-:Q                                         ./01**+,234
                                 M:2:3*Z*2-^                                     h8WXPiN'XOiR>
                                 >].]                                            Pi>iX`j
                                                                                    >,2?*+ÿ-0ÿ@AB
      CDECJKJF GHIHEJAK P,Q*ÿR2+ AECFFST8U _*=,2ÿ̀            EC R246*/,23ÿc/,*; N*;*2+:2-e4        R11*)-*+ J]CMc
                 AELJCÿ.M <*/=* <ORV'NÿSÿ8WXP Ra/:Z4^                            R246*/,23ÿc/,*;ÿ,2
                 'NO             WYN'Y         Ra/:Z4ÿb                          W))04,-,02ÿ-0
                                 Y*+**Z*/ c:dQ,44ÿ>>.                            .Q:,2-,fe4ÿM0-,02
                                 80ZZ,--**ÿ0;                                    ;0/ÿ'2-/dÿ0;ÿ:
                                 -7*ÿ[,37Q:2+                                    <-:-\4ÿg\0ÿW/+*/
                                 8/\4:+*/ÿP\2+                                   :2+ÿ'()*+,-*
                                 =]ÿ[,37Q:2+                                     ./01**+,234
                                 8:),-:Q                                         h8WXPiN'XOiR>
                                 M:2:3*Z*2-^                                     Pi>iX`j
                                 >].]                                               >,2?*+ÿ-0ÿ@IB
                                                                                    >,2?*+ÿ;/0Zÿ@FB
                                                                 '(7,a,-4        '(7,a,-ÿRÿ-0       R11*)-*+ J]KMc
                                                                                 N*;*2+:2-e4
                                                                                 R246*/,23ÿc/,*;ÿ,2
                                                                                 W))04,-,02ÿ-0
                                                                                 .Q:,2-,fe4ÿM0-,02
                                                                                 ;0/ÿ'2-/dÿ0;ÿ:
                                                                                 <-:-\4ÿg\0ÿW/+*/
                                                                                 :2+ÿ'()*+,-*
                                                                                 ./01**+,234
                                                                 '(7,a,-4        '(7,a,-ÿ8ÿ-0       R11*)-*+ J]KMc
                                                                                 N*;*2+:2-e4
                                                                                 R246*/,23ÿc/,*;ÿ,2
                                                                                 W))04,-,02ÿ-0
                                                                                 .Q:,2-,fe4ÿM0-,02
                                                                                 ;0/ÿ'2-/dÿ0;ÿ:
                                                                                 <-:-\4ÿg\0ÿW/+*/
                                                                                 :2+ÿ'()*+,-*
                                                                                 ./01**+,234
                                                                                 h8WXPiN'XOiR>
                                                                                 Pi>iX`j
                                                                 8*/-,91:-,02 8*/-,91:-*ÿ0; R11*)-*+ J]AMc
                                                                                 80Z)Q,:21*ÿk,-7
                                                                                 Od)*;:1*
                                                                                 Y*l\,/*Z*2-ÿ:2+
                                                                                 Od)*ST0Q\Z*
                                                                                 >,Z,-:-,02ÿ/*L
                                                                                 N*;*2+:2-e4
                                                                                 R246*/,23ÿc/,*;ÿ,2
                                                                                 W))04,-,02ÿ-0
                                                                                 .Q:,2-,fe4ÿM0-,02
                                                                                 ;0/ÿ'2-/dÿ0;ÿ:
                                                                                 <-:-\4ÿg\0ÿW/+*/
11775677 771771!7"#$9#2                          014053                  %12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 90 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 127       '()ÿof+,254
                                                                                                       -.)/0.PageID 17011
                                                                                               1234..)/(56
                                                                               7.20/84'0.ÿ39 7.20/84'0.ÿ39 ?44.-0.) IJKEA
                                                                               :.2;/4.         :.2;/4.ÿ2.<
                                                                                               =.9.()'(0>6
                                                                                               ?(6@.2/(5ÿA2/.9ÿ/(
                                                                                               B--36/0/3(ÿ03
                                                                                               1C'/(0/D>6ÿE30/3(
                                                                                               932ÿ+(02Fÿ39ÿ'
                                                                                               :0'0G6ÿHG3ÿB2).2
                                                                                               '()ÿ+,-.)/0.
                                                                                               1234..)/(56
       LMNLIKLI OPQPNIKR T/C.ÿ?() KNLUUVW7X :'\                             Nc B2).2           a2'(0.)              ?44.-0.) IJNEA
                       KI<LMÿ?E :.2;. :S?Y+=ÿVÿ7BZT aC'66434b_                                 de123-36.)fÿB2).2
                       +=S                 B[=+[            =+ÿ73G20ÿ39                        a2'(0/(5
                                           [.)..\.2 7]'(4.2Fÿ7/;/C                             =.9.()'(0
                                           73\\/00..ÿ39 ?40/3(                                 ^/5]C'()ÿ7'-/0'C
                                           0].ÿ^/5]C'()                                        E'('5.\.(0_
                                           72G6').2ÿTG()                                       `J1J>6ÿE30/3(ÿ03
                                           ;Jÿ^/5]C'()                                         1.2\/0ÿT/C/(5
                                           7'-/0'C                                             g().2ÿ:.'Cÿ39
                                           E'('5.\.(0_                                         =.9.()'(0>6
                                           `J1J                                                ?(6@.2/(5ÿA2/.9ÿ/(
                                                                                               B--36/0/3(ÿ03
                                                                                               1C'/(0/D>6ÿE30/3(
                                                                                               932ÿ+(02Fÿ39ÿ'
                                                                                               :0'0G6ÿHG3ÿB2).2
                                                                                               '()ÿE30/3(ÿ03
                                                                                               +,-.)/0.
                                                                                               1234..)/(56h
                                                                                                   `/(b.)ÿ03ÿdKh
                                                                                                   `/(b.)ÿ923\ÿdKh
       LMNcMLOR OPQPNIKR T/C.ÿ?() KNLUUVW7X :'\                             NU B2).2ÿVÿ123ÿ^'4 a2'(0.)ÿd72G4/'(/_ ?44.-0.) IJNEA
                       M<LKÿ?E :.2;. :S?Y+=ÿVÿ7BZT aC'66434b_                  W/4.            a'2F<ÿ123-36.)
                       +=S                 B[=+[            =+ÿ73G20ÿ39                        B2).2ÿa2'(0/(5
                                           [.)..\.2 7]'(4.2Fÿ7/;/C                             E30/3(ÿ932
                                           73\\/00..ÿ39 ?40/3(                                 ?)\/66/3(ÿ123
                                           0].ÿ^/5]C'()                                        ^'4ÿW/4.ÿ3(ÿi.]'C9
                                           72G6').2ÿTG()                                       39ÿ).9.()'(0
                                           ;Jÿ^/5]C'()                                         ^/5]C'()ÿ7'-/0'C
                                           7'-/0'C                                             E'('5.\.(0_ÿ̀J1Jh
                                           E'('5.\.(0_                                             `/(b.)ÿ03ÿdKh
                                           `J1J                                                    `/(b.)ÿ923\ÿdKh
       LMNcMLRc OPQPNIKR T/C.ÿ?() KNLUUVW7X :'\                             NI B2).2ÿVÿ123ÿ^'4 a2'(0.)              ?44.-0.) IJNEA
                       M<cQÿ?E :.2;. :S?Y+=ÿVÿ7BZT aC'66434b_                  W/4.            dE'64].2/(_ÿS.22/
                       +=S                 B[=+[            =+ÿ73G20ÿ39                        `Jÿ<ÿ123-36.)
                                           [.)..\.2 7]'(4.2Fÿ7/;/C                             B2).2ÿa2'(0/(5
                                           73\\/00..ÿ39 ?40/3(                                 E30/3(ÿT32
                                           0].ÿ^/5]C'()                                        ?)\/66/3(ÿ123
                                           72G6').2ÿTG()                                       ^'4ÿW/4.ÿ39ÿS.22/ÿ̀J
                                           ;Jÿ^/5]C'()                                         E'64].2/(ÿ03
                                           7'-/0'C                                             2.-2.6.(0ÿ1C'/(0/Dh
                                           E'('5.\.(0_                                             `/(b.)ÿ03ÿdKh
                                           `J1J                             NK B2).2ÿVÿ123ÿ^'4 a2'(0.)ÿdW'/C_ ?44.-0.) IJNEA
                                                                               W/4.            ?()2.@ÿEJÿ<
                                                                                               123-36.)ÿB2).2
                                                                                               a2'(0/(5ÿE30/3(
                                                                                               T32ÿ?)\/66/3(ÿ123
                                                                                               ^'4ÿW/4.ÿ39
                                                                                               ?()2.@ÿEJÿW'/Cÿ03
                                                                                               2.-2.6.(0ÿ1C'/(0/Dh
                                                                                                   `/(b.)ÿ03ÿdKh
11775677 771771!7"#$9#2                                          014054                %12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 91 of
           Case 3:21-cv-00538-N Document 26-53 Filed
                                                                           '' ()*+)ÿ-ÿ.)/ÿ012 5)167+*ÿ8316
                                                                   97 06/09/21 Page 128 of 254 PageID 17012
                                                                                                                  D22+@7+* M>'=N
                                                                              342+            0/)69ÿ:;1<6ÿ=>?
                                                                                              .)/@/A+*ÿ()*+)
                                                                                              5)16746Bÿ=/74/6
                                                                                              C/)ÿD*E4AA4/6ÿ.)/
                                                                                              012ÿ342+ÿ/Fÿ:;1<6
                                                                                              =>ÿ316ÿ0/)6ÿ7/
                                                                                              )+@)+A+67ÿ.G14674HI
                                                                                                 J46K+*ÿ7/ÿ8LI
       OP'QPLLQ RSTS'MLU C4G+ÿD6* L'OVV-3[\ `+Z46ÿ5                        LT =/74/6          X+F+6*167           D22+@7+* M>L=N
                       T?VQÿD= :+)Z+ :YD]WXÿ-ÿ[(^C Da)1EA9                                    04B;G16*ÿ[1@471G
                       WXY                 (_XW_            Da)1EAÿb                          =161B+E+679
                                           _+*++E+) N1cG4AAÿJJ.                               J>.>dAÿ=/74/6ÿ7/
                                           [/EE477++ÿ/F                                       .+)E47ÿC4G46B
                                           7;+ÿ04B;G16*                                       e6*+)ÿ:+1Gÿ/F
                                           [)<A1*+)ÿC<6*                                      X+F+6*167dA
                                           Z>ÿ04B;G16*                                        D6Af+)46BÿN)4+Fÿ46
                                           [1@471G                                            (@@/A474/6ÿ7/
                                           =161B+E+679                                        .G14674HdAÿ=/74/6
                                           J>.>                                               F/)ÿW67)cÿ/Fÿ1
                                                                                              :717<Aÿg</ÿ()*+)
                                                                                              16*ÿ=/74/6ÿ7/
                                                                                              Wh@+*47+
                                                                                              .)/2++*46BA
                                                                                                 J46K+*ÿ7/ÿ8OI
                                                                           LP =/74/6ÿ7/       X+F+6*167           D22+@7+* M>L=N
                                                                              X4AE4AA         04B;G16*ÿ[1@471G
                                                                                              =161B+E+679
                                                                                              J>.>dAÿ=/74/6ÿ7/
                                                                                              X4AE4AAÿ/)ÿ:71c
                                                                                                 J46K+*ÿ7/ÿ8OI
                                                                                                 J46K+*ÿF)/Eÿ8OI
                                                                              .)/@/A+*ÿ()*+) i.)/@/A+*jÿ()*+) D22+@7+* M>L=N
                                                                                              5)16746B
                                                                                              X+F+6*167
                                                                                              04B;G16*ÿ[1@471G
                                                                                              =161B+E+679
                                                                                              J>.>dAÿ=/74/6ÿ7/
                                                                                              .+)E47ÿC4G46B
                                                                                              e6*+)ÿ:+1Gÿ/F
                                                                                              X+F+6*167dA
                                                                                              D6Af+)46BÿN)4+Fÿ46
                                                                                              (@@/A474/6ÿ7/
                                                                                              .G14674HdAÿ=/74/6
                                                                                              F/)ÿW67)cÿ/Fÿ1
                                                                                              :717<Aÿg</ÿ()*+)
                                                                                              16*ÿ=/74/6ÿ7/
                                                                                              Wh@+*47+
                                                                                              .)/2++*46BA
                                                                                                 J46K+*ÿF)/Eÿ8LI
                                                                              [+)74k217+ÿ/F [+)74k217+ÿ/F D22+@7+* M>L=N
                                                                              :+)Z42+         :+)Z42+ÿ7/
                                                                                              X+F+6*167
                                                                                              04B;G16*ÿ[1@471G
                                                                                              =161B+E+679
                                                                                              J>.>dAÿ=/74/6ÿ7/
                                                                                              .+)E47ÿC4G46B
                                                                                              e6*+)ÿ:+1Gÿ/F
                                                                                              X+F+6*167dA
                                                                                              D6Af+)46BÿN)4+Fÿ46
                                                                                              (@@/A474/6ÿ7/
                                                                                              .G14674HdAÿ=/74/6
11775677 771771!7"#$9#2                                         014055               %12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 92 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 129        &'(ÿof*+,254
                                                                                                         (-ÿ'&ÿ.PageID 17013
                                                                                                /,.,01ÿ20'ÿ3(45(
                                                                                                .+4ÿ6',7'+ÿ,'
                                                                                                *89547,5
                                                                                                :(';5547+<1
                                                                               :('9'154ÿ3(45( =:('9'154>ÿ3(45( G;;59,54 HIJ6K
                                                                                                '+ÿ?5&5+4.+,@1
                                                                                                6',7'+ÿ,'ÿ?71A711
                                                                                                '(ÿ/,.-
                                                                                                    B7+C54ÿ&('AÿDEF
                                                                               L5(,7M;.,5ÿ'& L5(,7M;.,5ÿ'& G;;59,54 HIJ6K
                                                                               /5(N7;5          /5(N7;5ÿ,'
                                                                                                ?5&5+4.+,
                                                                                                O7<PQ.+4ÿL.97,.Q
                                                                                                6.+.<5A5+,R
                                                                                                BI:I@1ÿ6',7'+ÿ,'
                                                                                                ?71A711ÿ'(ÿ/,.-
       STUVWUJX YZYZUHJX ]7Q5ÿG+4 JUSEE^_L` dQ5++ÿc                         JS 6',7'+ÿ&'(ÿ:(' 6.1;P5(7+Rÿ\5((7ÿBI G;;59,54 HIJ6K
                       X[UXÿ:6 /5(N5 /\Ga*?ÿ^ÿL3b] 6;d7QQ7N(.-R                O.;ÿ_7;5         ^ÿ6',7'+ÿ]'(
                       *?\                 3c?*c            6'((71ÿb7;P'Q1                      G4A7117'+ÿ:('
                                           c5455A5( G(1P,ÿe                                     O.;ÿ_7;5ÿ'&ÿ\5((7ÿBI
                                           L'AA7,,55ÿ'& \0++5QQÿBB:^                            6.1;P5(7+ÿ,'
                                           ,P5ÿO7<PQ.+4 f7QA7+<,'+                              (59(515+,ÿ:Q.7+,7g
                                           L(01.45(ÿ]0+4                                        h7,PÿL5(,7M;.,5ÿ'&
                                           NIÿO7<PQ.+4                                          /5(N7;5
                                           L.97,.Q                                                  B7+C54ÿ,'ÿDJF
                                           6.+.<5A5+,R                      JX 6',7'+ÿ&'(ÿ:(' _.7QRÿG+4(5hÿ6Iÿ^ G;;59,54 HIJ6K
                                           BI:I                                O.;ÿ_7;5         6',7'+ÿ]'(
                                                                                                G4A7117'+ÿ:('
                                                                                                O.;ÿ_7;5ÿ'&
                                                                                                G+4(5hÿ6Iÿ_.7Qÿ,'
                                                                                                (59(515+,ÿ:Q.7+,7g
                                                                                                h7,PÿL5(,7M;.,5ÿ'&
                                                                                                /5(N7;5
                                                                                                    B7+C54ÿ,'ÿDJF
                                                                            JY 6',7'+ÿ&'(ÿ:(' _.+ÿO'(+Rÿ/P.0+ G;;59,54 HIJ6K
                                                                               O.;ÿ_7;5         6Iÿ[ÿ6',7'+ÿ]'(
                                                                                                G4A7117'+ÿ:('
                                                                                                O.;ÿ_7;5ÿ'&ÿ/P.0+
                                                                                                6Iÿ_.+ÿO'(+ÿ,'
                                                                                                (59(515+,ÿ:Q.7+,7g
                                                                                                h7,PÿL5(,7M;.,5ÿ'&
                                                                                                /5(N7;5
                                                                                                    B7+C54ÿ,'ÿDJF
                                                                               L5(,7M;.,7'+ÿ&'( 6.1;P5(7+Rÿ\5((7ÿBI G;;59,54 HIJ6K
                                                                               :('ÿO.;ÿ_7;5 [ÿL5(,7M;.,7'+ÿ,'
                                                                                                6',7'+ÿ]'(
                                                                                                G4A7117'+ÿ:('
                                                                                                O.;ÿ_7;5ÿ'&ÿ\5((7ÿBI
                                                                                                6.1;P5(7+ÿ,'
                                                                                                (59(515+,ÿ:Q.7+,7g
                                                                               :('9'154ÿ3(45(ÿ^ 6.1;P5(7+Rÿ\5((7ÿBI G;;59,54 HIJ6K
                                                                               :('ÿO.;ÿ_7;5 [ÿ:('9'154ÿ3(45(
                                                                                                d(.+,7+<ÿ6',7'+
                                                                                                ]'(ÿG4A7117'+ÿ:('
                                                                                                O.;ÿ_7;5ÿ'&ÿ\5((7ÿBI
                                                                                                6.1;P5(7+ÿ,'
                                                                                                (59(515+,ÿ:Q.7+,7g
                                                                                                    B7+C54ÿ&('AÿDJF
                                                                               L5(,7M;.,7'+ÿ&'( _.7QRÿG+4(5hÿ6Iÿ^ G;;59,54 HIJ6K
11775677 771771!7"#$9#2                                             014056 2312%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21 4567ÿ9ÿ7 Entered
                                                                 7 7 02/01/21 18:22:33 Page 93 of
         Case 3:21-cv-00538-N Document 26-53 Filed     97 06/09/21&'(ÿ*+,ÿPage
                                                                          -.,/ 1300/'of1.2,254
                                                                                           +1.(3ÿ1(PageID 17014
                                                                                   4(1.(3ÿ5('
                                                                                   678.99.(3ÿ&'(
                                                                                   *+,ÿ-.,/ÿ(:
                                                                                   637'/;ÿ4<ÿ-+.=ÿ1(
                                                                                   '/>'/9/31ÿ&=+.31.?
                                                                  &'(>(9/7ÿ@'7/'ÿA -+.=Bÿ637'/;ÿ4<ÿC 6,,/>1/7 K<I4L
                                                                  &'(ÿ*+,ÿ-.,/ &'(>(9/7ÿ@'7/'
                                                                                   D'+31.3Eÿ4(1.(3
                                                                                   5('ÿ678.99.(3ÿ&'(
                                                                                   *+,ÿ-.,/ÿ(:
                                                                                   637'/;ÿ4<ÿ-+.=ÿ1(
                                                                                   '/>'/9/31ÿ&=+.31.?
                                                                                      F.3G/7ÿ:'(8ÿHIJ
                                                                  0/'1.2,+1.(3ÿ:(' -+3ÿ*('3BÿMN+O3 6,,/>1/7 K<P4L
                                                                  &'(ÿ*+,ÿ-.,/ 4<ÿCÿ0/'1.2,+1.(3
                                                                                   1(ÿ4(1.(3ÿ5('
                                                                                   678.99.(3ÿ&'(
                                                                                   *+,ÿ-.,/ÿ(:ÿMN+O3
                                                                                   4<ÿ-+3ÿ*('3ÿ1(
                                                                                   '/>'/9/31ÿ&=+.31.?
                                                                  &'(>(9/7ÿ@'7/'ÿA -+3ÿ*('3BÿMN+O3 6,,/>1/7 K<I4L
                                                                  &'(ÿ*+,ÿ-.,/ 4<Cÿ&'(>(9/7
                                                                                   @'7/'ÿD'+31.3E
                                                                                   4(1.(3ÿ5('
                                                                                   678.99.(3ÿ&'(
                                                                                   *+,ÿ-.,/ÿ(:ÿMN+O3
                                                                                   4<ÿ-+3ÿ*('3ÿ1(
                                                                                   '/>'/9/31ÿ&=+.31.?
                                                                                      F.3G/7ÿ:'(8ÿHIJ
      QRPSSTUP TVTVPKIU 5.=/ÿ637 IPQ[[A-0\ D=/33ÿ_             IS MO88(39          @'.E.3+=ÿMO88(39 6,,/>1/7 K<I4L
                 PCSKÿ&4 M/'Z/ MY6]WXÿAÿ0@^5 4,D.==.Z'+`B                          +37ÿ6c7+Z.1ÿ(:
                 WXY             @_XW_         4(''.9ÿ^.,N(=9                      M/'Z.,/ÿ9N(;.3E
                                 _/7//8/' 6'9N1ÿa                                  9/'Z.,/ÿ(:ÿ1N/
                                 0(88.11//ÿ(: YO33/==ÿFF&A                         -/'.2/7
                                 1N/ÿ*.EN=+37 b.=8.3E1(3                           0(8>=+.31ÿ+37
                                 0'O9+7/'ÿ5O37                                     '/=+1/7ÿ9O.1ÿ>+>/'9
                                 Z<ÿ*.EN=+37                                       (3ÿTATAIUÿO>(3
                                 0+>.1+=                                           X/:/37+31
                                 4+3+E/8/31B                                       *.EN=+37ÿ0+>.1+=
                                 F<&<                                              4+3+E/8/31BÿF<&<B
                                                                                   d`ÿ9/'Z.3Eÿ.19
                                                                                   '/E.91/'/7ÿ+E/31B
                                                                                   YN/ÿ0('>('+1.(3
                                                                                   Y'O91ÿ0(8>+3`B
                                                                                   ;.1Nÿ0/'1.2,+1/ÿ(:
                                                                                   M/'Z.,/
                                                                                      F.3G/7ÿ1(ÿHPJ
      QRPSSTUe TVTVPKIU 5.=/ÿ637 IPQ[[A-0\ f/Z.3ÿD             I[ 4(1.(3ÿ:('ÿ&'( 0'O,.+3.BÿD+'`C 6,,/>1/7 K<I4L
                 PCP[ÿ&4 M/'Z/ MY6]WXÿAÿ0@^5 6d'+89B              *+,ÿ-.,/         4(1.(3ÿ:('
                 WXY             @_XW_         6d'+89ÿa                            678.99.(3ÿ&'(
                                 _/7//8/' L+`=.99ÿFF&                              *+,ÿ-.,/ÿ(:ÿD+'`
                                 0(88.11//ÿ(:                                      0'O,.+3.BÿW9gO.'/
                                 1N/ÿ*.EN=+37                                      (3ÿd/N+=:ÿ(:
                                 0'O9+7/'ÿ5O37                                     7/:/37+31
                                 Z<ÿ*.EN=+37                                       *.EN=+37ÿ0+>.1+=
                                 0+>.1+=                                           4+3+E/8/31BÿF<&<
                                 4+3+E/8/31B                                       H;.1Nÿ0/'1.2,+1/ÿ(:
                                 F<&<                                              M/'Z.,/J
                                                                                      F.3G/7ÿ1(ÿHPJ
                                                                                      F.3G/7ÿ:'(8ÿHIJ
11775677 771771!7"#$9#2                           014057              2212%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 94 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21&'()*+,-Page
                                                                                       )*./ÿ1.(131&(5,
                                                                                                     of*
                                                                                                       -/*6ÿ7-(89PageID
                                                                                                        254          ?,,'=)'@ HGI>J
                                                                                                                         17015
                                                                               2(.ÿ3-,ÿ4*,' &'()*+,-)*./ÿ.1
                                                                                                 7-(8ÿ&(5,*-/*6
                                                                                                 :;<5*('ÿ*/ÿ;5==.()
                                                                                                 .1ÿ>.)*./ÿ1.(
                                                                                                 ?@A*;;*./ÿ2(.
                                                                                                 3-,ÿ4*,'ÿ./ÿB'C-D1
                                                                                                 .1ÿ@'1'/@-/)
                                                                                                 3*ECD-/@ÿ&-=*)-D
                                                                                                 >-/-E'A'/)6ÿFG2G
                                                                               2(.=.;'@ÿK(@'(ÿL &(5,*-/*6ÿ7-(89 ?,,'=)'@ HGO>J
                                                                               2(.ÿ3-,ÿ4*,' 2(.=.;'@ÿK(@'(
                                                                                                 7(-/)*/Eÿ>.)*./
                                                                                                 1.(ÿ?@A*;;*./ÿ2(.
                                                                                                 3-,ÿ4*,'ÿ./ÿB'C-D1
                                                                                                 .1ÿ@'1'/@-/)
                                                                                                 3*ECD-/@ÿ&-=*)-D
                                                                                                 >-/-E'A'/)6ÿFG2G
                                                                                                     F*/M'@ÿ1(.AÿNOP
       QRISOTIT UVUVIHOW Z*D'ÿ?/@ OIQ]]L4&^ 7D'//ÿa                         OI J(*'1             2D-*/)*de;          ?,,'=)'@ HGS>J
                       OO9QOÿ?> ['(\' [Y?_:XÿLÿ&K`Z >,7*DD*\(-86                                 &.((',)'@ÿJ(*'1ÿ*/
                       :XY                 KaX:a            >.((*;ÿ̀*,C.D;                       [5==.()ÿ.1
                                           a'@''A'( ?(;C)ÿb                                      2D-*/)*de;ÿ>.)*./
                                           &.AA*))''ÿ.1 Y5//'DDÿFF2L                             1.(ÿ:/)(8ÿ.1ÿ-
                                           )C'ÿ3*ECD-/@ c*DA*/E)./                               [)-)5;ÿf5.ÿK(@'(
                                           &(5;-@'(ÿZ5/@                                         -/@ÿ>.)*./ÿ).
                                           \Gÿ3*ECD-/@                                           :g='@*)'
                                           &-=*)-D                                               2(.,''@*/E;
                                           >-/-E'A'/)6                                           N&K`ZhX:`Yh?F
                                           FG2G                                                  ZhFh̀7P
                                                                                                     F*/M'@ÿ).ÿN]P
                                                                                                     F*/M'@ÿ1(.AÿNSP
                                                                               &'()*+,-)*./ &'()*+,-)'ÿK1 ?,,'=)'@ HGO>J
                                                                                                 &.A=D*-/,'ÿc*)C
                                                                                                 Y8='1-,'
                                                                                                 a'<5*('A'/)ÿ?/@
                                                                                                 Y8='L4.D5A'
                                                                                                 F*A*)-)*./ÿ('9
                                                                                                 2D-*/)*de;
                                                                                                 &.((',)'@ÿJ(*'1ÿ*/
                                                                                                 [5==.()ÿ.1
                                                                                                 2D-*/)*de;ÿ>.)*./
                                                                                                 1.(ÿ:/)(8ÿ.1ÿ-
                                                                                                 [)-)5;ÿf5.ÿK(@'(
                                                                                                 -/@ÿ>.)*./ÿ).
                                                                                                 :g='@*)'
                                                                                                 2(.,''@*/E;
                                                                               &'()*+,-)'ÿ.1 &'()*+,-)'ÿ.1 ?,,'=)'@ HGO>J
                                                                               ['(\*,'           ['(\*,'ÿ).
                                                                                                 2D-*/)*de;
                                                                                                 &.((',)'@ÿJ(*'1ÿ*/
                                                                                                 [5==.()ÿ.1
                                                                                                 2D-*/)*de;ÿ>.)*./
                                                                                                 1.(ÿ:/)(8ÿ.1ÿ-
                                                                                                 [)-)5;ÿf5.ÿK(@'(
                                                                                                 -/@ÿ>.)*./ÿ).
                                                                                                 :g='@*)'
                                                                                                 2(.,''@*/E;
                                                                               F'))'(            F'))'(ÿ@-)'@ÿULUL ?,,'=)'@ HGO>J
                                                                                                 OWÿ).ÿYC'
                                                                                                 3./.(-BD'ÿ[-A
                                                                                                 7D-;;,.,M6ÿhhhÿ1(.A
11775677 771771!7"#$9#2                                             014058 2012%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 95 of
           Case 3:21-cv-00538-N Document 26-53 Filed                97 06/09/21 Page 132    '()of
                                                                                                **ÿ254
                                                                                                    ,- PageID 17016
                                                                                            ./'0((01234
                                                                                            )*/(560*7
                                                                                            8(30*90:;6
                                                                                            <522)/9)=ÿ>20)?ÿ0*
                                                                                            @ABB529ÿ5?
                                                                                            8(30*90:;6ÿ.5905*
                                                                                            ?52ÿC*924ÿ5?ÿ3
                                                                                            @939A6ÿDA5ÿE2=)2
                                                                                            3*=ÿ.5905*ÿ95
                                                                                            CFB)=09)
                                                                                            825/))=0*76
                                                                                               G0*H)=ÿ95ÿIJK
       LMNOPMOL QRQRNPST Z0()ÿW*= SNLJJ[\<] d)10*ÿ'                         SS C*924ÿ5?     C*924ÿ5?            W//)B9)= P-S.>
                       SPUJVÿW. @)21) @YW^CXÿ[ÿ<E_Z We23`6c                    WBB)323*/) WBB)323*/)ÿ5?
                       CXY                 E,XC,            We23`6ÿf                        d)10*ÿ'-ÿWe23`6c
                                           ,)=))`)2 >34(066ÿGG8                             C6g-cÿ3*=ÿ.399a)h
                                           <5``099))ÿ5?                                     G-ÿ.0(()2cÿC6g-cÿ5?
                                           9a)ÿb07a(3*=                                     We23`6ÿfÿ>34(066
                                           <2A63=)2ÿZA*=                                    GG8ÿ5*ÿe)a3(?ÿ5?
                                           1-ÿb07a(3*=                                      =)?)*=3*9
                                           <3B093(                                          b07a(3*=ÿ<3B093(
                                           .3*37)`)*9c                                      .3*37)`)*9cÿG-8-
                                           G-8-                                             Ih09aÿ<)290i/39)ÿ5?
                                                                                            @)210/)K
                                                                                               G0*H)=ÿ95ÿINK
                                                                                               G0*H)=ÿ?25`ÿINK
       LMNJOTMP QRTRNPST Z0()ÿW*= SNLJJ[\<] @3`                             SP j66A3*/)ÿ5?  Z)=CFÿSÿ@A``5*6 W//)B9)= P-S.>
                       JUNVÿ8. @)21) @YW^CXÿ[ÿ<E_Z '(366/5/Hc                  @A``5*6      Sÿ<5B4ÿ95ÿ'()**
                       CXY                 E,XC,            XCÿ<5A29ÿ5?                     ./'0((01234ÿC6g-
                                           ,)=))`)2 <a3*/)24ÿ<010(                          PQ-PT-NPST
                                           <5``099))ÿ5? W/905*                                 G0*H)=ÿ95ÿISK
                                           9a)ÿb07a(3*=                                        G0*H)=ÿ?25`ÿISK
                                           <2A63=)2ÿZA*=
                                           1-ÿb07a(3*=
                                           <3B093(
                                           .3*37)`)*9c
                                           G-8-
       LMNJSOLP QRTRNPST Z0()ÿW*= SNLJJ[\<] @3`                             M G)99)2        G)99)2ÿ95ÿG09073*96 W//)B9)= P-S.>
                       SSUOPÿW. @)21) @YW^CXÿ[ÿ<E_Z '(366/5/Hc                              /5*i2`0*7ÿ523(
                       CXY                 E,XC,            XCÿ<5A29ÿ5?                     327A`)*9ÿe4
                                           ,)=))`)2 <a3*/)24ÿ<010(                          Ba5*)ÿ5*
                                           <5``099))ÿ5? W/905*                              B)*=0*7ÿ.5905*
                                           9a)ÿb07a(3*=                                     95ÿCFB)=09)ÿ3*=
                                           <2A63=)2ÿZA*=                                    .5905*ÿ?52ÿ@939A6
                                           1-ÿb07a(3*=                                      DA5ÿE2=)2
                                           <3B093(                                             G0*H)=ÿ?25`ÿIOK
                                           .3*37)`)*9c
                                           G-8-
       LMNPVNQM QRLRNPST Z0() SNLJJ[\<] '()**ÿ,                             S <5`B(30*9     \)20i)=             W//)B9)= N-V.>
                       MUPTÿW. E*(4 @YW^CXÿ[ÿ<E_Z ./'0((01234c                              <5`B(30*9ÿ?52
                       CXY                 E,XC,            .52206ÿ_0/a5(6                  X)/(3239524ÿ,)(0)?
                                           ,)=))`)2 W26a9ÿf                                 3*=ÿ3ÿ@939A6ÿDA5
                                           <5``099))ÿ5? YA**)((ÿGG8[                        E2=)2
                                           9a)ÿb07a(3*= k0(`0*795*                          l<E_ZjXC_YjWG
                                           <2A63=)2ÿZA*=                                    ZjGj_'m
                                           1-ÿb07a(3*=                                         G0*H)=ÿ?25`
                                           <3B093(                                          ILJK
                                           .3*37)`)*9c                      N G)99)2        G)99)2ÿ95ÿ,)7069)2 W//)B9)= P-S.>
                                           G-8-                                             0*ÿ<a3*/)24ÿ?25`
                                                                                            d)10*ÿ<5)*
                                                                                            2)732=0*7
11775677 771771!7"#$9#2                                        014059 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 96 of
           Case 3:21-cv-00538-N Document 26-53 Filed               97 06/09/21 Page 133    &'()*+
                                                                                              of 254(,-./ÿ)/PageID
                                                                                                            -(12 17017
                                                                                           34524.(,ÿ,'ÿ64/+
                                                                                           789
                                                                                              :-(;+*ÿ<5'=ÿ>?@
                                                                           A B433/+=+(,./ B433/+=+(,./ F&&+3,+* J89KL
                                                                              C(<'5=.,-'(  C(<'5=.,-'(
                                                                              BD++,        E4524.(,ÿ,'ÿ64/+
                                                                                           A>F@ÿG-,D
                                                                                           B,.,+=+(,ÿ'<
                                                                                           H''*ÿI.42+
                                                                           M K',-'(        E/.-(,-NO2ÿK',-'( F&&+3,+* J89KL
                                                                                           <'5ÿP(,5Qÿ'<ÿ.
                                                                                           B,.,42ÿR4'ÿS5*+5
                                                                                              :-(;+*ÿ<5'=ÿ>A@
                                                                           7 K',-'(ÿ,'     E/.-(,-NO2ÿK',-'( F&&+3,+* J89KL
                                                                              PT3+*-,+     ,'ÿPT3+*-,+
                                                                                           E5'&++*-(12
                                                                                              :-(;+*ÿ<5'=ÿ>A@
                                                                           U L5-+<         L5-+<ÿ-(ÿB433'5,ÿ'< F&&+3,+* J8MKL
                                                                                           E/.-(,-NO2ÿK',-'(
                                                                                           <'5ÿP(,5Qÿ'<ÿ.
                                                                                           B,.,42ÿR4'ÿS5*+5
                                                                                           .(*ÿK',-'(ÿ,'
                                                                                           PT3+*-,+
                                                                                           E5'&++*-(12
                                                                                           VISWXCYPWZCF:
                                                                                           XC:CWH[
                                                                                              :-(;+*ÿ<5'=ÿ>U@
                                                                           \ B4=='(2       B4=='(2              F&&+3,+* J89KL
                                                                              C(2,54&,-'(2 C(2,54&,-'(ÿ:+,,+5
                                                                                              :-(;+*ÿ<5'=ÿ>9@
                                                                           ] :+,,+5        :+,,+5ÿ,'            F&&+3,+* J89KL
                                                                                           ID.(&+//'5
                                                                                           L'4&D.5*ÿ<5'=
                                                                                           H/+((ÿK&H-//-^5.Q
                                                                                           5+1.5*-(1
                                                                                           +T3+*-,+*
                                                                                           35'&++*-(12ÿ.(*
                                                                                           +(&/'2-(1ÿ&'3-+2
                                                                                           '<ÿ*'&=+(,2
                                                                              PTD-_-,2     PTD-_-,2ÿF`Iÿ,' F&&+3,+* J8\KL
                                                                                           a+5-)+*
                                                                                           I'=3/.-(,ÿ<'5
                                                                                           Y+&/.5.,'5Qÿ6+/-+<
                                                                                           .(*ÿ.ÿB,.,42ÿR4'
                                                                                           S5*+5
                                                                                           VISWXCYPWZCF:
                                                                                           XC:CWH[
                                                                              PTD-_-,2     PTD-_-,ÿYÿE.5,ÿ9ÿ,' F&&+3,+* J8\KL
                                                                                           a+5-)+*
                                                                                           I'=3/.-(,ÿ<'5
                                                                                           Y+&/.5.,'5Qÿ6+/-+<
                                                                                           .(*ÿ.ÿB,.,42ÿR4'
                                                                                           S5*+5
                                                                                           VISWXCYPWZCF:
                                                                                           XC:CWH[
                                                                              PTD-_-,2     PTD-_-,ÿYÿE.5,ÿ?ÿ,' F&&+3,+* J8MKL
                                                                                           a+5-)+*
                                                                                           I'=3/.-(,ÿ<'5
11775677 771771!7"#$9#2                                        014060 2$12%
01210302 Case 19-34054-sgj11 Doc 1877-10 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33 Page 97 of
         Case 3:21-cv-00538-N Document 26-53 Filed 97 06/09/21 Page 134     &'(of)*+*254
                                                                                      ,-+.ÿ0'PageID
                                                                                             )1'2 17018
                                                                            *34ÿ*ÿ5,*,67ÿ86-
                                                                            9+4'+
                                                                            :;9<=>&?<@>AB
                                                                            =>B><CD
                                                             ?EF1G1,7       ?EF1G1,ÿ&ÿH*+,ÿIÿ,- A(('M,'4 NOPQR
                                                                            J'+1K'4
                                                                            ;-LM)*13,ÿ2-+
                                                                            &'()*+*,-+.ÿ0')1'2
                                                                            *34ÿ*ÿ5,*,67ÿ86-
                                                                            9+4'+
                                                                            :;9<=>&?<@>AB
                                                                            =>B><CD
                                                             J'+1K(*,1-3ÿ,- J'+1K(*,1-3ÿ-2 A(('M,'4 NOYQR
                                                             ;-LM)*13,      Q*+Sÿ&15*)T-U
                                                                            *6,F-+1V'4ÿ*W'3,
                                                                            -2ÿ,F'ÿ0'4''L'+
                                                                            ;-LL1,,''ÿ-2ÿ,F'
                                                                            X1WF)*34ÿ;+67*4'+
                                                                            =634Uÿ,-ÿJ'+1K'4
                                                                            ;-LM)*13,
                                                             H+-M-7'4ÿ9+4'+ :H+-M-7'4Dÿ5,*,67 A(('M,'4 NOYQR
                                                                            86-ÿ9+4'+
                                                             H+-M-7'4ÿ9+4'+ :H+-M-7'4Dÿ9+4'+ A(('M,'4 NOYQR
                                                                            ?EM'41,13W
                                                                            H+-(''413W7
                                                             ;'+,1K(*,1-3 ;'+,1K(*,'ÿ-2 A(('M,'4 NOYQR
                                                                            ;-LM)1*3('ÿZ1,F
                                                                            @.M'2*('
                                                                            0'[61+'L'3,ÿ*34
                                                                            @.M'\J-)6L'
                                                                            B1L1,*,1-3
                                                                      ]NY\]I]ÿ-2ÿ]I]ÿ,+*37*(,1-37ÿÿÿ   ÿH*W'ÿIÿ-2ÿIÿ




11775677 771771!7"#$9#2                                    014061          2%12%
Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of
Case 3:21-cv-00538-N Document 26-53 Filed
                                        107 06/09/21 Page 135 of 254 PageID 17019



                         EXHIBIT NNNNNNN




                                                                    014062
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 7Entered
                                                              7 02/01/21 18:22:33                  Page 2 of
       Case 3:21-cv-00538-N Document 26-53 Filed
                                            107 06/09/21                           Page 136 of 254 PageID 17020
   &'()*ÿ,-ÿ./(0,                                              ./(0,12ÿ-03ÿ45654746ÿ68389376ÿ:;<=7>77ÿ?@AB,1/0ÿC,A02A/2ÿ<(D1E
                                                      FGHIÿKLHMNOPÿQIGORSÿ
                                                         C1A/)Tÿ&/1A,123ÿ
                                               45654746ÿ68389376ÿ:;<=7>77ÿ?@AB,1/0
                                                         C,A02A/2ÿ<(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z]U^_IV `X/0aÿ;-/bA0                                        cLdIÿeÿQIOfIghOIHHk595476k
            &([('ÿ\),(-0                                                                 iLfIÿjGMIV
   jLfLHLNlVm5\                FGHI 476k=78qq=;<`ÿ                                       jNRUoIlMsHt 969
                               nUopIOV                                                   cLdI^V
   FGHI v/1A)Tÿ-Yÿ&-0,/A), FGHI C<\w@Wÿ=ÿ&xmyÿxzW@zÿ.A,/()*ÿWAXbT1/,Zÿ[{ÿ|(bT'A02 jGMIÿGl_IV \''
   uPhIV                       nGoIV &A}(,A'ÿ;A0Ab1D10,aÿ~{.{
   iLlI^ 44a476ÿ(1ÿ&AB1ÿ|(B,-/Z
   FGHIsHtV
    ÿÿ
                                                              6=>7ÿ-Yÿ8ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿ6ÿ-Yÿkÿ
     </A0BA),(-0          WA,15<(D1x},(-0 &AB1ÿmXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ<Z}1 W-)XD10,ÿ<(,'1 z1[(1 C(1
                                            &AB1ÿmAD1 x/bA0(A,(-0                                                 C,A,XB
       994>q>9 65454746 y('1 476k=78qq=;<` X'(ÿ~AvA2(Aa 9k x)(A'ÿ</A0B)/(}, </A0B)/(},ÿ-Y \))1},12 7{>;v
                       436kÿ.; x0'Z C<\w@Wÿ=ÿ&xmy W@ÿ&-X/,ÿ-Y               ?\22'ÿy11Bÿ\}}'ZE 67{q{6
                       @C<                 xzW@zÿ.A,/()* &TA0)1/Zÿ&([('                       <1'1}T-0()
                                           WAXbT1/,Zÿ[{ \),(-0                                y-''-=}ÿ./1,/(A'
                                           |(bT'A02                                           &-0Y1/10)1
                                           &A}(,A'
                                           ;A0Ab1D10,a
                                           ~{.{
       9>q7kk6 k5654747 y('1ÿ\02 476k=78qq=;<` zZA0ÿ.                 99 m-,()1            m-,()1ÿ-Yÿ&TA0b1 \))1},12 7{6;v
                       8387ÿ.; C1/[1 C<\w@Wÿ=ÿ&xmy m11''a                                    -Yÿ~Aÿy(/D
                       @W<                 xzW@zÿ.A,/()* &-00-''Z                             \'(A,(-0ÿ-Y
                                           WAXbT1/,Zÿ[{ :A''AbT1/                             C}1)(A'ÿW(B)-[1/Z
                                           |(bT'A02                                           m1X,/A'ÿzZA0ÿ.{
                                           &A}(,A'                                            m11''ÿ(,T
                                           ;A0Ab1D10,a                                        &1/,()A,1ÿ-Y
                                           ~{.{                                               C1/[()1
                                                                                                 ~(0*12ÿ,-ÿ?6E
       98>7q94 645675476 y('1 476k=78qq=;<` X'(ÿ~AvA2(Aa 9> x)(A'ÿ</A0B)/(}, </A0B)/(},ÿ-Y \))1},12 7{6;v
                       6736ÿ\; x0'Z C<\w@Wÿ=ÿ&xmy W@ÿ&-X/,ÿ-Y              ?\22'ÿy11Bÿ\}}'ZE 66{6>{6
                       @C<                 xzW@zÿ.A,/()* &TA0)1/Zÿ&([('                       <1'1)-0Y1/10)1
                                           WAXbT1/,Zÿ[{ \),(-0                                W(B)'-B(0b
                                           |(bT'A02                                           D}/-}1/ÿ(,01BB
                                           &A}(,A'                                            &-DDX0()A,(-0
                                           ;A0Ab1D10,a
                                           ~{.{
       988>6q 6656>5476 y('1ÿ\02 476k=78qq=;<` z1b(B,1/ÿ(0 98 X2()(A'ÿ\),(-0 <1'1}T-0()                      \))1},12 7{6;v
                       367ÿ.; C1/[1 C<\w@Wÿ=ÿ&xmy &TA0)1/Za                y-/D              T1A/(0bÿ/1bA/2(0b
                       @C<                 xzW@zÿ.A,/()* W@ÿ&-X/,ÿ-Y                          W(B)'-B(0b
                                           WAXbT1/,Zÿ[{ &TA0)1/Zÿ&([('                        D}/-}1/ÿ(,01BB
                                           |(bT'A02        \),(-0                             &-DDX0()A,(-0
                                           &A}(,A'                                            T1'2ÿ(,Tÿ&ÿ̀X/0
                                           ;A0Ab1D10,a                                        66{6>{476ÿC11
                                           ~{.{                                               </A0B)/(},{
       988kq7 6656>5476 y('1ÿ\02 476k=78qq=;<` ;-/bA0ÿ̀X/0a 9 x)(A'ÿ</A0B)/(}, y~@WÿmW@z \))1},12 7{9;v
                       6436>ÿ.; C1/[1 C<\w@Wÿ=ÿ&xmy W@ÿ&-X/,ÿ-Y             ?\22'ÿy11Bÿ\}}'ZE C@\~ÿ67{6>{6ÿ</(A'
                       @C<                 xzW@zÿ.A,/()* &TA0)1/Zÿ&([('                       </A0B)/(},ÿ=
                                           WAXbT1/,Zÿ[{ \),(-0                                -'XD1ÿÿ?4q6
                                           |(bT'A02                                           }Ab1BE
11775677 771771!7"#$9#2                                        014063                212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 3 of
           Case 3:21-cv-00538-N Document   &'()*'+     26-53     Filed
                                                                  107    06/09/21      Page 137 of 254 PageID 17021
                                           ,'-'./0/-*1
                                           2343
       56678696 ::;:<;8=:9 E)+/ 8=:HI=6??I,DJ WR+)ÿ2'X'V)'1 75= F[P)'+ÿDO'-\PO)(* :=3:63:9ÿDO)'+ APP/(*/V =35,X
                       9>7?ÿA, F-+G CDAKBLÿIÿ&FME LBÿ&YRO*ÿYZ                  ]AVV+ÿE//\ÿA((+G^ DO'-\PO)(*ÿI
                       BCD                 FNLBNÿ4'*O)PQ &S'-P/OGÿ&)T)+                          _Y+R0/ÿ̀
                                           L'R.S/O*GÿT3 AP*)Y-             75: F[P)'+ÿDO'-\PO)(* :=3:<3:9ÿN/V'P*/V APP/(*/V =39,X
                                           U).S+'-V                            ]AVV+ÿE//\ÿA((+G^ DO)'+ÿDO'-\PO)(*ÿI
                                           &'()*'+                                               _Y+R0/ÿ̀`
                                           ,'-'./0/-*1
                                           2343                            758 F[P)'+ÿDO'-\PO)(* :=3:53:9ÿDO)'+ APP/(*/V =3:,X
                                                                               ]AVV+ÿE//\ÿA((+G^ DO'-\PO)(*ÿI
                                                                                                 _Y+R0/ÿ̀``
       567HH556 ::;:;8=:9 E)+/ 8=:HI=6??I,DJ L/--/+                        7<9 F[P)'+ÿDO'-\PO)(* ?I:5I:9ÿDO'-\PO)(* APP/(*/V =38,X
                       :8>:=ÿ4, F-+G CDAKBLÿIÿ&FME M)/a.YV'1                   ]AVV+ÿE//\ÿA((+G^ YZÿ*S/ÿD/+/(SY-)P
                       BLD                 FNLBNÿ4'*O)PQ LBÿ&YRO*ÿYZ                             C*'*R\ÿ&Y-Z/O/-P/
                                           L'R.S/O*GÿT3 &S'-P/OGÿ&)T)+
                                           U).S+'-V        AP*)Y-
                                           &'()*'+
                                           ,'-'./0/-*1
                                           2343
       56787=?5 :=;:5;8=:9 E)+/ÿA-V 8=:HI=6??I,DJ ,YO.'-ÿJRO-1 7<? WRV)P)'+ÿAP*)Y- WRV)P)'+ÿAP*)Y- APP/(*/V =38,X
                       7>85ÿ4, C/OT/ CDAKBLÿIÿ&FME LBÿ&YRO*ÿYZ                 EYO0              EYO0>ÿL/Z/-V'-*
                       BLD                 FNLBNÿ4'*O)PQ &S'-P/OGÿ&)T)+                          U).S+'-Vÿ&'()*'+
                                           L'R.S/O*GÿT3 AP*)Y-                                   ,'-'./0/-*ÿb+/V
                                           U).S+'-V                                              &S3ÿ::ÿX'-QOR(*PG
                                           &'()*'+                                               :=3:538=c:93
                                           ,'-'./0/-*1                                           ,'**/Oÿ\*'G/VÿT\3
                                           2343                                                  *S/0ÿ'-Vÿ\*'G/V
                                                                                                 '\ÿ'.')-\*ÿ'++
                                                                                                 L/Z/-V'-*\ÿdG
                                                                                                 \*)(R+'*)Y-3ÿDO)'+
                                                                                                 )-ÿO/P/\\ÿ(/-V)-.
                                                                                                 ZRO*S/Oÿ'P*)Y-3ÿC//
                                                                                                 *O'-\PO)(*ÿ'-Vÿ&A
                                                                                                 :8<77I_&J3
       567::=57 :=;::;8=:9 E)+/ÿA-V 8=:HI=6??I,DJ NG'-ÿ4                   7<H ,'\*/O\ÿN/(YO* C(/P)'+ÿL)\PYT/OG APP/(*/V =38,X
                       5>:6ÿ4, C/OT/ CDAKBLÿIÿ&FME M/e/++1                                       M/R*O'+g\ÿN/(YO*
                       BLD                 FNLBNÿ4'*O)PQ &Y--Y++G                                e)*Sÿ&/O*)bP'*/ÿYZ
                                           L'R.S/O*GÿT3 f'++'.S/O                                C/OT)P/
                                           U).S+'-V                                                  2)-Q/Vÿ*Yÿ]:^
                                           &'()*'+
                                           ,'-'./0/-*1
                                           2343
       567::=9= :=;::;8=:9 E)+/ÿA-V 8=:HI=6??I,DJ 4/*/OÿUÿhG+/1 7<5 2/**/O                       2/**/Oÿ*YÿDS/       APP/(*/V =3:,X
                       5>:8ÿ4, C/OT/ CDAKBLÿIÿ&FME L2Aÿ4)(/OÿiC                                  UY-YO'd+/
                       BLD                 FNLBNÿ4'*O)PQ 224I                                    ,YO.'-ÿD3ÿJRO-
                                           L'R.S/O*GÿT3 j)+0)-.*Y-                               V'*/VÿFP*Yd/Oÿ::1
                                           U).S+'-V                                              8=:9ÿZOY0ÿ4/*/O
                                           &'()*'+                                               U3ÿhG+/ÿO/.'OV)-.
                                           ,'-'./0/-*1                                           4+')-*)kÿ4'*O)PQ
                                           2343                                                  L'R.S/O*Gg\
                                                                                                 O/P/-*+Gÿ\*'*/V
                                                                                                 (Y\)*)Y-ÿe)*S
                                                                                                 O/\(/P*ÿ*Yÿ*S/
                                                                                                 YOV/OÿYZÿe)*-/\\/\
                                                                                                 '*ÿ*O)'+
                                                                                                     2)-Q/Vÿ*Yÿ]:^
                                                                               BlS)d)*\          BlS)d)*ÿAÿ*Yÿ+/**/O APP/(*/V =38,X
                                                                                                 *YÿDS/ÿUY-YO'd+/
                                                                                                 ,YO.'-ÿD3ÿJRO-
11775677 771771!7"#$9#2                                            014064               012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 4 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 138       &'(of)&ÿ254
                                                                                                      +,(-.)/PageID
                                                                                                              ÿ001 17022
                                                                                              2304ÿ5/-6ÿ7)()/
                                                                                              89ÿ:;<)ÿ/)='/&>?=
                                                                                              7<'>?(>@ÿ7'(/>,A
                                                                                              B'C=D)/(;EF
                                                                                              /),)?(<;ÿF('()&
                                                                                              G-F>(>-?ÿH>(D
                                                                                              /)FG),(ÿ(-ÿ(D)
                                                                                              -/&)/ÿ-5ÿH>(?)FF)F
                                                                                              '(ÿ(/>'<
       IJK03L0M 03N00N2304 S><)ÿT?& 230WX3JLLXPRY :)<<;ÿ^                  KMM P-(>-?         B)5)?&'?(FE T,,)G()& 392Pf
                       MO0Jÿ7P U)/V) URTZQBÿXÿ[+\S S/)C?&1                                    P-(>-?ÿR-
                       QBR                 +]BQ]ÿ7'(/>,A B^Tÿ7>G)/ÿ_U                         [-?(>?C)ÿRD)
                                           B'C=D)/(;ÿV9 ^^7X                                  [-?a&)?(>'<
                                           8>=D<'?&        `><6>?=(-?                         R/)'(6)?(ÿ+5
                                           ['G>('<                                            [)/('>?ÿb->?(ÿR/>'<
                                           P'?'=)6)?(1                                        QcD>.>(FÿH>(D
                                           ^979                                               [)/(>a,'()ÿ-5
                                                                                              U)/V>,)
                                                                                                  ^>?A)&ÿ(-ÿdMe
                                                                               QcD>.>(F       QcD>.>(FÿT          T,,)G()& 293Pf
                                                                                              (D/-C=DÿBÿ(-
                                                                                              B)5)?&'?(FE
                                                                                              P-(>-?ÿR-
                                                                                              [-?(>?C)ÿRD)
                                                                                              [-?a&)?(>'<
                                                                                              R/)'(6)?(ÿ+5
                                                                                              [)/('>?ÿb->?(ÿR/>'<
                                                                                              QcD>.>(F
                                                                               QcD>.>(F       QcD>.>(FÿQÿ(D/-C=D T,,)G()& 394Pf
                                                                                              gÿ(-ÿB)5)?&'?(FE
                                                                                              P-(>-?ÿR-
                                                                                              [-?(>?C)ÿRD)
                                                                                              [-?a&)?(>'<
                                                                                              R/)'(6)?(ÿ+5
                                                                                              [)/('>?ÿb->?(ÿR/>'<
                                                                                              QcD>.>(F
                                                                               7/-G-F)&ÿ+/&)/ h7/-G-F)&iÿ+/&)/ T,,)G()& 390Pf
                                                                                              g/'?(>?=
                                                                                              B)5)?&'?(FE
                                                                                              P-(>-?ÿR-
                                                                                              [-?(>?C)ÿRD)
                                                                                              [-?a&)?(>'<
                                                                                              R/)'(6)?(ÿ+5
                                                                                              [)/('>?ÿb->?(ÿR/>'<
                                                                                              QcD>.>(F
                                                                               ^)(()/         ^)(()/ÿ(-ÿRD) T,,)G()& 390Pf
                                                                                              8-?-/'.<)
                                                                                              P-/='?ÿR9ÿYC/?
                                                                                              &'()&ÿ+,(-.)/ÿ001
                                                                                              2304ÿ5/-6ÿ:)<<;ÿ^9
                                                                                              S/)C?&ÿ)?,<-F>?=
                                                                                              ,-G>)Fÿ-5
                                                                                              B)5)?&'?(FE
                                                                                              P-(>-?ÿR-
                                                                                              [-?(>?C)ÿRD)
                                                                                              [-?a&)?(>'<
                                                                                              R/)'(6)?(ÿ+5
                                                                                              [)/('>?ÿb->?(ÿR/>'<
                                                                                              QcD>.>(F
       IJK3W3W4 03N00N2304 S><)ÿT?& 230WX3JLLXPRY P'((D)H                  KMJ Q?(/;ÿ-5       Q?(/;ÿ-5            T,,)G()& 390Pf
11775677 771771!7"#$9#2                                         014065               %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21    4567ÿ9ÿ7 7Entered
                                                                      7 02/01/21 18:22:33 Page 5 of
                 &&'()ÿ+, 01231 0/+4-.ÿ5ÿ6789 .1HHL
         Case 3:21-cv-00538-N     Document     26-53    Filed
                                                         107          +JJ1<2<Page
                                                                06/09/21      H?1 139+JJ1   of<254
                                                                                                2<H?1ÿPQPageID 17023
                 -./               7:.-:ÿ;<=2>?@ .M+ÿ;>J12ÿN0                           ,<==C1Rÿ.1HHÿPQ
                                   .<ABC12=Dÿ3E MM;5                                    .M+ÿ;>J12ÿMM;
                                   F>BCG<HI       O>GK>HB=PH                            SN0TLÿ<Uÿ<==P2H1D
                                   6<J>=<G                                              QP2ÿI1Q1HI<H=UL
                                   ,<H<B1K1H=L                                          F>BCG<HIÿ6<J>=<G
                                   ME;E                                                 ,<H<B1K1H=L
                                                                                        ME;ELÿF>BCG<HI
                                                                                        -KJGPD11
                                                                                        :1=1H=>PHÿ+UU1=U
                                                                                        MM6LÿF>BCG<HIÿ-:+
                                                                                        ,<H<B1K1H=ÿMM6
                                                                                        <HIÿV<K1U
                                                                                        .PHI12PLÿR>=C
                                                                                        612=>W?<=1ÿPQ
                                                                                        0123>?1
                                                                                            M>H@1Iÿ=PÿSXT
      YZ)(YZ[X &(\&&\X(&] 9>G1ÿ+HI X(&_5(Z[[5,/` ,P2B<Hÿ̀A2HL )^) 72I12                 .1H>1I                +??1J=1I (E),f
                 ]'^_ÿ+, 01231 0/+4-.ÿ5ÿ6789 .-ÿ6PA2=ÿPQ                                Sa;2PJPU1Ibÿ72I12
                 -./               7:.-:ÿ;<=2>?@ 6C<H?12Dÿ6>3>G                         c2<H=>HBÿ8PH5
                                   .<ABC12=Dÿ3E +?=>PH                                  ;<2=Dÿ+d2<KUÿe
                                   F>BCG<HI                                             f<DG>UUÿMM;gU
                                   6<J>=<G                                              ,P=>PHÿQP2ÿM1<31
                                   ,<H<B1K1H=L                                          =Pÿ-h<K>H1ÿi=U
                                   ME;E                                                 O>=H1UUÿ<=ÿ/2><GT
                                                                                            M>H@1Iÿ=PÿS&T
      YZ)(Y)X( &(\&&\X(&] 9>G1ÿ+HI X(&_5(Z[[5,/` ,P2B<Hÿ̀A2HL )^X 72I12                 c2<H=1IÿR>=C +??1J=1I (E[,f
                 ]'Z)ÿ+, 01231 0/+4-.ÿ5ÿ6789 .-ÿ6PA2=ÿPQ                                ,PI>W?<=>PHU
                 -./               7:.-:ÿ;<=2>?@ 6C<H?12Dÿ6>3>G                         Sa6789i.-8/i+Mb
                                   .<ABC12=Dÿ3E +?=>PH                                  0=>JAG<=1I
                                   F>BCG<HI                                             a;:7;70-.bÿVP>H=
                                   6<J>=<G                                              ;215/2><Gÿ72I12T
                                   ,<H<B1K1H=L                                              M>H@1Iÿ=PÿS&T
                                   ME;E                                                     M>H@1IÿQ2PKÿSXT
      YZ)(([&X &(\&(\X(&] 9>G1 X(&_5(Z[[5,/` j<21Hÿ6= )^& 7k?><Gÿ/2<HU?2>J= ]5XZ5&]ÿ7:+M +??1J=1I (E),f
                 &('(^ÿ+, 7HGD 0/+4-.ÿ5ÿ6789 :1JP2=12                 S+IIGÿ911Uÿ+JJGDT +:cN,-8/ÿ78
                 -./               7:.-:ÿ;<=2>?@ 0>1IG1?@>L                             6:7005,7/i780
                                   .<ABC12=Dÿ3E .-ÿ6PA2=ÿPQ                             97:ÿ0N,,+:4
                                   F>BCG<HI       6C<H?12Dÿ6>3>G                        VN.c,-8/
                                   6<J>=<G        +?=>PH
                                   ,<H<B1K1H=L
                                   ME;E
      YZX]X)(_ &(\[\X(&] 9>G1ÿ+HI X(&_5(Z[[5,/` ,P2B<Hÿ̀A2HL )^( ,>HA=1ÿ72I12 /C>Uÿ?PHW2KUÿ=C<= +??1J=1I (,f
                 X')(ÿ;, 01231 0/+4-.ÿ5ÿ6789 .-ÿ6PA2=ÿPQ                                =2><Gÿ>Hÿ=C>UÿK<==12L
                 -./               7:.-:ÿ;<=2>?@ 6C<H?12Dÿ6>3>G                         U?C1IAG1IÿQP2
                                   .<ABC12=Dÿ3E +?=>PH                                  7?=Pd12ÿ&Z5&YL
                                   F>BCG<HI                                             X(&]LÿR>GGÿd1B>Hÿ<=
                                   6<J>=<G                                              &&'((ÿ<EKEÿPH
                                   ,<H<B1K1H=L                                          O1IH1UI<DL
                                   ME;E                                                 7?=Pd12ÿ&Yÿ=P
                                                                                        <??PKKPI<=1
                                                                                        <HP=C12ÿC1<2>HBE
                                                                                        /2><GÿR>GGÿd1B>Hÿ<=
                                                                                        ]'&^ÿ<EKEÿPH
                                                                                        ,PHI<DLÿ7?=Pd12
                                                                                        &Zÿeÿ/A1UI<DL
                                                                                        7?=Pd12ÿ&^E
                                                                                        0CPAGIÿ=C1
                                                                                        C1<2>HBÿPH
                                                                                        7?=Pd12ÿ&Yÿd1
                                                                                        ?<H?1GG1ILÿ=2><GÿR>GG

11775677 771771!7"#$9#2                                   014066                   $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 7Entered
                                                                    7 02/01/21 18:22:33 Page 6 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 140  '()of*ÿ,)-.*ÿ/'ÿPageID
                                                                                       254     0123 17024
                                                                               /454
                                                                                   6.*7)8ÿ9:;5ÿ<2=
      >?@AB>B> 2CDBD@C20 J.K)ÿL*8 @C2BOC?AAOFIP I(;5/\          _?0 T;'.V)ÿ;9  T;'.V)ÿ;9ÿ6;8-.*- LVV)Z')8 C42F`
                 >12AÿEF M):N) MILQGHÿOÿRSTJ ]),K):[                6;8-.*-        6.*7)8ÿ';ÿ<2=
                 GHI              SUHGUÿE/':.V7 FVR;KK;5
                                  H/W-():'XÿN4 H^G5.K.;ÿM5.'( Ga(.,.'\         MGL6GHÿOÿGa(.,.'\ LVV)Z')8 _4AF`
                                  Y.-(K/*8      ]),K):ÿ66R                     LObÿ';ÿT;'.V)ÿ;9
                                  R/Z.'/K                                      6;8-.*-
                                  F/*/-)5)*'[
                                  64E4
      >?@B>A>2 2CD?D@C20 J.K)ÿL*8 @C2BOC?AAOFIP E)'):ÿYÿcXK)[ _?A 6)''):       6)''):ÿ';ÿI()       LVV)Z')8 C42F`
                 _120ÿEF M):N) MILQGHÿOÿRSTJ H6LÿE.Z):ÿ]M                      Y;*;:/,K)
                 GHI              SUHGUÿE/':.V7 66EO                           F;:-/*ÿI4ÿPW:*
                                  H/W-():'XÿN4 d.K5.*-';*                      :)-/:8.*-ÿ'()
                                  Y.-(K/*8                                     :)\;KW'.;*ÿ;9ÿ'()
                                  R/Z.'/K                                      VK/.5\[
                                  F/*/-)5)*'[                                  V;W*'):VK/.5\[
                                  64E4                                         /*8ÿ'(.:8OZ/:'X
                                                                               VK/.5\ÿ/\\):')8ÿ.*
                                                                               '()ÿI)a/\ÿLV'.;*
                                                                                   6.*7)8ÿ';ÿ<_=
                                                                    Ga(.,.'\   Ga(.,.'ÿLÿ';ÿ6)''): LVV)Z')8 @42F`
                                                                               ';ÿI()ÿY;*;:/,K)
                                                                               F;:-/*ÿI4ÿPW:*
                                                                               :)-/:8.*-ÿ'()
                                                                               :)\;KW'.;*ÿ;9ÿ'()
                                                                               VK/.5\[
                                                                               V;W*'):VK/.5\[
                                                                               /*8ÿ'(.:8OZ/:'X
                                                                               VK/.5\ÿ/\\):')8ÿ.*
                                                                               '()ÿI)a/\ÿLV'.;*
                                                                    Ga(.,.'\   Ga(.,.'ÿ̀ÿ';ÿ6)''): LVV)Z')8 C42F`
                                                                               ';ÿI()ÿY;*;:/,K)
                                                                               F;:-/*ÿI4ÿPW:*
                                                                               :)-/:8.*-ÿ'()
                                                                               :)\;KW'.;*ÿ;9ÿ'()
                                                                               VK/.5\[
                                                                               V;W*'):VK/.5\[
                                                                               /*8ÿ'(.:8OZ/:'X
                                                                               VK/.5\ÿ/\\):')8ÿ.*
                                                                               '()ÿI)a/\ÿLV'.;*
                                                                    Ga(.,.'\   Ga(.,.'ÿRÿ';ÿ6)''): LVV)Z')8 C4BF`
                                                                               ';ÿI()ÿY;*;:/,K)
                                                                               F;:-/*ÿI4ÿPW:*
                                                                               :)-/:8.*-ÿ'()
                                                                               :)\;KW'.;*ÿ;9ÿ'()
                                                                               VK/.5\[
                                                                               V;W*'):VK/.5\[
                                                                               /*8ÿ'(.:8OZ/:'X
                                                                               VK/.5\ÿ/\\):')8ÿ.*
                                                                               '()ÿI)a/\ÿLV'.;*
                                                                    Ga(.,.'\   Ga(.,.'ÿHÿ';ÿ6)''): LVV)Z')8 343F`
                                                                               ';ÿI()ÿY;*;:/,K)
                                                                               F;:-/*ÿI4ÿPW:*
                                                                               :)-/:8.*-ÿ'()
                                                                               :)\;KW'.;*ÿ;9ÿ'()
                                                                               VK/.5\[
                                                                               V;W*'):VK/.5\[
                                                                               /*8ÿ'(.:8OZ/:'X
11775677 771771!7"#$9#2                          014067                 %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 7 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 141   '()*of+,254
                                                                                                  ÿ),,./0.1ÿ
                                                                                                           *2
                                                                                                          PageID  17025
                                                                                          03.ÿ4.5),ÿ6'0*72
                                                                               853*9*0,   853*9*0ÿ8ÿ07ÿ:.00./ 6''.D0.1 F>G<H
                                                                                          07ÿ43.ÿ;727/)9(.
                                                                                          <7/=)2ÿ4>ÿ?@/2
                                                                                          /.=)/1*2=ÿ03.
                                                                                          /.,7(@0*72ÿ7Aÿ03.
                                                                                          '()*+,B
                                                                                          '7@20./'()*+,B
                                                                                          )21ÿ03*/1CD)/0E
                                                                                          '()*+,ÿ),,./0.1ÿ*2
                                                                                          03.ÿ4.5),ÿ6'0*72
                                                                               853*9*0,   853*9*0ÿIÿ07ÿ:.00./ 6''.D0.1 F>G<H
                                                                                          07ÿ43.ÿ;727/)9(.
                                                                                          <7/=)2ÿ4>ÿ?@/2
                                                                                          /.=)/1*2=ÿ03.
                                                                                          /.,7(@0*72ÿ7Aÿ03.
                                                                                          '()*+,B
                                                                                          '7@20./'()*+,B
                                                                                          )21ÿ03*/1CD)/0E
                                                                                          '()*+,ÿ),,./0.1ÿ*2
                                                                                          03.ÿ4.5),ÿ6'0*72
                                                                               853*9*0,   853*9*0ÿJÿ07ÿ:.00./ 6''.D0.1 F>G<H
                                                                                          07ÿ43.ÿ;727/)9(.
                                                                                          <7/=)2ÿ4>ÿ?@/2
                                                                                          /.=)/1*2=ÿ03.
                                                                                          /.,7(@0*72ÿ7Aÿ03.
                                                                                          '()*+,B
                                                                                          '7@20./'()*+,B
                                                                                          )21ÿ03*/1CD)/0E
                                                                                          '()*+,ÿ),,./0.1ÿ*2
                                                                                          03.ÿ4.5),ÿ6'0*72
                                                                               853*9*0,   853*9*0ÿ;ÿ07ÿ:.00./ 6''.D0.1 K>L<H
                                                                                          07ÿ43.ÿ;727/)9(.
                                                                                          <7/=)2ÿ4>ÿ?@/2
                                                                                          /.=)/1*2=ÿ03.
                                                                                          /.,7(@0*72ÿ7Aÿ03.
                                                                                          '()*+,B
                                                                                          '7@20./'()*+,B
                                                                                          )21ÿ03*/1CD)/0E
                                                                                          '()*+,ÿ),,./0.1ÿ*2
                                                                                          03.ÿ4.5),ÿ6'0*72
       MNKNLMLK OPKMPKFGO I*(.ÿ621 KFGVCFNWWC<4? <7/=)2ÿ?@/2B LNV Z/1./                   J/)20.1ÿ_*03 6''.D0.1 F>L<H
                       OQRGÿ6< T./U. T46X8SÿCÿYZ[I S8ÿY7@/0ÿ7A                            <71*`')0*72,
                       8S4                 Z\S8\ÿ])0/*'^ Y3)2'./EÿY*U*(                   ab]\Z]ZT8Sc
                                           S)@=3./0EÿU> 6'0*72                            Z/1./ÿ6DD/7U*2=
                                           ;*=3()21                                       TD.'*)(ÿS*,'7U./E
                                           Y)D*0)(                                        [.@0/)(d,ÿI..,ÿ)21
                                           <)2)=.+.20B                                    85D.2,.,e
                                           :>]>                                               :*2^.1ÿ07ÿaGe
       MNKNLFON OPKRPKFGO I*(.ÿ621 KFGVCFNWWC<4? \E)2ÿ]                    LNM :.00./     :.00./ÿ07ÿ43. 6''.D0.1 F>G<H
                       WQLGÿ]< T./U. T46X8SÿCÿYZ[I [._.((B                                ;727/)9(.
                       8S4                 Z\S8\ÿ])0/*'^ Y7227((E                         <7/=)2ÿ4>ÿ?@/2
                                           S)@=3./0EÿU> J)(()=3./                         A/7+ÿ\E)2ÿ]>
                                           ;*=3()21                                       [._.((ÿ/.=)/1*2=
                                           Y)D*0)(                                        ].0*0*72ÿA7/
                                           <)2)=.+.20B                                    6DD/7U)(ÿ7A
                                           :>]>                                           TD.'*)(ÿS*,'7U./E
                                                                                          [.@0/)(d,ÿI..,ÿ)21
                                                                                          85D.2,.,
                                                                                              :*2^.1ÿ07ÿaGe
11775677 771771!7"#$9#2                                       014068             %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 8 of
       '()*''(+ ,-)(-)./, 789:ÿ;<= )./AB.(++B36C H:N8WJ:?ÿ8< *(Z [M=8K8I9ÿ;K
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                  107    06/09/21       J8X< 142E?XW
                                                                                      Page         ofWB254
                                                                                                       3XJ8X<WPageID
                                                                                                               ÿYX? ;KK:SJ:= .Q/3b
                                                                                                                        17026
                       /0).ÿ23 >:?@: >6;D45ÿBÿEFG7 EOI<K:?PU                   7X?T            2I?J8I9ÿ>MTTI?P
                       456                 FH54Hÿ2IJ?8KL 54ÿEXM?JÿXY                           [M=NT:<JÿX<
                                           5IMNO:?JPÿ@Q EOI<K:?PÿE8@89                         EXM<JWÿ\]ÿI<=ÿ\]]
                                           R8NO9I<=        ;KJ8X<                              XYÿJO:ÿ29I8<J8^_W
                                           EIS8JI9                                             >:KX<=ÿ;T:<=:=
                                           3I<IN:T:<JU                                         EXTS9I8<JQ
                                           VQ2Q                                                5:K8W8X<ÿJIL:<
                                                                                               M<=:?
                                                                                               I=@8W:T:<JQ
                                                                                                   V8<L:=ÿY?XTÿ̀/a
       '()),*Z) ,-).-)./, 789:ÿ;<= )./AB.(++B36C [XW:SOÿ;                  *(( V:JJ:?          V:JJ:?ÿJXÿ6O:        ;KK:SJ:= .Q/3b
                       Z0('ÿ23 >:?@: >6;D45ÿBÿEFG7 >SI?KXU                                     RX<X?Ic9:
                       456                 FH54Hÿ2IJ?8KL ;c?ITWÿd                              3X?NI<ÿ6QÿCM?<
                                           5IMNO:?JPÿ@Q bIP98WWÿVV2                            Y?XTÿ[XW:SOÿ;Q
                                           R8NO9I<=                                            >SI?KXUÿ4WeQ
                                           EIS8JI9                                             :<K9XW8<N
                                           3I<IN:T:<JU                                         KXM?J:WPÿKXS8:WÿXY
                                           VQ2Q                                                GX<B2I?JPÿ;c?ITW
                                                                                               dÿbIP98WWÿVV2fW
                                                                                               3XJ8X<ÿYX?ÿV:I@:
                                                                                               JXÿ4gIT8<:ÿ]JW
                                                                                               h8J<:WWÿIJÿ6?8I9
                                                                                               I<=ÿ4gO8c8Jÿ;ÿJX
                                                                                               GX<B2I?JPÿ;c?ITW
                                                                                               dÿbIP98WWÿVV2fW
                                                                                               3XJ8X<ÿYX?ÿV:I@:
                                                                                               JXÿ4gIT8<:ÿ]JW
                                                                                               h8J<:WWÿIJÿ6?8I9U
                                                                                               i9:=ÿj8JOÿJO:
                                                                                               EXM?JÿX<ÿ7?8=IPU
                                                                                               >:SJ:Tc:?ÿ).U
                                                                                               )./,Q
                                                                                                   V8<L:=ÿJXÿ̀)a
                                                                               4gO8c8JW        kEFG7]54G6];V ;KK:SJ:= /QA3b
                                                                                               7]V]Glmÿ4gO8c8Jÿ;
                                                                                               JXÿGX<B2I?JP
                                                                                               ;c?ITWÿdÿbIP98WW
                                                                                               VV2fWÿ3XJ8X<ÿYX?
                                                                                               V:I@:ÿJXÿ4gIT8<:
                                                                                               ]JWÿh8J<:WWÿIJÿ6?8I9
                                                                                                   V8<L:=ÿJXÿ̀)a
       '())+*)( ,-).-)./, 789:ÿ;<= )./AB.(++B36C [XW:SOÿ;                  *() 4<J?PÿXY        4<J?PÿXY             ;KK:SJ:= .Q/3b
                       *0)Zÿ23 >:?@: >6;D45ÿBÿEFG7 >SI?KXU                     ;SS:I?I<K: ;SS:I?I<K:ÿXY
                       456                 FH54Hÿ2IJ?8KL ;c?ITWÿd                              [XW:SOÿ;Qÿ>SI?KXU
                                           5IMNO:?JPÿ@Q bIP98WWÿVV2                            4WeQÿXYÿ;c?ITWÿd
                                           R8NO9I<=                                            bIP98WWÿVV2ÿX<
                                           EIS8JI9                                             c:OI9YÿXYÿ<X<B
                                           3I<IN:T:<JU                                         SI?JPÿ;c?ITWÿd
                                           VQ2Q                                                bIP98WWÿVV2Uÿj8JO
                                                                                               E:?J8iKIJ:ÿXY
                                                                                               >:?@8K:
                                                                                                   V8<L:=ÿJXÿ̀)a
                                                                           *(* 3XJ8X<          GX<B2I?JPÿ;c?ITW ;KK:SJ:= .Q/3b
                                                                                               dÿbIP98WWÿVV2fW
                                                                                               3XJ8X<ÿYX?ÿV:I@:
                                                                                               JXÿ4gIT8<:ÿ]JW
                                                                                               h8J<:WWÿIJÿ6?8I9U
                                                                                               j8JOÿE:?J8iKIJ:ÿXY
                                                                                               >:?@8K:
                                                                                                   V8<L:=ÿJXÿ̀)a
                                                                                                   V8<L:=ÿY?XTÿ̀)a
11775677 771771!7"#$9#2                                          014069                %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 9 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21'()*)+,Page
                                                                                        -ÿ/(-,(1430'(of
                                                                                                     )*)+ ,-1ÿ/(PageID
                                                                                                        254      -,( ;OO,*5,- PQRC?
                                                                                                                         17027
                                                                                                 2(345647ÿ8)49
                                                                                                 '3(5:ÿ;<(3=+ÿ>
                                                                                                 ?3:@6++ÿAA'B+
                                                                                                 C)56)4ÿD)(ÿA,3E,
                                                                                                 5)ÿFG3=64,ÿH5+
                                                                                                 I654,++ÿ35ÿJ(63@
                                                                                                     A64K,-ÿD()=ÿLMN
       STURTMPV WXRYXUPRW \6@, UPRY9PTVV9CJ] a:34ÿ'                        MTR ',5656)4ÿ9ÿ/5c,( ',5656)4ÿD)(         ;OO,*5,- PQRC?
                       MZUSÿ'C /4@: ^J;_F[ÿ9ÿ̀/8\ 8,f,@@e                      Jc34ÿ3ÿ8,fÿ̀3+, ;**()E3@ÿ)D
                       F[J                 /a[Faÿ'35(6OK `)44)@@:                                ^*,O63@ÿ[6+O)E,(:
                                           [3b7c,(5:ÿEQ 23@@37c,(                                8,b5(3@g+ÿ\,,+ÿ34-
                                           d67c@34-                                              FG*,4+,+
                                           `3*653@                                                   A64K,-ÿ5)ÿLUN
                                           C3437,=,45e                                               A64K,-ÿD()=ÿLRN
                                           AQ'Q                                FGc6<65+          0`/8\H[F8JH;A1 ;OO,*5,- RQRC?
                                                                                                 FGc6<65ÿRÿ5)
                                                                                                 ',5656)4ÿD)(
                                                                                                 ;**()E3@ÿ)D
                                                                                                 ^*,O63@ÿ[6+O)E,(:
                                                                                                 8,b5(3@g+ÿ\,,+ÿ34-
                                                                                                 FG*,4+,+
                                                                               '()*)+,-ÿ/(-,( 0'a/'/^F[1 ;OO,*5,- PQRC?
                                                                                                 /(-,(ÿ;**()E647
                                                                                                 ^*,O63@ÿ[6+O)E,(:
                                                                                                 8,b5(3@g+ÿ\,,+ÿ34-
                                                                                                 FG*,4+,+
                                                                                                     A64K,-ÿD()=ÿLRN
       STUPWURV WXRSXUPRW \6@, UPRY9PTVV9CJ] hb@6ÿA3?3-63e MTP /iO63@ÿJ(34+O(6*5 J(34+O(6*5ÿ)D ;OO,*5,- PQUC?
                       MZMRÿ'C /4@: ^J;_F[ÿ9ÿ̀/8\ [Fÿ̀)b(5ÿ)D                  L;--@ÿ\,,+ÿ;**@:N WQMQRWÿJ,@,*c)46O
                       F[J                 /a[Faÿ'35(6OK `c34O,(:ÿ̀6E6@                          '(,5(63@
                                           [3b7c,(5:ÿEQ ;O56)4                                   `)4D,(,4O,eÿ/(3@
                                           d67c@34-                                              ;(7b=,45ÿ)4
                                           `3*653@                                               C)56)4+ÿ64
                                           C3437,=,45e                                           A6=64,eÿ34-
                                           AQ'Q                                                  ab@647+ÿ)Dÿ5c,
                                                                                                 `)b(5
       STRYWWWS WXWXUPRW \6@,ÿ;4- UPRY9PTVV9CJ] j,@@:ÿA                    MMW 'b<@6Oÿl,(+6)4 a,-3O5,-ÿ'b<@6O ;OO,*5,- PQnC?
                       MZMRÿ'C ^,(E, ^J;_F[ÿ9ÿ̀/8\ \(,b4-e                                       l,(+6)4ÿ)D
                       F[J                 /a[Faÿ'35(6OK [A;ÿ'6*,(ÿk^                            [,D,4-345+g
                                           [3b7c,(5:ÿEQ AA'9                                     C)56)4ÿD)(
                                           d67c@34-        I6@=6475)4                            `)4564b34O,ÿf65c
                                           `3*653@                                               `,(56mO35,ÿ)D
                                           C3437,=,45e                                           ^,(E6O,
                                           AQ'Q                                                      A64K,-ÿ5)ÿLRN
       STRYWTnP WXWXUPRW \6@,ÿ;4- UPRY9PTVV9CJ] Jc)=3+                     MMV 'b<@6Oÿl,(+6)4 'b<@6Oÿl,(+6)4ÿ)D ;OO,*5,- PQTC?
                       UZTYÿ'C ^,(E, ^J;_F[ÿ9ÿ̀/8\ k,<@,(e                                       '35(6OK
                       F[J                 /a[Faÿ'35(6OK CO`)@@)=                                [3b7c,(5:g+ÿa,*@:
                                           [3b7c,(5:ÿEQ [gF=6@6)ÿ^=65c                           64ÿ^b**)(5ÿ)D
                                           d67c@34-        k,<@,(ÿAA`                            C)56)4ÿ64ÿA6=64,
                                           `3*653@                                               f65cÿO,(56mO35,ÿ)D
                                           C3437,=,45e                                           +,(E6O,
                                           AQ'Q                                                      A64K,-ÿ5)ÿLRN
       STRYnYPR WXVXUPRW \6@,ÿ;4- UPRY9PTVV9CJ] j,@@:ÿA                    MMY 'b<@6Oÿl,(+6)4 0'k?AH̀ÿlFa^H/81 ;OO,*5,- PQYC?
                       nZnYÿ'C ^,(E, ^J;_F[ÿ9ÿ̀/8\ \(,b4-e                                       ^56*b@35,-
                       F[J                 /a[Faÿ'35(6OK [A;ÿ'6*,(ÿk^                            0'a/'/^F[1ÿh)645
                                           [3b7c,(5:ÿEQ AA'9                                     '(,9J(63@ÿ/(-,(
                                           d67c@34-        I6@=6475)4                                A64K,-ÿ5)ÿLRN
                                           `3*653@
                                           C3437,=,45e
                                           AQ'Q
11775677 771771!7"#$9#2                                            014070               %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 10 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 144 of 254 PageID 17028
       '()*+',+ ,-.-/0), 89:;ÿ<=> /0)*B0(..B47C W;::PÿV                    [[' 3M\:9Kÿ];@^9Z= _3X`VaEÿ]5H?aFGb <KK;SJ;> )Q)4`
                       +1++ÿ34 ?;@A; ?7<D56ÿBÿEFG8 8@;M=>U                                      3IJ@9KL
                       567                 FH65Hÿ3IJ@9KL 6V<ÿ39S;@ÿX?                           6IMNO;@JPc^ÿ3@;B
                                           6IMNO;@JPÿAQ VV3B                                    7@9I:ÿ̀@9;d
                                           R9NO:I=>        Y9:T9=NJZ=                               V9=L;>ÿJZÿe)f
                                           EIS9JI:                             E;@J9gKIJ;ÿZd E;@J9gKIJ;ÿZd <KK;SJ;> 0Q[4`
                                           4I=IN;T;=JU                         ?;@A9K;          ?;@A9K;ÿZdÿ_3X`VaE
                                           VQ3Q                                                 ]5H?aFGbÿ3IJ@9KL
                                                                                                6IMNO;@JPc^ÿ3@;B
                                                                                                7@9I:ÿ̀@9;d
       '()*((,) ,-'-/0), 89:;ÿ<=> /0)*B0(..B47C W;::PÿV                    [[+ 3M\:9Kÿ];@^9Z= H;>IKJ;>ÿ3M\:9K <KK;SJ;> )Q)4`
                       +1(0ÿ34 ?;@A; ?7<D56ÿBÿEFG8 8@;M=>U                                      ];@^9Z=ÿZd
                       567                 FH65Hÿ3IJ@9KL 6V<ÿ39S;@ÿX?                           6;d;=>I=J^cÿ3@;B
                                           6IMNO;@JPÿAQ VV3B                                    7@9I:ÿ̀@9;dÿh9JO
                                           R9NO:I=>        Y9:T9=NJZ=                           E;@J9gKIJ;ÿZd
                                           EIS9JI:                                              ?;@A9K;
                                           4I=IN;T;=JU                                              V9=L;>ÿJZÿe)f
                                           VQ3Q
       '()'[).) ,-+-/0), 89:;ÿ<=> /0)*B0(..B47C 4Z@NI=ÿCM@=U [[( V;JJ;@                         V;JJ;@ÿJZÿEZM=^;: <KK;SJ;> 0Q/4`
                       )/1+'ÿ34 ?;@A; ?7<D56ÿBÿEFG8 65ÿEZM@JÿZd                                 d@ZTÿ]9K;
                       567                 FH65Hÿ3IJ@9KL EOI=K;@PÿE9A9:                         EOI=K;::Z@ÿCM@=
                                           6IMNO;@JPÿAQ <KJ9Z=                                  @;NI@>9=Nÿ4@Q
                                           R9NO:I=>                                             ?;ITI=c^ÿ@;iM;^J
                                           EIS9JI:                                              IJÿJO;ÿ?;SJ;T\;@
                                           4I=IN;T;=JU                                          [Uÿ/0),ÿS@;BJ@9I:
                                           VQ3Q                                                 KZ=d;@;=K;
       '()'/00, ,-+-/0), 89:;ÿ<=> /0)*B0(..B47C 4Z@NI=ÿCM@=U [[[ F@>;@                          j@I=J;>ÿh9JO <KK;SJ;> 0Q(4`
                       )01(,ÿ<4 ?;@A; ?7<D56ÿBÿEFG8 65ÿEZM@JÿZd                                 4Z>9gKIJ9Z=^
                       567                 FH65Hÿ3IJ@9KL EOI=K;@PÿE9A9:                         e?J9SM:IJ9Z=ÿI=>
                                           6IMNO;@JPÿAQ <KJ9Z=                                  _3@ZSZ^;>bÿF@>;@
                                           R9NO:I=>                                             H;NI@>9=Nÿ7@9I:
                                           EIS9JI:                                              ?KO;>M:;ÿI=>
                                           4I=IN;T;=JU                                          69^KZA;@PÿG;MJ@I:f
                                           VQ3Q                                                     V9=L;>ÿJZÿe)f
                                                                                                    V9=L;>ÿd@ZTÿe)f
       '()')([/ ,-+-/0), 89:;ÿ<=> /0)*B0(..B47C 7OZTI^                     [[/ V;JJ;@           V;JJ;@ÿd@ZT         <KK;SJ;> 0Q)4`
                       ,1(/ÿ<4 ?;@A; ?7<D56ÿBÿEFG8 X;\:;@U                                      7OZTI^ÿX;\:;@ÿJZ
                       567                 FH65Hÿ3IJ@9KL 4KEZ::ZT                               ]9K;ÿEOI=K;::Z@
                                           6IMNO;@JPÿAQ 6c5T9:9Zÿ?T9JO                          CM@=ÿ;=K:Z^9=N
                                           R9NO:I=>        X;\:;@ÿVVE                           ?J9SM:IJ9Z=ÿI=>
                                           EIS9JI:                                              _3@ZSZ^;>bÿF@>;@
                                           4I=IN;T;=JU                                          H;NI@>9=Nÿ7@9I:
                                           VQ3Q                                                 ?KO;>M:;ÿI=>
                                                                                                69^KZA;@PÿG;MJ@I:
                                                                                                    V9=L;>ÿJZÿe)f
                                                                               ?J9SM:IJ9Z=ÿk ?J9SM:IJ9Z=ÿI=> <KK;SJ;> 0Q/4`
                                                                               e3@ZSZ^;>fÿF@>;@ _3@ZSZ^;>bÿF@>;@
                                                                                                H;NI@>9=Nÿ7@9I:
                                                                                                ?KO;>M:;ÿI=>
                                                                                                69^KZA;@PÿG;MJ@I:
                                                                                                    V9=L;>ÿd@ZTÿe)f
       '()'0)[/ ,-(-/0), 89:;ÿ<=> /0)*B0(..B47C H;N9^J;@ÿ9= [[) lM>9K9I:ÿ<KJ9Z= F@I:ÿ<@NMT;=JÿH;1 <KK;SJ;> 0Q)4`
                       (1/+ÿ34 ?;@A; ?7<D56ÿBÿEFG8 EOI=K;@PU                   8Z@T             4ZJ9Z=^ÿ9=ÿV9T9=;
                       567                 FH65Hÿ3IJ@9KL 65ÿEZM@JÿZd                            \;dZ@;ÿ]QEQÿCM@=Q
                                           6IMNO;@JPÿAQ EOI=K;@PÿE9A9:                          4ZJ9Z=ÿJZ
                                           R9NO:I=>        <KJ9Z=                               SZ^JSZ=;ÿJ@9I:
                                           EIS9JI:                                              N@I=J;>Q
                                           4I=IN;T;=JU                                          6;d;=>I=J^c
                                           VQ3Q                                                 TZJ9Z=^ÿ>;=9;>Q
                                                                                                3:I=J9mc^ÿTZJ9Z=
11775677 771771!7"#$9#2                                            014071              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 11 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 145      &'()of'&*ÿ,'' PageID 17029
                                                                                                     254
                                                                                              -./(01.)2-*
                                                                                                  3)(4'&ÿ5.67ÿ89:
       ;<9=9>>? @A?AB>9@ J)K'ÿE(& B>9MN><CCNFIO IX67/0                     ??> R2260)-)6(     _Q6(`&'(-)/K E11'2-'& >*BFc
                       CD?>ÿEF ,'.L' ,IEPGHÿNÿQRSJ \']K'.[                                    J)K)(WaÿU/-.)14
                       GHI                 RTHGTÿU/-.)14 F1Q6KK67                             H/VWX'.-Y^0
                                           H/VWX'.-YÿL* H^G7)K)6ÿ,7)-X                        R2260)-)6(ÿ-6
                                           Z)WXK/(&        \']K'.ÿ33Q                         H'5'(&/(-0^
                                           Q/2)-/K                                            F6-)6(ÿ-6ÿH'K/Y
                                           F/(/W'7'(-[                                        I.)/K[ÿb)-X
                                           3*U*                                               Q'.-)`1/-'ÿ65
                                                                                              ,'.L)1'
                                                                                                  3)(4'&ÿ-6ÿ89:
       ;<9<@C?9 CA?>AB>9@ J)K'ÿE(& B>9MN><CCNFIO U'-'.ÿZÿdYK'[ ?B@ F6-)6(                     _QRSJfHGSIfE3a E11'2-'& >*?Fc
                       =D>?ÿUF ,'.L' ,IEPGHÿNÿQRSJ H3EÿU)2'.ÿ\,                               H'5'(&/(-0^
                       GHI                 RTHGTÿU/-.)14 33UN                                 F6-)6(ÿ56.
                                           H/VWX'.-YÿL* e)K7)(W-6(                            Q6(-)(V/(1'ÿb)-X
                                           Z)WXK/(&                                           Q'.-)`1/-'ÿ65
                                           Q/2)-/K                                            ,'.L)1'
                                           F/(/W'7'(-[                                            3)(4'&ÿ-6ÿ89:
                                           3*U*                                                   3)(4'&ÿ5.67ÿ89:
                                                                               GgX)])-0       _QRSJfHGSIfE3a E11'2-'& >*;Fc
                                                                                              GgX)])-ÿEÿ-6
                                                                                              H'5'(&/(-0^
                                                                                              F6-)6(ÿ56.
                                                                                              Q6(-)(V/(1'
                                                                               GgX)])-0       _QRSJfHGSIfE3a E11'2-'& 9*=Fc
                                                                                              GgX)])-ÿcÿ-6
                                                                                              H'5'(&/(-0^
                                                                                              F6-)6(ÿ56.
                                                                                              Q6(-)(V/(1'
                                                                               GgX)])-0       _QRSJfHGSIfE3a E11'2-'& >*=Fc
                                                                                              GgX)])-ÿQÿ-6
                                                                                              H'5'(&/(-0^
                                                                                              F6-)6(ÿ56.
                                                                                              Q6(-)(V/(1'
                                                                               U.6260'&ÿR.&'. _UTRUR,GHa E11'2-'& >*BFc
                                                                                              R.&'.ÿ-6
                                                                                              _QRSJfHGSIfE3a
                                                                                              H'5'(&/(-0^
                                                                                              F6-)6(ÿ56.
                                                                                              Q6(-)(V/(1'
       ;<9=>9M> CA?>AB>9@ J)K'ÿE(& B>9MN><CCNFIO IX67/0                    ?BC T'2KY          U/-.)14             E11'2-'& >*?Fc
                       <DB=ÿUF ,'.L' ,IEPGHÿNÿQRSJ \']K'.[                                    H/VWX'.-Y^0ÿT'2KY
                       GHI                 RTHGTÿU/-.)14 F1Q6KK67                             )(ÿ,V226.-ÿ65
                                           H/VWX'.-YÿL* H^G7)K)6ÿ,7)-X                        F6-)6(ÿ)(ÿ3)7)('
                                           Z)WXK/(&        \']K'.ÿ33Q                         b)-Xÿ1'.-)`1/-'ÿ65
                                           Q/2)-/K                                            0'.L)1'ÿ8̀K'&
                                           F/(/W'7'(-[                                        V(&'.ÿ0'/K:
                                           3*U*                                                   3)(4'&ÿ-6ÿ89:
                                                                                                  3)(4'&ÿ5.67ÿ89:
       ;<9<@C=C CA?>AB>9@ J)K'ÿE(& B>9MN><CCNFIO d'KKYÿ3                   ?BM T'2KY          H'5'(&/(-0hÿT'2KY E11'2-'& >*BFc
                       ?D=@ÿUF ,'.L' ,IEPGHÿNÿQRSJ J.'V(&[                                    )(ÿJV.-X'.
                       GHI                 RTHGTÿU/-.)14 H3EÿU)2'.ÿ\,                         ,V226.-ÿ65ÿIX').
                                           H/VWX'.-YÿL* 33UN                                  Q67])('&
                                           Z)WXK/(&        e)K7)(W-6(                         F6-)6(0ÿ)(ÿ3)7)('
                                           Q/2)-/K                                                3)(4'&ÿ-6ÿ8B:
                                           F/(/W'7'(-[                         Q'.-)`1/-'ÿ65 Q'.-)`1/-'ÿ65 E11'2-'& >*BFc
                                           3*U*                                ,'.L)1'        ,'.L)1'ÿ-6
11775677 771771!7"#$9#2                                         014072 2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 12 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 146        &'(of')*+
                                                                                                       254),-.ÿ0'123 17030
                                                                                                                PageID
                                                                                                4)ÿ567,8'7
                                                                                                9611:7,ÿ:(ÿ;8'47
                                                                                                <:=>4)'*
                                                                                                ?:,4:)-ÿ4)ÿ@4=4)'
       ABCBDEFE GHIJHFJCK 542'ÿM)* FJCDPJBGGP?;Q U','7ÿZÿ\32'[ IFA @',,'7                       @',,'7ÿ,:ÿ;8'       MVV'1,'* JYF?`
                       CJLIFÿM? 9'7O' 9;MRN&ÿPÿ<ST5 &@MÿU41'7ÿ]9                                Z:):7+>2'
                       N&;                 S0&N0ÿU+,74VW @@UP                                   ?:7X+)ÿ;YÿQ67)
                                           &+6X8'7,3ÿOY ^42=4)X,:)                              ')V2:-4)X
                                           Z4X82+)*                                             &'(')*+),-_ÿU7'P
                                           <+14,+2                                              ;74+2ÿ̀74'(ÿ+)*ÿ;8'
                                           ?+)+X'='),[                                          1+7,4'-_ÿ9,4162+,'*
                                           @YUY                                                 aU7:1:-'*bÿc:4),
                                                                                                U7'P;74+2ÿS7*'7
                                                                                                    @4)W'*ÿ,:ÿdBe
       ABCBDBDF GHIJHFJCK 542'ÿM)* FJCDPJBGGP?;Q ;8:=+-                    IFE @',,'7           @',,'7ÿ(7:=         MVV'1,'* JYC?`
                       CJLFBÿM? 9'7O' 9;MRN&ÿPÿ<ST5 ]'>2'7[                                     ;8:=+-ÿ]'>2'7ÿ,:
                       N&;                 S0&N0ÿU+,74VW ?V<:22:=                               f4V'ÿ<8+)V'22:7
                                           &+6X8'7,3ÿOY &_N=424:ÿ9=4,8                          Q67)ÿ')V2:-4)X
                                           Z4X82+)*        ]'>2'7ÿ@@<                           V:67,'-3ÿV:14'-ÿ:(
                                           <+14,+2                                              dCeÿU+,74VW
                                           ?+)+X'='),[                                          &+6X8'7,3_-
                                           @YUY                                                 U7',74+2ÿ̀74'(ÿ+)*
                                                                                                dFeÿ,8'ÿ9,4162+,'*
                                                                                                aU7:1:-'*bÿc:4),
                                                                                                U7'P;74+2ÿS7*'7
                                                                                                    @4)W'*ÿ,:ÿdFe
       ABCBADBK GHFKHFJCK 542'ÿM)* FJCDPJBGGP?;Q U','7ÿZÿ\32'[ IFB 9,4162+,4:)ÿg a<ST5h&NT;hM@b MVV'1,'* JYA?`
                       KLBAÿU? 9'7O' 9;MRN&ÿPÿ<ST5 &@MÿU41'7ÿ]9                dU7:1:-'*eÿS7*'7 9,4162+,'*
                       N&;                 S0&N0ÿU+,74VW @@UP                                   aU0SUS9N&bÿc:4),
                                           &+6X8'7,3ÿOY ^42=4)X,:)                              U7'P;74+2ÿS7*'7
                                           Z4X82+)*                                                 @4)W'*ÿ(7:=ÿdAe
                                           <+14,+2                             Ni84>4,-         Ni84>4,ÿMÿ,:        MVV'1,'* JYF?`
                                           ?+)+X'='),[                                          9 ,
                                                                                                  4162 +,'*
                                           @YUY                                                 aU0SUS9N&bÿc:4),
                                                                                                U7'P;74+2ÿS7*'7
                                                                                                    @4)W'*ÿ(7:=ÿdCe
       ABCBADII GHFKHFJCK 542'ÿM)* FJCDPJBGGP?;Q U','7ÿZÿ\32'[ IFI U7',74+2ÿ̀74'( a<ST5h&NT;hM@b MVV'1,'* JYG?`
                       GLEDÿU? 9'7O' 9;MRN&ÿPÿ<ST5 &@MÿU41'7ÿ]9                                 &'(')*+),-_ÿU7'P
                       N&;                 S0&N0ÿU+,74VW @@UP                                   ;74+2ÿ̀74'(
                                           &+6X8'7,3ÿOY ^42=4)X,:)                                  @4)W'*ÿ,:ÿdCe
                                           Z4X82+)*                                                 @4)W'*ÿ(7:=ÿdFe
                                           <+14,+2                             <'7,4jV+,'ÿ:( <'7,4jV+,'ÿ:( MVV'1,'* JYF?`
                                           ?+)+X'='),[                         9'7O4V'          9'7O4V'ÿ,:
                                           @YUY                                                 &'(')*+),-_ÿU7'P
                                                                                                ;74+2ÿ̀74'(
                                                                                                    @4)W'*ÿ(7:=ÿdCe
       ABCBAJJD GHFKHFJCK 542'ÿM)* FJCDPJBGGP?;Q ;8:=+-                    IFF U7',74+2ÿ̀74'( U+,74VW               MVV'1,'* CYC?`
                       BLEEÿU? 9'7O' 9;MRN&ÿPÿ<ST5 ]'>2'7[                                      &+6X8'7,3_-
                       N&;                 S0&N0ÿU+,74VW ?V<:22:=                               U7',74+2ÿ̀74'(ÿk4,8
                                           &+6X8'7,3ÿOY &_N=424:ÿ9=4,8                          V'7,4jV+,'ÿ:(
                                           Z4X82+)*        ]'>2'7ÿ@@<                           -'7O4V'ÿdj2'*
                                           <+14,+2                                              6)*'7ÿ-'+2e
                                           ?+)+X'='),[                                              @4)W'*ÿ,:ÿdCe
                                           @YUY                                                     @4)W'*ÿ(7:=ÿdFe
       ABCIFAFI GHFAHFJCK 542'ÿM)* FJCDPJBGGP?;Q ?:7X+)ÿQ67)[ IFC S7*'7ÿPÿU7:ÿZ+V l7+),'*                           MVV'1,'* JYF?`
                       ELIIÿU? 9'7O' 9;MRN&ÿPÿ<ST5 &Nÿ<:67,ÿ:(                 f4V'             daU0SUS9N&b
                       N&;                 S0&N0ÿU+,74VW <8+)V'73ÿ<4O42                         S7*'7ÿ:(ÿ?:,4:)
                                           &+6X8'7,3ÿOY MV,4:)                                  (:7ÿM*=4--4:)ÿU7:
                                           Z4X82+)*                                             Z+Vÿf4V'ÿ:(
11775677 771771!7"#$9#2                                            014073 2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 13 of
           Case 3:21-cv-00538-N Document   &'()*'+     26-53     Filed
                                                                   107   06/09/21      Page 147 ,)5of6'/254
                                                                                                         +ÿ83 PageID 17031
                                           ,'-'./0/-*1                                          ,'99)'**/:
                                           2343                                                     2)-;/<ÿ*=ÿ>?:
       @A?BCCDE FGC@GCH?D M)+/ÿN-< CH?RSHAFFS,LT L6=0'9                    BCH 2/**/P           2/**/Pÿ_)*6         N55/(*/< H3?,a
                       AIAEÿ4, O/PQ/ OLNUJKÿSÿ&VWM \/]+/P1                                      &=YP*/9Zÿ&=()/9
                       JKL                 VXKJXÿ4'*P)5; ,5&=++=0                               =`ÿ4'*P)5;
                                           K'Y.6/P*ZÿQ3 K^J0)+)=ÿO0)*6                          K'Y.6/P*Z^9
                                           [).6+'-<        \/]+/Pÿ22&                           V((=9)*)=-ÿ*=
                                           &'()*'+                                              ,=*)=-9ÿ)-ÿ2)0)-/
                                           ,'-'./0/-*1                                              2)-;/<ÿ*=ÿ>?:
                                           2343
       @A?B???E FGC@GCH?D M)+/ÿN-< CH?RSHAFFS,LT b/++Zÿ2                   B?D ,=*)=-ÿ̀=Pÿ4P= ,=*)=-ÿ̀=P            N55/(*/< H3B,a
                       CIBFÿ4, O/PQ/ OLNUJKÿSÿ&VWM MP/Y-<1                     ['5ÿc)5/         N<0)99)=-ÿ4P=
                       JKL                 VXKJXÿ4'*P)5; K2Nÿ4)(/Pÿ\O                           ['5ÿc)5/ÿ=`
                                           K'Y.6/P*ZÿQ3 224S                                    ,)56'/+ÿ83
                                           [).6+'-<        8)+0)-.*=-                           ,'99)'**/ÿ_)*6
                                           &'()*'+                                              &/P*)d5'*/ÿ=`
                                           ,'-'./0/-*1                                          O/PQ)5/
                                           2343                                                     2)-;/<ÿ*=ÿ>?:
                                                                               4P=(=9/<ÿVP</PÿS e4XV4VOJKf N55/(*/< H3?,a
                                                                               4P=ÿ['5ÿc)5/ VP</Pÿ=`ÿ,=*)=-
                                                                                                `=PÿN<0)99)=-ÿ4P=
                                                                                                ['5ÿc)5/ÿ=`
                                                                                                ,)56'/+ÿ83
                                                                                                ,'99)'**/
                                                                                                    2)-;/<ÿ̀P=0ÿ>?:
                                                                               &/P*)d5'*)=-ÿ̀=P &/P*)d5'*)=-ÿ=` N55/(*/< H3?,a
                                                                               4P=ÿ['5ÿc)5/ ,)56'/+ÿ83
                                                                                                ,'99)'**/ÿ*=
                                                                                                ,=*)=-ÿ̀=P
                                                                                                N<0)99)=-ÿ4P=
                                                                                                ['5ÿc)5/ÿ=`
                                                                                                ,)56'/+ÿ83
                                                                                                ,'99)'**/
       @A?BHC@? FGC@GCH?D M)+/ÿN-< CH?RSHAFFS,LT 4/*/Pÿ[ÿbZ+/1 B?F 2/**/P                       2/**/Pÿ*=ÿL6/       N55/(*/< H3?,a
                       ?CIBHÿ4, O/PQ/ OLNUJKÿSÿ&VWM K2Nÿ4)(/Pÿ\O                                [=-=P']+/
                       JKL                 VXKJXÿ4'*P)5; 224S                                   ,=P.'-ÿL3ÿTYP-
                                           K'Y.6/P*ZÿQ3 8)+0)-.*=-                              <'*/<ÿNY.Y9*ÿC@1
                                           [).6+'-<                                             CH?Dÿ̀P=0ÿ4/*/P
                                           &'()*'+                                              [3ÿbZ+/ÿ/-5+=9)-.
                                           ,'-'./0/-*1                                          5=()/9ÿ=`
                                           2343                                                 K/`/-<'-*9^
                                                                                                X/9(=-9/ÿg-
                                                                                                V((=9)*)=-ÿL=
                                                                                                4+')-*)h^9ÿ,=*)=-
                                                                                                g-ÿ2)0)-/
                                                                                                    2)-;/<ÿ*=ÿ>?:
       @A?CF?BF FGCBGCH?D M)+/ÿN-< CH?RSHAFFS,LT 4/*/Pÿ[ÿbZ+/1 B?R V((=9)*)=-                   K/`/-<'-*9^ N55/(*/< H3B,a
                       AIERÿ4, O/PQ/ OLNUJKÿSÿ&VWM K2Nÿ4)(/Pÿ\O                                 X/9(=-9/ÿg-
                       JKL                 VXKJXÿ4'*P)5; 224S                                   V((=9)*)=-ÿL=
                                           K'Y.6/P*ZÿQ3 8)+0)-.*=-                              4+')-*)h^9ÿ,=*)=-
                                           [).6+'-<                                             g-ÿ2)0)-/ÿ_)*6
                                           &'()*'+                                              &/P*)d5'*/ÿ=`
                                           ,'-'./0/-*1                                          O/PQ)5/
                                           2343                                                     2)-;/<ÿ*=ÿ>?:
                                                                                                    2)-;/<ÿ̀P=0ÿ>?:
                                                                               Ji6)])*9         e&VWMgKJWLgN2 N55/(*/< B3D,a
                                                                                                Mg2gWjfÿJi6)])*9ÿN
                                                                                                *6P=Y.6ÿKÿ*=
                                                                                                K/`/-<'-*9^
                                                                                                X/9(=-9/ÿg-
11775677 771771!7"#$9#2                                           014074 2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 14 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 148   &''()   *+*(,ÿ.(PageID 17032
                                                                                   of 254
                                                                                /01*,+*23)ÿ4(+*(,
                                                                                5,ÿ6*7*,8
                                                                    9:;*<*+)    =>&?@5A9?.5B6 BKK8'+8I LMN4O
                                                                                @565?CDÿ9:;*<*+)ÿ9
                                                                                +;E(FG;ÿ5ÿ+(
                                                                                A8H8,I1,+)3
                                                                                J8)'(,)8ÿ5,
                                                                                &''()*+*(,ÿ.(
                                                                                /01*,+*23)ÿ4(+*(,
                                                                                5,ÿ6*7*,8
                                                                    9:;*<*+)    =>&?@5A9?.5B6 BKK8'+8I TMU4O
                                                                                @565?CDÿ9:;*<*+ÿP
                                                                                Q/1E+ÿRSÿ+(
                                                                                A8H8,I1,+)3
                                                                                J8)'(,)8ÿ5,
                                                                                &''()*+*(,ÿ.(
                                                                                /01*,+*23)ÿ4(+*(,
                                                                                5,ÿ6*7*,8
                                                                    9:;*<*+)    =>&?@5A9?.5B6 BKK8'+8I LML4O
                                                                                @565?CDÿ9:;*<*+ÿP
                                                                                Q/1E+ÿVSÿ+(
                                                                                A8H8,I1,+)3
                                                                                J8)'(,)8ÿ5,
                                                                                &''()*+*(,ÿ.(
                                                                                /01*,+*23)ÿ4(+*(,
                                                                                5,ÿ6*7*,8
                                                                    9:;*<*+)    =>&?@5A9?.5B6 BKK8'+8I XMT4O
                                                                                @565?CDÿ9:;*<*+ÿW
                                                                                +(ÿA8H8,I1,+)3
                                                                                J8)'(,)8ÿ5,
                                                                                &''()*+*(,ÿ.(
                                                                                /01*,+*23)ÿ4(+*(,
                                                                                5,ÿ6*7*,8
      XTRVLRYV Z[V\[VURN @*08ÿB,I VURL`UTZZ`4.a .;(71)          \RX &''()*+*(,  /1+E*Kc            BKK8'+8I UM\4O
                 V]TNÿ/4 ^8E_8 ^.Bb9Aÿ̀ÿ>&?@ g8<08Ef                            A1FG;8E+d3)
                 9A.              &JA9Jÿ/1+E*Kc 4K>(00(7                        &''()*+*(,ÿ+(
                                  A1FG;8E+dÿ_M A397*0*(ÿ^7*+;                   4(+*(,)ÿ*,ÿ6*7*,8
                                  e*G;01,I      g8<08Eÿ66>                      h*+;ÿ>8E+*iK1+8ÿ(H
                                  >1'*+10                                       ^8E_*K8
                                  41,1G878,+f                                      6*,c8Iÿ+(ÿQRS
                                  6M/M                                             6*,c8IÿHE(7ÿQRS
      XTRVXUYN Z[V\[VURN @*08ÿB,I VURL`UTZZ`4.a .;(71)          \RY ?(+*K8ÿ(H   ?(+*K8ÿ(H          BKK8'+8I UMR4O
                 RV]U\ÿ/4 ^8E_8 ^.Bb9Aÿ̀ÿ>&?@ g8<08Ef               A8'()*+*(,  A8'()*+*(,ÿ(H
                 9A.              &JA9Jÿ/1+E*Kc 4K>(00(7                        .17*ÿO(0I8Eÿh*+;
                                  A1FG;8E+dÿ_M A397*0*(ÿ^7*+;                   >8E+*iK1+8ÿ(H
                                  e*G;01,I      g8<08Eÿ66>                      ^8E_*K8
                                  >1'*+10                                          6*,c8Iÿ+(ÿQRS
                                  41,1G878,+f
                                  6M/M
                                                                      R`YUÿ(Hÿ\TNÿ+E1,)1K+*(,)ÿÿÿ   ÿ/1G8ÿRÿ(HÿLÿ




11775677 771771!7"#$9#2                                 014075          2%12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                Page 15 of
       Case 3:21-cv-00538-N Document 26-53 Filed
                                            107 06/09/21                         Page 149 of 254 PageID 17033
   &'()*ÿ,-ÿ./(0,                                            ./(0,12ÿ-03ÿ45654746ÿ68389346ÿ:;<=7>77ÿ?@AB,1/0ÿC,A02A/2ÿ<(D1E
                                                    FGHIÿKLHMNOPÿQIGORSÿ
                                                       C1A/)Tÿ&/1A,123ÿ
                                             45654746ÿ68389346ÿ:;<=7>77ÿ?@AB,1/0
                                                       C,A02A/2ÿ<(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z ]U^_IV `X/0aÿ;-/bA0                                        cLdIÿe            k5l5476k
            &([('ÿ\),(-0                                                                  QIOfIghOIHHÿiLfI
                                                                                          jGMIV
   jLfLHLNmVn5\                FGHI 476k=78rr=;<`ÿ                                        jNRUpImMtHu l6l
                               oUpqIOV                                                    cLdI^V
   FGHI w/1A)Tÿ-Yÿ&-0,/A), FGHI C<\x@Wÿ=ÿ&ynzÿy{W@{ÿ.A,/()*ÿWAXbT1/,Zÿ[|ÿ}(bT'A02 jGMIÿGm_IV \''
   vPhIV                       oGpIV &A~(,A'ÿ;A0Ab1D10,aÿ|.|
   iLmI^ 494a4769ÿ(1ÿ&AB1ÿ}(B,-/Z
   FGHItHuV
    ÿÿ
                                                            >6=677ÿ-Yÿ89ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿ4ÿ-Yÿkÿ
     </A0BA),(-0       WA,15<(D1y~,(-0 &AB1ÿnXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ<Z~1          W-)XD10,ÿ<(,'1 {1[(1 C(1
                                        &AB1ÿnAD1 y/bA0(A,(-0                                             C,A,XB
    l866r7rl        r54654769 z('1ÿ\02 476k=78rr=;<` ;-/bA0ÿ̀X/0a 68 1,,1/            1,,1/ÿ,-ÿ&-X0B1' \))1~,12 7|4;w
                    4379ÿ.; C1/[1 C<\x@Wÿ=ÿ&ynz W@ÿ&-X/,ÿ-Y                             )-0/D(0bÿA
                    @W<                y{W@{ÿ.A,/()* &TA0)1/Zÿ&([('                     T1A/(0bÿ-0ÿ,T1
                                       WAXbT1/,Zÿ[| \),(-0                              &/-BB=;-,(-0B
                                       }(bT'A02                                         Y-/ÿCXDDA/Z
                                       &A~(,A'                                          X2bD10,ÿ(0ÿ,T(B
                                       ;A0Ab1D10,a                                      DA,,1/ÿY-/
                                       |.|                                             <X1B2AZa
                                                                                        C1~,1D1/ÿ48a
                                                                                        4769ÿA,ÿ66377
                                                                                        A|D|
    l8668>l>        r54754769 z('1ÿ\02 476k=78rr=;<` 1''Zÿ      6 n-,()1ÿ-Y         W1Y102A0,B \))1~,12 7|6;w
                    3>4ÿ.; C1/[1 C<\x@Wÿ=ÿ&ynz z/1X02a               W1~-B(,(-0        n-,()1ÿ-Y
                    @W<                y{W@{ÿ.A,/()* W\ÿ.(~1/ÿC                       W1~-B(,(-0ÿ-Yÿ&|
                                       WAXbT1/,Zÿ[| .=                                .AX'ÿAA0a
                                       }(bT'A02      ('D(0b,-0                         .T|W|ÿB)T12X'12
                                       &A~(,A'                                          Y-/ÿ\XbXB,ÿ4a
                                       ;A0Ab1D10,a                                      4769ÿA,ÿ67377
                                       |.|                                             A|D|ÿ.A)()ÿ(,T
                                                                                        &1/,()A,1ÿ-Y
                                                                                        C1/[()1
                                                                                           (0*12ÿ,-ÿ?8E
    l8668r7           r54754769 z('1ÿ\02 476k=78rr=;<` ;-/bA0ÿ̀X/0a 64 y/21/          :/A0,12ÿ(,T \))1~,12 7|;w
                       63>7ÿ.; C1/[1 C<\x@Wÿ=ÿ&ynz W@ÿ&-X/,ÿ-Y                          ;-2()A,(-0B
                       @W<                 y{W@{ÿ.A,/()* &TA0)1/Zÿ&([('                 ?.{y.yC@W
                                           WAXbT1/,Zÿ[| \),(-0                          y/21/ÿ:-[1/0(0b
                                           }(bT'A02                                     @~1/,ÿW(B)-[1/ZE
                                           &A~(,A'                                         (0*12ÿ,-ÿ?6E
                                           ;A0Ab1D10,a                                     (0*12ÿY/-D
                                           |.|                                         ?6E
       l86679l> r56954769 z('1ÿ\02 476k=78rr=;<` .1,1/ÿ}ÿZ'1a 66 1,,1/               1,,1/ÿ,-ÿ<T1 \))1~,12 7|6;w
                       l37ÿ.; C1/[1 C<\x@Wÿ=ÿ&ynz W\ÿ.(~1/ÿC                         }-0-/A'1
                       @W<                 y{W@{ÿ.A,/()* .=                           ;-/bA0ÿ<|ÿ̀X/0
                                           WAXbT1/,Zÿ[| ('D(0b,-0                      2A,12ÿ\XbXB,ÿ69a
                                           }(bT'A02                                     4769ÿY/-Dÿ.1,1/
                                           &A~(,A'                                      }|ÿZ'1ÿ10)'-B(0b
                                           ;A0Ab1D10,a                                  )-~(1Bÿ-Yÿ?(E
                                           |.|                                         W1Y102A0,B
11775677 771771!7"#$9#2                                014076                  212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 16 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 150     &'()
                                                                                               of*ÿ,-.'/ÿ01PageID 17034
                                                                                                   254
                                                                                            23((4-5ÿ6/ÿ057
                                                                                            8-477ÿ945.41ÿ:4-
                                                                                            ;<-5.<)ÿ23==<-*
                                                                                            >3?@='15ÿ61
                                                                                            843157ÿA0BA00ÿ6/
                                                                                            ;)<.15.CD7ÿ2'E41?
                                                                                            F='1?'?
                                                                                            84=()<.15GÿH..I
                                                                                            J-<17=.55<)
                                                                                            FK?<L.5Gÿ<1?ÿH...I
                                                                                            <ÿ84=('1?.3=
                                                                                            4/ÿF35M4-.5.'7
                                                                                            8.5'?ÿ.1ÿ5M'
                                                                                            &'()*ÿ,-.'/
                                                                                               N.1O'?ÿ54ÿHPI
       QRSTUVQU WXSVXPTSV :.)'ÿF1? PTSUBTRWWB9J] &'@.75'-ÿ.1 bST >3?.E.<)ÿFE5.41 J')'(M41.E                    FEE'(5'? TS̀9,
                       SSYZUÿF9 2'-L' 2JF^[\ÿBÿ86_: 8M<1E'-*G                 :4-=          25<537
                       [\J                 6&\[&ÿ;<5-.EO \[ÿ843-5ÿ4/                        841/'-'1E'
                                           \<3@M'-5*ÿL` 8M<1E'-*ÿ8.L.)                      c'/4-'ÿA.E'
                                           a.@M)<1?        FE5.41                           8M<1E'))4-ÿ]3-1
                                           8<(.5<)                                          41ÿWS̀QS̀Vÿ̀2''
                                           9<1<@'='15G                                      5-<17E-.(5`
                                           N`;`
       QRSTQSRW WXSQXPTSV :.)'ÿF1? PTSUBTRWWB9J] ;'5'-ÿaÿd*)'G bTV &'()*ÿ,-.'/              \'/'1?<15D7 FEE'(5'? TR̀9,
                       ZYRSÿ;9 2'-L' 2JF^[\ÿBÿ86_: \NFÿ;.('-ÿe2                             &'()*ÿ,-.'/ÿ01
                       [\J                 6&\[&ÿ;<5-.EO NN;B                               23((4-5ÿ6/ÿ057
                                           \<3@M'-5*ÿL` f.)=.1@541                          8-477ÿ945.41ÿ:4-
                                           a.@M)<1?                                         ;<-5.<)ÿ23==<-*
                                           8<(.5<)                                          >3?@='15ÿ61
                                           9<1<@'='15G                                      843157ÿA0ÿBÿA00ÿ6/
                                           N`;`                                             ;)<.15.CD7ÿ2'E41?
                                                                                            F='1?'?
                                                                                            84=()<.15
                                                                                               N.1O'?ÿ54ÿHbI
                                                                                               N.1O'?ÿ/-4=
                                                                                            HSI
                                                                              FK?<L.5       J-<17=.55<)        FEE'(5'? TR̀9,
                                                                                            FK?<L.5ÿ4/ÿ;'5'-
                                                                                            aÿ̀d*)'Gÿ[7gÿ̀01
                                                                                            23((4-5ÿ4/
                                                                                            \'/'1?<15D7
                                                                                            &'()*ÿ,-.'/ÿ01
                                                                                            23((4-5ÿ6/ÿ057
                                                                                            8-477ÿ945.41ÿ:4-
                                                                                            ;<-5.<)ÿ23==<-*
                                                                                            >3?@='15ÿ61
                                                                                            843157ÿA0ÿBÿA00ÿ6/
                                                                                            ;)<.15.CD7ÿ2'E41?
                                                                                            F='1?'?
                                                                                            84=()<.15
                                                                                               N.1O'?ÿ/-4=
                                                                                            HSI
                                                                              8'-5.hE<5'ÿ4/ 8'-5.hE<5'ÿ4/ FEE'(5'? TS̀9,
                                                                              2'-L.E'       2'-L.E'ÿ4/ÿH.I
                                                                                            \'/'1?<15D7
                                                                                            &'()*ÿ,-.'/ÿ01
                                                                                            23((4-5ÿ6/ÿ057
                                                                                            8-477ÿ945.41ÿ:4-
                                                                                            ;<-5.<)ÿ23==<-*
                                                                                            >3?@='15ÿ61
                                                                                            843157ÿA0ÿBÿA00ÿ6/
11775677 771771!7"#$9#2                                        014077             012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 17 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 151    '()of*+,*254
                                                                                                    -./ÿ1234+5
                                                                                                            PageID 17035
                                                                                           672+525
                                                                                           8479()*+,:ÿ)+/
                                                                                           ;**<ÿ=>)+/7*,,)(
                                                                                           6?5)@*,ÿ4Aÿ'2,2>
                                                                                           BCÿDE(2:ÿF/GCÿH+
                                                                                           1I994>,ÿ4A
                                                                                           J2A2+5)+,./
                                                                                           K29(EÿL>*2AÿH+
                                                                                           1I994>,ÿMAÿH,/
                                                                                           8>4//ÿN4,*4+ÿO4>
                                                                                           ')>,*)(ÿ1I77)>E
                                                                                           PI5Q72+,ÿM+
                                                                                           84I+,/ÿRHÿSÿRHHÿMA
                                                                                           '()*+,*-./ÿ1234+5
                                                                                           672+525
                                                                                           8479()*+,
                                                                              FTU*V*,/     FTU*V*,/ÿW          63329,25 ZC[NL
                                                                                           ,U>4IQUÿXYÿ,4
                                                                                           =>)+/7*,,)(
                                                                                           6?5)@*,ÿ4Aÿ'2,2>
                                                                                           BCÿDE(2:ÿF/GCÿH+
                                                                                           1I994>,ÿ4A
                                                                                           J2A2+5)+,./
                                                                                           K29(EÿL>*2AÿH+
                                                                                           1I994>,ÿMAÿH,/
                                                                                           8>4//ÿN4,*4+ÿO4>
                                                                                           ')>,*)(ÿ1I77)>E
                                                                                           PI5Q72+,ÿM+
                                                                                           84I+,/ÿRHÿSÿRHHÿMA
                                                                                           '()*+,*-./ÿ1234+5
                                                                                           672+525
                                                                                           8479()*+,
                                                                              FTU*V*,/     8M\OHJF\=H6] 63329,25 ZC_NL
                                                                                           OH]H\^ÿSÿFTU*V*,
                                                                                           X_ÿ,4ÿ=>)+/7*,,)(
                                                                                           6?5)@*,ÿ4Aÿ'2,2>
                                                                                           BCÿDE(2:ÿF/GCÿH+
                                                                                           1I994>,ÿ4A
                                                                                           J2A2+5)+,./
                                                                                           K29(EÿL>*2AÿH+
                                                                                           1I994>,ÿMAÿH,/
                                                                                           8>4//ÿN4,*4+ÿO4>
                                                                                           ')>,*)(ÿ1I77)>E
                                                                                           PI5Q72+,ÿM+
                                                                                           84I+,/ÿRHÿSÿRHHÿMA
                                                                                           '()*+,*-./ÿ1234+5
                                                                                           672+525
                                                                                           8479()*+,
                                                                              FTU*V*,/     FTU*V*,/ÿX`         63329,25 `CZNL
                                                                                           ,U>4IQUÿXa
                                                                                           =>)+/7*,,)(
                                                                                           6?5)@*,ÿ4Aÿ'2,2>
                                                                                           BCÿDE(2:ÿF/GCÿH+
                                                                                           1I994>,ÿ4A
                                                                                           J2A2+5)+,./
                                                                                           K29(EÿL>*2AÿH+
                                                                                           1I994>,ÿMAÿH,/
                                                                                           8>4//ÿN4,*4+ÿO4>
                                                                                           ')>,*)(ÿ1I77)>E
                                                                                           PI5Q72+,ÿM+
                                                                                           84I+,/ÿRHÿSÿRHHÿMA
                                                                                           '()*+,*-./ÿ1234+5
11775677 771771!7"#$9#2                                        014078             %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 18 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 152         &'(of)*(
                                                                                                        254* PageID 17036
                                                                                                 +,'-./0)1
                                                                               23405016          +789:;28<:&= &XX(-1(* YIZSR
                                                                                                 9:=:8>ÿ@ÿ2340501
                                                                                                 ABÿ1,ÿ<C/)6'011/.
                                                                                                 &D*/E01ÿ,FÿG(1(C
                                                                                                 HIÿJK.(Lÿ26MIÿ:)
                                                                                                 NO--,C1ÿ,F
                                                                                                 ;(F()*/)1P6
                                                                                                 Q(-.KÿRC0(Fÿ:)
                                                                                                 NO--,C1ÿ7Fÿ:16
                                                                                                 +C,66ÿS,10,)ÿ9,C
                                                                                                 G/C10/.ÿNO''/CK
                                                                                                 TO*U'()1ÿ7)
                                                                                                 +,O)16ÿV:ÿ@ÿV::ÿ7F
                                                                                                 G./0)10WP6ÿN(X,)*
                                                                                                 &'()*(*
                                                                                                 +,'-./0)1
       [\AY][^Z _`A[`^YAa 90.(ÿ&)* ^YAB@Y\__@S<c <4,'/6                    ZYB GO5.0XÿV(C60,) GO5.0XÿV(C60,)ÿ,F &XX(-1(* YI\SR
                       \bAAÿGS N(CE( N<&d2;ÿ@ÿ+789 f(5.(CL                                       G/1C0Xe
                       2;<                 7Q;2QÿG/1C0Xe SX+,..,'                                ;/OU4(C1KP6
                                           ;/OU4(C1KÿEI ;P2'0.0,ÿN'014                           S,10,)ÿ0)ÿ=0'0)(
                                           H0U4./)*        f(5.(Cÿ==+                            g014ÿ+(C10hX/1(
                                           +/-01/.                                               ,FÿN(CE0X(
                                           S/)/U('()1L                     ZY_ +(C10hX/1(ÿ,F +(C10hX/1(ÿ,F &XX(-1(* YIASR
                                           =IGI                                N(CE0X(           N(CE0X(ÿ1,ÿGO5.0X
                                                                                                 V(C60,)ÿ,FÿG/1C0Xe
                                                                                                 ;/OU4(C1KP6
                                                                                                 S,10,)ÿ0)ÿ=0'0)(
                                                                                                 g014ÿ+(C10hX/1(
                                                                                                 ,FÿN(CE0X(
       [\Ya[YYY _`A\`^YAa 90.( ^YAB@Y\__@S<c T(/))(ÿJ                      ZY[ 7DX0/.ÿ<C/)6XC0-1 [@AB@^YAaÿ7Q&= &XX(-1(* YIASR
                       ^b\aÿGS 7).K N<&d2;ÿ@ÿ+789 +/40..L                      i&**.ÿ9((6ÿ&--.Kj &Q>fS28<ÿQ2
                       2;<                 7Q;2QÿG/1C0Xe ;2ÿ+,OC1ÿ,F                             G=&:8<:99PN
                                           ;/OU4(C1KÿEI +4/)X(CKÿ+0E0.                           S7<:78Nÿ<7
                                           H0U4./)*        &X10,)                                +7SG2=ÿ&8;
                                           +/-01/.                                               <H2ÿ+7fQ<PN
                                           S/)/U('()1L                                           Qf=:8>N
                                           =IGI                                                      =0)e(*ÿFC,'
                                                                                                 iAj
       [\Ya\B_\ _`A\`^YAa 90.(ÿ&)* ^YAB@Y\__@S<c G(1(CÿHÿJK.(L ZY] =(11(C                        =(11(Cÿ1,ÿ<4( &XX(-1(* YIASR
                       AAb]Bÿ&S N(CE( N<&d2;ÿ@ÿ+789 ;=&ÿG0-(CÿfN                                 H,),C/5.(
                       2;<                 7Q;2QÿG/1C0Xe ==G@                                    S,CU/)ÿ<IÿcOC)
                                           ;/OU4(C1KÿEI k0.'0)U1,)                               */1(*ÿ&OUO61ÿA\L
                                           H0U4./)*                                              ^YAaÿFC,'ÿG(1(C
                                           +/-01/.                                               HIÿJK.(ÿ0)
                                           S/)/U('()1L                                           C(6-,)6(ÿ1,ÿ14(
                                           =IGI                                                  066O(6ÿ-C(6()1(*
                                                                                                 0)ÿG./0)10WL
                                                                                                 G/1C0Xe
                                                                                                 ;/OU4(C1KP6
                                                                                                 &OUO61ÿA^Lÿ^YAa
                                                                                                 .(11(Cÿ1,ÿ14(
                                                                                                 +,OC1
                                                                                                     =0)e(*ÿ1,ÿi^j
                                                                               23405016          2340501ÿ&@Aÿ1, &XX(-1(* YIASR
                                                                                                 .(11(Cÿ1,ÿ<4(
                                                                                                 H,),C/5.(
                                                                                                 S,CU/)ÿ<IÿcOC)
                                                                                                 */1(*ÿ&OUO61ÿA\L
                                                                                                 ^YAaÿFC,'ÿG(1(C
11775677 771771!7"#$9#2                                             014079         $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 19 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 153    '(ÿ*+
                                                                                              of, -254
                                                                                                   ÿ./ PageID 17037
                                                                                           0-123/1-ÿ43ÿ45-
                                                                                           .116-1ÿ20-1-/4-7
                                                                                           ./ÿ8,9./4.:;
                                                                                           8940.<=
                                                                                           >96?5-04+@1
                                                                                           A6?614ÿBC;ÿCDBE
                                                                                           ,-44-0ÿ43ÿ45-
                                                                                           F3604
                                                                               GH5.I.41    GH5.I.4ÿAJCÿ43 A<<-24-7 D(BLQ
                                                                                           ,-44-0ÿ43ÿK5-
                                                                                           '3/309I,-
                                                                                           L30?9/ÿK(ÿM60/
                                                                                           794-7ÿA6?614ÿBN;
                                                                                           CDBEÿO03Pÿ8-4-0
                                                                                           '(ÿ*+,-ÿ./
                                                                                           0-123/1-ÿ43ÿ45-
                                                                                           .116-1ÿ20-1-/4-7
                                                                                           ./ÿ8,9./4.:;
                                                                                           8940.<=
                                                                                           >96?5-04+@1
                                                                                           A6?614ÿBC;ÿCDBE
                                                                                           ,-44-0ÿ43ÿ45-
                                                                                           F3604
                                                                               GH5.I.41    GH5.I.4ÿQJBÿ43 A<<-24-7 D(BLQ
                                                                                           ,-44-0ÿ43ÿK5-
                                                                                           '3/309I,-
                                                                                           L30?9/ÿK(ÿM60/
                                                                                           794-7ÿA6?614ÿBN;
                                                                                           CDBEÿO03Pÿ8-4-0
                                                                                           '(ÿ*+,-ÿ./
                                                                                           0-123/1-ÿ43ÿ45-
                                                                                           .116-1ÿ20-1-/4-7
                                                                                           ./ÿ8,9./4.:;
                                                                                           8940.<=
                                                                                           >96?5-04+@1
                                                                                           A6?614ÿBC;ÿCDBE
                                                                                           ,-44-0ÿ43ÿ45-
                                                                                           F3604
                                                                               GH5.I.41    GH5.I.4ÿQJCÿ43 A<<-24-7 C(DLQ
                                                                                           ,-44-0ÿ43ÿK5-
                                                                                           '3/309I,-
                                                                                           L30?9/ÿK(ÿM60/
                                                                                           794-7ÿA6?614ÿBN;
                                                                                           CDBEÿO03Pÿ8-4-0
                                                                                           '(ÿ*+,-ÿ./
                                                                                           0-123/1-ÿ43ÿ45-
                                                                                           .116-1ÿ20-1-/4-7
                                                                                           ./ÿ8,9./4.:;
                                                                                           8940.<=
                                                                                           >96?5-04+@1
                                                                                           A6?614ÿBC;ÿCDBE
                                                                                           ,-44-0ÿ43ÿ45-
                                                                                           F3604
       RNDESCTC UVBSVCDBE X.,- CDBZJDNUUJLKM ^+9/ÿ8                        SDN `-44-0      `-44-0ÿ43ÿ45- A<<-24-7 D(BLQ
                       TWTRÿ8L Y/,+ [KA\G>ÿJÿFY]X ]-a-,,;                                  '3/309I,-
                       G>K                 Y^>G^ÿ8940.<= F3//3,,+                          L30?9/ÿK(ÿM60/
                                           >96?5-04+ÿ_( b9,,9?5-0                          O03Pÿ^+9/ÿ8(
                                           '.?5,9/7                                        ]-a-,,ÿG/<,31./?
                                           F92.49,                                         c/_3.<-ÿO30
                                           L9/9?-P-/4;                                     [2-<.9,ÿL914-0
                                           `(8(                                            ]-6409,
11775677 771771!7"#$9#2                                      014080          %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 20 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 154 of          '()*+,ÿ./ÿ01PageID
                                                                                                        254      2       17038
                                                                               345(6(.7          345(6(.ÿ1ÿ./       OII+M.+, P?Q<R
                                                                                                 '+..+8ÿ./ÿ.5+
                                                                                                 9/)/8:6;+
                                                                                                 </8=:)ÿ>?ÿ@A8)
                                                                                                 B8/CÿDE:)ÿF?
                                                                                                 G+H+;;ÿ3)I;/7()=
                                                                                                 J)K/(I+ÿB/8
                                                                                                 LM+I(:;ÿN(7I/K+8E
                                                                                                 <:7.+8ÿG+A.8:;
       STPUVVQW UX1QXQP1W [(;+ QP1V]PTUU]<>@ a:8+)ÿ_. bPb \cI(:;ÿ>8:)7I8(M. V]QS]1W                                 OII+M.+, P?Q<R
                       TYZZÿF< \);E L>O^3Nÿ]ÿ_\G[ D+M/8.+8                     0O,,;ÿ[++7ÿOMM;E2 >3'3F9\GJ_
                       3N>                 \DN3DÿF:.8(I* L(+,;+I*(`                              \DO'
                                           N:A=5+8.EÿK? N3ÿ_/A8.ÿ/B                              ODde<3G>ÿOGN
                                           9(=5;:),        _5:)I+8Eÿ_(K(;                        De'JGdLÿ\[ÿ>93
                                           _:M(.:;         OI.(/)                                _\eD>ÿ\G
                                           <:):=+C+).`                                           F'OJG>J[[fL
                                           '?F?                                                  <\>J\Gÿ>\
                                                                                                 _\<F3'
                                                                                                 >3L>J<\G^ÿ\G
                                                                                                 >Ogÿ[J'JGdLÿOGN
                                                                                                 <\>J\Gÿ[\D
                                                                                                 FD\>3_>Jh3
                                                                                                 \DN3DÿOGN
                                                                                                 N3[3GNOG>Lf
                                                                                                 <\>J\Gÿ>\
                                                                                                 _\<F3'
                                                                                                 FD\Ne_>J\Gÿ\[
                                                                                                 N\_e<3G>L
       STPUZV1U UX1QXQP1W [(;+ÿO), QP1V]PTUU]<>@ a+;;Eÿ'                   bPQ '+..+8            '+..+8ÿ./ÿ>5+ OII+M.+, P?1<R
                       1YbSÿF< L+8K+ L>O^3Nÿ]ÿ_\G[ [8+A),`                                       9/)/8:6;+
                       3N>                 \DN3DÿF:.8(I* N'OÿF(M+8ÿeL                            </8=:)ÿ>?ÿ@A8)
                                           N:A=5+8.EÿK? ''F]                                     ,:.+,ÿOA=A7.ÿ1Q`
                                           9(=5;:),        i(;C()=./)                            QP1WÿB8/Cÿa+;;E
                                           _:M(.:;                                               '?ÿ[8+A),
                                           <:):=+C+).`                                           +)I;/7()=ÿI/M(+7
                                           '?F?                                                  /BÿN+B+),:).7f
                                                                                                 _/C6()+,
                                                                                                 </.(/)7ÿ()
                                                                                                 '(C()+ÿ:),ÿ:
                                                                                                 B/8Cÿ/B
                                                                                                 jF8/M/7+,kÿ\8,+8
                                                                                                     '()*+,ÿ./ÿ012
       STPUZ1T1 UX1QXQP1W [(;+ÿO), QP1V]PTUU]<>@ >5/C:7                    bP1 '+..+8            '+..+8ÿ./ÿh(I+ OII+M.+, P?b<R
                       1QYbUÿF< L+8K+ L>O^3Nÿ]ÿ_\G[ e+6;+8`                                      _5:)I+;;/8ÿ@A8)
                       3N>                 \DN3DÿF:.8(I* <I_/;;/C                                B8/Cÿ>5/C:7ÿO?
                                           N:A=5+8.EÿK? Nf3C(;(/ÿLC(.5                           e+6;+8ÿH(.5
                                           9(=5;:),        e+6;+8ÿ''_                            I/A8.+7EÿI/M(+7
                                           _:M(.:;                                               /BÿF:.8(I*
                                           <:):=+C+).`                                           N:A=5+8.Ef7
                                           '?F?                                                  </.(/)ÿ()ÿ'(C()+
                                                                                                     '()*+,ÿ./ÿ012
                                                                                                     '()*+,ÿB8/C
                                                                                                 012
       STPUTSPU UX1QXQP1W [(;+ÿO), QP1V]PTUU]<>@ >5/C:7                    bPP '+..+8            '+..+8ÿ./ÿ.5+ OII+M.+, P?b<R
                       11YbPÿO< L+8K+ L>O^3Nÿ]ÿ_\G[ e+6;+8`                                      9/)/8:6;+ÿh(I+
                       3N>                 \DN3DÿF:.8(I* <I_/;;/C                                _5:)I+;;/8ÿ@A8)
                                           N:A=5+8.EÿK? Nf3C(;(/ÿLC(.5                           B8/Cÿ>5/C:7ÿO?
                                           9(=5;:),        e+6;+8ÿ''_                            e+6;+8ÿ,:.+,
                                           _:M(.:;                                               OA=A7.ÿ1Qÿ̀QP1W
                                           <:):=+C+).`                                               '()*+,ÿ./ÿ012
                                           '?F?
11775677 771771!7"#$9#2                                            014081              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 21 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21'()*)+,Page
                                                                                       -ÿ/(-,(1550'1/'/2
                                                                                                   of 254 345PageID
                                                                                                                  F==,*<,- GHDIJ
                                                                                                                       17039
                                                                                                /(-,(ÿ6)7,(898:
                                                                                                3;*,(<ÿ49+=)7,(>
                                                                                                    ?98@,-ÿA()B
                                                                                                CDE
                                                                               3;K9L9<+         3;K9L9<+ÿFMNÿ<) F==,*<,- ZH[IJ
                                                                                                ?,<<,(ÿ<)ÿ<K,
                                                                                                O)8)(PLQ,ÿR9=,
                                                                                                NKP8=,QQ)(ÿST(8
                                                                                                A()BÿUK)BP+ÿFH
                                                                                                V,LQ,(ÿ-P<,-
                                                                                                FT:T+<ÿDWXÿWGDY
       \]G[W[Y^ [_Y_WGDY b9Q,ÿF8- WGD^MG][[MIUS e,QQ>ÿ?                    WYY I)<9)8ÿ98ÿ?9B98, 4,A,8-P8<+g F==,*<,- GHWIJ
                       ]àYÿ'I 2,(7, 2UFc34ÿMÿN/db b(,T8-X                                      N)BL98,-
                       34U                 /1431ÿ'P<(9=@ 4?Fÿ'9*,(ÿV2                           I)<9)8+ÿh8
                                           4PT:K,(<>ÿ7H ??'M                                    ?9B98,ÿi9<K
                                           O9:KQP8-        f9QB98:<)8                           N,(<9j=P<,ÿ)A
                                           NP*9<PQ                                              2,(79=,
                                           IP8P:,B,8<X                                              ?98@,-ÿ<)ÿCaE
                                           ?H'H                                                     ?98@,-ÿA()B
                                                                                                CaE
                                                                               '()*)+,-ÿ/(-,( 0'()*)+,-5ÿ/(-,( F==,*<,- GHaIJ
                                                                                                6(P8<98:
                                                                                                4,A,8-P8<+g
                                                                                                N)BL98,-
                                                                                                I)<9)8+ÿ98
                                                                                                ?9B98,
       \]G[D[aW [_Y_WGDY b9Q,ÿF8- WGD^MG][[MIUS UK)BP+                     WY[ I)<9)8ÿ98ÿ?9B98, 23F?34ÿMÿ'P<(9=@ F==,*<,- GHaIJ
                       ]D̀aÿ'I 2,(7, 2UFc34ÿMÿN/db V,LQ,(X                                      4PT:K,(<>g+
                       34U                 /1431ÿ'P<(9=@ I=N)QQ)B                               I)<9)8ÿ98ÿ?9B98,
                                           4PT:K,(<>ÿ7H 4g3B9Q9)ÿ2B9<K                          i9<KÿN,(<9j=P<,
                                           O9:KQP8-        V,LQ,(ÿ??N                           )Aÿ2,(79=,
                                           NP*9<PQ                                                  ?98@,-ÿ<)ÿCaE
                                           IP8P:,B,8<X                                              ?98@,-ÿA()B
                                           ?H'H                                                 CaE
                                                                               3;K9L9<+         23F?34ÿMÿ3;K9L9<+ F==,*<,- \HYIJ
                                                                                                FM3ÿ<)ÿ'P<(9=@
                                                                                                4PT:K,(<>g+
                                                                                                I)<9)8ÿ98ÿ?9B98,
                                                                               3;K9L9<+         23F?34ÿMÿ3;K9L9<+ F==,*<,- DGHaIJ
                                                                                                bMkÿ<)ÿ'P<(9=@
                                                                                                4PT:K,(<>g+
                                                                                                I)<9)8ÿ98ÿ?9B98,
                                                                               3;K9L9<+         3;K9L9<ÿeÿ<)      F==,*<,- WHDIJ
                                                                                                'P<(9=@
                                                                                                4PT:K,(<>g+
                                                                                                I)<9)8ÿ98ÿ?9B98,
                                                                               3;K9L9<+         23F?34ÿMÿ3;K9L9<+ F==,*<,- DHDIJ
                                                                                                ?Mdÿ<)ÿ'P<(9=@
                                                                                                4PT:K,(<>g+
                                                                                                I)<9)8ÿ98ÿ?9B98,
       \a\ZG\Za [_D_WGDY b9Q,ÿF8- WGD^MG][[MIUS UK)BP+                     WY^ 'TLQ9=ÿR,(+9)8 'TLQ9=ÿR,(+9)8ÿ)A F==,*<,- GHaIJ
                       ]Z̀]ÿ'I 2,(7, 2UFc34ÿMÿN/db V,LQ,(X                                      'P<(9=@
                       34U                 /1431ÿ'P<(9=@ I=N)QQ)B                               4PT:K,(<>g+
                                           4PT:K,(<>ÿ7H 4g3B9Q9)ÿ2B9<K                          1,*Q>ÿ98ÿ2T**)(<
                                           O9:KQP8-        V,LQ,(ÿ??N                           )AÿI)<9)8ÿ<)
                                           NP*9<PQ                                              N)B*,Q
                                           IP8P:,B,8<X                                          U,+<9B)8>
                                           ?H'H
11775677 771771!7"#$9#2                                           014082              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 22 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 156      &'(of)*+,
                                                                                                      -(ÿ/)0PageID 17040
                                                                                                     254
                                                                                              1,2,-(3
                                                                                                  4,-5'+ÿ67ÿ89:
                                                                               ;'*6,<=)6'ÿ7> ;'*6,<=)6'ÿ7> L=='I6'+ MN9JO
                                                                               ?'*@,='        ?'*@,='ÿ67ÿABC2,=
                                                                                              D'*3,7-ÿ7>ÿA)6*,=5
                                                                                              E)B(F'*6GH3
                                                                                              &'I2Gÿ,-ÿ?BII7*6
                                                                                              7>ÿJ76,7-ÿ67
                                                                                              ;7KI'2
                                                                                              /'36,K7-G
                                                                                              &'()*+,-(ÿ/)0
                                                                                              1,2,-(3
       PQPRPSM9 TUQ9UVM9W 1,2'ÿL-+ VM9TZMRSSZJ/[ /F7K)3                    VWb ABC2,=ÿD'*3,7- ABC2,=ÿD'*3,7-ÿ7> L=='I6'+ MNbJO
                       PXVVÿAJ ?'*@' ?/L\YEÿZÿ;]^1 a'C2'*`                                    A)6*,=5
                       YE/                 ]&EY&ÿA)6*,=5 J=;7227K                             E)B(F'*6GH3
                                           E)B(F'*6Gÿ@N EHYK,2,7ÿ?K,6F                        ;7KC,-'+ÿO*,'>
                                           _,(F2)-+        a'C2'*ÿ44;                         ,-ÿ?BII7*6ÿ7>ÿ_,3
                                           ;)I,6)2                                            J76,7-ÿ>7*
                                           J)-)('K'-6`                                        A)*6,)2ÿ?BKK)*G
                                           4NAN                                               cB+(K'-6ÿ)-+ÿ,-
                                                                                              ]II73,6,7-ÿ67
                                                                                              _,(F2)-+H3ÿ;*733
                                                                                              J76,7-ÿ>7*
                                                                                              ?BKK)*G
                                                                                              cB+(K'-6ÿ7-
                                                                                              ;7B-63ÿ?,0ÿ)-+
                                                                                              ?'@'-ÿ7>ÿ?'=7-+
                                                                                              LK'-+'+
                                                                                              D'*,<'+
                                                                                              ;7KI2),-6
                                                                                                  4,-5'+ÿ67ÿ89:
                                                                           VWP ;'*6,<=)6'ÿ7> ;'*6,<=)6'ÿ7> L=='I6'+ MN9JO
                                                                               ?'*@,='        ?'*@,='ÿ67ÿABC2,=
                                                                                              D'*3,7-ÿ7>ÿA)6*,=5
                                                                                              E)B(F'*6GH3
                                                                                              ;7KC,-'+ÿO*,'>
                                                                                              ,-ÿ?BII7*6ÿ7>ÿ_,3
                                                                                              J76,7-ÿ>7*
                                                                                              A)*6,)2ÿ?BKK)*G
                                                                                              cB+(K'-6ÿ)-+ÿ,-
                                                                                              ]II73,6,7-ÿ67
                                                                                              _,(F2)-+H3ÿ;*733
                                                                                              J76,7-ÿ>7*
                                                                                              ?BKK)*G
                                                                                              cB+(K'-6ÿ7-
                                                                                              ;7B-63ÿ?,0ÿ)-+
                                                                                              ?'@'-ÿ7>ÿ?'=7-+
                                                                                              LK'-+'+
                                                                                              D'*,<'+
                                                                                              ;7KI2),-6
       PQPQTRVM TUVWUVM9W 1,2'ÿL-+ VM9TZMRSSZJ/[ d'22Gÿ4                   VWR ABC2,=ÿD'*3,7- fAaO4g;            L=='I6'+ MNRJO
                       RX9PÿAJ ?'*@' ?/L\YEÿZÿ;]^1 1*'B-+`                                    DY&?g]^h
                       YE/                 ]&EY&ÿA)6*,=5 E4LÿA,I'*ÿa?                         E'>'-+)-63H
                                           E)B(F'*6Gÿ@N 44AZ                                  ]II73,6,7-ÿ67
                                           _,(F2)-+        e,2K,-(67-                         A)6*,=5
                                           ;)I,6)2                                            E)B(F'*6GH3
                                           J)-)('K'-6`                                        J76,7-ÿ67
                                           4NAN                                               ;7KI'2
                                                                                              /'36,K7-G
                                                                                              &'()*+,-(ÿ/)0
                                                                                              1,2,-(3ÿ)-+ÿ;*733Z
11775677 771771!7"#$9#2                                         014083              %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 23 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 157      '()of*(+ÿ-(. PageID 17041
                                                                                          254
                                                                                   /.()01)*20ÿ3.40.
                                                                                   5*)6ÿ70.)*819)0
                                                                                   (-ÿ:0.2*10
                                                                                       ;*+<04ÿ)(ÿ=>?
      @A@ABAAC DECFECG>F M*N0ÿI+4 CG>DOGBPPO'LQ '(.V9+ÿQU.+\ CFA ]U4*1*9NÿI1)*(+ '()*(+^ÿ)(          I110Z)04 GX>'b
                 FH>@ÿI' :0.20 :LIRJKÿOÿ73SM KJÿ7(U.)ÿ(-            M(.[           7([Z0Nÿ_
                 JKL              3TKJTÿ/9).*1< 769+10.Wÿ7*2*N                     /.()01)*20ÿ3.40.
                                  K9UV60.)Wÿ2X I1)*(+                              60N4ÿDXC@XCG>F
                                  Y*V6N9+4                                         `0-(.0ÿa*10
                                  79Z*)9N                                          769+10NN(.ÿQU.+
                                  '9+9V0[0+)\
                                  ;X/X
      @A@AAAAc DEC@ECG>F M*N0ÿI+4 CG>DOGBPPO'LQ L6([9^          CFC ;0))0.         ;0))0.ÿ-.([       I110Z)04 GX>'b
                 cH>Pÿ/' :0.20 :LIRJKÿOÿ73SM d0`N0.\                               L6([9^ÿd0`N0.
                 JKL              3TKJTÿ/9).*1< '17(NN([                           )(ÿa*10
                                  K9UV60.)Wÿ2X KeJ[*N*(ÿ:[*)6                      769+10NN(.ÿQU.+
                                  Y*V6N9+4      d0`N0.ÿ;;7                         0+1N(^*+V
                                  79Z*)9N                                          f/.(Z(^04gÿ3.40.
                                  '9+9V0[0+)\                                      h(20.+*+VÿJiZ0.)
                                  ;X/X                                             K*^1(20.W
                                                                                       ;*+<04ÿ)(ÿ=>?
                                                                    /.(Z(^04ÿ3.40. f/.(Z(^04gÿ3.40. I110Z)04 GX>'b
                                                                                   h(20.+*+VÿJiZ0.)
                                                                                   K*^1(20.W
      @A@A>>GA DEC@ECG>F M*N0ÿI+4 CG>DOGBPPO'LQ '(.V9+ÿQU.+\ CF> 3.40.             K0+*04            I110Z)04 GXB'b
                 >CHGBÿ/' :0.20 :LIRJKÿOÿ73SM KJÿ7(U.)ÿ(-                          =f/.(Z(^04g
                 JKL              3TKJTÿ/9).*1< 769+10.Wÿ7*2*N                     3.40.ÿh.9+)*+V
                                  K9UV60.)Wÿ2X I1)*(+                              K0-0+49+)^e
                                  Y*V6N9+4                                         '()*(+ÿ)(
                                  79Z*)9N                                          7([Z0N
                                  '9+9V0[0+)\                                      /.(4U1)*(+ÿ(-
                                  ;X/X                                             K(1U[0+)^ÿI+4
                                                                                   7(+)*+U04
                                                                                   K0Z(^*)*(+ÿ(-
                                                                                   /N9*+)*j?
                                                                                       ;*+<04ÿ)(ÿ=>?
      @A@CDGCP DECcECG>F M*N0ÿI+4 CG>DOGBPPO'LQ '(.V9+ÿQU.+\ CFG 3.40.             h.9+)04           I110Z)04 GXB'b
                 >CHBGÿ/' :0.20 :LIRJKÿOÿ73SM KJÿ7(U.)ÿ(-                          =:)*ZUN9)04ÿf9+4
                 JKL              3TKJTÿ/9).*1< 769+10.Wÿ7*2*N                     /.(Z(^04g
                                  K9UV60.)Wÿ2X I1)*(+                              '(4*804ÿTUN0
                                  Y*V6N9+4                                         c>G=-?ÿ3.40.?
                                  79Z*)9N                                              ;*+<04ÿ)(ÿ=>?
                                  '9+9V0[0+)\
                                  ;X/X
      @A@C@@P> DECcECG>F M*N0ÿI+4 CG>DOGBPPO'LQ k0NNWÿ;         CPF ;0))0.         ;0))0.ÿ)(ÿL60 I110Z)04 GX>'b
                 >>HcDÿI' :0.20 :LIRJKÿOÿ73SM M.0U+4\                              Y(+(.9`N0
                 JKL              3TKJTÿ/9).*1< K;Iÿ/*Z0.ÿd:                       '(.V9+ÿLXÿQU.+
                                  K9UV60.)Wÿ2X ;;/O                                49)04ÿ]UNWÿCc\
                                  Y*V6N9+4      l*N[*+V)(+                         CG>Fÿ-.([ÿk0NNW
                                  79Z*)9N                                          ;XÿM.0U+4
                                  '9+9V0[0+)\                                      0+1N(^*+Vÿ1(Z*0^
                                  ;X/X                                             (-ÿK0-0+49+)^e
                                                                                   T0ZNWÿm+ÿMU.)60.
                                                                                   :UZZ(.)ÿ3-ÿL60*.
                                                                                   '()*(+ÿL(
                                                                                   7([Z0N
                                                                                   /.(4U1)*(+ÿ3-
                                                                                   K(1U[0+)^ÿI+4
                                                                                   7(+)*+U04
11775677 771771!7"#$9#2                            014084                 %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 24 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 158        &'()*   +,+)-ÿ/0PageID 17042
                                                                                                    of 254
                                                                                                123+-,+4
                                                                                                    5+-6'7ÿ,)ÿ89:
       ;<;9;=99 >?9=?9@AB H+2'ÿD-7 9@A>L@MNNLEGO GW)[3*                    9NN S'(2X            13,J+T6            DTT'(,'7 @Y9Ec
                       AAC<9ÿDE I'JK' IGDPF&ÿLÿQ/RH ]'^2'J\                                     &3UVW'J,X_*
                       F&G                 /S&FSÿ13,J+T6 ETQ)22)[                               S'(2Xÿ+-ÿIU(()J,
                                           &3UVW'J,XÿKY &_F[+2+)ÿI[+,W                          )0ÿE),+)-ÿ,)
                                           Z+VW23-7        ]'^2'Jÿ55Q                           Q)[('2
                                           Q3(+,32                                              G'*,+[)-X
                                           E3-3V'['-,\                                          S'V3J7+-VÿG3`
                                           5Y1Y                                                 H+2+-V*ÿa+,W
                                                                                                T'J,+bT3,'ÿ)0
                                                                                                *'JK+T'ÿ8H+2'7
                                                                                                U-7'Jÿ*'32:
                                                                                                    5+-6'7ÿ,)ÿ8<:
                                                                                                    5+-6'7ÿ0J)[
                                                                                                8A:
                                                                               F`W+^+,*         F`W+^+,*ÿ&ÿdÿFÿ,) DTT'(,'7 @YNEc
                                                                                                13,J+T6
                                                                                                &3UVW'J,X_*
                                                                                                S'(2Xÿ+-ÿIU(()J,
                                                                                                )0ÿE),+)-ÿ,)
                                                                                                Q)[('2
                                                                                                G'*,+[)-X
                                                                                                S'V3J7+-VÿG3`
                                                                                                H+2+-V*ÿ8H+2'7
                                                                                                U-7'Jÿ*'32:
       ;<;9;<=M >?9=?9@AB H+2'ÿD-7 9@A>L@MNNLEGO e'22Xÿ5                   9N> S'(2X            &'0'-73-,*_ DTT'(,'7 @Y9Ec
                       AAC@NÿDE I'JK' IGDPF&ÿLÿQ/RH HJ'U-7\                                     S'(2Xÿg-ÿHUJ,W'J
                       F&G                 /S&FSÿ13,J+T6 &5Dÿ1+('Jÿ]I                           IU(()J,ÿ/0ÿGW'+J
                                           &3UVW'J,XÿKY 551L                                    E),+)-ÿG)
                                           Z+VW23-7        f+2[+-V,)-                           Q)[('2
                                           Q3(+,32                                              1J)7UT,+)-ÿ/0
                                           E3-3V'['-,\                                          &)TU['-,*ÿD-7
                                           5Y1Y                                                 Q)-,+-U'7
                                                                                                &'()*+,+)-ÿ/0
                                                                                                123+-,+4ÿa+,W
                                                                                                Q'J,+bT3,'ÿ)0
                                                                                                I'JK+T'
                                                                                                    5+-6'7ÿ,)ÿ8<:
       ;<;9;A@M >?9=?9@AB H+2'ÿD-7 9@A>L@MNNLEGO GW)[3*                    9N; I,+(U23,+)-ÿd I,+(U23,'7ÿh3-7 DTT'(,'7 @Y<Ec
                       A@C<@ÿDE I'JK' IGDPF&ÿLÿQ/RH ]'^2'J\                    81J)()*'7:ÿ/J7'J 1J)()*'7i
                       F&G                 /S&FSÿ13,J+T6 ETQ)22)[                               E)7+b'7ÿSU2'
                                           &3UVW'J,XÿKY &_F[+2+)ÿI[+,W                          =A@80:ÿ/J7'J
                                           Z+VW23-7        ]'^2'Jÿ55Q                               5+-6'7ÿ,)ÿ8A:
                                           Q3(+,32                                                  5+-6'7ÿ0J)[
                                           E3-3V'['-,\                                          8A:
                                           5Y1Y
       ;<;9=N=A >?9=?9@AB H+2'ÿD-7 9@A>L@MNNLEGO GW)[3*                    9N= 5',,'J           5',,'Jÿa+,W        DTT'(,'7 @Y<Ec
                       BC<>ÿDE I'JK' IGDPF&ÿLÿQ/RH ]'^2'J\                                      Q)UJ,'*XÿQ)(+'*
                       F&G                 /S&FSÿ13,J+T6 ETQ)22)[                               )0ÿ8+:ÿ13,J+T6
                                           &3UVW'J,XÿKY &_F[+2+)ÿI[+,W                          &3UVW'J,X_*
                                           Z+VW23-7        ]'^2'Jÿ55Q                           Q)[^+-'7ÿcJ+'0
                                           Q3(+,32                                              +-ÿIU(()J,ÿ)0ÿZ+*
                                           E3-3V'['-,\                                          E),+)-ÿ0)J
                                           5Y1Y                                                 13J,+32ÿIU[[3JX
                                                                                                jU7V['-,ÿ3-7ÿ+-
                                                                                                /(()*+,+)-ÿ,)
                                                                                                Z+VW23-7_*ÿQJ)**
                                                                                                E),+)-ÿ0)J
                                                                                                IU[[3JX
                                                                                                jU7V['-,ÿ)-
11775677 771771!7"#$9#2                                            014085 2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 25 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 159     &'()*   +ÿ-./ÿ0)1PageID 17043
                                                                                                  of 254
                                                                                             -232)ÿ'4ÿ-25')1
                                                                                             672)121
                                                                                             829.:21
                                                                                             &'7;<0.)*ÿ0)1
                                                                                             =..>ÿ?0*9.5@
                                                                                             A0(BC29*DE+ÿF9.24
                                                                                             .)ÿ-(;;'9*ÿ'4
                                                                                             G'*.')ÿ4'9
                                                                                             ?09*.0<ÿ-(7709D
                                                                                             H(1B72)*ÿ')
                                                                                             &'()*+ÿ-./ÿ0)1
                                                                                             -232)ÿ'4ÿ-25')1
                                                                                             672)121
                                                                                             829.:21
                                                                                             &'7;<0.)*
                                                                                                  I.)@21ÿ*'ÿ=J>
       KLKJLMNM MOJPOJQRS W.<2ÿ6)1 JQRMXQPNNXGVY VC'70+                    JNP ]2;<DÿF9.24   ?0*9.5@             6552;*21 Q^dGF
                       LTJRÿ?G -2932 -V6ZUAÿXÿ&[\W a2b<29`                                   A0(BC29*Dc+
                       UAV                 []AU]ÿ?0*9.5@ G5&'<<'7                            &'7b.)21ÿF9.24
                                           A0(BC29*Dÿ3^ AcU7.<.'ÿ-7.*C                       .)ÿ-(;;'9*ÿ'4ÿ_.+
                                           _.BC<0)1        a2b<29ÿII&                        G'*.')ÿ4'9
                                           &0;.*0<                                           ?09*.0<ÿ-(7709D
                                           G0)0B272)*`                                       H(1B72)*ÿ0)1ÿ.)
                                           I^?^                                              [;;'+.*.')ÿ*'
                                                                                             _.BC<0)1c+ÿ&9'++
                                                                                             G'*.')ÿ4'9
                                                                                             -(7709D
                                                                                             H(1B72)*ÿ')
                                                                                             &'()*+ÿ-./ÿ0)1
                                                                                             -232)ÿ'4ÿ-25')1
                                                                                             672)121
                                                                                             829.:21
                                                                                             &'7;<0.)*
                                                                                                  I.)@21ÿ*'ÿ=J>
                                                                                                  I.)@21ÿ49'7
                                                                                             =P>
                                                                               &29*.:50*2ÿ'4 &29*.:50*2ÿ'4 6552;*21 Q^RGF
                                                                               -293.52       -293.52ÿ*'ÿ?0*9.5@
                                                                                             A0(BC29*Dc+
                                                                                             &'7b.)21ÿF9.24
                                                                                             .)ÿ-(;;'9*ÿ'4ÿ_.+
                                                                                             G'*.')ÿ4'9
                                                                                             ?09*.0<ÿ-(7709D
                                                                                             H(1B72)*ÿ0)1ÿ.)
                                                                                             [;;'+.*.')ÿ*'
                                                                                             _.BC<0)1c+ÿ&9'++
                                                                                             G'*.')ÿ4'9
                                                                                             -(7709D
                                                                                             H(1B72)*ÿ')
                                                                                             &'()*+ÿ-./ÿ0)1
                                                                                             -232)ÿ'4ÿ-25')1
                                                                                             672)121
                                                                                             829.:21
                                                                                             &'7;<0.)*
                                                                               U/C.b.*+      U/C.b.*ÿYÿ*'        6552;*21 Q^JGF
                                                                                             ?0*9.5@
                                                                                             A0(BC29*Dc+
                                                                                             &'7b.)21ÿF9.24
                                                                                             .)ÿ-(;;'9*ÿ'4ÿ_.+
                                                                                             G'*.')ÿ4'9
                                                                                             ?09*.0<ÿ-(7709D
                                                                                             H(1B72)*ÿ0)1ÿ.)
11775677 771771!7"#$9#2                                          014086 2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 26 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 160    &''()   *+*(,ÿ+(PageID 17044
                                                                                              of 254
                                                                                           .*/012,34)ÿ56())
                                                                                           7(+*(,ÿ8(6
                                                                                           9:;;26<
                                                                                           =:3/;>,+ÿ(,
                                                                                           5(:,+)ÿ9*?ÿ2,3
                                                                                           9>@>,ÿ(8ÿ9>A(,3
                                                                                           B;>,3>3
                                                                                           C>6*D>3
                                                                                           5(;'12*,+
                                                                               E?0*F*+)    E?0*F*+)ÿBBGHH BAA>'+>3 LMN7K
                                                                                           +(ÿI2+6*AJ
                                                                                           H2:/0>6+<4)
                                                                                           5(;F*,>3ÿK6*>8
                                                                                           *,ÿ9:''(6+ÿ(8ÿ.*)
                                                                                           7(+*(,ÿ8(6
                                                                                           I26+*21ÿ9:;;26<
                                                                                           =:3/;>,+ÿ2,3ÿ*,
                                                                                           &''()*+*(,ÿ+(
                                                                                           .*/012,34)ÿ56())
                                                                                           7(+*(,ÿ8(6
                                                                                           9:;;26<
                                                                                           =:3/;>,+ÿ(,
                                                                                           5(:,+)ÿ9*?ÿ2,3
                                                                                           9>@>,ÿ(8ÿ9>A(,3
                                                                                           B;>,3>3
                                                                                           C>6*D>3
                                                                                           5(;'12*,+
       ONOLPQQP PRSNRSTLU X*1>ÿB,3 STLPGTYZZG7W[ a>11<ÿ̀                   SZN E,+6<ÿ(8    E,+6<ÿ(8           BAA>'+>3 TML7K
                       LLVQPÿB7 9>6@> 9WB\EHÿGÿ5&]X X6>:,3_                    B''>262,A> B''>262,A>ÿ(8
                       EHW                 &^HE^ÿI2+6*AJ H`BÿI*'>6ÿb9                      a>11<ÿX6>:,3ÿ(8
                                           H2:/0>6+<ÿ@M ``IG                               H`BÿI*'>6ÿ̀`I
                                           .*/012,3        c*1;*,/+(,                      db9eÿ2)ÿ2++(6,><
                                           52'*+21                                         8(6ÿ3>8>,32,+)
                                           72,2/>;>,+_                                     .*/012,3ÿ52'*+21
                                           `MIM                                            72,2/>;>,+_
                                                                                           `MIM_ÿ.*/012,3
                                                                                           E;'1(<>>
                                                                                           ^>+>,+*(,ÿB))>+)
                                                                                           ``5_ÿ.*/012,3
                                                                                           E^Bÿ72,2/>;>,+
                                                                                           ``5ÿ2,3ÿ=2;>)
                                                                                           H(,3>6(_ÿf*+0
                                                                                           5>6+*DA2+>ÿ(8
                                                                                           9>6@*A>
                                                                                              `*,J>3ÿ+(ÿdNe
                                                                                              `*,J>3ÿ86(;
                                                                                           dLe
       ONQOUUYU PRSSRSTLU X*1>ÿB,3 STLPGTYZZG7W[ I>+>6ÿ.ÿa<1>_ SZS `>++>6                  `>++>6ÿ+(ÿW0> BAA>'+>3 TML7K
                       NVLYÿI7 9>6@> 9WB\EHÿGÿ5&]X H`BÿI*'>6ÿb9                            .(,(62F1>
                       EHW                 &^HE^ÿI2+6*AJ ``IG                              7(6/2,ÿWMÿ[:6,
                                           H2:/0>6+<ÿ@M c*1;*,/+(,                         32+>3ÿ=:1<ÿSS_
                                           .*/012,3                                        STLUÿ86(;ÿI>+>6
                                           52'*+21                                         .Mÿa<1>ÿ>,A1()*,/
                                           72,2/>;>,+_                                     A('*>)ÿ(8
                                           `MIM                                            H>8>,32,+)4
                                                                                           &''()*+*(,ÿW(
                                                                                           I2+6*AJ
                                                                                           H2:/0>6+<4)
                                                                                           7(+*(,ÿW(
                                                                                           5(;'>1
                                                                                           W>)+*;(,<
                                                                                           ^>/263*,/ÿW2?
11775677 771771!7"#$9#2                                       014087 2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 27 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 161   '()(of
                                                                                               *+,254
                                                                                                  ÿ.*/ PageID 17045
                                                                                           012,,3425(2*ÿ'21
                                                                                           6125785(97ÿ:1/71
                                                                                               ;(*<7/ÿ52ÿ=>?
       @AB@CD@B EFGGFGD>H '()7ÿ.*/ GD>E3DJCC34MO MU2ZS,                    GC> :YY2,(5(2*  6S51(8<           .887Y57/ DW>4b
                       >>IJHÿ.4 N7197 NM.PKLÿ3ÿ0:Q' \7])71[                                LST+U715V^,
                       KLM                 :RLKRÿ6S51(8< 4802))2Z                          :YY2,(5(2*ÿ52
                                           LST+U715Vÿ9W L^KZ()(2ÿNZ(5U                     L7_7*/S*5,^
                                           X(+U)S*/        \7])71ÿ;;0                      425(2*ÿ52
                                           0SY(5S)                                         02ZY7)
                                           4S*S+7Z7*5[                                     61(9()7+7/
                                           ;W6W                                            02ZZT*(8S5(2*,[
                                                                                           `(5Uÿ0715(a8S57
                                                                                           2_ÿN719(87
                                                                                               ;(*<7/ÿ52ÿ=>?
                                                                                               ;(*<7/ÿ_12Z
                                                                                           =G?
                                                                               KcU(](5,    KcU(](5,ÿ.ÿS*/ÿb .887Y57/ >WJ4b
                                                                                           52ÿ6S51(8<
                                                                                           LST+U715V^,
                                                                                           :YY2,(5(2*ÿ52
                                                                                           L7_7*/S*5,^
                                                                                           425(2*ÿ52
                                                                                           02ZY7)
                                                                                           61(9()7+7/
                                                                                           02ZZT*(8S5(2*,
                                                                               KcU(](5,    KcU(](5ÿ0ÿ52      .887Y57/ >W>4b
                                                                                           6S51(8<
                                                                                           LST+U715V^,
                                                                                           :YY2,(5(2*ÿ52
                                                                                           L7_7*/S*5,^
                                                                                           425(2*ÿ52
                                                                                           02ZY7)
                                                                                           61(9()7+7/
                                                                                           02ZZT*(8S5(2*,
                                                                                           d02*a/7*5(S)
                                                                                           '()(*+e
       @AB@C>GB EFGGFGD>H '()7ÿ.*/ GD>E3DJCC34MO 67571ÿXÿfV)7[ GCD :YY2,(5(2*              d0:Q'hLKQMh.; .887Y57/ DWA4b
                       >>IJGÿ.4 N7197 NM.PKLÿ3ÿ0:Q' L;.ÿ6(Y71ÿ\N                           'h;hQie
                       KLM                 :RLKRÿ6S51(8< ;;63                              L7_7*/S*5,^
                                           LST+U715Vÿ9W g()Z(*+52*                         :YY2,(5(2*ÿM2
                                           X(+U)S*/                                        6S51(8<
                                           0SY(5S)                                         LST+U715V^,
                                           4S*S+7Z7*5[                                     425(2*ÿM2
                                           ;W6W                                            02ZY7)
                                                                                           M7,5(Z2*V
                                                                                           R7+S1/(*+ÿMSc
                                                                                           '()(*+,ÿ.*/
                                                                                           012,,3425(2*ÿ'21
                                                                                           6125785(97ÿ:1/71
                                                                                           `(5Uÿ0715(a8S57
                                                                                           2_ÿN719(87
                                                                                               ;(*<7/ÿ52ÿ=>?
                                                                                               ;(*<7/ÿ_12Z
                                                                                           =A?
                                                                               KcU(](5,    KcU(](5,ÿ>        .887Y57/ BWH4b
                                                                                           5U12T+UÿJÿ52
                                                                                           L7_7*/S*5,^
                                                                                           :YY2,(5(2*ÿM2
                                                                                           6S51(8<
                                                                                           LST+U715V^,
                                                                                           425(2*ÿM2
11775677 771771!7"#$9#2                                      014088 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 28 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 162        &'()*   + PageID 17046
                                                                                                    of 254
                                                                                                ,*-./('01
                                                                                                2*3456/03ÿ,48
                                                                                                9/+/03-ÿ:06
                                                                                                &5'--;<'./'0ÿ9'5
                                                                                                =5'.*>./?*ÿ@56*5
                                                                               =5')'-*6ÿ@56*5 A=5')'-*6Bÿ@56*5 :>>*).*6 HIJ<K
                                                                                                C*01/03
                                                                                                =+4/0./DE-ÿ<'./'0
                                                                                                &'()*+
                                                                                                ,*-./('01
                                                                                                2*3456/03ÿ,48
                                                                                                9/+/03-ÿ:06
                                                                                                F540./03
                                                                                                C*G*0640.-E
                                                                                                &5'--;<'./'0ÿ9'5
                                                                                                =5'.*>./?*ÿ@56*5
       LMNNOPOQ PRJQRSHJO 9/+* SHJP;HVQQ;<,W <'5340ÿW\50_ SPO X\)5*(*ÿ&'\5. &*5./a*6ÿ>')1ÿ'G :>>*).*6 HIS<K
                       JTSHÿ=< @0+1 X,:YUCÿ;ÿ&@Z9 CUÿ&'\5.ÿ'G                  <4064.*          @56*5ÿ64.*6ÿP;
                       UC,                 @2CU2ÿ=4.5/>[ &]40>*51ÿ&/?/+                         JQ;JO_ÿ.'ÿ&+*5[ÿ'G
                                           C4\3]*5.1ÿ?I :>./'0                                  &'\5.ÿK*+'b_
                                           ^/3]+406                                             &4-*ÿ&+'-*6I
                                           &4)/.4+
                                           <4043*(*0._
                                           `I=I
       LMNNVMOH PRJPRSHJO 9/+*ÿ:06 SHJP;HVQQ;<,W <'5340ÿW\50_ SPQ @56*5                         F540.*6            :>>*).*6 HIV<K
                       JHTMMÿ:< X*5?* X,:YUCÿ;ÿ&@Z9 CUÿ&'\5.ÿ'G                                 cX./)\+4./'0ÿ:06
                       UC,                 @2CU2ÿ=4.5/>[ &]40>*51ÿ&/?/+                         A=5')'-*6Bÿ@56*5
                                           C4\3]*5.1ÿ?I :>./'0                                  d06*5ÿC*+4b45*
                                           ^/3]+406                                             2\+*ÿ'GÿU?/6*0>*
                                           &4)/.4+                                              NJHcGee
                                           <4043*(*0._                                              `/0[*6ÿ.'ÿcJe
                                           `I=I
       LMNNSPPP PRJLRSHJO 9/+*ÿ:06 SHJP;HVQQ;<,W ,]'(4-                    SPP Z'./>*ÿ'G        :(*06*6ÿZ'./>* :>>*).*6 HIS<K
                       VTVSÿ=< X*5?* X,:YUCÿ;ÿ&@Z9 d*f+*5_                     C*)'-/./'0       'GÿC*)'-/./'0ÿ'G
                       UC,                 @2CU2ÿ=4.5/>[ <>&'++'(                               g4(*-ÿC'06*5'
                                           C4\3]*5.1ÿ?I CEU(/+/'ÿX(/.]                          406ÿX>'..
                                           ^/3]+406        d*f+*5ÿ̀`&                           U++/03.'0ÿb/.]
                                           &4)/.4+                                              &*5./a>4.*ÿ'G
                                           <4043*(*0._                                          X*5?/>*
                                           `I=I                                                     `/0[*6ÿ.'ÿcJe
       LMNNSSJH PRJLRSHJO 9/+*ÿ:06 SHJP;HVQQ;<,W 2140ÿ=                    SPL `*..*5           `*..*5ÿ.'ÿh/>* :>>*).*6 HIJ<K
                       MTSOÿ=< X*5?* X,:YUCÿ;ÿ&@Z9 Z*b*++_                                      &]40>*++'5ÿW\50
                       UC,                 @2CU2ÿ=4.5/>[ &'00'++1                               G5'(ÿ2140ÿ=I
                                           C4\3]*5.1ÿ?I F4++43]*5                               Z*b*++ÿ:>>*)./03
                                           ^/3]+406                                             :))'/0.(*0.ÿ4-
                                           &4)/.4+                                              X)*>/4+ÿC/->'?*51
                                           <4043*(*0._                                          Z*\.54+
                                           `I=I                                                     `/0[*6ÿ.'ÿcJe
                                                                                                    `/0[*6ÿG5'(
                                                                                                cJe
       LMNNJQVP PRJLRSHJO 9/+*ÿ:06 SHJP;HVQQ;<,W =*.*5ÿ^ÿi1+*_ SPN X./)\+4./'0ÿk X./)\+4./'0ÿ:06 :>>*).*6 HIS<K
                       STNPÿ=< X*5?* X,:YUCÿ;ÿ&@Z9 C`:ÿ=/)*5ÿdX                c=5')'-*6eÿ@56*5 A=5')'-*6Bÿ@56*5
                       UC,                 @2CU2ÿ=4.5/>[ ``=;                                   d06*5ÿC*+4b45*
                                           C4\3]*5.1ÿ?I j/+(/03.'0                              2\+*ÿ'GÿU?/6*0>*
                                           ^/3]+406                                             NJHcGe
                                           &4)/.4+                                                  `/0[*6ÿ.'ÿcVe
                                           <4043*(*0._                                              `/0[*6ÿG5'(
                                           `I=I                                                 cJe
       LMNNJLSL PRJLRSHJO 9/+*ÿ:06 SHJP;HVQQ;<,W 2*3/-.*5ÿ/0 SPV g\6/>/4+ÿ:>./'0 ,*+*>'0G*5*0>* :>>*).*6 HIJ<K
                       STSSÿ=< X*5?* X,:YUCÿ;ÿ&@Z9 &]40>*51_                   9'5(             '0ÿ<'./'0-ÿ.'
11775677 771771!7"#$9#2                                           014089 2$12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 29 of
                       '()
           Case 3:21-cv-00538-N            *+('+ÿ-./0123 ('ÿ?E40/ÿEF
                                          Document     26-53     Filed
                                                                   107   06/09/21            ?EB@7
                                                                                      Page 163       <ÿ67<> PageID 17047
                                                                                                 of 254
                                           (.45670/8ÿ9: ?6.=2708ÿ?191<                       H1/6ÿI?ÿJ40=
                                           ;156<.=>        G2/1E=                            K:LM:NOLP
                                           ?.@1/.<                                               D1=37>ÿF0EB
                                           A.=.57B7=/C                                       QLR
                                           D:-:
       MSTTOMSS KULMUNOLP W1<7ÿG=> NOLKYOZ[[YA)J AE05.=ÿJ40=C NKS *0>70                      ^0.=/7>ÿH1/6 G227@/7> O:SAc
                       LNVLLÿ-A X7097 X)G\'(ÿYÿ?*]W ('ÿ?E40/ÿEF                              AE>1_2./1E=`
                       '()                 *+('+ÿ-./0123 ?6.=2708ÿ?191<                      Qa-0E@E`7>b
                                           (.45670/8ÿ9: G2/1E=                               GB7=>7>
                                           ;156<.=>                                          X267>4<1=5
                                           ?.@1/.<                                           *0>70R
                                           A.=.57B7=/C                                           D1=37>ÿ/EÿQLR
                                           D:-:                                                  D1=37>ÿF0EB
                                                                                             QLZR
       MSTTOZSO KULMUNOLP W1<7ÿG=> NOLKYOZ[[YA)J AE05.=ÿJ40=C NKN *0>70                      (7=17>            G227@/7> O:SAc
                       LLVZZÿGA X7097 X)G\'(ÿYÿ?*]W ('ÿ?E40/ÿEF                              Qa-+*-*X'(b
                       '()                 *+('+ÿ-./0123 ?6.=2708ÿ?191<                      *0>70ÿ/E
                                           (.45670/8ÿ9: G2/1E=                               (7F7=>.=/`d
                                           ;156<.=>                                          AE/1E=ÿFE0
                                           ?.@1/.<                                           -0E/72/197ÿ*0>70R
                                           A.=.57B7=/C                                           D1=37>ÿ/EÿQLR
                                           D:-:
       MSTTOOTM KULMUNOLP W1<7ÿG=> NOLKYOZ[[YA)J )6EB.`                    NKO AE/1E=ÿ/E     -./0123           G227@/7> O:NAc
                       LLVOOÿGA X7097 X)G\'(ÿYÿ?*]W e7f<70C                    ?EB@7<        (.45670/8d̀
                       '()                 *+('+ÿ-./0123 A2?E<<EB                            AE/1E=ÿ/E
                                           (.45670/8ÿ9: (d'B1<1EÿXB1/6                       ?EB@7<
                                           ;156<.=>        e7f<70ÿDD?                        )7`/1BE=8
                                           ?.@1/.<                                           +75.0>1=5ÿ).g
                                           A.=.57B7=/C                                       W1<1=5`ÿH1/6
                                           D:-:                                              ?70/1_2./7ÿEF
                                                                                             X709127ÿYÿX'GD'(
                                                                                                 D1=37>ÿ/EÿQLR
                                                                                                 D1=37>ÿF0EB
                                                                                             QSR
                                                                           NKL D7//70        D7//70ÿ/EÿI127 G227@/7> O:SAc
                                                                                             ?6.=27<<E0ÿJ40=
                                                                                             7=2<E`1=5
                                                                                             2E40/7`8ÿ2E@17`
                                                                                             EFÿ-./0123
                                                                                             (.45670/8d̀
                                                                                             AE/1E=ÿ/E
                                                                                             ?EB@7<
                                                                                             )7`/1BE=8
                                                                                             +75.0>1=5ÿ).g
                                                                                             W1<1=5`
                                                                               'g61f1/`      'g61f1/`ÿGY?ÿ/E G227@/7> K:KAc
                                                                                             -./0123
                                                                                             (.45670/8d̀
                                                                                             AE/1E=ÿ/E
                                                                                             ?EB@7<
                                                                                             )7`/1BE=8
                                                                                             +75.0>1=5ÿ).g
                                                                                             W1<1=5`ÿYÿX'GD'(
       MSTZPMOL KULMUNOLP W1<7ÿG=> NOLKYOZ[[YA)J -7/70ÿ;ÿh8<7C NMP AE/1E=ÿ/E                 (7F7=>.=/`d G227@/7> O:SAc
                       LOVLZÿGA X7097 X)G\'(ÿYÿ?*]W (DGÿ-1@70ÿeX               ?EB@7<        AE/1E=ÿ/E
                       '()                 *+('+ÿ-./0123 DD-Y                                ?EB@7<
                                           (.45670/8ÿ9: i1<B1=5/E=                           -0E>42/1E=ÿEF
                                           ;156<.=>                                          (E24B7=/`ÿG=>
                                           ?.@1/.<                                           ?E=/1=47>
                                                                                             (7@E`1/1E=ÿEF
11775677 771771!7"#$9#2                                        014090 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 30 of
                                  '()(*+,+)-.
         Case 3:21-cv-00538-N Document        26-53   Filed
                                                        107   06/09/21    Page 16412(of3)-3254
                                                                                           4ÿ63-7 PageID 17048
                                  /010                                            8+9-3:;(-+ÿ<=
                                                                                  >+9?3;+
                                                                                       /3)@+Aÿ-<ÿBCD
                                                                                       /3)@+Aÿ=9<,
                                                                                  BED
                                                                   FG73H3-I       FG73H3-IÿJÿ()AÿK J;;+N-+A P0E'K
                                                                                  -<ÿL+=+)A()-IM
                                                                                  '<-3<)ÿ-<
                                                                                  8<,N+2
                                                                                  19<AO;-3<)ÿ<=
                                                                                  L<;O,+)-IÿJ)A
                                                                                  8<)-3)O+A
                                                                                  L+N<I3-3<)ÿ<=
                                                                                  12(3)-34
                                                                   FG73H3-I       Q8RSTULFSVUJ/ J;;+N-+A P0Y'K
                                                                                  TU/USWXÿFG73H3-ÿ8
                                                                                  -<ÿL+=+)A()-IM
                                                                                  '<-3<)ÿ-<
                                                                                  8<,N+2
                                                                                  19<AO;-3<)ÿ<=
                                                                                  L<;O,+)-IÿJ)A
                                                                                  8<)-3)O+A
                                                                                  L+N<I3-3<)ÿ<=
                                                                                  12(3)-34
                                                                   19<N<I+AÿR9A+9 Q19<N<I+AXÿR9A+9 J;;+N-+A P0C'K
                                                                                  W9()-3)*
                                                                                  L+=+)A()-IM
                                                                                  '<-3<)ÿ-<
                                                                                  8<,N+2
                                                                                  19<AO;-3<)ÿ<=
                                                                                  L<;O,+)-IÿJ)A
                                                                                  8<)-3)O+A
                                                                                  L+N<I3-3<)ÿ<=
                                                                                  12(3)-34
                                                                                       /3)@+Aÿ=9<,
                                                                                  BZD
                                                                   /+--+9         /+--+9ÿ-<ÿV7+ J;;+N-+A P0Z'K
                                                                                  [<)<9(H2+
                                                                                  '<9*()ÿV0ÿ\O9)
                                                                                  A(-+Aÿ]O2^ÿZ_.
                                                                                  CPZ`ÿ=9<,ÿ1+-+9
                                                                                  [0ÿa^2+ÿ+);2<I3)*
                                                                                  ;<N3+Iÿ<=
                                                                                  L+=+)A()-IM
                                                                                  '<-3<)ÿ-<
                                                                                  8<,N+2
                                                                                  19<AO;-3<)ÿ<=
                                                                                  L<;O,+)-IÿJ)A
                                                                                  8<)-3)O+A
                                                                                  L+N<I3-3<)ÿ<=
                                                                                  12(3)-34
      _YbE_c`C cdZbdCPZ` T32+ÿJ)A CPZcfPEggf'V\ 1+-+9ÿ[ÿa^2+. C_g S<-3;+          S<-3;+ÿ<=ÿ>+9?3;+ J;;+N-+A P0Z'K
                 CeCEÿ1' >+9?+ >VJhFLÿfÿ8RST L/Jÿ13N+9ÿj>                         <=ÿB3DÿL+=+)A()-IM
                 FLV              RiLFiÿ1(-93;@ //1f                              RHl+;-3<)Iÿ()A
                                  L(O*7+9-^ÿ?0 k32,3)*-<)                         i+IN<)I+Iÿ-<
                                  [3*72()A                                        12(3)-34MIÿ]O2^ÿg.
                                  8(N3-(2                                         CPZ`ÿS<-3;+ÿ<=
                                  '()(*+,+)-.                                     YPBHDB_D
                                  /010                                            L+N<I3-3<).ÿ()A
                                                                                  B33Dÿ-73IÿS<-3;+
11775677 771771!7"#$9#2                           014091                 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 31 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 165      '()ÿ
                                                                                      of+, -./01'.,PageID
                                                                                          254      ÿ23      17049
                                                                                   4,-5/1,
                                                                                      6/(7,)ÿ.2ÿ89:
      ;<=>;99? @AB=A9?BC J/K,ÿL() 9?B@M?>NNMFIO E,.,-ÿYÿ]WK,\ 9;@ 6,..,-           6,..,-ÿ.2ÿIV, L11,Z.,) ?XBFe
                 B9D=9ÿEF 4,-5, 4ILPGHÿMÿ+QRJ H6LÿE/Z,-ÿ^4                         Y2(2-'`K,
                 GHI              QSHGSÿE'.-/17 66EM                               F2-U'(ÿIXÿOT-(
                                  H'TUV,-.Wÿ5X _/K[/(U.2(                          )'.,)ÿaTKWÿB=\
                                  Y/UVK'()                                         9?BCÿ3-2[ÿE,.,-
                                  +'Z/.'K                                          YXÿ]WK,ÿ,(1K2b/(U
                                  F'('U,[,(.\                                      12Z/,bÿ23
                                  6XEX                                             H,3,()'(.bc
                                                                                   S,ZKWÿd(ÿJT-.V,-
                                                                                   4TZZ2-.ÿQ3ÿIV,/-
                                                                                   F2./2(ÿJ2-
                                                                                   E-2.,1./5,ÿQ-),-
                                                                                      6/(7,)ÿ.2ÿ8<:
      ;<=>=@BB @AB=A9?BC J/K,ÿL() 9?B@M?>NNMFIO a2V(ÿS,,)\ 9;; S,ZKW               H,3,()'(.bc L11,Z.,) ?X9Fe
                 BBD<>ÿLF 4,-5, 4ILPGHÿMÿ+QRJ H6LÿE/Z,-ÿ^4                         S,ZKWÿd(ÿJT-.V,-
                 GHI              QSHGSÿE'.-/17 66EM                               4TZZ2-.ÿQ3ÿIV,/-
                                  H'TUV,-.Wÿ5X _/K[/(U.2(                          F2./2(ÿJ2-
                                  Y/UVK'()                                         E-2.,1./5,ÿQ-),-
                                  +'Z/.'K                                             6/(7,)ÿ.2ÿ89:
                                  F'('U,[,(.\                       GfV/̀/.b       GfV/̀/.ÿBÿ.2        L11,Z.,) ?XBFe
                                  6XEX                                             H,3,()'(.bc
                                                                                   S,ZKWÿd(ÿJT-.V,-
                                                                                   4TZZ2-.ÿQ3ÿIV,/-
                                                                                   F2./2(ÿJ2-
                                                                                   E-2.,1./5,ÿQ-),-
                                                                    +,-./01'.,ÿ23 +,-./01'.,ÿ23 L11,Z.,) ?XBFe
                                                                    4,-5/1,        4,-5/1,ÿ23
                                                                                   H,3,()'(.bc
                                                                                   S,ZKWÿd(ÿJT-.V,-
                                                                                   4TZZ2-.ÿQ3ÿIV,/-
                                                                                   F2./2(ÿJ2-
                                                                                   E-2.,1./5,ÿQ-),-
      ;<=<@9C; @ABBA9?BC J/K,ÿL() 9?B@M?>NNMFIO IV2['b          9;> QZZ2b/./2(     E'.-/17             L11,Z.,) ?X<Fe
                 <D=>ÿEF 4,-5, 4ILPGHÿMÿ+QRJ ^,`K,-\                               H'TUV,-.Wcb
                 GHI              QSHGSÿE'.-/17 F1+2KK2[                           QZZ2b/./2(ÿ.2
                                  H'TUV,-.Wÿ5X HcG[/K/2ÿ4[/.V                      H,3,()'(.bc
                                  Y/UVK'()      ^,`K,-ÿ66+                         F2./2(ÿ32-
                                  +'Z/.'K                                          E-2.,1./5,ÿQ-),-
                                  F'('U,[,(.\                                      '()ÿF2./2(ÿ.2
                                  6XEX                                             +2[Z,Kÿg/.V
                                                                                   1,-./01'.,ÿ23
                                                                                   b,-5/1,ÿ8J/K,)
                                                                                   ^(),-ÿ4,'K:
                                                                                      6/(7,)ÿ.2ÿ89:
                                                                                      6/(7,)ÿ3-2[
                                                                                   89:
                                                                9;= E-2Z2b,)ÿQ-),- hE-2Z2b,)iÿQ-),- L11,Z.,) ?XBFe
                                                                                   +2[Z,KK/(U
                                                                                   H,Z2b/./2(
                                                                    GfV/̀/.b       GfV/̀/.bÿLMdÿ.2 L11,Z.,) <X<Fe
                                                                                   E'.-/17
                                                                                   H'TUV,-.Wcb
                                                                                   QZZ2b/./2(ÿ.2
                                                                                   H,3,()'(.bc
                                                                                   F2./2(ÿ32-
                                                                                   E-2.,1./5,ÿQ-),-
                                                                                   '()ÿF2./2(ÿ.2
11775677 771771!7"#$9#2                             014092                  2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 32 of
         Case 3:21-cv-00538-N Document 26-53 Filed     107 06/09/21 Page 166         &'()*
                                                                                        of 254+ÿ-./+*0PageID 17050
                                                                                     120*3ÿ4*5+6
      789:;8<7 =>?>:<@? ./+*ÿG20 :<@=I<;JJICFK O*T/[P*3ÿ/2 :7: Z*PP*3                Z*PP*3ÿ05P*0ÿ=I?I GQQ*)P*0 <W@C`
                 ;A<;ÿBC 4*3H* 4FGLDEÿIÿ&MN. &U52Q*3VY                               @?ÿ\3'(ÿ4*2/'3
                 DEF             MOEDOÿB5P3/QR EDÿ&'S3Pÿ'\                           &'S3Pÿ&+*3RÿP'
                                 E5STU*3PVÿHW &U52Q*3Vÿ&/H/+                         G))*++52P
                                 X/TU+520      GQP/'2                                &'S2[*+Yÿ[P5P/2T
                                 &5)/P5+                                             PU5Pÿ2'ÿ\S3PU*3
                                 C525T*(*2PY                                         5QP/'2ÿQ52ÿ]*
                                 ZWBW                                                P5R*2ÿ^/PUÿPU*
                                                                                     2'P/Q*ÿ'\ÿ5))*5+
                                                                                     \3'(
                                                                                     /2P*3+'QSP'3V
                                                                                     '30*3ÿS2P/+ÿ5
                                                                                     [S))+*(*2P5+
                                                                                     2'P/Q*ÿ'\ÿ5))*5+
                                                                                     \3'(
                                                                                     /2P*3+'QSP'3V
                                                                                     '30*3ÿ/[ÿ_+*0W
                                                                :78 N'P/Q*ÿ'\ÿG))*5+ N'P/Q*ÿ'\ÿG))*5+ GQQ*)P*0 <W@C`
                                                                    P'ÿ4S)3*(*       \3'(
                                                                    &'S3P            a2P*3+'QSP'3V
                                                                                     M30*3ÿ05P*0ÿ9I
                                                                                     @=I@?ÿbÿ7I=I@?ÿ/2
                                                                                     PU*ÿ&'S3Pÿ'\
                                                                                     &U52Q*3Vÿ]Vÿc/Q*
                                                                                     &U52Q*++'3ÿKS32Y
                                                                                     /2ÿ&WGWÿN'Wÿ:<@=I
                                                                                     <;JJICFKYÿ^/PU
                                                                                     0*[/T25P/'2ÿ'\
                                                                                     2'ÿP352[Q3/)P[W
                                                                                     -Ea4&ZM41OD4
                                                                                     E1Dÿ=I:8I@?6
      789:8;8? =>?>:<@? ./+*ÿG20 :<@=I<;JJICFK C'3T52ÿKS32Y :7@ Z*PP*3               Z*PP*3ÿP'ÿ&'S2[*+ GQQ*)P*0 <W:C`
                 8A<JÿBC 4*3H* 4FGLDEÿIÿ&MN. EDÿ&'S3Pÿ'\                             \3'(ÿc/Q*
                 DEF             MOEDOÿB5P3/QR &U52Q*3Vÿ&/H/+                        &U52Q*++'3ÿKS32
                                 E5STU*3PVÿHW GQP/'2                                 Q'2_3(/2Tÿ5
                                 X/TU+520                                            P*+*)U'2/Q
                                 &5)/P5+                                             U*53/2Tÿ'2ÿPU*
                                 C525T*(*2PY                                         C'P/'2ÿ\'3
                                 ZWBW                                                B3'P*QP/H*ÿM30*3
                                                                                     \'3ÿFS*[05VYÿdS+V
                                                                                     @7Yÿ:<@?ÿ5Pÿ@@A<<
                                                                                     5W(W
                                                                                         Z/2R*0ÿ\3'(
                                                                                     -:6
      789:@<?< =>?>:<@? ./+*ÿG20 :<@=I<;JJICFK C'3T52ÿKS32Y :7< M30*3                4P/)S+5P/'2ÿb GQQ*)P*0 <W8C`
                 ?A;8ÿGC 4*3H* 4FGLDEÿIÿ&MN. EDÿ&'S3Pÿ'\                             M30*3ÿG))'/2P/2T
                 DEF             MOEDOÿB5P3/QR &U52Q*3Vÿ&/H/+                        4)*Q/5+ÿE/[Q'H*3V
                                 E5STU*3PVÿHW GQP/'2                                 N*SP35+Yÿ/[[S*0
                                 X/TU+520                                            dS+Vÿ?Yÿ:<@?
                                 &5)/P5+                                                 Z/2R*0ÿ\3'(
                                 C525T*(*2PY                                         -96
                                 ZWBW
                                                                      9@I@<<ÿ'\ÿ8;?ÿP352[5QP/'2[ÿÿÿ   ÿB5T*ÿ:ÿ'\ÿ=ÿ



11775677 771771!7"#$9#2                                   014093            2%12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                  Page 33 of
       Case 3:21-cv-00538-N Document 26-53 Filed
                                            107 06/09/21                           Page 167 of 254 PageID 17051
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ6839739:ÿ;<=>7977ÿ?@AB,1/0ÿC,A02A/2ÿ=(D1E
                                                       FGHIÿKLHMNOPÿQIGORSÿ
                                                          C1A/)Tÿ&/1A,123ÿ
                                                45654746ÿ6839739:ÿ;<=>7977ÿ?@AB,1/0
                                                          C,A02A/2ÿ=(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z]U^_IV `X/0aÿ<-/bA0                                        cLdIÿeÿQIOfIghOIHHk5l5476k
            &([('ÿ\),(-0                                                                 iLfIÿjGMIV
   jLfLHLNmVn5\                FGHI 476k>78::><=`ÿ                                       jNRUpImMsHt l6l
                               oUpqIOV                                                   cLdI^V
   FGHI v/1A)Tÿ-Yÿ&-0,/A), FGHI C=\w@Wÿ>ÿ&xnyÿxzW@zÿ.A,/()*ÿWAXbT1/,Zÿ[{ÿ|(bT'A02 jGMIÿGm_IV \''
   uPhIV                       oGpIV &A}(,A'ÿ<A0Ab1D10,aÿ~{.{
   iLmI^ 44a476ÿ(1ÿ&AB1ÿ|(B,-/Z
   FGHIsHtV
    ÿÿ
                                                           676>697ÿ-Yÿ8ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿÿ-Yÿkÿ
     =/A0BA),(-0       WA,15=(D1x},(-0 &AB1ÿnXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ=Z}1             W-)XD10,ÿ=(,'1 z1[(1 C(1
                                        &AB1ÿnAD1 x/bA0(A,(-0                                                 C,A,XB
    l9478k4        k5:5476 y('1ÿ\02 476k>78::><=` .1,1/ÿ|ÿZ'1a 49 <-,(-0ÿY-/           W1Y102A0,B \))1},12 7{<v
                    67398ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny W~\ÿ.(}1/ÿC         ./-,1),([1ÿx/21/     <-,(-0ÿY-/
                    @W=                xzW@zÿ.A,/()* ~~.>                                  ./-,1),([1ÿx/21/
                                       WAXbT1/,Zÿ[{ ('D(0b,-0                                ~(0*12ÿY/-Dÿ?E
                                       |(bT'A02                       ./-}-B12ÿx/21/       .zx.xC@W          \))1},12 7{6<v
                                       &A}(,A'                                             x/21/ÿ,-
                                       <A0Ab1D10,a                                         W1Y102A0,B
                                       ~{.{                                                <-,(-0ÿY-/
                                                                                           ./-,1),([1ÿx/21/
                                                                                              ~(0*12ÿY/-Dÿ?6E
                                                                          @T((,B         @T((,Bÿ\ÿ>ÿyÿ,- \))1},12 7{l<v
                                                                                           W1Y102A0,B
                                                                                           <-,(-0ÿY-/
                                                                                           ./-,1),([1ÿx/21/
                                                                          @T((,B         y~@WÿnW@z \))1},12 {7<v
                                                                                           C@\~ÿ@T((,Bÿ;ÿ>
                                                                                           |ÿ,-ÿW1Y102A0,B
                                                                                           <-,(-0ÿY-/
                                                                                           ./-,1),([1ÿx/21/
                                                                          &1/,()A,1ÿ-Y    &1/,()A,1ÿ-Y \))1},12 7{6<v
                                                                          C1/[()1          C1/[()1ÿ-Y
                                                                                           W1Y102A0,B
                                                                                           <-,(-0ÿY-/
                                                                                           ./-,1),([1ÿx/21/
    l96:k7        k5:5476 y('1ÿ\02 476k>78::><=` -B1}T        49: n-,()1ÿ-Y            n-,()1ÿ-Y          \))1},12 7{6<v
                    8397ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny &T/(B,10B10a          W1}-B(,(-0           W1}-B(,(-0
                    @W=               xzW@zÿ.A,/()* <)&-''-D                               .X/BXA0,ÿ,-ÿ&-X/,
                                      WAXbT1/,Zÿ[{ W@D('(-ÿCD(,T                          -Yÿ&TA0)1/ZÿzX'1
                                      |(bT'A02      1'1/ÿ~~&                             7?E?lEÿ-Y
                                      &A}(,A'                                              z1}/1B10,A,([1ÿ-Y
                                      <A0Ab1D10,a                                          W1Y102A0,B
                                      ~{.{                                                 z1bA/2(0bÿ=A
                                                                                           <A,,1/B
                                                                                              ~(0*12ÿY/-Dÿ?E
    l96:8:7           k5:5476 y('1ÿ\02 476k>78::><=` =T-DAB         49k ~1,,1/           ~1,,1/ÿY/-Dÿ={ \))1},12 7{8<v
                       83:ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny 1'1/a                                 1'1/ÿ,-ÿ,T1
                       @W=                 xzW@zÿ.A,/()* <)&-''-D                          |-0-/A'1
11775677 771771!7"#$9#2                                   014094                   212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 34 of
           Case 3:21-cv-00538-N Document   &'()*+,-.ÿ01 &>?:343@ÿA:3-*
                                                       26-53     Filed
                                                                   107   06/09/21      Page 168  9@,of)'254
                                                                                                         5ÿD1ÿE(,PageID
                                                                                                                 5       17052
                                           23)*4'56        B+C4+,ÿ<<7                            +5F4@G35)
                                           7'83-'4                                               A-38(4'-3@5ÿ'56
                                           9'5')+:+5-;                                           H=,@8@G+6IÿJ,6+,
                                           <1=1                                                  K88@35-35)
                                                                                                 A8+F3'4ÿ&3GF@0+,.
                                                                                                 9'G-+,
                                                                                                     <35L+6ÿ-@ÿMNO
                                                                               =,@8@G+6ÿJ,6+, A-38(4'-3@5ÿ'56 KFF+8-+6 Q1R9S
                                                                                                 H=,@8@G+6IÿJ,6+,
                                                                                                 K88@35-35)
                                                                                                 A8+F3'4ÿ&3GF@0+,.
                                                                                                 9'G-+,
                                                                                                     <35L+6ÿP,@:ÿMNO
       TUVNWXXY Z[W[RQNY ]34+ÿK56 RQNZ^QXWW^9DE 9@,)'5ÿE(,5; RVT J,6+,                           J,6+,ÿ&+5.35) KFF+8-+6 Q1U9S
                       X\RNÿ=9 A+,0+ ADK_?&ÿ^ÿ7J`] &?ÿ7@(,-ÿ@P                                   K8843F'-3@5ÿ-@
                       ?&D                 Ja&?aÿ='-,3FL 7*'5F+,.ÿ73034                          7+,-3P.
                                           &'()*+,-.ÿ01 KF-3@5                                   b5-+,4@F(-@,.
                                           23)*4'56                                              K88+'4;ÿ3GG(+6
                                           7'83-'4                                               c(4.ÿW;ÿRQNY
                                           9'5')+:+5-;
                                           <1=1
       TUVNQWXR Z[V[RQNY ]34+ÿK56 RQNZ^QXWW^9DE 9@,)'5ÿE(,5; RVV <+--+,                          <+--+,ÿ-@ÿ7@(5G+4 KFF+8-+6 Q1U9S
                       N\XUÿ=9 A+,0+ ADK_?&ÿ^ÿ7J`] &?ÿ7@(,-ÿ@P                                   P,@:ÿd3F+
                       ?&D                 Ja&?aÿ='-,3FL 7*'5F+,.ÿ73034                          7*'5F+44@,ÿE(,5
                                           &'()*+,-.ÿ01 KF-3@5                                   6'-+6ÿc(4.ÿV;ÿRQNY
                                           23)*4'56                                              ,+)',635)ÿ,+F+5-
                                           7'83-'4                                               G(C:3GG3@5G
                                           9'5')+:+5-;                                           F@5F+,535)
                                           <1=1                                                  63GF@0+,.ÿ3GG(+G
                                                                                                     <35L+6ÿP,@:ÿMNO
       TUVNQVVY Z[V[RQNY ]34+ RQNZ^QXWW^9DE e',+5ÿ7- RVX JfF3'4ÿD,'5GF,38- T^Z^NYÿa?&K7D?& KFF+8-+6 Q1R9S
                       NN\VZÿK9 J54. ADK_?&ÿ^ÿ7J`] a+8@,-+,                    MK664ÿ]++GÿK884.O D?<?=2J`b7
                       ?&D                 Ja&?aÿ='-,3FL A3+64+FL3;                              aB<b̀gAÿJ]ÿD2?
                                           &'()*+,-.ÿ01 &?ÿ7@(,-ÿ@P                              7JBaDÿJ`
                                           23)*4'56        7*'5F+,.ÿ73034                        &?]?`&K`DA>
                                           7'83-'4         KF-3@5                                9JDbJ`ÿ]Ja
                                           9'5')+:+5-;                                           a?KagB9?`D
                                           <1=1                                                  K`&
                                                                                                 &?]?`&K`DA>
                                                                                                 9JDbJ`ÿ]JaÿK
                                                                                                 D?9=JaKa_ÿADK_
                                                                                                 J]ÿaB<b̀g
       TUVNQVVR Z[V[RQNY ]34+ RQNZ^QXWW^9DE e',+5ÿ7- RVU JfF3'4ÿD,'5GF,38- T^Z^NY                                    KFF+8-+6 Q1R9S
                       NN\VUÿK9 J54. ADK_?&ÿ^ÿ7J`] a+8@,-+,                    MK664ÿ]++GÿK884.O B`a?&K7D?&
                       ?&D                 Ja&?aÿ='-,3FL A3+64+FL3;                              D?<?=2J`b7
                                           &'()*+,-.ÿ01 &?ÿ7@(,-ÿ@P                              aB<b̀gAÿJ]ÿD2?
                                           23)*4'56        7*'5F+,.ÿ73034                        7JBaDÿJ`
                                           7'83-'4         KF-3@5                                &?]?`&K`DA>
                                           9'5')+:+5-;                                           9JDbJ`ÿ]Ja
                                           <1=1                                                  a?KagB9?`D
                                                                                                 K`&
                                                                                                 &?]?`&K`DA>
                                                                                                 9JDbJ`ÿ]JaÿK
                                                                                                 D?9=JaKa_ÿADK_
                                                                                                 J]ÿaB<b̀g
                                                                                                 Mb5-+,4@F(-@,.
                                                                                                 K88+'4ÿa+P(G+6O
       TUVQWTUY Z[U[RQNY ]34+ÿK56 RQNZ^QXWW^9DE D*@:'G                     RVN <+--+,            <+--+,ÿP,@:ÿD1 KFF+8-+6 Q1U9S
                       U\VRÿ=9 A+,0+ ADK_?&ÿ^ÿ7J`] B+C4+,;                                       B+C4+,ÿ-@ÿ-*+
                       ?&D                 Ja&?aÿ='-,3FL 9F7@44@:                                2@5@,'C4+ÿd3F+
11775677 771771!7"#$9#2                                             014095              012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 35 of
           Case 3:21-cv-00538-N Document   '()*+,-./ÿ12 '?@;454AÿB;4.+
                                                       26-53     Filed
                                                                   107   06/09/21             8+(of6E254
                                                                                       Page 169      ,55A-ÿF)-PageID
                                                                                                              6       17053
                                           34*+5(67        C,D5,-ÿ==8                         -,G),H.46*
                                           8(94.(5                                            HE+,7)546*
                                           :(6(*,;,6.<                                        EA6I,-,6E,
                                           =2>2                                                   =46J,7ÿ.AÿKLM
                                                                           NON >-A9AH,7ÿP-7,- Q>-A9AH,7R          SEE,9.,7 T2L:U
                                                                                              S;,67,7
                                                                                              BE+,7)546*ÿP-7,-
                                                                                                  =46J,7ÿI-A;ÿKNM
                                                                               @V+4D4.H       @V+4D4.HÿSW8ÿ.A SEE,9.,7 T2Z:U
                                                                                              =,..,-ÿI-A;ÿX2
                                                                                              C,D5,-ÿ.Aÿ.+,
                                                                                              3A6A-(D5,ÿY4E,
                                                                                              8+(6E,55A-ÿF)-6
                                                                                              -,G),H.46*
                                                                                              HE+,7)546*
                                                                                              EA6I,-,6E,
       [ZOT\TLL \]Z]NTL^ `45,ÿS67 NTL\WTabbW:XF X+A;(H                     NOT dA.4E,ÿAI      dA.4E,ÿAI           SEE,9.,7 T2N:U
                       LL_LLÿS: B,-1, BXSc@'ÿWÿ8Pd` C,D5,-<                    ',9AH4.4A6     ',9AH4.4A6ÿAI
                       @'X                 Pe'@eÿ>(.-4EJ :E8A55A;                             f(;,Hÿ'A67,-A
                                           '()*+,-./ÿ12 '?@;454AÿB;4.+                        (67ÿBEA..
                                           34*+5(67        C,D5,-ÿ==8                         @5546*.A6ÿg4.+
                                           8(94.(5                                            8,-.4hE(.,ÿAI
                                           :(6(*,;,6.<                                        B,-14E,
                                           =2>2                                                   =46J,7ÿ.AÿKLM
                                                                                                  =46J,7ÿI-A;ÿKLM
       [Za^aN[N []Nb]NTL^ `45,ÿS67 NTL\WTabbW:XF >,.,-ÿ3ÿi/5,< Na^ =,..,-                     =,..,-ÿ.AÿX+,       SEE,9.,7 T2L:U
                       O_OZÿ>: B,-1, BXSc@'ÿWÿ8Pd` '=Sÿ>49,-ÿCB                               3A6A-(D5,
                       @'X                 Pe'@eÿ>(.-4EJ ==>W                                 :A-*(6ÿX2ÿF)-6
                                           '()*+,-./ÿ12 j45;46*.A6                            7(.,7ÿf)6,ÿNb<
                                           34*+5(67                                           NTL^ÿI-A;ÿ>,.,-
                                           8(94.(5                                            32ÿi/5,ÿ9)-H)(6.
                                           :(6(*,;,6.<                                        .Aÿ.+,ÿ8A)-.?H
                                           =2>2                                               -,G),H.ÿ7(.,7
                                                                                              f)6,ÿNb<ÿNTL^
                                                                                                  =46J,7ÿ.AÿKLM
                                                                               @V+4D4.H       8Pd`k'@dXkS=ÿW SEE,9.,7 L2b:U
                                                                                              @V+4D4.HÿSÿ(67ÿU
                                                                                              .Aÿ5,..,-ÿ.AÿX+,
                                                                                              3A6A-(D5,
                                                                                              :A-*(6ÿX2ÿF)-6
                                                                                              7(.,7ÿf)6,ÿNb<
                                                                                              NTL^
       [Za^aTb[ []Nb]NTL^ `45,ÿS67 NTL\WTabbW:XF >,.,-ÿ3ÿi/5,< Nab dA.4E,ÿAI                  ',I,67(6.H? SEE,9.,7 T2L:U
                       a_O^ÿ>: B,-1, BXSc@'ÿWÿ8Pd` '=Sÿ>49,-ÿCB                ',9AH4.4A6     dA.4E,ÿAI
                       @'X                 Pe'@eÿ>(.-4EJ ==>W                                 ',9AH4.4A6ÿAI
                                           '()*+,-./ÿ12 j45;46*.A6                            >(.-4EJÿ'()*+,-./
                                           34*+5(67                                           HE+,7)5,7ÿIA-
                                           8(94.(5                                            :A67(/<ÿf)5/ÿL<
                                           :(6(*,;,6.<                                        NTL^ÿ(.ÿ^_TTÿ(2;2<
                                           =2>2                                               g4.+ÿ8,-.4hE(.,ÿAI
                                                                                              B,-14E,
                                                                                                  =46J,7ÿ.AÿKZM
                                                                                                  =46J,7ÿI-A;ÿKNM
       [Za^LTbN []Nb]NTL^ `45,ÿS67 NTL\WTabbW:XF :A-*(6ÿF)-6< Na\ P-7,-                       S6/ÿ-,H9A6H,ÿ.A SEE,9.,7 T:U
                       ^_ONÿS: B,-1, BXSc@'ÿWÿ8Pd` '@ÿ8A)-.ÿAI                                :-2ÿC,D5,-?H
                       @'X                 Pe'@eÿ>(.-4EJ 8+(6E,-/ÿ84145                       5,..,-HÿAIÿf)6,ÿN[
                                           '()*+,-./ÿ12 SE.4A6                                (67ÿN\ÿH+(55ÿD,
                                           34*+5(67                                           h5,7ÿ.A7(/<ÿf)6,
                                           8(94.(5                                            Nb<ÿNTL^2ÿX+,
                                                                                              8A)-.ÿg455ÿ.+,6
11775677 771771!7"#$9#2                                          014096              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 36 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,- 26-53     Filed
                                                                   107   06/09/21            ,'1of
                                                                                      Page 170   *ÿ,3*
                                                                                                    254 PageID 17054
                                           ./0/                                              45,6,'(78()
                                                                                             78694:*;<ÿ8665*6
                                                                                             5(7*;
                                                                                             '7:86*+*(,/
                                                                                                 .8(1*7ÿ=;4+ÿ>?@
       ABCDEFCD AGHIGHE?D N8O*ÿP(7 HE?IRECSSR&MT M34+'6                    HCA .*,,*;        .*,,*;ÿ,4ÿ,3*       P99*[,*7 E/B&`
                       DJCAÿ0& Q*;:* QMPUKLÿRÿVWXN \*]O*;-                                   Z4(4;']O*ÿ_89*
                       KLM                 WYLKYÿ0',;891 &9V4OO4+                            V3'(9*OO4;ÿT5;(
                                           L'5)3*;,<ÿ:/ L^K+8O84ÿQ+8,3                       =;4+ÿM/ÿ\*]O*;
                                           Z8)3O'(7        \*]O*;ÿ..V                        ;*)';78()ÿ=5;,3*;
                                           V'[8,'O                                           78694:*;<ÿ8665*6
                                           &'(')*+*(,-                                           .8(1*7ÿ,4ÿ>H@
                                           ./0/
       ABCSDHEI AGHIGHE?D N8O*ÿP(7 HE?IRECSSR&MT Z'<O*<                    HCF .*,,*;        .*,,*;ÿ,4ÿ_89* P99*[,*7 E/B&`
                       BJ?Cÿ0& Q*;:* QMPUKLÿRÿVWXN .*('3'(-                                  V3'(9*OO4;ÿT5;(
                       KLM                 WYLKYÿ0',;891 &9V4OO4+                            *(9O468()
                                           L'5)3*;,<ÿ:/ L^K+8O84ÿQ+8,3                       945;,*6<ÿ94[8*6ÿ4=
                                           Z8)3O'(7        \*]O*;ÿ..V                        0',;891
                                           V'[8,'O                                           L'5)3*;,<^6
                                           &'(')*+*(,-                                       W[[468,84(ÿ,4
                                           ./0/                                              L*=*(7'(,6a
                                                                                             P[[O89',84(ÿ=4;
                                                                                             V*;,8b9',84(ÿ4=
                                                                                             c(,*;O495,4;<
                                                                                             P[[*'O
                                                                                                 .8(1*7ÿ,4ÿ>?@
       ABCSSSIC AGHIGHE?D N8O*ÿP(7 HE?IRECSSR&MT &4;)'(ÿT5;(- HCC W;7*;                      d;'(,*7             P99*[,*7 E/C&`
                       HJHSÿ0& Q*;:* QMPUKLÿRÿVWXN LKÿV45;,ÿ4=                               >Q,8[5O',84(ÿ'(7
                       KLM                 WYLKYÿ0',;891 V3'(9*;<ÿV8:8O                      e0;4[46*7fÿW;7*;
                                           L'5)3*;,<ÿ:/ P9,84(                               \(7*;ÿL*O'g';*
                                           Z8)3O'(7                                          Y5O*ÿ4=ÿK:87*(9*
                                           V'[8,'O                                           F?E>=@@
                                           &'(')*+*(,-                                           .8(1*7ÿ,4ÿ>?@
                                           ./0/                                                  .8(1*7ÿ=;4+ÿ>H@
       ABCSAHA? AGHIGHE?D N8O*ÿP(7 HE?IRECSSR&MT Z'<O*<                    HCB W[[468,84(    0',;891             P99*[,*7 E/C&`
                       ??JBEÿP& Q*;:* QMPUKLÿRÿVWXN .*('3'(-                                 L'5)3*;,<a6
                       KLM                 WYLKYÿ0',;891 &9V4OO4+                            W[[468,84(ÿ,4
                                           L'5)3*;,<ÿ:/ L^K+8O84ÿQ+8,3                       L*=*(7'(,6a
                                           Z8)3O'(7        \*]O*;ÿ..V                        P[[O89',84(ÿ=4;
                                           V'[8,'O                                           V*;,8b9',84(ÿ4=
                                           &'(')*+*(,-                                       c(,*;O495,4;<
                                           ./0/                                              P[[*'Oÿg8,3
                                                                                             V*;,8b9',*ÿ4=
                                                                                             Q*;:89*
                                                                                                 .8(1*7ÿ,4ÿ>B@
                                                                                                 .8(1*7ÿ=;4+ÿ>?@
                                                                               Kh38]8,6      Kh38]8,ÿPÿ,4        P99*[,*7 E/B&`
                                                                                             0',;891
                                                                                             L'5)3*;,<a6
                                                                                             W[[468,84(ÿ,4
                                                                                             L*=*(7'(,6a
                                                                                             P[[O89',84(ÿ=4;
                                                                                             V*;,8b9',84(ÿ4=
                                                                                             c(,*;O495,4;<
                                                                                             P[[*'O
                                                                               Kh38]8,6      Kh38]8,ÿ̀ÿ,4        P99*[,*7 ?/E&`
                                                                                             0',;891
                                                                                             L'5)3*;,<a6
                                                                                             W[[468,84(ÿ,4
                                                                                             L*=*(7'(,6a
11775677 771771!7"#$9#2                                        014097               $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 37 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 171        &''(
                                                                                                   of)*254
                                                                                                       +,)-.ÿ0-1
                                                                                                               PageID 17055
                                                                                                231,)4*+,)-.ÿ-0
                                                                                                5.,31(-*6,-17
                                                                                                &''3+(ÿ84(39
                                                                                                6.931ÿ:3+(;
       <=>?@=?A <BC@BCDEF L)(3ÿ&.9 CDE@OD>??OHKP KX-[+:                    C>C ]3,,31           ]3,,31ÿ01-[        &**3',39 DYEHb
                       EDG>Cÿ&H M31N3 MK&QIJÿOÿ2RSL ^3_(31\                                     KX-[+:ÿ^3_(31ÿ,-
                       IJK                 RTJITÿU+,1)*V H*2-((-[                               a)*3ÿ2X+.*3((-1
                                           J+6WX31,7ÿNY JÌ[)()-ÿM[),X                          P61.ÿ3.*(-:).W
                                           Z)WX(+.9        ^3_(31ÿ]]2                           R1931ÿ^.931ÿJTI
                                           2+'),+(                                              AED80;
                                           H+.+W3[3.,\                                             ]).V39ÿ,-ÿ8E;
                                           ]YUY                                M,)'6(+,)-.ÿc M,)'6(+,)-.ÿ+.9 &**3',39 DYCHb
                                                                               8U1-'-:39;ÿR1931 dU1-'-:39eÿR1931
                                                                                                ^.931ÿJ3(+f+13
                                                                                                T6(3ÿ-0ÿIN)93.*3
                                                                                                AED80;
                                                                                                   ]).V39ÿ01-[ÿ8E;
       <=>?>A<A <BC<BCDEF L)(3ÿ&.9 CDE@OD>??OHKP Z+7(37                    C>E I.,17ÿ-0         I.,17ÿ-0           &**3',39 DYEHb
                       =GD@ÿUH M31N3 MK&QIJÿOÿ2RSL ]3.+X+.\                    &''3+1+.*3 &''3+1+.*3ÿ-0
                       IJK                 RTJITÿU+,1)*V H*2-((-[                               Z+7(37ÿHY
                                           J+6WX31,7ÿNY JÌ[)()-ÿM[),X                          ]3.+X+.ÿ-.
                                           Z)WX(+.9        ^3_(31ÿ]]2                           _3X+(0ÿ-0ÿU(+).,)g
                                           2+'),+(                                              U+,1)*VÿJ+6WX31,7
                                           H+.+W3[3.,\                                             ]).V39ÿ,-ÿ8C;
                                           ]YUY                                                    ]).V39ÿ01-[ÿ8E;
       <=>?C@CD <BC<BCDEF L)(3ÿ&.9 CDE@OD>??OHKP KX-[+:                    C>D S-,)*3ÿ-0        S-,)*3ÿ-0          &**3',39 DYEHb
                       FG>@ÿ&H M31N3 MK&QIJÿOÿ2RSL ^3_(31\                     J3'-:),)-.       J3'-:),)-.ÿ-0
                       IJK                 RTJITÿU+,1)*V H*2-((-[                               J+N)9ÿh(-:ÿ-0
                                           J+6WX31,7ÿNY JÌ[)()-ÿM[),X                          Z)WX(+.9ÿ2+'),+(
                                           Z)WX(+.9        ^3_(31ÿ]]2                           H+.+W3[3.,\ÿ]YUY
                                           2+'),+(                                              f),Xÿ*31,)4*+,3ÿ-0
                                           H+.+W3[3.,\                                          :31N)*3
                                           ]YUY                                                    ]).V39ÿ,-ÿ8E;
                                                                                                   ]).V39ÿ01-[ÿ8C;
       <=>?C<>< <BC<BCDEF L)(3ÿ&.9 CDE@OD>??OHKP KX-[+:                    C=F ]3,,31           ]3,,31ÿ01-[ÿKY &**3',39 DY=Hb
                       FG=>ÿ&H M31N3 MK&QIJÿOÿ2RSL ^3_(31\                                      ^3_(31ÿ,-ÿKX3
                       IJK                 RTJITÿU+,1)*V H*2-((-[                               Z-.-1+_(3ÿa)*3
                                           J+6WX31,7ÿNY JÌ[)()-ÿM[),X                          2X+.*3((-1
                                           Z)WX(+.9        ^3_(31ÿ]]2                           H-1W+.ÿKYÿP61.ÿ13
                                           2+'),+(                                              i6.3ÿE?\ÿCDEF
                                           H+.+W3[3.,\                                          Z3+1).W
                                           ]YUY                                                    ]).V39ÿ,-ÿ8C;
                                                                                                   ]).V39ÿ01-[ÿ8E;
                                                                               IjX)_),:         IjX)_),:ÿ&O2ÿ,- &**3',39 CYCHb
                                                                                                ]3,,31ÿ01-[ÿKY
                                                                                                ^3_(31ÿ,-ÿKX3
                                                                                                Z-.-1+_(3ÿa)*3
                                                                                                2X+.*3((-1
                                                                                                H-1W+.ÿKYÿP61.ÿ13
                                                                                                i6.3ÿE?\ÿCDEF
                                                                                                Z3+1).W
       <=>@=F=@ <BC>BCDEF L)(3ÿ&.9 CDE@OD>??OHKP U3,31ÿZÿh7(3\ C=? &.:f31                       J303.9+.,:` &**3',39 DY>Hb
                       EDGCDÿ&H M31N3 MK&QIJÿOÿ2RSL J]&ÿU)'31ÿ^M                                &.:f31ÿ,-
                       IJK                 RTJITÿU+,1)*V ]]UO                                   U(+).,)g:̀ÿM3*-.9
                                           J+6WX31,7ÿNY k)([).W,-.                              &[3.939ÿa31)439
                                           Z)WX(+.9                                             2-['(+).,ÿf),X
                                           2+'),+(                                              231,)4*+,3ÿ-0
                                           H+.+W3[3.,\                                          M31N)*3
                                           ]YUY                                                    ]).V39ÿ,-ÿ8E;
                                                                                                   ]).V39ÿ01-[ÿ8E;
11775677 771771!7"#$9#2                                           014098              %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 38 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 172 of 254 PageID 17056
       '()*(+,- './)./-0, 89:;ÿ3<= /-0*A-)BBA47C 4X?OJ<ÿCN?<V /(* F?=;?                         Z?J<K;=             3LL;TK;= -R)4_
                       ,1-(ÿ34 >;?@; >73D56ÿAÿEFG8 65ÿEXN?KÿXY                                  [>K9TN:JK9X<ÿJ<=
                       567                 FH65HÿIJK?9LM EPJ<L;?QÿE9@9:                         \I?XTX];=^
                                           6JNOP;?KQÿ@R 3LK9X<                                  >LP;=N:9<OÿF?=;?
                                           S9OP:J<=                                             ZX@;?<9<O
                                           EJT9KJ:                                              _?9;`<OÿXY
                                           4J<JO;U;<KV                                          4XK9X<]ÿYX?
                                           WRIR                                                 >NUUJ?Q
                                                                                                aN=OU;<Kb
                                                                                                    W9<M;=ÿKXÿ[0b
       '((B*--, './0./-0, 89:;ÿ3<= /-0*A-)BBA47C 7PXUJ]                    /(' >K9TN:JK9X<ÿf >K9TN:JK9X<ÿJ<= 3LL;TK;= -R/4_
                       /1('ÿI4 >;?@; >73D56ÿAÿEFG8 c;d:;?V                     [I?XTX];=bÿF?=;? \I?XTX];=^
                       567                 FH65HÿIJK?9LM 4LEX::XU                               >LP;=N:9<OÿF?=;?
                                           6JNOP;?KQÿ@R 6e5U9:9Xÿ>U9KP                          ZX@;?<9<O
                                           S9OP:J<=        c;d:;?ÿWWE                           _?9;`<OÿXY
                                           EJT9KJ:                                              4XK9X<]ÿYX?
                                           4J<JO;U;<KV                                          >NUUJ?Q
                                           WRIR                                                 aN=OU;<K
                                                                                                    W9<M;=ÿKXÿ[/b
                                                                                                    W9<M;=ÿY?XUÿ[0b
       '((B-/BB '.0,./-0, 89:;ÿ3<= /-0*A-)BBA47C I;K;?ÿSÿgQ:;V /(+ W;KK;?                       W;KK;?ÿKXÿ7P;       3LL;TK;= -R04_
                       +1)-ÿI4 >;?@; >73D56ÿAÿEFG8 6W3ÿI9T;?ÿc>                                 SX<X?Jd:;
                       567                 FH65HÿIJK?9LM WWIA                                   4X?OJ<ÿ7RÿCN?<
                                           6JNOP;?KQÿ@R h9:U9<OKX<                              =JK;=ÿaN<;ÿ0,V
                                           S9OP:J<=                                             /-0,ÿY?XUÿI;K;?
                                           EJT9KJ:                                              SRÿgQ:;ÿTN?]NJ<K
                                           4J<JO;U;<KV                                          KXÿKP;ÿEXN?Ke]
                                           WRIR                                                 aN<;ÿ0*
                                                                                                K;:;TPX<9Lÿ?N:9<O
                                                                                                X<ÿI:J9<K9ie]
                                                                                                4XK9X<ÿKXÿEXUT;:
                                                                                                    W9<M;=ÿKXÿ[/b
                                                                                                    W9<M;=ÿY?XUÿ[0b
                                                                               5jP9d9K]         5jP9d9KÿAÿaN<;ÿ0BV 3LL;TK;= -R04_
                                                                                                /-0,ÿ3k=J@9KÿXY
                                                                                                l]JJLÿW;@;<KX<
                                                                               5jP9d9K]         5jP9d9KÿAÿW;KK;? 3LL;TK;= -R04_
                                                                                                Y?XUÿE?Q]KJ:
                                                                                                aJU9]X<ÿhXX=]
                                                                                                =JK;=ÿaN<;ÿ0,V
                                                                                                /-0,ÿKXÿ7PXUJ]ÿ3R
                                                                                                c;d:;?ÿJ==?;]]9<O
                                                                                                L;?KJ9<ÿ=9]LX@;?QA
                                                                                                ?;:JK;=ÿ9]]N;]
       '((*(*0* '.0B./-0, 89:;ÿ3<= /-0*A-)BBA47C I;K;?ÿSÿgQ:;V /() W;KK;?                       W;KK;?ÿKXÿ7P;       3LL;TK;= -R04_
                       001)Bÿ34 >;?@; >73D56ÿAÿEFG8 6W3ÿI9T;?ÿc>                                SX<X?Jd:;
                       567                 FH65HÿIJK?9LM WWIA                                   4X?OJ<ÿ7RÿCN?<
                                           6JNOP;?KQÿ@R h9:U9<OKX<                              =JK;=ÿaN<;ÿ0BV
                                           S9OP:J<=                                             /-0,ÿY?XUÿI;K;?
                                           EJT9KJ:                                              SRÿgQ:;ÿ;<L:X]9<O
                                           4J<JO;U;<KV                                          LXT9;]ÿXY
                                           WRIR                                                 6;Y;<=J<K]e
                                                                                                3TT:9LJK9X<ÿ8X?
                                                                                                l<K;?:XLNKX?Q
                                                                                                3TT;J:
                                                                                                    W9<M;=ÿKXÿ[0b
       '((*/+') '.0B./-0, 89:;ÿ3<= /-0*A-)BBA47C H;O9]K;?ÿ9< /(( aN=9L9J:ÿ3LK9X< 7;:;TPX<9LÿF?J: 3LL;TK;= -R04_
                       B1-,ÿ34 >;?@; >73D56ÿAÿEFG8 EPJ<L;?QV                   8X?U             3?ONU;<KÿX<
                       567                 FH65HÿIJK?9LM 65ÿEXN?KÿXY                            4XK9X<ÿKXÿEXUT;:
                                           6JNOP;?KQÿ@R EPJ<L;?QÿE9@9:                          P;:=ÿm9KPÿnEÿCN?<
                                           S9OP:J<=        3LK9X<                               'R0*R/-0,R
11775677 771771!7"#$9#2                                           014099               %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 39 of
           Case 3:21-cv-00538-N Document   '()*+(,     26-53     Filed
                                                                  107    06/09/21    Page 173 of 3*.6 07ÿ9:;1ÿ
                                                                                                     254      <=> 17057
                                                                                                            PageID
                                           -(.(/010.+2
                                           3454
       ?==@A=@? ?BA@BCDAE K*,0ÿL.7 CDA@ODPQQO-JR 50+0:ÿ[ÿ\Z,02 C=C U;+*W0ÿ;9ÿM0:N*W0 U;+*W0ÿ;9ÿM0:N*W0 LWW0)+07 D4A-g
                       FGDAÿ5- M0:N0 MJLSHIÿOÿ'TUK I3Lÿ5*)0:ÿ]M                              ;9ÿ<*>ÿI090.7(.+_`
                       HIJ                 TVIHVÿ5(+:*W6 335O                                K*:_+
                                           I(X/Y0:+ZÿN4 ^*,1*./+;.                           MX)),010.+(,
                                           [*/Y,(.7                                          V0_);._0_ÿ(.7
                                           '()*+(,                                           Tab0W+*;._ÿ+;
                                           -(.(/010.+2                                       5,(*.+*c`_ÿK*:_+
                                           3454                                              V0dX0_+ÿ9;:
                                                                                             e.+0::;/(+;:*0_2ÿ<**>
                                                                                             I090.7(.+_`
                                                                                             V0_);._0_ÿ(.7
                                                                                             Tab0W+*;._ÿ+;
                                                                                             5,(*.+*c`_ÿM0W;.7
                                                                                             M0+ÿ;9
                                                                                             e.+0::;/(+;:*0_2
                                                                                             (.7ÿ<***>ÿ+Y*_
                                                                                             U;+*W0ÿ(.7
                                                                                             '0:+*fW(+0ÿ;9
                                                                                             M0:N*W0
                                                                                                 3*.607ÿ+;ÿ<C>
                                                                                                 3*.607ÿ9:;1ÿ<A>
       ?==@ACAQ ?BA@BCDAE K*,0ÿL.7 CDA@ODPQQO-JR 50+0:ÿ[ÿ\Z,02 C=A e.+0:,;WX+;:Z I090.7(.+_`                       LWW0)+07 D4=-g
                       PG=Fÿ5- M0:N0 MJLSHIÿOÿ'TUK I3Lÿ5*)0:ÿ]M               L))0(,         L)),*W(+*;.ÿK;:
                       HIJ                 TVIHVÿ5(+:*W6 335O                                '0:+*fW(+*;.ÿT9
                                           I(X/Y0:+ZÿN4 ^*,1*./+;.                           e.+0:,;WX+;:Z
                                           [*/Y,(.7                                          L))0(,ÿh*+Y
                                           '()*+(,                                           '0:+*fW(+0ÿ;9
                                           -(.(/010.+2                                       M0:N*W0
                                           3454                                                  3*.607ÿ+;ÿ<C>
                                                                                                 3*.607ÿ9:;1ÿ<C>
                                                                              5:;);_07ÿT:70: i5:;);_07jÿT:70: LWW0)+07 D4A-g
                                                                                             k:(.+*./ÿ30(N0ÿJ;
                                                                                             L))0(,ÿK:;1
                                                                                             e.+0:,;WX+;:Z
                                                                                             T:70:
       ?==@DQEP ?BA@BCDAE K*,0ÿL.7 CDA@ODPQQO-JR 50+0:ÿ[ÿ\Z,02 C=D 30++0:                    30++0:ÿ+;ÿJY0         LWW0)+07 D4A-g
                       =GF=ÿ5- M0:N0 MJLSHIÿOÿ'TUK I3Lÿ5*)0:ÿ]M                              [;.;:(a,0
                       HIJ                 TVIHVÿ5(+:*W6 335O                                -;:/(.ÿJ4ÿRX:.
                                           I(X/Y0:+ZÿN4 ^*,1*./+;.                           7(+07ÿlX.0ÿA@2
                                           [*/Y,(.7                                          CDAEÿ9:;1ÿ50+0:
                                           '()*+(,                                           [4ÿ\Z,02ÿH_d4
                                           -(.(/010.+2                                       0.W,;_*./ÿW;)*0_
                                           3454                                              ;9ÿ<e>ÿI090.7(.+
                                                                                             [*/Y,(.7ÿ'()*+(,
                                                                                             -(.(/010.+2
                                                                                             3454̀_ÿ':;__
                                                                                             -;+*;.ÿ9;:ÿ5(:+*(,
                                                                                             MX11(:Z
                                                                                             lX7/10.+ÿ;.
                                                                                             ';X.+_ÿmeOmeeÿ;9
                                                                                             5,(*.+*c`_ÿM0W;.7
                                                                                             L10.707
                                                                                             ';1),(*.+nÿ<**>
                                                                                             ';1a*.07ÿg:*09ÿe.
                                                                                             T));_*+*;.ÿ+;
                                                                                             5,(*.+*c`_ÿ-;+*;.
                                                                                             9;:ÿ5(:+*(,
                                                                                             MX11(:Z
                                                                                             lX7/10.+ÿ(.7ÿ*.
11775677 771771!7"#$9#2                                         014100                %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 40 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 174       '())*+
                                                                                                 of 254,ÿ*. PageID 17058
                                                                                              /0123,2456ÿ7+*66
                                                                                              8*,2*39ÿ:222;
                                                                                              <+136=2,,10
                                                                                              >?@1A2,ÿ*.ÿ/B,B+
                                                                                              CDÿEF0BGÿH6ID9ÿ:2A;
                                                                                              J/+*)*6B@KÿL+@B+9
                                                                                              13@ÿ:A;
                                                                                              7*=)B3@2(=ÿ*.
                                                                                              716B6ÿ72,B@ÿ23ÿ,MB
                                                                                              N+2B.
                                                                                                 O23PB@ÿ,*ÿ:Q;
       RSSRRTTQ RUQVUWXQY \20Bÿ>3@ WXQ]^XV__^8<` /B,B+ÿCÿEF0BG WWY 8*,2*3                     [B.B3@13,           >ddB),B@ XDW8N
                       TZWSÿ/8 'B+AB '<>aH[ÿ^ÿ7Lb\ [O>ÿ/2)B+ÿf'                               C2eM013@ÿ71)2,10
                       H[<                 Lc[Hcÿ/1,+2dP OO/^                                 8131eB=B3,
                                           [1(eMB+,FÿAD g20=23e,*3                            OD/D56ÿ7+*66
                                           C2eM013@                                           8*,2*3ÿ\*+ÿ/1+,210
                                           71)2,10                                            '(==1+F
                                           8131eB=B3,G                                        h(@e=B3,ÿL3
                                           OD/D                                               7*(3,6ÿij^ijjÿ*.
                                                                                              /0123,2456ÿ'Bd*3@
                                                                                              >=B3@B@
                                                                                              7*=)0123,
                                                                                                 O23PB@ÿ,*ÿ:Q;
                                                                                                 O23PB@ÿ.+*=ÿ:W;
                                                                              >36kB+23eÿN+2B. [B.B3@13,56         >ddB),B@ XDR8N
                                                                                              7*=l23B@ÿN+2B.ÿj3
                                                                                              L))*62,2*3ÿ<*
                                                                                              /0123,2456ÿ8*,2*3
                                                                                              \*+ÿ/1+,210
                                                                                              '(==1+F
                                                                                              h(@e=B3,ÿ>3@ÿj3
                                                                                              '())*+,ÿL.ÿj,6
                                                                                              7+*66ÿ8*,2*3ÿ\*+
                                                                                              /1+,210ÿ'(==1+F
                                                                                              h(@e=B3,ÿL3
                                                                                              7*(3,6ÿij^ijjÿ*.
                                                                                              /0123,2456ÿ'Bd*3@
                                                                                              >=B3@B@
                                                                                              7*=)0123,
                                                                                                 O23PB@ÿ,*ÿ:W;
                                                                                                 O23PB@ÿ.+*=ÿ:Q;
                                                                              /+*)*6B@ÿL+@B+ J/+*)*6B@KÿL+@B+ >ddB),B@ XDQ8N
                                                                                              m+13,23e
                                                                                              [B.B3@13,
                                                                                              C2eM013@ÿ71)2,10
                                                                                              8131eB=B3,
                                                                                              OD/D56ÿ7+*66
                                                                                              8*,2*3ÿ\*+ÿ/1+,210
                                                                                              '(==1+F
                                                                                              h(@e=B3,ÿL3
                                                                                              7*(3,6ÿij^ijjÿ*.
                                                                                              /0123,2456ÿ'Bd*3@
                                                                                              >=B3@B@
                                                                                              7*=)0123,
                                                                              7B+,2nd1,Bÿ*. 7B+,2nd1,Bÿ*. >ddB),B@ XDQ8N
                                                                              'B+A2dB         'B+A2dBÿ*.ÿ:2;
                                                                                              [B.B3@13,
                                                                                              C2eM013@ÿ71)2,10
                                                                                              8131eB=B3,
                                                                                              OD/D56ÿ7+*66
                                                                                              8*,2*3ÿ\*+ÿ/1+,210
11775677 771771!7"#$9#2                                          014101              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 41 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 175    '())*     +, PageID 17059
                                                                                                of 254
                                                                                           -(./)012ÿ41
                                                                                           56(127ÿ89:899ÿ6;
                                                                                           <=*>12>?@7ÿ'0A61.
                                                                                           B)01.0.
                                                                                           56)C=*>12DÿE>>F
                                                                                           56)G>10.ÿH+>0;D
                                                                                           E>>>FÿI+*17)>22*=
                                                                                           BJ.*K>2ÿ6;ÿ<020+
                                                                                           LMÿN,=0Dÿ*1.ÿE>KF
                                                                                           O<+6C670.Pÿ4+.0+
                                                                                           Q+*12>1/
                                                                                           R0;01.*12
                                                                                           L>/S=*1.ÿ5*C>2*=
                                                                                           T*1*/0)012
                                                                                           UM<M@7ÿ5+677
                                                                                           T62>61ÿV6+ÿ<*+2>*=
                                                                                           '())*+,
                                                                                           -(./)012ÿ41
                                                                                           56(127ÿ89:899ÿ6;
                                                                                           <=*>12>?@7ÿ'0A61.
                                                                                           B)01.0.
                                                                                           56)C=*>12
                                                                              BJ.*K>2      I+*17)>22*=        BAA0C20. WMXTH
                                                                                           BJ.*K>2ÿ6;ÿ<020+
                                                                                           LMÿN,=0ÿ91ÿ'(CC6+2
                                                                                           6;ÿR0;01.*12@7
                                                                                           56)G>10.ÿH+>0;ÿ91
                                                                                           4CC67>2>61ÿI6
                                                                                           <=*>12>?@7ÿT62>61
                                                                                           V6+ÿ<*+2>*=
                                                                                           '())*+,
                                                                                           -(./)012ÿB1.ÿ91
                                                                                           '(CC6+2ÿ4;ÿ927
                                                                                           5+677ÿT62>61ÿV6+
                                                                                           <*+2>*=ÿ'())*+,
                                                                                           -(./)012ÿ41
                                                                                           56(127ÿ89:899ÿ6;
                                                                                           <=*>12>?@7ÿ'0A61.
                                                                                           B)01.0.
                                                                                           56)C=*>12
                                                                              YZS>G>27     YZS>G>27ÿ[ÿ2S+6(/S BAA0C20. \M]TH
                                                                                           Xÿ26ÿI+*17)>22*=
                                                                                           BJ.*K>2ÿ6;ÿ<020+
                                                                                           LMÿN,=0ÿ91ÿ'(CC6+2
                                                                                           6;ÿR0;01.*12@7
                                                                                           56)G>10.ÿH+>0;ÿ91
                                                                                           4CC67>2>61ÿI6
                                                                                           <=*>12>?@7ÿT62>61
                                                                                           V6+ÿ<*+2>*=
                                                                                           '())*+,
                                                                                           -(./)012ÿB1.ÿ91
                                                                                           '(CC6+2ÿ4;ÿ927
                                                                                           5+677ÿT62>61ÿV6+
                                                                                           <*+2>*=ÿ'())*+,
                                                                                           -(./)012ÿ41
                                                                                           56(127ÿ89:899ÿ6;
                                                                                           <=*>12>?@7ÿ'0A61.
                                                                                           B)01.0.
                                                                                           56)C=*>12
                                                                              YZS>G>27     YZS>G>27ÿ^ÿ2S+6(/S BAA0C20. `M_TH
                                                                                           _ÿ26ÿI+*17)>22*=
                                                                                           BJ.*K>2ÿ6;ÿ<020+
11775677 771771!7"#$9#2                                       014102             %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 42 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 176   &'ÿ)*
                                                                                              of+,254
                                                                                                   ÿ-.ÿ/01123
                                                                                                            4 17060
                                                                                                          PageID
                                                                                           25ÿ6,5,.78.49:
                                                                                           ;2<=>.,7ÿ?3>,5ÿ-.
                                                                                           @112:>4>2.ÿA2
                                                                                           B+8>.4>C9:ÿD24>2.
                                                                                           E23ÿB834>8+
                                                                                           /0<<83*
                                                                                           F07G<,.4ÿH.7ÿ-.
                                                                                           /011234ÿ@5ÿ-4:
                                                                                           ;32::ÿD24>2.ÿE23
                                                                                           B834>8+ÿ/0<<83*
                                                                                           F07G<,.4ÿ@.
                                                                                           ;20.4:ÿI-JI--ÿ25
                                                                                           B+8>.4>C9:ÿ/,K2.7
                                                                                           H<,.7,7
                                                                                           ;2<1+8>.4
       LMMNOPQL LRSQRQPST E>+,ÿH.7 QPSXJPOYYJDAZ A_2<8:                    QQX \24>K,ÿ25   B843>K^            HKK,14,7 P'SD?
                       SSUOMÿHD /,3W, /AH[V6ÿJÿ;@\E b,=+,3`                    6,12:>4>2.  680G_,34*9:
                       V6A                 @]6V]ÿB843>K^ DK;2++2<                          \24>K,ÿ25
                                           680G_,34*ÿW' 69V<>+>2ÿ/<>4_                     6,12:>4>2.ÿ42
                                           &>G_+8.7        b,=+,3ÿaa;                      A8^,ÿ4_,
                                           ;81>48+                                         6,12:>4>2.ÿ25
                                           D8.8G,<,.4`                                     6,5,.78.4:9
                                           a'B'                                            ;0:427>8.ÿ25
                                                                                           ],K237:ÿc>4_
                                                                                           ;,34>dK84,ÿ25
                                                                                           /,3W>K,
                                                                                              a>.^,7ÿ532<ÿeSf
                                                                           QQY \24>K,ÿ25   B843>K^            HKK,14,7 P'SD?
                                                                               6,12:>4>2.  680G_,34*9:
                                                                                           \24>K,ÿ25
                                                                                           6,12:>4>2.ÿ25
                                                                                           -:88Kÿa,W,.42.
                                                                                           c>4_ÿ;,34>dK84,ÿ25
                                                                                           /,3W>K,
                                                                                              a>.^,7ÿ532<ÿeSf
       LMMNPOXT LRSSRQPST E>+,ÿH.7 QPSXJPOYYJDAZ D23G8.ÿZ03.` QQL a,44,3                   a,44,3ÿ42ÿ;20.:,+ HKK,14,7 P'QD?
                       MUPPÿBD /,3W, /AH[V6ÿJÿ;@\E 6Vÿ;2034ÿ25                             532<ÿI>K,
                       V6A                 @]6V]ÿB843>K^ ;_8.K,3*ÿ;>W>+                    ;_8.K,++23ÿZ03.
                                           680G_,34*ÿW' HK4>2.                             K2.d3<>.Gÿ8
                                           &>G_+8.7                                        4,+,1_2.>K
                                           ;81>48+                                         _,83>.Gÿ2.ÿ4_,
                                           D8.8G,<,.4`                                     D24>2.ÿ42ÿ;2<1,+
                                           a'B'                                            V:K32cJ],+84,7
                                                                                           6>:K2W,3*ÿ>.ÿ4_>:
                                                                                           <844,3ÿ523
                                                                                           D2.78*ÿ̀F0.,ÿSX`
                                                                                           QPSTÿ84ÿMUSNÿ1'<'
                                                                                              a>.^,7ÿ532<ÿeSf
       LMMOXXLN LRSSRQPST E>+,ÿH.7 QPSXJPOYYJDAZ ],G>:4,3ÿ>. QQN F07>K>8+ÿHK4>2. A,+,1_2.>Kÿ?,.K_ HKK,14,7 P'SD?
                       YUPYÿHD /,3W, /AH[V6ÿJÿ;@\E ;_8.K,3*`                   E23<        ]0+>.Gÿ2.
                       V6A                 @]6V]ÿB843>K^ 6Vÿ;2034ÿ25                       6,5,.78.4:9
                                           680G_,34*ÿW' ;_8.K,3*ÿ;>W>+                     D24>2.ÿ523
                                           &>G_+8.7        HK4>2.                          ],83G0<,.4ÿ8.7
                                           ;81>48+                                         6,5,.78.4:9
                                           D8.8G,<,.4`                                     D24>2.ÿ523
                                           a'B'                                            A,<12383*ÿ/48*ÿ25
                                                                                           ]0+>.Gÿ_,+7ÿc>4_
                                                                                           I;ÿZ03.ÿL'X'QPST'
                                                                                           ?24_ÿ7,.>,7'
                                                                                           V:K32cJ3,+84,7
                                                                                           7>:K2W,3*ÿK042C
11775677 771771!7"#$9#2                                      014103 2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21 4567ÿ9ÿ7 Entered
                                                                 7 7 02/01/21 18:22:33 Page 43 of
         Case 3:21-cv-00538-N Document 26-53 Filed     107 06/09/21 Page 177   &'(of
                                                                                   &)*& *ÿ(,ÿ-.)&
                                                                                      254     PageID 17061
                                                                               /01
                                                                                   23)4&*ÿ56,7ÿ89:
      ;9990<0< ;=;=/>0< E3F&ÿG)* />0JK>LMMKADN -,\&ZW          //L QZZ,\3(3,)  @T(63U4             GUU&Z(&* >19Ac
                 /?><ÿ@A H&6I& HDGOBCÿKÿPQRE PW63\(&)\&)[                      CT.VW&6(X]\
                 BCD             QSCBSÿ@T(63U4 AUP,FF,7                        QZZ,\3(3,)ÿ(,
                                 CT.VW&6(XÿI1 C]B73F3,ÿH73(W                   C&5&)*T)(\]
                                 Y3VWFT)*      ^&_F&6ÿ22P                      A,(3,)ÿ5,6
                                 PTZ3(TF                                       D&7Z,6T6XÿH(TX
                                 AT)TV&7&)([                                   @&)*3)V
                                 21@1                                          `)(&6F,U.(,6X
                                                                               GZZ&TFÿa3(W
                                                                               P&6(3bUT(&ÿ,5
                                                                               H&6I3U&
                                                                                   23)4&*ÿ(,ÿ8/:
      ;99/;>;0 ;=d=/>0< E3F&ÿG)* />0JK>LMMKADN A,6VT)ÿN.6)[ //9 2&((&6         2&((&6ÿ(,ÿP,.)\&F GUU&Z(&* >1/Ac
                 /?>Mÿ@A H&6I& HDGOBCÿKÿPQRE CBÿP,.6(ÿ,5                       56,7ÿe3U&
                 BCD             QSCBSÿ@T(63U4 PWT)U&6XÿP3I3F                  PWT)U&FF,6ÿN.6)
                                 CT.VW&6(XÿI1 GU(3,)                           U,)b673)VÿT
                                 Y3VWFT)*                                      (&F&U,)5&6&)U&ÿ,)
                                 PTZ3(TF                                       (W&ÿA,(3,)ÿ5,6
                                 AT)TV&7&)([                                   S&T6V.7&)(ÿ3)
                                 21@1                                          (W3\ÿ7T((&6ÿ5,6
                                                                               E63*TX[ÿ-.)&ÿJ[
                                                                               />0<ÿT(ÿ9?0dÿZ171
      ;99/9J/> ;=L=/>0< E3F&ÿG)* />0JK>LMMKADN A,6VT)ÿN.6)[ /// Q6*&6          G)Xÿ,ZZ,\3(3,)ÿ(, GUU&Z(&* >Ac
                 ;?L>ÿ@A H&6I& HDGOBCÿKÿPQRE CBÿP,.6(ÿ,5                       C&5&)*T)(\]
                 BCD             QSCBSÿ@T(63U4 PWT)U&6XÿP3I3F                  A,(3,)ÿ5,6
                                 CT.VW&6(XÿI1 GU(3,)                           D&7Z,6T6XÿH(TXÿ,5
                                 Y3VWFT)*                                      ATXÿ0J[ÿ/>0<
                                 PTZ3(TF                                       C3\U,I&6XÿQ6*&6
                                 AT)TV&7&)([                                   @&)*3)V
                                 21@1                                          `)(&6F,U.(,6X
                                                                               GZZ&TFÿ\WTFFÿ_&
                                                                               bF&*ÿ_Xÿ9?>>ÿZ171
                                                                               ,)ÿDW.6\*TX[ÿ-.)&
                                                                               ;[ÿ/>0<1
                                                                                   23)4&*ÿ56,7ÿ80:
      ;990M>/M ;=9=/>0< E3F&ÿG)* />0JK>LMMKADN @&(&6ÿYÿfXF&[ //0 2&((&6        2&((&6ÿ(,ÿDW&       GUU&Z(&* >10Ac
                 L?L0ÿ@A H&6I& HDGOBCÿKÿPQRE C2Gÿ@3Z&6ÿ^H                      Y,),6T_F&
                 BCD             QSCBSÿ@T(63U4 22@K                            A,6VT)ÿD1ÿN.6)
                                 CT.VW&6(XÿI1 g3F73)V(,)                       56,7ÿ@&(&6ÿY1ÿfXF&
                                 Y3VWFT)*                                      *T(&*ÿ-.)&ÿ9[ÿ/>0<
                                 PTZ3(TF                                       &)UF,\3)VÿU,Z3&\
                                 AT)TV&7&)([                                   ,5ÿC&5&)*T)(\]
                                 21@1                                          A,(3,)ÿE,6
                                                                               D&7Z,6T6XÿH(TX
                                                                               Q5ÿATXÿ0J[ÿ/>0<
                                                                               C3\U,I&6XÿQ6*&6
                                                                               @&)*3)V
                                                                               `)(&6F,U.(,6X
                                                                               GZZ&TF
                                                                                   23)4&*ÿ(,ÿ80:
      ;990;0JJ ;=9=/>0< E3F&ÿG)* />0JK>LMMKADN @&(&6ÿYÿfXF&[ //> A,(3,)        C&5&)*T)(\] GUU&Z(&* >19Ac
                 0?dMÿ@A H&6I& HDGOBCÿKÿPQRE C2Gÿ@3Z&6ÿ^H                      A,(3,)ÿE,6
                 BCD             QSCBSÿ@T(63U4 22@K                            D&7Z,6T6XÿH(TX
                                 CT.VW&6(XÿI1 g3F73)V(,)                       Q5ÿATXÿ0J[ÿ/>0<
                                 Y3VWFT)*                                      C3\U,I&6XÿQ6*&6
                                 PTZ3(TF                                       @&)*3)V
                                 AT)TV&7&)([                                   `)(&6F,U.(,6X
                                 21@1                                          GZZ&TFÿa3(W
11775677 771771!7"#$9#2                          014104             2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 44 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 178         &'(of)*+,254
                                                                                                          -)'ÿ/0PageID 17062
                                                                                                 1'(2*,'
                                                                                                     3*45'6ÿ)/ÿ789
                                                                                                     3*45'6ÿ0(/:ÿ7;9
                                                                               <(/=/>'6ÿ?(6'( @<(/=/>'6Aÿ?(6'( Q,,'=)'6 LR;FS
                                                                                                 B(-4)*4C
                                                                                                 D'0'46-4)>E
                                                                                                 F/)*/4ÿG/(
                                                                                                 H':=/(-(Iÿ1)-I
                                                                                                 ?0ÿF-Iÿ8JKÿ;L8M
                                                                                                 D*>,/2'(Iÿ?(6'(
                                                                                                 <'46*4C
                                                                                                 N4)'(O/,P)/(I
                                                                                                 Q=='-O
       TUU8T8MU TVUV;L8M G*O'ÿQ46 ;L8JYLZ[[YFH\ H`/:->                     ;8M ?==/>*)*/4        <-)(*,5             Q,,'=)'6 LRUFS
                       8WU8ÿ<F 1'(2' 1HQ]XDÿYÿ&?^G b'cO'(K                                       D-PC`'()IE>
                       XDH                 ?_DX_ÿ<-)(*,5 F,&/OO/:                                ?==/>*)*/4ÿ)/
                                           D-PC`'()Iÿ2R DEX:*O*/ÿ1:*)`                           D'0'46-4)>E
                                           a*C`O-46        b'cO'(ÿ33&                            F/)*/4ÿ0/(
                                           &-=*)-O                                               _'-(CP:'4)ÿd*)`
                                           F-4-C':'4)K                                           &'()*+,-)'ÿ/0
                                           3R<R                                                  1'(2*,'
                                                                                                     3*45'6ÿ)/ÿ7;9
       TUU8;8MM eVU8V;L8M G*O' ;L8JYLZ[[YFH\ f-('4ÿ&) ;8[ ?g,*-OÿH(-4>,(*=) eY8JY8Mÿ_b3N^B1 Q,,'=)'6 LRUFS
                       UWZJÿ<F ?4OI 1HQ]XDÿYÿ&?^G _'=/()'(                     7Q66OÿG''>ÿQ==OI9 ?GÿHaXÿ&?b_H
                       XDH                 ?_DX_ÿ<-)(*,5 1*'6O',5*K                              ?^ÿ<3QN^HNGGE1
                                           D-PC`'()Iÿ2R DXÿ&/P()ÿ/0                              F?HN?^ÿH?
                                           a*C`O-46        &`-4,'(Iÿ&*2*O                        &?F<X3ÿQ^D
                                           &-=*)-O         Q,)*/4                                F?HN?^1ÿG?_
                                           F-4-C':'4)K                                           &?FFN11N?^1
                                           3R<R                                                  ?_Q3ÿQ_BbFX^H
                                                                                                 Q^Dÿ_b3N^B1ÿ?G
                                                                                                 HaXÿ&?b_Hÿ?^
                                                                                                 <3QN^HNGGE1
                                                                                                 F?HN?^ÿG?_
                                                                                                 1HQHb1ÿhb?
                                                                                                 ?_DX_ÿQ^D
                                                                                                 DXGX^DQ^H1E
                                                                                                 F?HN?^ÿH?
                                                                                                 DN1FN11ÿ&?b^HÿNi
                                                                                                 ?Gÿ1X&?^D
                                                                                                 QFX^DXD
                                                                                                 jX_NGNXD
                                                                                                 &?F<3QN^H
                                                                                                     3*45'6ÿ0(/:ÿ7Z9
       TUU8LLUZ eVU8V;L8M G*O'ÿQ46 ;L8JYLZ[[YFH\ H`/:->                    ;8J _'=OI             <-)(*,5             Q,,'=)'6 LRUFS
                       8LWLLÿQF 1'(2' 1HQ]XDÿYÿ&?^G b'cO'(K                                      D-PC`'()IE>ÿ_'=OI
                       XDH                 ?_DX_ÿ<-)(*,5 F,&/OO/:                                *4ÿ1P==/()ÿ/0
                                           D-PC`'()Iÿ2R DEX:*O*/ÿ1:*)`                           F/)*/4ÿ)/ÿ&/:='O
                                           a*C`O-46        b'cO'(ÿ33&                            7G*O'6ÿP46'(ÿ>'-O9
                                           &-=*)-O                                                   3*45'6ÿ)/ÿ7;9
                                           F-4-C':'4)K                         Xk`*c*)>          Xk`*c*)>ÿBY?ÿ)/ Q,,'=)'6 ;R8FS
                                           3R<R                                                  _'=OIÿ*4ÿ1P==/()
                                                                                                 /0ÿF/)*/4ÿ)/
                                                                                                 &/:='Oÿ7G*O'6
                                                                                                 P46'(ÿ>'-O9
                                                                               &'()*+,-)'ÿ/0 &'()*+,-)'ÿ/0 Q,,'=)'6 LR8FS
                                                                               1'(2*,'           1'(2*,'ÿ)/ÿ_'=OIÿ*4
                                                                                                 1P==/()ÿ/0
                                                                                                 F/)*/4ÿ)/ÿ&/:='O
       TUULJZUe eVULV;L8M G*O'ÿQ46 ;L8JYLZ[[YFH\ _'C*>)'(ÿ*4 ;8T lP6*,*-OÿQ,)*/4 H'O'=`/4*,ÿ1)-)P> Q,,'=)'6 LR8FS
11775677 771771!7"#$9#2                                             014105 2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 45 of
                       '()*ÿ,- 12342 1056./ÿ7ÿ89:; 8D=I@23EM
           Case 3:21-cv-00538-N           Document     26-53     Filed
                                                                  107         ;O3L Page 1798OIP
                                                                         06/09/21              of23 2I@2ÿD2PageID
                                                                                                   254     HJ      17063
                       ./0                 9</.<ÿ,=>3?@A /.ÿ8OB3>ÿOP                        Q?>DÿR?@2
                                           /=BCD23>Eÿ4F 8D=I@23Eÿ8?4?H                      8D=I@2HHO3ÿSB3I
                                           G?CDH=IJ        5@>?OI
                                           8=K?>=H
                                           -=I=C2L2I>M
                                           NF,F
       T))*T)UV VW)*WX*'Y ;?H2ÿ5IJ X*'U7*Z[[7-0S ,2>23ÿGÿ\EH2M X'V N2>>23                   N2>>23ÿ>Oÿ0D2      5@@2K>2J *F'-d
                       '*('Zÿ5- 12342 1056./ÿ7ÿ89:; /N5ÿ,?K23ÿ]1                            GOIO3=_H2
                       ./0                 9</.<ÿ,=>3?@A NN,7                               -O3C=Iÿ0FÿSB3I
                                           /=BCD23>Eÿ4F ^?HL?IC>OI                          J=>2Jÿ-=Eÿ)*M
                                           G?CDH=IJ                                         X*'Yÿ.I@HO`?IC
                                           8=K?>=H                                          8OB3>2`Eÿ8OK?2`
                                           -=I=C2L2I>M                                      OPÿ/2P2IJ=I>`a
                                           NF,F                                             <2`KOI`2ÿ?I
                                                                                            9KKO`?>?OIÿ>O
                                                                                            ,=>3?@A
                                                                                            /=BCD>23Eà
                                                                                            -O>?OIÿ>Oÿ8OLK2H
                                                                                            .`@3OQ7<2H=>2J
                                                                                            /?`@O423E
                                                                                               N?IA2Jÿ>Oÿb'c
       T))*VXT[ VWXYWX*'Y ;?H2ÿ5IJ X*'U7*Z[[7-0S ,2>23ÿGÿ\EH2M X'Z 9KKO`?>?OI               /2P2IJ=I>à        5@@2K>2J *FX-d
                       [(**ÿ,- 12342 1056./ÿ7ÿ89:; /N5ÿ,?K23ÿ]1                             <2`KOI`2ÿ?I
                       ./0                 9</.<ÿ,=>3?@A NN,7                               9KKO`?>?OIÿ>O
                                           /=BCD23>Eÿ4F ^?HL?IC>OI                          ,=>3?@A
                                           G?CDH=IJ                                         /=BCD23>Eà
                                           8=K?>=H                                          -O>?OIÿ>Oÿ8OLK2H
                                           -=I=C2L2I>M                                      .`@3OQ7<2H=>2J
                                           NF,F                                             /?`@O423E
                                                                                               N?IA2Jÿ>Oÿb'c
                                                                                               N?IA2JÿP3OLÿb'c
                                                                              .eD?_?>`      .eD?_?>`ÿ578ÿ>O 5@@2K>2J ZFV-d
                                                                                            /2P2IJ=I>à
                                                                                            <2`KOI`2ÿ?I
                                                                                            9KKO`?>?OIÿ>O
                                                                                            ,=>3?@A
                                                                                            /=BCD23>Eà
                                                                                            -O>?OIÿ>Oÿ8OLK2H
                                                                                            .`@3OQ7<2H=>2J
                                                                                            /?`@O423E
                                                                              823>?f@=>2ÿOP 823>?f@=>2ÿOP 5@@2K>2J *F'-d
                                                                              1234?@2       1234?@2ÿOP
                                                                                            /2P2IJ=I>à
                                                                                            <2`KOI`2ÿ?I
                                                                                            9KKO`?>?OIÿ>O
                                                                                            ,=>3?@A
                                                                                            /=BCD23>Eà
                                                                                            -O>?OIÿ>Oÿ8OLK2H
                                                                                            .`@3OQ7<2H=>2J
                                                                                            /?`@O423E
       T)XY[YU' VWX[WX*'Y ;?H2ÿ5IJ X*'U7*Z[[7-0S gODIÿ<22JM X') N2>>23                      N2>>23ÿ>Oÿ>D2      5@@2K>2J *FX-d
                       ''(V*ÿ5- 12342 1056./ÿ7ÿ89:; /N5ÿ,?K23ÿ]1                            GOIO3=_H2ÿR?@2
                       ./0                 9</.<ÿ,=>3?@A NN,7                               8D=I@2HHO3
                                           /=BCD23>Eÿ4F ^?HL?IC>OI                          -O3C=Iÿ0FÿSB3I
                                           G?CDH=IJ                                         32C=3J?IC
                                           8=K?>=H                                          @OB3>2`Eÿ@OK?2`ÿOP
                                           -=I=C2L2I>M                                      /2P2IJ=I>`h
                                           NF,F                                             -O>?OIÿPO3
                                                                                            <2=3CBL2I>ÿOP
                                                                                            >D2ÿ8OB3>h̀ÿ-=E
                                                                                            'UMÿX*'Yÿ<BH?IC
11775677 771771!7"#$9#2                                       014106 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 46 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 180         &'(of)*+254
                                                                                              ),ÿ./(+)*+012 17064
                                                                                                      PageID
                                                                                      34*+4)ÿ*4ÿ54678/
                                                                                         9+):8;ÿ*4ÿ<=>
      ?@ABCD=E DFACFAG=B N+/8ÿJ); AG=EQGICCQ3MR MY46(2          A=A U4*+W8ÿ4aÿO8'P+W8 U4*+W8ÿ4aÿO8'P+W8 JWW87*8; G[D3e
                 =GH@IÿJ3 O8'P8 OMJSKLÿQÿ5TUN ^8_/8']                                 4aÿ./(+)*+012
                 KLM              TVLKVÿ.(*'+W: 3W54//46                              O8W4);ÿO8*ÿ4a
                                  L(X,Y8'*ZÿP[ LK̀6+/+4ÿO6+*Y                         b)*8''4,(*4'+82
                                  \+,Y/();      ^8_/8'ÿ995                            L+'8W*8;ÿ*4
                                  5(7+*(/                                             L8a8);()*2]ÿc+*Y
                                  3()(,868)*]                                         58'*+dW(*8ÿ4a
                                  9[.[                                                O8'P+W8
                                                                                         9+):8;ÿ*4ÿ<=>
                                                                                         9+):8;ÿa'46ÿ<A>
      ?@ABEAB= DFAIFAG=B N+/8ÿJ); AG=EQGICCQ3MR f4Y)ÿV88;] A== 34*+4)                 L8a8);()*2` JWW87*8; G[@3e
                 IH@Eÿ.3 O8'P8 OMJSKLÿQÿ5TUN L9Jÿ.+78'ÿ^O                             34*+4)ÿa4'
                 KLM              TVLKVÿ.(*'+W: 99.Q                                  V8(',X68)*ÿ4a
                                  L(X,Y8'*ZÿP[ g+/6+),*4)                             *Y8ÿ54X'*2̀ÿ3(Z
                                  \+,Y/();                                            =E]ÿAG=BÿVX/+),
                                  5(7+*(/                                             &'()*+),ÿ./(+)*+02̀
                                  3()(,868)*]                                         34*+4)ÿ*4ÿ54678/
                                  9[.[                                                c+*Yÿ58'*+dW(*8ÿ4a
                                                                                      O8'P+W8
                                                                                         9+):8;ÿ*4ÿ<A>
                                                                                         9+):8;ÿa'46ÿ<A>
                                                                    .'47428;ÿT';8' h.VT.TOKLi JWW87*8; G[=3e
                                                                                      T';8'ÿ*4
                                                                                      L8a8);()*2`
                                                                                      34*+4)ÿa4'
                                                                                      V8(',X68)*ÿ4a
                                                                                      *Y8ÿ54X'*2̀ÿ3(Z
                                                                                      =E]ÿAG=BÿVX/+),
                                                                                      &'()*+),ÿ./(+)*+02̀
                                                                                      34*+4)ÿ*4ÿ54678/
      ?@AB?C=E DFAIFAG=B N+/8ÿJ); AG=EQGICCQ3MR MY46(2          A=G 34*+4)            .(*'+W:              JWW87*8; G[@3e
                 @HIIÿ.3 O8'P8 OMJSKLÿQÿ5TUN ^8_/8']                                  L(X,Y8'*Z2̀
                 KLM              TVLKVÿ.(*'+W: 3W54//46                              34*+4)ÿ*4ÿ54678/
                                  L(X,Y8'*ZÿP[ LK̀6+/+4ÿO6+*Y                         K2W'4cQV8/(*8;
                                  \+,Y/();      ^8_/8'ÿ995                            L+2W4P8'Zÿ<N+/8;
                                  5(7+*(/                                             X);8'ÿ28(/>
                                  3()(,868)*]                                            9+):8;ÿ*4ÿ<=>
                                  9[.[                                                   9+):8;ÿa'46ÿ<A>
                                                                    KjY+_+*2          KjY+_+*2ÿJQNÿ*4 JWW87*8; C[=3e
                                                                                      .(*'+W:
                                                                                      L(X,Y8'*Z2̀
                                                                                      34*+4)ÿ*4ÿ54678/
                                                                                      K2W'4cQV8/(*8;
                                                                                      L+2W4P8'Zÿ<N+/8;
                                                                                      X);8'ÿ28(/>
                                                                    .'47428;ÿT';8' h.'47428;iÿT';8' JWW87*8; G[A3e
                                                                                      *4ÿ.(*'+W:
                                                                                      L(X,Y8'*Z2̀
                                                                                      34*+4)ÿ*4ÿ54678/
                                                                                      K2W'4cQV8/(*8;
                                                                                      L+2W4P8'Z
                                                                    58'*+dW(*8ÿ4a 58'*+dW(*8ÿ4a JWW87*8; G[=3e
                                                                    O8'P+W8           O8'P+W8ÿ*4ÿ.(*'+W:
                                                                                      L(X,Y8'*Z2̀
                                                                                      34*+4)ÿ*4ÿ54678/
                                                                                      K2W'4cQV8/(*8;
                                                                                      L+2W4P8'Z
11775677 771771!7"#$9#2                                014107               2$12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 47 of
      &'()&*'+ ,-(+-(.*) 789:ÿ;<= (.*AB.+00B36C 3W?NI<ÿCM?<U (.) V:JJ:? Page 181V:Jof
         Case 3:21-cv-00538-N    Document     26-53    Filed
                                                         107   06/09/21              J:?ÿ254
                                                                                         JWÿEWM<Y:9 ;KK:SJ
                                                                                                PageID    := .Q(3]
                                                                                                        17065
                 */,0ÿ23 >:?@: >6;D45ÿBÿEFG7 54ÿEWM?JÿWX                         X?WTÿZ8K:
                 456              FH54Hÿ2IJ?8KL EOI<K:?PÿE8@89                   EOI<K:99W?ÿCM?<
                                  5IMNO:?JPÿ@Q ;KJ8W<                            KW<[?T8<NÿI
                                  R8NO9I<=                                       J:9:KW<X:?:<K:ÿ8<
                                  EIS8JI9                                        JO8YÿTIJJ:?ÿXW?
                                  3I<IN:T:<JU                                    \:=<:Y=IPUÿ3IP
                                  VQ2Q                                           ()Uÿ(.*)ÿIJÿ*/'.
                                                                                 SQTQ
      &'()+0*( ,-(+-(.*) 789:ÿ;<= (.*AB.+00B36C 6OWTIY           (.0 V:JJ:?      V:JJ:?ÿJWÿJO:ÿRW<Q ;KK:SJ:= .Q'3]
                 *./(Aÿ;3 >:?@: >6;D45ÿBÿEFG7 ^:_9:?U                            Z8K:ÿEOI<K:99W?
                 456              FH54Hÿ2IJ?8KL 3KEW99WT                         CM?<ÿH:NI?=8<N
                                  5IMNO:?JPÿ@Q 54̀T898Wÿ>T8JO                    VIKLÿWXÿ5WKMT:<J
                                  R8NO9I<=       ^:_9:?ÿVVE                      2?W=MKJ8W<
                                  EIS8JI9                                           V8<L:=ÿJWÿa(b
                                  3I<IN:T:<JU
                                  VQ2Q
                                                                      *.*B*,.ÿWXÿ'+)ÿJ?I<YIKJ8W<Yÿÿÿ   ÿ2IN:ÿ'ÿWXÿAÿ




11775677 771771!7"#$9#2                                    014108          2%12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                   Page 48 of
       Case 3:21-cv-00538-N Document 26-53 Filed
                                            107 06/09/21                            Page 182 of 254 PageID 17066
   %&'()ÿ+,ÿ-.'/+                                                 -.'/+01ÿ,/2ÿ34543635ÿ57283269ÿ:;<=6866ÿ>?@A+0./ÿB+@/1@.1ÿ<'C0D
                                                       EFGHÿJKGLMNOÿPHFNQRÿ
                                                          B0@.(Sÿ%.0@+012ÿ
                                                34543635ÿ57283269ÿ:;<=6866ÿ>?@A+0./
                                                          B+@/1@.1ÿ<'C0D

   EMTNLU V?ÿ%,W.+ÿ,Xÿ%S@/(0.Y \T]^HU _W./ÿ̀;,.a@/                                            bKcHÿdÿPHNeHfgNHGGj4k4365j
             %'Z'&ÿ[(+',/                                                                     hKeHÿiFLHU
   iKeKGKMlU m4[                EFGH 365j=67qq=;<_ÿ                                           iMQToHlLsGtÿbKcH]Uk5k
                                nTopHNU
   EFGHÿuOgHUv.0@(Sÿ,Xÿ%,/+.@(+ EFGH B<[w?Vÿ=ÿ%xmyÿxzV?zÿ-@+.'()ÿV@WaS0.+YÿZ{ÿ|'aS&@/1 iFLHÿFl^HU [&&
                                 nFoHU %@}'+@&ÿ;@/@a0C0/+ÿ̀~{-{
   hKlH] 333̀65ÿ'0ÿ%@A0ÿ|'A+,.Y
   EFGHsGtU
    ÿÿ
                                                                585=366ÿ,Xÿ97ÿ+.@/A@(+',/Aÿÿÿ        ÿ-@a0ÿ7ÿ,Xÿjÿ
     <.@/A@(+',/       V@+04<'C0x}+',/ %@A0ÿmWC0.ÿ [W+S,.'0.ÿ  V,(WC0/+ÿ<Y}0           V,(WC0/+ÿ<'+&0            z0Z'0 B'0
                                        %@A0ÿm@C0 x.a@/'@+',/                                                      B+@+WA
    k93375q        84394365 y'&0ÿ[/1 365j=67qq=;<_ <S,C@A        36j ;,+',/             ;,+',/ÿX,.ÿzW&0ÿ+,ÿBS, [((0}+01 6{3;v
                    723jÿ-; B0.Z0 B<[w?Vÿ=ÿ%xmy 0&0.`                                   %@WA0ÿSYÿV0X0/1@/+A
                    ?V<                xzV?zÿ-@+.'() ;(%,&&,C                             BS,W&1ÿm,+ÿv0ÿ|0&1ÿ'/
                                       V@WaS0.+YÿZ{ V?C'&',ÿBC'+S                        %,/+0C}+
                                       |'aS&@/1      0&0.ÿ~~%                               ~'/)01ÿ+,ÿ>9D
                                       %@}'+@&                                                ~'/)01ÿX.,Cÿ>5D
                                       ;@/@a0C0/+`                     ?S''+A           ?S''+ÿ[ÿ+,ÿ;,+',/ÿX,. [((0}+01 6{3;v
                                       ~{-{                                               zW&0ÿ+,ÿBS,ÿ%@WA0
                                                                       -.,},A01ÿx.10.     -.,},A01ÿx.10.ÿ+, [((0}+01 6{5;v
                                                                                          ;,+',/ÿX,.ÿzW&0ÿ+,ÿBS,
                                                                                          %@WA0
                                                                          %0.+'(@+0ÿ,X   %0.+'(@+0ÿ,XÿB0.Z'(0ÿ+, [((0}+01 6{5;v
                                                                          B0.Z'(0         ;,+',/ÿX,.ÿzW&0ÿ+,ÿBS,
                                                                                          %@WA0ÿSYÿV0X0/1@/+A
                                                                                          BS,W&1ÿm,+ÿv0ÿ|0&1ÿ'/
                                                                                          %,/+0C}+
    k9395        84394365 y'&0ÿ[/1 365j=67qq=;<_ ,S/ÿz001` 36k ~0++0.                ~0++0.ÿ+,ÿ<S0ÿ|,/,.@&0 [((0}+01 6{5;v
                    7258ÿ-; B0.Z0 B<[w?Vÿ=ÿ%xmy V~[ÿ-'}0.ÿB                              ;,.a@/ÿ<{ÿ_W./ÿ1@+01
                    ?V<                xzV?zÿ-@+.'() ~~-=                                 ;@Yÿ39ÿ̀365ÿX.,Cÿ,S/
                                       V@WaS0.+YÿZ{ '&C'/a+,/                            ~{ÿz001ÿ.0a@.1'/aÿw,W.
                                       |'aS&@/1                                           |,/,.Aÿ;@Yÿ33ÿ̀365
                                       %@}'+@&                                            x.10.ÿz0a@.1'/aÿ?A(.,=
                                       ;@/@a0C0/+`                                        z0&@+01ÿV'A(,Z0.Yÿ@/1
                                       ~{-{                                               ;@Yÿ39ÿ̀365ÿx.10.
                                                                                          z0a@.1'/aÿ?A(.,=
                                                                                          z0&@+01ÿV'A(,Z0.Y
                                                                                              ~'/)01ÿ+,ÿ>3D
                                                                                              ~'/)01ÿX.,Cÿ>5D
    k9356q6          84394365 y'&0ÿ[/1 365j=67qq=;<_ ;,.a@/ÿ_W./` 368 x.10.             :.@/+01ÿ>-.,},A01 [((0}+01 6{9;v
                      53269ÿ-; B0.Z0 B<[w?Vÿ=ÿ%xmy V?ÿ%,W.+ÿ,X                            x.10.ÿz0a@.1'/aÿ?A(.,=
                      ?V<                 xzV?zÿ-@+.'() %S@/(0.Yÿ%'Z'&                    z0&@+01ÿV'A(,Z0.YD
                                          V@WaS0.+YÿZ{ [(+',/                                 ~'/)01ÿ+,ÿ>5D
                                          |'aS&@/1                                            ~'/)01ÿX.,Cÿ>8D
                                          %@}'+@&
                                          ;@/@a0C0/+`
                                          ~{-{
       k93qqk6k 84334365 y'&0ÿ[/1 365j=67qq=;<_ ,A0}S                367 ~0++0.         ~0++0.ÿ+,ÿ+S0ÿ|,/{ÿ'(0 [((0}+01 6{9;v
                      929jÿ-; B0.Z0 B<[w?Vÿ=ÿ%xmy %S.'A+0/A0/`                            %S@/(0&&,.ÿ_W./
                      ?V<                 xzV?zÿ-@+.'() ;(%,&&,C                          ?/(&,A'/aÿ%,..0(+01
11775677 771771!7"#$9#2                                       014109               2120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 49 of
           Case 3:21-cv-00538-N Document  %&'()*+,-ÿ/0 %=>9232?ÿ@92,)
                                                       26-53      Filed
                                                                   107    06/09/21           C<+?7?D
                                                                                       Page 183    of*254
                                                                                                       5EÿF+5*+PageID 17067
                                          12()3&45        A*B3*+ÿ;;6                         G*(&+524(ÿ>DH+?IJ
                                          6&72,&3                                            G*3&,*5ÿ%2DH?/*+-
                                          8&4&(*9*4,:                                           ;24K*5ÿ,?ÿLMN
                                          ;0<0                                <+?7?D*5ÿF+5*+ C<+?7?D*5EÿF+5*+          QHH*7,*5 R0S8T
                                                                                             G*(&+524(ÿ>DH+?IJ
                                                                                             G*3&,*5ÿ%2DH?/*+-
                                                                                                ;24K*5ÿ,?ÿLMN
                                                                                                ;24K*5ÿO+?9ÿLPN
       UMSVWVVX YZSSZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ 8?+(&4ÿ_'+4: SRM F+5*+                      b+&4,*5ÿLC<+?7?D*5E QHH*7,*5 R0M8T
                      P[MSÿ<8 @*+/* @\Q`>%ÿJÿ6Fa] %>ÿ6?'+,ÿ?O                                F+5*+ÿG*(&+524(ÿ>DH+?IJ
                      >%\                 FG%>Gÿ<&,+2HK 6)&4H*+-ÿ62/23                       G*3&,*5ÿ%2DH?/*+-N
                                          %&'()*+,-ÿ/0 QH,2?4                                   ;24K*5ÿ,?ÿLPN
                                          12()3&45                                              ;24K*5ÿO+?9ÿL^N
                                          6&72,&3
                                          8&4&(*9*4,:
                                          ;0<0
       UMSVUVRW YZSSZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ \)?9&D                   SRS ;*,,*+         ;*,,*+ÿ,?ÿ,)*ÿ1?40ÿc2H* QHH*7,*5 R0M8T
                      PR[^UÿQ8 @*+/* @\Q`>%ÿJÿ6Fa] A*B3*+:                                   6)&4H*33?+ÿ_'+4
                      >%\                 FG%>Gÿ<&,+2HK 8H6?33?9                             *4H3?D24(ÿC<+?7?D*5E
                                          %&'()*+,-ÿ/0 %=>9232?ÿ@92,)                        F+5*+ÿ+*(&+524(ÿQB+&9D
                                          12()3&45        A*B3*+ÿ;;6                         dÿT&-32DDÿ<+?5'H,2?4
                                          6&72,&3                                            &45ÿ>DH+?IJG*3&,*5
                                          8&4&(*9*4,:                                        %2DH?/*+-
                                          ;0<0                                                  ;24K*5ÿ,?ÿLPN
                                                                                                ;24K*5ÿO+?9ÿLSN
                                                                              >e)2B2,D       >e)2B2,ÿQÿ,?ÿ;*,,*+ÿ,? QHH*7,*5 R0S8T
                                                                                             c2H*ÿ6)&4H*33?+ÿ_'+4
                                                                              <+?7?D*5ÿF+5*+ C<+?7?D*5EÿF+5*+          QHH*7,*5 R0S8T
                                                                                             G*(&+524(ÿ>DH+?IJ
                                                                                             G*3&,*5ÿ%2DH?/*+-
                                                                                                ;24K*5ÿ,?ÿLSN
                                                                                                ;24K*5ÿO+?9ÿLPN
       UMSUXXY^ YZPYZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ 8?+(&4ÿ_'+4: SRR F+5*+                      %*42*5ÿLC<+?7?D*5E QHH*7,*5 R0M8T
                      Y[MMÿ<8 @*+/* @\Q`>%ÿJÿ6Fa] %>ÿ6?'+,ÿ?O                                F+5*+ÿ,?ÿ<3&24,2f=D
                      >%\                 FG%>Gÿ<&,+2HK 6)&4H*+-ÿ62/23                       8?,2?4ÿO?+ÿ6?992DD2?4
                                          %&'()*+,-ÿ/0 QH,2?4                                O?+ÿ8&+Hÿ%0ÿg&,hN
                                          12()3&45                                              ;24K*5ÿ,?ÿLPN
                                          6&72,&3                         SRP F+5*+          %*42*5ÿLC<+?7?D*5E QHH*7,*5 R0M8T
                                          8&4&(*9*4,:                                        F+5*+ÿ,?ÿ<3&24,2f=D
                                          ;0<0                                               8?,2?4ÿO?+ÿ6?992DD2?4
                                                                                             O?+ÿi&9*Dÿ60ÿT??K)?',N
                                                                                                ;24K*5ÿ,?ÿLPN
       UMSUWVYX YZPYZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ 8?+(&4ÿ_'+4: PXX ;*,,*+                     ;*,,*+ÿ,?ÿ6?'4D*3ÿO+?9 QHH*7,*5 R0S8T
                      PS[SYÿ<8 @*+/* @\Q`>%ÿJÿ6Fa] %>ÿ6?'+,ÿ?O                               c2H*ÿ6)&4H*33?+ÿ_'+4
                      >%\                 FG%>Gÿ<&,+2HK 6)&4H*+-ÿ62/23                       +*(&+524(ÿ,)*ÿ)*&+24(
                                          %&'()*+,-ÿ/0 QH,2?4                                DH)*5'3*5ÿO?+ÿ]+25&-:
                                          12()3&45                                           8&-ÿPW:ÿSRPX
                                          6&72,&3                                               ;24K*5ÿO+?9ÿLMN
                                          8&4&(*9*4,:
                                          ;0<0
       UMSUWRPV YZPYZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ 8?+(&4ÿ_'+4: PXV F+5*+                      b+&4,*5ÿI2,)              QHH*7,*5 R0M8T
                      PR[YMÿQ8 @*+/* @\Q`>%ÿJÿ6Fa] %>ÿ6?'+,ÿ?O                               8?52jH&,2?4D
                      >%\                 FG%>Gÿ<&,+2HK 6)&4H*+-ÿ62/23                       LC<+?7?D*5EÿF+5*+ÿ,?
                                          %&'()*+,-ÿ/0 QH,2?4                                <3&24,2f=Dÿ8?,2?4ÿO?+
                                          12()3&45                                           6?992DD2?4ÿO?+ÿ>+2Hÿ;0
                                          6&72,&3                                            b2+&+5N
                                          8&4&(*9*4,:                                           ;24K*5ÿ,?ÿLPN
                                          ;0<0
       UMSUUWYW YZPYZSRPX ]23*ÿQ45 SRPWJR^VVJ8\_ \)?9&D                   PXW ;*,,*+         ;*,,*+ÿ,?ÿc2H*ÿ6)&4H*33?+ QHH*7,*5 R0M8T
                      PR[PXÿQ8 @*+/* @\Q`>%ÿJÿ6Fa] A*B3*+:                                   _'+4ÿ*4H3?D24(ÿH?'+,*D-
11775677 771771!7"#$9#2                                           014110                0120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 50 of
                      &'(
           Case 3:21-cv-00538-N           )*'&*ÿ,-./012 @1>D;;DA
                                          Document     26-53      Filed
                                                                   107    06/09/21           1D?06of
                                                                                        Page 184   IÿDJ254
                                                                                                       ÿ,-./012PageID 17068
                                          '-3456/.7ÿ89 'E&A0;0DÿFA0.5                        '-3456/.7EIÿ*6?;7ÿK/06J
                                          :045;-<=        G6H;6/ÿCC>                         0<ÿF3??D/.ÿDJÿ@D.0D<ÿJD/
                                          >-?0.-;                                            F.-.3IÿL3Dÿ)/=6/
                                          @-<-46A6<.B                                            C0<26=ÿ.DÿMNO
                                          C9,9
       PQRPSQTU SVNWVRXNU [0;6ÿ\<= RXNZ]XWTT]@(^ (5DA-I                   NUP &a50H0.I       &a50H0.Iÿ(]bÿ.Dÿ,-./012 \116?.6= W9N@K
                      SYQZÿ,@ F6/86 F(\_&'ÿ]ÿ>)`[ G6H;6/B                                    '-3456/.7EIÿ*6?;7ÿK/06J
                      &'(                 )*'&*ÿ,-./012 @1>D;;DA                             0<ÿF3??D/.ÿDJÿ@D.0D<ÿJD/
                                          '-3456/.7ÿ89 'E&A0;0DÿFA0.5                        F.-.3IÿL3Dÿ)/=6/
                                          :045;-<=        G6H;6/ÿCC>                             C0<26=ÿ.DÿMRO
                                          >-?0.-;                             &a50H0.I       &a50H0.Iÿc]_ÿ.Dÿ,-./012 \116?.6= S9W@K
                                          @-<-46A6<.B                                        '-3456/.7EIÿ*6?;7ÿK/06J
                                          C9,9                                               0<ÿF3??D/.ÿDJÿ@D.0D<ÿJD/
                                                                                             F.-.3IÿL3Dÿ)/=6/ÿM[0;6=
                                                                                             3<=6/ÿI6-;O
                                                                                                 C0<26=ÿ.DÿMQO
                                                                              >6/.0d1-.6ÿDJ >6/.0d1-.6ÿDJÿF6/8016ÿ.D \116?.6= X9N@K
                                                                              F6/8016        &a50H0.Iÿ.Dÿ,-./012
                                                                                             '-3456/.7EIÿ*6?;7ÿK/06J
                                                                                             0<ÿF3??D/.ÿDJÿ@D.0D<ÿJD/
                                                                                             F.-.3IÿL3Dÿ)/=6/
       PQRPSXZQ SVNWVRXNU [0;6ÿ\<= RXNZ]XWTT]@(^ (5DA-I                   NUS *6?;7ÿK/06J    ,-./012ÿ'-3456/.7eI \116?.6= X9P@K
                      WYQXÿ,@ F6/86 F(\_&'ÿ]ÿ>)`[ G6H;6/B                                    *6?;7ÿK/06Jÿ0<ÿF3??D/.ÿDJ
                      &'(                 )*'&*ÿ,-./012 @1>D;;DA                             @D.0D<ÿJD/ÿF.-.3IÿL3D
                                          '-3456/.7ÿ89 'E&A0;0DÿFA0.5                        )/=6/ÿM[0;6=ÿ3<=6/ÿI6-;O
                                          :045;-<=        G6H;6/ÿCC>                             C0<26=ÿ.DÿMWO
                                          >-?0.-;                                                C0<26=ÿJ/DAÿMNO
                                          @-<-46A6<.B                         >6/.0d1-.6ÿDJ >6/.0d1-.6ÿDJÿF6/8016ÿ.D \116?.6= X9N@K
                                          C9,9                                F6/8016        ,-./012ÿ'-3456/.7eI
                                                                                             *6?;7ÿK/06Jÿ0<ÿF3??D/.ÿDJ
                                                                                             @D.0D<ÿJD/ÿF.-.3IÿL3D
                                                                                             )/=6/
       PQRSUQRQ SVNQVRXNU [0;6ÿ\<= RXNZ]XWTT]@(^ (5DA-I                   NUW ,3H;01ÿb6/I0D< ,3H;01ÿb6/I0D<ÿDJÿ,-./012 \116?.6= N9X@K
                      RYWTÿ,@ F6/86 F(\_&'ÿ]ÿ>)`[ G6H;6/B                                    '-3456/.7EIÿK/06Jÿ0<
                      &'(                 )*'&*ÿ,-./012 @1>D;;DA                             F3??D/.ÿDJÿ@D.0D<ÿJD/
                                          '-3456/.7ÿ89 'E&A0;0DÿFA0.5                        ,-/.0-;ÿF3AA-/7
                                          :045;-<=        G6H;6/ÿCC>                         f3=4A6<.ÿD<ÿ>D3<.IÿF0a
                                          >-?0.-;                                            -<=ÿF686<ÿDJÿF61D<=
                                          @-<-46A6<.B                                        \A6<=6=ÿb6/0d6=
                                          C9,9                                               >DA?;-0<.
                                                                                                 C0<26=ÿ.DÿMNO
                                                                              >6/.0d1-.6ÿDJ >6/.0d1-.6ÿDJÿF6/8016ÿ.D \116?.6= X9N@K
                                                                              F6/8016        ,3H;01ÿb6/I0D<ÿDJÿ,-./012
                                                                                             '-3456/.7EIÿK/06Jÿ0<
                                                                                             F3??D/.ÿDJÿ@D.0D<ÿJD/
                                                                                             ,-/.0-;ÿF3AA-/7
                                                                                             f3=4A6<.ÿD<ÿ>D3<.IÿF0a
                                                                                             -<=ÿF686<ÿDJÿF61D<=
                                                                                             \A6<=6=ÿb6/0d6=
                                                                                             >DA?;-0<.
       PQRWWQSR SVTVRXNU [0;6ÿ\<= RXNZ]XWTT]@(^ fD5<ÿ*66=B NUQ C6..6/                        C6..6/ÿ.Dÿ(56ÿ:D<D/-H;6 \116?.6= X9W@K
                      NRYQRÿ,@ F6/86 F(\_&'ÿ]ÿ>)`[ 'C\ÿ,0?6/ÿGF                              @D/4-<ÿ(9ÿ^3/<
                      &'(                 )*'&*ÿ,-./012 CC,]                                 6<1;DI0<4ÿ1D3/.6I7
                                          '-3456/.7ÿ89 c0;A0<4.D<                            1D?06IÿDJÿ'6J6<=-<.IE
                                          :045;-<=                                           \<Ig6/0<4ÿK/06Jÿh<
                                          >-?0.-;                                            )??DI0.0D<ÿ.Dÿ,-./012
                                          @-<-46A6<.B                                        '-3456/.7EIÿ@D.0D<ÿJD/
                                          C9,9                                               F.-.3IÿL3Dÿ)/=6/
       PQRWXTSX SVZVRXNU [0;6ÿ\<= RXNZ]XWTT]@(^ fD5<ÿ*66=B NUR \<Ig6/0<4ÿK/06J '6J6<=-<.IEÿ\<Ig6/0<4 \116?.6= X9W@K
                      WYNWÿ,@ F6/86 F(\_&'ÿ]ÿ>)`[ 'C\ÿ,0?6/ÿGF                               K/06Jÿh<ÿ)??DI0.0D<ÿ(D
11775677 771771!7"#$9#2                                            014111               %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 51 of
                      %&'
           Case 3:21-cv-00538-N           ()&%)ÿ+,-./01 BB+C
                                          Document     26-53      Filed
                                                                   107    06/09/21           +,-./0of
                                                                                       Page 185     1ÿ&,254
                                                                                                         2345.-6PageID
                                                                                                                FG      17069
                                          &,2345.-6ÿ78 D/:@/;3-E;                            ?E-/E;ÿHE.ÿI-,-2GÿJ2E
                                          9/34:,;<                                           (.<5.ÿK/-4ÿ=5.-/L0,-5ÿEM
                                          =,>/-,:                                            I5.7/05
                                          ?,;,35@5;-A                                            B/;15<ÿ-EÿNOP
                                          B8+8                                %Q4/R/-G       %Q4/R/-GÿSÿ-4.E234ÿ=ÿ-E S005>-5< V8W?T
                                                                                             &5M5;<,;-GFÿS;GK5./;3
                                                                                             T./5MÿU;ÿ(>>EG/-/E;ÿ'E
                                                                                             +,-./01ÿ&,2345.-6FG
                                                                                             ?E-/E;ÿHE.ÿI-,-2GÿJ2E
                                                                                             (.<5.
       XOYOZ[[Y \]Z]YW^[ H/:5ÿS;< YW^ZCW`VVC?'a '4E@,G                    ^[^ B5--5.         B5--5.ÿ-Eÿe/05ÿ=4,;05::E. S005>-5< W8O?T
                      ^^_\`ÿS? I5.75 I'Sb%&ÿCÿ=(cH d5R:5.A                                   a2.;ÿ%;0:EG/;3ÿ=E2.-5G6
                      %&'                 ()&%)ÿ+,-./01 ?0=E::E@                             =E>/5GÿEMÿ+,-./01
                                          &,2345.-6ÿ78 &F%@/:/EÿI@/-4                        &,2345.-6FGÿT./5Mÿ/;
                                          9/34:,;<        d5R:5.ÿBB=                         I2>>E.-ÿEMÿ?E-/E;ÿME.
                                          =,>/-,:                                            +,.-/,:ÿI2@@,.6
                                          ?,;,35@5;-A                                        f2<3@5;-ÿE;ÿ=E2;-GÿI/Q
                                          B8+8                                               ,;<ÿI575;ÿEMÿI50E;<
                                                                                             S@5;<5<ÿ,;<ÿe5./L5<
                                                                                             =E@>:,/;-ÿ,;<ÿ5Q4/R/-G
                                                                                             -45.5-E
                                                                                                 B/;15<ÿ-EÿN\P
       XOYOZO`^ \]Z]YW^[ H/:5ÿS;< YW^ZCW`VVC?'a ?E.3,;ÿa2.;A ^[W (.<5.                       g.,;-5<ÿNh+)(+(I%&i S005>-5< W8Y?T
                      ^W_OXÿS? I5.75 I'Sb%&ÿCÿ=(cH &%ÿ=E2.-ÿEM                               (.<5.ÿ-Eÿ?E-/E;ÿ-E
                      %&'                 ()&%)ÿ+,-./01 =4,;05.6ÿ=/7/:                       D/-4<.,Kÿ-45
                                          &,2345.-6ÿ78 S0-/E;                                S>>5,.,;05ÿEMÿ9,../GE;
                                          9/34:,;<                                           I8ÿ=,.>5;-5.P
                                          =,>/-,:                                                B/;15<ÿ-EÿN^P
                                          ?,;,35@5;-A
                                          B8+8
       XOYO\W^Z \]X]YW^[ H/:5ÿS;< YW^ZCW`VVC?'a '4E@,G                    ^VV %Q4/R/-G       %Q4/R/-GÿIC'ÿ-Eÿ+,-./01 S005>-5< \8V?T
                      \_`Zÿ+? I5.75 I'Sb%&ÿCÿ=(cH d5R:5.A                                    &,2345.-6FGÿT./5Mÿ/;
                      %&'                 ()&%)ÿ+,-./01 ?0=E::E@                             I2>>E.-ÿEMÿ?E-/E;ÿME.
                                          &,2345.-6ÿ78 &F%@/:/EÿI@/-4                        +,.-/,:ÿI2@@,.6
                                          9/34:,;<        d5R:5.ÿBB=                         f2<3@5;-ÿE;ÿ=E2;-GÿI/Q
                                          =,>/-,:                                            ,;<ÿI575;ÿEMÿI50E;<
                                          ?,;,35@5;-A                                        S@5;<5<ÿ,;<ÿe5./L5<
                                          B8+8                                               =E@>:,/;-
                                                                                                 B/;15<ÿ-EÿNYP
                                                                                                 B/;15<ÿM.E@ÿN^P
                                                                          ^V[ %Q4/R/-G       %Q4/R/-GÿdCbÿ-Eÿ+,-./01 S005>-5< O8Z?T
                                                                                             &,2345.-6FGÿT./5Mÿ/;
                                                                                             I2>>E.-ÿEMÿ?E-/E;ÿME.
                                                                                             +,.-/,:ÿI2@@,.6
                                                                                             f2<3@5;-ÿE;ÿ=E2;-GÿI/Q
                                                                                             ,;<ÿI575;ÿEMÿI50E;<
                                                                                             S@5;<5<ÿ,;<ÿe5./L5<
                                                                                             =E@>:,/;-ÿNH/:5<ÿ2;<5.
                                                                                             G5,:P
                                                                                                 B/;15<ÿ-EÿNOP
       XOYO\WW^ \]X]YW^[ H/:5ÿS;< YW^ZCW`VVC?'a 9,../GE;                  ^VZ ?E-/E;         ?E-/E;ÿ-EÿD/-4<.,Kÿ-45 S005>-5< W8^?T
                      \_OXÿ+? I5.75 I'Sb%&ÿCÿ=(cH =,.>5;-5.A                                 S>>5,.,;05ÿEMÿ9,../GE;
                      %&'                 ()&%)ÿ+,-./01 &BSÿ+/>5.ÿdI                         I8ÿ=,.>5;-5.
                                          &,2345.-6ÿ78 BB+C                                      B/;15<ÿ-EÿN^P
                                          9/34:,;<        D/:@/;3-E;          +.E>EG5<ÿ(.<5. h+)(+(I%&iÿ(.<5.ÿ-E S005>-5< W8^?T
                                          =,>/-,:                                            ?E-/E;ÿ-EÿD/-4<.,Kÿ-45
                                          ?,;,35@5;-A                                        S>>5,.,;05ÿEMÿ9,../GE;
                                          B8+8                                               I8ÿ=,.>5;-5.
                                                                                                 B/;15<ÿM.E@ÿN^P
       XOYO`ZX` \]X]YW^[ H/:5ÿS;< YW^ZCW`VVC?'a '4E@,G                    ^VX T./5M          +,-./01ÿ&,2345.-6jGÿT./5M S005>-5< W8[?T
                      \_O^ÿ+? I5.75 I'Sb%&ÿCÿ=(cH d5R:5.A                                    /;ÿI2>>E.-ÿEMÿ?E-/E;ÿME.
11775677 771771!7"#$9#2                                           014112                $120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 52 of
                      &'(
           Case 3:21-cv-00538-N           )*'&*ÿ,-./012 @1>D;;DA
                                          Document     26-53      Filed
                                                                   107    06/09/21             ,-/.0-of
                                                                                        Page 186      ;ÿF3AA-
                                                                                                          254 /7PageID 17070
                                          '-3456/.7ÿ89 'E&A0;0DÿFA0.5                          I3=4A6<.ÿD<ÿ>D3<.JÿF0K
                                          :045;-<=        G6H;6/ÿCC>                           -<=ÿF686<ÿDLÿF61D<=
                                          >-?0.-;                                              MA6<=6=ÿN6/0O6=
                                          @-<-46A6<.B                                          >DA?;-0<.ÿPQ0;6=ÿ3<=6/
                                          C9,9                                                 J6-;R
                                                                                                   C0<26=ÿ.DÿPSR
                                                                                                   C0<26=ÿL/DAÿPTR
                                                                              &K50H0.J         &K50H0.JÿMU'ÿ.Dÿ,-./012 M116?.6= Y9X@W
                                                                                               '-3456/.7VJÿW/06Lÿ0<
                                                                                               F3??D/.ÿDLÿ@D.0D<ÿLD/
                                                                                               ,-/.0-;ÿF3AA-/7
                                                                                               I3=4A6<.ÿD<ÿ>D3<.JÿF0K
                                                                                               -<=ÿF686<ÿDLÿF61D<=
                                                                                               MA6<=6=ÿN6/0O6=
                                                                                               >DA?;-0<.ÿPQ0;6=ÿ3<=6/
                                                                                               J6-;R
                                                                                                   C0<26=ÿL/DAÿPXR
                                                                              &K50H0.J         &K50H0.Jÿ&UZÿ.Dÿ,-./012 M116?.6= [9\@W
                                                                                               '-3456/.7VJÿW/06Lÿ0<
                                                                                               F3??D/.ÿDLÿ@D.0D<ÿLD/
                                                                                               ,-/.0-;ÿF3AA-/7
                                                                                               I3=4A6<.ÿD<ÿ>D3<.JÿF0K
                                                                                               -<=ÿF686<ÿDLÿF61D<=
                                                                                               MA6<=6=ÿN6/0O6=
                                                                                               >DA?;-0<.ÿPQ0;6=ÿ3<=6/
                                                                                               J6-;R
                                                                                                   C0<26=ÿL/DAÿPXR
                                                                              &K50H0.J         &K50H0.ÿ*ÿ.Dÿ,-./012      M116?.6= S9]@W
                                                                                               '-3456/.7VJÿW/06Lÿ0<
                                                                                               F3??D/.ÿDLÿ@D.0D<ÿLD/
                                                                                               ,-/.0-;ÿF3AA-/7
                                                                                               I3=4A6<.ÿD<ÿ>D3<.JÿF0K
                                                                                               -<=ÿF686<ÿDLÿF61D<=
                                                                                               MA6<=6=ÿN6/0O6=
                                                                                               >DA?;-0<.
                                                                                                   C0<26=ÿL/DAÿPXR
                                                                              >6/.0O1-.6ÿDL >6/.0O1-.6ÿDLÿF6/8016ÿ.D M116?.6= \9X@W
                                                                              F6/8016          ,-./012ÿ'-3456/.7VJÿW/06L
                                                                                               0<ÿF3??D/.ÿDLÿ@D.0D<ÿLD/
                                                                                               ,-/.0-;ÿF3AA-/7
                                                                                               I3=4A6<.ÿD<ÿ>D3<.JÿF0K
                                                                                               -<=ÿF686<ÿDLÿF61D<=
                                                                                               MA6<=6=ÿN6/0O6=
                                                                                               >DA?;-0<.ÿ-<=ÿ6K50H0.J
                                                                                               .56/6.D
       TS^^T_`] `aSa^\X] Q0;6ÿM<= ^\XYU\_[[U@(c @D/4-<ÿc3/<B X[` )/=6/                         f/-<.6=ÿPMA6<=6=          M116?.6= \9S@W
                      SbX`ÿ,@ F6/86 F(Md&'ÿUÿ>)eQ '&ÿ>D3/.ÿDL                                  F.0?3;-.0D<ÿ-<=
                      &'(                 )*'&*ÿ,-./012 >5-<16/7ÿ>080;                         g,*),)F&'hÿ)/=6/
                                          '-3456/.7ÿ89 M1.0D<                                  fD86/<0<4ÿW/06O<4ÿD<
                                          :045;-<=                                             ,;-0<.0iEJÿ@D.0D<ÿLD/
                                          >-?0.-;                                              F.-.3JÿZ3Dÿ)/=6/ÿ-<=
                                          @-<-46A6<.B                                          >DAA0JJ0D<ÿLD/ÿ&/01ÿC9
                                          C9,9                                                 f0/-/=R
                                                                                                   C0<26=ÿ.DÿPXR
                                                                                                   C0<26=ÿL/DAÿPSR
       TS^^_[]Y `aSa^\X] Q0;6ÿM<= ^\XYU\_[[U@(c ,6.6/ÿ:ÿj7;6B X[_ F.0?3;-.0D<ÿl MA6<=6=ÿF.0?3;-.0D< M116?.6= \9^@W
                      XXbSTÿM@ F6/86 F(Md&'ÿUÿ>)eQ 'CMÿ,0?6/ÿGF               P,/D?DJ6=Rÿ)/=6/ -<=ÿg,*),)F&'hÿ)/=6/
                      &'(                 )*'&*ÿ,-./012 CC,U                                   fD86/<0<4ÿW/06O<4ÿD<
                                          '-3456/.7ÿ89 k0;A0<4.D<                              ,;-0<.0iEJÿ@D.0D<ÿLD/
                                          :045;-<=                                             F.-.3JÿZ3Dÿ)/=6/ÿ-<=
                                          >-?0.-;                                              >DAA0JJ0D<ÿLD/ÿ&/01ÿC9
                                                                                               f0/-/=
11775677 771771!7"#$9#2                                             014113                %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 53 of
           Case 3:21-cv-00538-N Document  &'(')*+*(,-  26-53      Filed
                                                                   107    06/09/21      Page 187.1(2  of*3ÿ ,5ÿ678PageID 17071
                                                                                                          254
                                          ./0/                                                      .1(2*3ÿ9:5+ÿ6;8
       <=7;<>?7 @A;A7?;B G1H*ÿI(3 7?;>L?MNNL&FO &5:)'(ÿOV:(- ;N= R:3*:                          [:'(,*3ÿ6J,1ZVH',15(ÿ'(3 IUU*Z,*3 ?/=&_
                      =C?Bÿ0& J*:K* JFIPDEÿLÿQRSG EDÿQ5V:,ÿ59                                   \0:5Z5]*3^ÿR:3*:
                      DEF                 RTEDTÿ0',:1U2 QW'(U*:XÿQ1K1H                          [5K*:(1()ÿ_:1*`()ÿ5(
                                          E'V)W*:,XÿK/ IU,15(                                   0H'1(,1ab]ÿ&5,15(]ÿ95:
                                          Y1)WH'(3                                              J,',V]ÿcV5ÿR:3*:ÿ'(3
                                          Q'Z1,'H                                               Q5++1]]15(ÿ95:ÿD:1Uÿ./
                                          &'(')*+*(,-                                           [1:':38
                                          ./0/                                                      .1(2*3ÿ,5ÿ6;8
                                                                                                    .1(2*3ÿ9:5+ÿ6=8
       <=7;<=;; @A;A7?;B G1H*ÿI(3 7?;>L?MNNL&FO Y'::1]5(                  ;N7 J,1ZVH',15(ÿf J,1ZVH',15(ÿ'(3              IUU*Z,*3 ?/7&_
                      7C;Nÿ0& J*:K* JFIPDEÿLÿQRSG Q':Z*(,*:-                  60:5Z5]*38ÿR:3*: \0:5Z5]*3^ÿR:3*:
                      DEF                 RTEDTÿ0',:1U2 E.Iÿ01Z*:ÿdJ                            [5K*:(1()ÿ_:1*`()ÿ5(
                                          E'V)W*:,XÿK/ ..0L                                     0H'1(,1ab]ÿ&5,15(]ÿ95:
                                          Y1)WH'(3        e1H+1(),5(                            J,',V]ÿcV5ÿR:3*:ÿ'(3
                                          Q'Z1,'H                                               Q5++1]]15(ÿ95:ÿD:1Uÿ./
                                          &'(')*+*(,-                                           [1:':3
                                          ./0/                                                      .1(2*3ÿ,5ÿ678
                                                                                                    .1(2*3ÿ9:5+ÿ6=8
       <=7?N><< MA7BA7?;B G1H* 7?;>L?MNNL&FO E*g:'ÿI                      ;N; RhU1'HÿF:'(]U:1Z, IZ:1Hÿ;7-ÿ7?;B-ÿRTI. IUU*Z,*3 ?/;&_
                      =C=Mÿ0& R(HX JFIPDEÿLÿQRSG E5((*HHX-                    6I33HÿG**]ÿIZZHX8 IT[d&DSFÿRS
                      DEF                 RTEDTÿ0',:1U2 EDÿQ5V:,ÿ59                             0.IiSFiGGbJÿ&RFiRSÿFR
                                          E'V)W*:,XÿK/ QW'(U*:XÿQ1K1H                           QR&0D.ÿERQd&DSFJ
                                          Y1)WH'(3        IU,15(                                GTR&ÿI_TI&Jÿf
                                          Q'Z1,'H                                               _IP.iJJÿ..0
                                          &'(')*+*(,-
                                          ./0/
       <=;BB?7B MA7@A7?;B G1H*ÿI(3 7?;>L?MNNL&FO FW5+']                   ;>B S5,1U*ÿ59ÿJ*:K1U* 0H'1(,1ab]ÿS5,1U*ÿ59     IUU*Z,*3 ?/7&_
                      ;;C?@ÿI& J*:K* JFIPDEÿLÿQRSG d*gH*:-                                      J*:K1U*ÿ59ÿ]VgZ5*('
                      DEF                 RTEDTÿ0',:1U2 &UQ5HH5+                                3VU*]ÿ,*UV+ÿ31:*U,*3ÿ,5
                                          E'V)W*:,XÿK/ EbD+1H15ÿJ+1,W                           YV(,5(ÿI(3:*j]ÿkV:,W
                                          Y1)WH'(3        d*gH*:ÿ..Q                            ..0ÿZV:]V'(,ÿ,5ÿ,W*
                                          Q'Z1,'H                                               d(195:+ÿi(,*:],',*
                                          &'(')*+*(,-                                           E*Z5]1,15(]ÿ'(3
                                          ./0/                                                  E1]U5K*:XÿIU,-ÿj1,W
                                                                                                Q*:,1̀U',*ÿ59ÿJ*:K1U*
                                                                                                    .1(2*3ÿ,5ÿ678
                                                                          ;N? JVgZ5*('          JVgZ5*('ÿ3VU*]ÿ,*UV+ IUU*Z,*3 ?/7&_
                                                                                                31:*U,*3ÿ,5
                                                                                                0:1U*j',*:W5V]*Q55Z*:]
                                                                                                ..0-ÿj1,Wÿ'h3'K1,ÿ59
                                                                                                ]*:K1U*
                                                                                                    .1(2*3ÿ,5ÿ678
                                                                              DlW1g1,]          DlW1g1,ÿIÿmÿ]VgZ5*(' IUU*Z,*3 7/B&_
                                                                                                3VU*]ÿ,*UV+ÿ31:*U,*3ÿ,5
                                                                                                YV(,5(ÿI(3:*j]ÿkV:,W
                                                                                                ..0-ÿj1,Wÿ'h3'K1,ÿ59
                                                                                                ]*:K1U*
                                                                              DlW1g1,]          JUW*3VH*ÿIÿ,5ÿJVgZ5*(' IUU*Z,*3 ;/B&_
                                                                                                EVU*]ÿF*UV+ÿ31:*U,*3ÿ,5
                                                                                                0:1U*j',*:W5V]*Q55Z*:]
                                                                                                ..0
       <=;B><@< MA7MA7?;B G1H*ÿI(3 7?;>L?MNNL&FO n5W(ÿT**3- ;>N .*,,*:                          .*,,*:ÿ,5ÿFW*ÿY5(5:'gH* IUU*Z,*3 ?/;&_
                      MC7>ÿ0& J*:K* JFIPDEÿLÿQRSG E.Iÿ01Z*:ÿdJ                                  &5:)'(ÿF/ÿOV:(ÿ9:5+
                      DEF                 RTEDTÿ0',:1U2 ..0L                                    n5W(ÿ./ÿT**3ÿD(UH5]1()
                                          E'V)W*:,XÿK/ e1H+1(),5(                               Q5V:,*]XÿQ5Z1*]ÿ59Cÿ618
                                          Y1)WH'(3                                              E*9*(3'(,]bÿT*ZHXÿ_:1*9
                                          Q'Z1,'H                                               1(ÿGV:,W*:ÿJVZZ5:,ÿ59
                                          &'(')*+*(,-                                           &5,15(ÿ,5ÿE1]+1]]ÿQ5V(,
                                          ./0/                                                  ioÿ59ÿJ*U5(3ÿI+*(3*3
                                                                                                p*:1̀*3ÿQ5+ZH'1(,qÿ6118
11775677 771771!7"#$9#2                                               014114              %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 54 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 188    &'()*+,of--(.ÿ012(PageID
                                                                                                      254      3,-ÿ45 17072
                                                                                            6('',*4)ÿ78ÿ9(':;)-;'<
                                                                                            =*>8ÿ()2ÿ?,,,@
                                                                                            94+:;)2,A+ÿ45ÿ9(*;*
                                                                                            9,-;2ÿ,)ÿ-B;ÿC;:.DÿE',;5
                                                                                                 F,)G;2ÿ-4ÿ?H@
       IJKLMMNO HPNHPNQKL U,.;ÿ0)2 NQKOVQHWWVS&X &B4+(*                   KOO F;--;'        F;--;'ÿ5'4+ÿ&B4+(*ÿ08 0]];:-;2 Q8HSE
                      KKRJMÿ0S 7;'3; 7&0Y=TÿVÿ9Z[U _;`.;'<                                  _;`.;'ÿ-4ÿb9ÿXA')
                      =T&                 ZCT=Cÿ\(-',]G S]94..4+                            ';^('2,)^ÿ]4A'-;*D
                                          T(A^B;'-Dÿ38 Ta=+,.,4ÿ7+,-B                       ]4:,;*ÿ45ÿ\(-',]G
                                          6,^B.()2        _;`.;'ÿFF9                        T(A^B;'-Dc*ÿC;:.Dÿ,)
                                          9(:,-(.                                           7A::4'-ÿ45ÿB,*ÿS4-,4)*
                                          S()(^;+;)-<                                       54'ÿ94++,**,4)*ÿ54'
                                          F8\8                                              S(']ÿT8ÿd(-eÿ()2ÿf(+;*
                                                                                            98ÿE44GB4A-
                                                                                                 F,)G;2ÿ-4ÿ?K@
       IJKLJWKJ HPNJPNQKL U,.;ÿ0)2 NQKOVQHWWVS&X f4B)ÿC;;2< KOI F;--;'                      F;--;'ÿ-4ÿ&B;ÿ64)4'(`.; 0]];:-;2 Q8KSE
                      HRMOÿ\S 7;'3; 7&0Y=TÿVÿ9Z[U TF0ÿ\,:;'ÿ_7                              S4'^()ÿ&8ÿXA')ÿ2(-;2
                      =T&                 ZCT=Cÿ\(-',]G FF\V                                0:',.ÿNJ<ÿNQKLÿ5'4+ÿf4B)
                                          T(A^B;'-Dÿ38 g,.+,)^-4)                           F8ÿC;;2ÿ:A'*A()-ÿ-4ÿ-B;
                                          6,^B.()2                                          94A'-a*ÿ,)*-'A]-,4)*
                                          9(:,-(.                                                F,)G;2ÿ-4ÿ?N@
                                          S()(^;+;)-<
                                          F8\8
       IJKLJHOK HPNJPNQKL U,.;ÿ0)2 NQKOVQHWWVS&X f4B)ÿC;;2< KOM C;:.DÿE',;5                 T;5;)2()-*aÿC;:.DÿE',;5 0]];:-;2 Q8HSE
                      HRQWÿ\S 7;'3; 7&0Y=TÿVÿ9Z[U TF0ÿ\,:;'ÿ_7                              h)ÿUA'-B;'ÿ7A::4'-ÿZ5
                      =T&                 ZCT=Cÿ\(-',]G FF\V                                S4-,4)ÿ&4ÿT,*+,**
                                          T(A^B;'-Dÿ38 g,.+,)^-4)                           94A)-ÿhiÿZ5ÿ7;]4)2
                                          6,^B.()2                                          0+;)2;2ÿb;',j;2
                                          9(:,-(.                                           94+:.(,)-
                                          S()(^;+;)-<                                            F,)G;2ÿ-4ÿ?M@
                                          F8\8                                                   F,)G;2ÿ5'4+ÿ?K@
                                                                              012(3,-       &'()*+,--(.ÿ012(3,-ÿ45 0]];:-;2 Q8NSE
                                                                                            6('',*4)ÿ78ÿ9(':;)-;'<
                                                                                            =*>8ÿ,)ÿ7A::4'-ÿ45
                                                                                            T;5;)2()-*aÿC;:.DÿE',;5
                                                                                            h)ÿUA'-B;'ÿ7A::4'-ÿZ5
                                                                                            S4-,4)ÿ&4ÿT,*+,**
                                                                                            94A)-ÿhiÿZ5ÿ7;]4)2
                                                                                            0+;)2;2ÿb;',j;2
                                                                                            94+:.(,)-
                                                                                                 F,)G;2ÿ5'4+ÿ?K@
                                                                              9;'-,j](-;ÿ45 9;'-,j](-;ÿ45ÿ7;'3,];ÿ45 0]];:-;2 Q8KSE
                                                                              7;'3,];       ?,@ÿT;5;)2()-*aÿC;:.D
                                                                                            E',;5ÿh)ÿUA'-B;'ÿ7A::4'-
                                                                                            Z5ÿS4-,4)ÿ&4ÿT,*+,**
                                                                                            94A)-ÿhiÿZ5ÿ7;]4)2
                                                                                            0+;)2;2ÿb;',j;2
                                                                                            94+:.(,)-<ÿ()2ÿ?,,@
                                                                                            &'()*+,--(.ÿ012(3,-ÿ45
                                                                                            6('',*4)ÿ78ÿ9(':;)-;'<
                                                                                            =*>8ÿ,)ÿ7A::4'-ÿ45
                                                                                            T;5;)2()-*aÿC;:.DÿE',;5
                                                                                            h)ÿUA'-B;'ÿ7A::4'-ÿZ5
                                                                                            S4-,4)ÿ&4ÿT,*+,**
                                                                                            94A)-ÿhiÿZ5ÿ7;]4)2
                                                                                            0+;)2;2ÿb;',j;2
                                                                                            94+:.(,)-
                                                                                                 F,)G;2ÿ5'4+ÿ?K@
                                                                              =kB,̀,-*      =kB,̀,-ÿ0ÿ-4ÿ&'()*+,--(. 0]];:-;2 Q8KSE
                                                                                            012(3,-ÿ45ÿ6('',*4)ÿ78
                                                                                            9(':;)-;'<ÿ=*>8ÿ,)
                                                                                            7A::4'-ÿ45ÿT;5;)2()-*a
11775677 771771!7"#$9#2                                           014115              %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 55 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 189     &'()*of
                                                                                                   ÿ,-.'254
                                                                                                         /ÿ01ÿ23-PageID
                                                                                                                 45'- 17073
                                                                                             63((7-4ÿ8/ÿ974.71ÿ:7
                                                                                             ;.<=.<<ÿ>7314ÿ0?ÿ8/
                                                                                             6'@71AÿB='1A'A
                                                                                             C'-.D'Aÿ>7=()E.14
                                                                                                F.1G'Aÿ/-7=ÿHIJ
       KLIMNKOI PQRRQROIN 2.)'ÿB1A ROIXYOPMMY9:Z :57=E<                   IXP \74.@'         U)E.14.dc<ÿ\74.@'ÿ7/       B@@'(4'A O^L9,
                      PSTIÿU9 6'-W' 6:B[V;ÿYÿ>8\2 a'b)'-`                                    0<<3E1@'ÿ7/ÿ63b(7'1E
                      V;:                 8&;V&ÿUE4-.@G 9@>7))7=                             ;3@'<ÿ:'@3=ÿ;.-'@4'Aÿ47
                                          ;E3]5'-4*ÿW^ ;cV=.).7ÿ6=.45                        U-.@'eE4'-573<'>77('-<
                                          _.]5)E1A        a'b)'-ÿFF>                         FFUÿ̀e.45ÿ>'-4.D@E4'ÿ7/
                                          >E(.4E)                                            6'-W.@'
                                          9E1E]'='14`                                           F.1G'Aÿ47ÿHRJ
                                          F^U^                                                  F.1G'Aÿ/-7=ÿHIJ
                                                                              63b(7'1E       Vf5.b.4ÿgÿU)E.14.dh<       B@@'(4'A R^O9,
                                                                                             63b(7'1Eÿ;3@'<ÿ:'@3=
                                                                                             ;.-'@4'Aÿ47
                                                                                             U-.@'eE4'-573<'>77('-<
                                                                                             FFU
                                                                                                F.1G'Aÿ/-7=ÿHIJ
       KLIMMIKK PQRRQROIN 2.)'ÿB1A ROIXYOPMMY9:Z :57=E<                   IXL 974.71ÿ/7-     U)E.14.dc<ÿ974.71ÿ/7- B@@'(4'A O^L9,
                      ISPLÿU9 6'-W' 6:B[V;ÿYÿ>8\2 a'b)'-`                     >7==.<<.71 >7==.<<.71ÿ/7-ÿV-.@ÿF^
                      V;:                 8&;V&ÿUE4-.@G 9@>7))7=                             i.-E-Aÿ̀e.45ÿ>'-4.D@E4'
                                          ;E3]5'-4*ÿW^ ;cV=.).7ÿ6=.45                        7/ÿ6'-W.@'
                                          _.]5)E1A        a'b)'-ÿFF>                            F.1G'Aÿ47ÿHRJ
                                          >E(.4E)                                               F.1G'Aÿ/-7=ÿHIJ
                                          9E1E]'='14`                         >7==.<<.71 jU-7(7<'AkÿU)E.14.dc< B@@'(4'A O^R9,
                                          F^U^                                               >7==.<<.71ÿ/7-ÿV-.@ÿF^
                                                                                             i.-E-A
                                                                              U-7(7<'Aÿ8-A'- jU-7(7<'Akÿ8-A'-ÿ47 B@@'(4'A O^R9,
                                                                                             U)E.14.dc<ÿ974.71ÿ/7-
                                                                                             >7==.<<.71ÿ/7-ÿV-.@ÿF^
                                                                                             i.-E-A
                                                                                                F.1G'Aÿ/-7=ÿHIJ
       KLIMKOTP PQINQROIN 2.)'ÿB1A ROIXYOPMMY9:Z l7<'(5                   IXR &'()*          UE4-.@Gÿ;E3]5'-4*c< B@@'(4'A O^P9,
                      PSTKÿU9 6'-W' 6:B[V;ÿYÿ>8\2 >5-.<4'1<'1`                               &'()*ÿ.1ÿ63((7-4ÿ7/ÿ_.<
                      V;:                 8&;V&ÿUE4-.@G 9@>7))7=                             974.71<ÿ/7-
                                          ;E3]5'-4*ÿW^ ;cV=.).7ÿ6=.45                        >7==.<<.71<ÿ/7-ÿ9E-@ÿ;^
                                          _.]5)E1A        a'b)'-ÿFF>                         mE4nÿE1AÿlE='<ÿ>^
                                          >E(.4E)                                            ,77G5734ÿe.45
                                          9E1E]'='14`                                        >'-4.D@E4'ÿ7/ÿ6'-W.@'
                                          F^U^                                                  F.1G'Aÿ47ÿHTJ
                                                                                                F.1G'Aÿ/-7=ÿHIJ
                                                                              Vf5.b.4<       Vf5.b.4ÿBÿ47ÿUE4-.@G       B@@'(4'A O^P9,
                                                                                             ;E3]5'-4*c<ÿ&'()*ÿ.1
                                                                                             63((7-4ÿ7/ÿ_.<ÿ974.71<
                                                                                             /7-ÿ>7==.<<.71<ÿ/7-
                                                                                             9E-@ÿ;^ÿmE4nÿE1AÿlE='<
                                                                                             >^ÿ,77G5734
                                                                              Vf5.b.4<       Vf5.b.4<ÿ,Y9ÿ47ÿUE4-.@G B@@'(4'A M^N9,
                                                                                             ;E3]5'-4*c<ÿ&'()*ÿ.1
                                                                                             63((7-4ÿ7/ÿ_.<ÿ974.71<
                                                                                             /7-ÿ>7==.<<.71<ÿ/7-
                                                                                             9E-@ÿ;^ÿmE4nÿE1AÿlE='<
                                                                                             >^ÿ,77G5734
                                                                                                F.1G'Aÿ47ÿHIJ
       KLIMINNX PQIMQROIN 2.)'ÿB1A ROIXYOPMMY9:Z 97-]E1ÿZ3-1` IXI 8-A'-                      i-E14'AÿHjU-7(7<'Ak B@@'(4'A O^L9,
                      IRSRRÿU9 6'-W' 6:B[V;ÿYÿ>8\2 ;Vÿ>73-4ÿ7/                               8-A'-ÿ47ÿU)E.14.dh<
                      V;:                 8&;V&ÿUE4-.@G >5E1@'-*ÿ>.W.)                       974.71ÿ/7-ÿF'EW'ÿ47
                                          ;E3]5'-4*ÿW^ B@4.71                                Vf@''Aÿ45'ÿo7-Aÿ>7314
                                          _.]5)E1A                                           F.=.4ÿ/7-ÿU)E.14.dh<ÿ&'()*
11775677 771771!7"#$9#2                                             014116               %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 56 of
           Case 3:21-cv-00538-N Document  &'()*'+      26-53      Filed
                                                                   107    06/09/21           )-ÿ67((89
                                                                                        Page 190        *ÿ8:ÿ,8*
                                                                                                   of 254       )8-; 17074
                                                                                                               PageID
                                          ,'-'./0/-*1                                        :89ÿ&800);;)8-<
                                          2343                                                   2)-=/>ÿ*8ÿ?@<
                                                                                                 2)-=/>ÿ:980ÿ?@<
       AB@CDECD FG@CGHD@E O)+/ÿK-> HD@QRDFCCR,NS ,89.'-ÿS79-1 @QD 2/**/9                     2/**/9ÿ*8ÿ&87-;/+ÿ:980 KXX/(*/> D3@,]
                      EIJDÿK, 6/9P/ 6NKTLMÿRÿ&UVO MLÿ&879*ÿ8:                                NY/ÿ[8-89'\+/ÿ,89.'-
                      LMN                 UWMLWÿ4'*9)X= &Y'-X/9Zÿ&)P)+                       N3ÿS79-
                                          M'7.Y/9*ZÿP3 KX*)8-                                    2)-=/>ÿ:980ÿ?@<
                                          [).Y+'->
                                          &'()*'+
                                          ,'-'./0/-*1
                                          2343
       AB@CD@AQ FG@QGHD@E O)+/ÿK-> HD@QRDFCCR,NS ^8;/(Y                   @AE V8*)X/         V8*)X/ÿ8:ÿ&Y'++/-./ÿ*8 KXX/(*/> D3@,]
                      AIDQÿ4, 6/9P/ 6NKTLMÿRÿ&UVO &Y9);*/-;/-1                               &8-a>/-*)'+ÿN9/'*0/-*
                      LMN                 UWMLWÿ4'*9)X= ,X&8++80                             b)*Yÿ&/9*)aX'*/ÿ8:
                                          M'7.Y/9*ZÿP3 M_L0)+)8ÿ60)*Y                        6/9P)X/
                                          [).Y+'->        `/\+/9ÿ22&                             2)-=/>ÿ*8ÿ?H<
                                          &'()*'+
                                          ,'-'./0/-*1
                                          2343
       AB@QEAEB FG@QGHD@E O)+/ÿK-> HD@QRDFCCR,NS NY80';                   @AC ,8*)8-         4+')-*)cd;ÿ,8*)8-ÿ:89 KXX/(*/> D3H,]
                      FIHBÿ4, 6/9P/ 6NKTLMÿRÿ&UVO `/\+/91                                    2/'P/ÿ*8ÿLeX//>ÿ*Y/
                      LMN                 UWMLWÿ4'*9)X= ,X&8++80                             f89>ÿ&87-*ÿ2)0)*ÿ:89
                                          M'7.Y/9*ZÿP3 M_L0)+)8ÿ60)*Y                        4+')-*)cd;ÿW/(+Zÿ)-
                                          [).Y+'->        `/\+/9ÿ22&                         67((89*ÿ8:ÿ,8*)8-;ÿ:89
                                          &'()*'+                                            &800);;)8-
                                          ,'-'./0/-*1                                            2)-=/>ÿ*8ÿ?B<
                                          2343                                498(8;/>ÿU9>/9 g498(8;/>hÿU9>/9ÿ*8 KXX/(*/> D3@,]
                                                                                             4+')-*)cd;ÿ,8*)8-ÿ:89
                                                                                             2/'P/ÿ*8ÿLeX//>ÿ*Y/
                                                                                             f89>ÿ&87-*ÿ2)0)*ÿ:89
                                                                                             4+')-*)cd;ÿW/(+Zÿ)-
                                                                                             67((89*ÿ8:ÿ,8*)8-;ÿ:89
                                                                                             &800);;)8-
                                                                                                 2)-=/>ÿ:980ÿ?@<
                                                                              &/9*)aX'*/ÿ8: &/9*)aX'*/ÿ8:ÿ6/9P)X/ÿ*8 KXX/(*/> D3@,]
                                                                              6/9P)X/        4+')-*)cd;ÿ,8*)8-ÿ:89
                                                                                             2/'P/ÿ*8ÿLeX//>ÿ*Y/
                                                                                             f89>ÿ&87-*ÿ2)0)*ÿ:89
                                                                                             4+')-*)cd;ÿW/(+Zÿ)-
                                                                                             67((89*ÿ8:ÿ,8*)8-;ÿ:89
                                                                                             &800);;)8-ÿ'->
                                                                                             g498(8;/>hÿU9>/9
       AB@QBHHH FG@AGHD@E O)+/ÿK-> HD@QRDFCCR,NS ^8;/(Y                   @AQ 47\+)Xÿi/9;)8- 47\+)Xÿi/9;)8-ÿ8:ÿ4'9*)/; KXX/(*/> D3B,]
                      @@IJAÿK, 6/9P/ 6NKTLMÿRÿ&UVO &Y9);*/-;/-1                              ^8)-*ÿ6*'*7;ÿ̀(>'*/
                      LMN                 UWMLWÿ4'*9)X= ,X&8++80                             W/.'9>)-.ÿ4'*9)X=
                                          M'7.Y/9*ZÿP3 M_L0)+)8ÿ60)*Y                        M'7.Y/9*Z_;ÿ,8*)8-ÿ*8
                                          [).Y+'->        `/\+/9ÿ22&                         &80(/+ÿM8X70/-*;
                                          &'()*'+                                            :980ÿK\9'0;ÿjÿ]'Z+);;
                                          ,'-'./0/-*1                                        224ÿb)*Yÿ&/9*)aX'*/ÿ8:
                                          2343                                               6/9P)X/
                                                                                                 2)-=/>ÿ*8ÿ?@<
                                                                                                 2)-=/>ÿ:980ÿ?@<
       AB@QHQFH FG@AGHD@E O)+/ÿK-> HD@QRDFCCR,NS ^8;/(Y                   @AA 47\+)Xÿi/9;)8- 47\+)Xÿi/9;)8-ÿ8:ÿ4'*9)X= KXX/(*/> D3A,]
                      @@IHDÿK, 6/9P/ 6NKTLMÿRÿ&UVO &Y9);*/-;/-1                              M'7.Y/9*Z_;ÿ]9)/:ÿ)-
                      LMN                 UWMLWÿ4'*9)X= ,X&8++80                             67((89*ÿ8:ÿ,8*)8-ÿ:89
                                          M'7.Y/9*ZÿP3 M_L0)+)8ÿ60)*Y                        6*'*7;ÿk78ÿU9>/9ÿb)*Y
                                          [).Y+'->        `/\+/9ÿ22&                         &/9*)aX'*/ÿ8:ÿ6/9P)X/
                                          &'()*'+                                                2)-=/>ÿ*8ÿ?@<
                                          ,'-'./0/-*1                                            2)-=/>ÿ:980ÿ?@<
                                          2343
       AB@AQEFD FG@JGHD@E O)+/ÿK-> HD@QRDFCCR,NS ,89.'-ÿS79-1 @AJ U9>/9ÿRÿ498ÿ['X l9'-*/>ÿ?4)/9;8-1ÿK>'0I KXX/(*/> D3H,]
11775677 771771!7"#$9#2                                            014117               %120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 57 of
                      %&'()ÿ+, 01231 0/+4-.ÿ5ÿ6789 .-ÿ6NA2=ÿNO
           Case 3:21-cv-00538-N           Document     26-53     Filed
                                                                   107       P>?1 Page 191
                                                                         06/09/21             Q;2NJNR
                                                                                                    of1254
                                                                                                        ISÿ72I12PageID 17075
                      -./                 7:.-:ÿ;<=2>?@ 6C<H?12Dÿ6>3>G                        T2<H=>HBÿ,N=>NHÿ9N2
                                          .<ABC12=Dÿ3E +?=>NH                                 +IK>RR>NHÿ;2NÿF<?ÿP>?1
                                          F>BCG<HI                                            NOÿ+I<Kÿ;>12RNHÿ=N
                                          6<J>=<G                                             21J21R1H=ÿI1O1HI<H=R
                                          ,<H<B1K1H=L                                         F>BCG<HIÿ6<J>=<G
                                          ME;E                                                ,<H<B1K1H=LÿME;EL
                                                                                              F>BCG<HIÿ-KJGND11
                                                                                              :1=1H=>NHÿ+RR1=RÿMM6L
                                                                                              F>BCG<HIÿ-:+
                                                                                              ,<H<B1K1H=ÿMM6Lÿ<HI
                                                                                              U<K1Rÿ.NHI12NV
                                                                                                 M>H@1Iÿ=NÿW%V
       X(%XYZ() [\%]\]&%Z 9>G1ÿ+HI ]&%)5&[^^5,/_ F<22>RNH                %X[ ,N=>NHÿON2ÿ;2N ;>12RNHLÿ+I<K'ÿ,N=>NH +??1J=1I &E%,d
                      ['%^ÿ;, 01231 0/+4-.ÿ5ÿ6789 6<2J1H=12L                 F<?ÿP>?1         ON2ÿ+IK>RR>NHÿ;2NÿF<?
                      -./                 7:.-:ÿ;<=2>?@ .M+ÿ;>J12ÿ̀0                          P>?1ÿNOÿ+I<Kÿ;>12RNHÿ=N
                                          .<ABC12=Dÿ3E MM;5                                   21J21R1H=ÿI1O1HI<H=R
                                          F>BCG<HI        a>GK>HB=NH                          F>BCG<HIÿ6<J>=<G
                                          6<J>=<G                                             ,<H<B1K1H=LÿME;EL
                                          ,<H<B1K1H=L                                         F>BCG<HIÿ-KJGND11
                                          ME;E                                                :1=1H=>NHÿ+RR1=RÿMM6L
                                                                                              F>BCG<HIÿ-:+
                                                                                              ,<H<B1K1H=ÿMM6Lÿ<HI
                                                                                              U<K1Rÿ.NHI12Nÿb>=C
                                                                                              612=>c?<=1ÿNOÿ0123>?1
                                                                                                 M>H@1Iÿ=NÿW(V
                                                                                                 M>H@1IÿO2NKÿW%V
                                                                             612=>c?<=>NHÿON2 ;>12RNHLÿ+I<K'           +??1J=1I &E%,d
                                                                             ;2NÿF<?ÿP>?1 612=>c?<=>NHÿNOÿ+I<K
                                                                                              ;>12RNHÿ=Nÿ21J21R1H=
                                                                                              I1O1HI<H=RÿF>BCG<HI
                                                                                              6<J>=<Gÿ,<H<B1K1H=L
                                                                                              ME;ELÿF>BCG<HIÿ-KJGND11
                                                                                              :1=1H=>NHÿ+RR1=RÿMM6L
                                                                                              F>BCG<HIÿ-:+
                                                                                              ,<H<B1K1H=ÿMM6Lÿ<HI
                                                                                              U<K1Rÿ.NHI12N
                                                                             ;2NJNR1Iÿ72I12ÿ5 ;>12RNHLÿ+I<K'           +??1J=1I &E%,d
                                                                             ;2NÿF<?ÿP>?1 Q;2NJNR1ISÿ72I12
                                                                                              T2<H=>HBÿ,N=>NHÿ9N2
                                                                                              +IK>RR>NHÿ;2NÿF<?ÿP>?1
                                                                                              NOÿ+I<Kÿ;>12RNHÿ=N
                                                                                              21J21R1H=ÿI1O1HI<H=R
                                                                                              F>BCG<HIÿ6<J>=<G
                                                                                              ,<H<B1K1H=LÿME;EL
                                                                                              F>BCG<HIÿ-KJGND11
                                                                                              :1=1H=>NHÿ+RR1=RÿMM6L
                                                                                              F>BCG<HIÿ-:+
                                                                                              ,<H<B1K1H=ÿMM6Lÿ<HI
                                                                                              U<K1Rÿ.NHI12N
                                                                                                 M>H@1IÿO2NKÿW%V
       X(%X[])% [\%]\]&%Z 9>G1ÿ+HI ]&%)5&[^^5,/_ :1B>R=12ÿ>H %X( UAI>?><Gÿ+?=>NH 72<Gÿ+2BAK1H=ÿNH                      +??1J=1I &E%,d
                      %'%&ÿ;, 01231 0/+4-.ÿ5ÿ6789 6C<H?12DL                  9N2K             ,N=>NHÿ=Nÿ6NKJ1GÿC1GI
                      -./                 7:.-:ÿ;<=2>?@ .-ÿ6NA2=ÿNO                           e1ON21ÿP6ÿ_A2H
                                          .<ABC12=Dÿ3E 6C<H?12Dÿ6>3>G                         [E%]E]&%ZEÿ+II>=>NH<G
                                          F>BCG<HI        +?=>NH                              >HON2K<=>NHÿ21fA1R=1I
                                          6<J>=<G                                             eDÿ=C1ÿ6NA2=ÿ=Nÿe1
                                          ,<H<B1K1H=L                                         RAeK>==1Iÿb>=C>HÿNH1
                                          ME;E                                                b11@Eÿ72<Gÿ:AG>HBÿNHÿ=C1
                                                                                              21?N2IEÿ011ÿ=2<HR?2>J=E
                                                                                                 M>H@1IÿO2NKÿW%V
       X(%YZ%(& [\%%\]&%Z 9>G1ÿ+HI ]&%)5&[^^5,/_ UNCHÿ:11IL %X] M1==12                        M1==12ÿ=Nÿ/C1ÿFNHN2<eG1 +??1J=1I &E%,d
                      %]'%&ÿ;, 01231 0/+4-.ÿ5ÿ6789 .M+ÿ;>J12ÿ̀0                               ,N2B<Hÿ/Eÿ_A2HÿI<=1I
                      -./                 7:.-:ÿ;<=2>?@                                       +J2>Gÿ%%Lÿ]&%Zÿ1H?GNR>HB
11775677 771771!7"#$9#2                                            014118 23120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 58 of
           Case 3:21-cv-00538-N Document  %&'()*+,-ÿ/0 ;;<=
                                                       26-53      Filed
                                                                   107    06/09/21           5?@'9*
                                                                                        Page 192   of4, ÿA?+ÿ?+&PageID
                                                                                                       254      3      17076
                                          12()3&45        >23924(,?4                         &+('9*4,ÿ+*(&+524(
                                          6&72,&3                                            <&,+2@Bÿ%&'()*+,-CD
                                          8&4&(*9*4,:                                        8?,2?4ÿ,?ÿ6?97*3
                                          ;0<0                                               %?@'9*4,DÿA+?9ÿEF+&9D
                                                                                             GÿH&-32DDÿ;;<
                                                                                                ;24B*5ÿ,?ÿIJK
                                                                              %*@3&+&,2?4    %*@3&+&,2?4ÿ?AÿLD&&@ E@@*7,*5 M0J8H
                                                                                             ;*/*4,?4
       NOPQRMPP STPMTJMPU Y23*ÿE45 JMPR=MS[[=8X\ a?)4ÿ̀**5: PNP ^77?D2,2?4                   %*A*45&4,DCÿ^942F'D E@@*7,*5 M0P8H
                      SVQNÿ<8 Z*+/* ZXE]W%ÿ=ÿ6^_Y %;Eÿ<27*+ÿbZ                               ^77?D2,2?4ÿX?ÿ<3&24,2cCD
                      W%X                 ^`%W`ÿ<&,+2@B ;;<=                                 8?,2?4DÿY?+
                                          %&'()*+,-ÿ/0 >23924(,?4                            6?992DD2?4Dÿd2,)
                                          12()3&45                                           6*+,2e@&,*ÿ?AÿZ*+/2@*
                                          6&72,&3                                               ;24B*5ÿ,?ÿIOK
                                          8&4&(*9*4,:                                           ;24B*5ÿA+?9ÿIOK
                                          ;0<0                                Wf)2F2,D       Wf)2F2,ÿEÿ,?ÿ%*A*45&4,DC E@@*7,*5 M0P8H
                                                                                             ^942F'Dÿ^77?D2,2?4ÿX?
                                                                                             <3&24,2cCDÿ8?,2?4DÿY?+
                                                                                             6?992DD2?4D
                                                                              Wf)2F2,D       Wf)2F2,ÿHÿ,?ÿ%*A*45&4,DC E@@*7,*5 M0O8H
                                                                                             ^942F'Dÿ^77?D2,2?4ÿX?
                                                                                             <3&24,2cCDÿ8?,2?4DÿY?+
                                                                                             6?992DD2?4D
                                                                              Wf)2F2,D       Wf)2F2,ÿ6ÿ,?ÿ%*A*45&4,DC E@@*7,*5 P0M8H
                                                                                             ^942F'Dÿ^77?D2,2?4ÿX?
                                                                                             <3&24,2cCDÿ8?,2?4DÿY?+
                                                                                             6?992DD2?4D
       NOPQO[MP STPMTJMPU Y23*ÿE45 JMPR=MS[[=8X\ X)?9&D                   PNM ;*,,*+         ;*,,*+ÿA+?9ÿX)?9&D E@@*7,*5 M0P8H
                      PPVMNÿE8 Z*+/* ZXE]W%ÿ=ÿ6^_Y b*F3*+:                                   b*F3*+ÿ,?ÿg2@*
                      W%X                 ^`%W`ÿ<&,+2@B 8@6?33?9                             6)&4@*33?+ÿ\'+4
                                          %&'()*+,-ÿ/0 %CW9232?ÿZ92,)                        *4@3?D24(ÿ5?@'9*4,DÿA?+
                                          12()3&45        b*F3*+ÿ;;6                         ?+&3ÿ&+('9*4,ÿ+*(&+524(
                                          6&72,&3                                            <&,+2@Bÿ%&'()*+,-CD
                                          8&4&(*9*4,:                                        8?,2?4ÿ,?ÿ6?97*3
                                          ;0<0                                               %?@'9*4,DÿA+?9ÿEF+&9D
                                                                                             GÿH&-32DDÿ;;<
                                                                                                ;24B*5ÿ,?ÿIJK
                                                                              Wf)2F2,D       h6^_YL%W_XLE;ÿYL;L_ij E@@*7,*5 P0J8H
                                                                                             %?@'9*4,DÿA?+ÿ?+&3
                                                                                             &+('9*4,ÿ+*(&+524(
                                                                                             <&,+2@Bÿ%&'()*+,-CD
                                                                                             8?,2?4ÿ,?ÿ6?97*3
                                                                                             %?@'9*4,DÿA+?9ÿEF+&9D
                                                                                             GÿH&-32DDÿ;;<
       NOPQONQR STPMTJMPU Y23*ÿE45 JMPR=MS[[=8X\ X)?9&D                   PQU ;*,,*+         ;*,,*+ÿA+?9ÿX)?9&D E@@*7,*5 M0S8H
                      PMVONÿE8 Z*+/* ZXE]W%ÿ=ÿ6^_Y b*F3*+:                                   b*F3*+ÿ,?ÿg2@*
                      W%X                 ^`%W`ÿ<&,+2@B 8@6?33?9                             6)&4@*33?+ÿ\'+4
                                          %&'()*+,-ÿ/0 %CW9232?ÿZ92,)                        *4@3?D24(ÿ@?'+,*D-
                                          12()3&45        b*F3*+ÿ;;6                         @?72*Dÿ?Aÿ<&+,2*DCÿa?24,
                                          6&72,&3                                            Z,&,'Dÿb75&,*ÿ̀*(&+524(
                                          8&4&(*9*4,:                                        <&,+2@Bÿ%&'()*+,-CD
                                          ;0<0                                               8?,2?4ÿ,?ÿ6?97*3
                                                                                             %?@'9*4,DÿA+?9ÿEF+&9D
                                                                                             GÿH&-32DDÿ;;<
                                                                                                ;24B*5ÿ,?ÿIPK
                                                                                                ;24B*5ÿA+?9ÿIPK
       NOPQOJRS STPMTJMPU Y23*ÿE45 JMPR=MS[[=8X\ 8?+(&4ÿ\'+4: PQ[ ^+5*+                      i+&4,*5ÿIh<+?7?D*5j E@@*7,*5 M0J8H
                      UVSPÿE8 Z*+/* ZXE]W%ÿ=ÿ6^_Y %Wÿ6?'+,ÿ?A                                ^+5*+ÿi+&4,24(ÿ8?,2?4
                      W%X                 ^`%W`ÿ<&,+2@B 6)&4@*+-ÿ62/23                       ^Aÿ6?3*ÿZ@)?,kÿ<060ÿ,?
                                          %&'()*+,-ÿ/0 E@,2?4
11775677 771771!7"#$9#2                                            014119 22120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 59 of
                                 %&'()*+,
         Case 3:21-cv-00538-N Document       26-53     Filed
                                                        107    06/09/21           7&/(,8
                                                                             Page 193   of*9ÿ *;ÿ-<=+;
                                                                                            254        1)ÿ><8 17077
                                                                                                     PageID
                                 -*.&/*)                                          ?1>1+,*+/;@
                                 0*+*'121+/3                                         4&+A1,ÿ/<ÿBC@
                                 4565                                                4&+A1,ÿ>8<2ÿBC@
      DECFCGFH HIJIGKCJ O&)1ÿP+, GKCSTKHUUT0NV ]8*,)1\ÿ6 CFS 0</&<+               0</&<+ÿ<>ÿ-<)1ÿQ[(</^ P[[1./1, K5C0]
                FLGGÿ60 Q18R1 QNPWM?ÿTÿ-XYO 41(2*+3                               65-5ÿ/<ÿ7&/(,8*9ÿ*;
                M?N              XZ?MZÿ6*/8&[A -<)1ÿQ[(</^                        -<=+;1)ÿ><8ÿ?1>1+,*+/;
                                 ?*='(18/\ÿR5 6-                                  9&/(ÿ-18/&_[*/1ÿ<>
                                 %&'()*+,                                         Q18R&[1
                                 -*.&/*)                                             4&+A1,ÿ/<ÿBE@
                                 0*+*'121+/3                       68<.<;1,ÿX8,18 `68<.<;1,aÿX8,18           P[[1./1, K5C0]
                                 4565                                             b8*+/&+'ÿ0</&<+ÿX>ÿ-<)1
                                                                                  Q[(</^ÿ65-5ÿ/<ÿ7&/(,8*9
                                                                                  *;ÿ-<=+;1)ÿ><8
                                                                                  ?1>1+,*+/;
                                                                                     4&+A1,ÿ>8<2ÿBC@
      DECFCCUG HIJIGKCJ O&)1ÿP+, GKCSTKHUUT0NV N(<2*;          CFD Q/*/=;ÿZ1.<8/ `-XYOf?MYNfP4ÿOf4fYba P[[1./1, C5K0]
                FLCKÿ60 Q18R1 QNPWM?ÿTÿ-XYO c1d)183                               6*8/&1;eÿg<&+/ÿQ/*/=;
                M?N              XZ?MZÿ6*/8&[A 0[-<))<2                           c.,*/1ÿZ1'*8,&+'
                                 ?*='(18/\ÿR5 ?eM2&)&<ÿQ2&/(                      6*/8&[Aÿ?*='(18/\e;
                                 %&'()*+,      c1d)18ÿ44-                         0</&<+ÿ/<ÿ-<2.1)
                                 -*.&/*)                                          ?<[=21+/;ÿ>8<2ÿPd8*2;
                                 0*+*'121+/3                                      hÿ]*\)&;;ÿ446
                                 4565                                                4&+A1,ÿ/<ÿBC@
                                                                                     4&+A1,ÿ>8<2ÿBH@
                                                                   -18/&_[*/1ÿ<> -18/&_[*/1ÿ<>ÿQ18R&[1ÿ/< P[[1./1, K5G0]
                                                                   Q18R&[1        6*8/&1;eÿg<&+/ÿQ/*/=;
                                                                                  c.,*/1ÿZ1'*8,&+'
                                                                                  6*/8&[Aÿ?*='(18/\e;
                                                                                  0</&<+ÿ/<ÿ-<2.1)
                                                                                  ?<[=21+/;ÿ>8<2ÿPd8*2;
                                                                                  hÿ]*\)&;;ÿ446
      DECHDKJF HIUIGKCJ O&)1ÿP+, GKCSTKHUUT0NV g<;1.(          CFF M+/8\ÿ<>       M+/8\ÿ<>ÿP..1*8*+[1ÿ<> P[[1./1, K5C0]
                DLFCÿ60 Q18R1 QNPWM?ÿTÿ-XYO -(8&;/1+;1+3           P..1*8*+[1 g<;1.(ÿ45ÿ-(8&;/1+;1+ÿ<+
                M?N              XZ?MZÿ6*/8&[A 0[-<))<2                           d1(*)>ÿ<>ÿ6)*&+/&iÿ6*/8&[A
                                 ?*='(18/\ÿR5 ?eM2&)&<ÿQ2&/(                      ?*='(18/\
                                 %&'()*+,      c1d)18ÿ44-                            4&+A1,ÿ/<ÿBG@
                                 -*.&/*)
                                 0*+*'121+/3
                                 4565
                                                                      CFCTGKKÿ<>ÿEHJÿ/8*+;*[/&<+;ÿÿÿ     ÿ6*'1ÿHÿ<>ÿSÿ




11775677 771771!7"#$9#2                                    014120            20120
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                Page 60 of
       Case 3:21-cv-00538-N Document 26-53 Filed
                                            107 06/09/21                         Page 194 of 254 PageID 17078
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ6839:376ÿ;<=>7977ÿ?@AB,1/0ÿC,A02A/2ÿ=(D1E
                                                       FGHIÿKLHMNOPÿQIGORSÿ
                                                          C1A/)Tÿ&/1A,123ÿ
                                                45654746ÿ6839:376ÿ;<=>7977ÿ?@AB,1/0
                                                          C,A02A/2ÿ=(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z]U^_IV `X/0aÿ<-/bA0                                        cLdIÿeÿQIOfIghOIHHk5l5476k
            &([('ÿ\),(-0                                                                 iLfIÿjGMIV
   jLfLHLNmVn5\                FGHI 476k>78rr><=`ÿ                                       jNRUpImMtHu l6l
                               oUpqIOV                                                   cLdI^V
   FGHI w/1A)Tÿ-Yÿ&-0,/A), FGHI C=\x@Wÿ>ÿ&ynzÿy{W@{ÿ.A,/()*ÿWAXbT1/,Zÿ[|ÿ}(bT'A02 jGMIÿGm_IV \''
   vPhIV                       oGpIV &A~(,A'ÿ<A0Ab1D10,aÿ|.|
   iLmI^ 44a476ÿ(1 ÿ&AB1ÿ}(B,-/Z
   FGHItHuV
    ÿÿ
                                                           476>497ÿ-Yÿ:8ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿ9ÿ-Yÿkÿ
     =/A0BA),(-0       WA,15=(D1y~,(-0 &AB1ÿnXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ=Z~1             W-)XD10,ÿ=(,'1 {1[(1 C(1
                                        &AB1ÿnAD1 y/bA0(A,(-0                                                  C,A,XB
    l:689k7        85r5476 z('1ÿ\02 476k>78rr><=` -T0ÿ{112a 698 @0,/Zÿ-Y                @0,/Zÿ-Y            \))1~,12 7|6<w
                    939ÿ.< C1/[1 C=\x@Wÿ>ÿ&ynz W\ÿ.(~1/ÿC       \~~1A/A0)1              \~~1A/A0)1Bÿ-Y
                    @W=                y{W@{ÿ.A,/()* .>                                  -T0ÿ|ÿ{112a
                                       WAXbT1/,Zÿ[| ('D(0b,-0                             .1,1/ÿ}|ÿZ'1ÿA02
                                       }(bT'A02                                            }A//(B-0ÿC|
                                       &A~(,A'                                             &A/~10,1/ÿ-YÿW\
                                       <A0Ab1D10,a                                         .(~1/ÿ.ÿ?CEaÿAB
                                       |.|                                                A,,-/01ZBÿY-/
                                                                                           W1Y102A0,B
                                                                                           }(bT'A02ÿ&A~(,A'
                                                                                           <A0Ab1D10,a
                                                                                           |.|aÿ}(bT'A02
                                                                                           @D~'-Z11
                                                                                           {1,10,(-0ÿ\BB1,B
                                                                                           &aÿ}(bT'A02ÿ@{\
                                                                                           <A0Ab1D10,ÿ&
                                                                                           A02ÿY-/D1/
                                                                                           W1Y102A0,ÿAD1B
                                                                                           W-021/-ÿ (,T
                                                                                           &1/,()A,1ÿ-Y
                                                                                           C1/[()1
                                                                                               (0*12ÿ,-ÿ?:E
                                                                                               (0*12ÿY/-Dÿ?:E
    l:686kl4        85r5476 z('1ÿ\02 476k>78rr><=` =T-DAB        69: 1,,1/               &-X/,1BZÿ1,,1/ \))1~,12 7|:<w
                    663:8ÿ\< C1/[1 C=\x@Wÿ>ÿ&ynz 1'1/a                                   10)'-B(0bÿ)-~(1B
                    @W=               y{W@{ÿ.A,/()* <)&-''-D                               -Yÿ.A,/()*
                                      WAXbT1/,Zÿ[| W@D('(-ÿCD(,T                          WAXbT1/,ZB
                                      }(bT'A02      1'1/ÿ&                             <-,(-0ÿY-/ÿC,A,XB
                                      &A~(,A'                                              X-ÿy/21/aÿw/(1Y
                                      <A0Ab1D10,a                                          (0ÿCX~~-/,ÿ-Y
                                      |.|                                                 <-,(-0ÿY-/ÿC,A,XB
                                                                                           X-ÿy/21/ÿA02
                                                                                           1T((,Bÿ,T1/1,-a
                                                                                           A02ÿ./-~-B12
                                                                                           C,A,XBÿX-ÿy/21/
                                                                                               (0*12ÿ,-ÿ?lE
    l:6878           85r5476 z('1ÿ\02 476k>78rr><=` =T-DAB         694 <-,(-0           .'A(0,(Bÿ<-,(-0 \))1~,12 7|6<w
                       67368ÿ\< C1/[1 C=\x@Wÿ>ÿ&ynz 1'1/a                                Y-/ÿC,A,XBÿX-
                       @W=                 y{W@{ÿ.A,/()* <)&-''-D                          y/21/
11775677 771771!7"#$9#2                                   014121                    212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 61 of
           Case 3:21-cv-00538-N Document   &'()*+,-.ÿ01 &>?:343@ÿA:3-*
                                                       26-53     Filed
                                                                   107   06/09/21      Page 195 of<35D+6ÿ-@ÿEFPageID
                                                                                                     254       G      17079
                                           23)*4'56        B+C4+,ÿ<<7                             <35D+6ÿH,@:ÿEIG
                                           7'83-'4                             J,3+H          =4'35-3K>LÿJ,3+Hÿ35 PQQ+8-+6 R1I9J
                                           9'5')+:+5-;                                        A(88@,-ÿ@H
                                           <1=1                                               9@-3@5ÿH@,ÿA-'-(L
                                                                                              M(@ÿN,6+,
                                                                                                  <35D+6ÿ-@ÿEFG
                                                                                                  <35D+6ÿH,@:ÿEOG
                                                                               =,@8@L+6ÿN,6+, S=,@8@L+6TÿA-'-(L PQQ+8-+6 R1U9J
                                                                                              M(@ÿN,6+,
                                                                                                  <35D+6ÿH,@:ÿEUG
                                                                               7+,-3VQ'-+ÿ@H 7+,-3VQ'-+ÿ@H PQQ+8-+6 R1F9J
                                                                               A+,03Q+        A+,03Q+ÿ35ÿL(88@,-
                                                                                              @Hÿ-*+ÿ9@-3@5ÿH@,
                                                                                              A-'-(LÿM(@;
                                                                                              =4'35-3K>LÿJ,3+H
                                                                                              '56ÿ?W*3C3-L1
                                                                                                  <35D+6ÿH,@:ÿEFG
                                                                               ?W*3C3-L       ?W*3C3-LÿPXY;ÿ9;ÿZ; PQQ+8-+6 [1[9J
                                                                                              Aÿ-@ÿ=4'35-3K>L
                                                                                              J,3+Hÿ35ÿA(88@,-
                                                                                              @Hÿ9@-3@5ÿH@,
                                                                                              A-'-(LÿM(@ÿN,6+,
                                                                                                  <35D+6ÿH,@:ÿEFG
                                                                               ?W*3C3-L       ?W*3C3-Lÿ\X<;ÿNX] PQQ+8-+6 O1_9J
                                                                                              -@ÿ=4'35-3K>LÿJ,3+H
                                                                                              35ÿA(88@,-ÿ@H
                                                                                              9@-3@5ÿH@,ÿA-'-(L
                                                                                              M(@ÿN,6+,ÿE^Y<?&
                                                                                              BZ&?]ÿA?P<G
                                                                                                  <35D+6ÿ-@ÿEFG
                                                                                                  <35D+6ÿH,@:ÿEFG
       IOFO`FOU `a`aURFb ^34+ÿP56 URFeXR`[[X9df d*@:'L                     F_F =(C43Qÿh+,L3@5 =(C43Qÿh+,L3@5ÿ@H PQQ+8-+6 R1[9J
                       `cOFÿ=9 A+,0+ AdPg?&ÿXÿ7NZ^ B+C4+,;                                    ='-,3QD
                       ?&d                 N]&?]ÿ='-,3QD 9Q7@44@:                             &'()*+,-.>L
                                           &'()*+,-.ÿ01 &>?:343@ÿA:3-*                        P5Li+,35)ÿJ,3+Hÿ35
                                           23)*4'56        B+C4+,ÿ<<7                         N88@L3-3@5ÿ-@
                                           7'83-'4                                            &+H+56'5-L>
                                           9'5')+:+5-;                                        9@-3@5ÿ-@ÿ&3L:3LL
                                           <1=1                                               7@(5-ÿYjÿ@H
                                                                                              A+Q@56ÿP:+56+6
                                                                                              h+,3V+6
                                                                                              7@:84'35-;ÿi3-*
                                                                                              7+,-3VQ'-+ÿ@H
                                                                                              A+,03Q+
                                                                                                  <35D+6ÿ-@ÿEFG
       IOFU[RUF `aOaURFb ^34+ÿP56 URFeXR`[[X9df 9@,)'5ÿf(,5; F_R N,6+,                        k,'5-+6             PQQ+8-+6 R1̀9J
                       [c_OÿP9 A+,0+ AdPg?&ÿXÿ7NZ^ &?ÿ7@(,-ÿ@H                                EA-38(4'-3@5ÿ'56
                       ?&d                 N]&?]ÿ='-,3QD 7*'5Q+,.ÿ73034                       S=,@8@L+6T
                                           &'()*+,-.ÿ01 PQ-3@5                                AQ*+6(435)ÿN,6+,
                                           23)*4'56                                           k@0+,535)ÿ='-,3QD
                                           7'83-'4                                            &'()*+,-.>L
                                           9'5')+:+5-;                                        9@-3@5LÿH@,
                                           <1=1                                               7@::3LL3@5ÿH@,
                                                                                              9',Qÿ&1ÿl'-mÿ'56
                                                                                              \':+Lÿ71
                                                                                              J@@D*@(-G
                                                                                                  <35D+6ÿ-@ÿEFG
                                                                                                  <35D+6ÿH,@:ÿEOG
       IOFU_Ieb `aUaURFb ^34+ÿP56 URFeXR`[[X9df d*@:'L                     F`b A-38(4'-3@5ÿn A-38(4'-3@5ÿ'56 PQQ+8-+6 R1U9J
11775677 771771!7"#$9#2                                          014122              012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 62 of
                 '()*ÿ,- 12342 1056./ÿ7ÿ89:; O2PH23M
         Case 3:21-cv-00538-N    Document     26-53    Filed
                                                         107        S,3QKQT2Page
                                                               06/09/21      JUÿ93J2196
                                                                                    3 V,3of
                                                                                         QKQT  2JW PageID 17080
                                                                                             254
                 ./0              9</.<ÿ,=>3?@A -@8QHHQL                              1@D2JBH?ICÿ93J23
                                  /=BCD23>Eÿ4F /R.L?H?Qÿ1L?>D                         XQ423I?ICÿ,=>3?@A
                                  G?CDH=IJ       O2PH23ÿNN8                           /=BCD23>ERT
                                  8=K?>=H                                             -Q>?QITÿYQ3
                                  -=I=C2L2I>M                                         8QLL?TT?QIÿYQ3
                                  NF,F                                                -=3@ÿ/FÿZ=>[ÿ=IJ
                                                                                      \=L2Tÿ8F
                                                                                      ]QQADQB>
                                                                                         N?IA2Jÿ>QÿS)U
                                                                                         N?IA2JÿY3QLÿS)U
      ^'))_`^^ 'abcab*)c ;?H2ÿ5IJ b*)_7*`dd7-0e -Q3C=IÿeB3IM )`d 93J23                X3=I>2J            5@@2K>2J *F'-]
                 `('`ÿ,- 12342 1056./ÿ7ÿ89:; /.ÿ8QB3>ÿQY                              SV,3QKQT2JWÿ93J23
                 ./0              9</.<ÿ,=>3?@A 8D=I@23Eÿ8?4?H                        X3=I>?ICÿ-Q>?QI
                                  /=BCD23>Eÿ4F 5@>?QI                                 >Qÿf?>DJ3=g
                                  G?CDH=IJ                                            :?@DQH=Tÿ\F
                                  8=K?>=H                                             ]3=II?@AMÿQYÿ8QH2
                                  -=I=C2L2I>M                                         1@DQ>[ÿ,F8Fÿ=T
                                  NF,F                                                8QBIT2Hÿ>Qÿ>D2
                                                                                      /2Y2IJ=I>TM
                                                                                      G?CDH=IJÿ8=K?>=H
                                                                                      -=I=C2L2I>M
                                                                                      NF,FMÿG?CDH=IJ
                                                                                      .LKHQE22
                                                                                      <2>2I>?QIÿ5TT2>T
                                                                                      NN8Mÿ=IJÿG?CDH=IJ
                                                                                      .<5ÿ-=I=C2L2I>
                                                                                      NN8U
                                                                                         N?IA2Jÿ>QÿS)U
                                                                                         N?IA2JÿY3QLÿS)U
      ^'))_)'c 'abcab*)c ;?H2ÿ5IJ b*)_7*`dd7-0e :?@DQH=Tÿ\ )`_ -Q>?QI                 -Q>?QIÿ>Q          5@@2K>2J *F)-]
                 '(h_ÿ,- 12342 1056./ÿ7ÿ89:; ]3=II?@AM                                f?>DJ3=g
                 ./0              9</.<ÿ,=>3?@A 8QH2ÿ1@DQ>[                           :?@DQH=Tÿ\F
                                  /=BCD23>Eÿ4F ,8                                     ]3=II?@AMÿQYÿ8QH2
                                  G?CDH=IJ                                            1@DQ>[ÿ,F8Fÿ=T
                                  8=K?>=H                                             8QBIT2Hÿ>Qÿ>D2
                                  -=I=C2L2I>M                                         /2Y2IJ=I>TM
                                  NF,F                                                G?CDH=IJÿ8=K?>=H
                                                                                      -=I=C2L2I>M
                                                                                      NF,FMÿG?CDH=IJ
                                                                                      .LKHQE22
                                                                                      <2>2I>?QIÿ5TT2>T
                                                                                      NN8Mÿ=IJÿG?CDH=IJ
                                                                                      .<5ÿ-=I=C2L2I>
                                                                                      NN8ÿg?>D
                                                                                      823>?i@=>2ÿQY
                                                                                      1234?@2
                                                                                         N?IA2Jÿ>QÿS)U
                                                                    ,3QKQT2Jÿ93J23 V,3QKQT2JWÿ93J23 5@@2K>2J *F)-]
                                                                                      X3=I>?ICÿ-Q>?QI
                                                                                      >Qÿf?>DJ3=g
                                                                                      :?@DQH=Tÿ\F
                                                                                      ]3=II?@AMÿQYÿ8QH2
                                                                                      1@DQ>[ÿ,F8Fÿ=T
                                                                                      8QBIT2Hÿ>Qÿ>D2
                                                                                      /2Y2IJ=I>TM
                                                                                      G?CDH=IJÿ8=K?>=H
                                                                                      -=I=C2L2I>M
                                                                                      NF,FMÿG?CDH=IJ
                                                                                      .LKHQE22
                                                                                      <2>2I>?QIÿ5TT2>T
                                                                                      NN8Mÿ=IJÿG?CDH=IJ
11775677 771771!7"#$9#2                               014123                  %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 63 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 197        &'(ÿ
                                                                                                   of*+  ,+-./.
                                                                                                       254      ,0 17081
                                                                                                               PageID
                                                                                                112
                                                                                                    13,4.5ÿ678/ÿ9:;
       <=::>?@A =B?@B?C:@ J3K.ÿ(,5 ?C:FNCEAAN*IO [ÿH+M35ÿH.+,Z :E< &,07Vÿ86                     &,07Vÿ86            (SS.Y0.5 CW:*]
                       :?DEFÿG* L.7M. LI(P&HÿNÿ2QRJ 28K.ÿLSU80\                (YY.+7+,S. (YY.+7+,S.ÿ86ÿ[W
                       &HI                 Q'H&'ÿG+073S4 G2                                     H+M35ÿH.+,ÿ+,5
                                           H+T-U.70VÿMW                                         ]7+5K.VÿGW
                                           X3-UK+,5                                             1.U/+,Zÿ86ÿ28K.
                                           2+Y30+K                                              LSU80\ÿGW2Wÿ+^
                                           *+,+-./.,0Z                                          28T,^.Kÿ687
                                           1WGW                                                 H.6.,5+,0^Z
                                                                                                X3-UK+,5ÿ2+Y30+K
                                                                                                *+,+-./.,0Z
                                                                                                1WGWZÿX3-UK+,5
                                                                                                &/YK8V..
                                                                                                '.0.,038,ÿ(^^.0^
                                                                                                112ZÿX3-UK+,5ÿ&'(
                                                                                                *+,+-./.,0ÿ112Z
                                                                                                +,5ÿ_+/.^
                                                                                                H8,5.78ÿ̀30U
                                                                                                2.703aS+0.ÿ86
                                                                                                L.7M3S.
                                                                                                    13,4.5ÿ08ÿ9:;
                                                                                                    13,4.5ÿ678/ÿ9:;
       <=::>C?? =B?@B?C:@ J3K.ÿ(,5 ?C:FNCEAAN*IO *87-+,ÿOT7,Z :E> Q75.7                         [7+,0.5             (SS.Y0.5 CWE*]
                       ::DEAÿ(* L.7M. LI(P&HÿNÿ2QRJ H&ÿ28T70ÿ86                                 9L03YTK+038,ÿ+,5
                       &HI                 Q'H&'ÿG+073S4 2U+,S.7Vÿ23M3K                         bG78Y8^.5c
                                           H+T-U.70VÿMW (S038,                                  (/.,5.5
                                           X3-UK+,5                                             LSU.5TK3,-ÿQ75.7
                                           2+Y30+K                                              [8M.7,3,-ÿG+073S4
                                           *+,+-./.,0Z                                          H+T-U.70Vd^
                                           1WGW                                                 *8038,ÿ08ÿ28/Y.K
                                                                                                H8ST/.,0^ÿ678/
                                                                                                (e7+/^ÿfÿ]+VK3^^
                                                                                                11G;
                                                                                                    13,4.5ÿ08ÿ9:;
                                                                                                    13,4.5ÿ678/ÿ9:;
       <=::E>@? =B?@B?C:@ J3K.ÿ(,5 ?C:FNCEAAN*IO IU8/+^                    :EE L03YTK+038,ÿf L03YTK+038,ÿ+,5 (SS.Y0.5 CW?*]
                       :CDEAÿ(* L.7M. LI(P&HÿNÿ2QRJ g.eK.7Z                    9G78Y8^.5;ÿQ75.7 bG78Y8^.5c
                       &HI                 Q'H&'ÿG+073S4 *S28KK8/                               (/.,5.5
                                           H+T-U.70VÿMW Hd&/3K38ÿL/30U                          LSU.5TK3,-ÿQ75.7
                                           X3-UK+,5        g.eK.7ÿ112                           [8M.7,3,-ÿG+073S4
                                           2+Y30+K                                              H+T-U.70Vd^
                                           *+,+-./.,0Z                                          *8038,ÿ08ÿ28/Y.K
                                           1WGW                                                 H8ST/.,0^ÿ678/
                                                                                                (e7+/^ÿfÿ]+VK3^^
                                                                                                11G
                                                                                                    13,4.5ÿ08ÿ9:;
                                                                                                    13,4.5ÿ678/ÿ9:;
                                                                               2.703aS+0.ÿ86 2.703aS+0.ÿ86 (SS.Y0.5 CW:*]
                                                                               L.7M3S.          L.7M3S.ÿ08
                                                                                                L03YTK+038,ÿ+,5
                                                                                                bG78Y8^.5c
                                                                                                (/.,5.5
                                                                                                LSU.5TK3,-ÿQ75.7
                                                                                                [8M.7,3,-ÿG+073S4
                                                                                                H+T-U.70Vd^
                                                                                                *8038,ÿ08ÿ28/Y.K
                                                                                                H8ST/.,0^ÿ678/
                                                                                                (e7+/^ÿfÿ]+VK3^^
                                                                                                11G
       <=:::EFA =B?AB?C:@ J3K.ÿ(,5 ?C:FNCEAAN*IO IU8/+^                    :E= 1.00.7           28T70.^Vÿ1.00.7 (SS.Y0.5 CW:*]
11775677 771771!7"#$9#2                                           014124               $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 64 of
                 '()*ÿ,- 12342 1056./ÿ7ÿ89:; O2PH23M
         Case 3:21-cv-00538-N    Document     26-53    Filed
                                                         107   06/09/21      Page 1982I@ofHQS254
                                                                                             ?ICÿ@QK?PageID
                                                                                                     2S     17082
                 ./0              9</.<ÿ,=>3?@A -@8QHHQL                             QTÿ,=>3?@A
                                  /=BCD23>Eÿ4F /R.L?H?Qÿ1L?>D                        /=BCD23>EUS
                                  G?CDH=IJ       O2PH23ÿNN8                          5ISV23?ICÿW3?2Tÿ?I
                                  8=K?>=H                                            9KKQS?>?QIÿ>Q
                                  -=I=C2L2I>M                                        /2T2IJ=I>SU
                                  NF,F                                               -Q>?QIÿ>Qÿ/?SL?SS
                                                                                     8QBI>ÿXYÿQT
                                                                                     12@QIJÿ5L2IJ2J
                                                                                     Z23?[2J
                                                                                     8QLKH=?I>
                                                                                        N?IA2Jÿ>Qÿ\)]
      *^)_`*ab ^c'bc'_)d ;?H2ÿ5IJ '_)a7_ebb7-0f 0DQL=S           )e' 5ISV23?ICÿW3?2T ,=>3?@A            5@@2K>2J _Fb-W
                 ))('*ÿ5- 12342 1056./ÿ7ÿ89:; O2PH23M                                /=BCD23>ERS
                 ./0              9</.<ÿ,=>3?@A -@8QHHQL                             5ISV23?ICÿW3?2Tÿ?I
                                  /=BCD23>Eÿ4F /R.L?H?Qÿ1L?>D                        9KKQS?>?QIÿ>Q
                                  G?CDH=IJ       O2PH23ÿNN8                          /2T2IJ=I>SR
                                  8=K?>=H                                            -Q>?QIÿ>Qÿ/?SL?SS
                                  -=I=C2L2I>M                                        8QBI>ÿXYÿQT
                                  NF,F                                               12@QIJÿ5L2IJ2J
                                                                                     Z23?[2J
                                                                                     8QLKH=?I>ÿ\;?H2J
                                                                                     OIJ23ÿ12=H]
                                                                                        N?IA2Jÿ>Qÿ\^]
                                                                                        N?IA2JÿT3QLÿ\^]
                                                                     .gD?P?>S        .gD?P?>Sÿ5ÿ=IJÿW 5@@2K>2J _Fd-W
                                                                                     >Qÿ,H=?I>?hRS
                                                                                     5ISV23?ICÿW3?2Tÿ?I
                                                                                     9KKQS?>?QIÿ>Q
                                                                                     /2T2IJ=I>SR
                                                                                     -Q>?QIÿ>Qÿ/?SL?SS
                                                                                     8QBI>ÿXYÿQT
                                                                                     12@QIJÿ5L2IJ2J
                                                                                     Z23?[2J
                                                                                     8QLKH=?I>
                                                                     823>?[@=>2ÿQT 823>?[@=>2ÿQT 5@@2K>2J _F)-W
                                                                     1234?@2         1234?@2ÿ>Qÿ,=>3?@A
                                                                                     /=BCD23>ERS
                                                                                     5ISV23?ICÿW3?2Tÿ?I
                                                                                     9KKQS?>?QIÿ>Q
                                                                                     /2T2IJ=I>SR
                                                                                     -Q>?QIÿ>Qÿ/?SL?SS
                                                                                     8QBI>ÿXYÿQT
                                                                                     12@QIJÿ5L2IJ2J
                                                                                     Z23?[2J
                                                                                     8QLKH=?I>
      *^_d`b_' ^c''c'_)d ;?H2ÿ5IJ '_)a7_ebb7-0f 0DQL=S           )e_ -Q>?QIÿTQ3      ,H=?I>?hRSÿ-Q>?QI 5@@2K>2J _F^-W
                 e(^dÿ,- 12342 1056./ÿ7ÿ89:; O2PH23M                 8QLL?SS?QI TQ3ÿ8QLL?SS?QI
                 ./0              9</.<ÿ,=>3?@A -@8QHHQL                             TQ3ÿ-=3@ÿ/Fÿi=>jM
                                  /=BCD23>Eÿ4F /R.L?H?Qÿ1L?>D                        V?>Dÿ823>?[@=>2ÿQT
                                  G?CDH=IJ       O2PH23ÿNN8                          1234?@2
                                  8=K?>=H                                               N?IA2Jÿ>Qÿ\)]
                                  -=I=C2L2I>M                                           N?IA2JÿT3QLÿ\e]
                                  NF,F                           )e) -Q>?QIÿTQ3      ,H=?I>?hRSÿ-Q>?QI 5@@2K>2J _F^-W
                                                                     8QLL?SS?QI TQ3ÿ8QLL?SS?QI
                                                                                     TQ3ÿk=L2Sÿ8F
                                                                                     WQQADQB>MÿV?>D
                                                                                     823>?[@=>2ÿQT
                                                                                     1234?@2
                                                                                        N?IA2Jÿ>Qÿ\)]
                                                                                        N?IA2JÿT3QLÿ\`]
11775677 771771!7"#$9#2                              014125                  %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 65 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21&'(()*Page
                                                                                      *)'+ 199,-.of
                                                                                                 '/'*  012 PageID
                                                                                                     254           @;;0/501 A=B:C
                                                                                                                       17083
                                                                                              -34)+5)67*
                                                                                              &'(()**)'+ÿ9'.
                                                                                              :4.;ÿ<=ÿ>45?
                                                                               -.'/'*01ÿD.10. ,-.'/'*012ÿD.10. @;;0/501 A=B:C
                                                                                              5'ÿ-34)+5)67*
                                                                                              :'5)'+ÿ9'.
                                                                                              &'(()**)'+ÿ9'.
                                                                                              :4.;ÿ<=ÿ>45?
                                                                                                  E)+F01ÿ9.'(ÿGHI
                                                                               &'(()**)'+ ,-.'/'*012               @;;0/501 A=B:C
                                                                                              -34)+5)67*
                                                                                              &'(()**)'+ÿ9'.
                                                                                              J4(0*ÿ&=
                                                                                              C''FK'L5
                                                                               -.'/'*01ÿD.10. ,-.'/'*012ÿD.10. @;;0/501 A=B:C
                                                                                              5'ÿ-34)+5)67*
                                                                                              :'5)'+ÿ9'.
                                                                                              &'(()**)'+ÿ9'.
                                                                                              J4(0*ÿ&=
                                                                                              C''FK'L5
                                                                                                  E)+F01ÿ9.'(ÿGHI
       MNAOPHQA NRBBRBAHO V)30ÿ@+1 BAHYZAPQQZ:U[ UK'(4*                    HNO ]'5);0         -34)+5)67*ÿ]'5);0 @;;0/501 A=B:C
                       HBSPMÿ-: W0.X0 WU@\T<ÿZÿ&D]V c0d30.b                                   '9ÿe**L4+;0ÿ'9
                       T<U                 D^<T^ÿ-45.);F :;&'33'(                             WLd/'0+4ÿ<L;0*
                                           <4L_K0.5`ÿX= <7T()3)'ÿW()5K                        U0;L(ÿ<).0;501ÿ5'
                                           a)_K34+1        c0d30.ÿEE&                         aL+5'+ÿ@+1.0f*
                                           &4/)543                                            >L.5KÿEE-
                                           :4+4_0(0+5b                                        -L.*L4+5ÿ5'
                                           E=-=                                               e+50.*5450
                                                                                              <0/'*)5)'+*ÿ4+1
                                                                                              <)*;'X0.`ÿ@;5b
                                                                                              f)5Kÿ&0.5)g;450ÿ'9
                                                                                              W0.X);0
                                                                                                  E)+F01ÿ5'ÿGHI
                                                                                                  E)+F01ÿ9.'(ÿGHI
                                                                               WLd/'0+4       ThK)d)5ÿiÿ-34)+5)67* @;;0/501 B=Y:C
                                                                                              WLd/'0+4ÿ<L;0*
                                                                                              U0;L(ÿ<).0;501ÿ5'
                                                                                              aL+5'+ÿ@+1.0f*
                                                                                              >L.5KÿEE-
                                                                                              -L.*L4+5ÿ5'
                                                                                              e+50.*5450
                                                                                              <0/'*)5)'+*ÿ4+1
                                                                                              <)*;'X0.`ÿ@;5
                                                                                                  E)+F01ÿ9.'(ÿGHI
       MNAjNQQY NRHHRBAHO V)30ÿ@+1 BAHYZAPQQZ:U[ ]);K'34*ÿJ HNQ C.)09                         C.)09ÿ)+ÿWL//'.5 @;;0/501 A=H:C
                       PSNjÿ-: W0.X0 WU@\T<ÿZÿ&D]V C.4++);Fb                                  '9ÿ:'5)'+ÿ5'
                       T<U                 D^<T^ÿ-45.);F &'30ÿW;K'5?                          <)*()**ÿ&'L+5ÿek
                                           <4L_K0.5`ÿX= -&                                    '9ÿW0;'+1
                                           a)_K34+1                                           @(0+101ÿl0.)g01
                                           &4/)543                                            &'(/34)+5ÿf)5K
                                           :4+4_0(0+5b                                        &0.5)g;450ÿ'9
                                           E=-=                                               W0.X);0
                                                                                                  E)+F01ÿ5'ÿGHI
                                                                                                  E)+F01ÿ9.'(ÿGHI
       MNABYBQQ NRjRBAHO V)30ÿ@+1 BAHYZAPQQZ:U[ ]);K'34*ÿJ HNY E0550.                         E0550.ÿ5'ÿl);0 @;;0/501 A=N:C
                       NSNNÿ-: W0.X0 WU@\T<ÿZÿ&D]V C.4++);Fb                                  &K4+;033'.
                       TWU                 D^<T^ÿ-45.);F &'30ÿW;K'5?                          :'._4+ÿU=ÿ[L.+
                                           <4L_K0.5`ÿX= -&                                    9.'(ÿ]);K'34*ÿJ=
                                           a)_K34+1                                           C.4++);F
11775677 771771!7"#$9#2                                         014126                %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 66 of
           Case 3:21-cv-00538-N Document   '()*+(,     26-53     Filed
                                                                  107    06/09/21           6.7of,89254
                                                                                     Page 200       *./ PageID 17084
                                           -(.(/010.+2                                      '8:;+09<ÿ'8)*09
                                           3454                                             8>ÿ?@Aÿ-8+*8.ÿ+8
                                                                                            B*91*99ÿ'8:.+ÿCD
                                                                                            8>ÿE078.F
                                                                                            G10.F0FÿH0;*I0F
                                                                                            '81),(*.+2ÿ?JA
                                                                                            K;*0>ÿ*.ÿE:))8;+
                                                                                            8>ÿ-8+*8.ÿ+8
                                                                                            B*91*99ÿ'8:.+ÿCD
                                                                                            8>ÿE078.F
                                                                                            G10.F0FÿH0;*I0F
                                                                                            '81),(*.+Lÿ(.Fÿ?MA
                                                                                            N;(.91*++(,
                                                                                            GOF(P*+ÿ8>
                                                                                            Q*7R8,(9ÿS4
                                                                                            K;(..*7T
                                                                                                3*.T0Fÿ+8ÿ?MA
       UMVJWXWY MZWZJV@[ ]*,0ÿG.F JV@X^V_YY^-N` -8;/(.ÿ̀:;.2 @MU b;F0;                      5:;9:(.+ÿ+8         G770)+0F V-K
                       @J\WJÿ5- E0;P0 ENGa6Bÿ^ÿ'bQ] B6ÿ'8:;+ÿ8>                             78:.90,e9
                       6EN                 bcB6cÿ5(+;*7T 'R(.70;<ÿ'*P*,                     78.P0;9(+*8.ÿf*+R
                                           B(:/R0;+<ÿP4 G7+*8.                              'R(1g0;9ÿ+8F(<2
                                           d*/R,(.F                                         +R0ÿR0(;*./
                                           '()*+(,                                          97R0F:,0Fÿ>8;
                                           -(.(/010.+2                                      -(;7RÿU2ÿJV@[
                                           3454                                             ;0/(;F*./ÿ+R0
                                                                                            -8+*8.ÿ+8ÿ'81)0,
                                                                                            f*,,ÿg0
                                                                                            ;097R0F:,0Fÿ(9
                                                                                            +R0ÿ)(;+*09
                                                                                            78.+*.:0ÿ+8
                                                                                            78.>0;4
                                                                                                3*.T0Fÿ>;81ÿ?@A
       UMVJJWVW MZ_ZJV@[ ]*,0ÿG.F JV@X^V_YY^-N` Q*7R8,(9ÿS @MW K;*0>                        K;*0>ÿ*.ÿE:))8;+ G770)+0F V4U-K
                       _\MJÿ5- E0;P0 ENGa6Bÿ^ÿ'bQ] K;(..*7T2                                8>ÿ-8+*8.ÿ+8
                       6EN                 bcB6cÿ5(+;*7T '8,0ÿE7R8+h                        B*91*99ÿ'8:.+ÿCD
                                           B(:/R0;+<ÿP4 5'                                  8>ÿE078.F
                                           d*/R,(.F                                         G10.F0FÿH0;*I0F
                                           '()*+(,                                          '81),(*.+ÿf*+R
                                           -(.(/010.+2                                      '0;+*I7(+0ÿ8>
                                           3454                                             E0;P*70ÿ?]*,0F
                                                                                            i.F0;ÿE0(,A
                                                                                                3*.T0Fÿ+8ÿ?JA
                                                                                                3*.T0Fÿ>;81ÿ?_A
                                                                              GOF(P*+       N;(.91*++(,         G770)+0F V4W-K
                                                                                            GOF(P*+ÿ8>
                                                                                            Q*7R8,(9ÿS4
                                                                                            K;(..*7Tÿ*.
                                                                                            E:))8;+ÿ8>ÿK;*0>
                                                                                            *.ÿE:))8;+ÿ8>
                                                                                            -8+*8.ÿ+8ÿB*91*99
                                                                                            '8:.+ÿCDÿ8>
                                                                                            E078.FÿG10.F0F
                                                                                            H0;*I0F
                                                                                            '81),(*.+
                                                                                                3*.T0Fÿ>;81ÿ?@A
                                                                              6jR*g*+9      6jR*g*+ÿGÿ^ÿ5(;+ÿ@ G770)+0F X4X-K
                                                                                            8>ÿMÿ+8ÿN;(.91*++(,
                                                                                            GOF(P*+ÿ8>
                                                                                            Q*7R8,(9ÿS4
                                                                                            K;(..*7Tÿ*.
                                                                                            E:))8;+ÿ8>ÿK;*0>
11775677 771771!7"#$9#2                                       014127               %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 67 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 201      '(ÿ*of+,,-.
                                                                                                      254/ÿ
                                                                                                          -0PageID 17085
                                                                                              1-/'-(ÿ/-ÿ2'34'33
                                                                                              5-+(/ÿ67ÿ-0
                                                                                              *89-(:ÿ;48(:8:
                                                                                              <8.'=8:
                                                                                              5-4,>?'(/ÿ@A'>8:
                                                                                              B(:8.ÿ*8?>C
                                                                               DEF'G'/3       DEF'G'/ÿ;ÿHÿI?./ÿJ ;998,/8: TQK1R
                                                                                              -0ÿKÿ/-ÿL.?(34'//?>
                                                                                              ;M:?N'/ÿ-0
                                                                                              O'9F->?3ÿPQ
                                                                                              R.?(('9Sÿ'(
                                                                                              *+,,-./ÿ-0ÿR.'80
                                                                                              '(ÿ*+,,-./ÿ-0
                                                                                              1-/'-(ÿ/-ÿ2'34'33
                                                                                              5-+(/ÿ67ÿ-0
                                                                                              *89-(:ÿ;48(:8:
                                                                                              <8.'=8:
                                                                                              5-4,>?'(/ÿ@A'>8:
                                                                                              B(:8.ÿ*8?>C
                                                                               DEF'G'/3       DEF'G'/ÿ;ÿHÿI?./ÿK ;998,/8: UQV1R
                                                                                              -0ÿKÿ/-ÿL.?(34'//?>
                                                                                              ;M:?N'/ÿ-0
                                                                                              O'9F->?3ÿPQ
                                                                                              R.?(('9Sÿ'(
                                                                                              *+,,-./ÿ-0ÿR.'80
                                                                                              '(ÿ*+,,-./ÿ-0
                                                                                              1-/'-(ÿ/-ÿ2'34'33
                                                                                              5-+(/ÿ67ÿ-0
                                                                                              *89-(:ÿ;48(:8:
                                                                                              <8.'=8:
                                                                                              5-4,>?'(/ÿ@A'>8:
                                                                                              B(:8.ÿ*8?>C
                                                                               DEF'G'/3       DEF'G'/3ÿRÿ?(:ÿ5 ;998,/8: WQW1R
                                                                                              /-ÿL.?(34'//?>
                                                                                              ;M:?N'/ÿ-0
                                                                                              O'9F->?3ÿPQ
                                                                                              R.?(('9Sÿ'(
                                                                                              *+,,-./ÿ-0ÿR.'80
                                                                                              '(ÿ*+,,-./ÿ-0
                                                                                              1-/'-(ÿ/-ÿ2'34'33
                                                                                              5-+(/ÿ67ÿ-0
                                                                                              *89-(:ÿ;48(:8:
                                                                                              <8.'=8:
                                                                                              5-4,>?'(/ÿ@A'>8:
                                                                                              B(:8.ÿ*8?>C
       VKXWYKVV KZ[ZJXWY A'>8ÿ;(: JXWUHX[]]H1L^ 1-.b?(ÿ^+.(e WK[ f8//8.                       f8//8.ÿ/-ÿ5-+(38> ;998,/8: XQJ1R
                       WX\WTÿ;1 *8.N8 *L;_D2ÿHÿ5`OA 2Dÿ5-+./ÿ-0                               0.-4ÿ<'98
                       D*L                 `a2DaÿI?/.'9S 5F?(98.cÿ5'N'>                       5F?(98>>-.ÿ^+.(
                                           2?+bF8./cÿNQ ;9/'-(                                a8b?.:'(bÿ/F8
                                           d'bF>?(:                                           1-/'-(ÿ/-ÿ5-4,8>
                                           5?,'/?>
                                           1?(?b848(/e
                                           fQIQ
       VKXWTJUV KZWZJXWY A'>8ÿ;(: JXWUHX[]]H1L^ LF-4?3                     WKK 1-/'-(ÿ0-.     I>?'(/'hg3ÿ1-/'-( ;998,/8: XQW1R
                       [\KXÿI1 *8.N8 *L;_D2ÿHÿ5`OA B8G>8.e                     *+44?.c        0-.ÿI?./'?>
                       D*L                 `a2DaÿI?/.'9S 195->>-4              P+:b48(/       *+44?.c
                                           2?+bF8./cÿNQ 2gD4'>'-ÿ*4'/F                        P+:b48(/
                                           d'bF>?(:        B8G>8.ÿff5                             f'(S8:ÿ/-ÿ@WC
                                           5?,'/?>                                                f'(S8:ÿ0.-4ÿ@TC
                                           1?(?b848(/e                         I.-,-38:ÿ̀.:8. I.-,-38:ÿ̀.:8. ;998,/8: XQW1R
                                           fQIQ
11775677 771771!7"#$9#2                                         014128              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 68 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 202      '()of*+,254
                                                                                                      *-ÿ/0),*+,123 17086
                                                                                                              PageID
                                                                                              45+,5*ÿ65(ÿ/)(+,)0
                                                                                              7899)(:
                                                                                              ;8<-9=*+
                                                                                                  >,*?=<ÿ6(59ÿ@AB
                                                                               C=(+,DE)+=ÿ56 C=(+,DE)+=ÿ56 GEE=H+=< IJK4L
                                                                               7=(F,E=        7=(F,E=ÿ+5
                                                                                              /0),*+,123ÿ45+,5*
                                                                                              65(ÿ/)(+,)0
                                                                                              7899)(:
                                                                                              ;8<-9=*+
       MAINOAPN AQNQKINP V,0=ÿG*< KINOWIRXXW4UY ],E_50)3ÿ; NAK 45+,5*ÿ+5                      [=6=*<)*+32          GEE=H+=< IJN4L
                       RSKAÿ/4 7=(F= 7UGZT[ÿWÿC\]V L()**,E?a                   [,39,33        45+,5*ÿ+5ÿ[,39,33
                       T7U                 \^[T^ÿ/)+(,E? C50=ÿ7E_5+b                          C58*+ÿcdÿ56
                                           [)8-_=(+:ÿFJ /C                                    7=E5*<ÿG9=*<=<
                                           `,-_0)*<                                           e=(,D=<
                                           C)H,+)0                                            C59H0),*+ÿf,+_
                                           4)*)-=9=*+a                                        C=(+,DE)+=ÿ56
                                           >J/J                                               7=(F,E=
                                                                                                  >,*?=<ÿ+5ÿ@NB
                                                                                                  >,*?=<ÿ6(59ÿ@RB
                                                                               /(5H53=<ÿ\(<=( g/(5H53=<hÿ\(<=( GEE=H+=< IJN4L
                                                                                              '()*+,*-ÿ45+,5*
                                                                                              +5ÿ[,39,33ÿC58*+
                                                                                              cdÿ56ÿ7=E5*<
                                                                                              G9=*<=<ÿe=(,D=<
                                                                                              C59H0),*+
       MKPPMANM KQKKQKINP V,0=ÿG*< KINOWIRXXW4UY U_59)3                    NAI /8k0,Eÿe=(3,5* /8k0,EÿF=(3,5*ÿ56 GEE=H+=< IJM4L
                       RSNiÿ/4 7=(F= 7UGZT[ÿWÿC\]V j=k0=(a                                    /0),*+,123ÿ7=E5*<
                       T7U                 \^[T^ÿ/)+(,E? 4EC50059                             G9=*<=<ÿe=(,D=<
                                           [)8-_=(+:ÿFJ [2T9,0,5ÿ79,+_                        C59H0),*+aÿf,+_
                                           `,-_0)*<        j=k0=(ÿ>>C                         C=(+,DE)+=ÿ56
                                           C)H,+)0                                            7=(F,E=
                                           4)*)-=9=*+a                                            >,*?=<ÿ+5ÿ@NB
                                           >J/J
       MKPPMROK KQKKQKINP V,0=ÿG*< KINOWIRXXW4UY U_59)3                    NAN /8k0,Eÿe=(3,5* /8k0,EÿF=(3,5*ÿ56 GEE=H+=< IJR4L
                       RSNiÿ/4 7=(F= 7UGZT[ÿWÿC\]V j=k0=(a                                    /0),*+,123ÿ^=H0:ÿ,*
                       T7U                 \^[T^ÿ/)+(,E? 4EC50059                             78HH5(+ÿ56ÿ̀,3
                                           [)8-_=(+:ÿFJ [2T9,0,5ÿ79,+_                        45+,5*ÿ+5ÿC59H=0
                                           `,-_0)*<        j=k0=(ÿ>>C                         [5E89=*+3ÿ6(59
                                           C)H,+)0                                            Gk()93ÿlÿL):0,33
                                           4)*)-=9=*+a                                        >>/aÿf,+_
                                           >J/J                                               C=(+,DE)+=ÿ56
                                                                                              7=(F,E=
                                                                                                  >,*?=<ÿ+5ÿ@NB
       MKPXKKII KQNPQKINP V,0=ÿG*< KINOWIRXXW4UY U_59)3                    NKP >=++=(         >=++=(ÿ6(59          GEE=H+=< IJR4L
                       NSAPÿ/4 7=(F= 7UGZT[ÿWÿC\]V j=k0=(a                                    U_59)3ÿGJÿj=k0=(
                       T7U                 \^[T^ÿ/)+(,E? 4EC50059                             +5ÿeCÿY8(*
                                           [)8-_=(+:ÿFJ [2T9,0,5ÿ79,+_                        (=-)(<,*-
                                           `,-_0)*<        j=k0=(ÿ>>C                         E58(+=3:ÿE5H,=3ÿ56
                                           C)H,+)0                                            /0),*+,123ÿ(=H0:ÿ,*
                                           4)*)-=9=*+a                                        38HH5(+ÿ56ÿ_,3
                                           >J/J                                               95+,5*ÿ+5ÿE59H=0
                                                                                                  >,*?=<ÿ+5ÿ@AB
       MKPOiXiM KQNiQKINP V,0=ÿG*< KINOWIRXXW4UY U_59)3                    NKX ^=H0:          gC5*D<=*+,)0 GEE=H+=< IJR4L
                       RSIiÿ/4 7=(F= 7UGZT[ÿWÿC\]V j=k0=(a                                    V,0,*-hÿ/0),*+,123
                       T7U                 \^[T^ÿ/)+(,E? 4EC50059                             ^=H0:ÿ,*ÿ78HH5(+
                                           [)8-_=(+:ÿFJ [2T9,0,5ÿ79,+_                        56ÿ̀,3ÿ45+,5*ÿ+5
                                           `,-_0)*<        j=k0=(ÿ>>C                         C59H=0
                                           C)H,+)0                                            [5E89=*+3ÿ6(59
                                                                                              Gk()93ÿlÿL):0,33
11775677 771771!7"#$9#2                                          014129               %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 69 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,- 26-53     Filed
                                                                   107   06/09/21             ..0-
                                                                                       Page 203   ofÿ23,4 PageID 17087
                                                                                                      254
                                           ./0/                                               5*6,378',*ÿ9:
                                                                                              ;*6<38*
                                                                                                  .3(=*>ÿ,9ÿ?@A
                                                                                                  .3(=*>ÿ:69+ÿ?BA
                                                                               CD43E3,F       G59(7>*(,3'H K88*P,*> W/X&U
                                                                                              I3H3()JÿCD43E3,FÿK
                                                                                              ,469L)4ÿCÿ,9
                                                                                              0H'3(,3MNFÿO*PHQÿ3(
                                                                                              ;LPP96,ÿ9:ÿR3F
                                                                                              &9,39(ÿ,9ÿ59+P*H
                                                                                              S98L+*(,Fÿ:69+
                                                                                              KE6'+FÿTÿU'QH3FF
                                                                                              ..0
                                                                                                  .3(=*>ÿ:69+ÿ?VA
                                                                               CD43E3,F       CD43E3,ÿIÿ,9        K88*P,*> Y/W&U
                                                                                              0H'3(,3MNFÿO*PHQÿ3(
                                                                                              ;LPP96,ÿ9:ÿR3F
                                                                                              &9,39(ÿ,9ÿ59+P*H
                                                                                              S98L+*(,Fÿ:69+
                                                                                              KE6'+FÿTÿU'QH3FF
                                                                                              ..0
                                                                                                  .3(=*>ÿ:69+ÿ?VA
       ZB[\WV@V B]VW]BYV[ I3H*ÿK(> BYV\`YXaa`&_b _49+'F                    VB\ K+*(>*>        G59(7>*(,3'H K88*P,*> V/V&U
                       X^YYÿ0& ;*6<* ;_KcCSÿ̀ÿ5deI f*EH*6-                     59+PH'3(,      I3H3()Jÿ0',638=
                       C;_                 dOSCOÿ0',638= &859HH9+                             S'L)4*6,QNF
                                           S'L)4*6,Qÿ</ SNC+3H39ÿ;+3,4                        ;*89(>ÿK+*(>*>
                                           R3)4H'(>        f*EH*6ÿ..5                         g*637*>
                                           5'P3,'H                                            59+PH'3(,ÿ:96
                                           &'(')*+*(,-                                        I6'L>LH*(,
                                           ./0/                                               _6'(F:*6-
                                                                                              h(>*+(378',39(-
                                                                                              f(iLF,
                                                                                              C(6384+*(,-ÿ'(>
                                                                                              069+3FF96Q
                                                                                              CF,9PP*H
                                                                                                  .3(=*>ÿ,9ÿ?@A
                                                                                                  .3(=*>ÿ:69+
                                                                                              ?VWA
                                                                               g*6378',39(ÿ,9 0',638=             K88*P,*> Y/V&U
                                                                               59+PH'3(,      S'L)4*6,QNF
                                                                                              g*6378',39(ÿ,9
                                                                                              ;*89(>ÿK+*(>*>
                                                                                              g*637*>
                                                                                              59+PH'3(,
                                                                               CD43E3,F       G59(7>*(,3'H K88*P,*> Z/[&U
                                                                                              I3H3()JÿCD43E3,FÿK
                                                                                              ,469L)4ÿjÿ,9
                                                                                              0',638=
                                                                                              S'L)4*6,QNF
                                                                                              ;*89(>ÿK+*(>*>
                                                                                              g*637*>
                                                                                              59+PH'3(,
                                                                               CD43E3,F       G59(7>*(,3'H K88*P,*> Y/W&U
                                                                                              I3H3()JÿO*>H3(*
                                                                                              CD43E3,ÿ,9ÿ0',638=
                                                                                              S'L)4*6,QNF
                                                                                              ;*89(>ÿK+*(>*>
                                                                                              g*637*>
                                                                                              59+PH'3(,
                                                                               5*6,378',*ÿ9: 5*6,378',*ÿ9: K88*P,*> Y/B&U
11775677 771771!7"#$9#2                                         014130 2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 70 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21&'()*+'Page 204&'(of
                                                                                                 )*+'254
                                                                                                     ÿ-.ÿ/0-(PageID
                                                                                                             *+1     17088
                                                                                             20345'(-678
                                                                                             &'+.9:ÿ;<'9:':
                                                                                             ='(*>':
                                                                                             ?.<@A0*9-
       BCDBEFDG CHECHCGED N*A'ÿ;9: CGEOPGFQQPKMR K.(409ÿR3(9Y ECB T(:'(                      \(09-':             ;++'@-': GWJKb
                       EEIJDÿ;K &'()' &M;SL2ÿPÿ?TUN 2Lÿ?.3(-ÿ.[                              ]^/(.@.8':_ÿT(:'(
                       L&M                 TV2LVÿ/0-(*+1 ?509+'(6ÿ?*)*A                      \(09-*94ÿ/A0*9-*`78
                                           20345'(-6ÿ)W ;+-*.9                               K.-*.9ÿ[.(ÿZ'0)'
                                           X*45A09:                                          -.ÿN*A'ÿ&'+.9:
                                           ?0@*-0A                                           ;<'9:':
                                           K0904'<'9-Y                                       ?.<@A0*9-a
                                           ZW/W                                                  Z*91':ÿ-.ÿ]Ea
                                                                                                 Z*91':ÿ[(.<ÿ]Ea
       BCDBEJGO CHECHCGED N*A'ÿ;9: CGEOPGFQQPKMR M5.<08                    ECe Z'--'(        Z'--'(ÿ[(.<         ;++'@-': GWFKb
                       EEIEDÿ;K &'()' &M;SL2ÿPÿ?TUN c'dA'(Y                                  M5.<08ÿ;Wÿc'dA'(
                       L&M                 TV2LVÿ/0-(*+1 K+?.AA.<                            -.ÿ=?ÿR3(9
                                           20345'(-6ÿ)W 27L<*A*.ÿ&<*-5                       ('40(:*94
                                           X*45A09:        c'dA'(ÿZZ?                        /A0*9-*`78
                                           ?0@*-0A                                           39.@@.8':
                                           K0904'<'9-Y                                       <.-*.9ÿ-.ÿ0<'9:
                                           ZW/W                                                  Z*91':ÿ-.ÿ]Ca
       BCDeOGCQ CHEEHCGED N*A'ÿ;9: CGEOPGFQQPKMR U*+5.A08ÿf ECF Z'--'(                       Z'--'(ÿ-.ÿ=*+' ;++'@-': GWFKb
                       CIEJÿ/K &'()' &M;SL2ÿPÿ?TUN b(099*+1Y                                 ?509+'AA.(
                       L&M                 TV2LVÿ/0-(*+1 ?.A'ÿ&+5.-g                         K.(409ÿMWÿR3(9
                                           20345'(-6ÿ)W /?                                   [(.<ÿU*+5.A08ÿfW
                                           X*45A09:                                          b(099*+1ÿ;:)*8*94
                                           ?0@*-0A                                           -5'ÿ?.3(-ÿ-50-
                                           K0904'<'9-Y                                       2'['9:09-8ÿ50)'
                                           ZW/W                                              2'+*:':ÿ-.
                                                                                             h*-5:(0iÿ-5'*(
                                                                                             T@@.8*-*.9ÿ-.
                                                                                             /A0*9-*`78ÿK.-*.9
                                                                                             [.(ÿZ'0)'ÿ-.ÿN*A'
                                                                                             &'+.9:ÿ;<'9:':
                                                                                             ?.<@A0*9-
                                                                                                 Z*91':ÿ-.ÿ]Ca
                                                                                                 Z*91':ÿ[(.<ÿ]Ea
       BCDJBJeQ CHBHCGED N*A'ÿ;9: CGEOPGFQQPKMR K.(409ÿR3(9Y ECJ Z'--'(                      Z'--'(ÿ-.ÿ?.398'A ;++'@-': GWEKb
                       EEIeBÿ;K &'()' &M;SL2ÿPÿ?TUN 2Lÿ?.3(-ÿ.[                              [(.<ÿ=*+'
                       L&M                 TV2LVÿ/0-(*+1 ?509+'(6ÿ?*)*A                      ?509+'AA.(ÿR3(9
                                           20345'(-6ÿ)W ;+-*.9                               +.9>(<*94ÿ0
                                           X*45A09:                                          5'0(*94ÿ.9ÿ-5'
                                           ?0@*-0A                                           K.-*.9ÿ-.ÿ?.<@'A
                                           K0904'<'9-Y                                       *9ÿ-5'ÿ<0--'(ÿ[.(
                                           ZW/W                                              h':9'8:06Y
                                                                                             K0(+5ÿBYÿCGEDÿ0-
                                                                                             JIEeÿ@W<W
       BCDJJFEO CHeHCGED N*A'ÿ;9: CGEOPGFQQPKMR K.(409ÿR3(9Y ECC T(:'(                       \(09-':ÿi*-5 ;++'@-': GWJKb
                       FIGFÿ/K &'()' &M;SL2ÿPÿ?TUN 2Lÿ?.3(-ÿ.[                               K.:*>+0-*.98
                       L&M                 TV2LVÿ/0-(*+1 ?509+'(6ÿ?*)*A                      ]^/(.@.8':_ÿT(:'(
                                           20345'(-6ÿ)W ;+-*.9                               4(09-*94ÿ/A0*9-*`78
                                           X*45A09:                                          K.-*.9ÿ-.ÿ&-(*1'
                                           ?0@*-0A                                           2'['9:09-87
                                           K0904'<'9-Y                                       T@@.8*-*.9ÿ-.
                                           ZW/W                                              /A0*9-*`78ÿK.-*.9
                                                                                             -.ÿ;<'9:
                                                                                             ?.<@A0*9-a
                                                                                                 Z*91':ÿ-.ÿ]Ea
       BCDJGeBF CHeHCGED N*A'ÿ;9: CGEOPGFQQPKMR M5.<08                     ECE Z'--'(        Z'--'(ÿ[(.<         ;++'@-': GWFKb
                       EGIFQÿ;K &'()' &M;SL2ÿPÿ?TUN c'dA'(Y                                  M5.<08ÿ;Wÿc'dA'(
11775677 771771!7"#$9#2                                         014131 2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 71 of
                       &'(
           Case 3:21-cv-00538-N            )*+&*ÿ-./0123 A2?E<<EB
                                          Document     26-53     Filed
                                                                   107   06/09/21           /EÿI?ÿ
                                                                                     Page 205  of J 40= PageID 17089
                                                                                                   254
                                           +.45670/8ÿ9: +F&B1<1Eÿ'B1/6                      075.0>1=5
                                           ;156<.=>        G7H<70ÿDD?                       2E40/7K8ÿ2E@17KÿEL
                                           ?.@1/.<                                          -<.1=/1MFKÿBE/1E=
                                           A.=.57B7=/C                                      /Eÿ2EB@7<
                                           D:-:                                                 D1=37>ÿ/EÿNOP
       QRSRQTUQ RVOVRTWS Z1<7ÿ[=> RTW\]TOUU]A(J _126E<.Kÿ̀ WRT D7//70                       D7//70ÿ/EÿI127 [227@/7> T:YAa
                       WXTYÿ-A '7097 '([^&+ÿ]ÿ?)_Z a0.==123C                                ?6.=27<<E0
                       &'(                 )*+&*ÿ-./0123 ?E<7ÿ'26E/b                        AE05.=ÿ(:ÿJ40=
                                           +.45670/8ÿ9: -?                                  L0EBÿ_126E<.Kÿ̀:
                                           ;156<.=>                                         a0.==123
                                           ?.@1/.<                                          &=2<EK1=5ÿ2E@17K
                                           A.=.57B7=/C                                      ELÿ+7L7=>.=/Kc
                                           D:-:                                             a017Lÿ1=
                                                                                            )@@EK1/1E=ÿ/E
                                                                                            -<.1=/1McKÿAE/1E=
                                                                                            /Eÿ?EB@7<
                                                                                            +E24B7=/KÿL0EB
                                                                                            [H0.BKÿdÿa.8<1KK
                                                                                            DD-
                                                                                                D1=37>ÿ/EÿNWP
       QRSRRYeT RVWVRTWS Z1<7ÿ[=> RTW\]TOUU]A(J _126E<.Kÿ̀ WWS a017L                        +7L7=>.=/KFÿa017L [227@/7> T:eAa
                       eXOWÿ-A '7097 '([^&+ÿ]ÿ?)_Z a0.==123C                                1=ÿ)@@EK1/1E=ÿ/E
                       &'(                 )*+&*ÿ-./0123 ?E<7ÿ'26E/b                        -<.1=/1MFKÿAE/1E=
                                           +.45670/8ÿ9: -?                                  /Eÿ?EB@7<
                                           ;156<.=>                                         +E24B7=/KÿL0EB
                                           ?.@1/.<                                          [H0.BKÿdÿa.8<1KK
                                           A.=.57B7=/C                                      DD-ÿf1/6
                                           D:-:                                             ?70/1g2./7ÿEL
                                                                                            '709127
                                                                                                D1=37>ÿ/EÿNeP
                                                                                                D1=37>ÿL0EBÿNRP
                                                                              &h61H1/K      &h61H1/ÿWÿ/E        [227@/7> W:\Aa
                                                                                            +7L7=>.=/KFÿa017L
                                                                                            1=ÿ)@@EK1/1E=ÿ/E
                                                                                            -<.1=/1MFKÿAE/1E=
                                                                                            /Eÿ?EB@7<
                                                                                            +E24B7=/KÿL0EB
                                                                                            [H0.BKÿdÿa.8<1KK
                                                                                            DD-
       QRSWUWQU WVeWVRTWS Z1<7ÿ[=> RTW\]TOUU]A(J _126E<.Kÿ̀ WWU _E/127ÿELÿ'709127 _E/127ÿELÿ'709127 [227@/7> T:WAa
                       OXRQÿ-A '7097 '([^&+ÿ]ÿ?)_Z a0.==123C                                ELÿNWPÿ+7L7=>.=/KF
                       &'(                 )*+&*ÿ-./0123 ?E<7ÿ'26E/b                        [B7=>7>
                                           +.45670/8ÿ9: -?                                  *7K@E=K7Kÿ.=>
                                           ;156<.=>                                         )Hi72/1E=Kÿ/E
                                           ?.@1/.<                                          -<.1=/1MFKÿZ10K/
                                           A.=.57B7=/C                                      *7j47K/ÿLE0
                                           D:-:                                             k=/700E5./E017K
                                                                                            .=>ÿNRP
                                                                                            +7L7=>.=/KF
                                                                                            [B7=>7>
                                                                                            *7K@E=K7Kÿ.=>
                                                                                            )Hi72/1E=Kÿ/E
                                                                                            -<.1=/1MFKÿZ10K/
                                                                                            *7j47K/ÿLE0
                                                                                            -0E>42/1E=ÿEL
                                                                                            +E24B7=/Kÿf1/6
                                                                                            ?70/1g2./7ÿEL
                                                                                            '709127
                                                                                                D1=37>ÿ/EÿNOP
                                                                                                D1=37>ÿL0EBÿNYP
       QRSWQO\Y WVeWVRTWS Z1<7ÿ[=> RTW\]TOUU]A(J _126E<.Kÿ̀ WW\ D7//70                      D7//70ÿ/EÿI127 [227@/7> T:YAa
11775677 771771!7"#$9#2                                        014132 2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 72 of
                       '()(*ÿ,- /1231 /045.6ÿ7ÿ89:; O2=II?@AM
           Case 3:21-cv-00538-N           Document     26-53     Filed
                                                                   107   06/09/21             8D=ofI@254
                                                                                       Page 206      1HHP2 PageID 17090
                       ./0                 9<6.<ÿ,=>2?@A 8PH1ÿ/@DP>Q                          -P2C=Iÿ0FÿRB2I
                                           6=BCD12>Eÿ3F ,8                                    S2PLÿ:?@DPH=TÿUF
                                           G?CDH=IJ                                           O2=II?@A
                                           8=K?>=H                                            .I@HPT?IC
                                           -=I=C1L1I>M                                        8PB2>1TEÿ8PK?1T
                                           NF,F                                               PSÿ61S1IJ=I>TV
                                                                                              9KKPT?>?PIÿ>P
                                                                                              ,H=?I>?WVTÿ-P>?PI
                                                                                              SP2ÿN1=31ÿ>Pÿ;?H1
                                                                                              /1@PIJÿ4L1IJ1J
                                                                                              8PLKH=?I>
                                                                                                  N?IA1Jÿ>PÿX'Y
       Z([\[(][ '^([^(\'[ ;?H1ÿ4IJ (\'_7\`aa7-0R 0DPL=T                    ''Z N1>>12         N1>>12ÿS2PL         4@@1K>1J \F̀-O
                       ()](ÿ,- /1231 /045.6ÿ7ÿ89:; b1cH12M                                    0DPL=Tÿ4Fÿb1cH12
                       ./0                 9<6.<ÿ,=>2?@A -@8PHHPL                             >Pÿd8ÿRB2I
                                           6=BCD12>Eÿ3F 6V.L?H?Pÿ/L?>D                        21C=2J?IC
                                           G?CDH=IJ        b1cH12ÿNN8                         ,H=?I>?WVTÿLP>?PI
                                           8=K?>=H                                            >PÿT>2?A1
                                           -=I=C1L1I>M                                        61S1IJ=I>TV
                                           NF,F                                               PKKPT?>?PI
                                                                                                  N?IA1Jÿ>PÿX(Y
       Z([\''(] '^(*^(\'[ ;?H1ÿ4IJ (\'_7\`aa7-0R 0DPL=T                    ''* ,BcH?@ÿd12T?PI ,BcH?@ÿd12T?PIÿPS 4@@1K>1J \F*-O
                       *)`*ÿ,- /1231 /045.6ÿ7ÿ89:; b1cH12M                                    ,H=?I>?WVTÿ<1KHEÿ?I
                       ./0                 9<6.<ÿ,=>2?@A -@8PHHPL                             /BKKP2>ÿPSÿG?T
                                           6=BCD12>Eÿ3F 6V.L?H?Pÿ/L?>D                        -P>?PIÿ;P2ÿN1=31
                                           G?CDH=IJ        b1cH12ÿNN8                         >Pÿ;?H1ÿ/1@PIJ
                                           8=K?>=H                                            4L1IJ1J
                                           -=I=C1L1I>M                                        8PLKH=?I>Mÿe?>D
                                           NF,F                                               812>?f@=>1ÿPS
                                                                                              /123?@1
                                                                                                  N?IA1Jÿ>PÿX'Y
       Z(a[_a(] '^(*^(\'[ ;?H1ÿ4IJ (\'_7\`aa7-0R :?@DPH=TÿU ''` 9KKPT?>?PI                    61S1IJ=I>TV 4@@1K>1J \F]-O
                       '\)*\ÿ4- /1231 /045.6ÿ7ÿ89:; O2=II?@AM                                 9KKPT?>?PIÿ0P
                       ./0                 9<6.<ÿ,=>2?@A 8PH1ÿ/@DP>Q                          ,H=?I>?WVTÿ-P>?PI
                                           6=BCD12>Eÿ3F ,8                                    0Pÿ/>2?A1
                                           G?CDH=IJ                                           61S1IJ=I>TV
                                           8=K?>=H                                            9KKPT?>?PIÿ0P
                                           -=I=C1L1I>M                                        ,H=?I>?WVTÿ-P>?PI
                                           NF,F                                               0Pÿ4L1IJ
                                                                                              8PLKH=?I>ÿe?>D
                                                                                              812>?f@=>1ÿPS
                                                                                              /123?@1
                                                                                                  N?IA1Jÿ>PÿX'Y
                                                                                                  N?IA1JÿS2PLÿX'Y
       Z(aaa'`( '^(]^(\'[ ;?H1ÿ4IJ (\'_7\`aa7-0R -P2C=IÿRB2IM ''] 92J12                       g2=I>1Jÿe?>D 4@@1K>1J \F̀-O
                       [)``ÿ4- /1231 /045.6ÿ7ÿ89:; 6.ÿ8PB2>ÿPS                                -PJ?f@=>?PIT
                       ./0                 9<6.<ÿ,=>2?@A 8D=I@12Eÿ8?3?H                       X/>?KBH=>?PIÿ4IJ
                                           6=BCD12>Eÿ3F 4@>?PI                                h,2PKPT1Ji
                                           G?CDH=IJ                                           /@D1JBH?ICÿ92J12
                                           8=K?>=H                                            gP312I?ICÿ,=>2?@A
                                           -=I=C1L1I>M                                        6=BCD12>EVT
                                           NF,F                                               -P>?PIÿ0P
                                                                                              8PLK1H
                                                                                              6P@BL1I>Tÿ;2PL
                                                                                              4c2=LTÿjÿO=EH?TT
                                                                                              NN,Y
                                                                                                  N?IA1Jÿ>PÿX'Y
                                                                                                  N?IA1JÿS2PLÿX(Y
       Z(aa]*[\ '^((^(\'[ ;?H1ÿ4IJ (\'_7\`aa7-0R 0DPL=T                    ''( N1>>12         N1>>12ÿS2PL         4@@1K>1J \F̀-O
                       '')'\ÿ4- /1231 /045.6ÿ7ÿ89:; b1cH12M                                   0DPL=Tÿ4Fÿb1cH12
                       ./0                 9<6.<ÿ,=>2?@A -@8PHHPL                             >Pÿd8ÿRB2I
11775677 771771!7"#$9#2                                         014133 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 73 of
           Case 3:21-cv-00538-N Document   &'()*+,-.ÿ01 &>?:343@ÿA:3-*
                                                       26-53     Filed
                                                                   107   06/09/21      Page 207 ,+)of
                                                                                                   ',63 5) PageID 17091
                                                                                                       254
                                           23)*4'56        B+C4+,ÿ<<7                           D@(,-+E.ÿD@83+Eÿ@F
                                           7'83-'4                                              =4'35-3G>Eÿ:@-3@5
                                           9'5')+:+5-;                                          -@ÿ':+56;
                                           <1=1                                                 =4'35-3G>Eÿ,+84.ÿ35
                                                                                                E(88@,-ÿ@F
                                                                                                :@-3@5ÿ-@ÿ':+56;
                                                                                                '56ÿ=4'35-3G>E
                                                                                                :@-3@5ÿ-@ÿE-,3H+
                                                                                                &+F+56'5-E>
                                                                                                @88@E3-3@5
                                                                                                   <35H+6ÿ-@ÿIJK
       LMJJNOPO QRMMRMSQT X34+ÿV56 MSQYZSPJJZ9W[ W*@:'E                    QQQ A-38(4'-3@5ÿ̀ A-38(4'-3@5ÿV56 VDD+8-+6 S1M9d
                       QQUSMÿV9 A+,0+ AWV\?&ÿZÿ7]^X B+C4+,;                    I=,@8@E+6Kÿ],6+, a=,@8@E+6b
                       ?AW                 ]_&?_ÿ='-,3DH 9D7@44@:                               AD*+6(435)ÿ],6+,
                                           &'()*+,-.ÿ01 &>?:343@ÿA:3-*                          c@0+,535)ÿ='-,3DH
                                           23)*4'56        B+C4+,ÿ<<7                           &'()*+,-.>E
                                           7'83-'4                                              9@-3@5ÿW@
                                           9'5')+:+5-;                                          7@:8+4
                                           <1=1                                                 &@D(:+5-EÿX,@:
                                                                                                VC,':Eÿ̀ÿd'.43EE
                                                                                                <<=
                                                                                                   <35H+6ÿ-@ÿIQK
                                                                                                   <35H+6ÿF,@:ÿIQK
       LMJYJTLJ QRQJRMSQT X34+ÿV56 MSQYZSPJJZ9W[ W*@:'E                    QQS _+84.            a7]^Xe&?^WeV< VDD+8-+6 S1O9d
                       PUOOÿ=9 A+,0+ AWV\?&ÿZÿ7]^X B+C4+,;                                      Xe<e^cbÿ=4'35-3G>E
                       ?AW                 ]_&?_ÿ='-,3DH 9D7@44@:                               _+84.ÿ35ÿA(88@,-
                                           &'()*+,-.ÿ01 &>?:343@ÿA:3-*                          @Fÿ23Eÿ9@-3@5ÿX@,
                                           23)*4'56        B+C4+,ÿ<<7                           <+'0+ÿ-@ÿX34+
                                           7'83-'4                                              A+D@56ÿV:+56+6
                                           9'5')+:+5-;                                          7@:84'35-;ÿf3-*
                                           <1=1                                                 7+,-3gD'-+ÿ@F
                                                                                                A+,03D+
                                                                                                   <35H+6ÿ-@ÿINK
                                                                                                   <35H+6ÿF,@:ÿIMK
                                                                               ?h*3C3-E         a7]^Xe&?^WeV< VDD+8-+6 L1J9d
                                                                                                Xe<e^cbÿ?h*3C3-EÿV
                                                                                                -*,@()*ÿiÿ-@
                                                                                                =4'35-3G>Eÿ_+84.ÿ35
                                                                                                A(88@,-ÿ@Fÿ23E
                                                                                                9@-3@5ÿX@,ÿ<+'0+
                                                                                                -@ÿX34+ÿA+D@56
                                                                                                V:+56+6
                                                                                                7@:84'35-
                                                                                                   <35H+6ÿF,@:ÿIQK
       LMJYJJYJ QRQJRMSQT X34+ÿV56 MSQYZSPJJZ9W[ W*@:'E                    QST 9@-3@5           =4'35-3G>Eÿ9@-3@5 VDD+8-+6 S1N9d
                       PUOSÿ=9 A+,0+ AWV\?&ÿZÿ7]^X B+C4+,;                                      -@ÿA-,3H+
                       ?AW                 ]_&?_ÿ='-,3DH 9D7@44@:                               &+F+56'5-E>
                                           &'()*+,-.ÿ01 &>?:343@ÿA:3-*                          ]88@E3-3@5ÿ-@
                                           23)*4'56        B+C4+,ÿ<<7                           =4'35-3G>Eÿ9@-3@5
                                           7'83-'4                                              -@ÿV:+56
                                           9'5')+:+5-;                                          7@:84'35-;ÿf3-*
                                           <1=1                                                 7+,-3gD'-+ÿ@F
                                                                                                A+,03D+
                                                                                                   <35H+6ÿ-@ÿIQK
                                                                                                   <35H+6ÿF,@:ÿINK
                                                                               =,@8@E+6ÿ],6+, a=,@8@E+6bÿ],6+, VDD+8-+6 S1M9d
                                                                                                ),'5-35)ÿ=4'35-3G>E
                                                                                                9@-3@5ÿ-@ÿA-,3H+
                                                                                                &+F+56'5-E>
                                                                                                ]88@E3-3@5ÿ-@
                                                                                                =4'35-3G>Eÿ9@-3@5
11775677 771771!7"#$9#2                                           014134 2$12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 74 of
           Case 3:21-cv-00538-N Document 26-53 Filed               107 06/09/21 Page 208      '(ÿ*+, -. PageID 17092
                                                                                                 of 254
                                                                                              /(+0123-'
                                                                                                 43-5,.ÿ67(+ÿ89:
       ;9<=>;?< @A@<A9?@> I31,ÿ*-. 9?@=K?L<<KEHM HV(+2[                    @?< DT]13Sÿ_,7[3(- DT]13Sÿ_,7[3(-ÿ(6 *SS,0',. ?X=Eb
                       BC@<ÿDE G,7J, GH*NFOÿKÿ/PQI \,]1,7Z                                    D123-'3̀ÿD2'73S5
                       FGH                 PROFRÿD2'73S5 ES/(11(+                             O2TUV,7'W^[
                                           O2TUV,7'WÿJX O^F+313(ÿG+3'V                        E('3(-ÿ'(ÿ/(+0,1
                                           Y3UV12-.        \,]1,7ÿ44/                         O(ST+,-'[ÿ67(+
                                           /203'21                                            *]72+[ÿaÿb2W13[[
                                           E2-2U,+,-'Z                                        44DZÿc3'V
                                           4XDX                                               /,7'3dS2',ÿ(6
                                                                                              G,7J3S,
                                                                                                 43-5,.ÿ'(ÿ8@:
       ;9<e=e@L @A@LA9?@> I31,ÿ*-. 9?@=K?L<<KEHM Q3SV(12[ÿf @?= b73,6                         O,6,-.2-'[^        *SS,0',. ?X;Eb
                       >CL<ÿ*E G,7J, GH*NFOÿKÿ/PQI b72--3S5Z                                  P00([3'3(-ÿ'(
                       FGH                 PROFRÿD2'73S5 /(1,ÿGSV('g                          D123-'3̀^ÿ[ÿE('3(-
                                           O2TUV,7'WÿJX D/                                    6(7ÿ4,2J,ÿ'(ÿI31,
                                           Y3UV12-.                                           G,S(-.ÿ*+,-.,.
                                           /203'21                                            /(+0123-'ÿc3'V
                                           E2-2U,+,-'Z                                        /,7'3dS2',ÿ(6
                                           4XDX                                               G,7J3S,
                                                                                                 43-5,.ÿ'(ÿ89:
                                                                                                 43-5,.ÿ67(+ÿ8L:
                                                                               FhV3]3'[       FhV3]3'ÿ@ÿ'(       *SS,0',. ?XBEb
                                                                                              O,6,-.2-'[^
                                                                                              P00([3'3(-ÿ'(
                                                                                              D123-'3̀^[ÿE('3(-
                                                                                              6(7ÿ4,2J,ÿ'(ÿI31,
                                                                                              G,S(-.ÿ*+,-.,.
                                                                                              /(+0123-'ÿ8Ii4FO
                                                                                              \QOFRÿGF*4:
                                                                                                 43-5,.ÿ'(ÿ8@:
       ;9<eB<BB @A@@A9?@> I31,ÿ*-. 9?@=K?L<<KEHM HV(+2[                    @?; E('3(-ÿ'(      j/PQIiOFQHi*4 *SS,0',. ?XLEb
                       LCeeÿDE G,7J, GH*NFOÿKÿ/PQI \,]1,7Z                     /(+0,1         Ii4iQklÿD123-'3̀
                       FGH                 PROFRÿD2'73S5 ES/(11(+                             D2'73S5
                                           O2TUV,7'WÿJX O^F+313(ÿG+3'V                        O2TUV,7'W^[
                                           Y3UV12-.        \,]1,7ÿ44/                         E('3(-ÿ'(ÿ/(+0,1
                                           /203'21                                            O(ST+,-'[ÿ67(+
                                           E2-2U,+,-'Z                                        *]72+[ÿaÿb2W13[[
                                           4XDX                                               44D
                                                                                                 43-5,.ÿ'(ÿ8B:
                                                                                                 43-5,.ÿ67(+ÿ8>:
                                                                               FhV3]3'[       j/PQIiOFQHi*4 *SS,0',. >XBEb
                                                                                              Ii4iQklÿFhV3]3'[ÿ*
                                                                                              'V7(TUVÿNÿ'(
                                                                                              D123-'3̀ÿD2'73S5
                                                                                              O2TUV,7'W^[
                                                                                              E('3(-ÿ'(ÿ/(+0,1
                                                                                              O(ST+,-'[ÿ67(+
                                                                                              *]72+[ÿaÿb2W13[[
                                                                                              44D
                                                                                                 43-5,.ÿ67(+ÿ8@:
                                                                               D7(0([,.ÿP7.,7 jD7(0([,.lÿP7.,7 *SS,0',. ?X@Eb
                                                                                              U72-'3-UÿD123-'3̀
                                                                                              D2'73S5
                                                                                              O2TUV,7'W^[
                                                                                              E('3(-ÿ'(ÿ/(+0,1
                                                                                              O(ST+,-'[ÿ67(+
                                                                                              *]72+[ÿaÿb2W13[[
                                                                                              44D
                                                                                                 43-5,.ÿ67(+ÿ89:
11775677 771771!7"#$9#2                                         014135 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 75 of
         Case 3:21-cv-00538-N Document 26-53 Filed       107 06/09/21&'()*+,-Page
                                                                              )'ÿ/0 209&'(of)*+,254
                                                                                                -)'ÿ/0PageID
                                                                                                          B,,'A)'G KLM?E
                                                                                                              17093
                                                                     1'(2*,'          1'(2*,'ÿ)/ÿ34-*5)*6
                                                                                      3-)(*,7
                                                                                      8-9:;'()<=>
                                                                                      ?/)*/5ÿ)/ÿ&/@A'4
                                                                                      8/,9@'5)>ÿ0(/@
                                                                                      BC(-@>ÿDÿE-<4*>>
                                                                                      FF3
                                                                                          F*57'Gÿ0(/@ÿHIJ
      NMOOPPOQ IMRIORMKIS X*4'ÿB5G MKIOYKQSSY?WZ ?/(:-5ÿZ9(5` IKa \(G'(               b(-5)'G             B,,'A)'G KLQ?E
                 TUIOÿB? 1'(2' 1WB[V8ÿYÿ&\]X 8Vÿ&/9()ÿ/0                              H1)*A94-)*/5ÿ-5G
                 V1W               \^8V^ÿ3-)(*,7 &;-5,'(<ÿ&*2*4                       c3(/A/>'Gdÿ\(G'(
                                   8-9:;'()<ÿ2L B,)*/5                                b/2'(5*5:
                                   _*:;4-5G                                           E(*'+5:ÿ/5
                                   &-A*)-4                                            34-*5)*6=>ÿ?/)*/5
                                   ?-5-:'@'5)`                                        0/(ÿF'-2'ÿ)/ÿX*4'
                                   FL3L                                               1',/5GÿB@'5G'G
                                                                                      &/@A4-*5)J
                                                                                          F*57'Gÿ)/ÿHIJ
                                                                                          F*57'Gÿ0(/@ÿHPJ
      NMONSQIM IMRIQRMKIS X*4'ÿB5G MKIOYKQSSY?WZ W;/@->          IKQ 1)*A94-)*/5ÿD 1)*A94-)*/5ÿ-5G B,,'A)'G KLM?E
                 SUaPÿB? 1'(2' 1WB[V8ÿYÿ&\]X e'C4'(`                 H3(/A/>'GJÿ\(G'( c3(/A/>'Gdÿ\(G'(
                 V1W               \^8V^ÿ3-)(*,7 ?,&/44/@                             b/2'(5*5:
                                   8-9:;'()<ÿ2L 8=V@*4*/ÿ1@*);                        E(*'+5:ÿ/5
                                   _*:;4-5G      e'C4'(ÿFF&                           34-*5)*6=>ÿ?/)*/5
                                   &-A*)-4                                            0/(ÿF'-2'ÿ)/ÿX*4'
                                   ?-5-:'@'5)`                                        1',/5GÿB@'5G'G
                                   FL3L                                               &/@A4-*5)
                                                                                          F*57'Gÿ)/ÿHIJ
                                                                                          F*57'Gÿ0(/@ÿHMJ
                                                                      MKIYMaKÿ/0ÿPQTÿ)(-5>-,)*/5>ÿÿÿ   ÿ3-:'ÿaÿ/0ÿOÿ




11775677 771771!7"#$9#2                                    014136          2%12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                Page 76 of
        Case 3:21-cv-00538-N Document 26-53 Filed
                                             107 06/09/21                        Page 210 of 254 PageID 17094
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ6839834:ÿ;<=>7977ÿ?@AB,1/0ÿC,A02A/2ÿ=(D1E
                                                       FGHIÿKLHMNOPÿQIGORSÿ
                                                          C1A/)Tÿ&/1A,123ÿ
                                                45654746ÿ6839834:ÿ;<=>7977ÿ?@AB,1/0
                                                          C,A02A/2ÿ=(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z ]U^_IV `X/0aÿ<-/bA0                                        cLdIÿe            k5:5476k
            &([('ÿ\),(-0                                                                  QIOfIghOIHHÿiLfI
                                                                                          jGMIV
   jLfLHLNlVm5\                FGHI 476k>78qq><=`ÿ                                        jNRUoIlMsHt :6:
                               nUopIOV                                                    cLdI^V
   FGHI v/1A)Tÿ-Yÿ&-0,/A), FGHI C=\w@Wÿ>ÿ&xmyÿxzW@zÿ.A,/()*ÿWAXbT1/,Zÿ[{ÿ|(bT'A02 jGMIÿGl_IV \''
   uPhIV                       nGoIV &A}(,A'ÿ<A0Ab1D10,aÿ~{.{
   iLlI^ 44a476ÿ(1ÿ&AB1ÿ|(B,-/Z
   FGHIsHtV
    ÿÿ
                                                           496>77ÿ-Yÿ8ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿ:ÿ-Yÿkÿ
     =/A0BA),(-0       WA,15=(D1x},(-0 &AB1ÿmXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ=Z}1       W-)XD10,ÿ=(,'1 z1[(1 C(1
                                        &AB1ÿmAD1 x/bA0(A,(-0                                           C,A,XB
     :4k6q7       645:5476q y('1ÿ\02 476k>78qq><=` =T-DAB        67 <-,(-0ÿ,-ÿy('1.'A(0,(Bÿ<-,(-0 \))1},12 7{6<v
                    64386ÿ.< C1/[1 C=\w@Wÿ>ÿ&xmy 1'1/a               \D10212       Y-/ÿ~1A[1ÿ,-ÿy('1
                    @C=                xzW@zÿ.A,/()* <)&-''-D          &-D}'A(0,     C1)-02ÿ\D10212
                                       WAXbT1/,Zÿ[{ W@D('(-ÿCD(,T                   &-D}'A(0,ÿ(,T
                                       |(bT'A02      1'1/ÿ~~&                      &1/,()A,1ÿ-Y
                                       &A}(,A'                                       C1/[()1
                                       <A0Ab1D10,a                                       ~(0*12ÿ,-ÿ?6E
                                       ~{.{                                              ~(0*12ÿY/-Dÿ?kE
                                                                       @T((,B      &xmyW@m=\~ \))1},12 6{<v
                                                                                     y~m; ÿ@T((,Bÿ\
                                                                                     A02ÿvÿ,-ÿ.'A(0,(B
                                                                                     <-,(-0ÿY-/ÿ~1A[1
                                                                                     ,-ÿy('1ÿC1)-02
                                                                                     \D10212
                                                                                     &-D}'A(0,
                                                                                         ~(0*12ÿY/-Dÿ?6E
                                                                      ./-}-B12ÿx/21/ ./-}-B12ÿx/21/ \))1},12 7{6<v
                                                                                     ;/A0,(0bÿ.'A(0,(B
                                                                                     <-,(-0ÿY-/ÿ~1A[1
                                                                                     ,-ÿy('1ÿC1)-02
                                                                                     \D10212
                                                                                     &-D}'A(0,
                                                                                         ~(0*12ÿY/-Dÿ?4E
     :4k466k       64585476q y('1ÿ\02 476k>78qq><=` <-/bA0ÿ̀X/0a 674 x/21/          ;/A0,12ÿ(,T \))1},12 7{9<v
                    6739qÿ\< C1/[1 C=\w@Wÿ>ÿ&xmy W@ÿ&-X/,ÿ-Y                         <-2()A,(-0B
                    @C=                xzW@zÿ.A,/()* &TA0)1/Zÿ&([('                  ?C,(}X'A,(-0ÿA02
                                       WAXbT1/,Zÿ[{ \),(-0                           ./-}-B12ÿx/21/
                                       |(bT'A02                                      Y-/ÿ,T1
                                       &A}(,A'                                       ./-2X),(-0ÿA02
                                       <A0Ab1D10,a                                   @)TA0b1ÿ-Y
                                       ~{.{                                          &-0210,(A'ÿA02
                                                                                     |(bT'Z
                                                                                     &-0210,(A'
                                                                                     0Y-/DA,(-0E
                                                                                         ~(0*12ÿ,-ÿ?6E
                                                                                         ~(0*12ÿY/-D
                                                                                     ?6:E
11775677 771771!7"#$9#2                                   014137                212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 77 of
       &'()*+*' )',-,'.)/ 89:;ÿ<=> '.)(A.*//A47B 7OWTIX
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                   107     ).) GWJ9K;ÿW\
                                                                         06/09/21        ÿ6;?@9K;211GWJ
                                                                                       Page           of9K;254
                                                                                                           ÿI=> PageID <KK;SJ;> .Q)4d
                                                                                                                           17095
                       -0'1ÿ34 6;?@; 67<C5DÿAÿEFG8 Y;Z:;?U                                         E;?J9]KIJ;ÿW\
                       567                 FHD5Hÿ3IJ?9KL 4KEW::WT                                  6;?@9K;ÿJW
                                           DIMNO;?JPÿ@Q D[5T9:9Wÿ6T9JO                             3:I9=J9^[X
                                           R9NO:I=>        Y;Z:;?ÿVVE                              H;XSW=X;XÿI=>
                                           EIS9JI:                                                 FZ_;KJ9W=XÿJW
                                           4I=IN;T;=JU                                             D;\;=>I=JX[ÿ89?XJ
                                           VQ3Q                                                    DWKMT;=J
                                                                                                   H;`M;XJXÿI=>ÿ89?XJ
                                                                                                   6;JÿW\
                                                                                                   a=J;??WNIJW?9;X
                                                                                                       V9=L;>ÿJWÿb)c
       &'()&(-& )',-,'.)/ 89:;ÿ<=> '.)(A.*//A47B 7OWTIX                    ).. 6J9SM:IJ9W=ÿe 6J9SM:IJ9W=ÿI=> <KK;SJ;> .Q-4d
                       )0-+ÿ34 6;?@; 67<C5DÿAÿEFG8 Y;Z:;?U                     b3?WSWX;>cÿF?>;? f3?WSWX;>gÿF?>;?
                       567                 FHD5Hÿ3IJ?9KL 4KEW::WT                                  \W?ÿJO;
                                           DIMNO;?JPÿ@Q D[5T9:9Wÿ6T9JO                             3?W>MKJ9W=ÿI=>
                                           R9NO:I=>        Y;Z:;?ÿVVE                              5hKOI=N;ÿW\
                                           EIS9JI:                                                 EW=]>;=J9I:ÿI=>
                                           4I=IN;T;=JU                                             R9NO:P
                                           VQ3Q                                                    EW=]>;=J9I:
                                                                                                   a=\W?TIJ9W=
                                                                                                       V9=L;>ÿJWÿb)c
                                                                                                       V9=L;>ÿ\?WTÿb)c
                                                                               5hO9Z9JX            5hO9Z9Jÿ<ÿJW        <KK;SJ;> .Q)4d
                                                                                                   6J9SM:IJ9W=ÿI=>
                                                                                                   f3?WSWX;>gÿF?>;?
                                                                                                   \W?ÿJO;
                                                                                                   3?W>MKJ9W=ÿI=>
                                                                                                   5hKOI=N;ÿW\
                                                                                                   EW=]>;=J9I:ÿI=>
                                                                                                   R9NO:P
                                                                                                   EW=]>;=J9I:
                                                                                                   a=\W?TIJ9W=
       &'&/+-') )),'),'.)/ 89:;ÿ<=> '.)(A.*//A47B 7OWTIX                   ++ 6J9SM:IJ9W=ÿe 6J9SM:IJ9W=ÿI=> <KK;SJ;> .Q-4d
                       +01.ÿ<4 6;?@; 67<C5DÿAÿEFG8 Y;Z:;?U                     b3?WSWX;>cÿF?>;? f3?WSWX;>gÿF?>;?
                       567                 FHD5Hÿ3IJ?9KL 4KEW::WT                                  \W?ÿJO;
                                           DIMNO;?JPÿ@Q D[5T9:9Wÿ6T9JO                             3?W>MKJ9W=ÿI=>
                                           R9NO:I=>        Y;Z:;?ÿVVE                              5hKOI=N;ÿW\
                                           EIS9JI:                                                 EW=]>;=J9I:
                                           4I=IN;T;=JU                                             a=\W?TIJ9W=
                                           VQ3Q                                                        V9=L;>ÿJWÿb)c
                                                                                                       V9=L;>ÿ\?WTÿb)c
                                                                               5hO9Z9JX            5hO9Z9Jÿ<ÿJW        <KK;SJ;> .Q)4d
                                                                                                   6J9SM:IJ9W=ÿI=>
                                                                                                   f3?WSWX;>gÿF?>;?
                                                                                                   \W?ÿJO;
                                                                                                   3?W>MKJ9W=ÿI=>
                                                                                                   5hKOI=N;ÿW\
                                                                                                   EW=]>;=J9I:
                                                                                                   a=\W?TIJ9W=
       &'&1*/*/ )),+,'.)/ 89:;ÿ<=> '.)(A.*//A47B 4W?NI=ÿBM?=U +/ F?>;?                             i?I=J;>ÿj9JO <KK;SJ;> .Q-4d
                       )0'-ÿ34 6;?@; 67<C5DÿAÿEFG8 D5ÿEWM?JÿW\                                     4W>9]KIJ9W=X
                       567                 FHD5Hÿ3IJ?9KL EOI=K;?PÿE9@9:                            b6J9SM:IJ;>ÿfI=>
                                           DIMNO;?JPÿ@Q <KJ9W=                                     3?WSWX;>g
                                           R9NO:I=>                                                6KO;>M:9=NÿF?>;?c
                                           EIS9JI:                                                     V9=L;>ÿJWÿb)c
                                           4I=IN;T;=JU                                                 V9=L;>ÿ\?WT
                                           VQ3Q                                                    b).c
       &'&1*.(+ )),+,'.)/ 89:; '.)(A.*//A47B k;I==;ÿl                      +( FmK9I:ÿ7?I=XK?9SJ 75V5EFG85H5GE5 <KK;SJ;> .Q)4d
                       ))0-1ÿ<4 F=:P 67<C5DÿAÿEFG8 EIO9::U                     b<>>:ÿ8;;Xÿ<SS:Pc H5ÿD585GD<G76[
                       567                 FHD5Hÿ3IJ?9KL D5ÿEWM?JÿW\                               4F7aFGÿ7F
11775677 771771!7"#$9#2                                              014138               012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21    4567ÿ9ÿ7 Entered
                                                                    7 7 02/01/21 18:22:33 Page 78 of
                                   '()*+,-./ÿ12 8+(6?,-/ÿ84145
         Case 3:21-cv-00538-N Document         26-53    Filed
                                                          107   06/09/21     Page 212 BC@D
                                                                                         of 3ÿ @E' PageID 17096
                                                                                             254
                                   34*+5(67       @?.4A6                              :FGHFEÿIFJ
                                   8(94.(5                                            >JFGK8GHLK
                                   :(6(*,;,6.<                                        FJ'KJÿ@E'ÿG3K
                                   =2>2                                               8FCJGMD
                                                                                      NCH'@E8Kÿ3K='
                                                                                      FEÿDK>GK:OKJ
                                                                                      PQ<ÿRSPQ
      TRTUVWXS PPYZYRSPQ I45,ÿ@67 RSPX\SWQQ\:G] G+A;(`            ZT D.49)5(.4A6ÿb D.49)5(.,7ÿe(67 @??,9.,7 S2R:O
                 PS[PUÿ@: D,-1, DG@^K'ÿ\ÿ8FEI C,a5,-<                c>-A9A`,7dÿF-7,- >-A9A`,7f
                 KDG               FJ'KJÿ>(.-4?_ :?8A55A;                             D?+,7)546*ÿF-7,-
                                   '()*+,-./ÿ12 'MK;454AÿD;4.+                            =46_,7ÿ.AÿcPd
                                   34*+5(67       C,a5,-ÿ==8                              =46_,7ÿg-A;ÿcPd
                                   8(94.(5
                                   :(6(*,;,6.<
                                   =2>2
      TRTSRTWW PSYRTYRSPQ I45,ÿ@67 RSPX\SWQQ\:G] E4?+A5(`ÿh ZU EA.4?,ÿAgÿD,-14?, EA.4?,ÿAgÿD,-14?, @??,9.,7 S2P:O
                 W[UQÿ>: D,-1, DG@^K'ÿ\ÿ8FEI O-(664?_<               Agÿ@6`j,-`ÿ.A Agÿ',g,67(6.`M
                 K'G               FJ'KJÿ>(.-4?_ 8A5,ÿD?+A.i         H6.,--A*(.A-4,` J,`9A6`,`ÿ(67
                                   '()*+,-./ÿ12 >8                                    Fak,?.4A6`ÿ.A
                                   34*+5(67                                           >5(46.4lM̀ÿI4-`.
                                   8(94.(5                                            J,m),`.ÿgA-
                                   :(6(*,;,6.<                                        H6.,--A*(.A-4,`
                                   =2>2                                               j4.+ÿ8,-.4n?(.,ÿAg
                                                                                      D,-14?,
                                                                                          =46_,7ÿ.AÿcPd
                                                                                          =46_,7ÿg-A;ÿcVd
      TRUXXTPZ PSYPZYRSPQ I45,ÿ@67 RSPX\SWQQ\:G] E4?+A5(`ÿh ZW EA.4?,ÿAgÿD,-14?, EA.4?,ÿAgÿD,-14?, @??,9.,7 S2P:O
                 P[WTÿ>: D,-1, DG@^K'ÿ\ÿ8FEI O-(664?_<                                AgÿcPdÿ',g,67(6.`M
                 K'G               FJ'KJÿ>(.-4?_ 8A5,ÿD?+A.i                          I4-`.
                                   '()*+,-./ÿ12 >8                                    H6.,--A*(.A-4,`ÿ.A
                                   34*+5(67                                           >5(46.4lÿ(67ÿcRd
                                   8(94.(5                                            ',g,67(6.`MÿI4-`.
                                   :(6(*,;,6.<                                        J,m),`.ÿgA-
                                   =2>2                                               >-A7)?.4A6ÿAg
                                                                                      'A?);,6.`ÿ.A
                                                                                      >5(46.4lÿj4.+
                                                                                      8,-.4n?(.,ÿAg
                                                                                      D,-14?,
                                                                                          =46_,7ÿ.AÿcPd
                                                                                          =46_,7ÿg-A;ÿcRd
      TRUTQPTZ PSYPXYRSPQ I45,ÿ@67 RSPX\SWQQ\:G] E4?+A5(`ÿh ZV EA.4?,ÿAgÿD,-14?, EA.4?,ÿAgÿD,-14?, @??,9.,7 S2Q:O
                 V[RUÿ>: D,-1, DG@^K'ÿ\ÿ8FEI O-(664?_<               AgÿJ,`9A6`,`ÿ.A .Aÿ',g,67(6.`M
                 K'G               FJ'KJÿ>(.-4?_ 8A5,ÿD?+A.i         J,m),`.ÿgA-ÿ>-A7 J,`9A6`,`ÿ(67
                                   '()*+,-./ÿ12 >8                                    Fak,?.4A6`ÿ.A
                                   34*+5(67                                           >5(46.4lM̀ÿI4-`.
                                   8(94.(5                                            J,m),`.ÿgA-
                                   :(6(*,;,6.<                                        >-A7)?.4A6ÿAg
                                   =2>2                                               'A?);,6.`ÿj4.+
                                                                                      8,-.4n?(.,ÿAg
                                                                                      D,-14?,
                                                                                          =46_,7ÿ.AÿcPd
                                                                                          =46_,7ÿg-A;ÿcRd
      TRUVWUWU PSYQYRSPQ I45,ÿ@67 RSPX\SWQQ\:G] @67-,ÿN           ZR =,..,-           8(`,                @??,9.,7 S2P:O
                 R[UWÿ>: D,-1, DG@^K'ÿ\ÿ8FEI OA)?+(-7<                                J,(``4*6;,6.
                 K'G               FJ'KJÿ>(.-4?_ 'Kÿ8A)-.ÿAg                          =,..,-
                                   '()*+,-./ÿ12 8+(6?,-/ÿ84145
                                   34*+5(67       @?.4A6
                                   8(94.(5
                                   :(6(*,;,6.<
                                   =2>2
11775677 771771!7"#$9#2                               014139                   %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 79 of
       &'()*)(& )+,-,'+). 6789ÿ:;< '+)*@+A..@25B VWN;ÿ2
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                   107     \) FWI7J9ÿW]
                                                                         06/09/21       ÿ=9>?7J9213FWI
                                                                                      Page            7J9254
                                                                                                     of  ÿH;< PageID   :JJ9RI9< +P)2[
                                                                                                                           17097
                       )'/(*ÿ12 =9>?9 =5:C34ÿ@ÿDEF6 =9HSH;T                   W]ÿEX^9JI7W;YÿIW D9>I7_JHI9ÿW]
                       345                 EG43Gÿ1HI>7JK :X>HSYÿZ             47YJW?9>O           =9>?7J9ÿW]ÿ̀7aÿFW;@
                                           4HLMN9>IOÿ?P [HO87YYÿUU1                               1H>IOÿ:X>HSYÿZ
                                           Q7MN8H;<                                               [HO87YYÿUU1bY
                                           DHR7IH8                                                G9YRW;Y9YÿH;<
                                           2H;HM9S9;IT                                            EX^9JI7W;YÿIW
                                           UP1P                                                   18H7;I7cbY
                                                                                                  :S9;<9<
                                                                                                  =LXRW9;Hÿ4LJ9Y
                                                                                                  59JLSÿH;<ÿ:<
                                                                                                  59YI7_JH;<LSd
                                                                                                  H;<ÿ̀77aÿIN7YÿFWI7J9
                                                                                                  H;<ÿD9>I7_JHI9ÿW]
                                                                                                  =9>?7J9
                                                                                                      U7;K9<ÿIWÿ̀'a
       &'(+\A+( )+,','+). 6789ÿ:;< '+)*@+A..@25B =HS                       \+ E><9>               e>H;I9<              :JJ9RI9< +P-2[
                       ))/+*ÿ:2 =9>?9 =5:C34ÿ@ÿDEF6 e8HYYJWJKT                                    `=I7RL8HI9<ÿfH;<
                       345                 EG43Gÿ1HI>7JK 43ÿDWL>IÿW]                              1>WRWY9<g
                                           4HLMN9>IOÿ?P DNH;J9>OÿD7?78                            =JN9<L87;MÿE><9>a
                                           Q7MN8H;<        :JI7W;                                     U7;K9<ÿIWÿ̀)a
                                           DHR7IH8                                                    U7;K9<ÿ]>WSÿ̀Aa
                                           2H;HM9S9;IT
                                           UP1P
       &'(+(-). )+,),'+). 6789ÿ:;< '+)*@+A..@25B 5NWSHY                    .\ =I7RL8HI7W;ÿZ =I7RL8HI9<ÿfH;< :JJ9RI9< +P'2[
                       )/-&ÿ12 =9>?9 =5:C34ÿ@ÿDEF6 h9X89>T                     1̀>WRWY9<aÿE><9> 1>WRWY9<g
                       345                 EG43Gÿ1HI>7JK 2JDW88WS                                 =JN9<L87;MÿE><9>
                                           4HLMN9>IOÿ?P 4b3S787Wÿ=S7IN                                U7;K9<ÿIWÿ̀)a
                                           Q7MN8H;<        h9X89>ÿUUD                                 U7;K9<ÿ]>WSÿ̀)a
                                           DHR7IH8
                                           2H;HM9S9;IT
                                           UP1P
       &'A\&A.- \,'*,'+). 6789ÿ:;< '+)*@+A..@25B 5NWSHY                    .. FWI7J9ÿW]ÿ=9>?7J9 FWI7J9ÿH;<             :JJ9RI9< +P)2[
                       '/).ÿ12 =9>?9 =5:C34ÿ@ÿDEF6 h9X89>T                                        D9>I7_JHI9ÿW]
                       345                 EG43Gÿ1HI>7JK 2JDW88WS                                 =9>?7J9ÿIW
                                           4HLMN9>IOÿ?P 4b3S787Wÿ=S7IN                            18H7;I7cbYÿ67>YIÿ=9I
                                           Q7MN8H;<        h9X89>ÿUUD                             W]ÿi;I9>>WMHIW>79Y
                                           DHR7IH8                                                47>9JI9<ÿIW
                                           2H;HM9S9;IT                                            49]9;<H;IY
                                           UP1P                                                       U7;K9<ÿIWÿ̀)a
                                                                                                      U7;K9<ÿ]>WSÿ̀Aa
       &'A&\&() \,)\,'+). 6789ÿ:;< '+)*@+A..@25B 5NWSHY                    .* =LXRW9;H            :S9;<9<              :JJ9RI9< +P*2[
                       '/'-ÿ12 =9>?9 =5:C34ÿ@ÿDEF6 h9X89>T                                        =LXRW9;Hÿ4LJ9Y
                       345                 EG43Gÿ1HI>7JK 2JDW88WS                                 59JLSÿH;<ÿ:<
                                           4HLMN9>IOÿ?P 4b3S787Wÿ=S7IN                            59YI7_JH;<LS
                                           Q7MN8H;<        h9X89>ÿUUD                             <7>9JI9<ÿIW
                                           DHR7IH8                                                :X>HSYÿZÿ[HO87YY
                                           2H;HM9S9;IT                                            UU1Tÿj7IN
                                           UP1P                                                   HIIHJN9<ÿHk<H?7I
                                                                                                  W]ÿY9>?7J9
                                                                                                      U7;K9<ÿIWÿ̀'a
                                                                                                      U7;K9<ÿ]>WSÿ̀Aa
                                                                              3lN7X7IY            =JN9<L89Yÿ:ÿH;<ÿ[ :JJ9RI9< +P)2[
                                                                                                  IWÿ:S9;<9<
                                                                                                  =LXRW9;H
                                                                                                  <7>9JI9<ÿIW
                                                                                                  :X>HSYÿZÿ[HO87YY
                                                                                                  UU1
                                                                                                      U7;K9<ÿ]>WSÿ̀)a
                                                                              3lN7X7IY            3lN7X7IYÿ:ÿH;<ÿ[ :JJ9RI9< )P+2[
                                                                                                  IWÿ:S9;<9<
11775677 771771!7"#$9#2                                              014140               $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 80 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 214        &'()*+
                                                                                                  of 254,- PageID 17098
                                                                                               ./0+12+.ÿ2*
                                                                                               4(0-56ÿ7ÿ8-9:/66
                                                                                               ;;<
                                                                                                  ;/,=+.ÿ>0*5ÿ?@A
       BCDBDEFG FH@IHCJ@I P/:+ÿ4,. CJ@ERJDIIRLOS X+Y/62+0ÿ/, IB ^'./1/-:ÿ412/*, ^'./1/-:ÿ412/*, 411+)2+. J[@L8
                       CKDDÿ<L &+0Q+ &O4TMNÿRÿUVWP UZ-,1+09]                  P*05             P*05ÿ1*5):+2+.
                       MNO                 VXNMXÿ<-20/1= NMÿU*'02ÿ*>                           (9ÿ^+-,,+ÿU-Z/::]
                                           N-'YZ+029ÿQ[ UZ-,1+09ÿU/Q/:                         U*'02ÿX+)*02+0[
                                           \/YZ:-,.        412/*,                              O+:+)Z*,/1ÿV0-:
                                           U-)/2-:                                             40Y'5+,2ÿZ+:.ÿFR
                                           L-,-Y+5+,2]                                         @IR@Iÿ*,
                                           ;[<[                                                N+>+,.-,26_
                                                                                               L*2/*,ÿ2*ÿ̀'-6Z
                                                                                               -,.ÿL*2/*,ÿ>*0
                                                                                               <0*2+12/Q+ÿV0.+0[
                                                                                                  ;/,=+.ÿ2*ÿ?@A
                                                                                                  ;/,=+.ÿ>0*5ÿ?@A
       BCDBCEGC FH@IHCJ@I P/:+ÿ4,. CJ@ERJDIIRLOS &-5                       Ib V0.+0ÿRÿ<0*ÿ\-1 a0-,2+.ÿ?</+06*,] 411+)2+. J[CL8
                       @JKJGÿ4L &+0Q+ &O4TMNÿRÿUVWP a:-661*1=]                c/1+             4.-5Kÿd<0*)*6+.e
                       MNO                 VXNMXÿ<-20/1= NMÿU*'02ÿ*>                           V0.+0ÿ2*ÿL*2/*,
                                           N-'YZ+029ÿQ[ UZ-,1+09ÿU/Q/:                         >*0ÿ4.5/66/*,ÿ*>
                                           \/YZ:-,.        412/*,                              4.-5ÿ</+06*,ÿ<0*
                                           U-)/2-:                                             \-1ÿc/1+ÿ2*
                                           L-,-Y+5+,2]                                         0+)0+6+,2
                                           ;[<[                                                N+>+,.-,26]
                                                                                               \/YZ:-,.ÿU-)/2-:
                                                                                               L-,-Y+5+,2]
                                                                                               ;[<[]ÿ\/YZ:-,.
                                                                                               M5):*9++
                                                                                               X+2+,2/*,ÿ466+26
                                                                                               ;;U]ÿ\/YZ:-,.ÿMX4
                                                                                               L-,-Y+5+,2ÿ;;U
                                                                                               -,.ÿ^-5+6
                                                                                               N*,.+0*A
                                                                                                  ;/,=+.ÿ2*ÿ?@A
       BCDBJEDC FH@EHCJ@I P/:+ÿ4,. CJ@ERJDIIRLOS W/1Z*:-6ÿ^ ID L*2/*,ÿ>*0ÿ<0* </+06*,]ÿ4.-5K 411+)2+. J[FL8
                       DKGFÿ<L &+0Q+ &O4TMNÿRÿUVWP 80-,,/1=]                  \-1ÿc/1+         L*2/*,ÿ>*0
                       MNO                 VXNMXÿ<-20/1= U*:+ÿ&1Z*2f                           4.5/66/*,ÿ*>
                                           N-'YZ+029ÿQ[ <U                                     4.-5ÿ</+06*,ÿ<0*
                                           \/YZ:-,.                                            \-1ÿc/1+ÿ2*
                                           U-)/2-:                                             0+)0+6+,2
                                           L-,-Y+5+,2]                                         N+>+,.-,26]
                                           ;[<[                                                \/YZ:-,.ÿU-)/2-:
                                                                                               L-,-Y+5+,2]
                                                                                               ;[<[]ÿ\/YZ:-,.
                                                                                               M5):*9++
                                                                                               X+2+,2/*,ÿ466+26
                                                                                               ;;U]ÿ\/YZ:-,.ÿMX4
                                                                                               L-,-Y+5+,2ÿ;;U
                                                                                               -,.ÿ^-5+6
                                                                                               N*,.+0*
                                                                                                  ;/,=+.ÿ2*ÿ?@A
                                                                              U+02/g1-2/*,ÿ>*0 </+06*,]ÿ4.-5K 411+)2+. J[@L8
                                                                              <0*ÿ\-1ÿc/1+ U+02/g1-2+ÿ*>
                                                                                               4.-5ÿ</+06*,]
                                                                                               M6h'/0+ÿ2*ÿL*2/*,
                                                                                               >*0ÿ4.5/66/*,ÿ*>
                                                                                               4.-5ÿ</+06*,ÿ<0*
                                                                                               \-1ÿc/1+ÿ2*
                                                                                               0+)0+6+,2
                                                                                               N+>+,.-,26]
11775677 771771!7"#$9#2                                         014141             %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 81 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 215         '()of*+,254
                                                                                                        -.ÿ0,1(PageID
                                                                                                                 2,+     17099
                                                                                                3,-,)454-26
                                                                                                78986ÿ'()*+,-.
                                                                                                :51+;<44
                                                                                                =424-2(;-ÿ>??42?
                                                                                                7706ÿ'()*+,-.ÿ:=>
                                                                                                3,-,)454-2ÿ770
                                                                                                ,-.ÿ@,54?
                                                                                                A;-.4B;
                                                                              9B;1;?4.ÿCB.4BÿD 9(4B?;-6ÿ>.,5G >EE4124. O8M3P
                                                                              9B;ÿ',EÿF(E4 H9B;1;?4.IÿCB.4B
                                                                                                2;ÿ3;2(;-ÿJ;B
                                                                                                >.5(??(;-ÿ;J
                                                                                                >.,5ÿ9(4B?;-ÿ9B;
                                                                                                ',EÿF(E4ÿ2;
                                                                                                B41B4?4-2
                                                                                                A4J4-.,-2?6
                                                                                                '()*+,-.ÿ0,1(2,+
                                                                                                3,-,)454-26
                                                                                                78986ÿ'()*+,-.
                                                                                                :51+;<44
                                                                                                =424-2(;-ÿ>??42?
                                                                                                7706ÿ'()*+,-.ÿ:=>
                                                                                                3,-,)454-2ÿ770
                                                                                                ,-.ÿ@,54?
                                                                                                A;-.4B;
                                                                                                   7(-K4.ÿJB;5ÿLMN
                                                                              04B2(QE,24ÿ;J 9(4B?;-6ÿ>.,5G >EE4124. O8T3P
                                                                              R4BS(E4           04B2(QE,24ÿ;J
                                                                                                R4BS(E4ÿ2;ÿ3;2(;-
                                                                                                J;Bÿ>.5(??(;-ÿ;J
                                                                                                >.,5ÿ9(4B?;-ÿ9B;
                                                                                                ',EÿF(E4ÿ2;
                                                                                                B41B4?4-2
                                                                                                A4J4-.,-2?6
                                                                                                '()*+,-.ÿ0,1(2,+
                                                                                                3,-,)454-26
                                                                                                78986ÿ'()*+,-.
                                                                                                :51+;<44
                                                                                                =424-2(;-ÿ>??42?
                                                                                                7706ÿ'()*+,-.ÿ:=>
                                                                                                3,-,)454-2ÿ770
                                                                                                ,-.ÿ@,54?
                                                                                                A;-.4B;
       TUVWXWOY Z[MO[UOM\ ^(+4ÿ>-. UOMYDOV\\D3]_ @;*-ÿ3                    \W a;2(E4ÿ;JÿR4BS(E4 a;2(E4ÿ,-.           >EE4124. O8M3P
                       XGVXÿ93 R4BS4 R]>`:AÿDÿ0Ca^ R4,5,-6                    ;JÿCce4E2(;-?ÿ2; 04B2(QE,24ÿ;J
                       :A]                 C=A:=ÿ9,2B(EK >cB,5?ÿd             A(?E;S4B<         R4BS(E4ÿB4GÿL(Nÿa;-D
                                           A,b)*4B2<ÿS8 P,<+(??ÿ779                             9,B2<ÿ>cB,5?ÿd
                                           '()*+,-.                                             P,<+(??ÿ779f?
                                           0,1(2,+                                              >54-.4.
                                           3,-,)454-26                                          =4?1;-?4?ÿ,-.
                                           7898                                                 Cce4E2(;-?ÿ2;
                                                                                                9+,(-2(gf?
                                                                                                Rbc1;4-,ÿAbE4?
                                                                                                ]4Eb5ÿ,-.ÿ>.
                                                                                                ]4?2(QE,-.b5h
                                                                                                ,-.ÿL((Nÿ2*(?ÿa;2(E4
                                                                                                ,-.ÿ04B2(QE,24ÿ;J
                                                                                                R4BS(E4
                                                                                                   7(-K4.ÿ2;ÿLMN
       TUVOXUMT Z[V[UOM\ ^(+4ÿ>-. UOMYDOV\\D3]_ ]*;5,?                     \U a;2(E4ÿ;JÿR4BS(E4 a;2(E4ÿ,-.           >EE4124. O8U3P
                       MOGMMÿ>3 R4BS4 R]>`:AÿDÿ0Ca^ i4c+4B6                                     04B2(QE,24ÿ;J
11775677 771771!7"#$9#2                                             014142              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 82 of
                       '()
           Case 3:21-cv-00538-N            *+('+ÿ-./0123 A2?E<<EB
                                          Document     26-53     Filed
                                                                   107   06/09/21            G70of
                                                                                      Page 216  9127254
                                                                                                     ÿ/E PageID 17100
                                           (.45670/8ÿ9: (F'B1<1EÿGB1/6                       -<.1=/1JFKÿL10K/
                                           ;156<.=>        H7I<70ÿDD?                        +7M47K/ÿNE0
                                           ?.@1/.<                                           -0E>42/1E=ÿEN
                                           A.=.57B7=/C                                       (E24B7=/K
                                           D:-:                                              (1072/7>ÿ/E
                                                                                             (7N7=>.=/K
                                                                                                D1=37>ÿ/EÿOPQ
                                                                                                D1=37>ÿN0EBÿORQ
       SPTUTVVW UXPRXPYVU L1<7ÿ[=> PYV\]YRUU]A)^ `126E<.Kÿa UV [=Kd70                        (7N7=>.=/KF         [227@/7> R:gAb
                       SZRPÿ-A G7097 G)[_'(ÿ]ÿ?*`L b0.==123C                                 [=Kd70ÿ/E
                       '()                 *+('+ÿ-./0123 ?E<7ÿG26E/c                         -<.1=/1JFKÿL10K/
                                           (.45670/8ÿ9: -?                                   [B7=>7>ÿe701f7>
                                           ;156<.=>                                          ?EB@<.1=/ÿd1/6
                                           ?.@1/.<                                           ?70/1f2./7ÿEN
                                           A.=.57B7=/C                                       G709127
                                           D:-:                                                 D1=37>ÿ/EÿOVQ
                                                                                                D1=37>ÿN0EBÿOTQ
       SPT\SV\T UXPTXPYVU L1<7ÿ[=> PYV\]YRUU]A)^ `126E<.Kÿa UY +7@<8ÿb017N                   (7N7=>.=/KFÿ+7@<8 [227@/7> Y:RAb
                       VVZYYÿ[A G7097 G)[_'(ÿ]ÿ?*`L b0.==123C                                b017Nÿ1=ÿG4@@E0/
                       '()                 *+('+ÿ-./0123 ?E<7ÿG26E/c                         ENÿAE/1E=ÿ/E
                                           (.45670/8ÿ9: -?                                   h4.K6ÿ.=>
                                           ;156<.=>                                          AE/1E=ÿNE0
                                           ?.@1/.<                                           -0E/72/197ÿ*0>70
                                           A.=.57B7=/C                                       d1/6ÿ?70/1f2./7ÿEN
                                           D:-:                                              G709127
                                                                                                D1=37>ÿ/EÿOPQ
       SPTRT\TV UXVRXPYVU L1<7ÿ[=> PYV\]YRUU]A)^ i7008ÿ-E0/70C \g -4I<12ÿe70K1E= -4I<12ÿ970K1E=ÿEN [227@/7> Y:gAb
                       VYZPTÿ[A G7097 G)[_'(ÿ]ÿ?*`L A2?E<<EB                                 -./0123
                       '()                 *+('+ÿ-./0123 (F'B1<1EÿGB1/6                      (.45670/8FKÿL10K/
                                           (.45670/8ÿ9: H7I<70ÿDD?                           [B7=>7>ÿe701f7>
                                           ;156<.=>                                          ?EB@<.1=/
                                           ?.@1/.<                                              D1=37>ÿ/EÿOVQ
                                           A.=.57B7=/C                        ?70/1f2./7ÿEN ?70/1f2./7ÿEN [227@/7> Y:PAb
                                           D:-:                               G709127        G709127ÿ/Eÿ@4I<12
                                                                                             970K1E=ÿENÿ-./0123
                                                                                             (.45670/8FKÿL10K/
                                                                                             [B7=>7>ÿe701f7>
                                                                                             ?EB@<.1=/
       SPTVgTT\ UXUXPYVU L1<7ÿ[=> PYV\]YRUU]A)^ i7008ÿ-E0/70C \U -4I<12ÿe70K1E= -4I<12ÿ970K1E=ÿEN [227@/7> Y:\Ab
                       UZYYÿ[A G7097 G)[_'(ÿ]ÿ?*`L A2?E<<EB                                  -./0123
                       '()                 *+('+ÿ-./0123 (F'B1<1EÿGB1/6                      (.45670/8FKÿb017N
                                           (.45670/8ÿ9: H7I<70ÿDD?                           1=ÿ*@@EK1/1E=ÿ/E
                                           ;156<.=>                                          (7N7=>.=/KF
                                           ?.@1/.<                                           AE/1E=ÿ/Eÿh4.K6
                                           A.=.57B7=/C                                       .=>ÿAE/1E=ÿNE0
                                           D:-:                                              -0E/72/197ÿ*0>70
                                                                                                D1=37>ÿ/EÿOVQ
                                                                              ?70/1f2./7ÿEN ?70/1f2./7ÿEN [227@/7> Y:PAb
                                                                              G709127        G709127ÿ/Eÿ@4I<12
                                                                                             970K1E=ÿENÿ-./0123
                                                                                             (.45670/8FKÿb017N
                                                                                             1=ÿ*@@EK1/1E=ÿ/E
                                                                                             (7N7=>.=/KF
                                                                                             AE/1E=ÿ/Eÿh4.K6
                                                                                             .=>ÿAE/1E=ÿNE0
                                                                                             -0E/72/197ÿ*0>70
       SPTVVSYT UXSXPYVU L1<7ÿ[=> PYV\]YRUU]A)^ )6EB.K                     \S `E/127         -./0123             [227@/7> Y:VAb
                       VZTSÿ-A G7097 G)[_'(ÿ]ÿ?*`L H7I<70C                                   (.45670/8FK
                       '()                 *+('+ÿ-./0123 A2?E<<EB                            `E/127ÿENÿL1<1=5ÿEN
                                           (.45670/8ÿ9:                                      [B7=>7>
11775677 771771!7"#$9#2                                         014143              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21              4567ÿ9ÿ7 Entered
                                                                              7 7 02/01/21 18:22:33 Page 83 of
           Case 3:21-cv-00538-N Document   '()*+,-.        9:;4(+(<ÿ>4(1*
                                                       26-53     Filed
                                                                   107    06/09/21            /<40+
                                                                                       Page 217       ,(-1ÿB<APageID 17101
                                                                                                  of 254
                                           /,0(1,+         ?3@+3Aÿ66/                         CA,D.D+3-1
                                           2,-,)343-15                                        EA,-FB3A5
                                           6787                                               G-.34-(HI,1(<-5
                                                                                              ,-.ÿ?-JDF1
                                                                                              ;-A(I*43-1
                                                                                                  6(-K3.ÿ1<ÿLMN
                                                                            OO P43-.3.        8,1A(IK             PII3013. M7U2V
                                                                               /<40+,(-1      9,D)*3A1Q:F
                                                                                              P43-.3.
                                                                                              /<40+,(-1ÿB<A
                                                                                              CA,D.D+3-1
                                                                                              EA,-FB3A5
                                                                                              G-.34-(HI,1(<-5
                                                                                              ,-.ÿ?-JDF1
                                                                                              ;-A(I*43-1
                                                                                              R/<-H.3-1(,+
                                                                                              C(+(-)S
                                                                                                  6(-K3.ÿ1<ÿLMN
                                                                                                  6(-K3.ÿBA<4ÿLTN
                                                                               ;W*(@(1F       ;W*(@(1ÿPÿ1<        PII3013. M7Z2V
                                                                                              X<1(I3ÿ<BÿC(+(-)ÿ<B
                                                                                              P43-.3.
                                                                                              /<40+,(-1
                                                                                              LV+,IK+(-3ÿY3AF(<-N
                                                                                              R/<-H.3-1(,+
                                                                                              C(+(-)S
                                                                               /3A1(HI,13ÿ<B /3A1(HI,13ÿ<B PII3013. \7U2V
                                                                               >3A[(I3        >3A[(I3ÿ1<ÿX<1(I3
                                                                                              <BÿC(+(-)ÿ<B
                                                                                              P43-.3.
                                                                                              /<40+,(-1
                                                                               Y3A(HI,1(<-ÿ1< 8,1A(IK             PII3013. \7M2V
                                                                               /<40+,(-1      9,D)*3A1Q:F
                                                                                              Y3A(HI,1(<-ÿ1<
                                                                                              P43-.3.
                                                                                              /<40+,(-1
                                                                               /3A1(HI,13ÿ<B /3A1(HI,13ÿ<B PII3013. \7U2V
                                                                               >3A[(I3        >3A[(I3ÿ1<
                                                                                              P43-.3.
                                                                                              /<40+,(-1
       ]UU^]^_\ T`M`U\MT C(+3ÿP-. U\MOb\_TTb2Ec g3AAQÿ8<A13A5 OZ 63113A                       63113AÿBA<4ÿg3AAQ PII3013. \7k2V
                       _aZUÿ82 >3A[3 >EPd;9ÿbÿ/eXC 2I/<++<4                                   27ÿ8<A13Aÿ1<ÿY(I3
                       ;9E                 ef9;fÿ8,1A(IK 9:;4(+(<ÿ>4(1*                       /*,-I3++<Aÿ>,4
                                           9,D)*3A1Qÿ[7 ?3@+3Aÿ66/                            h+,FFI<IKÿGGG
                                           '()*+,-.                                           A3),A.(-)
                                           /,0(1,+                                            I<DA13FQÿI<0(3Fÿ<B
                                           2,-,)343-15                                        8+,(-1(iÿ8,1A(IK
                                           6787                                               9,D)*3A1Q:FÿVA(3B
                                                                                              (-ÿe00<F(1(<-ÿ1<
                                                                                              93B3-.,-1F:
                                                                                              2<1(<-ÿ1<ÿjD,F*
                                                                                              ,-.ÿ2<1(<-ÿB<A
                                                                                              8A<13I1([3ÿeA.3A
                                                                                                  6(-K3.ÿ1<ÿLUN
       ]UUTk]OM T`M`U\MT C(+3ÿP-. U\MOb\_TTb2Ec E*<4,F                      O_ VA(3B          8+,(-1(iÿ8,1A(IK PII3013. \7]2V
                       ka_Mÿ82 >3A[3 >EPd;9ÿbÿ/eXC ?3@+3A5                                    9,D)*3A1Q:FÿVA(3B
                       ;9E                 ef9;fÿ8,1A(IK 2I/<++<4                             (-ÿe00<F(1(<-ÿ1<
                                           9,D)*3A1Qÿ[7 9:;4(+(<ÿ>4(1*                        93B3-.,-1F:
                                           '()*+,-.        ?3@+3Aÿ66/                         2<1(<-ÿ1<ÿjD,F*
                                           /,0(1,+                                            ,-.ÿ2<1(<-ÿB<A
11775677 771771!7"#$9#2                                          014144              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 84 of
           Case 3:21-cv-00538-N Document   '()(*+,+)-. 26-53     Filed
                                                                   107   06/09/21            123-
                                                                                      Page 218  of+4254
                                                                                                     -56+ÿ829+2
                                                                                                             PageID  17102
                                           /010                                              :;</=>ÿ?@>=A
                                                                                             B=C/D
                                                                                                 /5)E+9ÿ-3ÿ:FD
                                                                                                 /5)E+9ÿG23,ÿ:HD
                                                                              =IJ5K5-L       =IJ5K5-LÿC          C44+T-+9 W0X'S
                                                                                             -J23M*JÿNÿ-3
                                                                                             1O(5)-5Pÿ1(-254E
                                                                                             >(M*J+2-QRLÿS25+G
                                                                                             5)ÿ8TT3L5-53)ÿ-3
                                                                                             >+G+)9()-LR
                                                                                             '3-53)ÿ-3ÿUM(LJ
                                                                                             ()9ÿ'3-53)ÿG32
                                                                                             123-+4-56+ÿ829+2
                                                                                             :;</=>ÿ?@>=A
                                                                                             B=C/D
                                                                                                 /5)E+9ÿG23,ÿ:VD
                                                                              Y+2-5Z4(-+ÿ3G Y+2-5Z4(-+ÿ3G C44+T-+9 [0F'S
                                                                              B+2654+        B+2654+ÿ-3ÿ1O(5)-5P
                                                                                             1(-254E
                                                                                             >(M*J+2-QRLÿS25+G
                                                                                             5)ÿ8TT3L5-53)ÿ-3
                                                                                             >+G+)9()-LR
                                                                                             '3-53)ÿ-3ÿUM(LJ
                                                                                             ()9ÿ'3-53)ÿG32
                                                                                             123-+4-56+ÿ829+2
       \FF]\[XH ^_V_F[V^ ;5O+ÿC)9 F[Vbc[H^^c'ad B(,                        bW 829+2          g2()-+9             C44+T-+9 [0W'S
                       FH̀]ÿ1' B+26+ BaCe=>ÿcÿY8@; gO(LL434E.                                :h123T3L+9iÿ829+2
                       =>a                 8A>=Aÿ1(-254E >=ÿY3M2-ÿ3G                         *2()-5)*ÿ1O(5)-5PRL
                                           >(M*J+2-Qÿ60 YJ()4+2QÿY565O                       M)3TT3L+9
                                           f5*JO()9        C4-53)                            ,3-53)ÿ-3ÿ+I-+)9
                                           Y(T5-(O                                           -J+ÿj329ÿ43M)-
                                           '()(*+,+)-.                                       O5,5-ÿM)9+2ÿAMO+
                                           /010                                              VbV:GDD
                                                                                                 /5)E+9ÿ-3ÿ:VD
       \FF^WXHV b_Fb_F[V^ ;5O+ÿC)9 F[Vbc[H^^c'ad aJ3,(L                    bV '3-53)         1O(5)-5PRL          C44+T-+9 [0W'S
                       H`[bÿ1' B+26+ BaCe=>ÿcÿY8@; ?+KO+2.                                   M)3TT3L+9
                       =>a                 8A>=Aÿ1(-254E '4Y3OO3,                            ,3-53)ÿ-3ÿ+I-+)9
                                           >(M*J+2-Qÿ60 >R=,5O53ÿB,5-J                       -J+ÿj329ÿ43M)-
                                           f5*JO()9        ?+KO+2ÿ//Y                        O5,5-ÿM)9+2ÿAMO+
                                           Y(T5-(O                                           VbV:GD.ÿj5-J
                                           '()(*+,+)-.                                       4+2-5Z4(-+ÿ3G
                                           /010                                              L+2654+
                                                                                                 /5)E+9ÿ-3ÿ:FD
                                                                           bF 123T3L+9ÿ829+2 h123T3L+9iÿ829+2 C44+T-+9 [0V'S
                                                                                             *2()-5)*ÿ1O(5)-5PRL
                                                                                             M)3TT3L+9
                                                                                             ,3-53)ÿ-3ÿ+I-+)9
                                                                                             -J+ÿj329ÿ43M)-
                                                                                             O5,5-ÿM)9+2ÿAMO+
                                                                                             VbV:GD
                                                                                                 /5)E+9ÿG23,ÿ:VD
       \FF^WWbV b_Fb_F[V^ ;5O+ÿC)9 F[Vbc[H^^c'ad B(,                       b[ 829+2          g2()-+9             C44+T-+9 [0W'S
                       WH̀Wÿ1' B+26+ BaCe=>ÿcÿY8@; gO(LL434E.                                :h123T3L+9iÿ829+2
                       =>a                 8A>=Aÿ1(-254E >=ÿY3M2-ÿ3G                         *2()-5)*ÿ1O(5)-5PRL
                                           >(M*J+2-Qÿ60 YJ()4+2QÿY565O                       M)3TT3L+9
                                           f5*JO()9        C4-53)                            ,3-53)ÿG32
                                           Y(T5-(O                                           43)Z9+)-5(O
                                           '()(*+,+)-.                                       -2+(-,+)-D
                                           /010                                                  /5)E+9ÿ-3ÿ:VD
                                                                                                 /5)E+9ÿG23,ÿ:VD
11775677 771771!7"#$9#2                                         014145              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 85 of
       &''(')*) +,'+,'-.( 789:ÿ;<= '-.+A-0((A36B 6NVSHW
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                   107     &) 3VI8V<Page 21929Hof
                                                                         06/09/21               8<I8254
                                                                                                    [ZW PageID   ;JJ:RI:= -P*3a
                                                                                                                     17103
                       '/0+ÿ23 >:?@: >6;C45ÿAÿDEF7 X:Y9:?T                                   L<VRRVW:=
                       456                 EG54Gÿ2HI?8JK 3JDV99VS                            SVI8V<ÿ\V?
                                           5HLMN:?IOÿ@P 5Z4S898Vÿ>S8IN                       JV<]=:<I8H9
                                           Q8MN9H<=        X:Y9:?ÿUUD                        I?:HIS:<ITÿ^8IN
                                           DHR8IH9                                           J:?I8]JHI:ÿV\
                                           3H<HM:S:<IT                                       W:?@8J:
                                           UP2P                                                 U8<K:=ÿIVÿ_.`
                                                                                                U8<K:=ÿ\?VSÿ_.`
                                                                              2?VRVW:=ÿE?=:? b2?VRVW:=cÿE?=:? ;JJ:RI:= -P.3a
                                                                                             M?H<I8<Mÿ29H8<I8[ZW
                                                                                             L<VRRVW:=
                                                                                             SVI8V<ÿ\V?
                                                                                             JV<]=:<I8H9
                                                                                             I?:HIS:<I
                                                                                                U8<K:=ÿ\?VSÿ_.`
       &'''&+)& +,..,'-.( 789:ÿ;<= '-.+A-0((A36B >HS                       &( E?=:?          d?H<I:=             ;JJ:RI:= -P*3a
                       .-/''ÿ;3 >:?@: >6;C45ÿAÿDEF7 d9HWWJVJKT                               _b2?VRVW:=cÿE?=:?
                       456                 EG54Gÿ2HI?8JK 54ÿDVL?IÿV\                         d?H<I8<MTÿ8<ÿ2H?IT
                                           5HLMN:?IOÿ@P DNH<J:?OÿD8@89                       H<=ÿ5:<O8<MTÿ8<
                                           Q8MN9H<=        ;JI8V<                            2H?ITÿ5:\:<=H<IWZ
                                           DHR8IH9                                           3VI8V<ÿIV
                                           3H<HM:S:<IT                                       58WS8WW`
                                           UP2P                                                 U8<K:=ÿIVÿ_.`
       &'''0+e0 +,.-,'-.( 789:ÿ;<= '-.+A-0((A36B F8JNV9HWÿf &+ 2?VRVW:=ÿE?=:? b2?VRVW:=cÿE?=:? ;JJ:RI:= -P.3a
                       0/-*ÿ23 >:?@: >6;C45ÿAÿDEF7 a?H<<8JKT                                 d?H<I8<MTÿ8<ÿ2H?IT
                       456                 EG54Gÿ2HI?8JK DV9:ÿ>JNVIg                         H<=ÿ5:<O8<MTÿ8<
                                           5HLMN:?IOÿ@P 2D                                   2H?ITÿ5:\:<=H<IWZ
                                           Q8MN9H<=                                          3VI8V<ÿIVÿ58WS8WW
                                           DHR8IH9                                              U8<K:=ÿIVÿ_'`
                                           3H<HM:S:<IT                                          U8<K:=ÿ\?VSÿ_.`
                                           UP2P                               D:?I8]JHI:ÿV\ D:?I8]JHI:ÿV\ ;JJ:RI:= -P.3a
                                                                              >:?@8J:        >:?@8J:ÿIV
                                                                                             b2?VRVW:=cÿE?=:?
                                                                                             d?H<I8<MTÿ8<ÿ2H?IT
                                                                                             H<=ÿ5:<O8<MTÿ8<
                                                                                             2H?ITÿ5:\:<=H<IWZ
                                                                                             3VI8V<ÿIVÿ58WS8WW
       &'.)''&- +,','-.( 789:ÿ;<= '-.+A-0((A36B >HS                        && 3:SV?H<=LS 3:SV?H<=LS ;JJ:RI:= -P03a
                       )/''ÿ;3 >:?@: >6;C45ÿAÿDEF7 d9HWWJVJKT                 ER8<8V<        ER8<8V<
                       456                 EG54Gÿ2HI?8JK 54ÿDVL?IÿV\                            U8<K:=ÿ\?VSÿ_.`
                                           5HLMN:?IOÿ@P DNH<J:?OÿD8@89
                                           Q8MN9H<=        ;JI8V<
                                           DHR8IH9
                                           3H<HM:S:<IT
                                           UP2P
       &'.e++(+ &,'-,'-.( 789:ÿ;<= '-.+A-0((A36B h:??Oÿ2V?I:?T &e FVI8J:                     FVI8J:ÿV\ÿDNH<M: ;JJ:RI:= -P'3a
                       '/--ÿ23 >:?@: >6;C45ÿAÿDEF7 3JDV99VS                                  V\ÿ;==?:WWÿ\V?
                       456                 EG54Gÿ2HI?8JK 5Z4S898Vÿ>S8IN                      6NVSHWÿ;PÿX:Y9:?
                                           5HLMN:?IOÿ@P X:Y9:?ÿUUD                           H<=ÿh:??Oÿ3P
                                           Q8MN9H<=                                          2V?I:?TÿJVL<W:9
                                           DHR8IH9                                           \V?ÿR9H8<I8[Tÿ^8IN
                                           3H<HM:S:<IT                                       J:?I8]JHI:ÿV\
                                           UP2P                                              W:?@8J:
                                                                                                U8<K:=ÿIVÿ_.`
       &.+0-(0' ','(,'-.( 789:ÿ;<= '-.+A-0((A36B h:??Oÿ2V?I:?T &0 FVI8J:                     FVI8J:ÿV\ÿDNH<M: ;JJ:RI:= -P.3a
                       */-)ÿ23 >:?@: >6;C45ÿAÿDEF7 DVVJNÿi                                   V\ÿ78?Sÿ;k98HI8V<
                       4>6                 EG54Gÿ2HI?8JK 6HO9V?ÿ2HA                          H<=ÿ;==?:WWÿV\
                                           5HLMN:?IOÿ@P j89S8<MIV<                           6NVSHWÿ;PÿX:Y9:?
                                           Q8MN9H<=                                          H<=ÿh:??Oÿ3P
                                           DHR8IH9                                           2V?I:?TÿJVL<W:9
11775677 771771!7"#$9#2                                        014146 2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 86 of
                                  &'(')*+*(,-
         Case 3:21-cv-00538-N Document        26-53   Filed
                                                        107   06/09/21     Page 220  123of
                                                                                        ÿ56'254
                                                                                             7(,78 PageID 17104
                                  ./0/                                               0',379:ÿ;'<)=*3,>
                                                                                        .7(:*?ÿ,2ÿ@AB
                                                                   C*3,7D9',*ÿ21 C*3,7D9',*ÿ21 I99*5,*? L/M&N
                                                                   E*3F79*           E*3F79*ÿ123ÿG2,79*
                                                                                     21ÿC='()*ÿ21ÿH73+
                                                                                     IJ67',72(ÿ'(?
                                                                                     I??3*KK
      OAPMQQRS MTMOTMLAQ H76*ÿI(? MLAPXLYQQX&WZ G79=26'Kÿ_ Oa .*,,*3                 .*,,*3ÿ,2ÿb79* I99*5,*? L/A&N
                 AUSSÿ0& E*3F* EWI[V;ÿXÿC\GH N3'((79:-                               C='(9*6623ÿE'+
                 VEW              \];V]ÿ0',379: C26*ÿE9=2,`                          c6'KK929:-ÿdddÿ132+
                                  ;'<)=*3,>ÿF/ 0C                                    G79=26'Kÿ_/
                                  ^7)=6'(?                                           N3'((79:
                                  C'57,'6                                            V(962K7()
                                  &'(')*+*(,-                                        C2<3,*K>ÿC257*K
                                  ./0/                                               21ÿ;*1*(?'(,Ke
                                                                                     &2,72(ÿ,2ÿf<'K=
                                                                                     '(?ÿ&2,72(ÿ123
                                                                                     032,*9,7F*ÿ\3?*3
                                                                                        .7(:*?ÿ,2ÿ@AB
      OAPLMLMA MTAOTMLAQ H76*ÿI(? MLAPXLYQQX&WZ _2=(ÿ&          OM G2,79*ÿ21ÿE*3F79* G2,79*ÿ'(?           I99*5,*? L/A&N
                 SUMYÿ0& E*3F* EWI[V;ÿXÿC\GH E*'+'(-               21ÿ\gi*9,72(Kÿ,2 C*3,7D9',*ÿ21
                 VEW              \];V]ÿ0',379: Ig3'+Kÿh           ;7K92F*3>         E*3F79*ÿ,2ÿ@7BÿG2(X
                                  ;'<)=*3,>ÿF/ N'>67KKÿ..0                           0'3,>ÿIg3'+Kÿh
                                  ^7)=6'(?                                           N'>67KKÿ..0eK
                                  C'57,'6                                            ]*K52(K*Kÿ'(?
                                  &'(')*+*(,-                                        \gi*9,72(Kÿ,2
                                  ./0/                                               06'7(,78eK
                                                                                     E<g52*('ÿ;<9*K
                                                                                     W*9<+ÿ'(?ÿI?
                                                                                     W*K,7D9'(?<+j
                                                                                     '(?ÿ@77Bÿ,=7KÿG2,79*
                                                                                     '(?ÿC*3,7D9',*ÿ21
                                                                                     E*3F79*
                                                                                        .7(:*?ÿ,2ÿ@MB
                                                                                        .7(:*?ÿ132+ÿ@MB
      OAPLAPaP MTAOTMLAQ H76*ÿI(? MLAPXLYQQX&WZ G79=26'Kÿ_ OA &2,72(ÿ123             ;*1*(?'(,Ke- I99*5,*? L/O&N
                 YUSLÿ0& E*3F* EWI[V;ÿXÿC\GH N3'((79:-             032,*9,7F*ÿ\3?*3 ^7)=6'(?ÿC'57,'6
                 VEW              \];V]ÿ0',379: C26*ÿE9=2,`                          &'(')*+*(,-
                                  ;'<)=*3,>ÿF/ 0C                                    ./0/-ÿ^7)=6'(?
                                  ^7)=6'(?                                           V+562>**
                                  C'57,'6                                            ]*,*(,72(ÿIKK*,K
                                  &'(')*+*(,-                                        ..C-ÿ^7)=6'(?ÿV]I
                                  ./0/                                               &'(')*+*(,ÿ..C-
                                                                                     '(?ÿ_'+*K
                                                                                     ;2(?*32-ÿ&2,72(
                                                                                     ,2ÿf<'K=ÿ'(?
                                                                                     &2,72(ÿ123
                                                                                     032,*9,7F*ÿ\3?*3
                                                                                        .7(:*?ÿ,2ÿ@AB
                                                                                        .7(:*?ÿ132+ÿ@PB
                                                                   Vk=7g7,K          Vk=7g7,KÿAÿ'(?ÿM I99*5,*? L/M&N
                                                                                     ,2ÿ;*1*(?'(,Ke
                                                                                     &2,72(ÿ,2ÿf<'K=
                                                                                     '(?ÿ&2,72(ÿ123
                                                                                     032,*9,7F*ÿ\3?*3
                                                                   03252K*?ÿ\3?*3 l03252K*?mÿ\3?*3 I99*5,*? L/A&N
                                                                                     c3'(,7()
                                                                                     ;*1*(?'(,Ke
                                                                                     &2,72(ÿ,2ÿf<'K=
11775677 771771!7"#$9#2                               014147               2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 87 of
         Case 3:21-cv-00538-N Document 26-53 Filed      107 06/09/21 Page 221     &'(ÿ
                                                                                     of*+, -+'ÿ.+/
                                                                                         254      PageID 17105
                                                                                  0/+,12,-31ÿ4/(1/
                                                                   51/,-62&,1ÿ+. 51/,-62&,1ÿ+. >221?,1( @AB*C
                                                                   71/3-21        71/3-21ÿ.+/
                                                                                  81.1'(&',9:
                                                                                  *+,-+'ÿ,+ÿ;<&9=
                                                                                  &'(ÿ*+,-+'ÿ.+/
                                                                                  0/+,12,-31ÿ4/(1/
      DBE@BFGG FHBDHF@BI M-N1ÿ>'( F@BEO@GIIO*LP [+='ÿ*          D@ K',/Vÿ+.       K',/Vÿ+.            >221?,1( @AB*C
                 GJ@Eÿ0* 71/31 7L>QK8ÿOÿ54RM 71&X&'Y               >??1&/&'21 >??1&/&'21ÿ+.
                 K7L              4S8KSÿ0&,/-2T >\/&X9ÿ]                          [+='ÿ*Aÿ71&X&'Y
                                  8&<U=1/,Vÿ3A C&VN-99ÿZZ0                        K9^Aÿ+.ÿ>\/&X9ÿ]
                                  W-U=N&'(                                        C&VN-99ÿZZ0ÿ+'
                                  5&?-,&N                                         \1=&N.ÿ+.ÿ'+'O
                                  *&'&U1X1',Y                                     ?&/,Vÿ>\/&X9ÿ]
                                  ZA0A                                            C&VN-99ÿZZ0Yÿ_-,=
                                                                                  51/,-62&,1ÿ+.
                                                                                  71/3-21
                                                                                     Z-'T1(ÿ,+ÿ̀Fa
                                                                                     Z-'T1(ÿ./+Xÿ̀ba
      DBE@@IFD FHBDHF@BI M-N1ÿ>'( F@BEO@GIIO*LP R-2=+N&9ÿ[ ce Z1,,1/              Z1,,1/ÿ,+ÿf-21 >221?,1( @AB*C
                 bJbcÿ0* 71/31 7L>QK8ÿOÿ54RM C/&''-2TY                            5=&'21NN+/ÿ7&X
                 K7L              4S8KSÿ0&,/-2T 5+N1ÿ72=+,d                       gN&992+2TYÿhhhÿ./+X
                                  8&<U=1/,Vÿ3A 05                                 R-2=+N&9ÿ[A
                                  W-U=N&'(                                        C/&''-2T
                                  5&?-,&N                                         K'2N+9-'U
                                  *&'&U1X1',Y                                     5+</,19Vÿ5+?-19
                                  ZA0A                                            +.ÿ81.1'(&',9:Y
                                                                                  W-U=N&'(ÿ5&?-,&N
                                                                                  *&'&U1X1',Y
                                                                                  ZA0AYÿW-U=N&'(
                                                                                  KX?N+V11
                                                                                  S1,1',-+'ÿ>991,9
                                                                                  ZZ5YÿW-U=N&'(ÿKS>
                                                                                  *&'&U1X1',ÿZZ5Y
                                                                                  &'(ÿ[&X19
                                                                                  8+'(1/+YÿS1?NVÿ,+
                                                                                  0&,/-2T
                                                                                  8&<U=1/,V:9
                                                                                  7<??N1X1',&N
                                                                                  *1X+/&'(<Xÿ-'
                                                                                  4??+9-,-+'ÿ,+
                                                                                  81.1'(&',9:
                                                                                  *+,-+'ÿ,+ÿ8-9X-99
                                                                                     Z-'T1(ÿ,+ÿ̀Ba
      DBE@@Beb FHBDHF@BI M-N1ÿ>'( F@BEO@GIIO*LP L=+X&9          cI 0<\N-2ÿf1/9-+' 0<\N-2ÿf1/9-+'ÿ+. >221?,1( @AB*C
                 FJFEÿ0* 71/31 7L>QK8ÿOÿ54RM i1\N1/Y                              0&,/-2T
                 K7L              4S8KSÿ0&,/-2T 5++2=ÿ]                           8&<U=1/,V:9
                                  8&<U=1/,Vÿ3A L&VN+/ÿ0&O                         7<??N1X1',&N
                                  W-U=N&'(      j-NX-'U,+'                        *1X+/&'(<Xÿ-'
                                  5&?-,&N                                         4??+9-,-+'ÿ,+
                                  *&'&U1X1',Y                                     81.1'(&',9:
                                  ZA0A                                            *+,-+'ÿ,+ÿ8-9X-99
                                                                                     Z-'T1(ÿ,+ÿ̀Ba
                                                                   51/,-62&,1ÿ+. 51/,-62&,1ÿ+. >221?,1( @AF*C
                                                                   71/3-21        71/3-21ÿ,+ÿ0<\N-2
                                                                                  f1/9-+'ÿ+.ÿ0&,/-2T
                                                                                  8&<U=1/,V:9
                                                                                  7<??N1X1',&N
                                                                                  *1X+/&'(<Xÿ-'
                                                                                  4??+9-,-+'ÿ,+
11775677 771771!7"#$9#2                            014148              2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 88 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 222    '()of(*+,*-./ PageID 17106
                                                                                                  254
                                                                                           01-21*ÿ-1ÿ'2.42..
       5657589: ;<69<;=6> E2F(ÿG*+ ;=6:J=@>>J0DK O2QU1F,.ÿ\ 9: P(YFV                       '()(*+,*-./Z GQQ(Y-(+ =W80]
                       9?=@ÿA0 C(HI( CDGLB'ÿJÿMNOE ]H,**2QRZ                               X2TUF,*+ÿM,Y2-,F
                       BCD                 NP'BPÿA,-H2QR M1F(ÿCQU1-^                       0,*,T(4(*-Z
                                           ',STU(H-VÿIW AM                                 [WAWZÿX2TUF,*+
                                           X2TUF,*+                                        B4YF1V((
                                           M,Y2-,F                                         P(-(*-21*ÿG..(-.
                                           0,*,T(4(*-Z                                     [[MZÿX2TUF,*+ÿBPG
                                           [WAW                                            0,*,T(4(*-ÿ[[MZ
                                                                                           ,*+ÿ\,4(.
                                                                                           '1*+(H1ÿZÿP(YFV
                                                                                           -1ÿA,-H2QR
                                                                                           ',STU(H-V/.
                                                                                           CSYYF(4(*-,F
                                                                                           0(41H,*+S4ÿ2*
                                                                                           NYY1.2-21*ÿ-1
                                                                                           '()(*+,*-./
                                                                                           01-21*ÿ-1ÿ'2.42..
                                                                                           _2-UÿM(H-2̀Q,-(ÿ1)
                                                                                           C(HI2Q(
                                                                                               [2*R(+ÿ-1ÿa@b
                                                                                               [2*R(+ÿ)H14ÿa6b
       565::96: ;<6;<;=6> E2F(ÿG*+ ;=6:J=@>>J0DK c(HHVÿA1H-(HZ 95 [(--(H                   [(--(Hÿ)H14ÿc(HHV GQQ(Y-(+ =W60]
                       6;?=@ÿA0 C(HI( CDGLB'ÿJÿMNOE M11QUÿd                                0WÿA1H-(Hÿ-1ÿf2Q(
                       BCD                 NP'BPÿA,-H2QR D,VF1HÿA,J                        MU,*Q(FF1HÿC,4
                                           ',STU(H-VÿIW e2F42*T-1*                         gF,..Q1QRÿhhh
                                           X2TUF,*+                                        H(T,H+2*T
                                           M,Y2-,F                                         Q1SH-(.VÿQ1Y2(.ÿ1)
                                           0,*,T(4(*-Z                                     A,-H2QR
                                           [WAW                                            ',STU(H-V/.
                                                                                           CSYYF(4(*-,F
                                                                                           0(41H,*+S4ÿ2*
                                                                                           NYY1.2-21*ÿ-1
                                                                                           '()(*+,*-./
                                                                                           01-21*ÿ-1
                                                                                           '2.42..W
                                                                                               [2*R(+ÿ-1ÿa9b
       565:9;65 ;<7<;=6> E2F(ÿG*+ ;=6:J=@>>J0DK DU14,.                     9@ 0(41H,*+S4 A,-H2QR               GQQ(Y-(+ =W60]
                       9?8:ÿA0 C(HI( CDGLB'ÿJÿMNOE i(jF(HZ                                 ',STU(H-V/.
                       BCD                 NP'BPÿA,-H2QR M11QUÿd                           CSYYF(4(*-,F
                                           ',STU(H-VÿIW D,VF1HÿA,J                         0(41H,*+S4ÿ2*
                                           X2TUF,*+        e2F42*T-1*                      NYY1.2-21*ÿ-1
                                           M,Y2-,F                                         '()(*+,*-./
                                           0,*,T(4(*-Z                                     01-21*ÿ-1ÿ'2.42..
                                           [WAW                                            kM1*`+(*-2,F
                                                                                           E2F2*Tl
                                                                                               [2*R(+ÿ-1ÿa@b
                                                                                               [2*R(+ÿ)H14ÿa8b
                                                                           99 M14Y(*+2S4 M14Y(*+2S4ÿ1) GQQ(Y-(+ =W90]
                                                                                           c(VÿGS-U1H2-2(.
                                                                                           M2-(+ÿ2*ÿA,-H2QR
                                                                                           ',STU(H-V/.
                                                                                           CSYYF(4(*-,F
                                                                                           0(41H,*+S4ÿ2*
                                                                                           NYY1.2-21*ÿ-1
                                                                                           '()(*+,*-./
                                                                                           01-21*ÿ-1ÿ'2.42..
                                                                                               [2*R(+ÿ-1ÿa;b
                                                                                               [2*R(+ÿ)H14ÿa6b
                                                                              BmU2j2-.     BmU2j2-ÿGÿ-1        GQQ(Y-(+ =W@0]
                                                                                           A,-H2QR
11775677 771771!7"#$9#2                                      014149 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 89 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 223     &'()
                                                                                               of*+  ,-./0 PageID 17107
                                                                                                   254
                                                                                            1(223+4+5-'3
                                                                                            6+47,'58(4ÿ:5
                                                                                            ;2270:-:75ÿ-7
                                                                                            &+<+58'5-0/
                                                                                            67-:75ÿ-7ÿ&:04:00
                                                                                               =:5>+8ÿ<,74ÿ?@A
                                                                              B+,-:CD'-+ÿ7< B+,-:CD'-+ÿ7< GDD+2-+8 HIJ6K
                                                                              1+,E:D+       1+,E:D+ÿ-7ÿF'-,:D>
                                                                                            &'()*+,-./0
                                                                                            1(223+4+5-'3
                                                                                            6+47,'58(4ÿ:5
                                                                                            ;2270:-:75ÿ-7
                                                                                            &+<+58'5-0/
                                                                                            67-:75ÿ-7ÿ&:04:00
                                                                                               =:5>+8ÿ<,74ÿ?@A
                                                                              B+,-:CD'-+ÿ7< B+,-:CD'-+ÿ7< GDD+2-+8 HIJ6K
                                                                              1+,E:D+       1+,E:D+ÿ-7
                                                                                            B742+58:(4ÿ7<
                                                                                            L+.ÿG(-*7,:-:+0
                                                                                               =:5>+8ÿ<,74ÿ?@A
       M@MNOOPJ JQPQJH@R W:3+ÿG58 JH@PXHYRRX6VZ \:D*73'0ÿ̀ NS \7-:D+                        \7-:D+ÿ7<ÿB*'5)+ GDD+2-+8 HI@6K
                       STHHÿF6 1+,E+ 1VG[U&ÿXÿB;\W K,'55:D>_                                7<ÿG88,+00ÿ'58
                       U1V                 ;]&U]ÿF'-,:D> B73+ÿ1D*7-a                        W:,4ÿGb3:'-:75ÿ7<
                                           &'()*+,-.ÿEI FB                                  6',Dÿ&IÿL'-aÿ'58
                                           ^:)*3'58                                         B,.0-'3ÿ̀'4:075
                                           B'2:-'3                                          c7780_ÿD7X
                                           6'5')+4+5-_                                      D7(50+3ÿ<7,
                                           =IFI                                             &+<+58'5-0_
                                                                                            ^:)*3'58ÿB'2:-'3
                                                                                            6'5')+4+5-_
                                                                                            =IFI_ÿ^:)*3'58
                                                                                            U4237.++
                                                                                            ]+-+5-:75ÿG00+-0
                                                                                            ==B_ÿ^:)*3'58ÿU]G
                                                                                            6'5')+4+5-ÿ==B_
                                                                                            '58ÿ̀'4+0
                                                                                            &758+,7_ÿd:-*
                                                                                            B+,-:CD'-+ÿ7<
                                                                                            1+,E:D+
                                                                                               =:5>+8ÿ-7ÿ?JA
       M@MYHPJP JQJQJH@R W:3+ÿG58 JH@PXHYRRX6VZ V*74'0                     NJ 1(f27+5'      1(f27+5'ÿ&(D+0 GDD+2-+8 HIJ6K
                       @TSJÿF6 1+,E+ 1VG[U&ÿXÿB;\W e+f3+,_                                  V+D(4ÿ'58ÿG8
                       U1V                 ;]&U]ÿF'-,:D> B77D*ÿg                            V+0-:CD'58(4
                                           &'()*+,-.ÿEI V'.37,ÿF'X                          8:,+D-+8ÿ-7
                                           ^:)*3'58        c:34:5)-75                       Gf,'40ÿgÿK'.3:00
                                           B'2:-'3                                          ==F_ÿd:-*
                                           6'5')+4+5-_                                      '--'D*+8ÿ'b8'E:-
                                           =IFI                                             7<ÿ0+,E:D+
                                                                                               =:5>+8ÿ-7ÿ?@A
                                                                                               =:5>+8ÿ<,74ÿ?MA
                                                                              Uh*:f:-0      1D*+8(3+0ÿGÿ'58ÿK GDD+2-+8 HIS6K
                                                                                            -7ÿ1(f27+5'
                                                                                            8:,+D-+8ÿ-7
                                                                                            Gf,'40ÿgÿK'.3:00
                                                                                            ==F
                                                                              Uh*:f:-0      Uh*:f:-0ÿGÿ'58ÿK GDD+2-+8 HIS6K
                                                                                            -7ÿ1(f27+5'
                                                                                            8:,+D-+8ÿ-7
                                                                                            Gf,'40ÿgÿK'.3:00
                                                                                            ==F
11775677 771771!7"#$9#2                                       014150 2$12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 Entered
                                                                  7 7 02/01/21 18:22:33 Page 90 of
      &'&()&*+ ,-,-,.'+ 6789ÿ:;< ,.'?@.A++@25B 5OWTIX
         Case 3:21-cv-00538-N   Document     26-53   Filed
                                                       107      *' E9=J7]KIPage
                                                              06/09/21     J9ÿW^ 224E9=ofJ7]K254
                                                                                             IJ9ÿW^PageID
                                                                                                       :KK9SJ
                                                                                                            9< .Q,2b
                                                                                                           17108
                 ',/''ÿ12 49=>9 45:C3Dÿ@ÿEFG6 Y9Z89=U              49=>7K9         49=>7K9ÿJWÿ1I=J79X_
                 345             FHD3Hÿ1IJ=7KL EWWKOÿ[                              Ẁ7;Jÿ:SS9;<7aÿW^
                                 DIMNO9=JPÿ>Q 5IP8W=ÿ1I@                           3aO7Z7JXÿ^W=
                                 R7NO8I;<       \78T7;NJW;                         4MSS89T9;JI8
                                 EIS7JI8                                           b=79];NÿW;
                                 2I;IN9T9;JU                                       D9^9;<I;JX_
                                 VQ1Q                                              2WJ7W;ÿJWÿD7XT7XX
                                                                                       V7;L9<ÿJWÿc,?d
                                                                      ,*'@(..ÿW^ÿ(A)ÿJ=I;XIKJ7W;Xÿÿÿ   ÿ1IN9ÿ&ÿW^ÿ?ÿ




11775677 771771!7"#$9#2                                    014151          2%12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 Entered
                                                            7 7 02/01/21 18:22:33                Page 91 of
        Case 3:21-cv-00538-N Document 26-53 Filed
                                             107 06/09/21                        Page 225 of 254 PageID 17109
   &'()*ÿ,-ÿ./(0,                                               ./(0,12ÿ-03ÿ45654746ÿ6839936:ÿ;<=>7977ÿ?@AB,1/0ÿC,A02A/2ÿ=(D1E
                                                       FGHIÿKLHMNOPÿQIGORSÿ
                                                          C1A/)Tÿ&/1A,123ÿ
                                                45654746ÿ6839936:ÿ;<=>7977ÿ?@AB,1/0
                                                          C,A02A/2ÿ=(D1E

   FNUOMV W@ÿ&-X/,ÿ-Yÿ&TA0)1/Z ]U^_IV `X/0aÿ<-/bA0                                       cLdIÿe             k5l5476k
            &([('ÿ\),(-0                                                                 QIOfIghOIHHÿiLfI
                                                                                          jGMIV
   jLfLHLNmVn5\                FGHI 476k>78::><=`ÿ                                       jNRUpImMsHt l6l
                               oUpqIOV                                                   cLdI^V
   FGHI v/1A)Tÿ-Yÿ&-0,/A), FGHI C=\w@Wÿ>ÿ&xnyÿxzW@zÿ.A,/()*ÿWAXbT1/,Zÿ[{ÿ|(bT'A02 jGMIÿGm_IV \''
   uPhIV                       oGpIV &A}(,A'ÿ<A0Ab1D10,aÿ~{.{
   iLmI^ 44a476ÿ(1ÿ&AB1ÿ|(B,-/Z
   FGHIsHtV
    ÿÿ
                                                           76>8ÿ-Yÿ8ÿ,/A0BA),(-0Bÿÿÿ       ÿ.Ab1ÿkÿ-Yÿkÿ
     =/A0BA),(-0       WA,15=(D1x},(-0 &AB1ÿnXD1/ÿ \X,T-/(1/ÿ  W-)XD10,ÿ=Z}1            W-)XD10,ÿ=(,'1 z1[(1 C(1
                                        &AB1ÿnAD1 x/bA0(A,(-0                                                 C,A,XB
     l6lk9k6       4565476: y('1ÿ\02 476k>78::><=` =T-DAB      97 @T((,B               @T((,Bÿ:7ÿ,-ÿ:6 \))1},12 :{l<v
                    :37ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny 1'1/a                                   ,-ÿ-(0,ÿ\}}102(
                    @C=                xzW@zÿ.A,/()* &--)Tÿ                                  ~(0*12ÿ,-ÿ?6E
                                       WAXbT1/,Zÿ[{ =AZ'-/ÿ.A>                                ~(0*12ÿY/-D
                                       |(bT'A02      ('D(0b,-0                           ?6E
                                       &A}(,A'                     @T((,B               @T((,Bÿ:4ÿ,-ÿ: \))1},12 :{4<v
                                       <A0Ab1D10,a                                        ,-ÿ-(0,ÿ\}}102(
                                       ~{.{                                                   ~(0*12ÿY/-D
                                                                                          ?6E
                                                                          @T((,B        @T((,Bÿ:8ÿ,-ÿ:k \))1},12 {<v
                                                                                          ,-ÿ-(0,ÿ\}}102(
                                                                                              ~(0*12ÿY/-D
                                                                                          ?6E
     l6lk9l9       4565476: y('1ÿ\02 476k>78::><=` =T-DAB     8 @T((,B                @T((,ÿkÿ,-ÿ-(0, \))1},12 k{4<v
                    :379ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny 1'1/a                                   \}}102(
                    @C=               xzW@zÿ.A,/()* &--)Tÿ                                   ~(0*12ÿ,-ÿ?6E
                                      WAXbT1/,Zÿ[{ =AZ'-/ÿ.A>                                 ~(0*12ÿY/-D
                                      |(bT'A02      ('D(0b,-0                            ?6E
                                      &A}(,A'                     @T((,B                @T((,ÿk8ÿ,-ÿ-(0, \))1},12 4{9<v
                                      <A0Ab1D10,a                                         \}}102(
                                      ~{.{                                                    ~(0*12ÿY/-D
                                                                                          ?6E
                                                                          @T((,B        @T((,Bÿk9ÿ,-ÿk \))1},12 k{8<v
                                                                                          ,-ÿ-(0,ÿ\}}102(
                                                                                              ~(0*12ÿY/-D
                                                                                          ?6E
     l6lk998       4565476: y('1ÿ\02 476k>78::><=` =T-DAB     8: @T((,B                @T((,Bÿ8kÿ,-ÿ96 \))1},12 {<v
                    :377ÿ.< C1/[1 C=\w@Wÿ>ÿ&xny 1'1/a                                   ,-ÿ-(0,ÿ\}}102(
                    @C=               xzW@zÿ.A,/()* &--)Tÿ                                   ~(0*12ÿ,-ÿ?6E
                                      WAXbT1/,Zÿ[{ =AZ'-/ÿ.A>                                 ~(0*12ÿY/-D
                                      |(bT'A02      ('D(0b,-0                            ?6E
                                      &A}(,A'                     @T((,B                @T((,ÿ94ÿ,-ÿ-(0, \))1},12 :{4<v
                                      <A0Ab1D10,a                                         \}}102(
                                      ~{.{                                                    ~(0*12ÿY/-D
                                                                                          ?6E
11775677 771771!7"#$9#2                                   014152                   212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21 4567ÿ9ÿ7 Entered
                                                                 7 7 02/01/21 18:22:33 Page 92 of
         Case 3:21-cv-00538-N Document 26-53 Filed    107 06/09/21&'()*)+,Page 226
                                                                                 &'() *)+254
                                                                                     of  ,ÿ./ÿ+0ÿ1PageID
                                                                                                  2 5AA76+17110
                                                                                                           78 BCDEF
                                                                                 +0ÿ30)4+ÿ566748)'
                                                                                     9)4:78ÿ;<0=
                                                                                 >?@
      G?G/1.H? 2I?I2J?B O)P7ÿ548 2J?1RJHBBRENS N(0=Z,          H1 &'()*)+,       &'()*)+ÿHGÿ>LZ<+ÿ?@ 5AA76+78 DCHEF
                 1K.1ÿLE M7<Q7 MN5T&UÿRÿVWXO `7*P7<_                             +0ÿ30)4+ÿ566748)'
                 &MN             WYU&YÿLZ+<)A: V00A(ÿa                               9)4:78ÿ+0ÿ>?@
                                 UZ[\(7<+]ÿQC NZ]P0<ÿLZR                             9)4:78ÿ;<0=
                                 ^)\(PZ48      b)P=)4\+04                        >?@
                                 VZ6)+ZP                          &'()*)+,       &'()*)+ÿHGÿ>LZ<+ÿ2@ 5AA76+78 DCHEF
                                 EZ4Z\7=74+_                                     +0ÿ30)4+ÿ566748)'
                                 9CLC                                                9)4:78ÿ;<0=
                                                                                 >?@
      G?G/1.// 2I?I2J?B O)P7ÿ548 2J?1RJHBBRENS N(0=Z,          HG &'()*)+,       &'()*)+ÿHJÿ>LZ<+ÿ/@ 5AA76+78 GC.EF
                 1K.2ÿLE M7<Q7 MN5T&UÿRÿVWXO `7*P7<_                             +0ÿ30)4+ÿ566748)'
                 &MN             WYU&YÿLZ+<)A: V00A(ÿa                               9)4:78ÿ+0ÿ>?@
                                 UZ[\(7<+]ÿQC NZ]P0<ÿLZR                             9)4:78ÿ;<0=
                                 ^)\(PZ48      b)P=)4\+04                        >?@
                                 VZ6)+ZP                          &'()*)+,       &'()*)+ÿHJÿ>LZ<+ÿH@ 5AA76+78 .C?EF
                                 EZ4Z\7=74+_                                     +0ÿ30)4+ÿ566748)'
                                 9CLC                                                9)4:78ÿ;<0=
                                                                                 >?@
                                                                  &'()*)+,       &'()*)+,ÿH?ÿ+0ÿH. 5AA76+78 .C?EF
                                                                                 +0ÿ30)4+ÿ566748)'
                                                                                     9)4:78ÿ;<0=
                                                                                 >?@
      G?G/1.22 2I?I2J?B O)P7ÿ548 2J?1RJHBBRENS N(0=Z,          H. &'()*)+,       &'()*)+ÿHJÿ>LZ<+ÿ?@ 5AA76+78 DC1EF
                 1KHBÿLE M7<Q7 MN5T&UÿRÿVWXO `7*P7<_                             +0ÿ30)4+ÿ566748)'
                 &MN             WYU&YÿLZ+<)A: V00A(ÿa                               9)4:78ÿ+0ÿ>?@
                                 UZ[\(7<+]ÿQC NZ]P0<ÿLZR                             9)4:78ÿ;<0=
                                 ^)\(PZ48      b)P=)4\+04                        >?@
                                 VZ6)+ZP                          &'()*)+,       &'()*)+ÿHJÿ>LZ<+ÿ2@ 5AA76+78 DC.EF
                                 EZ4Z\7=74+_                                     +0ÿ30)4+ÿ566748)'
                                 9CLC                                                9)4:78ÿ;<0=
                                                                                 >?@
      G?G/1.?? 2I?I2J?B O)P7ÿ548 2J?1RJHBBRENS N(0=Z,          HH &'()*)+,       &'()*)+,ÿ/2ÿ+0ÿ/H 5AA76+78 DCGEF
                 1KHHÿLE M7<Q7 MN5T&UÿRÿVWXO `7*P7<_                             +0ÿ30)4+ÿ566748)'
                 &MN             WYU&YÿLZ+<)A: V00A(ÿa                               9)4:78ÿ+0ÿ>?@
                                 UZ[\(7<+]ÿQC NZ]P0<ÿLZR                             9)4:78ÿ;<0=
                                 ^)\(PZ48      b)P=)4\+04                        >?@
                                 VZ6)+ZP                          &'()*)+,       &'()*)+,ÿ/.ÿ+0ÿ/B 5AA76+78 2C1EF
                                 EZ4Z\7=74+_                                     +0ÿ30)4+ÿ566748)'
                                 9CLC                                                9)4:78ÿ;<0=
                                                                                 >?@
                                                                  &'()*)+,       &'()*)+ÿ/Dÿ+0ÿ30)4+ 5AA76+78 GCHEF
                                                                                 566748)'
                                                                                     9)4:78ÿ;<0=
                                                                                 >?@
      G?G/1.J/ 2I?I2J?B O)P7ÿ548 2J?1RJHBBRENS N(0=Z,          H/ &'()*)+,       &'()*)+,ÿ2Gÿ+0ÿ21 5AA76+78 1CDEF
                 1K/DÿLE M7<Q7 MN5T&UÿRÿVWXO `7*P7<_                             +0ÿ30)4+ÿ566748)'
                 &MN             WYU&YÿLZ+<)A: V00A(ÿa                               9)4:78ÿ+0ÿ>?@
                                 UZ[\(7<+]ÿQC NZ]P0<ÿLZR                             9)4:78ÿ;<0=
                                 ^)\(PZ48      b)P=)4\+04                        >?@
                                 VZ6)+ZP                          &'()*)+,       &'()*)+,ÿ2Bÿ+0ÿ/? 5AA76+78 BC1EF
                                 EZ4Z\7=74+_                                     +0ÿ30)4+ÿ566748)'
                                 9CLC                                                9)4:78ÿ;<0=
                                                                                 >?@
11775677 771771!7"#$9#2                            014153                 012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 93 of
       '(')*+,* -.(.-/(0 9:;<ÿ=>? -/(*B/+00B58C 8PXUJY
           Case     3:21-cv-00538-N       Document     26-53     Filed
                                                                  107      +- 6^P:[:KYPage 227
                                                                         06/09/21            6^P: [:K254
                                                                                                 of  Yÿ(*ÿKXÿ-PageID
                                                                                                              ) =LL<TK17111
                                                                                                                       <? ,R'5c
                       *1)2ÿ45 7<@A< 78=D6EÿBÿFGH9 Z<[;<@V                                   KXÿ_X:>Kÿ=TT<>?:^
                       678                 GIE6Iÿ4JK@:LM FXXLPÿ\                                 W:>M<?ÿKXÿ̀(a
                                           EJNOP<@KQÿAR 8JQ;X@ÿ4JB                               W:>M<?ÿb@XU
                                           S:OP;J>?        ]:;U:>OKX>                        `(a
                                           FJT:KJ;                            6^P:[:KY       6^P:[:KYÿ-+ÿKXÿ-2 =LL<TK<? (/R/5c
                                           5J>JO<U<>KV                                       KXÿ_X:>Kÿ=TT<>?:^
                                           WR4R                                                  W:>M<?ÿb@XU
                                                                                             `(a
       '(')*+'/ -.(.-/(0 9:;<ÿ=>? -/(*B/+00B58C 8PXUJY                     +( =TT<>?:^       4J@K:<Ydÿ_X:>K =LL<TK<? /R(5c
                       *1)/ÿ45 7<@A< 78=D6EÿBÿFGH9 Z<[;<@V                                   =TT<>?:^ÿXb
                       678                 GIE6Iÿ4JK@:LM FXXLPÿ\                             6^P:[:KYÿbX@
                                           EJNOP<@KQÿAR 8JQ;X@ÿ4JB                           7NTT;<U<>KJ;
                                           S:OP;J>?        ]:;U:>OKX>                        c@:<e>OÿX>
                                           FJT:KJ;                                           E<b<>?J>KYd
                                           5J>JO<U<>KV                                       5XK:X>ÿKX
                                           WR4R                                              E:YU:YY
                                                                                                 W:>M<?ÿKXÿ̀-a
                                                                                                 W:>M<?ÿb@XU
                                                                                             `)a
                                                                              6^P:[:KY       6^P:[:KYÿ(ÿKXÿ0ÿKX =LL<TK<? 0R*5c
                                                                                             _X:>Kÿ=TT<>?:^
                                                                                                 W:>M<?ÿb@XU
                                                                                             `(a
                                                                              6^P:[:KY       6^P:[:Kÿ,ÿKXÿ_X:>K =LL<TK<? +R-5c
                                                                                             =TT<>?:^
                                                                                                 W:>M<?ÿb@XU
                                                                                             `(a
                                                                              6^P:[:KY       6^P:[:KYÿ(/ÿKXÿ(' =LL<TK<? *R*5c
                                                                                             KXÿ_X:>Kÿ=TT<>?:^
                                                                                                 W:>M<?ÿb@XU
                                                                                             `(a
       '(')*/0( -.(.-/(0 9:;<ÿ=>? -/(*B/+00B58C H:LPX;JYÿ_ +/ 5<UX@J>?NU E<b<>?J>KYdV =LL<TK<? /R)5c
                       21)(ÿ45 7<@A< 78=D6EÿBÿFGH9 c@J>>:LMV                                 S:OP;J>?ÿFJT:KJ;
                       678                 GIE6Iÿ4JK@:LM FX;<ÿ7LPXKf                         5J>JO<U<>KV
                                           EJNOP<@KQÿAR 4F                                   WR4RVÿS:OP;J>?
                                           S:OP;J>?                                          6UT;XQ<<
                                           FJT:KJ;                                           I<K<>K:X>ÿ=YY<KY
                                           5J>JO<U<>KV                                       WWFVÿS:OP;J>?
                                           WR4R                                              6I=ÿ5J>JO<U<>K
                                                                                             WWFVÿJ>?ÿ_JU<Y
                                                                                             EX>?<@XVÿ4XYKB
                                                                                             S<J@:>O
                                                                                             5<UX@J>?NU
                                                                                             I<OJ@?:>OÿI<Y
                                                                                             _N?:LJKJV
                                                                                             FX;;JK<@J;
                                                                                             6YKXTT<;ÿ=>?
                                                                                             WJLP<Y
                                                                                                 W:>M<?ÿKXÿ̀-a
                                                                                                 W:>M<?ÿb@XU
                                                                                              -̀a
                                                                              6^P:[:KY       6^P:[:Kÿ=ÿKX        =LL<TK<? /R(5c
                                                                                             E<b<>?J>KYdÿ4XYKB
                                                                                             S<J@:>O
                                                                                             5<UX@J>?NU
                                                                                             I<OJ@?:>OÿI<Y
                                                                                             _N?:LJKJV
                                                                                             FX;;JK<@J;
                                                                                             6YKXTT<;ÿ=>?
                                                                                             WJLP<Y
11775677 771771!7"#$9#2                                         014154              %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 94 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 228 of 254 PageID 17112
                                                                              &'()*+,-)'ÿ/0 &'()*+,-)'ÿ/0 E,,'D)'5 HIJ<K
                                                                              1'(2*,'            1'(2*,'ÿ)/
                                                                                                 3'0'45-4)67ÿ8/6)9
                                                                                                 :'-(*4;
                                                                                                 <'=/(-45>=
                                                                                                 ?';-(5*4;ÿ?'6
                                                                                                 @>5*,-)-A
                                                                                                 &/BB-)'(-B
                                                                                                 C6)/DD'BÿE45
                                                                                                 F-,G'6
       LJLJMJNO JPQMPQHJR V*B' QHJT9HNRR9<UY 3'44'B                        ^M W_,*-BÿU(-46,(*D) U(-46,(*D)ÿ/0ÿ)G' E,,'D)'5 HIN<K
                       JHSNTÿE< W4BX 1UEZC3ÿ9ÿ&W[V [*'];/5-A                   È55BÿV''6ÿEDDBXa JQ9JN9JTÿW(-B
                       C1U                 W?3C?ÿ8-)(*,\ 3Cÿ&/>()ÿ/0                             E(;>='4)ÿ/4
                                           3->;G'()Xÿ2I &G-4,'(Xÿ&*2*B                           3'0'45-4)67
                                           :*;GB-45        E,)*/4                                </)*/4ÿ)/
                                           &-D*)-B                                               3*6=*66
                                           <-4-;'='4)A
                                           FI8I
       LJLJNNOH JPQLPQHJR V*B'ÿE45 QHJT9HNRR9<UY [*,G/B-6ÿ@ ^R 1)*D>B-)*/4ÿb E;(''5                                E,,'D)'5 HIQ<K
                       JJSNRÿE< 1'(2' 1UEZC3ÿ9ÿ&W[V K(-44*,\A                 8̀(/D/6'5aÿW(5'( E='45='4)ÿ)/
                       C1U                 W?3C?ÿ8-)(*,\ &/B'ÿ1,G/)]                             1)*D>B-)*/4ÿ-45
                                           3->;G'()Xÿ2I 8&                                       c8(/D/6'5dÿW(5'(
                                           :*;GB-45                                              e/2'(4*4;
                                           &-D*)-B                                               1>DDB'='4)-B
                                           <-4-;'='4)A                                           K(*'+4;ÿ/4
                                           FI8I                                                  3'0'45-4)67
                                                                                                 </)*/4ÿ)/
                                                                                                 3*6=*66
                                                                                                     F*4\'5ÿ)/ÿ̀Ja
                                                                                                     F*4\'5ÿ0(/=
                                                                                                 `^a
       LJORJTQR JPJRPQHJR V*B'ÿE45 QHJT9HNRR9<UY 1-=                       ^T F'))'(             F'))'(ÿ)/ÿ&/>46'B E,,'D)'5 HIJ<K
                       MSO^ÿE< 1'(2' 1UEZC3ÿ9ÿ&W[V eB-66,/,\A                                    (';-(5*4;ÿF'))'(
                       C1U                 W?3C?ÿ8-)(*,\ 3Cÿ&/>()ÿ/0                             WD*4*/4
                                           3->;G'()Xÿ2I &G-4,'(Xÿ&*2*B
                                           :*;GB-45        E,)*/4
                                           &-D*)-B
                                           <-4-;'='4)A
                                           FI8I
       LJORJTQJ JPJRPQHJR V*B'ÿE45 QHJT9HNRR9<UY 1-=                       ^L F'))'(ÿ3',*6*/4 F'))'(ÿWD*4*/4 E,,'D)'5 HIJ<K
                       MSOQÿE< 1'(2' 1UEZC3ÿ9ÿ&W[V eB-66,/,\A                                    -45ÿW(5'(
                       C1U                 W?3C?ÿ8-)(*,\ 3Cÿ&/>()ÿ/0                                 F*4\'5ÿ0(/=
                                           3->;G'()Xÿ2I &G-4,'(Xÿ&*2*B                            J̀a
                                           :*;GB-45        E,)*/4
                                           &-D*)-B
                                           <-4-;'='4)A
                                           FI8I
       LJOTLHQO JPJTPQHJR V*B'ÿE45 QHJT9HNRR9<UY 1-=                       ^O W(5'(ÿ9ÿ8(/ÿ:-, e(-4)'5ÿ̀g//56A E,,'D)'5 HIQ<K
                       JHSQOÿE< 1'(2' 1UEZC3ÿ9ÿ&W[V eB-66,/,\A                f*,'               &(X6)-Bÿ@-=*6/4S
                       C1U                 W?3C?ÿ8-)(*,\ 3Cÿ&/>()ÿ/0                             c8(/D/6'5dÿW(5'(
                                           3->;G'()Xÿ2I &G-4,'(Xÿ&*2*B                           e(-4)*4;ÿ</)*/4
                                           :*;GB-45        E,)*/4                                0/(ÿE5=*66*/4ÿ/0
                                           &-D*)-B                                               &(X6)-Bÿ@-=*6/4
                                           <-4-;'='4)A                                           g//56ÿ8(/ÿ:-,
                                           FI8I                                                  f*,'ÿ)/ÿ('D('6'4)
                                                                                                 3'0'45-4)6A
                                                                                                 :*;GB-45ÿ&-D*)-B
                                                                                                 <-4-;'='4)A
                                                                                                 FI8IAÿ:*;GB-45
                                                                                                 C=DB/X''
                                                                                                 ?')'4)*/4ÿE66')6
11775677 771771!7"#$9#2                                             014155            $12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 95 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 229        ''() ÿ+,254
                                                                                                   of  -./012PageID 17113
                                                                                               345ÿ6010-78719
                                                                                               ''(ÿ012ÿ:087;
                                                                                               <=127>=?
                                                                                                  ',1@72ÿ9=ÿAB?
                                                                                                  ',1@72ÿC>=8
                                                                                               AB?
       DBEFGDGH BIBDIGJBH P,/7ÿ512 GJBFRJSHHR6OT W,X.=/0;ÿ: KS 6=9,=1ÿC=>ÿM>= `==2;)ÿ(>Z;90/ 5XX7\972 J[B6]
                       KLBFÿM6 N7>Q7 NO5U3<ÿRÿ(VWP ]>011,X@)                  +0Xÿ_,X7         :08,;=1Lÿ6=9,=1
                       3NO                 V4<34ÿM09>,X@ (=/7ÿNX.=9^                           C=>ÿ528,;;,=1ÿ=C
                                           <0Y-.7>9ZÿQ[ M(                                     (>Z;90/ÿ:08,;=1
                                           +,-./012                                            `==2;ÿM>=ÿ+0X
                                           (0\,90/                                             _,X7ÿ9=ÿ>7\>7;719
                                           6010-78719)                                         <7C712019;)
                                           '[M[                                                +,-./012ÿ(0\,90/
                                                                                               6010-78719)
                                                                                               '[M[)ÿ+,-./012
                                                                                               38\/=Z77
                                                                                               479719,=1ÿ5;;79;
                                                                                               ''()ÿ+,-./012
                                                                                               345ÿ6010-78719
                                                                                               ''(ÿ012ÿ:087;
                                                                                               <=127>=
                                                                                                  ',1@72ÿ9=ÿAB?
                                                                              (7>9,aX09,=1ÿC=> `==2;)ÿ(>Z;90/ 5XX7\972 J[B6]
                                                                              M>=ÿ+0Xÿ_,X7 :08,;=1L
                                                                                               (7>9,aX097ÿ,1
                                                                                               NY\\=>9ÿ=C
                                                                                               6=9,=1ÿC=>
                                                                                               528,;;,=1ÿ=C
                                                                                               (>Z;90/ÿ:08,;=1
                                                                                               `==2;ÿM>=ÿ+0X
                                                                                               _,X7ÿ9=ÿ>7\>7;719
                                                                                               <7C712019;)
                                                                                               +,-./012ÿ(0\,90/
                                                                                               6010-78719)
                                                                                               '[M[)ÿ+,-./012
                                                                                               38\/=Z77
                                                                                               479719,=1ÿ5;;79;
                                                                                               ''()ÿ+,-./012
                                                                                               345ÿ6010-78719
                                                                                               ''(ÿ012ÿ:087;
                                                                                               <=127>=
                                                                              M>=\=;72ÿV>27>ÿR `==2;)ÿ(>Z;90/ 5XX7\972 J[B6]
                                                                              M>=ÿ+0Xÿ_,X7 :08,;=1L
                                                                                               bM>=\=;72cÿV>27>
                                                                                               d>019,1-ÿ6=9,=1
                                                                                               C=>ÿ528,;;,=1ÿ=C
                                                                                               (>Z;90/ÿ:08,;=1
                                                                                               `==2;ÿM>=ÿ+0X
                                                                                               _,X7ÿ9=ÿ>7\>7;719
                                                                                               <7C712019;)
                                                                                               +,-./012ÿ(0\,90/
                                                                                               6010-78719)
                                                                                               '[M[)ÿ+,-./012
                                                                                               38\/=Z77
                                                                                               479719,=1ÿ5;;79;
                                                                                               ''()ÿ+,-./012
                                                                                               345ÿ6010-78719
                                                                                               ''(ÿ012ÿ:087;
                                                                                               <=127>=
                                                                                                  ',1@72ÿC>=8
                                                                                               AB?
11775677 771771!7"#$9#2                                          014156          %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 96 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21'()*+,-.*Page
                                                                                       (ÿ01 23040056    7ÿ')86*.9PageID
                                                                                                    of 254          ?--(C*17114
                                                                                                                          (5 DEF>G
                                                                              2()3+-(          :.;+60<=
                                                                                               '()*+,-.*(ÿ01
                                                                                               2()3+-(ÿ10)
                                                                                               >0*+0<ÿ10)
                                                                                               ?5;+66+0<ÿ01
                                                                                               ')86*.9ÿ:.;+60<
                                                                                               40056ÿ@)0ÿA.-
                                                                                               B+-(
       HFIJDKHJ FLMLJDFK P+9(ÿ?<5 JDFQRDSKKR>OT 2.;                        MM W)5()            _).<*(5              ?--(C*(5 DES>G
                       FF=JJÿ?> 2()3( 2O?UNVÿRÿ'WXP _9.66-0-Z7                                  2̀*+C[9.*+0<ÿ.<5
                       N2O                 WYVNYÿ@.*)+-Z VNÿ'0[)*ÿ01                           a@)0C06(5bÿW)5()
                                           V.[\]()*8ÿ3E '].<-()8ÿ'+3+9                         _03()<+<\
                                           A+\]9.<5        ?-*+0<                              2[CC9(;(<*.9
                                           '.C+*.9                                             G)+(,<\ÿ0<
                                           >.<.\(;(<*7                                         V(1(<5.<*6c
                                           ^E@E                                                >0*+0<ÿ*0
                                                                                               V+6;+66d
                                                                                                    ^+<Z(5ÿ*0ÿ̀Fd
                                                                                                    ^+<Z(5ÿ1)0;
                                                                                                F̀Sd
       HFIFHFJe FLJLJDFK P+9(ÿ?<5 JDFQRDSKKR>OT O]0;.6                     MJ 2*+C[9.*+0<ÿh 2*+C[9.*+0<ÿ.<5 ?--(C*(5 DEJ>G
                       J=FJÿ@> 2()3( 2O?UNVÿRÿ'WXP f(g9()7                    `@)0C06(5dÿW)5() a@)0C06(5bÿW)5()
                       N2O                 WYVNYÿ@.*)+-Z '00-]ÿh                               _03()<+<\
                                           V.[\]()*8ÿ3E O.890)ÿ@.R                             2[CC9(;(<*.9
                                           A+\]9.<5        4+9;+<\*0<                          G)+(,<\ÿ0<
                                           '.C+*.9                                             V(1(<5.<*6c
                                           >.<.\(;(<*7                                         >0*+0<ÿ*0
                                           ^E@E                                                V+6;+66
                                                                                                    ^+<Z(5ÿ*0ÿ̀Fd
                                                                                                    ^+<Z(5ÿ1)0;
                                                                                                J̀d
       HFSHKHKM FJLFSLJDFQ P+9(ÿ?<5 JDFQRDSKKR>OT Y(\+6*()ÿ+< MF :[5+-+.9ÿ?-*+0< :[5+-+.9ÿ?-*+0< ?--(C*(5 DEF>G
                       F=Jeÿ@> 2()3( 2O?UNVÿRÿ'WXP '].<-()87                  P0);             P0);ÿ-0;C9(*(5
                       N2O                 WYVNYÿ@.*)+-Z VNÿ'0[)*ÿ01                           g8ÿi.*)+<.
                                           V.[\]()*8ÿ3E '].<-()8ÿ'+3+9                         i)[\()EÿW).9
                                           A+\]9.<5        ?-*+0<                              ?)\[;(<*ÿ0<
                                           '.C+*.9                                             V(1(<5.<*6c
                                           >.<.\(;(<*7                                         >0*+0<ÿ*0
                                           ^E@E                                                V+6;+66ÿ](95ÿFJR
                                                                                               FSRFQEÿ'0[<6(9ÿ*0
                                                                                               6[CC9(;(<*
                                                                                               )(-0)5ÿ,9+<\ÿ.
                                                                                               :0+<*ÿ2*.*(;(<*
                                                                                               )(1()(<-+<\ÿO(j.6
                                                                                               9.k6[+*EÿP0);ÿ01
                                                                                               0)5()ÿk+*]
                                                                                               C)0l(-*(5ÿ5[(
                                                                                               5.*(ÿ01ÿ:0+<*
                                                                                               2*.*(;(<*ÿ*0ÿg(
                                                                                               6[g;+**(5ÿg8ÿ*](
                                                                                               (<5ÿ01ÿ*](
                                                                                               ;0<*]E
                                                                                                    ^+<Z(5ÿ*0ÿ̀Fd
                                                                                                    ^+<Z(5ÿ1)0;
                                                                                                J̀d
       HFSSJIQI FJLQLJDFQ P+9(ÿ?<5 JDFQRDSKKR>OT 2.;                       MD W)5()ÿRÿ@)0ÿA.- _).<*(5ÿ̀i.*m7 ?--(C*(5 DEJ>G
                       M=DJÿ@> 2()3( 2O?UNVÿRÿ'WXP _9.66-0-Z7                 B+-(             >.)-ÿVE=
                       N2O                 WYVNYÿ@.*)+-Z VNÿ'0[)*ÿ01                           a@)0C06(5bÿW)5()
                                           V.[\]()*8ÿ3E '].<-()8ÿ'+3+9                         _).<*+<\ÿ>0*+0<
                                           A+\]9.<5        ?-*+0<                              10)ÿ?5;+66+0<ÿ01
                                           '.C+*.9                                             >.)-ÿVEÿi.*mÿ@)0
11775677 771771!7"#$9#2                                             014157             %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 97 of
           Case 3:21-cv-00538-N Document   &'(')*+*(,- 26-53     Filed
                                                                  107    06/09/21     Page 231 1'2of
                                                                                                   ÿ452254
                                                                                                       *ÿ,6 PageID 17115
                                           ./0/                                                7*87*9*(,
                                                                                               :*;*(<'(,9-
                                                                                               15)=>'(<ÿ?'85,'>
                                                                                               &'(')*+*(,-
                                                                                               ./0/-ÿ15)=>'(<
                                                                                               @+8>6A**
                                                                                               B*,*(,56(ÿC99*,9
                                                                                               ..?-ÿ15)=>'(<
                                                                                               @BCÿ&'(')*+*(,
                                                                                               ..?ÿ'(<ÿD'+*9
                                                                                               :6(<*76E
                                                                                                  .5(F*<ÿ,6ÿGHE
                                                                                                  .5(F*<ÿ;76+
                                                                                               GHE
       IHJJKHKL HMNONMKHO S5>*ÿC(< MKHOUKJLLU&RV Y52=6>'9ÿD M] &6,56(ÿ;67ÿ076 ^',\-ÿ&'72ÿ:/P C22*8,*< K/_&[
                       HMPMJÿ0& Q*7T* QRCW@:ÿUÿ?XYS [7'((52F-                 1'2ÿ452*         &6,56(ÿ;67
                       @QR                 XB:@Bÿ0',752F ?6>*ÿQ2=6,\                           C<+59956(ÿ6;
                                           :'Z)=*7,AÿT/ 0?                                     &'72ÿ:/ÿ^',\ÿ076
                                           15)=>'(<                                            1'2ÿ452*ÿ,6
                                           ?'85,'>                                             7*87*9*(,
                                           &'(')*+*(,-                                         :*;*(<'(,9-
                                           ./0/                                                15)=>'(<ÿ?'85,'>
                                                                                               &'(')*+*(,-
                                                                                               ./0/-ÿ15)=>'(<
                                                                                               @+8>6A**
                                                                                               B*,*(,56(ÿC99*,9
                                                                                               ..?-ÿ15)=>'(<
                                                                                               @BCÿ&'(')*+*(,
                                                                                               ..?ÿ'(<ÿD'+*9
                                                                                               :6(<*76
                                                                                                  .5(F*<ÿ,6ÿGME
                                                                              ?*7,5̀2',56(ÿ;67 ^',\-ÿ&'72ÿ:/P C22*8,*< K/H&[
                                                                              076ÿ1'2ÿ452* ?*7,5̀2',*ÿ5(
                                                                                               QZ8867,ÿ6;
                                                                                               &6,56(ÿ;67
                                                                                               C<+59956(ÿ076
                                                                                               1'2ÿ452*ÿ6;ÿ&'72
                                                                                               :/ÿ^',\ÿ,6
                                                                                               7*87*9*(,
                                                                                               :*;*(<'(,9-
                                                                                               15)=>'(<ÿ?'85,'>
                                                                                               &'(')*+*(,-
                                                                                               ./0/-ÿ15)=>'(<
                                                                                               @+8>6A**
                                                                                               B*,*(,56(ÿC99*,9
                                                                                               ..?-ÿ15)=>'(<
                                                                                               @BCÿ&'(')*+*(,
                                                                                               ..?ÿ'(<ÿD'+*9
                                                                                               :6(<*76
                                                                              076869*<ÿX7<*7ÿU ^',\-ÿ&'72ÿ:/P C22*8,*< K/H&[
                                                                              076ÿ1'2ÿ452* a076869*<bÿX7<*7
                                                                                               c7'(,5()ÿ&6,56(
                                                                                               ;67ÿC<+59956(ÿ6;
                                                                                               &'72ÿ:/ÿ^',\ÿ076
                                                                                               1'2ÿ452*ÿ,6
                                                                                               7*87*9*(,
                                                                                               :*;*(<'(,9-
                                                                                               15)=>'(<ÿ?'85,'>
                                                                                               &'(')*+*(,-
                                                                                               ./0/-ÿ15)=>'(<
                                                                                               @+8>6A**
                                                                                               B*,*(,56(ÿC99*,9
11775677 771771!7"#$9#2                                          014158          %12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 Entered
                                                                   7 7 02/01/21 18:22:33 Page 98 of
         Case 3:21-cv-00538-N Document 26-53 Filed       107 06/09/21 Page 232    ''() ÿ+,254
                                                                                      of  -./012PageID 17116
                                                                                  345ÿ6010-78719
                                                                                  ''(ÿ012ÿ:087;
                                                                                  <=127>=
                                                                                     ',1?72ÿ@>=8
                                                                                  ABC
                                                                    (7>9,DE097ÿ=@ H09I)ÿ60>Eÿ<JK 5EE7N972 OJB6P
                                                                    F7>G,E7       (7>9,DE097ÿ=@
                                                                                  F7>G,E7ÿ@=>
                                                                                  6=9,=1ÿ@=>
                                                                                  528,;;,=1ÿ=@
                                                                                  60>Eÿ<JÿH09IÿL>=
                                                                                  +0EÿM,E7
      QBRSTRUS BBVWOVWOBS Y,/7ÿ512 WOBSZO[\\Z6X] `,E.=/0;ÿ: W\ Lac/,EÿM7>;,=1 Lac/,EÿA4720E972C 5EE7N972 OJB6P
                 RKUOÿL6 F7>G7 FX5^3<ÿZÿ(_`Y P>011,E?)                            M7>;,=1ÿ=@
                 3FX               _4<34ÿL09>,E? (=/7ÿFE.=9I                      <7@712019;d)
                                   <0a-.7>9bÿGJ L(                                +,-./012ÿ(0N,90/
                                   +,-./012                                       6010-78719)
                                   (0N,90/                                        'JLJ)ÿ+,-./012
                                   6010-78719)                                    38N/=b77
                                   'JLJ                                           479719,=1ÿ5;;79;
                                                                                  ''()ÿ+,-./012
                                                                                  345ÿ6010-78719
                                                                                  ''()ÿ012ÿ:087;
                                                                                  <=127>=)ÿ47N/b
                                                                                  P>,7@ÿ,1ÿFaNN=>9
                                                                                  =@ÿ6=9,=1ÿ9=
                                                                                  <,;8,;;ÿM7>,D72
                                                                                  (=8N/0,19ÿe,9.
                                                                                  (7>9,DE097ÿ=@
                                                                                  F7>G,E7
                                                                                     ',1?72ÿ9=ÿABC
      QBRQTTBB BBVBQVWOBS Y,/7ÿ512 WOBSZO[\\Z6X] `,E.=/0;ÿ: WS '7997>             '7997>ÿ9=ÿM,E7 5EE7N972 OJB6P
                 WKWRÿL6 F7>G7 FX5^3<ÿZÿ(_`Y P>011,E?)                            (.01E7//=>ÿF08
                 3FX               _4<34ÿL09>,E? (=/7ÿFE.=9I                      f/0;;E=E?)ÿggg
                                   <0a-.7>9bÿGJ L(                                @>=8ÿ̀,E.=/0;ÿ:J
                                   +,-./012                                       P>011,E?
                                   (0N,90/                                        31E/=;,1-
                                   6010-78719)                                    (=a>97;bÿ(=N,7;
                                   'JLJ                                           =@ÿ<7@712019;d
                                                                                  47N/bÿP>,7@ÿ,1
                                                                                  FaNN=>9ÿ=@
                                                                                  6=9,=1ÿ9=
                                                                                  <,;8,;;ÿM7>,D72
                                                                                  (=8N/0,19
                                                                                     ',1?72ÿ9=ÿABC
      QBRQBQUR BBVB[VWOBS Y,/7ÿ512 WOBSZO[\\Z6X] `,E.=/0;ÿ: WQ 47N/bÿP>,7@        <7@712019;d) 5EE7N972 OJQ6P
                 BOKRRÿL6 F7>G7 FX5^3<ÿZÿ(_`Y P>011,E?)                           +,-./012ÿ(0N,90/
                 3FX               _4<34ÿL09>,E? (=/7ÿFE.=9I                      6010-78719)
                                   <0a-.7>9bÿGJ L(                                'JLJ)ÿ+,-./012
                                   +,-./012                                       38N/=b77
                                   (0N,90/                                        479719,=1ÿ5;;79;
                                   6010-78719)                                    ''()ÿ+,-./012
                                   'JLJ                                           345ÿ6010-78719
                                                                                  ''()ÿ012ÿ:087;
                                                                                  <=127>=)ÿ47N/b
                                                                                  P>,7@ÿ,1ÿFaNN=>9
                                                                                  =@ÿ6=9,=1ÿ9=
                                                                                  <,;8,;;ÿM7>,D72
                                                                                  (=8N/0,19ÿe,9.
                                                                                  (7>9,DE097ÿ=@

11775677 771771!7"#$9#2                         014159                %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 Entered
                                                                             7 7 02/01/21 18:22:33 Page 99 of
           Case 3:21-cv-00538-N Document 26-53 Filed              107 06/09/21 Page 233       '()*of+,(254
                                                                                                       ÿ./+0(1 PageID 17117
                                                                                              231()ÿ'(405
                                                                                                 6+37(1ÿ89ÿ.:5
                                                                                                 6+37(1ÿ;)9<
                                                                                              .=5
                                                                              >?@+A+8B        >?@+A+8ÿCÿDÿE4)8ÿC Q,,(I8(1 RS=MK
                                                                                              9;ÿ=ÿDÿ89
                                                                                              F(;(31438BG
                                                                                              H(I0JÿK)+(;ÿ+3
                                                                                              'LII9)8ÿ9;
                                                                                              M98+93ÿ89
                                                                                              F+B<+BBÿN()+O(1
                                                                                              P9<I04+38ÿ./+0(1
                                                                                              231()ÿ'(405
                                                                              >?@+A+8B        >?@+A+8ÿCÿDÿE4)8ÿ= Q,,(I8(1 TSUMK
                                                                                              9;ÿ=ÿDÿ89
                                                                                              F(;(31438BG
                                                                                              H(I0JÿK)+(;ÿ+3
                                                                                              'LII9)8ÿ9;
                                                                                              M98+93ÿ89
                                                                                              F+B<+BBÿN()+O(1
                                                                                              P9<I04+38ÿ./+0(1
                                                                                              231()ÿ'(405
       VCT=VRUW CCXVX=YCR /+0(ÿQ31 =YCRDYW[[DM\] \@9<4B                    =: ELA0+,ÿN()B+93 ELA0+,ÿN()B+93ÿ9; Q,,(I8(1 CSYMK
                       WZC[ÿEM '()*( '\Q^>FÿDÿP_`/ 2(A0()c                                    E48)+,7
                       >'\                 _HF>HÿE48)+,7 P99,@ÿd                              F4La@()8JGB
                                           F4La@()8Jÿ*S \4J09)ÿE4D                            Q3Bf()+3aÿK)+(;
                                           b+a@0431        e+0<+3a893                         +3ÿ_II9B+8+93ÿ89
                                           P4I+840                                            F(;(31438BG
                                           M434a(<(38c                                        M98+93ÿ89
                                           6SES                                               F+B<+BB
                                                                                                 6+37(1ÿ89ÿ.C5
                                                                              P()8+O,48(ÿ9; P()8+O,48(ÿ9; Q,,(I8(1 YSCMK
                                                                              '()*+,(         '()*+,(ÿ89ÿELA0+,
                                                                                              N()B+93ÿ9;ÿE48)+,7
                                                                                              F4La@()8JGB
                                                                                              Q3Bf()+3aÿK)+(;
                                                                                              +3ÿ_II9B+8+93ÿ89
                                                                                              F(;(31438BG
                                                                                              M98+93ÿ89
                                                                                              F+B<+BB
       VC=U[V[U CYXTYX=YCR /+0(ÿQ31 =YCRDYW[[DM\] g())JÿE9)8()c =W 6(88()                     6(88()ÿ;)9<ÿg())J Q,,(I8(1 YSCMK
                       WZTUÿEM '()*( '\Q^>FÿDÿP_`/ P99,@ÿd                                    MSÿE9)8()ÿ89ÿN+,(
                       >F\                 _HF>HÿE48)+,7 \4J09)ÿE4D                           P@43,(009)ÿ'4<
                                           F4La@()8Jÿ*S e+0<+3a893                            h04BB,9,7ÿiii
                                           b+a@0431                                           )(a4)1+3a
                                           P4I+840                                            ,9L)8(BJÿ,9I+(B
                                           M434a(<(38c                                        9;ÿE48)+,7
                                           6SES                                               F4La@()8JGB
                                                                                              Q3Bf()+3aÿK)+(;
                                                                                              +3ÿ_II9B+8+93ÿ89
                                                                                              F(;(31438BG
                                                                                              M98+93ÿ89
                                                                                              F+B<+BBS
                                                                                                 6+37(1ÿ89ÿ.T5
       VC=URRRY CYXTYX=YCR /+0(ÿQ31 =YCRDYW[[DM\] \@9<4B                   =T Q3Bf()+3aÿK)+(; E48)+,7             Q,,(I8(1 CSCMK
                       TZ=[ÿEM '()*( '\Q^>FÿDÿP_`/ 2(A0()c                                    F4La@()8JGB
                       >F\                 _HF>HÿE48)+,7 P99,@ÿd                              Q3Bf()+3aÿK)+(;
                                           F4La@()8Jÿ*S \4J09)ÿE4D                            +3ÿ_II9B+8+93ÿ89
                                           b+a@0431        e+0<+3a893                         F(;(31438BG
                                           P4I+840                                            M98+93ÿ89
11775677 771771!7"#$9#2                                           014160             %12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21    4567ÿ9ÿ7 7Entered
                                                                      7 02/01/21 18:22:33 Page 100
                                   &'(')*+*(,-
         Case 3:21-cv-00538-N Document         26-53    Filed
                                                        of 107  06/09/21      Page 234123+2
                                                                                          of33
                                                                                             254 PageID 17118
                                   ./0/                                               456(78*(,2'9
                                                                                      :292();
                                                                                          .2(<*8ÿ,6ÿ>?@
                                                                                          .2(<*8ÿAB6+
                                                                                      >?@
                                                                     CDE2F2,3         CDE2F2,3ÿG         GJJ*P,*8 R/S&N
                                                                                      ,EB6H)EÿIÿ,6
                                                                                      0',B2J<
                                                                                      1'H)E*B,KL3
                                                                                      G(3M*B2()ÿNB2*A
                                                                                      2(ÿOPP632,26(ÿ,6
                                                                                      1*A*(8'(,3L
                                                                                      &6,26(ÿ,6
                                                                                      123+233
                                                                                      456(78*(,2'9
                                                                                      :292();
                                                                                          .2(<*8ÿ,6ÿ>?@
                                                                                          .2(<*8ÿAB6+
                                                                                      >Q@
                                                                     5*B,27J',*ÿ6A 5*B,27J',*ÿ6A GJJ*P,*8 V/Q&N
                                                                     T*BU2J*          T*BU2J*ÿ,6ÿ0',B2J<
                                                                                      1'H)E*B,KL3
                                                                                      G(3M*B2()ÿNB2*A
                                                                                      2(ÿOPP632,26(ÿ,6
                                                                                      1*A*(8'(,3L
                                                                                      &6,26(ÿ,6
                                                                                      123+233
                                                                                          .2(<*8ÿAB6+
                                                                                      >Q@
      SQWXWWYX QVZQYZWVQY :29*ÿG(8 WVQY]V^RR]&\_ T'+              WW OB8*B            cB'(,*8            GJJ*P,*8 V/?&N
                 Q[VQÿ0& T*BU* T\G`C1ÿ]ÿ5Oa: c9'33J6J<-                               >0B6P63*8
                 C1\               Ob1Cbÿ0',B2J< 1Cÿ56HB,ÿ6A                          T,2PH9',26(ÿ'(8
                                   1'H)E*B,KÿU/ 5E'(J*BKÿ52U29                        G+*(8*8ÿOB8*B
                                   I2)E9'(8       GJ,26(                              c6U*B(2()
                                   5'P2,'9                                            NB2*7()ÿ6(
                                   &'(')*+*(,-                                        1*A*(8'(,3L
                                   ./0/                                               &6,26(ÿ,6
                                                                                      123+233@
                                                                                          .2(<*8ÿ,6ÿ>Q@
                                                                                          .2(<*8ÿAB6+
                                                                                      >W@
      SQWXQVRX QVZQYZWVQY :29*ÿG(8 WVQY]V^RR]&\_ \E6+'3           WQ T,2PH9',26(ÿf 0B6P63*8              GJJ*P,*8 V/W&N
                 QV[^dÿG& T*BU* T\G`C1ÿ]ÿ5Oa: e*F9*B-                >0B6P63*8@ÿOB8*B T,2PH9',26(ÿ'(8
                 C1\               Ob1Cbÿ0',B2J< 566JEÿf                              G+*(8*8ÿOB8*B
                                   1'H)E*B,KÿU/ \'K96Bÿ0']                            c6U*B(2()
                                   I2)E9'(8       g29+2(),6(                          NB2*7()ÿ6(
                                   5'P2,'9                                            1*A*(8'(,3L
                                   &'(')*+*(,-                                        &6,26(ÿ,6
                                   ./0/                                               123+233
                                                                                          .2(<*8ÿ,6ÿ>W@
                                                                                          .2(<*8ÿAB6+
                                                                                      >Q@
      SQQRQXV^ dZWdZWVQY :29*ÿG(8 WVQY]V^RR]&\_ a2JE69'3ÿh WV 0HF92Jÿj*B326( 0HF92Jÿ>b*8'J,*8@ GJJ*P,*8 V/W&N
                 ?[XWÿ0& T*BU* T\G`C1ÿ]ÿ5Oa: NB'((2J<-                                j*B326(ÿ6A
                 C1\               Ob1Cbÿ0',B2J< 569*ÿTJE6,i                          1*A*(8'(,3L
                                   1'H)E*B,KÿU/ 05                                    OP*(2()ÿNB2*Aÿ2(
                                   I2)E9'(8                                           THPP6B,ÿ6A
                                   5'P2,'9                                            &6,26(ÿ,6
                                   &'(')*+*(,-                                        123+233ÿj*B27*8
                                   ./0/                                               56+P9'2(,ÿM2,E
11775677 771771!7"#$9#2                               014161                  2312%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 101
           Case 3:21-cv-00538-N Document 26-53 Filed             of 10706/09/21 Page 235    &'()of*+,254
                                                                                                     -)'ÿ/0 PageID 17119
                                                                                            1'(2*,'
                                                                                               3*45'6ÿ)/ÿ789
                                                                                               3*45'6ÿ0(/:
                                                                                            789
       ;88<=;;> >?@<?@A8= I*J'ÿK46 @A8=LAMNNLEHO R*,V/J-\ÿ] 8> 3'))'(                       3'))'(ÿ)/ÿ̀*,' K,,'Z)'6 AX8E^
                       @BC;ÿDE 1'(2' 1HKPFGÿLÿ&QRI ^(-44*,5[                                &V-4,'JJ/(ÿ1-:
                       FGH                 QSGFSÿD-)(*,5 &/J'ÿ1,V/)_                        aJ-\\,/,5[ÿbbb
                                           G-TUV'()Wÿ2X D&                                  0(/:ÿR*,V/J-\ÿ]X
                                           Y*UVJ-46                                         ^(-44*,5
                                           &-Z*)-J                                          F4,J/\*4U
                                           E-4-U':'4)[                                      &/T()'\Wÿ&/Z*'\
                                           3XDX                                             /0ÿG'0'46-4)\c
                                                                                            QZ'4*4Uÿ^(*'0ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            E/)*/4ÿ)/
                                                                                            G*\:*\\ÿ̀'(*+'6
                                                                                            &/:ZJ-*4)ÿ-46
                                                                                            )V'ÿH(-4\:*))-J
                                                                                            Kd6-2*)ÿ/0
                                                                                            R*,V/J-\ÿ]X
                                                                                            ^(-44*,5ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            QZ'4*4Uÿ^(*'0ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            E/)*/4ÿ)/
                                                                                            G*\:*\\ÿ̀'(*+'6
                                                                                            &/:ZJ-*4)ÿe*)V
                                                                                            FfV*g*)\
                                                                                               3*45'6ÿ)/ÿ7@9
       ;88<C@A< >?@@?@A8= I*J'ÿK46 @A8=LAMNNLEHO R*,V/J-\ÿ] 8= QZ'4*4Uÿ^(*'0 G'0'46-4)\c K,,'Z)'6 AX>E^
                       <B8;ÿDE 1'(2' 1HKPFGÿLÿ&QRI ^(-44*,5[                                QZ'4*4Uÿ^(*'0ÿ*4
                       FGH                 QSGFSÿD-)(*,5 &/J'ÿ1,V/)_                        1TZZ/()ÿ/0
                                           G-TUV'()Wÿ2X D&                                  E/)*/4ÿ)/
                                           Y*UVJ-46                                         G*\:*\\ÿ̀'(*+'6
                                           &-Z*)-J                                          &/:ZJ-*4)ÿ7Ib3FG
                                           E-4-U':'4)[                                      hRGFSÿ1FK39
                                           3XDX                                                3*45'6ÿ)/ÿ7C9
                                                                                               3*45'6ÿ0(/:
                                                                                            7<9
                                                                           8N Kd6-2*)       H(-4\:*))-J        K,,'Z)'6 AX@E^
                                                                                            Kd6-2*)ÿ/0
                                                                                            R*,V/J-\ÿ]X
                                                                                            ^(-44*,5ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            QZ'4*4Uÿ^(*'0ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            E/)*/4ÿ)/
                                                                                            G*\:*\\ÿ̀'(*+'6
                                                                                            &/:ZJ-*4)ÿe*)V
                                                                                            &'()*+,-)'ÿ/0
                                                                                            1'(2*,'
                                                                                               3*45'6ÿ0(/:
                                                                                            789
                                                                              &'()*+,-)'ÿ/0 &'()*+,-)'ÿ/0 K,,'Z)'6 AX8E^
                                                                              1'(2*,'       1'(2*,'ÿ0/(
                                                                                            G'0'46-4)\c
                                                                                            QZ'4*4Uÿ^(*'0ÿ*4
                                                                                            1TZZ/()ÿ/0
                                                                                            E/)*/4ÿ)/
                                                                                            G*\:*\\ÿ̀'(*+'6
                                                                                            &/:ZJ-*4)
11775677 771771!7"#$9#2                                        014162 2212%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 102
           Case 3:21-cv-00538-N Document 26-53 Filed                          &'()*)+,Page 236
                                                                 of 10706/09/21              &'() *)+254
                                                                                                 of  ÿ.ÿ+/ PageID
                                                                                                              .;;DB+17120
                                                                                                                    D7 K=LF>
                                                                                             0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             CBD3)3Eÿ>1)D9ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             F/+)/3ÿ+/
                                                                                             G),4),,ÿHD1)ID7
                                                                                             J/4B52)3+
                                                                              &'()*)+,       &'()*)+,ÿ>ÿ237ÿJ .;;DB+D7 T=UF>
                                                                                             +/ÿ0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             CBD3)3Eÿ>1)D9ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             F/+)/3ÿ+/
                                                                                             G),4),,ÿHD1)ID7
                                                                                             J/4B52)3+ÿMNOP&G
                                                                                             Q:G&Rÿ@&.PS
                                                                              &'()*)+,       &'()*)+ÿGÿ+/     .;;DB+D7 V=WF>
                                                                                             0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             CBD3)3Eÿ>1)D9ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             F/+)/3ÿ+/
                                                                                             G),4),,ÿHD1)ID7
                                                                                             J/4B52)3+
                                                                              &'()*)+,       &'()*)+ÿ&ÿ+/     .;;DB+D7 K=XF>
                                                                                             0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             CBD3)3Eÿ>1)D9ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             F/+)/3ÿ+/
                                                                                             G),4),,ÿHD1)ID7
                                                                                             J/4B52)3+ÿMNOP&G
                                                                                             Q:G&Rÿ@&.PS
                                                                              &'()*)+,       &'()*)+ÿNÿ+/     .;;DB+D7 Y=LF>
                                                                                             0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             CBD3)3Eÿ>1)D9ÿ)3
                                                                                             @ABB/1+ÿ/9
                                                                                             F/+)/3ÿ+/
                                                                                             G),4),,ÿHD1)ID7
                                                                                             J/4B52)3+
                                                                              &'()*)+,       &'()*)+ÿZÿ+/     .;;DB+D7 [=LF>
                                                                                             0123,4)++25
                                                                                             .6728)+ÿ/9
                                                                                             :);(/52,ÿ<=
                                                                                             >1233);?ÿ)3
11775677 771771!7"#$9#2                                        014163 2012%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21  4567ÿ9ÿ7 7Entered
                                                                    7 02/01/21 18:22:33 Page 103
         Case 3:21-cv-00538-N Document 26-53 Filed    of 10706/09/21 Page 237     '())*+  ,ÿ*. PageID 17121
                                                                                      of 254
                                                                                  /)01213ÿ4+20.ÿ21
                                                                                  '())*+,ÿ*.
                                                                                  5*,2*1ÿ,*
                                                                                  6278277ÿ90+2:0;
                                                                                  <*8)=>21,ÿ?@ABC6
                                                                                  DE6CFÿ'CGBH
                                                                   CIJ2K2,7       CIJ2K2,7ÿLMÿAÿ>1;ÿN GRR0),0; USV54
                                                                                  ,*ÿO+>1782,,>=
                                                                                  GP;>Q2,ÿ*.
                                                                                  E2RJ*=>7ÿNS
                                                                                  4+>112RTÿ21
                                                                                  '())*+,ÿ*.
                                                                                  /)01213ÿ4+20.ÿ21
                                                                                  '())*+,ÿ*.
                                                                                  5*,2*1ÿ,*
                                                                                  6278277ÿ90+2:0;
                                                                                  <*8)=>21,
      WXXVYXXW Z[\X[\UXY @2=0ÿG1; \UXY`UVaa`5Ob '>8             XW /+;0+          e+>1,0;             GRR0),0; US^54
                 V]^\ÿ_5 '0+Q0 'OGcC6ÿ̀ÿ</E@ e=>77R*RTM                           ?f_+*)*70;g
                 C6O              /F6CFÿ_>,+2RT 6Cÿ<*(+,ÿ*.                       /+;0+ÿe+>1,213
                                  6>(3J0+,dÿQS <J>1R0+dÿ<2Q2=                     60.01;>1,7h
                                  L23J=>1;      GR,2*1                            D1*))*70;
                                  <>)2,>=                                         5*,2*1ÿ.*+
                                  5>1>30801,M                                     <*1:;01,2>=
                                  BS_S                                            O+0>,801,H
                                                                                      B21T0;ÿ,*ÿ?XH
                                                                                      B21T0;ÿ.+*8
                                                                                  ?VH
      WXXV\^YX Z[\U[\UXY @2=0ÿG1; \UXY`UVaa`5Ob E2RJ*=>7ÿN Xi 5*,2*1              60.01;>1,7h GRR0),0; USX54
                 i]XXÿ_5 '0+Q0 'OGcC6ÿ̀ÿ</E@ 4+>112RTM                            D1*))*70;
                 C6O              /F6CFÿ_>,+2RT <*=0ÿ'RJ*,j                       5*,2*1ÿ.*+
                                  6>(3J0+,dÿQS _<                                 <*1:;01,2>=
                                  L23J=>1;                                        O+0>,801,
                                  <>)2,>=                                             B21T0;ÿ,*ÿ?\H
                                  5>1>30801,M                      _+*)*70;ÿ/+;0+ f_+*)*70;gÿ/+;0+ GRR0),0; USX54
                                  BS_S                                            e+>1,213
                                                                                  60.01;>1,7h
                                                                                  D1*))*70;
                                                                                  5*,2*1ÿ.*+
                                                                                  <*1:;01,2>=
                                                                                  O+0>,801,
                                                                                      B21T0;ÿ.+*8
                                                                                  ?XH
                                                                   <0+,2:R>,0ÿ*. <0+,2:R>,0ÿ*. GRR0),0; USX54
                                                                   '0+Q2R0        '0+Q2R0ÿ.*+
                                                                                  60.01;>1,7h
                                                                                  D1*))*70;
                                                                                  5*,2*1ÿ.*+
                                                                                  <*1:;01,2>=
                                                                                  O+0>,801,
      WXUa^\Xi Z[Y[\UXY @2=0ÿG1; \UXY`UVaa`5Ob '>8              XV /+;0+          e+>1,0;             GRR0),0; US^54
                 XX]UXÿG5 '0+Q0 'OGcC6ÿ̀ÿ</E@ e=>77R*RTM                          ?f_+*)*70;g
                 C6O              /F6CFÿ_>,+2RT 6Cÿ<*(+,ÿ*.                       ',2)(=>,2*1ÿ>1;
                                  6>(3J0+,dÿQS <J>1R0+dÿ<2Q2=                     /+;0+ÿe*Q0+1213
                                  L23J=>1;      GR,2*1                            4+20:13ÿ*1
                                  <>)2,>=                                         60.01;>1,7h
                                  5>1>30801,M                                     5*,2*1ÿ,*
                                  BS_S                                            6278277H
                                                                                      B21T0;ÿ,*ÿ?XH
11775677 771771!7"#$9#2                             014164                 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 104
           Case 3:21-cv-00538-N Document 26-53 Filed             of 10706/09/21 Page 238 &          '()254
                                                                                                   of  *+ÿ-./0PageID 17122
                                                                                               123
       45677288 9:4:;657 C'D*ÿE(+ ;657H6288H?BI M'QT/DOZÿ[ 5^ FP'XRDOP'/(ÿ_ `>./X/Z*+a                            EQQ*XP*+ 6V;?\
                       2<5=ÿ>? F*.G* FBEJ@AÿHÿKLMC \.O(('Q)Y                  1>./X/Z*+3ÿL.+*. FP'XRDOP'/(ÿO(+
                       @AB                 LNA@Nÿ>OP.'Q) K/D*ÿFQT/P]                           L.+*.ÿb/G*.('(S
                                           AORST*.PUÿGV >K                                     \.'*c(Sÿ/(
                                           W'STDO(+                                            A*-*(+O(PZd
                                           KOX'POD                                             ?/P'/(ÿP/
                                           ?O(OS*0*(PY                                         A'Z0'ZZ
                                           &V>V                                                   &'()*+ÿP/ÿ153
                                                                                                  &'()*+ÿ-./0
                                                                                               1;3
       456;2787 8:;^:;657 C'D*ÿE(+ ;657H6288H?BI M'QT/DOZÿ[ 5; &*PP*.                          &*PP*.ÿP/ÿe'Q* EQQ*XP*+ 6V5?\
                       2<^;ÿ>? F*.G* FBEJ@AÿHÿKLMC \.O(('Q)Y                                   KTO(Q*DD/.ÿFO0
                       @AB                 LNA@Nÿ>OP.'Q) K/D*ÿFQT/P]                           bDOZZQ/Q)Yÿfff
                                           AORST*.PUÿGV >K                                     -./0ÿM'QT/DOZÿ[V
                                           W'STDO(+                                            \.O(('Q)Yÿ@ZgR'.*
                                           KOX'POD                                             @(QD/Z'(S
                                           ?O(OS*0*(PY                                         K/R.P*ZUÿK/X'*Z
                                           &V>V                                                /-ÿA*-*(+O(PZd
                                                                                               ?/P'/(ÿP/
                                                                                               A'Z0'ZZÿe*.'c*+
                                                                                               K/0XDO'(P
                                                                                                  &'()*+ÿP/ÿ153
       456;^5=7 8:;^:;657 C'D*ÿE(+ ;657H6288H?BI M'QT/DOZÿ[ 55 ?/P'/(ÿP/                       ?/P'/(ÿP/          EQQ*XP*+ 6V5?\
                       ;<67ÿ>? F*.G* FBEJ@AÿHÿKLMC \.O(('Q)Y                  A'Z0'ZZ          A'Z0'ZZÿe*.'c*+
                       @AB                 LNA@Nÿ>OP.'Q) K/D*ÿFQT/P]                           K/0XDO'(P
                                           AORST*.PUÿGV >K                                        &'()*+ÿP/ÿ153
                                           W'STDO(+                                               &'()*+ÿ-./0
                                           KOX'POD                                             1=3
                                           ?O(OS*0*(PY                        K*.P'cQOP*ÿ/- K*.P'cQOP*ÿ/- EQQ*XP*+ 6V5?\
                                           &V>V                               F*.G'Q*          F*.G'Q*ÿP/ÿ?/P'/(
                                                                                               P/ÿA'Z0'ZZ
                                                                                               e*.'c*+
                                                                                               K/0XDO'(P
                                                                              >./X/Z*+ÿL.+*. `>./X/Z*+aÿL.+*. EQQ*XP*+ 6V5?\
                                                                                               b.O(P'(Sÿ?/P'/(
                                                                                               P/ÿA'Z0'ZZ
                                                                                               e*.'c*+
                                                                                               K/0XDO'(P
       469=^^7; 8:8:;657 C'D*ÿE(+ ;657H6288H?BI ?'QTO*DÿC 56 @(P.Uÿ/-                          @(P.Uÿ/-           EQQ*XP*+ 6V5?\
                       5;<64ÿ>? F*.G* FBEJ@AÿHÿKLMC \/()/hZ)'Y                EXX*O.O(Q* EXX*O.O(Q*ÿ/-
                       @AB                 LNA@Nÿ>OP.'Q) K/D*ÿFQT/P]                           ?'QTO*DÿCV
                                           AORST*.PUÿGV >K                                     \/()/hZ)'Y
                                           W'STDO(+                                            @ZgR'.*YÿO(+
                                           KOX'POD                                             M'QT/DOZÿ[V
                                           ?O(OS*0*(PY                                         \.O(('Q)Yÿ@ZgR'.*Y
                                           &V>V                                                /-ÿK/D*ÿFQT/P]
                                                                                               >VKVYÿOZÿQ/R(Z*D
                                                                                               -/.ÿA*-*(+O(PZY
                                                                                               W'STDO(+ÿKOX'POD
                                                                                               ?O(OS*0*(PY
                                                                                               &V>VYÿW'STDO(+
                                                                                               @0XD/U**
                                                                                               N*P*(P'/(ÿEZZ*PZ
                                                                                               &&KYÿW'STDO(+
                                                                                               @NEÿ?O(OS*0*(P
                                                                                               &&KYÿO(+ÿ[O0*Z
                                                                                               A/(+*./ÿh'PT
                                                                                               K*.P'cQOP*ÿ/-
                                                                                               F*.G'Q*
11775677 771771!7"#$9#2                                          014165 2$12%
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21   4567ÿ9ÿ7 7Entered
                                                                     7 02/01/21 18:22:33 Page 105
         Case 3:21-cv-00538-N Document 26-53 Filed    of 10706/09/21 Page 239 '        ()*254
                                                                                      of  +,ÿ./ÿ01PageID
                                                                                                  2       17123
                                                                                     '()*+,ÿ34/5
                                                                                  062
      67898919 :;<9;=79: D(E+ =79:H71IIH@CJ CU/5Q[               8 L`,QV(.        PSE+ÿ=<W9          LRR+Y.+, 7W9@b
                 :>7=ÿ?@ F)EG KCLMABÿHÿNFOD \+]E+4Z                               L`,QV(.ÿ/3
                 ABC              FPBAPÿ?Q.4(R* N//RUÿ^                           ?EQ().(aÿ?Q.4(R*
                                  BQSTU+4.GÿVW CQGE/4ÿ?QH                         BQSTU+4.G
                                  X(TUEQ),      _(E5()T./)                           '()*+,ÿ./ÿ092
                                  NQY(.QE
                                  @Q)QT+5+).Z
                                  'W?W
      67II<<1I :;=9;=79: D(E+ =79:H71IIH@CJ d+44Gÿ?/4.+4Z I KS55/)[               KS55/)[ÿQ), LRR+Y.+, 7W9@b
                 =>c1ÿ?@ F)EG KCLMABÿHÿNFOD N//RUÿ^                               ?4//3ÿ/3ÿK+4V(R+
                 ABC              FPBAPÿ?Q.4(R* CQGE/4ÿ?QH                        3/4ÿeQ5+[
                                  BQSTU+4.GÿVW _(E5()T./)                         B/),+4/W
                                  X(TUEQ),                                           '()*+,ÿ./ÿ092
                                  NQY(.QE                                            '()*+,ÿ34/5
                                  @Q)QT+5+).Z                                     092
                                  'W?W
      67II<<78 :;=9;=79: D(E+ =79:H71IIH@CJ d+44Gÿ?/4.+4Z : KS55/)[               KS55/)[ÿQ), LRR+Y.+, 7W9@b
                 =>c=ÿ?@ F)EG KCLMABÿHÿNFOD N//RUÿ^                               ?4//3ÿ/3ÿK+4V(R+
                 ABC              FPBAPÿ?Q.4(R* CQGE/4ÿ?QH                        3/4ÿX(TUEQ),
                                  BQSTU+4.GÿVW _(E5()T./)                         NQY(.QE
                                  X(TUEQ),                                        @Q)QT+5+).Z
                                  NQY(.QE                                         'W?W
                                  @Q)QT+5+).Z                                        '()*+,ÿ./ÿ092
                                  'W?W                                               '()*+,ÿ34/5
                                                                                  092
      67II=686 :;=9;=79: D(E+ =79:H71IIH@CJ d+44Gÿ?/4.+4Z 6 KS55/)[               KS55/)[ÿQ), LRR+Y.+, 7W9@b
                 9>cIÿ?@ F)EG KCLMABÿHÿNFOD N//RUÿ^                               ?4//3ÿ/3ÿK+4V(R+
                 ABC              FPBAPÿ?Q.4(R* CQGE/4ÿ?QH                        3/4ÿX(TUEQ),
                                  BQSTU+4.GÿVW _(E5()T./)                         A5YE/G++
                                  X(TUEQ),                                        P+.+).(/)ÿL[[+.[
                                  NQY(.QE                                         ''NÿQ),ÿX(TUEQ),
                                  @Q)QT+5+).Z                                     APL
                                  'W?W                                            @Q)QT+5+).Z
                                                                                  ''NW
                                                                                     '()*+,ÿ./ÿ092
                                                                                     '()*+,ÿ34/5
                                                                                  092
      67I19779 :;99;=79: D(E+ =79:H71IIH@CJ CU/5Q[               c ?S]E(Rÿf+4[(/) ?S]E(Rÿf+4[(/)ÿ/3 LRR+Y.+, 7W<@b
                 6>79ÿ?@ F)EG KCLMABÿHÿNFOD \+]E+4Z                               f+4(g+,
                 ABC              FPBAPÿ?Q.4(R* N//RUÿ^                           N/5YEQ().
                                  BQSTU+4.GÿVW CQGE/4ÿ?QH                            '()*+,ÿ./ÿ092
                                  X(TUEQ),      _(E5()T./)
                                  NQY(.QE
                                  @Q)QT+5+).Z
                                  'W?W
      67I<8<9I :;99;=79: D(E+ÿL), =79:H71IIH@CJ P+T([.+4ÿ() 1 h[[SQ)R+ÿ/3         <ÿKS55/)[ÿ1 LRR+Y.+, 7W<@b
                 <>1Iÿ?@ K+4V+ KCLMABÿHÿNFOD NUQ)R+4GZ              KS55/)[       R/Y(+[ÿQ4+ÿ4+Q,G
                 ABC              FPBAPÿ?Q.4(R* BAÿN/S4.ÿ/3                       ./ÿ]+ÿY(R*+,ÿSY
                                  BQSTU+4.GÿVW NUQ)R+4GÿN(V(E                     iÿPhNÿF`R+
                                  X(TUEQ),      LR.(/)                            j+/4T+./k)W
                                  NQY(.QE                                         7:W99W=79:W
                                  @Q)QT+5+).Z                                     ?E+Q[+ÿ)/.+
                                  'W?W                                            S),+4ÿN/S4.ÿ/3
                                                                                  NUQ)R+4GÿPSE+
                                                                                  10T2ÿ.U+ÿ[S55/)[
                                                                                  5S[.ÿ]+ÿ[+4V+,
                                                                                  Q),ÿ4+.S4)+,
11775677 771771!7"#$9#2                            014166                 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21             4567ÿ9ÿ7 7Entered
                                                                               7 02/01/21 18:22:33 Page 106
           Case 3:21-cv-00538-N Document 26-53 Filed             of 10706/09/21 Page 240      '()*(
                                                                                                  of+ÿ-.ÿ/012PageID
                                                                                                     254       ÿ34      17124
                                                                                              (2250+678
                                                                                                  9(+:7/ÿ)3ÿ;<=
                                                                                                  9(+:7/ÿ4>3?
                                                                                              ;@=
       A.B@CDBC EF<<F-.<E M(N7 -.<EP.QBBPILR ^7>>1ÿX3>)7>] @ S5??3+2                          97))7>ÿ4>3?          H667\)7/ .8<Id
                       <<G-DÿHI O+N1 SLHTJKÿPÿUOVM U336*ÿ_                    a+2)>56)(3+2 L*3?02ÿb7cN7>ÿ)3
                       JKL                 OWKJWÿX0)>(6: L01N3>ÿX0P                           W7Y(2)7>ÿ(+
                                           K05Y*7>)1ÿZ8 `(N?(+Y)3+                            U*0+67>1
                                           [(Y*N0+/                                           >7Y0>/(+Y
                                           U0\()0N                                            25??3+2
                                           I0+0Y7?7+)]                                            9(+:7/ÿ)3ÿ;<=
                                           98X8                                                   9(+:7/ÿ4>3?
                                                                                              ;<=
       A.B-<.@@ EFAF-.<E M(N7 -.<EP.QBBPILR L*3?02                         - Je*(c()2         Je*(c()2ÿ9ÿ)3ÿIÿ)3 H667\)7/ -8@Id
                       EG@BÿXI O+N1 SLHTJKÿPÿUOVM b7cN7>]                                     f7>(g7/
                       JKL                 OWKJWÿX0)>(6: U336*ÿ_                              U3?\N0(+)
                                           K05Y*7>)1ÿZ8 L01N3>ÿX0P                            hU3+g/7+)(0N
                                           [(Y*N0+/        `(N?(+Y)3+                         M(N(+Yi
                                           U0\()0N                                                9(+:7/ÿ)3ÿ;<=
                                           I0+0Y7?7+)]
                                           98X8
       A.B<<@AB EFAF-.<E M(N7 -.<EP.QBBPILR L*3?02                         < U3?\N0(+)ÿ'()*ÿ@ f7>(g7/              H667\)7/ .8EId
                       <G.@ÿHI O+N1 SLHTJKÿPÿUOVM b7cN7>]                     3>ÿI3>7         U3?\N0(+)ÿ)3
                       JKL                 OWKJWÿX0)>(6: U336*ÿ_              K747+/0+)2      (?\327ÿ0+
                                           K05Y*7>)1ÿZ8 L01N3>ÿX0P                            j5/Y?7+)ÿ43>
                                           [(Y*N0+/        `(N?(+Y)3+                         >7)5>+ÿ0227)2
                                           U0\()0N                                            4>05/5N7+)N1
                                           I0+0Y7?7+)]                                        )>0+247>>7/ÿ4>3?
                                           98X8                                               [(Y*N0+/
                                                                                              J?\N3177
                                                                                              W7)7+)(3+ÿH227)2
                                                                                              hU3+g/7+)(0N
                                                                                              M(N(+Yi
                                                                                                  9(+:7/ÿ4>3?
                                                                                              ;@.=
                                                                              Je*(c()2        Je*(c()2ÿHÿ)3ÿUÿ)3 H667\)7/ A8CId
                                                                                              f7>(g7/
                                                                                              U3?\N0(+)
                                                                                              hU3+g/7+)(0N
                                                                                              M(N(+Yi
                                                                              Je*(c()2        Je*(c()2ÿKÿ)3ÿ[ÿ)3 H667\)7/ C8CId
                                                                                              f7>(g7/
                                                                                              U3?\N0(+)
                                                                                              hU3+g/7+)(0N
                                                                                              M(N(+Yi
                                                                              Je*(c()2        Je*(c()2ÿaÿ)3ÿkÿ)3 H667\)7/ -8BId
                                                                                              f7>(g7/
                                                                                              U3?\N0(+)
                                                                                              hU3+g/7+)(0N
                                                                                              M(N(+Yi
                                                                              Je*(c()2        Je*(c()ÿ^ÿ)3         H667\)7/ D8.Id
                                                                                              f7>(g7/
                                                                                              U3?\N0(+)
                                                                                              hU3+g/7+)(0N
                                                                                              M(N(+Yi
                                                                              f7>(g60)(3+ÿ)3 f7>(g60)(3+ÿ34 H667\)7/ .8@Id
                                                                              U3?\N0(+)       X0)>(6:ÿK05Y*7>)1
                                                                                              )3ÿf7>(g7/
                                                                                              U3?\N0(+)
11775677 771771!7"#$9#2                                           014167 2%12&
01210302 Case 19-34054-sgj11 Doc 1877-11 Filed 02/01/21
                                                   4567ÿ9ÿ7 7Entered
                                                              7 02/01/21 18:22:33 Page 107
        Case 3:21-cv-00538-N Document 26-53 Filed            &'(()*+*
                                                of 10706/09/21         ,-.) 241
                                                                     Page     &'(()
                                                                                  of*254       =88*(-17125
                                                                                     +*,-.)PageID    *9 >?@AB
                                                             /,012+.-31,      /,012+.-31,
                                                             &4**-            &4**-5ÿ73-4
                                                                              .--.84*9
                                                                              &-.-*+*,-ÿ10
                                                                              :119ÿ;.'<*
                                                             ;*2-3C8.-*ÿ10 F*--*2ÿ021+         =88*(-*9 >?@AB
                                                             D')*ÿE?@         G41+.<ÿH*I)*2ÿ-1
                                                                              D*J3<-*2ÿ3,
                                                                              ;4.,8*2K
                                                                              2*J.293,J
                                                                              81+()3.,8*ÿ73-4
                                                                              D')*ÿE?@
                                                                      L>@MLNOÿ10ÿLNOÿ-2.,<.8-31,<ÿÿÿ   ÿQ.J*ÿRÿ10ÿRÿ




11775677 771771!7"#$9#2                                    014168          2%12%
Case 19-34054-sgj11 Doc 1877-12 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 2
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 242 of 254 PageID 17126



                         EXHIBIT OOOOOOO




                                                                      014169
                           Case 19-34054-sgj11
                             Case              Doc
                                  19-34054-sgj11   1877-12
                                                 Doc        Filed
                                                     383 Filed    02/01/21 Entered
                                                                01/21/20     Entered 02/01/21
                                                                                   01/22/20   18:22:33 Page
                                                                                            14:32:06     Page 2 of
                                                                                                            1 of 1 2
                           Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 243 of 254 PageID 17127
BTXN 208 (rev. 07/09)
IN RE: Highland Capital Management, L.P.                           U.S. Trustee's Motion To Appoint A Trustee       Case # 19−34054−sgj11
DEBTOR
                                                                              TYPE OF HEARING

Department of Justice Representing The U.S. Trustee                                      VS                     Highland Capital Management, L.P.
PLAINTIFF / MOVANT                                                                                              DEFENDANT / RESPONDENT


Lisa L. Lambert                                                                                                 Jeffrey N. Pomerantz & John A. Morris
ATTORNEY                                                                                                        ATTORNEY


                                                                                   EXHIBITS
Exhibit #4 − Statement of Financial Affairs, With Any Amendments

Exhibit #5 − Schedules With Any Amendments

Exhibit #7 − Waterhouse Deposition

Exhibit #8 − Highland Capital Term Sheet and Court Order Approving
Management Agreement

Exhibit #9 − Stipulation In Support of Motion To Approve Settlement (ECF
#338)

Exhibit #10 − Strand Advisors SEC Summary Page and SEC Initial
Statement of Ownership, Affinity Gaming (Dated 6/6/2013)

Exhibit #11 − TOOK JUDICIAL NOTICE − Motion For Protective Order
and Proposed Order (ECF #280)




                                                                           January 21,
Michael Edmond                                                                                                    Stacey G. Jernigan
                                                                           2020
                                                                           HEARING
REPORTED BY                                                                                                     JUDGE PRESIDING
                                                                           DATE

                                                                              ¨1¤}HV4!7                  #I«
                                                                                  1934054200123000000000003
                                                                                                                                       014170
Case 19-34054-sgj11 Doc 1877-13 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 2
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 244 of 254 PageID 17128



                           EXHIBIT PPPPPPP




                                                                      014171
                    Case
                    Case19-34054-sgj11
                         19-34054-sgj11Doc
                                        Doc1877-13
                                            1875-1 Filed
                                                   Filed02/01/21
                                                         02/01/21 Entered
                                                                  Entered02/01/21
                                                                          02/01/2116:22:31
                                                                                  18:22:33 Page
                                                                                           Page22of
                                                                                                 of82
                    Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 245 of 254 PageID 17129

Highland Capital Management, L.P.
Disclaimer For Financial Projections




  This document includes financial projections for July 2020 through December 2022 (the “Projections”) for Highland Capital Management, L.P.
“Company”). These Projections have been prepared by DSI with input from management at the Company. The historical information utilized in these
Projections has not been audited or reviewed for accuracy by DSI.
  This document includes certain statements, estimates and forecasts provided by the Company with respect to the Company’s anticipated future
performance. These estimates and forecasts contain significant elements of subjective judgment and analysis that may or may not prove to be accurate
or correct. There can be no assurance that these statements, estimates and forecasts will be attained and actual outcomes and results may differ
materially from what is estimated or forecast herein.
   These Projections should not be regarded as a representation of DSI that the projected results will be achieved.
   Management may update or supplement these Projections in the future, however, DSI expressly disclaims any obligation to update its report.
   These Projections were not prepared with a view toward compliance with published guidelines of the Securities and Exchange Commission or the
American Institute of Certified Public Accountants regarding historical financial statements, projections or forecasts.




                                                                                                                                                   2/1/2021
                                                                                                                                  014172
Case 19-34054-sgj11 Doc 1877-14 Filed 02/01/21 Entered 02/01/21 18:22:33 Page 1 of 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 246 of 254 PageID 17130



                         EXHIBIT QQQQQQQ




                                                                      014173
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25      Page    2 of
                                                                                    1 of     9
                                                                                          801/09/2020
                                                                 Docket #0338 Date Filed:
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 247        of 254   PageID 17131



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Maxim B. Litvak (TX Bar No. 24002482)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Proposed Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               §
  In re:                                                       § Chapter 11
                                                               §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          § Case No. 19-34054-sgj11
                                                               §
                                   Debtor.                     § Related to Docket No. 281

    STIPULATION IN SUPPORT OF MOTION OF THE DEBTOR FOR APPROVAL OF
   SETTLEMENT WITH THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
       REGARDING GOVERNANCE OF THE DEBTOR AND PROCEDURES FOR
                   OPERATIONS IN THE ORDINARY COURSE

           This Stipulation (the “Stipulation”) is being entered into by and among Highland Capital

  Management, L.P., as the above-captioned debtor and debtor-in-possession (the “Debtor”), the

  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_NY:40015.2 36027/002                                              ¨1¤}HV4!)                  'x«
                                                                             1934054200109000000000007
                                                                                                014174
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 3 of
                                                                                 2 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 248 of 254 PageID 17132



  Official Committee of Unsecured Creditors appointed in the above captioned case (the

  “Committee”), Strand Advisors, Inc. (“Strand”), and James Dondero (“Mr. Dondero” and

  together with the Debtor, the Committee, and Strand, the “Parties”), with reference to the

  following facts:

                                                         Recitals


             1.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

  for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of

  Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

             2.       On October 29, 2019, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

             3.       On December 4, 2019, the Delaware Court entered an order transferring venue of

  the Debtor’s bankruptcy case to this Court [Docket No. 186].2 The Debtor has continued in the

  possession of its property and has continued to operate and manage its business as a debtor-in-

  possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.                             No trustee or

  examiner has been appointed in this chapter 11 case.

             4.       On December 27, 2019, the Debtor filed the Motion of the Debtor for Approval of

  Settlement with the Official Committee of Unsecured Creditors Regarding Governance of the

  Debtor and Procedures for Operations in the Ordinary Course [Docket No. 281] (the

  “Settlement Motion”).3

             5.       The Settlement Motion seeks approval of a proposed settlement embodied in the


  2
      All docket numbers refer to the docket maintained by this Court.
  3
      All capitalized terms used but not defined herein have the meaning given to them in the Settlement Motion.


  DOCS_NY:40015.2 36027/002 2

                                                                                                       014175
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 4 of
                                                                                 3 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 249 of 254 PageID 17133




  Term Sheet (as amended). The Term Sheet, among other things, contemplated the creation of a

  new independent board of directors of Strand.

          6.       Strand is the Debtor’s general partner and the ultimate party in control of the

  Debtor.

          7.       Mr. Dondero is the sole shareholder of Strand.

          8.       The Term Sheet provides that James Seery, John Dubel, and Russell Nelms

  (collectively, the “Independent Directors”) will be appointed to Strand’s board of directors (the

  “Board”) pursuant to the terms of the Term Sheet and the Governing Documents.

          9.       The Governing Documents provide, among other things, that the Parties will enter

  into this Stipulation and seek this Court’s approval of the Stipulation.

                                                Stipulation

          10.      In consideration for the Committee entering into the Term Sheet, Mr. Dondero,

  being the sole shareholder of Strand, agrees as follows:

                   a.       not to transfer or assign his shares in Strand or exercise the voting power
                            of such shares to remove any of the Independent Directors from Strand’s
                            Board or further change the authorized number of directors on the Board
                            from three directors;

                   b.       to exercise the voting power of his shares so as to cause each of the
                            Independent Directors to be re-elected upon the expiration of each such
                            person’s term;

                   c.       upon the death, disability, or resignation of any member of the Board, to
                            exercise the voting power of his shares so as to cause the resulting
                            vacancy to be filled by a successor that is both independent and (i)
                            acceptable to Mr. Dondero and the Committee or (ii) selected by the
                            remaining members of the Board; and

                   d.       not take any action or exercise the voting power of his shares in Strand in
                            any way that is inconsistent with the Term Sheet or any order of this Court
                            approving the Term Sheet.



  DOCS_NY:40015.2 36027/002 3

                                                                                         014176
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 5 of
                                                                                 4 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 250 of 254 PageID 17134




          11.      The Parties stipulate and agree that this Stipulation will no longer be effective or

  bind Strand or Mr. Dondero following the termination of the Debtor’s bankruptcy case and that

  the Parties will take such steps as may be reasonably necessary to cause this Stipulation to

  terminate at such time.

          12.      The Parties further stipulate and agree that the Court shall have exclusive

  jurisdiction over (a) all matters arising from or related to the interpretation and implementation

  of this Stipulation and (b) the adjudication of any Party’s breach of this Stipulation.


                                [Remainder of page intentionally left blank]




  DOCS_NY:40015.2 36027/002 4

                                                                                            014177
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 6 of
                                                                                 5 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 251 of 254 PageID 17135




                                       Submitted and Agreed to by,
  Dated: January 9, 2020
                                       PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Jeffrey N. Pomerantz
                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       (admitted pro hac vice)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       (admitted pro hac vice)
                                       Maxim B. Litvak (SBN: 24002482)
                                       Gregory V. Demo (NY Bar 5371992)
                                       (admitted pro hac vice)
                                       10100 Santa Monica Blvd., 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       E-mail:      jpomerantz@pszjlaw.com
                                                    ikharasch@pcszjlaw.com
                                                    mlitvak@pszjlaw.com
                                                    gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel and Proposed Counsel for the Debtor and
                                       Debtor-in-Possession




  DOCS_NY:40015.2 36027/002 5

                                                                            014178
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 7 of
                                                                                 6 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 252 of 254 PageID 17136



                                        AGREED AS TO FORM AND SUBSTANCE:
  Dated: January 9, 2020
                                        SIDLEY AUSTIN LLP


                                        /s/ Matthew A. Clemente
                                       Bojan Guzina, Esq. (admitted pro hac vice)
                                       Matthew A. Clemente, Esq. (admitted pro hac vice)
                                       Dennis M. Twomey, Esq. (pro hac vice pending)
                                       Alyssa Russell, Esq. (admitted pro hac vice)
                                       One South Dearborn Street
                                       Chicago, Illinois 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036

                                       Proposed Counsel for the Official Committee of
                                       Unsecured Creditors




  DOCS_NY:40015.2 36027/002 6

                                                                              014179
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 8 of
                                                                                 7 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 253 of 254 PageID 17137




                                                                          014180
Case 19-34054-sgj11
  Case              Doc
       19-34054-sgj11   1877-14
                      Doc        Filed
                          338 Filed    02/01/21 Entered
                                     01/09/20     Entered 02/01/21
                                                        01/09/20   18:22:33 Page
                                                                 17:40:25     Page 9 of
                                                                                 8 of 8 9
Case 3:21-cv-00538-N Document 26-53 Filed 06/09/21 Page 254 of 254 PageID 17138




                                                                          014181
